 

Exhibit 10.3

 

Execution Version

 

 

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of August 6, 2019

 

Among

 

HC GROUP HOLDINGS II, LLC,

until the consummation of the Debt Assumption, as the Initial Borrower,

 

BIOSCRIP, INC.,

upon the consummation of the Debt Assumption, as the Parent Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BOFA SECURITIES, INC.,

as Lead Arranger and Lead Bookrunner,

 

BOFA SECURITIES, INC.,

as Syndication Agent and Documentation Agent

 

 

 

 

 

 

TABLE OF CONTENTS

 

  Page     Article I. DEFINITIONS AND ACCOUNTING TERMS 1       Section 1.01
Defined Terms 1 Section 1.02 Other Interpretive Provisions 65 Section 1.03
Accounting Terms 67 Section 1.04 Rounding 67 Section 1.05 References to
Agreements, Laws, Etc. 67 Section 1.06 Times of Day 67 Section 1.07 Timing of
Payment or Performance 67 Section 1.08 Pro Forma Calculations 68 Section 1.09
Currency Generally 70       Article II. THE COMMITMENTS AND CREDIT EXTENSIONS 71
      Section 2.01 The Loans 71 Section 2.02 Borrowings, Conversions and
Continuations of Loans 71 Section 2.03 [Reserved] 73 Section 2.04 [Reserved] 73
Section 2.05 Prepayments 73 Section 2.06 Termination or Reduction of Commitments
83 Section 2.07 Repayment of Loans 84 Section 2.08 Interest 84 Section 2.09 Fees
85 Section 2.10 Computation of Interest and Fees 85 Section 2.11 Evidence of
Indebtedness 85 Section 2.12 Payments Generally 86 Section 2.13 Sharing of
Payments 87 Section 2.14 Incremental Credit Extensions 88 Section 2.15
Refinancing Amendments 94 Section 2.16 Extension of Term Loans; Extension of
Revolving Credit Loans 100 Section 2.17 Defaulting Lenders 103 Section 2.18
Co-Borrowers 104       Article III. TAXES, INCREASED COSTS PROTECTION AND
ILLEGALITY 105       Section 3.01 Taxes 105 Section 3.02 Illegality 108 Section
3.03 Inability to Determine Rates 108 Section 3.04 Increased Cost and Reduced
Return; Capital Adequacy; Eurocurrency Rate Loan Reserves 110 Section 3.05
Funding Losses 110 Section 3.06 Matters Applicable to All Requests for
Compensation 111 Section 3.07 Replacement of Lenders under Certain Circumstances
112 Section 3.08 Survival 114       Article IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 114       Section 4.01 Conditions to Initial Credit Extension 114
Section 4.02 Conditions to All Credit Extensions after the Closing Date 116

 

-i-

 

 

  Page     Article V. REPRESENTATIONS AND WARRANTIES 117       Section 5.01
Existence, Qualification and Power; Compliance with Laws 117 Section 5.02
Authorization; No Contravention 117 Section 5.03 Governmental Authorization;
Other Consents 118 Section 5.04 Binding Effect 118 Section 5.05 Financial
Statements; No Material Adverse Effect 118 Section 5.06 Litigation 118 Section
5.07 Ownership of Property; Liens 119 Section 5.08 Environmental Matters 119
Section 5.09 Taxes 119 Section 5.10 ERISA Compliance 120 Section 5.11
Subsidiaries; Equity Interests 120 Section 5.12 Margin Regulations; Investment
Company Act 120 Section 5.13 Disclosure 120 Section 5.14 Labor Matters 121
Section 5.15 Intellectual Property; Licenses, Etc. 121 Section 5.16 Solvency 121
Section 5.17 [Reserved] 121 Section 5.18 USA Patriot Act, FCPA and OFAC 121
Section 5.19 Collateral Documents 122 Section 5.20 EEA Financial Institution and
Covered Party 122       Article VI. AFFIRMATIVE COVENANTS 122       Section 6.01
Financial Statements 122 Section 6.02 Certificates; Other Information 124
Section 6.03 Notices 125 Section 6.04 Payment of Taxes 126 Section 6.05
Preservation of Existence, Etc. 126 Section 6.06 Maintenance of Properties 126
Section 6.07 Maintenance of Insurance 126 Section 6.08 Compliance with Laws 127
Section 6.09 Books and Records 127 Section 6.10 Inspection Rights 127 Section
6.11 Additional Collateral; Additional Guarantors 127 Section 6.12 Compliance
with Environmental Laws 129 Section 6.13 Further Assurances 129 Section 6.14
Designation of Subsidiaries 129 Section 6.15 Maintenance of Ratings 129 Section
6.16 Use of Proceeds 129 Section 6.17 Post-Closing Matters 130 Section 6.18
Specified Beta Vendor Financing Statements 130 Section 6.19 Fiscal Year 130
Section 6.20 Quarterly Lender Call 130       Article VII. NEGATIVE COVENANTS 131
      Section 7.01 Liens 131 Section 7.02 [Reserved] 137 Section 7.03
Indebtedness, Disqualified Equity Interests and Preferred Stock 137 Section 7.04
Fundamental Changes 143 Section 7.05 Dispositions 144 Section 7.06 Restricted
Payments 147 Section 7.07 Change in Nature of Business 154 Section 7.08
Transactions with Affiliates 154 Section 7.09 Burdensome Agreements 157

 

-ii-

 

 

  Page     Section 7.10 [Reserved] 159 Section 7.11 [Reserved] 159 Section 7.12
[Reserved] 159 Section 7.13 Modifications of Terms of Junior Financing 159      
Article VIII. EVENTS OF DEFAULT AND REMEDIES 159       Section 8.01 Events of
Default 159 Section 8.02 Remedies Upon Event of Default 162 Section 8.03
Application of Funds 162       Article IX. ADMINISTRATIVE AGENT AND OTHER AGENTS
163       Section 9.01 Appointment and Authority 163 Section 9.02 Rights as a
Lender 163 Section 9.03 Exculpatory Provisions 164 Section 9.04 Reliance by
Administrative Agent 165 Section 9.05 Delegation of Duties 165 Section 9.06
Resignation of Administrative Agent 165 Section 9.07 Non-Reliance on
Administrative Agent and Other Lenders 166 Section 9.08 No Other Duties, Etc.
166 Section 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.
166 Section 9.10 Collateral and Guaranty Matters 167 Section 9.11 Secured Hedge
Agreements 168 Section 9.12 Withholding Tax Indemnity 169 Section 9.13
Indemnification by the Lenders 169 Section 9.14 Certain ERISA Matters. 169      
Article X. MISCELLANEOUS 171       Section 10.01 Amendments, Etc. 171 Section
10.02 Notices and Other Communications; Facsimile Copies 175 Section 10.03 No
Waiver; Cumulative Remedies 176 Section 10.04 Attorney Costs and Expenses 177
Section 10.05 Indemnification by the Borrowers 178 Section 10.06 Payments Set
Aside 179 Section 10.07 Successors and Assigns 179 Section 10.08 Confidentiality
186 Section 10.09 Setoff 187 Section 10.10 Interest Rate Limitation 188 Section
10.11 Counterparts; Electronic Execution of Assignments and Certain Other
Documents 188 Section 10.12 Integration 189 Section 10.13 Survival of
Representations and Warranties 189 Section 10.14 Severability 189 Section 10.15
GOVERNING LAW 189 Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY 190 Section
10.17 Binding Effect 190 Section 10.18 USA Patriot Act 190 Section 10.19 No
Advisory or Fiduciary Responsibility 191 Section 10.20 Intercreditor Agreements
191 Section 10.21 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 191 Section 10.22 Acknowledgement Regarding Any Supported QFCs. 192

 

-iii-

 

 

  Page     Article XI. GUARANTEE 193       Section 11.01 The Guarantee 193
Section 11.02 Obligations Unconditional 193 Section 11.03 Reinstatement 194
Section 11.04 Subrogation; Subordination 194 Section 11.05 Remedies 194 Section
11.06 Instrument for the Payment of Money 195 Section 11.07 Continuing Guarantee
195 Section 11.08 General Limitation on Guarantee Obligations 195 Section 11.09
Release of Guarantors 195 Section 11.10 Right of Contribution 196 Section 11.11
Keepwell 196 Section 11.12 Independent Obligation 196

 

SCHEDULES

 

I Guarantors 1.01A Commitments 1.01E Existing Investments 4.01 Collateral
Documents 5.06 Litigation 5.07 Ownership of Property, Liens 5.09 Taxes 5.11
Subsidiaries and Other Equity Investments 6.17 Post-Closing Matters 6.18
Specified Beta Vendor Financing Statements 7.01(b) Existing Liens 7.03(b)
Existing Indebtedness 7.05 Dispositions 7.08 Existing Agreements 7.09 Existing
Restrictions 10.02 Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

  Form of     A Committed Loan Notice B Reserved C-1 Term Note D-1 Compliance
Certificate D-2 Solvency Certificate E-1 Assignment and Assumption E-2
Affiliated Lender Notice E-3 Acceptance and Prepayment Notice E-4 Discount Range
Prepayment Notice E-5 Discount Range Prepayment Offer E-6 Solicited Discounted
Prepayment Notice E-7 Solicited Discounted Prepayment Offer E-8 Specified
Discount Prepayment Notice E-9 Specified Discount Prepayment Response F Security
Agreement G Intercompany Note H-1 Guarantor Joinder Agreement H-2 Borrower
Joinder Agreement

 

-iv-

 

 

I United States Tax Compliance Certificate J First Lien Intercreditor Agreement
K Second Lien Intercreditor Agreement L Affiliated Lender Assignment and
Assumption M ABL Intercreditor Agreement

 

-v-

 

 

FIRST LIEN CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT is entered into as of August 6, 2019, among HC
Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited
liability company (“Merger Sub 2” through the consummation of the Merger, and
immediately after the consummation of the Merger and the effectiveness of this
Agreement until the consummation of the Debt Assumption, the “Initial
Borrower”), BioScrip, Inc., a Delaware corporation (the “Company” and, upon the
consummation of the Debt Assumption, the “Parent Borrower”), the other Borrowers
party hereto from time to time, the Guarantors party hereto from time to time,
BANK OF AMERICA, N.A., as Administrative Agent, and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Prior to the date hereof, the Company has formed Beta Sub, Inc., a Delaware
corporation, a direct wholly-owned domestic subsidiary of the Company (“Merger
Sub 1”) and Merger Sub 2, a direct wholly-owned domestic subsidiary of the
Company. On the Closing Date, pursuant to that certain Agreement and Plan of
Merger, dated as of March 14, 2019 (together with the exhibits and disclosure
schedules thereto, as amended, modified, supplemented or waived, the “Merger
Agreement”), among the Company, Merger Sub 1, Merger Sub 2, HC Group Holdings
II, Inc., a Delaware corporation (“Omega”), HC Group Holdings I, LLC, a Delaware
limited liability company (“Omega Parent”), and HC Group Holdings III, Inc., a
Delaware corporation (“Omega III”) (solely for purposes of Section 7.3(b)
thereof), (A) Merger Sub 1 merged with and into Omega with Omega as the
surviving entity and (B) Omega merged with and into Merger Sub 2, with Merger
Sub 2 surviving such merger (such mergers collectively referred to herein as the
“Merger”).

 

The Initial Borrower has requested that, in connection with and immediately
after the consummation of the Merger and the effectiveness of this Agreement,
the Lenders extend credit to the Initial Borrower in the form of Term B Loans on
the Closing Date in an initial aggregate principal amount of $925,000,000.

 

The proceeds of the Term B Loans, together with (i) a portion of the cash on
hand at Omega and its Subsidiaries and the Company and its Subsidiaries, (ii)
the proceeds of the ABL Revolving Loans made on the Closing Date (to the extent
permitted in accordance with the ABL Credit Agreement) and (iii) the proceeds of
the Second Lien Notes in an initial aggregate principal amount of $400,000,000
under the Second Lien Notes Indenture, will be used on the Closing Date by the
Borrowers (a) to consummate the Closing Date Refinancing, (b) to pay the
Transaction Expenses and (c) to finance upfront fees and original issue discount
with respect to the Facilities.

 

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Agent” means Bank of America, N.A., in its capacity as “Administrative
Agent” under the ABL Credit Agreement as of the Closing Date and shall include
any successor agent under the ABL Financing Documents.

 

“ABL Credit Agreement” means the “ABL Credit Agreement” as defined in the ABL
Intercreditor Agreement.

 

 

 

 

“ABL Cure Amount” means the “Cure Amount” (or comparable term) under and as
defined in the ABL Credit Agreement.

 

“ABL Financial Covenant” means the “Financial Covenant” as defined in the ABL
Credit Agreement.

 

“ABL Financing Documents” means the “ABL Financing Documents” as defined in the
ABL Intercreditor Agreement.

 

“ABL Intercreditor Agreement” means either (a) the ABL Intercreditor Agreement,
dated as of the Closing Date, among the Administrative Agent, the ABL Agent, the
Second Lien Collateral Agent and acknowledged and agreed by the Loan Parties,
substantially in the form of Exhibit M hereto or (b) a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent and the Administrative Borrower, which agreement shall provide that the
Liens on the ABL Priority Collateral securing the ABL Obligations shall rank
senior to the Liens on the ABL Priority Collateral securing the Obligations
under this Agreement and the Second Lien Obligations, and the Liens on the Term
Loan Priority Collateral securing the ABL Obligations shall rank junior to the
Liens on the Term Loan Priority Collateral securing the Obligations under this
Agreement and the Second Lien Obligations, in each case with such modifications
thereto as the Administrative Agent and the Administrative Borrower may agree.

 

“ABL Obligations” means the “ABL Obligations” as defined in the ABL
Intercreditor Agreement.

 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
ABL Intercreditor Agreement.

 

“ABL Revolving Credit Commitments” means the “Revolving Credit Commitments” (or
comparable term), as defined in the ABL Credit Agreement.

 

“ABL Revolving Loans” means the “Loans” (or comparable term), as defined in the
ABL Credit Agreement.

 

“ABL Secured Parties” means the “ABL Claimholders” as defined in the ABL
Intercreditor Agreement.

 

“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Administrative
Borrower’s acceptance of the Acceptable Discount in substantially the form of
Exhibit E-3.

 

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)          Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person, and

 

(b)          Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person which Indebtedness exists at the time such asset is
acquired.

 

“Additional Lender” means any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person)) that is not an existing Lender (including any
Affiliated Lender) and has agreed to provide Incremental Commitments pursuant to
Section 2.14 or Refinancing Commitments pursuant to Section 2.15.

 

 -2- 

 

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Administrative Borrower and the Lenders.

 

“Administrative Borrower” means (i) initially, the Initial Borrower, (ii) after
the consummation of the Debt Assumption, the Parent Borrower, and (iii) upon
notice to the Administrative Agent from the Borrowers, any other Borrower as
selected by the Borrowers from time to time to act as the Administrative
Borrower.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arranger, the Agents or their respective lending affiliates or the MBD
Lenders or their affiliates shall be deemed to be an Affiliate of any Borrower
or any of their respective Subsidiaries.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”) other than (1) any Borrower or any of their
respective Subsidiaries, (2) any natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person) and (3) any Debt Fund Affiliate.

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(i).

 

“Affiliated Lender Cap” has the meaning specified in Section 10.07(k)(iv).

 

“Agent Parties” has the meaning specified in Section 10.02(b).

 

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Agent-Related Person or its assets to be, insolvent or bankrupt
or such Distressed Agent-Related Person becomes the subject of a Bail-In Action;
provided that an Agent-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any Equity
Interests in the Administrative Agent or any Person that directly or indirectly
Controls the Administrative Agent by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide the Administrative Agent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit the Administrative Agent (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with the Administrative Agent.

 

“Agent-Related Persons” means the Agents and their respective Affiliates and any
officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing.

 

 -3- 

 

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent, the Arranger and the Bookrunner.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate floor or
Base Rate floor (with such increased amount being determined in the manner
described in the proviso of this definition), or otherwise, in each case,
incurred or payable by the Borrowers ratably to all lenders of such
Indebtedness; provided that OID and upfront fees shall be equated to interest
rate assuming a 4-year life to maturity on a straight line basis (or, if less,
the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that (x) the “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees, success
fees, unused line fees, advisory fees, ticking fees, consent or amendment fees
and any similar fees (regardless of how such fees are computed and whether
shared or paid, in whole or in part, with or to any or all lenders) and any
other fees not generally paid ratably to all lenders of such Indebtedness in the
initial syndication thereof, (y) with respect to any Loans of an applicable
Class or any other applicable Indebtedness that includes a Eurocurrency Rate
floor or Base Rate floor, (1) to the extent that the Eurocurrency Rate or Base
Rate on the date that the All-In Yield is being calculated is less than such
floor, the amount of such difference shall be deemed added to the All-In Yield
for such Loans of such Class or such other applicable Indebtedness for the
purpose of calculating the All-In Yield and (2) to the extent that the
Eurocurrency Rate or Base Rate on the date that the All-In Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the All-In Yield and (z) the “All-In Yield” shall not reflect
account fluctuations in the underlying reference rate or fluctuations in
currency valuations.

 

“Annual Financial Statements” means the Beta Annual Financial Statements and the
Omega Annual Financial Statements.

 

“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the First
Lien Net Leverage Ratio is greater than 3.70 to 1.00 as of the last day of the
Test Period most recently ended prior to the ECF Payment Date, (b) 25% if the
First Lien Net Leverage Ratio is less than or equal to 3.70 to 1.00 and greater
than 3.20 to 1.00 as of the last day of the Test Period most recently ended
prior to the ECF Payment Date and (c) 0% if the First Lien Net Leverage Ratio is
less than or equal to 3.20 to 1.00 as of the last day of the Test Period most
recently ended prior to the ECF Payment Date. The First Lien Net Leverage Ratios
shall be calculated on a Pro Forma Basis, including to give pro forma effect to
any paydown or reduction of Loans (including paydowns made after year-end and
prior to the ECF Payment Date).

 

“Applicable Lien” means (x) any Lien on the Collateral created pursuant to any
Loan Document, (y) any Lien on the Term Loan Priority Collateral that ranks pari
passu with any Lien created pursuant to any Loan Document on the Term Loan
Priority Collateral (without regard to control of remedies) and (z) any Lien on
the Collateral created pursuant to any ABL Financing Document.

 

“Applicable Rate” means a percentage per annum equal to with respect to Term B
Loans, (i) for Eurocurrency Rate Loans, 4.50% and (ii) for Base Rate Loans,
3.50% (such percentages in clauses (i) and (ii), the “Original Pricing Level”);
provided that if either (x) the First Lien Net Leverage Ratio is less than or
equal to 3.70:1.00 or (y) the Term B Loans have a B1 rating from Moody’s and a B
rating from S&P, the applicable Applicable Rate shall be decreased by 0.25%;
provided further, that if the applicable condition set forth in the immediately
preceding proviso ceases to exist at any time after the Applicable Rate is
decreased in accordance therewith, then the Applicable Rate shall revert to the
Original Pricing Level until such condition is again satisfied, in each case in
accordance with the timing provisions set forth in the immediately following
sentence. For the avoidance of doubt, in no event will the Applicable Rate be
reduced below 4.25% for Eurocurrency Rate Loans and 3.25% for Base Rate Loans
pursuant to the first proviso of the immediately preceding sentence.

 

 -4- 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) and any increase or decrease in the Applicable Rate
resulting from a change in the applicable ratings of Moody’s and S&P shall
become effective as of the date on which it is first announced by the applicable
rating agency and notice thereof is provided to the Administrative Agent;
provided that upon notice to the Administrative Borrower from the Administrative
Agent (at the direction of the Required Lenders) (or, in the case of clause (y)
below, immediately upon the occurrence of an entry of an order for relief with
respect to the Parent Borrower under any Debtor Relief Laws), the Original
Pricing Level shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

 

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (w) the Applicable Rate in respect of any Class of Incremental
Revolving Credit Commitments, any Class of Incremental Term Loans or any Class
of Incremental Revolving Loans shall be the applicable percentages per annum set
forth in the relevant Incremental Amendment, (x) the Applicable Rate in respect
of any Class of Replacement Term Loans or any Term Loans subject to a Permitted
Repricing Amendment shall be the applicable percentages per annum set forth in
the relevant Permitted Repricing Amendment, (y) the Applicable Rate in respect
of any Class of Refinancing Revolving Credit Commitments, any Class of
Refinancing Revolving Loans or any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the relevant Refinancing Amendment
or other relevant agreement and (z) in the case of the Term B Loans, the
Applicable Rate shall be increased as, and to the extent, necessary to comply
with the provisions hereof subject to any applicable MFN Adjustment.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class of Loans.

 

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Ares” means Ares Capital Management LLC (on behalf of one or more affiliated
funds, investment vehicles and/or managed accounts).

 

“Arranger” means BofA Securities, Inc. in its capacity as the lead arranger
under this Agreement.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

 

“Assignment Taxes” has the meaning specified in Section 3.01(b).

 

 -5- 

 

 

“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP (subject to Section 1.03).

 

“Auction Agent” means (a) the Administrative Agent or (b) if the Administrative
Agent elects not to act as the Auction Agent, any other financial institution or
advisor employed by the Borrowers (whether or not an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that the Borrowers
shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent); provided, further, that neither the Borrowers nor any of their
Affiliates may act as the Auction Agent.

 

“Available Currency” means Dollars, Pounds Sterling, Euros and to the extent
agreed by the Administrative Agent and each Revolving Credit Lender, other
freely tradeable currencies to be agreed.

 

“Available Incremental Amount” has the meaning specified in Section 2.14(d)(iv).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Eurocurrency Rate plus
1.00% (or, if such day is not a Business Day, the immediately preceding Business
Day). The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Beta Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of the Company for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Beta Material Adverse Effect” means a “Beta Material Adverse Effect” as defined
in the Merger Agreement.

 

 -6- 

 

 

“Beta Quarterly Financial Statements” means the unaudited consolidated statement
of operations of the Company for the fiscal quarters ending March 31, 2018, June
30, 2018, September 30, 2018 and March 31, 2019 and the related unaudited
consolidated balance sheet as of the end of such fiscal quarters.

 

“BHC Act Affiliate” has the meaning specified in Section 10.22(b).

 

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Bookrunner” means BofA Securities, Inc., in its capacity as the lead
bookrunner.

 

“Borrower” and “Borrowers” shall mean the Initial Borrower, the Parent Borrower
and any wholly-owned Domestic Subsidiary of the Parent Borrower that is treated
as a corporation for U.S. federal tax purposes and that after the Closing Date
becomes a Borrower by executing a Borrower Joinder Agreement in accordance with
the terms hereof (but excluding any Subsidiary of the Parent Borrower that
ceases to be a party hereto in accordance with the terms of Section 11.09);
provided that any Subsidiary that is or has become a Borrower (a “Subsidiary
Borrower”) may have its status as a Borrower terminated by delivering a notice
to the Administrative Agent from the Administrative Borrower and such Subsidiary
Borrower electing to terminate such Subsidiary’s status as a Borrower, provided
further that no such termination shall affect (and such notice shall expressly
provide that): (x) any obligation of such Subsidiary as a Guarantor or as a
grantor or pledgor under any Loan Document or (y) any Lien granted by such
Subsidiary which Liens shall continue in full force and effect after giving
effect to such termination.

 

“Borrower Joinder Agreement” means a joinder agreement substantially in the form
of the Borrower Joinder Agreement attached as Exhibit H-2 hereto or in such
other form agreed by the Administrative Agent and the Administrative Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any
Borrower Party to make a voluntary prepayment of Term Loans at a Specified
Discount to par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Parties” means the collective reference to the Parent Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

 

“Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Parent Borrower
that is registered as a broker-dealer under the Exchange Act or any other
applicable Laws requiring such registration.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the jurisdiction where the Administrative
Agent’s Office is located and, if such day relates to any Eurocurrency Rate
Loan, means any such day that is also a London Banking Day.

 

 -7- 

 

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrowers and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Parent Borrower and its Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP (subject to Section 1.03).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrowers
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Parent Borrower and
the Restricted Subsidiaries.

 

“Captive Insurance Subsidiary” means any Subsidiary of a Borrower that is
subject to regulation as an insurance company and provides insurance to a
Borrower and its Restricted Subsidiaries.

 

“Cash Collateral Account” means a blocked account, established for the purposes
of Section 2.05(c)(ii), at the Administrative Agent (or another commercial bank
selected by the Administrative Agent) in the name of the Administrative Agent
and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Restricted Subsidiaries:

 

(a)          (1) Yen, Dollars, pound sterling, Canadian Dollars or euros or any
national currency of any Participating Member State of the EMU; and (2) in the
case of any Foreign Subsidiary or any jurisdiction in which any Borrower or any
of its Restricted Subsidiaries conducts business, such local currencies held by
it from time to time in the ordinary course of business and not for speculation;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof the securities of which are guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

 

(c)          time deposits, eurodollar time deposits or demand deposits with,
insured certificates of deposit, bankers’ acceptances or overnight bank deposits
of, or letters of credit issued by, any commercial bank that (i) is a Lender or
(ii) (A) is organized under the Laws of the United States, any state thereof,
the District of Columbia or any member nation of the Organization for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof;

 

 -8- 

 

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrowers), in
each case with average maturities of not more than 24 months from the date of
acquisition thereof;

 

(e)          marketable short-term money market and similar funds having a
rating of at least P-2 (or the equivalent thereof) or A-2 (or the equivalent
thereof) from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency selected by the
Borrowers);

 

(f)          repurchase obligations for underlying securities of the types
described in clauses (b), (c) and (e) above entered into with any Approved Bank;

 

(g)          securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed (i) by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by (ii) any foreign government,
in each case, having an Investment Grade Rating from either S&P or Moody’s (or
the equivalent thereof) (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrowers);

 

(h)          Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrowers);

 

(i)          securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

 

(j)          instruments equivalent to those referred to in clauses (a) through
(i) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by the Parent Borrower or any of its Restricted Subsidiaries;

 

(k)        Investments, classified in accordance with GAAP as current assets of
the Parent Borrower or any of its Restricted Subsidiaries, in money market
investment programs which are registered under the Investment Company Act of
1940 or which are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such Investments are of the character, quality
and maturity described in clauses (a) through (j) of this definition; and

 

(l)          investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (k) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those specified in clause (a) above;
provided that, except for amounts used to pay non-Dollar-denominated obligations
of the Borrowers or any of their Restricted Subsidiaries in the ordinary course
of business, such amounts are converted into any currency listed in clause (a)
above as promptly as practicable and in any event within ten (10) Business Days
following the receipt of such amounts.

 

 -9- 

 

 

“Cash Management Services” means any treasury, depositary, disbursement,
lockbox, funds transfer, pooling, netting, overdraft, stored value card,
purchase card (including so-called “procurement cards” or “P-cards”), debit
card, credit card, e-payable, cash management and similar services, foreign
exchange facilities, and any automated clearing house transfer of funds.

 

“Casualty Event” means any event that gives rise to the receipt by any Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means any Domestic Subsidiary if it has no material assets other
than the Equity Interests (including any Indebtedness treated as equity for U.S.
federal income tax purposes) and, if applicable, Indebtedness (and any cash or
Cash Equivalents related thereto) of one or more Foreign Subsidiaries that is a
CFC.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III
(collectively, “Basel III”), shall, in each case, for the purposes of this
Agreement, be deemed to be adopted and taking effect subsequent to the Closing
Date, provided that a Lender shall be entitled to compensation with respect to
any such adoption taking effect, making or issuance becoming effective after the
date of the this Agreement only if it is the applicable Lender’s general policy
or practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.

 

“Change of Control” shall be deemed to occur if:

 

(a)           (i) any Person (other than a Permitted Holder) or (ii) Persons
(other than one or more Permitted Holders) constituting a “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Closing Date), but excluding any underwriters in connection with a Qualified
Primary Equity Offering or a secondary public offering of Equity Interests of
the Parent Borrower, any employee benefit plan of such Person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in
effect on the Closing Date), directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company (it being understood that to the extent any Permitted Holders are
members of such group, any Equity Interests held by such Permitted Holders will
be disregarded in calculating such beneficial ownership) and the percentage of
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests of the
Company beneficially owned, directly or indirectly, in the aggregate by the
Permitted Holders, unless, and so long as, the Permitted Holders have the right
or the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the Board of Directors of the Company;

 

(b)          a “change of control” (or similar event) shall occur in any
document pertaining to (i) Indebtedness that constitutes First Lien Obligations,
ABL Obligations or Second Lien Obligations, (ii) any Incremental Equivalent Debt
or (iii) any Refinancing Equivalent Debt or any Refinancing Indebtedness in
respect of any of the foregoing, in each case of clauses (i) through (iii) with
an aggregate outstanding principal amount in excess of the Threshold Amount.

 

 -10- 

 

 

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or “group” shall not be deemed to beneficially own Equity
Interests subject to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (ii) the right to acquire Equity Interests (so long as such Person
does not have the right to direct the voting of the Equity Interests subject to
such right) or to exercise any veto power in connection with the acquisition or
disposition of Equity Interests will not in itself cause a party to be a
beneficial owner.

 

“Class” means (a) when used with respect to Lenders, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Extended Revolving Credit Commitments of a given Extension
Series, Incremental Revolving Credit Commitments (of the same tranche),
Refinancing Revolving Credit Commitments (of the same tranche), Term B
Commitments, Incremental Term Commitments (of the same tranche), Refinancing
Term Commitments (of the same tranche) or Commitments in respect of Replacement
Term Loans and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Extended
Revolving Credit Loans of a given Extension Series, Incremental Revolving Loans
(of the same tranche), Refinancing Revolving Loans (of the same tranche), Term B
Loans, Extended Term Loans of a given Extension Series, Incremental Term Loans
(of the same tranche), Refinancing Term Loans (of the same tranche) or
Replacement Term Loans. Extended Revolving Credit Loans of a given Extension
Series, each tranche of Incremental Revolving Loans, each tranche of Refinancing
Revolving Loans, Term B Loans, Extended Term Loans of a given Extension Series,
each tranche of Incremental Term Loans, each tranche of Refinancing Term Loans
or Replacement Term Loans (together with the respective Commitments in respect
thereof) shall, at the election of the Parent Borrower, be construed to be in
different Classes; provided that any Incremental Term Loans effected as a Term
Loan Increase to any existing Class of Term Loans and such existing Class of
Term Loans shall in all events be part of the same Class.

 

“Closing Date” means August 6, 2019.

 

“Closing Date Refinancing” means (A) all existing Indebtedness for borrowed
money of (I) the Company and its subsidiaries pursuant to: (i) that certain
First Lien Note Purchase Agreement, dated as of June 29, 2017, among the
Company, as issuer, the purchasers party thereto from time to time and Wells
Fargo Bank, National Association, as collateral agent, (ii) that certain Second
Lien Note Purchase Agreement, dated as of June 29, 2017, among the Company, as
issuer, the purchasers party thereto from time to time and Wells Fargo Bank,
National Association, as collateral agent and (iii) that certain Indenture,
dated February 11, 2014, by and among the Company, the guarantors named therein
and U.S. Bank National Association, as trustee and (II) Omega pursuant to (i)
that certain Credit Agreement, dated as of April 7, 2015, by and among Omega
III, as borrower, the lenders party thereto, Bank of America, N.A., as
administrative agent and the other parties thereto and (ii) that certain
Indenture, dated as of April 7, 2015, among Omega III, as issuer, the guarantors
party thereto and U.S. Bank National Association, as trustee and collateral
agent, will, in each case be repaid or satisfied or discharged, and all related
guaranties and security interests with respect thereto will be terminated and
released simultaneously concurrently with the initial funding of the Term B
Loans, the ABL Revolving Loans (to the extent permitted in accordance with the
ABL Credit Agreement) and the Second Lien Notes (or arrangements for such
termination and release shall have been made) and (B) all outstanding Preferred
Stock issued by the Company will be redeemed for cash (the “Preferred Redemption
Cash”) and/or converted into common stock of the Company.

 

“Closing Fee” has the meaning specified in Section 2.09(c).

 

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Collateral” (or equivalent term) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document, but in any event excluding Excluded Assets.

 

 -11- 

 

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Documents, (y) the time periods (and extensions thereof) set forth in Section
6.11 and Section 6.17 and (z) the terms of any applicable Intercreditor
Agreement contemplated hereby, the requirement that:

 

(a)          the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(v) (subject to the proviso at the end of such Section 4.01(a))
and (ii) at such time as may be designated therein, pursuant to the Collateral
Documents or Sections 2.18, 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement and the Collateral Documents, duly
executed by each Loan Party party thereto;

 

(b)          all Secured Obligations (i) of the Borrowers shall have been
unconditionally guaranteed by each Restricted Subsidiary of the Parent Borrower
(other than a Borrower) that is then required to be a Guarantor and (ii) of any
Borrower shall have been unconditionally guaranteed by each other Borrower;

 

(c)          the Secured Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject to Liens permitted by Section 7.01)
in (i) all of the Equity Interests of each wholly-owned Material Domestic
Subsidiary (other than a Domestic Subsidiary described in the following
clause (ii)) directly owned by any Borrower or any Guarantor, (ii) 65% of the
issued and outstanding voting Equity Interests and 100% of the non-voting Equity
Interests of each Restricted Subsidiary that is a wholly-owned Material Domestic
Subsidiary that is directly owned by any Borrower or by any Guarantor that is a
CFC Holdco and (iii) 65% of the issued and outstanding voting Equity Interests
and 100% of the non-voting Equity Interests of each CFC that is a Restricted
Subsidiary that is a wholly-owned Material Foreign Subsidiary that is directly
owned by any Borrower or by any Guarantor, in each case other than constituting
Excluded Assets pursuant to clause (vi)(D) of the definition thereof;

 

(d)          except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 7.01, or under any Collateral Document,
the Secured Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office, or,
to the extent required in the Security Agreement (or any other Collateral
Document) or this Agreement) in the Collateral of any Borrower and each
Guarantor (including accounts receivable (other than any Securitization Assets
subject to a Qualified Securitization Financing), intercompany obligations,
inventory, equipment, investment property, contract rights, applications and
registrations of material intellectual property filed in the United States,
other general intangibles and proceeds of the foregoing), in each case, (i) with
the priority required by the Loan Documents and (ii) subject to exceptions and
limitations otherwise set forth in this Agreement (for the avoidance of doubt,
including the limitations and exceptions set forth in Section 4.01) and the
Collateral Documents;

 

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, the creation or
perfection of pledges of, security interests in, mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets (or take any other actions which are
expressly not required pursuant to the definition thereof), (ii) no Loan Party
shall be required to prepare or procure any environmental surveys or reports
with respect to the real property of any Loan Party or Restricted Subsidiary and
(iii) the Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) or any other compliance with the
requirements of this definition where it reasonably determines, in consultation
with the Administrative Borrower, that perfection or compliance cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement, the Collateral Documents or the
other Loan Documents.

 

 -12- 

 

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction or any
requirement to make any filings in any foreign jurisdiction, including with
respect to foreign intellectual property). No actions shall be required with
respect to Collateral requiring perfection through control agreements or
perfection by “control” (as defined in the UCC) (including deposit accounts or
other bank accounts or securities accounts), other than in respect of (x)
promissory notes and other evidences of Indebtedness owed to a Loan Party and
required to be pledged pursuant to the Collateral Documents and (y) certificated
Equity Interests of the Borrowers (other than the Parent Borrower) and
wholly-owned Restricted Subsidiaries that are Material Subsidiaries or
Guarantors directly owned by any Borrower or by any Guarantor otherwise required
to be pledged pursuant to the provisions of clause (c) of this definition of
“Collateral and Guarantee Requirement” and not otherwise constituting an
Excluded Asset. No Loan Party shall be required to comply with the Federal
Assignment of Claims Act of 1940, as amended from time to time (31 U.S.C. § 3727
et seq.), or any similar statute. The foregoing definition shall not require nor
shall it permit the Administrative Agent to enter into any source code escrow
arrangement or register or apply to register any intellectual property.

 

Notwithstanding any of the foregoing, the Borrowers may cause any Subsidiary
that is a Restricted Subsidiary and is not otherwise required to be a Guarantor
to Guarantee the Obligations in accordance with the last sentence of the
definition of “Guarantor” in which case such entity shall be treated as a
Guarantor hereunder for all purposes.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements, intellectual
property security agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 2.18, Section 4.01(a)(v), Section 6.11
or Section 6.13 and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment or Term Commitment, as the
context may require.

 

“Commitment Parties” means Bank of America, N.A., the Arranger, Ares, AC Finco I
LP, DDJ and the Initial MBD Lenders.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto or such other form as may be approved by the
Administrative Agent and agreed by the Administrative Borrower (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent and agreed by the Administrative Borrower),
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compensation Period” has the meaning specified in Section 2.12(b)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

“Consolidated Cash Interest Expense” means, for any period, the sum, without
duplication, of

 

(i)          the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Parent Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Borrowers and the
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs (net of payments received) under interest rate Swap Contracts
with respect to Indebtedness,

 

 -13- 

 

 

(ii)         any cash payments made during such period in respect of the
accretion or accrual of discounted liabilities referred to in clause (b) below
relating to Funded Debt that were amortized or accrued in a previous period, and

 

(iii)        any Restricted Payment made pursuant to Section 7.06(b)(xx)(A) the
proceeds of which are used to make payments in respect of Indebtedness which
payments would constitute Consolidated Cash Interest Expense if such
Indebtedness was Indebtedness of the Parent Borrower;

 

provided that there shall be excluded from Consolidated Cash Interest Expense
for any period:

 

(a)          deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization thereof, and any other amounts of non-cash interest,

 

(b)          the accretion or accrual of discounted liabilities and any
prepayment premium or penalty during such period,

 

(c)          non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to FASB Accounting Standards Codification Topic 815,

 

(d)          any cash costs associated with breakage in respect of hedging
agreements for interest rates,

 

(e)          all cash interest expense consisting of (x) liquidated damages for
failure to timely comply with registration rights obligations and (y) one-time
financing fees, all as calculated on a consolidated basis in accordance with
GAAP,

 

(f)          Transaction Expenses,

 

(g)          annual agency fees paid to administrative agents and collateral
agents under any credit facilities or other debt instruments or documents,

 

(h)          costs associated with obtaining Swap Contracts,

 

(i)          any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition, and

 

(j)          commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Securitization Financing.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Cash Interest Expense (i) for any period ending prior
to the first anniversary of the Closing Date, Consolidated Cash Interest Expense
shall be an amount equal to actual Consolidated Cash Interest Expense from the
Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination and (ii) shall exclude
the effects of purchase accounting or recapitalization accounting.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization or
write-off of (a) intangible assets and non-cash organization costs, (b) deferred
financing fees, debt issuance costs, commissions, fees and expenses, bridge,
commitment and other financing fees, discounts, yield and other fees and
charges, (c) unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, (d) Capitalized Software
Expenditures, capitalized customer acquisition costs and incentive payments and
capitalized conversion costs and contract acquisition costs and (e) favorable or
unfavorable lease assets or liabilities of such Person and its Restricted
Subsidiaries, for such period on a consolidated basis and otherwise determined
in accordance with GAAP.

 

 -14- 

 

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

 

(a)          increased (without duplication) by the following, in each case
(other than in the case of clauses (a)(vii), (ix) and (xi) below) to the extent
deducted (and not added back) in determining Consolidated Net Income, for such
period with respect to such Person and its Restricted Subsidiaries:

 

(i)          total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (A) amortization of OID resulting from the issuance of Indebtedness
at less than par, (B) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (C) non-cash interest
payments, (D) the interest component of Capitalized Leases, (E) net payments, if
any, pursuant to interest Swap Contracts with respect to Indebtedness,
(F) amortization of deferred financing fees, debt issuance costs, commissions
and fees and (G) the interest component of any pension or other post-employment
benefit expense) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations or other derivative instruments,
and costs of surety bonds in connection with financing activities (whether
amortized or immediately expensed), plus

 

(ii)         provision for taxes based on income or profits or capital gain,
including, federal, state, local, franchise, property and similar taxes and
foreign withholding taxes (including any future taxes or other levies which
replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations), plus

 

(iii)        Consolidated Depreciation and Amortization Expense for such period,
plus

 

(iv)        the amount of any non-controlling interest or minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly-owned Subsidiaries, plus

 

(v)         the amount of management, monitoring, consulting, transaction,
advisory and other fees (including termination and exit fees) and indemnities
and expenses paid or accrued in such period under a Sponsor Management Agreement
or other arrangement or otherwise in connection with management, monitoring,
consulting, transaction and advisory services provided by the Permitted Holders
(or other Persons with a similar interest) to such Person and its Subsidiaries
(including with respect to any transaction fee payable in connection with the
Merger), payments by the Parent Borrower or any of its Restricted Subsidiaries
to any of the Permitted Holders made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures which payments are approved by a majority of the board of directors
or a majority of the disinterested members of the board of directors of the
Borrower in good faith and fees and expenses paid to the outside directors of
the Parent Borrower or their direct or indirect parent companies, in each case
to the extent otherwise permitted under Section 7.08, plus

 

 -15- 

 

 

(vi)        any costs or expenses incurred pursuant to any management equity
plan, stock option plan or any other management, director or employee benefit
plan, agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of such Person or net cash proceeds of an issuance of Equity
Interests of such Person (other than Disqualified Equity Interests) solely to
the extent that such cash proceeds are excluded from the calculation set forth
in Section 7.06(a) and shall not be, and have not been, designated an Excluded
Contribution, plus

 

(vii)       the amount of “run rate” cost savings, synergies and operating
expense reductions or other operating improvements (including, in each case, as
a result of any Specified Transaction) projected by the Administrative Borrower
in good faith to result from actions taken, committed to be taken or with
respect to which substantial steps have been taken or are expected in good faith
to be taken no later than twenty-four (24) months after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions or other operating improvements and synergies had been realized on
the first day of such period for which Consolidated EBITDA is being determined
and if such cost savings, operating expense reductions or other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that such cost savings, operating expense reductions or other
operating improvements and synergies are reasonably identifiable and factually
supportable in the good faith judgment of the Administrative Borrower (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken);
provided the amounts under this clause (vii) in any Test Period, together with
any increase pursuant to Section 1.08(c)(E), in each case, other than related to
the Transactions, shall in the aggregate not exceed 25.0% of Consolidated EBITDA
for such Test Period (calculated after giving effect to adjustments under this
clause (vii) and all other applicable adjustments pursuant to this definition of
“Consolidated EBITDA”); plus

 

(viii)      [reserved]; plus

 

(ix)         cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
below for any previous period and not added back, plus

 

(x)          the amount of loss on sales of Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, plus

 

(xi)         such other adjustments and addbacks (i) previously identified and
set forth in the lender presentation furnished to the Lenders prior to the
Closing Date, (ii) evidenced or contained in a due diligence quality of earnings
report made available to the Administrative Agent prepared by (x) a “big four”
nationally recognized accounting firm or (y) any other accounting firm
reasonably acceptable to the Administrative Agent or (iii) consistent with
Regulation S-X,

 

(b)          decreased (without duplication) by, to the extent included in
determining Consolidated Net Income for such period, any non-cash gains with
respect to cash actually received in a prior period unless such cash did not
increase, or was otherwise not included in, Consolidated EBITDA in any prior
period.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA of the Parent Borrower under this Agreement for
any period that includes any of the fiscal quarters ended June 30, 2018,
September 30, 2018, December 31, 2018 and March 31, 2019, Consolidated EBITDA of
the Parent Borrower for such fiscal quarters shall be deemed to be $51,635,000,
$54,427,000, $63,392,000 and $44,756,000, respectively, in each case, for such
periods as may be subject to addbacks and adjustments (without duplication)
pursuant to Section 1.08 for the applicable Test Period.

 

 -16- 

 

 

For the avoidance of doubt, (i) Consolidated EBITDA shall be calculated,
including pro forma adjustments, in accordance with Section 1.08 and (ii)
reference to Consolidated EBITDA of the Parent Borrower means such Consolidated
EBITDA calculated on a consolidated basis with respect to the Parent Borrower
and the Restricted Subsidiaries.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date plus, without duplication, the aggregate
undrawn amount of Designated Revolving Commitments in effect on such date, in
each case, that is secured by any Applicable Lien minus the aggregate amount of
cash and Cash Equivalents (other than Restricted Cash), in each case, included
on the consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated First Lien Net Debt
shall not include Indebtedness (i) in respect of letters of credit, except to
the extent of obligations in respect of amounts drawn under standby letters of
credit that are unreimbursed for at least two (2) Business Days after such
amount is drawn, (ii) owed by Unrestricted Subsidiaries, (iii) obligations in
respect of Cash Management Services and (iv) in respect of any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated First Lien Net
Debt. For the avoidance of doubt, Indebtedness under the ABL Credit Agreement
shall be included in Consolidated First Lien Net Debt.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

 

(a)          any net after-tax effect of extraordinary, non-recurring,
exceptional or unusual gains or losses, charges or expenses (including all fees
and expenses related thereto), losses, charges or expenses relating to any
strategic initiatives (including any multi-year strategic initiatives),
Transaction Expenses, restructuring costs and reserves, relocation costs,
severance costs and expenses, one-time compensation charges, closing and
consolidation costs for facilities, signing, upfront, retention or completion
bonuses, executive recruiting and retention costs (including payments made to
employees pursuant to non-compete agreements), transition costs, costs incurred
in connection with non-ordinary course intellectual property development,
integration costs (whether in connection with Permitted Acquisitions, other
acquisitions or otherwise), business optimization expenses (including costs and
expenses relating to business optimization programs, and new systems design,
retention charges, system establishment costs (including information technology
systems), technology upgrades and implementation costs and project start-up
costs), operating expenses attributable to the implementation of cost-savings
initiatives, consulting fees and curtailments and modifications to pension and
post-retirement employee benefit plans, in all cases above for such period,
shall be excluded;

 

(b)          the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period whether effected through a cumulative effect adjustment or a
retroactive application, in each case in accordance with GAAP, shall be
excluded;

 

(c)          any net after-tax effect of any fees (including finder’s fees,
broker’s fees or any other fees), expenses or charges incurred during such
period (including, without limitation, any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
Investment, Permitted Acquisition or any other acquisition (other than any such
other acquisition in the ordinary course of business) permitted under this
Agreement, Disposition (other than in the ordinary course of business), or other
transfer (other than any such transfer in the ordinary course of business),
incurrence or repayment of indebtedness (including such fees, expenses or
charges related to the offering and issuance of the Term B Loans, ABL Revolving
Credit Commitments, Second Lien Notes and the syndication and incurrence of any
securities or credit facilities), issuance of Equity Interests,
recapitalization, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of any
securities, the ABL Credit Agreement, the Second Lien Notes, any other credit
facilities or any other debt instrument) and including, in each case, any such
transaction whether consummated on, after or prior to the Closing Date and any
such transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt, the effects of expensing all transaction related expenses in
accordance with FASB Accounting Standards Codification Topic 805, Business
Combinations), shall be excluded;

 

 -17- 

 

 

(d)          accruals and reserves that are established or adjusted within 12
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions (or within 12 months after the closing of any
Permitted Acquisition or any other acquisition (other than any such other
acquisition in the ordinary course of business) that are so required to be
established or adjusted as a result of such Permitted Acquisition or such other
acquisition) in accordance with GAAP shall be excluded;

 

(e)          any net after-tax effect of gains or losses on disposal,
abandonment (including asset retirement costs) or discontinuance of disposed,
abandoned or discontinued operations, as applicable, in each case other than in
the ordinary course of business, as determined in good faith by the
Administrative Borrower, shall be excluded;

 

(f)          any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person, in each case other than in the ordinary course of business, as
determined in good faith by the Administrative Borrower, shall be excluded;

 

(g)          the Net Income for such period of any Person that is an
Unrestricted Subsidiary shall be excluded, and the Net Income for such period of
any Person that is not a Subsidiary or that is accounted for by the equity
method of accounting shall be excluded; provided that Consolidated Net Income of
a Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to such Person or a
Restricted Subsidiary thereof in respect of such period by any Subsidiary of
such Person that is not a Subsidiary or that is accounted for by the equity
method of accounting;

 

(h)          solely for the purpose of determining the amount available for
Restricted Payments under Section 7.06(a)(iii)(A) and the calculation of Excess
Cash Flow, the Net Income for such period of any Restricted Subsidiary (other
than any Borrower (other than the Parent Borrower) or any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders (other than restrictions that have been waived or otherwise
released); provided that Consolidated Net Income of a Person will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents), or, without duplication, the amount that could have been paid in
cash without violating any such restriction or requiring any such approval, to
such Person in respect of such period, to the extent not already included
therein;

 

(i)          effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP attributable to the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated Permitted Acquisition
or other acquisition (other than any such other acquisition in the ordinary
course of business) or Investments permitted under this Agreement consummated
prior to or after the Closing Date or the amortization or write-off or
write-down of any amounts thereof pursuant to GAAP, net of taxes, shall be
excluded;

 

(j)          any net after-tax effect of income (loss) from the early
extinguishment or conversion of (i) Indebtedness, (ii) Swap Contracts or (iii)
other derivative instruments shall be excluded;

 

 -18- 

 

 

(k)          any impairment charge or asset write-off or write-down (other than
write-offs, write-downs or impairments with respect to accounts receivable in
the normal course or inventory), including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation or in connection with any disposition of assets, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

 

(l)          other non-cash expenses, charges and losses during such period
shall be excluded, in each case other than (A) any non-cash expense, charge or
loss charge either (i) expressly excluded from Consolidated Net Income pursuant
to another clause of this definition or (ii) expressly added back to
Consolidated EBITDA pursuant to the definition thereof or (B) any non-cash
charge representing amortization of a prepaid cash item that was paid and not
expensed in a prior period; provided that if any non-cash charges or expenses
referred to in this clause (l) represents an accrual or reserve for potential
cash item in any future period, (i) such Person may elect not to exclude such
non-cash charge or expense in the current period or (ii) to the extent such
Person elects to exclude such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated Net Income
in such future period to such extent paid;

 

(m)          other non-cash gains during such period shall be excluded other
than (x) to the extent expressly excluded from Consolidated Net Income pursuant
to another clause of this definition, (y) to the extent expressly deducted from
Consolidated EBITDA pursuant to the definition thereof, or (z) any non-cash
gains that represent the reversal of an accrual or reserve for any anticipated
cash charges in any prior period (other than any such accrual or reserve that
has been, or, had this Agreement been in effect at such time, would be, excluded
in calculating Consolidated Net Income in accordance with this definition);
provided that in the case of any non-cash gain, the cash receipt in such future
period in respect of any non-cash gain which was excluded from the calculation
of Consolidated Net Income pursuant to this clause (m) shall be added to
Consolidated Net Income in such future period to such extent received;

 

(n)          any equity-based or non-cash compensation charge or expense,
including any such charge or expense arising from grants of stock appreciation
rights, equity incentive programs or similar rights, stock options, restricted
stock or other rights to, and any cash charges associated with the rollover,
acceleration, or payout of, Equity Interests by management of such Person or of
a Restricted Subsidiary or any of its direct or indirect parent companies in
connection with the Transactions, shall be excluded;

 

(o)          any expenses, charges or losses to the extent covered by insurance
or indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be paid for or reimbursed by the insurer or indemnifying party and only to
the extent that such amount is in fact paid for or reimbursed within 365 days of
the date of such determination (with a deduction to be applied to Consolidated
Net Income in the applicable future period for any amount so added back in any
prior period to the extent not so paid for or reimbursed within the applicable
365-day period), shall be excluded;

 

(p)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement of Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded;

 

(q)          any non-cash compensation expense resulting from the application of
FASB Accounting Standards Codification Topic 718, Compensation—Stock
Compensation or FASB Accounting Standards Codification Subtopic 505-50,
Equity-Based Payments to Non-Employees, shall be excluded; and

 

(r)          the following items shall be excluded:

 

(i)          any net unrealized gain or loss (after any offset) resulting in
such period from Swap Contracts and the application of Accounting Standards
Codification Topic 815, Derivatives and Hedging;

 

 -19- 

 

 

(ii)         any net unrealized gain or loss (after any offset) resulting in
such period from currency transaction or translation gains or losses including
those related to currency remeasurements of Indebtedness (including any net loss
or gain resulting from (A) Swap Contracts for currency exchange risk and (B)
resulting from intercompany indebtedness among such Person and its Restricted
Subsidiaries) and any other foreign currency transaction or translation gains
and losses, to the extent such gain or losses are non-cash items;

 

(iii)        any non-cash adjustments resulting from the application of
Accounting Standards Codification Topic 460, Guarantees, or any comparable
regulation; and

 

(iv)        earn-out obligations and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise
(and including deferred performance incentives in connection with Permitted
Acquisitions whether or not a service component is required from the transferor
or its related party)) and adjustments thereof and purchase price adjustments.

 

In addition, to the extent not already included in the Consolidated Net Income
of such Person in any period and so long as the expenses, charges and losses
with respect to which such amounts relate have not been excluded from
Consolidated Net Income of such Person in any period, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Permitted
Acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement.

 

Notwithstanding the foregoing, for the purpose of Section 7.06 only (other than
Section 7.06(a)(iii)(D)), there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of, or other Returns on
Investments from, Restricted Investments made by such Person and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from
such Person and its Restricted Subsidiaries, any repayments of loans and
advances, and releases of guarantees, which constitute Restricted Investments by
such Person or any of its Restricted Subsidiaries, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under Section 7.06(a)(iii)(D) thereof. For the
avoidance of doubt, Consolidated Net Income shall be calculated, including pro
forma adjustments, in accordance with Section 1.08 other than for purposes of
the definition of Excess Cash Flow.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date plus, without duplication, the
aggregate undrawn amount of Designated Revolving Commitments in effect on such
date, in each case, that is secured by a Lien on any asset or property of the
Parent Borrower or any of the Restricted Subsidiaries (other than property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby so long as such property or assets are not
deducted below) and all secured Incremental Equivalent Debt and any secured
Refinancing Indebtedness in respect thereof incurred in reliance on Section
7.03(w), but excluding any such Indebtedness that is expressly junior in right
of payment to the Obligations, the ABL Obligations and the Second Lien
Obligations, if any minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, included on the consolidated balance
sheet of the Parent Borrower and the Restricted Subsidiaries as of such date;
provided that Consolidated Senior Secured Net Debt shall not include
Indebtedness (i) in respect of letters of credit, except to the extent of
obligations in respect of amounts drawn under standby letters of credit that are
unreimbursed for at least two (2) Business Days after such amount is drawn, (ii)
owed by Unrestricted Subsidiaries, (iii) obligations in respect of Cash
Management Services and (iv) in respect of any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated Senior Secured Net Debt.

 

 -20- 

 

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and the
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet (but excluding the notes thereto) prepared as of
such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting or recapitalization accounting in connection with the
Transactions or any Permitted Acquisition or any other acquisition permitted
under this Agreement) consisting only of Indebtedness for borrowed money and
obligations in respect of Capitalized Leases or other purchase money
Indebtedness, plus, without duplication, the aggregate undrawn amount of
Designated Revolving Commitments in effect on such date, minus (b) the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as of such date; provided that Consolidated Total Net
Debt shall not include Indebtedness (i) in respect of letters of credit, except
to the extent of obligations in respect of amounts drawn under standby letters
that are unreimbursed for at least two (2) Business Days after such amount is
drawn, (ii) owed by Unrestricted Subsidiaries, (iii) obligations in respect of
Cash Management Services and (iv) in respect of any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated Total Net Debt.

 

“Consolidated Working Capital” means, with respect to the Parent Borrower and
the Restricted Subsidiaries on a consolidated basis at any date of
determination, Current Assets at such date of determination minus Current
Liabilities at such date of determination; provided that increases or decreases
in Consolidated Working Capital shall be calculated without regard to any
changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent and (b) the effects of purchase
accounting or recapitalization accounting.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

 

(a)          to purchase any such primary obligation or any property
constituting direct or indirect security therefor;

 

(b)          to advance or supply funds

 

(i)          for the purchase or payment of any such primary obligation, or

 

(ii)         to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or

 

(c)          to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meaning specified in the
definition of “Affiliate.”

 

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than the Sponsor, which directly or indirectly is in Control of, is
Controlled by, or is under common Control with such Person and is organized by
such Person (or any Person Controlling such Person) primarily for making direct
or indirect equity or debt investments in a Borrower and/or other companies.

 

“Covered Entity” has the meaning specified in Section 10.22(b).

 

 -21- 

 

 

“Covered Party” has the meaning specified in Section 10.22(a).

 

“Credit Extension” means a Borrowing.

 

“Current Assets” means, with respect to the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as current assets at such date of determination, other
than (i) amounts related to current or deferred Taxes based on income or
profits, (ii) assets held for sale, (iii) loans (permitted) to third parties,
(iv) pension assets, (v) deferred bank fees, (vi) derivative financial
instruments, (vii) prepaid expenses and (viii) in the event that a
Securitization Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising Securitization Assets sold pursuant to such Securitization
Financing less (y) collections against the amount sold pursuant to clause (x).

 

“Current Liabilities” means, with respect to the Parent Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrowers and the Restricted Subsidiaries as
current liabilities at such date of determination, other than (a) the current
portion of any Funded Debt and derivative financial instruments, (b) the current
portion of accrued interest, (c) liabilities relating to current or deferred
Taxes based on income or profits, (d) accruals of any costs or expenses related
to restructuring reserves or severance, (e) deferred revenue, (f) any ABL
Revolving Loans, Revolving Credit Exposure, Revolving Credit Loans or any other
liabilities in respect of revolving loans, swingline loans or letter of credit
obligations under any revolving credit facility, (g) the current portion of any
Capitalized Lease Obligation, (h) the current portion of any other long-term
liabilities, (i) liabilities in respect of unpaid earn-outs, (j) amounts related
to derivative financial instruments and assets held for sale, (k)  the current
portion of pension liabilities, and (l) liabilities related to assets held for
sale.

 

“DDJ” means DDJ Capital Management, LLC (on behalf of certain managed funds and
accounts).

 

“Debt Assumption” has the meaning set forth in Section 2.01(c)(ii).

 

“Debt Fund Affiliate” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which the Sponsor and investment vehicles
managed or advised by the Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course, have fiduciary duties to
the third-party investors in such fund or investment vehicle independent of
their duties to the Borrowers or the Sponsor and do not make investment
decisions for such entity, but shall in any event exclude the Borrowers and any
of their respective Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both, in each case, as set forth under Section 8.01, without cure or
waiver, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.00% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

 -22- 

 

 

“Default Right” has the meaning specified in Section 10.22(b).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder or any other amounts required
to be paid by it, which refusal or failure is not cured within two (2) Business
Days after the date of such refusal or failure, (b) has notified the Borrowers
or Administrative Agent (which notification has not been withdrawn in writing)
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations; provided
that a Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such confirmation by the Administrative Agent or the Borrowers,
or (d) has, or has a direct or indirect parent company that has, after the date
of this Agreement, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender or (iii) become the
subject of a Bail-In Action.

 

“Designated Preferred Stock” means Preferred Stock of the Parent Borrower or any
direct or indirect parent company thereof (in each case other than Disqualified
Equity Interests) that is issued for cash (other than to the Parent Borrower, a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Parent Borrower or any Subsidiary) and is designated as Designated
Preferred Stock pursuant to a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent on or promptly
after the issue date thereof, the cash proceeds of which are excluded from the
calculation set forth in Section 7.06(a)(iii) and shall not be, and have not
been, designated an Excluded Contribution.

 

“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis to any Borrower or any of its Restricted
Subsidiaries by any Person other than any Borrower or any of its Restricted
Subsidiaries that have been designated pursuant to a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent as “Designated Revolving Commitments” until such time as
the Administrative Borrower subsequently delivers a certificate of a Responsible
Officer of the Administrative Borrower to the Administrative Agent to the effect
that such commitments shall no longer constitute “Designated Revolving
Commitments.”

 

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning specified in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning specified in
Section 2.05(a)(v)(C)(3).

 

 -23- 

 

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Administrative Borrower and the Auction
Agent.

 

“Discounted Term Loan Prepayment” has the meaning specified in
Section 2.05(a)(v)(A).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, whether in a single transaction or a series of related
transactions; provided that “Disposition” and “Dispose” shall not include any
issuance by the Parent Borrower of any of its Equity Interests to another
Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans (and all other Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) that are
accrued and payable) and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than (i) solely for Qualified Equity
Interests and cash in lieu of fractional shares or (ii) as a result of a change
of control, asset sale or similar event so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or similar event
shall be subject to the prior repayment in full of the Loans (and all other
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) that are accrued and payable) and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that any Equity Interests held by any future, current or former
employee, director, officer, member of management, independent contractor or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Parent Borrower, any of its Subsidiaries, any direct or
indirect parent companies of the Parent Borrower or any other entity in which
the Parent Borrower or any of its Restricted Subsidiaries has an Investment and
is designated in good faith as an “affiliate” by the Board of Directors (or the
compensation committee thereof) of the applicable Borrower, in each case
pursuant to any co-invest agreement, equity subscription or shareholders’
agreement, any management, shareholder, director or employee equity plan, any
stock option plan or any other management or employee benefit plan or agreement
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Parent Borrower (or any direct or indirect
parent thereof) or a Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s, independent contractor’s or consultant’s termination of
employment or service, as applicable, death or disability.

 

“Disqualified Institutions” means (i) any competitors of the Sponsor, any
Borrower, the Company and its Subsidiaries, or Walgreens Co. that have been
specified in writing by the Administrative Borrower or the Sponsor (a) to the
Commitment Parties prior to the Closing Date or (b) to the Administrative Agent
after the Closing Date (and any such entity’s Affiliates that are identified as
such pursuant to this clause (i) or those that are clearly identifiable as such
on the basis of their name (in each case, other than bona fide diversified debt
funds)) (other than those excluded pursuant to clause (ii) hereof), (ii) those
particular banks, financial institutions, other institutional lenders and other
Persons that have been specified in writing by the Administrative Borrower or
the Sponsor (a) to the Commitment Parties prior to March 14, 2019 or (b) as
mutually agreed by the Administrative Borrower and the Commitment Parties (if
prior to the Closing Date) or the Administrative Agent (from and after the
Closing Date) (and any such entity’s Affiliates that are identified as such
pursuant to this clause (ii) or those that are clearly identifiable as such on
the basis of their name) and (iii) Excluded Affiliates; provided that any Person
that is a Lender or Participant and subsequently becomes a Disqualified
Institution (but was not a Disqualified Institution at the time it became a
Lender or Participant) shall be deemed to not be a Disqualified Institution
hereunder with respect to any Loans, Commitments or participations held by it
prior to becoming a Disqualified Institution.

 

 -24- 

 

 

“Documentation Agent” means BofA Securities, Inc., in its capacity as a
documentation agent under this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“ECF Payment Date” has the meaning specified in Section 2.05(b)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elective Guarantor” has the meaning set forth in the defined term “Guarantors”.

 

“Eligible Assignee” has the meaning specified in Section 10.07(a)(i).

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law (including common law) relating to
the prevention of pollution or the protection of the Environment and natural
resources, and the protection of human health and safety as it relates to
Hazardous Materials, including any applicable provisions of the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, or (d) the Release or threatened Release of any Hazardous Materials,
including, in each case, any such liability which any Loan Party has retained
either contractually or by operation of law.

 

 -25- 

 

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities), excluding from the foregoing any debt
securities convertible into Equity Interests, whether or not such debt
securities include any right of participation with Equity Interests, until any
such conversion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party within the meaning of Section 414(b)
or (c) of the Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or written notification to a Loan Party or any ERISA Affiliate that a
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (d) a determination that any Pension Plan is in
“at risk” status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e)  the filing of a written notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt of written
notice by a Loan Party or any ERISA Affiliate regarding the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (h) the failure by a Loan Party or any ERISA Affiliate to make when due
any required contribution to a Multiemployer Plan, (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to a Loan Party; or (j)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful single currency of the EMU.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits of the Available Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

 -26- 

 

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved pursuant
to the provisions of Section 3.03, “Eurocurrency Rate” shall mean the “LIBOR
Successor Rate”; provided, further, that in all cases (a) or (b), the
Eurocurrency Rate shall not be less than 0.00% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period;

 

(ii)         an amount equal to the amount of all non-cash expenses, charges or
losses (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period;

 

(iii)        decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions (outside of the ordinary
course of business), Permitted Acquisitions or Dispositions by the Borrowers and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting or recapitalization accounting);

 

(iv)        [Reserved];

 

(v)         an amount equal to all cash received for such period on account of
any net non-cash gain or income from Investments deducted in a previous period
pursuant to clause (b)(iv) of this definition;

 

(vi)        an amount deducted as tax expense in determining Consolidated Net
Income to the extent in excess of cash taxes paid in such period;

 

(vii)       cash payments received in respect of Swap Contracts or other
derivative instruments during such fiscal year to the extent not included in
arriving at such Consolidated Net Income;

 

(viii)      amounts deducted from Consolidated Net Income during such period
representing expenditures made during any prior period for which a deduction
from Excess Cash Flow was made in such period pursuant to clause (b)(ix), (xii),
(xiii) or (xiv) below; and

 

(ix)         any amounts required to be added back to Excess Cash Flow in such
period pursuant to clause (b)(xi) below;

 

minus

 

(b)          the sum (to the extent not deducted or excluded in determining
Consolidated Net Income), without duplication, of

 

 -27- 

 

 

(i)          an amount equal to (x) the amount of all non-cash credits
(including, to the extent constituting non-cash credits, without limitation,
amortization of deferred revenue acquired as a result of the Transaction or any
Permitted Acquisition) included in arriving at Consolidated Net Income in such
period (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (a)(ii) above) and (y)
cash charges, losses or expenses excluded in arriving at Consolidated Net Income
in such period by virtue of clauses (a) through (r) of the definition of
Consolidated Net Income;

 

(ii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property to the extent not
expensed or accrued during such period and/or made in cash during such period,
except to the extent financed with the proceeds of long term Indebtedness (other
than revolving Indebtedness) of the Parent Borrower and the Restricted
Subsidiaries;

 

(iii)        the aggregate amount of all principal payments (including (I) the
principal component of payments in respect of Capitalized Leases and (II) the
amount of any scheduled repayment of Term Loans pursuant to Section 2.07) and
repayments of Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries, except to the extent financed with the proceeds of long term
Indebtedness (other than revolving Indebtedness) of a Borrower or any of its
Restricted Subsidiaries, but excluding principal payments and repayments of (A)
Revolving Credit Loans or other Revolving Credit Exposure (unless there is a
corresponding reduction in commitments thereunder and to the extent not
otherwise deducted from the Applicable ECF Percentage of Excess Cash Flow
pursuant to Section 2.05(b)(i)(B) in any prior fiscal year), (B) Indebtedness in
respect of the ABL Revolving Loans or any other revolving credit facility
(unless there is a corresponding reduction in commitments thereunder and to the
extent not otherwise deducted from the Applicable ECF Percentage of Excess Cash
Flow pursuant to Section 2.05(b)(i)(B) in any prior fiscal year), (C) all
prepayments of Term Loans by the Parent Borrower or any of its Restricted
Subsidiaries, (D) Indebtedness to the extent otherwise deducted from the
Applicable ECF Percentage of Excess Cash Flow pursuant to Section 2.05(b)(i)(B)
in any prior fiscal year and (E) Second Lien Notes or any other Junior Financing
to the extent not permitted to be made pursuant to Section 7.06, in each case,
including any debt buyback conducted pursuant to a Dutch auction or open market
purchase based on actual amounts paid;

 

(iv)        an amount equal to the aggregate net non-cash gain or income from
Investments (other than Investments made in the ordinary course of business) to
the extent included in arriving at Consolidated Net Income;

 

(v)         increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions (outside the ordinary course
of business), Permitted Acquisitions or Dispositions by a Borrower or any of its
Restricted Subsidiaries during such period or the application of purchase
accounting or recapitalization accounting);

 

(vi)        cash payments by the Parent Borrower or any of its Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Parent Borrower or any of its Restricted Subsidiaries other than Indebtedness to
the extent such payments are not expensed during such period or are not deducted
(or were excluded) in calculating Consolidated Net Income and except to the
extent financed with the proceeds of long term Indebtedness (other than
revolving Indebtedness) of the Parent Borrower or any of its Restricted
Subsidiaries;

 

(vii)       without duplication of amounts deducted from Excess Cash Flow in
prior periods, the amount of Investments (other than Investments in the
Borrowers or any of its Restricted Subsidiaries) made in cash during such
period, and including, in each case, the payment of any related earnout or
similar payment related to any such Investment during such fiscal year, in each
case except to the extent such Investments were financed with the proceeds of
long term Indebtedness (other than revolving Indebtedness) of the Parent
Borrower or any of its Restricted Subsidiaries;

 

 -28- 

 

 

(viii)      without duplication of amounts deducted from Excess Cash Flow in
prior periods, the amount of Restricted Payments paid in cash during such period
to any Person that is not the Parent Borrower or a Restricted Subsidiary
(including, in each case, the payment of any related earnout or similar payment
related to any such Restricted Investment) during such fiscal year, in each case
except to the extent such Restricted Payments were financed with the proceeds of
long term Indebtedness (other than revolving Indebtedness) of the Parent
Borrower or any of its Restricted Subsidiaries;

 

(ix)         the aggregate amount of expenditures actually made by the Parent
Borrower or any of its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period or are not deducted (or
were excluded) in calculating Consolidated Net Income during such period except
to the extent financed with the proceeds of long term Indebtedness (other than
revolving Indebtedness) of the Parent Borrower or any of its Restricted
Subsidiaries;

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower or any of its Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness except to the extent such payments were financed
with the proceeds of long term Indebtedness (other than revolving Indebtedness)
of the Parent Borrower and the Restricted Subsidiaries;

 

(xi)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, at the option of the Administrative Borrower, the aggregate
consideration required to be paid in cash by the Parent Borrower or any of its
Restricted Subsidiaries to a Person that is not the Parent Borrower or any
Restricted Subsidiary thereof pursuant to binding contracts or executed
letters-of-intent (the “Contract Consideration”) entered into prior to or during
such period, or, at the Parent Borrower’s option, after the end of such period
and prior to the date of such Excess Cash Flow payment for such period, relating
to Permitted Acquisitions or other permitted Investments, Restricted Payments,
Capital Expenditures, Capitalized Software Expenditures or acquisitions of
intellectual property to the extent not expensed and expected to be consummated
or made, in each case during the period of four consecutive fiscal quarters of
the Parent Borrower following the end of such period; provided that to the
extent the aggregate amount of cash actually utilized to finance such Permitted
Acquisitions, permitted Investments, Restricted Payments, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;
provided, further, that, without duplication to the immediately preceding
proviso, to the extent such cash actually utilized to finance such Permitted
Acquisitions, permitted Investments, Restricted Payments, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property,
during such period of four consecutive fiscal quarters is financed with the
proceeds of long term Indebtedness (other than revolving Indebtedness) of the
Parent Borrower or any of its Restricted Subsidiaries, such amount shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters;

 

(xii)        the amount of cash taxes paid or payable (to the extent, without
duplication, not deducted in any prior period pursuant to this clause (xii)) in
such period (including any Tax reserves set aside and without duplication with
respect to such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period);

 

(xiii)       cash expenditures in respect of Swap Contracts during such period
to the extent not deducted in arriving at such Consolidated Net Income;

 

 -29- 

 

 

(xiv)      any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset;

 

(xv)       reimbursable or insured expenses incurred for such period to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income; and

 

(xvi)      cash expenditures for costs and expenses (including retention,
recruiting, relocation, stay and signing bonuses and expenses) in connection
with the Transactions (including all Transaction Expenses), acquisitions,
Investments, Restricted Payments, dispositions and the issuance of equity
interests or Indebtedness, repayment of debt, issuance of equity securities,
refinancing transactions or amendments or other modifications of any debt
instrument (including, in each case, any such transaction consummated on the
Closing Date and any such transaction undertaking but not completed), in each
case, to the extent not deducted in arriving at such Consolidated Net Income and
to the extent not financed with the proceeds of any long-term Indebtedness
(other than revolving loans) of the Parent Borrower and its Restricted
Subsidiaries;

 

provided that, at the option of the Parent Borrower, all such payments made
after the applicable period and prior to the applicable due date of such Excess
Cash Flow payment may (without duplication of such amount deducted in any
period) be deducted from Excess Cash Flow for such prior period.

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Parent Borrower and the Restricted Subsidiaries on a
consolidated basis. For the avoidance of doubt, Excess Cash Flow shall not
include pro forma adjustments in accordance with Section 1.08.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Affiliate” means, with respect to any Agent or Agent-Related Person
and their respective Affiliates and controlling Persons, (i)  any of their
Affiliates that is engaged as principals primarily in private equity, mezzanine
financing or venture capital or any of such Affiliate’s officers, directors,
employees, legal counsel, independent auditors, professionals and other experts
or agents other than, in each case, any Over the Wall Person or (ii) any of
their Affiliates and/or any of their Affiliates’ employees, officers, directors,
legal counsel, professionals and other experts or agents that are engaged
directly or indirectly in a sale of the Company and its subsidiaries as buy-side
or sell-side representative and acting in such capacity other than, in each
case, any Over the Wall Person.

 

 -30- 

 

 

“Excluded Assets” means (i) any fee owned Real Property and any leasehold rights
and interests in Real Property (including landlord or other third-party waivers,
non-disturbance agreements, estoppels, bailee waivers, warehouseman waivers and
collateral access letters), (ii) motor vehicles, aircraft and other assets
subject to certificates of title, to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement, (iii) commercial tort
claims where the applicable Loan Party’s reasonable expectation of recovery is
less than $5,000,000, (iv) any governmental or regulatory licenses or state or
local franchises, charters and authorizations to the extent that the
Administrative Agent may not (or is restricted from) validly possess a security
interest therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization (to the extent such consent, approval, license or
authorization was not obtained (it being understood and agreed that the Loan
Parties shall be under no obligation to obtain such consent, approval, license
or authorization)), other than to the extent such prohibition, limitation or
restriction is rendered ineffective under the UCC or other applicable Law, (v)
any particular asset or right under contract, if the pledge thereof or the
security interest therein is prohibited or restricted by applicable Law
(including any requirement to obtain the consent of any Governmental Authority
or regulatory authority), other than to the extent such prohibition or
restriction is rendered ineffective under the UCC or other applicable Law, (vi)
(A) Margin Stock, (B) Equity Interests in any Person other than wholly-owned
Restricted Subsidiaries (but, in the case of the Equity Interests of any Person
that is not a wholly-owned Restricted Subsidiary, only to the extent the
organizational documents or similar agreement with equity holders of such Person
do not permit the pledge of such Equity Interests so long as such prohibition
exists), (C) voting Equity Interests or Indebtedness treated as equity for U.S.
federal income tax purposes of first tier Foreign Subsidiaries that are CFCs and
first tier CFC Holdcos in excess of 65% of the issued and outstanding voting
Equity Interests or Indebtedness treated as equity for U.S. federal income tax
purposes thereof and (D) Equity Interests in any Broker-Dealer Regulated
Subsidiary, Unrestricted Subsidiary, Captive Insurance Subsidiary,
not-for-profit Subsidiary, or special purpose securitization vehicle (or similar
entity), including any Securitization Subsidiary, in each case of this clause
(D) that are not Guarantors, (vii) any lease, license or agreement or any
property subject to such lease, license or agreement, in each case, to the
extent that a grant of a security interest therein (A) would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto (other than a Loan Party after giving effect to
the applicable anti-assignment provisions of the UCC) or (B) would require
governmental, regulatory or third-party (other than a Loan Party) approval,
consent or authorization pursuant to the terms thereof (in each case after
giving effect to the applicable anti-assignment provisions of the UCC) (other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition) not obtained
(without any requirement to obtain such approval, consent or authorization) (in
each case of clauses (A) and (B), (1) after giving effect to the applicable
anti-assignment provisions of the UCC and (2) only to the extent that such
limitation on such pledge or security interest is not otherwise prohibited
pursuant to Section 7.09), (viii) letter of credit rights, except to the extent
perfection of the security interest therein is accomplished by the filing of a
UCC financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights, other than the filing
of a UCC financing statement), (ix) any intent-to-use trademark application
prior to the filing, and acceptance by the U.S. Patent and Trademark Office, of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law, (x)
assets where the burden or cost (including adverse tax or regulatory
consequences) of obtaining a security interest therein or perfection thereof
exceeds the practical benefit to the Lenders afforded thereby as reasonably
determined by the Administrative Borrower in good faith in consultation with the
Administrative Agent; (xi) segregated funds held in a fiduciary capacity for
others (that are not Loan Parties), (xii) any property subject to a Lien
permitted by Section 7.01(b), (u) (limited to Capitalized Leases, Attributable
Indebtedness and purchase money security interest or other similar arrangements
incurred pursuant thereto), (w) or (aa) (to the extent relating to a Lien
originally incurred pursuant to Section 7.01(b), (u) or (w) subject to the
limitations set forth in this clause (xii)), (xiii) any assets of any Foreign
Subsidiary, CFC or CFC Holdco (including Equity Interests of any Subsidiary of
such Subsidiary) and (xiv) the Cash Collateral Account (as such term is defined
in the ABL Credit Agreement as in effect on the Closing Date); provided,
however, that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clause (i) through (xiv)
(unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in clauses (i) through (xiv)).
Notwithstanding the foregoing, for so long as a Subsidiary is an Elective
Guarantor, the assets or property purported to be pledged as Collateral, or in
which a security interest if purported to be granted pursuant to any Collateral
Document, by such Subsidiary shall be deemed not to be Excluded Assets so long
as such Subsidiary is an Elective Guarantor.

 

“Excluded Contribution” means the amount of cash capital contributions to the
Parent Borrower or Net Proceeds from the sale or issuance of Qualified Equity
Interests of the Parent Borrower (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than
Refunding Capital Stock, any Designated Preferred Stock, any Equity Interests
issued pursuant to any management, shareholder, director or employee equity
plan, any stock option plan or any other management or employee benefit plan or
agreement of the Parent Borrower or any amount to the extent used in the ABL
Cure Amount) and designated by the Administrative Borrower to the Administrative
Agent as an Excluded Contribution pursuant to a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent on
or promptly after the date such capital contributions are made or such Equity
Interests are sold or issued.

 

“Excluded Information” means information regarding the Borrowers, the Sponsor or
their respective affiliates not known to such Lender and that may be material to
a decision by such Lender to participate in such applicable transaction
(including Material Non-Public Information).

 

 -31- 

 

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of a Borrower or a Guarantor, (b) any Subsidiary that is prohibited
or restricted by applicable Law or by Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in anticipation of such acquisition
and the Collateral and Guarantee Requirement) from guaranteeing the Obligations
(including any requirement for governmental (including regulatory) or
third-party (other than a Loan Party) consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
was not obtained (it being understood and agreed that the Loan Parties shall be
under no obligation to obtain such consent, approval, license or
authorization))), (c) any Subsidiary where the burden or cost (including adverse
tax or regulatory consequences to the Borrowers or any of their direct or
indirect parent companies or Subsidiaries) of obtaining a Guarantee by such
Subsidiary would outweigh the practical benefit to be obtained by the Lenders as
reasonably determined by the Administrative Borrower in good faith in
consultation with the Administrative Agent, (d) any Foreign Subsidiary, (e) any
Domestic Subsidiary that is (i) a Subsidiary of a Foreign Subsidiary that is a
CFC or (ii) a CFC Holdco, (f) any not-for-profit Subsidiaries, (g) any
Unrestricted Subsidiaries, (h) any special purpose securitization vehicle (or
similar entity, including any Securitization Subsidiary), (i) any Captive
Insurance Subsidiary, (j) any Broker-Dealer Regulated Subsidiary, (k)
[reserved], (l) any Subsidiary of the Borrowers that is not a Material Domestic
Subsidiary and (m) any Subsidiary acquired pursuant to a Permitted Acquisition
or other permitted Investment that is prohibited from providing a guarantee
pursuant to the terms of any permitted Indebtedness (and such prohibition was
not entered into in anticipation of such acquisition); provided that no Borrower
shall constitute an Excluded Subsidiary.  Notwithstanding the foregoing, for so
long as a Subsidiary is an Elective Guarantor, such Subsidiary shall be deemed
not to be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
any applicable keepwell, support, or other agreement for the benefit of such
Guarantor), at the time the Guarantee of (or grant of such security interest by,
as applicable) such Guarantor would otherwise have become effective with respect
to such Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” as such time or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge bank applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

 

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

 

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

 

“Extended Revolving Credit Loans” has the meaning provided in Section 2.16(b).

 

“Extended Term Loans” has the meaning provided in Section 2.16(a).

 

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

 

“Extending Term Lender” has the meaning provided in Section 2.16(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

 

 -32- 

 

 

“Extension Amendment” has the meaning provided in Section 2.16(d).

 

“Extension Election” has the meaning provided in Section 2.16(c).

 

“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Administrative Borrower’s sole discretion) of any or all
applicable Class or Classes be submitted for Extension.

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Facility” means a given Class of Term Loans (or, to the extent unfunded, Term
Commitments) or Revolving Credit Commitments, as the context may require.

 

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Administrative
Borrower in good faith.

 

“FATCA” means current Sections 1471 through 1474 of the Code (or any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if the Federal Funds Rate is less than zero, it shall be deemed to be zero for
the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, controller, treasurer,
chief accounting officer or such other financial officer with equivalent duties,
as appropriate, of the applicable Borrower or Borrowers.

 

“First Lien Financing Documents” means the “First Lien Financing Documents” as
defined in the ABL Intercreditor Agreement.

 

“First Lien Intercreditor Agreement” means, either an (a) intercreditor
agreement substantially in the form of Exhibit J hereto or (b) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
equal in priority to the Liens on the Collateral securing the Obligations under
this Agreement (but without regard to the control of remedies), in each case
with such modifications thereto as the Administrative Agent and the
Administrative Borrower may agree. It is understood and agreed that to the
extent this Agreement requires any Indebtedness to be subject to a First Lien
Intercreditor Agreement at any time such agreement is not yet in effect, then
the Loan Parties, the Administrative Agent and the Senior Representative for
such Indebtedness shall execute and deliver a First Lien Intercreditor
Agreement.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Parent Borrower for such Test Period.

 

 -33- 

 

 

“First Lien Obligations” means the “First Lien Obligations” as defined in the
ABL Intercreditor Agreement.

 

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (1) Consolidated EBITDA for such Test Period to (2) the Fixed Charges for
such Test Period, in each case calculated on a consolidated basis with respect
to the Parent Borrower and the Restricted Subsidiaries.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(a) Consolidated Cash Interest Expense of such Person for such period; (b) all
cash dividends or other cash distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock during such period; and (c) all
cash dividends or other cash distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests during such
period. For the avoidance of doubt, Fixed Charges shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.

 

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(viii).

 

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person)) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

 

“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including through conforming changes made consistent
with IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

 -34- 

 

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment or performance of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition, Permitted Acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of the Guarantor Joinder Agreement attached as Exhibit H-1 hereto or in
such other form agreed by the Administrative Agent and the Administrative
Borrower.

 

“Guarantors” means (i) in the case of the Secured Obligations of the Parent
Borrower, each Subsidiary Borrower and each Restricted Subsidiary of the Parent
Borrower that is a Material Domestic Subsidiary (other than a Subsidiary
Borrower or an Excluded Subsidiary unless such Excluded Subsidiary is then an
Elective Guarantor) (including those listed on Schedule I hereto) and any
Material Domestic Subsidiary that shall have become a Guarantor pursuant to
Section 6.11 and (ii) in the case of the Secured Obligations of any other Loan
Party, the Parent Borrower, each Subsidiary Borrower and each Restricted
Subsidiary of the Parent Borrower that is a Material Domestic Subsidiary (other
than a Subsidiary Borrower or an Excluded Subsidiary unless such Excluded
Subsidiary is then an Elective Guarantor) (including those listed on Schedule I
hereto) and any Material Domestic Subsidiary that shall have become a Guarantor
pursuant to Section 6.11. The Parent Borrower in its sole discretion may
designate any wholly-owned Restricted Subsidiary that is not required to be a
Guarantor (such a Restricted Subsidiary, an “Elective Guarantor”) to Guarantee
the Secured Obligations by causing such Restricted Subsidiary to execute this
Agreement on the Closing Date or a Guarantor Joinder Agreement, and any such
Restricted Subsidiary shall be a Guarantor and Loan Party for all purposes;
provided, further, that the Administrative Agent may prohibit a Foreign
Subsidiary from becoming an Elective Guarantor if it determines, in its
reasonable credit judgment but after consultation with the Administrative
Borrower, that such Foreign Subsidiary would not provide customary credit
support for the Secured Obligations, which determination may be based upon (A)
the amount and enforceability of the Guaranty that would be provided by the
proposed Elective Guarantor, (B) the enforceability of any security interest
that may be granted with respect to any Collateral located in the relevant
jurisdiction and/or (C) such proposed Elective Guarantor is organized in a
country that is not a member of the Organization for Economic Cooperation and
Development or that is the target of any U.S. sanctions program administered by
OFAC.

 

“Guaranty” means, collectively, the guaranty of the Secured Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, or toxic mold that are regulated pursuant
to, or which could give rise to liability under, applicable Environmental Law
based on their dangerous or deleterious properties.

 

 -35- 

 

 

“Hedge Bank” means (i) any Person that is the Administrative Agent, Arranger or
a Lender or an Affiliate of the Administrative Agent, Arranger or a Lender at
the time it enters into a Secured Hedge Agreement in its capacity as a party
thereto or (ii) any other Person that, in each case, is designated a “Hedge
Bank” with respect to such Secured Hedge Agreement in a writing from the
Administrative Borrower to the Administrative Agent. If such Person is not
already party hereto as the Administrative Agent or a Lender, such Person shall
be required to deliver to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.08, 10.15, 10.16 and 10.21 and Article IX as if it were a Lender in order to
qualify as a “Hedge Bank”.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D)(3).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Incremental Amendment” has the meaning specified in Section 2.14(f).

 

“Incremental Commitments” has the meaning specified in Section 2.14(a).

 

“Incremental Equivalent Debt” has the meaning specified in Section 2.14(g).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

 

“Incremental Lenders” has the meaning specified in Section 2.14(c).

 

“Incremental Loan” has the meaning specified in Section 2.14(b).

 

“Incremental Loan Request” has the meaning specified in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

 

“Incremental Revolving Credit Lender” has the meaning specified in
Section 2.14(c).

 

“Incremental Revolving Loan” has the meaning specified in Section 2.14(b).

 

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

 

“Incremental Term Lender” has the meaning specified in Section 2.14(c).

 

“Incremental Term Loan” has the meaning specified in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

 -36- 

 

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property (other than (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii)  any earn-out obligations, including deferred
or other contingent purchase price obligations (including deferred performance
incentives, whether or not a service component is required from the transferor
or its related party), until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and is not paid after becoming due
and payable and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business);

 

(e)          all Attributable Indebtedness;

 

(f)          all obligations of such Person in respect of Disqualified Equity
Interests, if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP;

 

(g)          indebtedness (excluding prepaid interest thereon) of the types
described in clauses (a) through (f) above secured by a Lien on property owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and

 

(h)          to the extent not otherwise included above, all Guarantees of such
Person in respect of Indebtedness described in clauses (a) through (g) in
respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Parent Borrower and the Restricted Subsidiaries, exclude all intercompany
Indebtedness in the ordinary course of business having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and (C) exclude (i)
deferred compensation payable to officers, directors or employees of such Person
or any of its Subsidiaries, (ii) deferred rent, deferred revenue and deferred
taxes, in each case, in the ordinary course of business, (iii) payments and
distributions to dissenting stockholders of such Person pursuant to applicable
law, (iv) any obligation to pay the redemption price for the Company’s Preferred
Stock with Preferred Redemption Cash, (v) any obligations attributable to the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (vi) trade
liabilities and accounts and accrued expenses payable in the ordinary course of
business, (vii) any purchase price adjustment or earn-out obligation until such
obligation is not paid after becoming due and payable and (viii) accruals for
payroll, obligations under employment arrangements and other liabilities accrued
in the ordinary course of business. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (g) that is expressly made non-recourse or limited recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

 

 -37- 

 

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it, imposed by a jurisdiction as a result of such
recipient being organized in or having its principal office or applicable
lending office in such jurisdiction, or as a result of any connection between
such Lender or Agent and such jurisdiction other than any connections arising
from executing, delivering, being a party to, engaging in any transactions
pursuant to, performing its obligations under, receiving payments under, or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(iii) any Taxes attributable to the failure by or inability of such Agent or
Lender to deliver the documentation required to be delivered pursuant to
Section 3.01(d), (iv) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code, or any similar Tax, imposed by any other
jurisdiction in which such Lender or Agent is located, (v) in the case of a
Lender (other than an assignee pursuant to a request by a Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect and would
apply to amounts payable with respect to an applicable interest in a Loan or
Commitment under a law in effect at the time the Lender acquires such interest
in the applicable Commitment or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan, or designates a new Lending Office, except to the extent such Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment or applicable acquisition), to receive
additional amounts from the Borrowers or Guarantors with respect to such Tax
pursuant to Section 3.01 and (vi) any Taxes imposed under FATCA.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Administrative Borrower, qualified to perform the
task for which it has been engaged and that is independent of the Borrowers and
their Affiliates.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial MBD Lenders” means Broad Street Loan Partners III, L.P., Broad Street
Loan Partners III Offshore, L.P., Broad Street Loan Partners III
Offshore-Unlevered, L.P. and Broad Street Senior Credit Partners II, L.P.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G or such other form as agreed by the Administrative Agent.

 

“Intercreditor Agreements” means the ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement and, to the
extent permitted under this Agreement, any other lien subordination and
intercreditor arrangement reasonably satisfactory to the Administrative Borrower
and the Administrative Agent, collectively, in each case to the extent then in
effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Administrative Borrower in its Committed Loan Notice; provided
that:

 

 -38- 

 

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to any future, present or former
employees, directors, officers, independent contractors, members of management,
manufacturers and consultants, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business, book of business or
division of such Person (excluding, in the case of the Parent Borrower and the
Restricted Subsidiaries, intercompany advances or indebtedness in the ordinary
course of business having a term not exceeding 364 days (inclusive of any roll
over or extensions of terms)). For purposes of the definitions of “Unrestricted
Subsidiary” and “Permitted Investments” and the covenants described under
Sections 6.14 and 7.06:

 

(1)         “Investments” shall include the portion (proportionate to the Parent
Borrower’s Equity Interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Parent Borrower shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

 

(a)          the Parent Borrower’s “Investment” in such Subsidiary at the time
of such redesignation; less

 

(b)          the portion (proportionate to the Parent Borrower’s Equity Interest
in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

 

(2)         any property transferred to or from an Unrestricted Subsidiary shall
be valued at its fair market value at the time of such transfer.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment; provided, that in
lieu of treating any Returns as a deduction to the amount of any applicable
Investment, the Parent Borrower may instead elect that such Returns be used to
increase Section 7.06(a)(iii)(D)(1) to the extent such Returns would otherwise
be permitted to increase Section 7.06(a)(iii)(D)(1) pursuant to the terms
thereof.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
by any other nationally recognized statistical rating agency selected by the
Administrative Borrower).

 

“Investment Grade Securities” means:

 

 -39- 

 

 

(a)          securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(b)          debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or debt instruments constituting loans
or advances among the Borrowers and the Subsidiaries and their respective equity
holders;

 

(c)          investments in any fund that invests exclusively in investments of
the type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and

 

(d)          corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“Junior Financing” means any Indebtedness (other than the ABL Obligations) that
constitutes (i) any Subordinated Indebtedness having an aggregate amount
outstanding in excess of the Threshold Amount and (ii) any junior lien
Indebtedness (including the Second Lien Notes) with respect to the Term Loan
Priority Collateral, having an aggregate amount outstanding in excess of the
Threshold Amount.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing (other than the Second Lien Intercreditor Agreement or any other lien
subordination and intercreditor arrangement with respect to such Junior
Financing to which the Administrative Agent is a party).

 

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Credit Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments, any Refinancing Term Loans or any Refinancing Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LCT Election” has the meaning specified in Section 1.08(g).

 

“LCT Test Date” has the meaning specified in Section 1.08(g).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Administrative Borrower and the Administrative
Agent.

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

 -40- 

 

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and the Administrative Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the consent of the Administrative Borrower (such consent not to
be unreasonably withheld, delayed or conditioned)).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to Real Property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien.

 

“Limited Condition Transaction” means any (1) acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing,
(2) repurchase, repayment or prepayment of Indebtedness that requires the
delivery of an irrevocable notice (provided that such notice may be conditioned
on the occurrence of another transaction) or (3) Restricted Payment (but in the
case of this clause (3), solely to the extent such Restricted Payment is
consummated in connection with a transaction separately subject to clause (1) or
(2) above).

 

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing

 

“Loan” means an extension of credit by a Lender to the Borrowers in the form of
a Term Loan or Revolving Credit Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Refinancing Amendment, Incremental Amendment,
Extension Amendment, Permitted Repricing Amendment or amendment effecting
Replacement Term Loans, (v) each Intercreditor Agreement, (vi) any other
document or instrument designated by the Administrative Borrower and the
Administrative Agent as a “Loan Document” and (vii) any amendment or joinder to
this Agreement.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Stockholders” means any present or former members of management of
the Parent Borrower or any Restricted Subsidiary who are investors in the Parent
Borrower or any direct or indirect parent thereof, including, for the avoidance
of doubt any future members of management of the Parent Borrower or any
Restricted Subsidiary who are investors in the Parent Borrower or any direct or
indirect parent thereof, including, for the avoidance of doubt any future member
of management who is elected, appointed or hired when the Permitted Holders
(excluding such future Person) have the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the Board of Directors of the Parent Borrower.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

 

 -41- 

 

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Parent Borrower on the
date of the declaration of a Restricted Payment permitted pursuant to Section
7.06(b)(viii) multiplied by (ii) the arithmetic mean of the closing prices per
share of such common Equity Interests on the principal securities exchange on
which such common Equity Interests are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (I) on the Closing Date, for the representations
with respect to the Company and its subsidiaries, a Beta Material Adverse Effect
and (II) on the Closing Date (other than as described in clause (I)) and after
the Closing Date (a) a material and adverse effect on the business, financial
condition or results of operations of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, (b) a material and adverse effect on the rights
or remedies, taken as a whole, of the Administrative Agent or any Lender under
the Loan Documents or (c) a material and adverse effect on the ability of the
Loan Parties, taken as a whole, to perform their material payment obligations
under the Loan Documents.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Domestic Subsidiaries of the Parent Borrower (a) whose total assets (when
consolidated with the total assets of each of its Restricted Subsidiaries) at
the last day of the most recent Test Period were equal to or greater than 3.75%
of Total Assets at such date or (b) whose gross revenues (when consolidated with
the gross revenues of each of its Restricted Subsidiaries) for such Test Period
were equal to or greater than 3.75% of the consolidated gross revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, for the purposes of Section 6.11, Domestic
Subsidiaries not meeting the thresholds set forth in clauses (a) or (b) that are
not Guarantors or previously designated as a Material Domestic Subsidiary
pursuant to clause (i) below comprise in the aggregate more than 7.50% of Total
Assets as of the end of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements have been delivered pursuant to
Section 6.01 or more than 7.50% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such Test Period, then the Parent
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.11 applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Foreign Subsidiaries of the Parent Borrower (a) whose total assets (when
consolidated with the total assets of each of its Restricted Subsidiaries) at
the last day of the most recent Test Period were equal to or greater than 3.75%
of Total Assets at such date or (b) whose gross revenues (when consolidated with
the gross revenues of each of its Restricted Subsidiaries) for such Test Period
were equal to or greater than 3.75% of the consolidated gross revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided for the purposes of the provisions
of the definition of “Collateral and Guarantee Requirement” that if, at any time
and from time to time after the Closing Date, Foreign Subsidiaries not meeting
the thresholds set forth in clauses (a) or (b) and not otherwise previously
designated as a Material Foreign Subsidiary pursuant to clause (i) below
comprise in the aggregate more than 7.50% of Total Assets as of the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 7.50% of
the consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such Test Period, then the Parent Borrower shall, not later
than forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true.

 

“Material IP” means intellectual property owned by the Loan Parties that, if
disposed, would reasonably be expected to result in a Material Adverse Effect.

 

“Material Non-Public Information” means information which is (a) not publicly
available (or could not be derived from publicly available information) and (b)
material (as reasonably determined by the Administrative Borrower) with respect
to the Parent Borrower and its Subsidiaries or their respective securities for
purposes of United States federal and state securities laws.

 

 -42- 

 

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary. For the avoidance of doubt, no formal designation of a
Material Subsidiary (other than for purposes of Section 6.11 and complying with
the provisions of the definition of “Collateral and Guarantee Requirement” in
each case, as set forth in the definitions of Material Domestic Subsidiary and
Material Foreign Subsidiary) shall be required.

 

“Maturity Date” means (i) with respect to the Term B Loans, the seventh
anniversary of the Closing Date, (ii) with respect to any Class of Extended Term
Loans or Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Amendment, (iv) with respect to any
Refinancing Term Loans or Refinancing Revolving Credit Commitments, the final
maturity date as specified in the applicable Refinancing Amendment, (v) with
respect to any Incremental Loans or Incremental Revolving Credit Commitments,
the final maturity date as specified in the applicable Incremental Amendment and
(vi) with respect to any Replacement Term Loans, the final maturity date as
specified in the applicable agreement; provided that, in each case, if such day
is not a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“MBD Lender” means (a) each affiliated investment entity and/or other affiliate
of Goldman Sachs & Co. LLC that is a Lender, (b) each funded, investor, entity
or account that is managed, sponsored or advised by Goldman Sachs & Co. LLC that
is a Lender and (c) each Initial MBD Lender.

 

“Merger” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Merger Agreement” has the meaning set forth in the preliminary statements to
this Agreement.

 

“Merger Sub 1” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Merger Sub 2” has the meaning set forth in the preliminary statements to this
Agreement.

 

“MFN Adjustment” has the meaning set forth in Section 2.14(e).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding six plan years, has made or been obligated to make
contributions.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

 -43- 

 

 

“Net Proceeds” means:

 

(a)          100% of the cash proceeds actually received by the Parent Borrower
or any of the Restricted Subsidiaries (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but in each case only as
and when received) from any Disposition or Casualty Event, net of (i)
out-of-pocket fees and expenses actually incurred in connection therewith
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees and expenses actually incurred in
connection therewith), (ii) the principal amount of any Indebtedness (other than
Indebtedness owed to a Borrower Party) that is secured by a Lien (other than a
Lien on Term Loan Priority Collateral that ranks pari passu with or is junior to
the Liens on the Term Loan Priority Collateral securing the Obligations) on the
asset subject to such Disposition or Casualty Event and that is required to be
repaid in connection with such Disposition or Casualty Event (including ABL
Priority Collateral required to repay ABL Obligations but other than
Indebtedness under the Loan Documents), together with any applicable premium,
penalty, interest, breakage costs and other similar amounts, (iii) in the case
of any Disposition or Casualty Event by a non-wholly-owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Parent Borrower or a
wholly-owned Restricted Subsidiary as a result thereof, (iv) Taxes paid or
reasonably estimated to be payable, directly or indirectly, as a result thereof
(including Taxes that are or would be imposed on the distribution or
repatriation of any such Net Proceeds), (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (iv) above)
(x) related to any of the applicable assets and (y) retained by the Parent
Borrower or any of the Restricted Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations and (vi) any
funded escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition (provided that to
the extent that any amounts are released from such escrow to the Parent Borrower
or a Restricted Subsidiary, such amounts net of any related expenses shall
constitute Net Proceeds); provided that, at the option of the Borrowers, the
Parent Borrower may use all or any portion of such proceeds to acquire,
maintain, develop, construct, improve, upgrade, replace or repair assets used or
useful in the business of the Parent Borrower or any of its Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all or a portion of the Equity Interests in,
a Person or division or line of business of a Person (or any subsequent
investment made in a Person, division or line of business previously acquired),
in each case within 12 months of such receipt, and such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within such 12-month period or, if later, 180 days from the entry into such
contractual commitment, then such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso (such period, the “Reinvestment Period”)); provided, further, that
no proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless (x) such Net Proceeds resulting therefrom
shall exceed $10,000,000 or (y) in any fiscal year, the aggregate Net Proceeds
resulting therefrom shall exceed $20,000,000 in such fiscal year (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds
under this clause (a)); and

 

(b)          100% of the cash proceeds from the incurrence, issuance or sale by
the Parent Borrower or any of the Restricted Subsidiaries of any Indebtedness,
or any sale or issuance of Qualified Equity Interests by the Parent Borrower or
any direct or indirect parent of the Parent Borrower, net of all taxes paid or
reasonably estimated to be payable as a result thereof and fees (including
investment banking fees, underwriting fees and discounts), commissions, costs
and other expenses, in each case incurred in connection with such incurrence,
issuance or sale; provided that with respect to any sale or issuance of
Qualified Equity Interests (other than in the form of Disqualified Equity
Interests) by any direct or indirect parent of a Borrower, only the amount of
cash from such sale or issuance of Qualified Equity Interests contributed to the
capital of a Borrower shall constitute the Net Proceeds of such sale or
issuance.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Parent Borrower or any of its Restricted
Subsidiaries shall be disregarded.

 

“New Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.15(a).

 

“New Refinancing Term Commitments” has the meaning specified in Section 2.15(a).

 

 -44- 

 

 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and other amounts that accrue after the
commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding; provided that (i) the Obligations shall
exclude all Excluded Swap Obligations and (ii) in no event shall “Obligations”
include any obligations of any Loan Party arising under any Secured Hedge
Agreement. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents (and their Restricted Subsidiaries to
the extent they have obligations under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document (including any reimbursement obligations in respect of any of the
foregoing that the Administrative Agent has paid or advanced on behalf of such
Loan Party pursuant to the terms of the Loan Documents).

 

“OFAC” has the meaning specified in Section 5.18(c).

 

“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Omega” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega III” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of Omega III for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Omega Parent” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega Quarterly Financial Statements” means the unaudited consolidated
statement of operations of Omega III for the fiscal quarters ending March 31,
2018, June 30, 2018, September 30, 2018 and March 31, 2019 the related unaudited
consolidated balance sheet as of the end of such fiscal quarters.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

 -45- 

 

 

“Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(vi).

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means with respect to the Term Loans and Revolving Credit
Loans on any date, the outstanding principal Dollar amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date.

 

“Over the Wall Person” means any directors, officers or senior employees of any
Agent or Agent-Related Person or any of their Affiliates who are required, in
accordance with industry regulations, or the applicable Agent or such
Affiliate’s internal policies and procedures to act in a supervisory or
managerial capacity and the applicable Agent’s and such Affiliates’ internal
legal, compliance, risk management, conflicts clearance and other support
personnel and credit and investment committee members.

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

 

“Permitted Acquisition” means any Investment of the type described in clause (3)
of the definition of “Permitted Investments” or any acquisition of assets
constituting a business unit, book of business, line of business or division of,
or all or substantially all of the assets of another Person or any Equity
Interests in a Person that becomes a Restricted Subsidiary, in each case, to the
extent constituting a Permitted Investment or permitted under Section 7.06.

 

“Permitted Holder” means any of (i) the Sponsor, (ii) Walgreens Co., (iii) any
Management Stockholder, (iv) any Permitted Transferee of any of the foregoing
Persons and (v) any “group” (within the meaning of Section 13(d) or Section
14(d) of the Exchange Act as in effect on the Closing Date) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i), (ii), (iii) or (iv) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent Borrower held by such “group”.

 

“Permitted Investments” means:

 

(1)         any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in the Parent Borrower or any of its Restricted Subsidiaries;
provided that any Investment by the Loan Parties in Non-Loan Parties pursuant to
this clause (1) shall be (x) made in the ordinary course of business or (y)
otherwise, shall not exceed an aggregate amount equal to the greater of (x)
$73,500,000 and (y) 35.0% of Trailing Four Quarter Consolidated EBITDA (with the
amount of each Investment and Consolidated EBITDA being measured at the time
such Investment is made and without giving effect to subsequent changes in
value, but subject to adjustment as set forth in the definition of Investment);

 

 -46- 

 

 

(2)          any Investment in assets that were cash, Cash Equivalents or
Investment Grade Securities when such Investment was made;

 

(3)          any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in a Person (including, to the extent constituting an Investment in
assets of a Person that represents substantially all of its assets or a
division, business unit, book of business, line of business or product line of
such Person) that is engaged (directly or through entities that will be
Restricted Subsidiaries) in a business permitted pursuant to Section 7.07, in
each case, if as a result of such Investment:

 

(i)           such Person becomes a Restricted Subsidiary; or

 

(ii)          such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with (to the extent such
Person is a Restricted Subsidiary), merged or consolidated into, or transfers or
conveys substantially all of its assets (or such division, line of business,
book of business, business unit or product line) to, or is liquidated into, the
Parent Borrower or any of its Restricted Subsidiaries;

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such
amalgamation, merger, consolidation, transfer, conveyance or liquidation;
provided that the aggregate amount of Investments by Loan Parties pursuant to
this clause (3) in assets (other than Equity Interests) that are not (or do not
become at the time of such acquisition) directly owned by a Loan Party or in
Equity Interests of Persons that do not become Loan Parties, shall not exceed
the greater of $35,000,000 and 15.0% of Trailing Four Quarter Consolidated
EBITDA; provided, further, if any acquisition of Equity Interests made pursuant
to this clause (3) is in connection with a Permitted Acquisition of a Person (or
Persons) pursuant to which greater than 60% of the Consolidated EBITDA
attributable to such Person (or Persons) is directly generated by such Person
(or Persons) that become Guarantors, then the provisions set forth in this
proviso shall not apply; provided, further, that if any Investment made pursuant
to this proviso is in Equity Interests of a Person that subsequently becomes a
Loan Party, such Investment shall thereafter be deemed permitted under clause
(1) (without giving effect to the proviso thereto) and shall not be included as
having been made pursuant to this clause (3);

 

(4)          any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with a Disposition made pursuant to
Section 7.05 hereof;

 

(5)          any Investment (a) made in connection with the Transactions; or (b)
existing on the Closing Date or made pursuant to binding commitments in effect
on the Closing Date, in each case under this clause (b) as listed under Schedule
1.01E, or an Investment consisting of any extension, modification, replacement,
renewal or reinvestment of any such Investment or binding commitment existing on
the Closing Date; provided that the amount of any such Investment or binding
commitment may only be increased (i) as required by the terms of such Investment
or binding commitment as in existence on the Closing Date (including as a result
of the accrual or accretion of interest or OID or the issuance of pay-in- kind
securities) or (ii) as otherwise permitted under this Agreement;

 

(6)          any Investment acquired by the Parent Borrower or any of its
Restricted Subsidiaries:

 

(i)           in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by any the Parent Borrower or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of, or settlement of delinquent
accounts and disputes with or judgments against, the issuer of such other
Investment or accounts receivable (including any trade creditor or customer); or

 

 -47- 

 

 

(ii)          in satisfaction of judgments against other Persons; or

 

(iii)         as a result of a foreclosure by the Parent Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default; or

 

(iv)         as a result of the settlement, compromise or resolution of
litigation, arbitration or other disputes with Persons who are not Affiliates;

 

(7)          Investments in Swap Contracts permitted under Section 7.03(f), Cash
Management Services permitted under Section 7.03(l) and ABL Banking Services
Obligations (as defined in the ABL Intercreditor Agreement);

 

(8)          distributions or payments of Securitization Fees;

 

(9)          Investments the payment for which consists of Equity Interests
(other than Disqualified Equity Interests) of the Parent Borrower; provided that
such Equity Interests will not increase the amount available for Restricted
Payments under Section 7.06(a)(iii) and may not be designated an Excluded
Contribution;

 

(10)        guarantees of Indebtedness which guarantees are permitted under
Section 7.03, performance guarantees, guarantees of obligations other than
Indebtedness and Contingent Obligations incurred in the ordinary course of
business and the creation of Liens on the assets of the Parent Borrower or any
of its Restricted Subsidiaries in compliance with Section 7.01;

 

(11)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.08 (except
transactions described in clauses (a), (b), (f), (g), (j), (n), (q), (s), (w),
(y) and (z) of such Section);

 

(12)        Investments consisting of purchases or other acquisitions of
inventory, supplies, services, material or equipment or the licensing or
contribution of intellectual property pursuant to customary joint marketing
arrangements with other Persons;

 

(13)        Investments taken together with all other Investments made pursuant
to this clause (13) (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of, or have
not been subsequently sold or transferred for, cash, Cash Equivalents or
marketable securities) not to exceed the sum of (I) the greater of (x)
$85,000,000 and (y) 40.0% of Trailing Four Quarter Consolidated EBITDA and (II)
unused amounts under clause (26) below and Section 7.06(b)(xxiii) (with the
amount of each Investment and Trailing Four Quarter Consolidated EBITDA being
measured at the time such Investment is made and without giving effect to
subsequent changes in value but subject to adjustment as set forth in the
definition of Investment);

 

(14)        Investments in, or by, a Securitization Subsidiary that, in the good
faith determination of the Administrative Borrower are necessary or advisable to
effect any Qualified Securitization Financing or any purchases of Securitization
Assets pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

 

(15)        loans and advances to, or guarantees of Indebtedness of, any future,
present or former officers, directors, employees, independent contractors,
consultants, advisors, service providers and members of management (or their
Controlled Investment Affiliates or Immediate Family Members) of the Parent
Borrower or any of its Restricted Subsidiaries in an aggregate amount not to
exceed the greater of $16,000,000 and 7.50% of Trailing Four Quarter
Consolidated EBITDA (with the amount of each Investment being measured at the
time such Investment is made and without giving effect to subsequent changes in
value, but subject to adjustment as set forth in the definition of Investment);

 

 -48- 

 

 

(16)        loans and advances to or notes received from (i) employees,
directors, officers, independent contractors, members of management, managers,
advisors, service providers and consultants of the Parent Borrower or any of its
Restricted Subsidiaries for business-related travel expenses, entertainment
expenses, moving expenses and other similar expenses or payroll advances, in
each case incurred in the ordinary course of business or consistent with past
practices or (ii) future, present and former employees, directors, officers,
independent contractors, members of management, managers, advisors, service
providers and consultants of the Parent Borrower or any of its Restricted
Subsidiaries and, in each of the cases in clause (ii), their Controlled
Investment Affiliates and Immediate Family Members, to fund such Person’s
purchase of Equity Interests of the Parent Borrower; provided that, to the
extent such loans or advances are made in cash, the amount of such loans and
advances used to acquire such Equity Interest shall be contributed to such
Borrower in cash as common equity;

 

(17)        advances, loans or extensions of trade credit in the ordinary course
of business by the Parent Borrower or any of its Restricted Subsidiaries;

 

(18)        any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

(19)        Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

 

(20)        Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contacts;

 

(21)        Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

(22)        Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with industry practices;

 

(23)        any Investment by any Captive Insurance Subsidiary in connection
with its provision of insurance to the Parent Borrower or any of its
Subsidiaries, which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its respective
business, as applicable;

 

(24)        Investments consisting of promissory notes and other deferred
payment obligations and noncash consideration delivered as the purchase
consideration for a Disposition permitted by Section 7.05;

 

(25)        loans and advances to any direct or indirect shareholder of the
Parent Borrower in lieu of and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof)
Restricted Payments to the extent permitted to be made in cash to such
shareholder in accordance with Section 7.06, such Investment being treated for
purposes of the applicable clause of Section 7.06 at the time such loan or
advance is made, including any limitations, as if a Restricted Payment made
pursuant to such clause;

 

(26)        any investment in a joint venture or other business permitted
pursuant to Section 7.07 taken together with all other Investments made pursuant
to this clause (26) (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of, or have
not been subsequently sold or transferred for, cash, Cash Equivalents or
marketable securities) that are at that time outstanding, not to exceed the
greater of (x) $73,500,000 and (y) 35.0% of Trailing Four Quarter Consolidated
EBITDA (with the amount of each Investment being measured at the time made and
without giving effect to subsequent changes in value, but subject to adjustment
as set forth in the definition of Investment); provided that if any Investment
made pursuant to this proviso is in Equity Interests of a Person that
subsequently becomes a Loan Party, such Investment shall thereafter be deemed
permitted under clause (1) (without giving effect to the proviso thereto) and
shall not be included as having been made pursuant to this clause (26);

 

 -49- 

 

 

(27)        Investments in deposit accounts, securities accounts and commodities
accounts maintained by any Borrower or any Restricted Subsidiary, so long as
such accounts are used only to maintain cash and Cash Equivalents;

 

(28)        Investments constituting promissory notes issued by any employee or
independent contractors of the Parent Borrower or any of its Restricted
Subsidiaries in connection with any Permitted Acquisition permitted under this
Agreement of a Person that becomes a Restricted Subsidiary as a result thereof
(the “Target”) by the Parent Borrower or any of its Restricted Subsidiaries in
which such employee or independent contractor purchases Equity Interests of the
Target, which purchase is financed with funds loaned or advanced by the Parent
Borrower or any of its Restricted Subsidiaries to such employee in connection
with such Permitted Acquisition; provided that no Event of Default under
Sections 8.01(a) or 8.01(f) (with respect to the Parent Borrower) has occurred
and is continuing or would result therefrom;

 

(29)        loans and advances to employees or independent contractors of the
Parent Borrower or any of its Restricted Subsidiaries so long as such loan or
advance (x) constitutes an advance of one-time payment for the purpose of
recruitment or retention or (y) is made for the purposes of funding of capital
expenditures in the ordinary course of business;

 

(30)        Investments consisting of cash earnest money deposits in connection
with a Permitted Acquisition or other Investment permitted hereunder;

 

(31)        Loans repurchased by the Parent Borrower or a Restricted Subsidiary
pursuant to and in accordance with the terms of this Agreement so long as such
Loans are immediately cancelled;

 

(32)        Investments so long as the Total Net Leverage Ratio (determined on a
Pro Forma Basis) is no greater than 5.00 to 1.00;

 

(33)        Investments made in connection with a Permitted Reorganization; and

 

(34)        Investments in any Person to which any Borrower or any Restricted
Subsidiary outsources operational activities or otherwise related to the
outsourcing of operational activities in the ordinary course of business in an
aggregate amount not to exceed $2,500,000.

 

“Permitted Junior Secured Refinancing Debt” has the meaning specified in
Section 2.15(h)(i).

 

“Permitted Pari Passu Secured Refinancing Debt” has the meaning specified in
Section 2.15(h)(i).

 

 -50- 

 

 

“Permitted Ratio Debt” means Indebtedness (including Acquired Indebtedness)
incurred or assumed, or shares of Disqualified Equity Interests issued, by the
Parent Borrower or any of its Restricted Subsidiaries or shares of Preferred
Stock issued by any Restricted Subsidiary if and to the extent that (i) in the
case of Indebtedness secured by any Applicable Lien, the First Lien Net Leverage
Ratio would have been no greater than 3.95 to 1.00, (ii) in the case of
Indebtedness secured by Liens on the Collateral (other than Applicable Liens),
the Senior Secured Net Leverage Ratio would have been no greater than 5.75 to
1.00, or (iii) in the case of Indebtedness that is unsecured, the Fixed Charge
Coverage Ratio would have been no less than 2.00 to 1.00, in each case,
determined on a Pro Forma Basis with respect to the most recently ended Test
Period preceding the date on which such Indebtedness is incurred or assumed or
such Disqualified Equity Interests or Preferred Stock is issued (or, in the case
of Indebtedness under Designated Revolving Commitments, on the date such
Designated Revolving Commitments are established after giving Pro Forma Effect
to the incurrence of the entire committed amount of Indebtedness thereunder, in
which case such committed amount under such Designated Revolving Commitments may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with Section 7.03); provided that Non-Loan Parties
may not incur, assume, issue or guarantee Indebtedness or issue Disqualified
Equity Interests or Preferred Stock the primary obligations under which is
outstanding in reliance on this definition or Section 7.03(w) (to the extent
initially incurred, issued or assumed under Section 7.03(s)) if, after giving
Pro Forma Effect to such incurrence, issuance, guarantee or assumption, the
aggregate principal amount of Indebtedness, Disqualified Equity Interests and
Preferred Stock of Non-Loan Parties the primary obligations under which are
outstanding in reliance on Section 7.03(s) or Section 7.03(w) (to the extent
initially incurred, issued or assumed under Section 7.03(s)) together with the
aggregate principal amount of Indebtedness, Disqualified Equity Interests and
Preferred Stock of Non-Loan Parties the primary obligations under which are
outstanding in reliance on Section 7.03(g) or Section 7.03(w) (to the extent
initially incurred, issued or assumed under Section 7.03(g)), would exceed the
greater of (x) $35,000,000 and (y) 15.0% of Trailing Four Quarter Consolidated
EBITDA, in each case determined at such time of incurrence, issuance, guarantee
or assumption, plus, in the event of any extension, replacement, refinancing,
renewal or defeasance of such Indebtedness, Disqualified Equity Interests or
Preferred Stock pursuant to Section 7.03(s) or 7.03(w), the amount of any
Refinancing Indebtedness incurred pursuant to Section 7.03(s) or 7.03(w) to
finance (x) tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such Indebtedness, Disqualified
Equity Interests or Preferred Stock and any defeasance costs and (y) any fees
and expenses (including OID, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Disqualified Equity
Interests or Preferred Stock; provided, that any Indebtedness incurred by any
Loan Party pursuant to this definition (other than any Permitted Ratio Debt
consisting of a customary bridge facility so long as the long-term Indebtedness
into which such customary bridge facility is to be converted satisfies this
criteria), as of the relevant closing date, shall not have a final scheduled
maturity date earlier than the Maturity Date of Term B Loans and shall have a
Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans (prior to any extension thereto).

 

“Permitted Reorganization” means any re-organization or other similar activities
among the Parent Borrower and its Restricted Subsidiaries related to Tax
planning and re-organization, so long as, after giving effect thereto, (a) the
Loan Parties are in compliance with the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, (b) taken as a whole, the value of the Collateral
securing the Obligations and the Guarantees by the Guarantors of the Obligations
are not materially reduced, (c) the Liens in favor of the Administrative Agent
for the benefit of the Secured Parties under the Collateral Documents are not
materially impaired and (d) no Unrestricted Subsidiaries are formed except as
otherwise permitted under this Agreement (other than pursuant to this term).

 

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

 

“Permitted Transferees” means (a) in the case of the Sponsor, (i) any Affiliate
of the Sponsor (but excluding any portfolio company of any of the foregoing),
(ii) any managing director, general partner, limited partner, director, officer
or employee of the Sponsor or any of its Affiliates (collectively, the “Sponsor
Associates”), (iii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any Sponsor Associate and (iv) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Sponsor Associate, his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants;
(b) in the case of Walgreens Co., any of its subsidiaries; and (c) in the case
of any Management Stockholder, (i) his or her executor, administrator,
testamentary trustee, legatee or beneficiaries, (ii) his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants
or (iii) a trust, the beneficiaries of which, or a corporation or partnership,
the stockholders or partners of which, include only a Management Stockholder and
his or her spouse (or former spouse), parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

 

“Permitted Unsecured Refinancing Debt” has the meaning specified in
Section 2.15(h)(i).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

 -51- 

 

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party (for any
current or former employee or other service provider to any Loan Party) or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” means IntraLinks, IntraAgency, SYNDTRAK or another similar electronic
system.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends upon liquidation, dissolution or winding up to shares of Equity
Interests of any other class of such Person.

 

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Parent Borrower and their Restricted
Subsidiaries than those in the applicable Incremental Amendment, Refinancing
Amendment, Extension Amendment or amendment in respect of Replacement Term Loans
or any documents relating to Refinancing Term Loans or Refinancing Revolving
Credit Commitments, Incremental Equivalent Debt or Refinancing Indebtedness.

 

“Pro Forma Balance Sheet” means a pro forma consolidated balance sheet of the
Company as of March 31, 2019, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date.

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

“Proceeding” has the meaning specified in Section 10.05.

 

“Proceeds” has the meaning specified in the Security Agreement.

 

“Projections” has the meaning specified in Section 6.01(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning specified in Section 10.22(b).

 

“QFC Credit Support” has the meaning specified in Section 10.22.

 

 -52- 

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Primary Equity Offering” means the issuance by the Parent Borrower of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act (whether alone or
in connection with a secondary public offering).

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Parent Borrower and the Securitization Subsidiary and (b)
all sales and/or contributions of Securitization Assets and related assets to
the Securitization Subsidiary are made at fair market value. The grant of a
security interest in any Securitization Assets of the Parent Borrower or any of
the Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

 

“Qualifying Lender” has the meaning specified in Section 2.05(a)(v)(D)(3).

 

“Quarterly Financial Statements” means the Beta Quarterly Financial Statements
and the Omega Quarterly Financial Statements.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Debt” has the meaning specified in Section 2.15(a).

 

“Refinanced Loans” has the meaning specified in Section 2.15(h)(i).

 

“Refinancing Amendment” has the meaning specified in Section 2.15(f).

 

“Refinancing Commitments” has the meaning specified in Section 2.15(a).

 

“Refinancing Equivalent Debt” has the meaning specified in Section 2.15(h)(i).

 

“Refinancing Facility Closing Date” has the meaning specified in
Section 2.15(d).

 

“Refinancing Lenders” has the meaning specified in Section 2.15(c).

 

“Refinancing Loan” has the meaning specified in Section 2.15(b).

 

“Refinancing Loan Request” has the meaning specified in Section 2.15(a).

 

 -53- 

 

 

“Refinancing Indebtedness” means (x) Indebtedness incurred by the Parent
Borrower or any of its Restricted Subsidiaries, (y) Disqualified Equity
Interests issued by the Parent Borrower or any of its Restricted Subsidiaries or
(z) Preferred Stock issued by any Restricted Subsidiary, which, in each case,
serves to extend, replace, refund, refinance, renew or defease any Indebtedness,
Disqualified Equity Interests or Preferred Stock, so long as:

 

(a)        the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Equity Interests does not exceed the
principal amount of (or accreted value, if applicable), plus any accrued and
unpaid interest on, the Indebtedness, the amount of, plus any accrued and unpaid
dividends on, the Preferred Stock, or the liquidation preference of, plus any
accrued and unpaid dividends on, the Disqualified Equity Interests, being so
extended, replaced, refunded, refinanced, renewed or defeased (such Indebtedness
or Disqualified Equity Interests or Preferred Stock, the “Applicable Refinanced
Debt”), plus an amount equal to any existing commitments unutilized under such
Applicable Refinanced Debt to the extent permanently terminated at the time of
incurrence of such Refinancing Indebtedness plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Applicable Refinanced Debt and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees or similar fees) incurred in connection with the issuance of such
new Indebtedness, Preferred Stock or Disqualified Equity Interests or the
extension, replacement, refunding, refinancing, renewal or defeasance of such
Applicable Refinanced Debt;

 

(b)          such Refinancing Indebtedness has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness,
Disqualified Equity Interests or Preferred Stock being extended, replaced,
refunded, refinanced, renewed or defeased;

 

(c)          such Refinancing Indebtedness has a final scheduled maturity date
equal to or later than the final scheduled maturity date of the Indebtedness,
Preferred Stock or Disqualified Equity Interests being so extended, replaced,
refunded, refinanced, renewed or defeased (or, if earlier, the date that is 91
days after the Latest Maturity Date);

 

(d)          to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (i) Subordinated Indebtedness (other
than Subordinated Indebtedness assumed or acquired in a Permitted Acquisition or
any other acquisition and, in each case, not created in contemplation thereof)
such Refinancing Indebtedness is subordinated to the Obligations at least to the
same extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Equity Interests or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Equity Interests or Preferred
Stock, respectively;

 

(e)          if the Applicable Refinanced Debt was unsecured, any Refinancing
Indebtedness in respect thereof shall be unsecured; and

 

(f)          other than any Person that is required to be an obligor or
guarantor on the Applicable Refinanced Debt permitted under Section 7.03, no
Person shall be an obligor or guarantor on any Refinancing Indebtedness in
respect thereof unless such Person is a Borrower or a Guarantor of the
Obligations;

 

provided, further, that clauses (b) and (c) of this definition will not apply to
any extension, replacement, refunding, refinancing, renewal or defeasance of any
Indebtedness other than Indebtedness incurred under Sections 7.03(m)(ii), (p),
(s) or (t), (w) (to the extent originally Refinancing Indebtedness in respect of
the foregoing) or (z), any Subordinated Indebtedness (other than Subordinated
Indebtedness assumed or acquired in a Permitted Acquisition or any other
acquisition and, in each case, not created in contemplation thereof),
Disqualified Equity Interests and Preferred Stock.

 

“Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.15(a).

 

“Refinancing Revolving Credit Lender” has the meaning specified in
Section 2.15(c).

 

 -54- 

 

 

“Refinancing Revolving Loan” has the meaning specified in Section 2.15(b).

 

“Refinancing Term Commitments” has the meaning specified in Section 2.15(a).

 

“Refinancing Term Lender” has the meaning specified in Section 2.15(c).

 

“Refinancing Term Loan” has the meaning specified in Section 2.15(b).

 

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii).

 

“Register” has the meaning specified in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Reinvestment Period” has the meaning specified in the definition of “Net
Proceeds.”

 

“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).

 

“Related Indemnified Person” of an Indemnitee means (1) any Controlling Person
or Controlled Affiliate of such Person, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee, such
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlled Affiliate, director, officer or employee in this definition
pertains to a Controlled Affiliate, director, officer or employee involved in
the negotiation, syndication, administration or enforcement of this Agreement
and the Facilities.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
shareholders, agents, representatives and advisors of such Person and of such
Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

 

“Released Guarantor” has the meaning specified in Section 11.09.

 

“Replaced Term Loans” has the meaning specified in Section 10.01.

 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Representatives” has the meaning specified in Section 10.08.

 

 -55- 

 

 

“Repricing Transaction” means (i) any prepayment, repayment, refinancing,
substitution, replacement or conversion of all or a portion of the Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of broadly syndicated senior secured first lien term loans,
the primary purpose of which is to reduce the All-In Yield applicable to the
Term B Loans so prepaid, prepaid, refinanced, substituted replaced or converted
(as determined by the Administrative Borrower in good faith), (ii) any amendment
to this Agreement the primary purpose of which is to reduce the All-In Yield
applicable to the Term B Loans (as determined by the Administrative Borrower in
good faith) or (iii) any Lender is replaced pursuant to Section 3.07 as a result
of its failure to consent to an amendment, amendment and restatement or other
modification of the Term B Loans the primary purpose of which is to reduce the
All-In Yield then in effect for the Term B Loans, in each case of clauses (i)
through (iii) excluding any such reduction in All-In Yield in connection with
any Qualified Primary Equity Offering, Transformative Acquisition or “change of
control” transaction.

 

“Request for Credit Extension” means with respect to a Borrowing, continuation
or conversion of Term Loans or Revolving Credit Loans, a Committed Loan Notice.

 

“Required Class Lenders” means, as of any date of determination, with respect to
one or more Facilities, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility or Facilities and (b) the aggregate unused
Commitments under such Facility or Facilities; provided that the unused
Commitments of, and the portion of the Total Outstandings under such Facility or
Facilities held, or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Class Lenders; provided,
further, that, the Loans of any Affiliated Lender or Debt Fund Affiliate, as
applicable, shall be excluded for purposes of making a determination of Required
Class Lenders to the extent set forth in Section 10.07(m) or 10.07(o),
respectively.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held, or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided, further, that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
or Debt Fund Affiliate, as applicable shall in each case be excluded for
purposes of making a determination of Required Lenders as set forth in
Section 10.07(m) or 10.07(o).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, controller, treasurer
or assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
all references herein to a “Responsible Officer” shall refer to a Responsible
Officer of the Administrative Borrower.

 

“Restricted Cash” means cash and Cash Equivalents which are listed as
“Restricted” on the consolidated statement of financial condition of the Parent
Borrower and the Restricted Subsidiaries; provided, that (i) cash and Cash
Equivalents restricted under the Loan Documents, the ABL Financing Documents,
the Second Lien Financing Documents or any other agreement, document or
instrument evidencing Indebtedness that is secured by Liens on the Collateral
that rank pari passu with the Liens on the Collateral securing the Obligations,
the ABL Obligations or the Second Lien Obligations shall not be deemed to be
“Restricted Cash” as a result of such restrictions and (ii) cash and Cash
Equivalents maintained by any Foreign Subsidiary that is subject to minority
shareholder approval before being distributed to the Parent Borrower (a
“Shareholder Restriction”) shall not be deemed to be “Restricted Cash” as a
result of such Shareholder Restriction.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 7.06(a).

 

 -56- 

 

 

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
by a Borrower or a Restricted Subsidiary in respect of such Investment.

 

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

 

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

 

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class and Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, collectively, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments and Refinancing Revolving
Credit Commitments, if any.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the
Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans and
its Pro Rata Share or other applicable share provided for under the applicable
Revolving Credit Facility of any letter of credit obligations or swing line loan
obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loans” means any Incremental Revolving Loan, any Refinancing
Revolving Loan or any Extended Revolving Credit Loans, as the context may
require.

 

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns evidencing the aggregate
Indebtedness of the Borrowers to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender to the Borrowers.

 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of S&P Global Inc.,
and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Collateral Agent” means Ankura Trust, LLC, as collateral agent
under the Second Lien Notes Indenture as of the Closing Date and shall include
any successor collateral agent under the Second Lien Notes Indenture.

 

 -57- 

 

 

“Second Lien Financing Documents” means the “Second Lien Financing Documents” as
defined in the ABL Intercreditor Agreement.

 

“Second Lien Intercreditor Agreement” means either (a) that certain First
Lien/Second Lien Intercreditor Agreement, dated as of the Closing Date, by and
among Bank of America, N.A., as the First Lien Credit Agreement Administrative
Agent (as defined therein), Ankura Trust Company, LLC, as the Second Lien Notes
Collateral Agent (as defined therein) and acknowledged and agreed by the Loan
Parties, substantially in the form of Exhibit K hereto or (b) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Lien on the Collateral securing the Obligations under this
Agreement, in each case with such modifications thereto as the Administrative
Agent and the Administrative Borrower may agree.

 

“Second Lien Notes” means the Parent Borrower’s Senior Secured Second Lien PIK
Toggle Floating Rate Notes issued on the Closing Date in an aggregate principal
amount of $400,000,000.

 

“Second Lien Notes Indenture” means the “Second Lien Notes Indenture” as defined
in the ABL Intercreditor Agreement.

 

“Second Lien Notes Indenture Incremental Equivalent Debt” shall mean “Additional
Junior Debt” and “Additional Second Lien Debt” as defined in the Second Lien
Notes Indenture (as in effect on the Closing Date and regardless of whether then
in effect).

 

“Second Lien Obligations” means the “Second Lien Obligations” as defined in the
ABL Intercreditor Agreement.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Borrower or any Restricted Subsidiary
and any Hedge Bank to the extent designated by the Administrative Borrower and
such Hedge Bank as a “Secured Hedge Agreement” in writing to the Administrative
Agent; provided, that no such Swap Contract shall be designated as, or shall
constitute, a Secured Hedge Agreement if such Swap Contract constitutes a
“Secured Hedge Agreement” (as defined in the ABL Credit Agreement). The
designation of any Secured Hedge Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

 

“Secured Hedge Obligations” means all obligations owing to any Hedge Bank by any
Borrower or any Restricted Subsidiary under any Secured Hedge Agreement.

 

“Secured Obligations” means, collectively, the Obligations and the Secured Hedge
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Arranger,
the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

 -58- 

 

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Parent Borrower or any of its Subsidiaries pursuant
to which the Parent Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Securitization Subsidiary (in the case of a transfer
by the Parent Borrower or any of its Subsidiaries) or (b) any other Person (in
the case of a transfer by a Securitization Subsidiary), or may grant a security
interest in, any Securitization Assets of the Parent Borrower or any of its
Subsidiaries, and any assets related thereto, including all collateral securing
such Securitization Assets, all contracts and all guarantees or other
obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase such
assets arising as a result of a beach of a Standard Securitization Undertaking,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, offset or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to
the seller.

 

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Parent
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Parent Borrower or any Subsidiary of the
Parent Borrower makes an investment and to which the Parent Borrower or any
Subsidiary of the Parent Borrower transfers Securitization Assets and related
assets) that engages in no activities other than in connection with the
financing of Securitization Assets of the Parent Borrower or its Subsidiaries,
all proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the
Administrative Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Parent
Borrower or any other Subsidiary of the Parent Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
the Parent Borrower or any other Subsidiary of the Parent Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of any the Parent Borrower or any other Subsidiary of the
Parent Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse,
(b) with which none of the Parent Borrower or any other Subsidiary of the Parent
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Administrative Borrower reasonably believes to be no less favorable to the
Parent Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Parent Borrower and (c) to which
none of the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of the Administrative Borrower or such other Person shall be evidenced
to the Administrative Agent by delivery to the Administrative Agent of a
certified copy of the resolution of the Board of Directors of the Administrative
Borrower or such other Person giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit F.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Representative” means, with respect to any series of secured or
subordinated Indebtedness permitted to be incurred under this Agreement, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

 -59- 

 

 

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Parent Borrower for such Test
Period.

 

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the
Administrative Borrower of Solicited Discounted Prepayment Offers made pursuant
to Section 2.05(a)(v)(D) substantially in the form of Exhibit E-6.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to the Parent Borrower and its
Subsidiaries on the Closing Date, after giving effect to the Transactions and
the incurrence of the indebtedness and obligations being incurred in connection
therewith, that on such date (a) the sum of the debt (including contingent
liabilities) of the Parent Borrower and its Subsidiaries, taken as a whole, does
not exceed the present fair saleable value (on a going concern basis) of the
assets of the Parent Borrower and its Subsidiaries, taken as a whole; (b) the
capital of the Parent Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Parent Borrower and its
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and (c) the
Parent Borrower and its Subsidiaries, taken as a whole, do not intend to incur,
or believe that they will incur, debts including current obligations beyond
their ability to pay such debts as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Beta Vendor Agreement” has the meaning specified in Section 6.18.

 

“Specified Beta Vendor Financing Statements” has the meaning specified in
Section 6.18.

 

“Specified Beta Vendor Obligations” has the meaning specified in Section 6.18.

 

“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(3).

 

 -60- 

 

 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Merger Agreement Representations” means the representations and
warranties made by or with respect to the Company in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Purchaser (as defined in the Merger Agreement) (or its Affiliates) has the right
(determined without regard to any notice provisions but taking into account any
applicable cure provisions) pursuant to the Merger Agreement to terminate its
(or their) obligations to consummate the Merger (or the right pursuant to the
Merger Agreement to decline to consummate the Merger) as a result of a breach of
such representations and warranties.

 

“Specified Post-Closing Undertaking” has the meaning specified in Section 6.18.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) (only with respect to organizational
existence of the Loan Parties), 5.01(b), 5.02(a), 5.02(b)(i) (limited to any
contravention arising out of the execution, delivery and performance of the Loan
Documents), 5.04, 5.12, 5.16, 5.18(a)(ii), 5.18(b), 5.18(c)(ii) and 5.19
(subject to the proviso at the end of Section 4.01(a)).

 

“Specified Transaction” means (a) the Transactions, (b) any designation of
operations or assets of the Parent Borrower or any of its Restricted
Subsidiaries as discontinued operations (as defined under GAAP), (c) any
Investment that results in a Person becoming a Restricted Subsidiary, (d) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, (e) any Permitted Acquisition, (f) any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Parent Borrower or any
Disposition of a business unit, line of business, book of business or division
of the Parent Borrower or any of its Restricted Subsidiaries, in each case
whether by merger, consolidation, amalgamation or otherwise or (g) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit in the ordinary
course of business for working capital purposes), a Restricted Payment,
Incremental Revolving Credit Commitment, Incremental Revolving Loan or
Incremental Term Loan, in each case, that by the terms of this Agreement
requires a financial ratio or test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

 

“Sponsor” means Madison Dearborn Partners, LLC and any of its Affiliates and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates, but not including, however, any portfolio company of any
of the foregoing.

 

“Sponsor Management Agreement” means a management services agreement or similar
agreement among the Sponsor or certain of the management companies associated
with the Sponsor or its advisors, if applicable, and one or more Loan Parties.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by a Borrower or any Subsidiary of a
Borrower that are customary in a Securitization Financing.

 

“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(1).

 

“Subordinated Indebtedness” means, with respect to the Obligations,

 

(a)          any Indebtedness of any Borrower which is by its terms junior in
right of payment to the Obligations, and

 

(b)          any Indebtedness of any Guarantor which is by its terms junior in
right of payment to the Guarantee of such entity of the Obligations.

 

 -61- 

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.

 

“Successor Parent Borrower” has the meaning specified in Section 7.04(d).

 

“Supported QFC” has the meaning specified in Section 10.22.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means BofA Securities, Inc., in its capacity as syndication
agent under this Agreement.

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

 

“Term B Commitment” means, as to each Term Lender, its obligation to make a Term
B Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
hereto under the caption “Term B Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including Sections 2.14 and 2.06). The initial aggregate amount of the Term B
Commitments is $925,000,000.

 

“Term B Loans” means the term loans made by the Lenders on the Closing Date to
the Borrowers pursuant to Section 2.01(a).

 

 -62- 

 

 

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Term Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension Amendment. The amount of each Term Lender’s
Commitment is set forth on Schedule 1.01A hereto under the caption “Term B
Commitment” or in the Assignment and Assumption, Incremental Amendment,
Extension Amendment or Refinancing Amendment pursuant to which such Lender shall
have assumed, increased or decreased its Term Commitment, as the case may be.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means any Term B Loan, Incremental Term Loan, Refinancing Term Loan,
Extended Term Loan or Replacement Term Loan, as the context may require.

 

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

 

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

 

“Term Loan Increase” has the meaning specified in Section 2.14(a).

 

“Term Loan Priority Collateral” means the “Term Loan Priority Collateral” as
defined in the ABL Intercreditor Agreement.

 

“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Parent Borrower most recently ended as
of such date of determination for which financial statements are available,
which in the case of Applicable ECF Percentage shall also be the fiscal year
ended.

 

“Threshold Amount” means $50,000,000.

 

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Parent Borrower delivered pursuant to Section
6.01(a) or (b) (and, in the case of any determination relating to any incurrence
of Indebtedness or any Investment, Restricted Payment or Permitted Acquisition
or other acquisition, on a Pro Forma Basis including any property or assets
being acquired or disposed of in connection therewith) or, for the period prior
to the time any such statements are so delivered pursuant to Section 6.01(a) or
(b), the Pro Forma Balance Sheet.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Parent Borrower for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Trailing Four Quarter Consolidated EBITDA” means Consolidated EBITDA for the
most recently ended Test Period (determined on a Pro Forma Basis in accordance
with Section 1.08).

 

 -63- 

 

 

“Transaction Expenses” means any fees, premiums, expenses or other costs
incurred or paid by the Sponsor, the Parent Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including fees and expenses in
connection with hedging transactions and this Agreement, the other Loan
Documents, the ABL Financing Documents, the Second Lien Financing Documents and
the transactions contemplated hereby and thereby).

 

“Transactions” means, collectively, (a) the Merger and other related
transactions contemplated by the Merger Agreement, (b) the Debt Assumption, (c)
the funding of the Term B Loans, the ABL Revolving Loans and the Second Lien
Notes on the Closing Date and the execution and delivery of Loan Documents, the
ABL Financing Documents and the Second Lien Financing Documents to be entered
into on the Closing Date, (d) the payment of Transaction Expenses and (e) the
Closing Date Refinancing.

 

“Transformative Acquisition” means any acquisition by the Parent Borrower or any
Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Parent Borrower and the
other Restricted Subsidiaries with adequate flexibility under the Loan Documents
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Administrative Borrower acting in good
faith based on projections of the combined business (and such projections shall
have been delivered to the Administrative Agent) or (iii) results in a
refinancing of the Term B Loans that involves an increase of such facility in
connection with such acquisition.

 

“Treasury Capital Stock” has the meaning specified in Section 7.06(b)(ii).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or similar
code or statute) as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to perfect a security interest in
or otherwise apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

 

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower designated
by the Board of Directors of the Administrative Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that AHYDO Payments
and the effects of any prepayments or amortization made on such Indebtedness
shall be disregarded in making such calculation.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

 -64- 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)          References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or subclause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or subclause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The word “or” is not exclusive.

 

(f)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(i)           For purposes of determining compliance with any Section of Article
VII at any time, in the event that any Lien, Investment, Indebtedness (at the
time of incurrence or upon application of all or a portion of the proceeds
thereof as permitted under the Loan Documents), Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time shall be permitted under one or more of such clauses as
determined by the Administrative Borrower in its sole discretion at such time
(or any later time from time to time, in each case, as determined by the
Administrative Borrower in its sole discretion at such time) and thereafter may
be reclassified by the Administrative Borrower in any manner not prohibited by
this Agreement.

 

 -65- 

 

 

(j)           The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(k)          All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

 

(l)          The words “principal amount” shall include the liquidation
preference of any Disqualified Equity Interests and Preferred Stock.

 

(m)          For avoidance of doubt, except where the context shall otherwise
require, any reference to any employee, director, officer, member of management,
independent contractor, advisor, service provider or consultant shall refer to
any future, current or former employee, director, officer, member of management,
independent contractor, advisor, service provider or consultant.

 

(n)          All references to “in the ordinary course of business” of any
Borrower or any Subsidiary thereof means (i) in the ordinary course of business
of, or in furtherance of an objective that is in the ordinary course of business
of any Borrower or such Subsidiary, as applicable, (ii) customary and usual in
the industry or industries of the Borrowers and their Subsidiaries in the United
States or any other jurisdiction in which the Borrowers or any Subsidiary does
business, as applicable, or (iii) generally consistent with the past or current
practice of the Borrowers or such Subsidiary, as applicable, or any similarly
situated businesses in the United States or any other jurisdiction in which the
Borrowers or any Subsidiary does business, as applicable.

 

(o)          All references to “knowledge” of any Loan Party or any Restricted
Subsidiary means the actual knowledge of a Responsible Officer.

 

(p)          All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf and not in such Person’s individual capacity.

 

(q)          Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity), and to the
extent any covenant in any Loan Document is applicable to such limited liability
company immediately prior to such division, such covenant shall apply to any
Person resulting from such division immediately after such division. For the
avoidance of doubt, for purposes of Section 6.11, any Person resulting from such
division of a Restricted Subsidiary constitutes a new Restricted Subsidiary that
is created or acquired after the Closing Date.

 

(r)          References in this Agreement to any direct or indirect parent of
the Parent Borrower shall include Omega Parent.

 

 -66- 

 

 

Section 1.03         Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. Notwithstanding anything to the contrary
contained herein, all such financial statements shall be prepared without giving
effect to any election under FASB ASC 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof. Notwithstanding any other provision contained herein, (a) any
obligation of any Person that would have been treated as an operating lease for
purposes of GAAP as of December 14, 2018 (whether or not such obligation was in
effect on such date) shall be accounted for as an operating lease for purposes
of this Agreement, notwithstanding any actual or proposed change in GAAP
(whether on a prospective or retroactive basis) after such date and shall not be
treated as Indebtedness, Attributable Indebtedness or a Capitalized Lease and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect).

 

Section 1.04         Rounding.

 

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

Section 1.05         References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents, the ABL Financing Documents
and the Second Lien Financing Documents) and other Contractual Obligations shall
be deemed to include all subsequent amendments, restatements, refinancings,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, refinancings, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law. Any term or section
reference herein or in the other Loan Documents which refers to a defined term
or section reference in any Organization Document, agreement, Contractual
Obligation or Law shall be deemed to be a cross-reference to the same or
comparable defined term or section reference, as applicable, in any such
amendment, refinancing, restatement, renewal, restructuring, extension,
supplement or other modification to such Organization Document, agreement,
Contractual Obligation or any such consolidation, amendment, replacement,
supplement or interpretation of such Law.

 

Section 1.06         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York, New York time (daylight or standard, as applicable).

 

Section 1.07         Timing of Payment or Performance.

 

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

 -67- 

 

 

Section 1.08         Pro Forma Calculations.

 

(a)          Notwithstanding anything to the contrary herein, financial ratios
and tests, including the Total Net Leverage Ratio, the Senior Secured Net
Leverage Ratio, the First Lien Net Leverage Ratio, the Fixed Charge Coverage
Ratio and compliance with covenants determined by reference to Consolidated
EBITDA or Total Assets, shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in clauses
(b), (c), (d) or (e) of this Section 1.08, (A) when calculating any such ratio
or test for purposes of the definition of “Applicable Rate”, the events
described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect and (B) when
calculating any such ratio or test for purposes of the incurrence of any
Indebtedness, cash and Cash Equivalents resulting from the incurrence of such
Indebtedness shall be excluded from the pro forma calculation of any applicable
ratio or test for purposes of determining net Indebtedness. In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the Parent
Borrower are available (as determined in good faith by the Administrative
Borrower). For the avoidance of doubt, the provisions of the foregoing sentence
shall not apply for purposes of calculating any such ratio or test for purposes
of the definition of “Applicable Rate”, which shall be based on the financial
statements delivered pursuant to Section 6.01(a) or (b), as applicable, for the
relevant Test Period.

 

(b)          For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Consolidated EBITDA or
Total Assets, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (d) of this Section
1.08 (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit)) that have been made (i) during the applicable Test
Period or (ii) if applicable as described in clause (a) above, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA, Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Parent Borrower or any of
its Restricted Subsidiaries since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.08, then such financial ratio or test (or Consolidated EBITDA or
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.08.

 

(c)          Whenever pro forma effect is to be given to the Transactions, a
Specified Transaction or the implementation of an operational initiative or
operational change, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Administrative Borrower and
may include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions, operating initiatives, other operating
improvements and synergies projected by the Administrative Borrower in good
faith to be realized as a result of specified actions taken, committed to be
taken or expected to be taken (in the good faith determination of the
Administrative Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions, operating initiatives, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
the Transactions, such Specified Transaction or such implementation of an
operational initiative or operational change; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Administrative Borrower, (B) except as set forth in the definition of
Consolidated EBITDA, such actions are taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
no later than twenty-four (24) months after the date of the Transactions, such
Specified Transaction or implementation of such operational initiative or
operational change, (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period, (D) it is understood
and agreed that, subject to compliance with the other provisions of this Section
1.08(c), amounts to be included in pro forma calculations pursuant to this
Section 1.08(c) may be included in Test Periods in which the Specified
Transaction to which such amounts relate to is no longer being given pro forma
effect pursuant to Section 1.08(b) and (E) any increase in Consolidated EBITDA
as a result of cost savings, operating expense reductions, operating
initiatives, other operating improvements and synergies pursuant to this Section
1.08(c) (other than related to the Transactions) shall be subject to the
limitation set forth in clause (a)(vii) of the definition of Consolidated
EBITDA.

 

 -68- 

 

 

(d)          In the event that (w) the Parent Borrower or any of its Restricted
Subsidiaries incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, amortization, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit), (x) the Parent Borrower
or any of its Restricted Subsidiaries issues, repurchases or redeems
Disqualified Equity Interests, (y) any Restricted Subsidiary issues, repurchases
or redeems Preferred Stock or (z) any Borrower or any of its Restricted
Subsidiaries establishes or eliminates (or designates or undesignates) any
Designated Revolving Commitments, in each case included in the calculations of
any financial ratio or test, (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests or Preferred Stock, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period (except in the case of the Fixed Charge Coverage Ratio
(or similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement, discharge, defeasance or extinguishment of
Indebtedness or such issuance, repurchase or redemption of Disqualified Equity
Interests or Preferred Stock will be given effect, as if the same had occurred
on the first day of the applicable Test Period) and for all purposes, such
financial ratio or test shall be calculated giving pro forma effect to the full
amount of any undrawn Designated Revolving Commitments as if such full amount of
Indebtedness thereunder had been incurred thereunder throughout such period.

 

(e)          If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Fixed Charge Coverage Ratio (or similar ratio) is made had been the applicable
rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Administrative Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a Eurocurrency Rate interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Parent
Borrower or such Restricted Subsidiaries may designate.

 

(f)          (I) In connection with the calculation of the Total Net Leverage
Ratio, the Senior Secured Net Leverage Ratio, the First Lien Net Leverage Ratio
or the Fixed Charge Coverage Ratio for purposes of incurring Indebtedness
(including Preferred Stock) or Disqualified Equity Interests under this
Agreement, no effect (pro forma or otherwise) shall be given to any Indebtedness
(or Preferred Stock) or Disqualified Equity Interests being incurred (or
commitments obtained) on the same date (or on a such other subsequent date which
otherwise require Pro Forma Effect to be given to such incurrence (or obtaining
of commitments)) pursuant to any fixed dollar basket or basket based on
Consolidated EBITDA; and (II) in connection with the calculation of the Total
Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the First Lien Net
Leverage Ratio or the Fixed Charge Coverage Ratio for purposes of incurring any
Lien under this Agreement, no effect (pro forma or otherwise) shall be given to
any Liens being incurred on the same date (or on a such other subsequent date
which otherwise require Pro Forma Effect to be given to such incurrence)
pursuant to any fixed dollar basket or basket based on Consolidated EBITDA.

 

 -69- 

 

 

(g)          Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when (a) determining compliance with any provision of this
Agreement which requires the calculation of the Fixed Charge Coverage Ratio, the
First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio or the
Total Net Leverage Ratio, (b) determining compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom, (c) determining compliance with any
provision of this Agreement which requires compliance with any representations
and warranties set forth herein or (d) testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of
Consolidated EBITDA), in each case in connection with a Limited Condition
Transaction, the date of determination of such ratio or other provisions,
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom, determination of compliance with any
representations or warranties or the availability under any baskets shall, at
the option of the Administrative Borrower (the Administrative Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”, which LCT Election may be in respect of one or
more of clauses (a), (b), (c) and (d) above), be deemed to be the date the
definitive agreements (or other relevant definitive documentation) for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
pro forma basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence or issuance of Indebtedness, Disqualified Equity Interests or
Preferred Stock and the use of proceeds thereof), with such ratios and other
provisions calculated as if such Limited Condition Transaction or other
transactions had occurred at the beginning of the most recent Test Period ending
prior to the LCT Test Date for which internal financial statements are available
(as determined in good faith by the Administrative Borrower), the Parent
Borrower could have taken such action on the relevant LCT Test Date in
compliance with the applicable ratios, default provisions or other provisions,
such ratios, default provisions or other provisions shall be deemed to have been
complied with on such date. For the avoidance of doubt, (i) if, following the
LCT Test Date, any of such ratios, default provisions or other provisions are
exceeded or breached as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA or other components of such ratio (including
due to fluctuations of the Target of any Limited Condition Transaction,
including its cash and Cash Equivalents or the amount of such Indebtedness)) or
other provisions at or prior to the consummation of the relevant Limited
Condition Transaction, such ratios, default provisions or other provisions will
not be deemed to have been exceeded or failed to have been satisfied as a result
of such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction or related Specified Transactions. If the
Administrative Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket availability or compliance with any other provision hereunder on or
following the relevant LCT Test Date and prior to the earliest of the date on
which such Limited Condition Transaction is consummated and the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio, basket or compliance with any other provision hereunder shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or issuance
of Indebtedness, Disqualified Equity Interests or Preferred Stock, and the use
of proceeds thereof) had been consummated on the LCT Test Date; provided that
for purposes of any such calculation of the Fixed Charges Coverage Ratio, Fixed
Charges will be calculated using an assumed interest rate for the Indebtedness
to be incurred in connection with such Limited Condition Transaction based on
the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Administrative Borrower
in good faith.

 

Section 1.09         Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.03, 7.05, 7.06 and
7.13 and the definition of Permitted Investments with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder).

 

For purposes of determining the Senior Secured Net Leverage Ratio, the First
Lien Net Leverage Ratio, the Total Net Leverage Ratio or any other
leverage-based ratio or test under this Agreement, the amount of Indebtedness
shall reflect the currency translation effects, determined in accordance with
GAAP, of Swap Contracts permitted hereunder for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
Dollar equivalent of such Indebtedness.

 

 -70- 

 

 

Article II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01         The Loans.

 

(a)          The Term Borrowings. (i) Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make to Initial Borrower on
the Closing Date one or more loans denominated in Dollars in an aggregate amount
not to exceed the amount of such Term Lender’s Term B Commitment; and (ii)
subject to the terms and conditions set forth in any Incremental Amendment or
Refinancing Amendment providing for, as applicable, the making, exchange,
renewal, replacement or refinancing of Term Loans, each Term Lender party
thereto severally agrees to, as applicable, make, exchange, renew or replace
Term Loans on the date specified therein in an aggregate amount not to exceed
the amount of such Term Lender’s applicable Term Commitment as set forth
therein. Amounts borrowed, exchanged, renewed or replaced under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)          [Reserved].

 

(c)          Debt Assumption. Notwithstanding anything herein or in the Loan
Documents to the contrary:

 

(i)          On the Closing Date, immediately after the consummation of the
Merger and upon the effectiveness of this Agreement, the Initial Borrower shall
be the sole Borrower hereunder and under the Loan Documents.

 

(ii)         On the Closing Date, immediately after the payment of any
Transaction Expenses payable on the Closing Date, the Company will become a
party hereto and to the Loan Documents and will be the Parent Borrower and all
rights, title, interests, liabilities, duties and obligations (including the
Indebtedness and Obligations of the Initial Borrower) in, to and under this
Agreement, the other Loan Documents and any other documents in connection
therewith shall be, and shall be deemed to be, assumed by the Company and the
Company agrees to pay, perform and discharge all of the Initial Borrower’s
obligations and covenants as “Parent Borrower” and a “Loan Party” thereunder in
accordance with the terms of this Agreement and the other Loan Documents and
otherwise be liable for such Indebtedness and to perform and discharge all of
the Obligations and any and all obligations under this Agreement, the other Loan
Documents and any other documents in connection therewith (the transactions
described in this Section 2.01(c)(ii), collectively, the “Debt Assumption”).
Immediately after the Debt Assumption, the Closing Date Refinancing shall be
consummated

 

Section 2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Term Borrowing, each conversion of Term Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Administrative Borrower’s irrevocable notice to the Administrative Agent
(provided that the notices in respect of the initial Credit Extensions, or in
connection with any Permitted Acquisition or other transaction permitted under
this agreement, may be conditioned on the occurrence of the Closing Date or the
occurrence of such Permitted Acquisition or other transaction, as applicable, so
long as the Borrowers indemnify the Lenders for any amounts that would be
payable under Section 3.05), which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephonic notice (which shall be
accompanied by an electronic mail notice prior to funding) by the Administrative
Borrower must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice no later than the date of funding, appropriately
completed and signed by a Responsible Officer of the Administrative Borrower. 
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (x) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans, any conversion of Base
Rate Loans to Eurocurrency Rate Loans or any Borrowing of, continuation of or
conversion into Loans that are denominated in a currency other than Dollars
pursuant to Section 2.02(a)(vi) below or (y) on the requested date of any
Borrowing of Base Rate Loans. Except as provided in Section 2.14, 2.15 or 2.16,
each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $1,000,000, or a whole multiple of
$500,000 in excess thereof. Except as provided in Section 2.14, 2.15 or 2.16,
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrowers are requesting a Term Borrowing, a conversion of Term
Loans from one Type to the other or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or the Type of Loans to which existing Term Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) with respect to Eurocurrency Rate Loans only, the currency of Loans to be
borrowed, converted or continued, (vii) the Parent Borrower or Subsidiary
Borrower to which such Loan shall be made and (viii) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples). If the Administrative Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall made or continued as the same Type of Loan, which if a
Eurocurrency Rate Loan shall have a one month Interest Period. Any such
automatic continuation of Eurocurrency Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Administrative Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

 -71- 

 

  

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share or
other applicable share provided for under this Agreement of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Administrative Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic continuation of Eurocurrency Rate Loans or
continuation of Loans described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 2:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice. The Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account(s) of the Borrowers on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided by the Borrowers to
(and reasonably acceptable to) the Administrative Agent.

 

(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and during the
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require by notice to the Borrowers that no Loans may be converted to
or continued as Eurocurrency Rate Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)          After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than ten (10) Interest Periods in effect
unless otherwise agreed between the Borrowers and the Administrative Agent.

 

(f)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

 -72- 

 

  

(g)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing, or in the case of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrowers on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrowers severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrowers until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrowers, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers the amount of
such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(h)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Administrative Borrower, the Administrative
Agent and such Lender.

 

Section 2.03         [Reserved].

 

Section 2.04         [Reserved].

 

Section 2.05         Prepayments.

 

(a)          Optional. (i) The Borrowers may, upon notice to the Administrative
Agent by the Borrowers, at any time or from time to time voluntarily prepay any
Class or Classes of Term Loans and Revolving Credit Loans of any Class or
Classes in whole or in part without premium or penalty (other than as required
by Section 3.05 and except as provided in Section 2.05(a)(vi) below); provided
that (1) such notice must be received by the Administrative Agent not later than
11:30 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $1,000,000, or a whole multiple of $500,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 2.05(a)(vi)
and Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrowers may in its sole discretion select the Class or
Classes of Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement. Notwithstanding anything to the
contrary in this Agreement, (x) after any Extension, the Borrower may
voluntarily prepay any Borrowing of any Class of non-extended Term Loans or
non-extended Revolving Credit Loans (and terminate the related Revolving Credit
Commitment) pursuant to which the related Extension Request was made without any
obligation to prepay the corresponding Extended Term Loans or may voluntarily
prepay any Borrowing of any Extended Term Loans or Extended Revolving Credit
Loans (and terminate the related Extended Revolving Credit Commitment) pursuant
to which the related Extension Request was made without any obligation to
voluntarily prepay the corresponding non-extended Term Loans or non-extended
Revolving Credit Loans and (y) after the incurrence or issuance of any
Incremental Term Loans, Incremental Revolving Loans, Refinancing Term Loans,
Refinancing Revolving Loans or Replacement Term Loans, the Borrower may
voluntarily prepay (and terminate the related Commitment with respect to) any
Borrowing of any Term B Loans or Revolving Credit Loans without any obligation
to voluntarily prepay (or terminate the related Commitment with respect to) any
Class of Incremental Term Loans, Incremental Revolving Loans, Refinancing Term
Loans, Refinancing Revolving Loans or Replacement Term Loans, or may voluntarily
prepay (and terminate the related Commitment with respect to) any Borrowing of
any Class of Incremental Term Loans, Incremental Revolving Loans, Refinancing
Term Loans, Refinancing Revolving Loans or Replacement Term Loans without any
obligation to voluntarily prepay (or terminate the related Commitment with
respect to) the Term B Loans, any other Term Loans or any Revolving Credit
Loans; provided that any Incremental Loans effected as a Term Loan Increase or a
Revolving Commitment Increase to any existing Class of Term Loans or Revolving
Credit Loans and such existing Class of Term Loans or Revolving Credit Loans, as
applicable, shall in all events be voluntarily prepaid on a pro rata basis.

 

 -73- 

 

 

(ii)         [Reserved].

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers may rescind (or delay the date of prepayment identified
in) any notice of prepayment under Section 2.05(a)(i) if such prepayment would
have resulted from a refinancing of all or a portion of the applicable Facility
or the occurrence of another event, which refinancing or other event shall not
be consummated or shall otherwise be delayed; provided that the Borrowers shall
pay to the applicable Lenders all amounts payable under Section 3.05 in
connection with such rescission.

 

(iv)        Voluntary prepayments (including contributions, assignments, open
market purchases or transfers of any Class of Term Loans to the Borrowers under
Section 10.07(k) or Section 10.07(l), which shall be deemed voluntary
prepayments of the principal amount of the applicable Term Loans for purposes of
this paragraph) of any Class of Term Loans permitted hereunder shall be applied
to the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) in a manner determined at the discretion of the Borrowers and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity); and, subject to the other limitations expressly set forth in
this Agreement, the Borrowers may elect to apply voluntary prepayments of Term
Loans to one or more Class or Classes of Term Loans selected by the Borrowers.

 

(v)         Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as no
Event of Default has occurred and is continuing, any Borrower Party may (i)
purchase outstanding Term Loans on a non-pro rata basis through open market
purchases or (ii) prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment), on the following basis:

 

(A)         Any Borrower Party shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(v) and without premium or penalty (other
than as required by Section 3.05 and except as provided in Section 2.05(a)(vi)
below).

 

 -74- 

 

  

(B)         (1) Any Borrower Party may from time to time offer to make a
Discounted Term Loan Prepayment by providing the Auction Agent with five (5)
Business Days’ notice (or such shorter period as agreed by the Auction Agent) in
the form of a Specified Discount Prepayment Notice; provided that (I) any such
offer shall be made available, at the sole discretion of the applicable Borrower
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term Loans on an individual Class basis, (II) any such offer shall
specify the aggregate principal amount offered to be prepaid (the “Specified
Discount Prepayment Amount”) with respect to each applicable Class, the Class or
Classes of Term Loans subject to such offer and the specific percentage discount
to par (the “Specified Discount”) of such Term Loans to be prepaid (it being
understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
on the third Business Day after the date of delivery of such notice to such
Lenders (which date may be extended for a period not exceeding three (3)
Business Days upon notice by the applicable Borrower Party to, and with the
consent of, the Auction Agent) (the “Specified Discount Prepayment Response
Date”).

 

(2)         Each Term Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the Classes of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Lender whose Specified Discount Prepayment Response is
not received by the Auction Agent by the Specified Discount Prepayment Response
Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

(3)         If there is at least one Discount Prepayment Accepting Lender, the
relevant Borrower Party will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender on
the Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and Classes of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Borrower Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Borrower Party of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date, the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, Class and
Type of Term Loans of such Lender to be prepaid at the Specified Discount on
such date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower Party and such Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower Party shall be due and payable
by such Borrower Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

 -75- 

 

  

(C)         (1) Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by a Borrower Party shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (which date may be extended for a
period not exceeding three (3) Business Days upon notice by the applicable
Borrower Party to, and with the consent of, the Auction Agent) (the “Discount
Range Prepayment Response Date”). Each Term Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)         The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by the Auction Agent within the
Discount Range by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Term Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Term
Lender, a “Participating Lender”).

 

 -76- 

 

  

(3)         If there is at least one Participating Lender, the relevant Borrower
Party will prepay the respective outstanding Term Loans of each Participating
Lender on the Discounted Prepayment Effective Date in the aggregate principal
amount and of the Classes specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Term Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Borrower Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Borrower Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the applicable Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).

 

(D)         (1) Any Borrower Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five (5)
Business Days’ notice (or such shorter period as agreed by the Auction Agent) in
the form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of such Borrower Party,
to (x) each Term Lender and/or (y) each Lender with respect to any Class of Term
Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the applicable Borrower Party is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different Classes
of Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Borrower Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (which date may be extended for a period not
exceeding three (3) Business Days upon notice by the Borrower Party to the
Auction Agent) (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount and Classes of such Term Loans (the “Offered Amount”) such Term
Lender is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

 -77- 

 

  

(2)         The Auction Agent shall promptly provide the relevant Borrower Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date. Such Borrower Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower Party
in its sole discretion (the “Acceptable Discount”), if any. If the Borrower
Party elects, in its sole discretion, to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by such Borrower Party from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower Party shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower Party by the Acceptance Date, such
Borrower Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Borrower Party at the Acceptable Discount in accordance with this
Section 2.05(a)(v)(D). If the Borrower Party elects to accept any Acceptable
Discount, then the Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower Party will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the Classes specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Borrower Party of
the Discounted Prepayment Effective Date, the Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, the Acceptable Prepayment Amount of all Term Loans and the
Classes to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the Classes of such Term
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower Party and Term Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Borrower Party shall be due and payable by such Borrower
Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(E)         In connection with any Discounted Term Loan Prepayment, the Borrower
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary, reasonable and documented fees and out-of-pocket expenses from a
Borrower Party in connection therewith.

 

 -78- 

 

  

(F)         If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, a Borrower Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date without premium or penalty (other than as
required by Section 3.05 and except as provided in Section 2.05(a)(vi) below).
The relevant Borrower Party shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than 1:00
p.m. on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the relevant tranche or Class of Term Loans as the applicable
Borrower Party shall so specify in the applicable offer. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Term Loans of such Lenders in accordance with their
respective Pro Rata Share or other applicable share under this Agreement. The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(v), each Lender
participating in any prepayment described in this Section 2.05(a)(v)
acknowledges and agrees that in connection therewith, (1) the Borrowers or any
Borrower Party then may have, and later may come into possession of, Excluded
Information, (2) such Lender has independently, and without reliance on the
Borrowers, any of their Subsidiaries, the Administrative Agent or any of their
respective Affiliates, made its own analysis and determination to participate in
such prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (3) none of the Borrowers, Borrower Parties or Sponsor or any of
their respective Affiliates shall be required to make any representation that it
is not in possession of Material Non-Public Information and all parties to the
relevant transactions shall render customary “big boy” disclaimer letters,
(4) none of the Borrowers, their Subsidiaries, the Administrative Agent or any
of their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrowers, their Subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information, and
(5) the Excluded Information may not be available to the Administrative Agent or
the other Lenders.

 

(G)        To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.

 

(H)        Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon the Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

 

(I)          Each of the Borrower Parties and the Term Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

 -79- 

 

  

(J)         Each Borrower Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

 

(vi)        Notwithstanding the foregoing, in the event that, prior to the date
that is the twelve month anniversary of the Closing Date, any Borrower (x)
voluntarily prepays, repays, refinances, substitutes or replaces any Term B
Loans pursuant to a Repricing Transaction or makes any prepayment pursuant to
Section 2.05(b)(iii) or (iv) that constitutes a Repricing Transaction, or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrowers shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
fee of 1.00% of the aggregate principal amount of the Term B Loans so prepaid,
repaid, refinanced, substituted or replaced and (II) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable Term B
Loans outstanding immediately prior to such amendment that is subject to such
Repricing Transaction. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

 

(b)          Mandatory. (i) Commencing with the fiscal year ended December 31,
2020, within five (5) Business Days after the applicable Compliance Certificate
for such fiscal year has been delivered pursuant to Section 6.02(a) (such date,
the “ECF Payment Date”), the Borrowers shall, subject to clause (b)(vii) of this
Section 2.05, cause to be prepaid an aggregate principal amount of Term Loans in
an amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements minus (B) the sum
of (1) all voluntary prepayments or repurchases in cash of (x) Term Loans or
Incremental Equivalent Debt secured by any Applicable Lien or other Indebtedness
constituting First Lien Obligations (other than Indebtedness described in clause
(2)), or (y) any refinancing, replacement or extension of any of the foregoing
(in each case, including any debt buyback conducted pursuant to a Dutch auction
or open market purchase), in each case, during such fiscal year (to the extent
not deducted from Excess Cash Flow in any prior period or pursuant to this
clause (B) in the prior year) or after such fiscal year-end and prior to the ECF
Payment Date (limited in the case of any voluntary prepayments made pursuant to
Section 2.05(a)(v), Section 10.07(k) or Section 10.07(l), and in the case of
repurchases of Indebtedness made at a discount to par, to the discounted amount
actually paid in cash in respect of the principal amount of Term Loans or other
Indebtedness (as opposed to the face amount so prepaid or repurchased)), (2) all
voluntary prepayments of ABL Revolving Loans, Revolving Credit Loans and other
revolving loans constituting First Lien Obligations during such fiscal year (to
the extent not deducted from Excess Cash Flow in any prior period or this clause
(B) in the prior year) or after year-end and prior to the ECF Payment Date, to
the extent the ABL Revolving Credit Commitments, the Revolving Credit
Commitments or revolving commitments in respect of such other revolving loans,
as the case may be, are permanently reduced by the amount of such payments, and
(3) all voluntary prepayments in cash of the any ABL Revolving Loans made on the
Closing Date to account for any OID or upfront fees, and, in the case of each of
the immediately preceding clauses (B)(1) through (B)(3), except to the extent
such payments are funded with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) of a Borrower or any of its Restricted Subsidiaries;
provided that a prepayment of Term Loans pursuant to this Section 2.05(b)(i) in
respect of any fiscal year shall only be required in the amount (if any) by
which aggregate amount that would otherwise be due for such fiscal year exceeds
$15,000,000; provided, further, that to the extent the sum of the amounts
specified in clause (B) exceed the prepayments required to be made pursuant to
clause (A), the full amount of any such excess shall carry over and be deducted
from required payments in subsequent years until such time as no excess remains.

 

 -80- 

 

  

(ii)         If any Borrower or any of its Restricted Subsidiaries Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f) (except as set forth in
the proviso thereof), (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), (r),
(s), (t), (u), (v), (w), (x), (z), (y) or (aa)) or (2) any Casualty Event
occurs, which results in the receipt by any Borrower or any of its Restricted
Subsidiaries of Net Proceeds, the Borrowers shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the receipt
by any Borrower or such Restricted Subsidiary of such Net Proceeds (or if the
Parent Borrower or any Restricted Subsidiary intends to use proceeds of any such
non-excluded Disposition within the applicable Reinvestment Period or has
contractually committed prior to the last day of such Reinvestment Period to use
such proceeds, in each case in accordance with the first proviso in clause (a)
of the definition of Net Proceeds, the Borrowers shall cause to be prepaid any
such proceeds constituting Net Proceeds in accordance with such proviso on or
prior to the date which is ten (10) Business Days after the expiration of such
Reinvestment Period), subject to clause (b)(vii) of this Section 2.05, an
aggregate principal amount of Term Loans in an amount equal to 100% of all such
Net Proceeds received.

 

(iii)        If any Borrower or any of its Restricted Subsidiaries incurs or
issues any Indebtedness, Disqualified Equity Interests or Preferred Stock from
and after the Closing Date not permitted to be incurred or issued pursuant to
Section 7.03, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by such Borrower or such Restricted Subsidiary of such Net Proceeds.

 

(iv)        If any Borrower incurs or issues any Refinancing Term Loans,
Refinancing Revolving Loans or Refinancing Equivalent Debt to refinance any
Class (or Classes) of Loans resulting in Net Proceeds (as opposed to such
Refinancing Term Loans, Refinancing Revolving Loans or Refinancing Equivalent
Debt arising out of an exchange of existing Term Loans or Revolving Credit Loans
for such Refinancing Term Loans, Refinancing Revolving Loans or Refinancing
Equivalent Debt), the Borrowers shall cause to be prepaid an aggregate principal
amount of such Class (or Classes) of Loans so refinanced in an amount equal to
100% of all Net Proceeds (other than any amounts applied to accrued and unpaid
interest, tender premium, prepayment penalty or premium on the applicable
Refinanced Debt or to defeasance costs and any fees and expenses (including
original issue discount, upfront fees or similar fees) incurred in connection
with the issuance of such new Indebtedness) received therefrom on or prior to
the date which is five (5) Business Days after the receipt by the Borrowers of
such Net Proceeds.

 

(v)         [Reserved].

 

(vi)        Each prepayment of Term Loans pursuant to this Section 2.05(b), (A)
shall be applied either (x) ratably to each Class of Term Loans then
outstanding, except that the Borrowers may direct that any proceeds of
Refinancing Term Loans, Refinancing Revolving Loans or Refinancing Equivalent
Debt shall be applied to the Class or Classes of Term Loans being refinanced as
selected by the Borrowers or (y) as requested by the Borrowers in the notice
delivered pursuant to clause (vii) below, to any Class or Classes of Term Loans
with an earlier Maturity Date as compared with the remaining Classes of Term
Loans then outstanding, (B) shall be applied, with respect to each such Class
for which prepayments will be made, in a manner determined at the discretion of
the Borrowers in the applicable notice and, if not specified, in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a) (for the
avoidance of doubt, such application shall be unaffected by whether or not there
are any Declined Proceeds resulting from such mandatory prepayment) and (C)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Share (or other applicable share provided by this Agreement) of each such
Class of Term Loans, subject to clause (vii) of this Section 2.05(b).
Notwithstanding clause (A) above, any Incremental Amendment, Refinancing
Amendment or Extension Amendment may provide (including on an optional basis as
elected by the Borrowers) for a less than ratable application of prepayments to
any Class of Term Loans established thereunder. Notwithstanding any other
provision herein, if at the time that any such prepayment under Section
2.05(b)(i) or (b)(ii) would be required, any Borrower (or any of its Restricted
Subsidiaries) is required to prepay or offer to repurchase Indebtedness that is
secured by Liens on a pari passu basis in respect of the Term Loan Priority
Collateral with Liens securing the Obligations pursuant to the terms of the
documentation governing such Indebtedness with Excess Cash Flow or the Net
Proceeds of such Disposition or Casualty Event (such Indebtedness required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrowers may apply such Excess Cash Flow or Net Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness required to be so prepaid at such
time; provided that the portion of such Excess Cash Flow or Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Excess Cash Flow or Net Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Excess Cash Flow or such Net Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the repurchase or prepayment of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to Section 2.05(b)(i) or 2.05(b)(ii), as applicable, shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof without giving effect to this
sentence.

 

 -81- 

 

  

(vii)       The Administrative Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made by it
pursuant to clauses (i) through (iv) of this Section 2.05(b) at least three (3)
Business Days prior to the date of such prepayment (provided that in the case of
clause (ii) or (iv) of this Section 2.05(b), the Administrative Borrower may
rescind (or delay the date of prepayment identified in) such notice if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility or other conditional event, which refinancing or other
conditional event shall not be consummated or shall otherwise be delayed). Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made by
the Borrowers. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Administrative Borrower’s prepayment notice and of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
in this Agreement of the prepayment. Each Term Lender may reject all of its Pro
Rata Share or other applicable share provided for in this Agreement of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Administrative Borrower no later than 5:00 p.m. one
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. To the extent such
non-declining Term Lenders elect to decline their Pro Rata Share of such
Declined Proceeds, any Declined Proceeds remaining thereafter shall be retained
by the Borrowers.

 

(viii)      Foreign Dispositions and Foreign Excess Cash Flow. Notwithstanding
any other provisions of this Section 2.05, (i) to the extent that any or all of
the Net Proceeds of any Disposition by a Foreign Subsidiary (“Foreign
Disposition”), the Net Proceeds of any Casualty Event from a Foreign Subsidiary
(a “Foreign Casualty Event”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited, restricted or delayed by applicable local law (or,
in the case of any Foreign Subsidiary that is not wholly-owned by a Borrower, by
such Foreign Subsidiary’s Organization Documents or other agreement (so long as
such restrictions were not implemented for the purpose of avoiding mandatory
prepayment requirements)) from being repatriated to the United States, an amount
equal to the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.05(b) so long, but only so long, as the applicable local law or
applicable Organization Documents will not permit repatriation to the United
States (each Borrower hereby agreeing to use commercially reasonable efforts to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation or otherwise
overcome or eliminate any such restrictions on repatriation even if such
Borrower does not intend to actually repatriate such cash, so that an amount
equal to the full amount of such Excess Cash Flow or Net Proceeds, as
applicable, will otherwise be subject to repayment under this Section 2.05), and
once such repatriation of any of such affected Net Proceeds or Excess Cash Flow
is permitted under the applicable local law, an amount equal to such Net
Proceeds or Excess Cash Flow will be promptly applied (net of additional taxes
that are or would be payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05(b) to the extent
provided herein and (ii) to the extent that such Borrower has determined in good
faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or any Foreign Casualty Event or Excess Cash Flow attributable to
Foreign Subsidiaries would have adverse tax or regulatory consequences to the
Borrowers or any of their direct or indirect shareholders or Subsidiaries (as
determined in good faith by such Borrower) an amount equal to such Net Proceeds
or Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.05(b). Notwithstanding anything to
the contrary, nothing in this Agreement shall be construed to require any
Foreign Subsidiary to repatriate cash to the United States.

 

 -82- 

 

  

(c)          Interest Funding Losses, Etc. (i) Except to the extent otherwise
agreed by each Lender so being prepaid, all prepayments of Loans (other than any
Revolving Credit Loan that is a Base Rate Loan) shall be accompanied by all
accrued and unpaid interest thereon to but not including the date of such
prepayment (which, in the case of prepayments pursuant to Section 2.05(a)(v)(F)
shall be the accrued and unpaid interest on the par principal amount so prepaid
up to, but not including, the applicable Discounted Prepayment Effective Date),
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.

 

(ii)         Notwithstanding any of the other provisions of this Section 2.05,
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05 (but excluding prepayments required under Section 2.05(b)(iv)),
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05 in respect of any such Eurocurrency Rate
Loan prior to the last day of the Interest Period therefor, the Borrowers may,
in its sole discretion, irrevocably deposit an amount sufficient to make any
such prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into a Cash Collateral Account
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
any Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.05. Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrowers for
all purposes under this Agreement at the time of such prepayment.

 

Section 2.06         Termination or Reduction of Commitments.

 

(a)          Optional. The Borrowers may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent at least 11:00 a.m. three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000, or any whole multiple of $500,000
in excess thereof or, if less, the entire amount thereof and (iii) any
termination or permanent reduction of any Revolving Credit Commitments pursuant
to this Section 2.06(a) shall be applied as directed by the Borrower, including
as to any Class of Extended Revolving Credit Commitments or existing Revolving
Credit Commitments (including any Incremental Revolving Credit Commitments and
Refinancing Revolving Credit Commitments). Notwithstanding the foregoing, the
Administrative Borrower may rescind or postpone any notice of termination of any
Commitments prior to the effectiveness of such termination if such termination
would have resulted from a refinancing of all or a portion of the applicable
Facility or other conditional event, which refinancing or other conditional
event shall not be consummated or otherwise shall be delayed.

 

 -83- 

 

  

(b)          Mandatory. The Term B Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of Term B Loans to
be made by it on the Closing Date. The Term Commitment of each Incremental Term
Lender, Refinancing Term Lender or Lender under a Term Loan Extension Series
shall be automatically and permanently reduced to $0 upon the funding of Term
Loans to be made by it on the date set forth in the corresponding Incremental
Amendment, Refinancing Amendment or Extension Amendment. The Revolving Credit
Commitment of each Revolving Credit Lender of a Class shall automatically and
permanently terminate on the Maturity Date for such applicable Class of
Revolving Credit Commitments; provided that the foregoing shall not release any
Revolving Credit Lender from any liability it may have for its failure to fund
Revolving Credit Loans that were required to be funded by it on or prior to such
Maturity Date.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions the unused Commitments of any Class
under this Section 2.06. Upon any reduction of unused Commitments of any Class,
the Commitment of each Lender of such Class shall be reduced by such Lender’s
Pro Rata Share of the amount by which such Commitments are reduced (other than
the termination of the Commitment of any Lender as provided in Section 3.07).
All commitment fees accrued until the effective date of any termination of the
Commitments of any Facility shall be paid on the effective date of such
termination.

 

Section 2.07         Repayment of Loans.

 

(a)          Term Loans. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders (A) on the last Business Day
of each March, June, September and December, commencing with March 31, 2020, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Term B Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Term B Loans, the aggregate principal amount of all Term B Loans outstanding
on such date; provided that the amount of any such payment set forth above shall
be adjusted to account for the addition of any Extended Term Loan or Incremental
Term Loans to contemplate (A) the reduction in the aggregate principal amount of
any Term B Loans that were converted in connection with the incurrence of such
Extended Term Loans, and (B) any increase to payments to the extent and as
required pursuant to the terms of any applicable Incremental Amendment involving
a Term Loan Increase to the Term B Loans, a Refinancing Amendment to the amount
of Term B Loans or an Extension Amendment increasing the amount of Term B Loans.

 

(b)          Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Revolving Credit Commitments.

 

Section 2.08         Interest.

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)          During the continuance of an Event of Default under
Section 8.01(a), the Borrowers shall pay interest on past due amounts owing by
it hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon written demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

 -84- 

 

  

Section 2.09         Fees.

 

(a)          Ticking Fees. The Borrowers agree to pay on the Closing Date to the
Administrative Agent for the benefit of the Lenders a ticking fee (the “Ticking
Fee”), which Ticking Fee shall accrue at a rate per annum equal to the Ticking
Fee Rate (as defined below) on the aggregate amount of outstanding commitments
in respect of the Term B Loans, and shall be earned and due and payable on the
Closing Date. The “Ticking Fee Rate” means a rate per annum equal to, for the
period commencing on (a) May 22, 2019 (the “Allocation Date”) through (and
including) the 45th day following the Allocation Date, 0%, (b) the 46th day
after the Allocation Date through (and including) the 90th day after the
Allocation Date, 50% of the Applicable Rate for Eurocurrency Rate Loans and (c)
the 91th day after the Allocation Date through (but excluding) the Closing Date,
100% of the Applicable Rate for Eurocurrency Rate Loans.

 

(b)          Agent Fees. The Borrowers shall pay to the Agents and the
Commitment Parties such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrowers and the applicable Agent or Commitment
Party).

 

(c)          Closing Fees. The Borrowers agree to pay on the Closing Date to
each Lender party to this Agreement on the Closing Date, as a fee paid as
consideration for undertaking to fund such Lender’s Term Loan, a closing fee
(the “Closing Fee”) in an amount equal to 1.00% of the stated principal amount
of such Lender’s Term B Loan made on the Closing Date. Such Closing Fee will be
in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and shall be netted against Term B
Loans made by such Lender on the Closing Date.

 

Section 2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year and
actual days elapsed, or, in the case of interest in respect of Loans denominated
in an Available Currency other than Dollars as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. In
computing interest on any Loan, the day such Loan is made or converted to a Loan
of a different Type shall be included for purposes of calculating interest on a
Loan of such different Type and the date such Loan is repaid or converted to a
Loan of a different Type, as the case may be, shall be excluded. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of United States Treasury Regulation Section 5f.103-1(c) and
Section 1.163-5(b) of the proposed United States Treasury Regulations, as agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent, as set forth in the Register, in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

 -85- 

 

  

(b)          [Reserved].

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a), and by each Lender in its account or
accounts pursuant to Sections 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

Section 2.12         Payments Generally.

 

(a)          All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          Unless the Borrowers or any Lender has notified the Administrative
Agent, prior to the date, or in the case of any Base Rate Loans, prior to 1:00
p.m. on the date of such payment, any payment is required to be made by it to
the Administrative Agent hereunder (in the case of the Borrowers, for the
account of any Lender or, in the case of the Lenders, for the account of
Borrowers hereunder), that the Borrowers or such Lender, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)          if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrowers to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

 

 -86- 

 

  

A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrowers with respect to any
amount owing under this Section 2.12(b) shall be conclusive, absent manifest
error.

 

(c)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)          The obligations of the Lenders hereunder to make Loans are several
and not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.

 

(e)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the sum of the Outstanding Amount of all Loans
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.

 

Section 2.13         Sharing of Payments.

 

If, other than as provided elsewhere herein or required by court order, any
Lender shall obtain payment of any principal of or interest on account of the
Loans made by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them, as the case may be,
as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of any principal of or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For the
avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrowers or application of funds pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder, (C) transactions in connection with an open
market purchase or a Dutch auction contemplated hereunder, (D) in connection
with a transaction pursuant to an Extension Amendment, Refinancing Amendment or
Incremental Amendment or amendment in connection with Replacement Term Loans
contemplated hereunder, (E) the application of Cash Collateral as provided
herein (including the application of funds arising from the existence of a
Defaulting Lender) or (F) non-pro rata payments and repayments permitted
pursuant to Section 2.16(b). The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender was the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

 -87- 

 

  

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Request) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

 

Section 2.14         Incremental Credit Extensions.

 

(a)          Incremental Commitments. The Borrowers may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be of the same Class as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or (B) the establishment of one or more new
revolving credit commitments in Dollars or any Available Currency (any such new
commitments, collectively, the “Incremental Revolving Credit Commitments” and
the Incremental Revolving Credit Commitments, collectively with any Incremental
Term Commitments, the “Incremental Commitments”), whereupon the Administrative
Agent shall promptly deliver a copy of each such notice to the Lenders.

 

(b)          Incremental Loans. On any Incremental Facility Closing Date on
which any Incremental Term Commitments of any Class are effected (including
through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Term Lender of such Class
shall make a Loan to the Borrowers (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Commitment of such Class and (ii) each Incremental
Term Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Incremental Revolving Credit Commitments of any Class are provided, subject
to the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrowers (when borrowed, an “Incremental Revolving Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Credit Commitment of such Class and (ii) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Loans of such Class made pursuant thereto.
For the avoidance of doubt, Incremental Term Loans having identical terms to any
of the other Term Loans (other than original issue discount and/or upfront fees)
may be treated as the same Class as any of such Term Loans for all purposes
herein.

 

 -88- 

 

  

(c)          Incremental Loan Request. Each Incremental Loan Request from the
Borrowers pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Credit Commitments. Incremental Term Loans may be made, and Incremental
Revolving Credit Commitments may be provided, by any existing Lender (but no
existing Lender will have an obligation to make any Incremental Commitment, nor
will the Borrowers have any obligation to approach any existing Lender to
provide any Incremental Commitment) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Commitment or Loan, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) 
with respect to Incremental Term Commitments, any Affiliated Lender providing an
Incremental Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(k) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and (ii)
Affiliated Lenders may not provide Incremental Revolving Credit Commitments.

 

(d)          Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions, together with any other
conditions set forth in the Incremental Amendment:

 

 

(i)          no Event of Default shall exist after giving effect to such
Incremental Commitments; provided, that with respect to any Incremental
Amendment the purpose of which is to finance any Permitted Acquisition or
Investment, including any Limited Condition Transaction, the condition set forth
in this clause (i) (other than any Event of Default pursuant to Section 8.01(a)
or, with respect to the Parent Borrower, Section 8.01(f), which may only be
waived with the consent of the Required Lenders), may be waived or omitted in
full or in part by Incremental Lenders holding more than 50% of the applicable
aggregate Incremental Commitments;

 

(ii)         [reserved];

 

(iii)        each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in Section
2.14(d)(iv) permitted to be borrowed at such time) and each Incremental
Revolving Credit Commitment shall be in an aggregate principal amount that is
not less than $5,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $5,000,000 if such amount represents all
remaining availability under the limit set forth in Section 2.14(d)(iv)
permitted to be borrowed at such time);

 

 -89- 

 

  

(iv)        the aggregate principal amount of the Incremental Term Loans, the
Incremental Revolving Credit Commitments and Incremental Equivalent Debt
incurred pursuant to this Section 2.14 shall not exceed (A) the greater of (I)
$175,000,000 and (II) 75% of Trailing Four Quarter Consolidated EBITDA minus the
aggregate amount of Indebtedness incurred (without duplication) pursuant to
clause (A) of the definition of “Maximum Additional First Lien Debt Amount” or
clause (A) of the definition of “Maximum Additional Second Lien/Junior Debt
Amount” (in each case as defined in the Second Lien Notes Indenture), plus (B)
an amount equal to the sum of (I) the aggregate principal amount of all
voluntary prepayments (including through debt buybacks (whether through open
market purchases or otherwise) and Dutch auctions) of (x) Term Loans, Permitted
Ratio Debt or Incremental Equivalent Debt that constitutes First Lien
Obligations and (y) to the extent incurred in reliance on clause (A) above,
Incremental Equivalent Debt that constitutes Second Lien Obligations or that is
unsecured and (II) the aggregate principal amount of permanent voluntary
commitment reductions under the ABL Credit Agreement in connection with the
termination of the ABL Credit Agreement or any other revolving facility the
Indebtedness under which constitutes First Lien Obligations, in each case, made
or effectuated after the Closing Date (provided that voluntary permanent
commitment reductions with respect to the ABL Credit Agreement may only be
utilized to incur Incremental Revolving Credit Commitments and not Incremental
Term Commitments), in each case except to the extent financed with proceeds of
long-term Indebtedness (other than revolving Indebtedness); provided that to the
extent any voluntary prepayment, repurchase or commitment reduction builds
capacity to incur Indebtedness pursuant to this clause (B) and clause (B) of the
definition of “Maximum Additional First Lien Debt Amount” or clause (B) of the
definition of “Maximum Additional Second Lien/Junior Debt Amount” (in each case
as defined in the Second Lien Notes Indenture), such capacity pursuant to this
clause (B) shall be reduced by the amount of any Indebtedness incurred in
reliance on such capacity pursuant to (without duplication) clause (B) of the
definition of “Maximum Additional First Lien Debt Amount” or clause (B) of the
definition of “Maximum Additional Second Lien/Junior Debt Amount” (in each case
as defined in the Second Lien Notes Indenture), plus (C) an unlimited additional
amount of Incremental Term Loans, Incremental Revolving Credit Commitments
and/or Incremental Equivalent Debt so long as (x) in the case of Incremental
Term Loans, Incremental Revolving Credit Commitments or Incremental Equivalent
Debt secured by any Applicable Lien, the First Lien Net Leverage Ratio for the
Test Period most recently ended calculated on a Pro Forma Basis after giving
effect to any such incurrence, does not exceed 3.95 to 1.00 (in the case of an
incurrence of Incremental Revolving Credit Commitments, such ratio determined
only at the time the relevant Commitment is established and assuming such then
incurred Incremental Revolving Credit Commitments are fully drawn and
calculating the First Lien Net Leverage Ratio without netting the cash proceeds
from such Incremental Loans then proposed to be incurred), (y) in the case of
Incremental Loans, Incremental Revolving Credit Commitments or Incremental
Equivalent Debt secured by Liens on the Collateral (other than Applicable
Liens), the Senior Secured Net Leverage Ratio for the Test Period most recently
ended calculated on a Pro Forma Basis after giving effect to any such
incurrence, does not exceed 5.75 to 1.00 (in the case of an incurrence of
Incremental Revolving Credit Commitments, such ratio determined only at the time
the relevant Commitment is established and assuming such then incurred
Incremental Revolving Credit Commitments are fully drawn and calculating the
Senior Secured Net Leverage Ratio without netting the cash proceeds from such
Incremental Loans then proposed to be incurred) and (z) in the case of
Incremental Loans, Incremental Revolving Credit Commitments or Incremental
Equivalent Debt that are (or is) unsecured, either (1) the Fixed Charge Coverage
Ratio for the Test Period most recently ended calculated on a Pro Forma Basis
after giving effect to any such incurrence, is not less than 2.00 to 1.00 (in
the case of an incurrence of Incremental Revolving Credit Commitments, such
ratio determined only at the time the relevant Commitment is established and
assuming such then incurred Incremental Revolving Credit Commitments are fully
drawn and calculating the Fixed Charge Coverage Ratio without netting the cash
proceeds from such Incremental Loans then proposed to be incurred) or (2) if
incurred in connection with a Permitted Acquisition or other Investment, the
Fixed Charge Coverage Ratio on a Pro Forma Basis does not decrease immediately
after giving effect to such Permitted Acquisition, Investment or other Specified
Transaction (the amount available under clauses (A), (B) and (C), the “Available
Incremental Amount”); provided that (I) the Borrowers may elect to use clause
(C) of the Available Incremental Amount prior to clause (A) or (B) and
regardless of whether there is capacity under clause (A) or (B), and if clauses
(A), (B) and (C) are available and the Borrowers do not make an election, the
Borrowers will be deemed to have elected clause (C), (II) the Borrowers may
reclassify utilizations among clauses (A), (B) and (C) of the Available
Incremental Amount if, at the time of such reclassification, the Borrowers would
be permitted to incur the aggregate principal amount of Indebtedness being so
reclassified, and (III) if amounts incurred under clause (A) or (B) of the
Available Incremental Amount are incurred concurrently with the incurrence of
Incremental Loans or Incremental Commitments and/or Incremental Equivalent Debt
(in each case, including any unused commitments obtained) in reliance on clauses
(A) or (B) of the Available Incremental Amount or any amounts pursuant to a
fixed dollar basket in Section 7.03, the First Lien Net Leverage Ratio, the
Senior Secured Net Leverage Ratio or the Fixed Charge Coverage Ratio shall be
calculated without giving effect to such amounts incurred (or commitments
obtained) in reliance on the foregoing clauses (A) or (B) or such fixed dollar
basket in Section 7.03; and

 

(v)         the Incremental Term Loans made pursuant to any Term Loan Increase
shall be added to (and form part of) each Borrowing of outstanding Term Loans
under the respective Class subject to such Term Loan Increase on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class after giving effect to such Term Loan
Increase, provided that regularly accruing interest and fees through the date of
the applicable Incremental Facility Closing Date (as well as amounts owing to
any Lender pursuant to Sections 3.01, 3.04, 3.05, 10.04 and 10.05 or similar
provisions pursuant to the other Loan Documents) shall remain payable to the
respective Lenders to which such amounts were owing.

 

 -90- 

 

  

(e)          Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrowers and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent the terms of any Incremental Term
Loans are not identical to any Class of Term Loans or Revolving Credit
Commitments, as applicable, existing on the Incremental Facility Closing Date,
the terms of such Incremental Term Loans shall either, (x) not be materially
more restrictive to the Borrowers (as determined by the Administrative Borrower
in good faith), when taken as a whole, than the terms of the Term B Loans,
except for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to the incurrence of the Incremental
Term Loans and Incremental Term Commitments or (y) be reasonably satisfactory to
the Administrative Agent (it being understood that (I) covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to the incurrence of the Incremental Term Loans and Incremental Term
Commitments need not be reasonably satisfactory to the Administrative Agent and
(II) to the extent that any Previously Absent Financial Maintenance Covenant or
other covenant is added for the benefit of any Incremental Term Loans and
Incremental Term Commitments, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such Previously
Absent Financial Maintenance Covenant or other covenant is also added for the
benefit of the existing Term Loans); provided that in the case of a request to
effect a Term Loan Increase, the terms, provisions and documentation of such
Term Loan Increase shall be identical (other than with respect to upfront fees,
OID or similar fees) (it being understood that, if necessary to consummate such
Term Loan Increase which is intended to be fungible for U.S. federal income tax
purposes, the interest rate margins and rate floors on the existing Class of
Term Loans may be automatically increased and any call protection provision may
be made more favorable to the applicable existing Lenders) to the applicable
Term Loans being increased as existing on the Incremental Facility Closing Date.
In any event:

 

(i)          the Incremental Term Loans:

 

(A)         (i) shall rank pari passu in right of payment with, or junior in
right of payment to, the Obligations under the then existing Term Loans and will
either be secured solely by the same Collateral securing the Obligations or
shall be unsecured and (ii) to the extent (x) secured by any Applicable Lien,
shall be subject to the ABL Intercreditor Agreement, the Second Lien
Intercreditor Agreement and, if applicable, the First Lien Intercreditor
Agreement and (y) secured by Liens on the Collateral (other than Applicable
Liens), shall be subject to the Second Lien Intercreditor Agreement and the ABL
Intercreditor Agreement or, in each case, to intercreditor arrangements
reasonably satisfactory to the Administrative Agent, as applicable,

 

(B)         as of the Incremental Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Term B Loans,

 

(C)         as of the Incremental Facility Closing Date, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Term B Loans (prior to any extension thereto) except as may be
required to achieve fungibility with any existing term loan facility to the
extent intended to be fungible,

 

(D)         subject to clause (e)(iii) below, shall have an Applicable Rate and
Eurocurrency Rate or Base Rate floor (if any), and subject to clauses (e)(i)(B)
and (e)(i)(C) above amortization determined by the Borrowers and the applicable
Incremental Term Lenders; provided that if the Applicable Rate and Eurocurrency
Rate or Base Rate floor (if any) for a Term Loan Increase shall be higher than
the Applicable Rate and Eurocurrency Rate or Base Rate floor (if any) for the
Class being increased, then the Applicable Rate for the Class being increased
shall be automatically increased as and to the extent necessary to eliminate
such deficiency,

 

 -91- 

 

  

(E)         shall have fees, if any, determined by the Borrowers and the
applicable Incremental Term Loan arranger(s), and

 

(F)         may participate on a pro rata basis or less than or greater than pro
rata basis in any voluntary prepayments of other Classes of Term Loans; and may
participate on a pro rata basis or less than pro rata basis in any mandatory
prepayments of Term Loans hereunder (but not on a greater than pro rata basis
(except for AHYDO Payments and prepayments pursuant to Section 2.05(b)(iv) and
Section 2.05(b)(vi)(A)(y))).

 

(ii)         except with respect to maturity, pricing and fees which shall be
determined by the Borrowers, the terms of any Incremental Revolving Credit
Commitments shall be reasonably satisfactory to the Administrative Agent and
Parent Borrower); provided that, notwithstanding anything in this Section 2.14
to the contrary, the Incremental Revolving Credit Commitments and Incremental
Revolving Loans:

 

(A)         (i) shall rank pari passu in right of payment with, or junior in
right of payment to, the Obligations under the then existing Term Loans and will
either be secured solely by the same Collateral securing the Obligations or
shall be unsecured and (ii) to the extent (x) secured by any Applicable Lien,
shall be subject to the Second Lien Intercreditor Agreement and, if applicable,
the ABL Intercreditor Agreement and the First Lien Intercreditor Agreement and
(y) secured by Liens on the Collateral (other than Applicable Liens), shall be
subject to the Second Lien Intercreditor Agreement and, if applicable, the ABL
Intercreditor Agreement or, in each case, to intercreditor arrangements
reasonably satisfactory to the Administrative Agent, as applicable;

 

(B)         may include provisions for letter of credit and swing line
subfacilities and may be available in any Available Currency; and

 

(C)         as of the Incremental Facility Closing Date, shall not have a final
scheduled maturity date earlier than, or scheduled commitment reductions prior
to, the date that is one year prior to the then earliest Maturity Date for any
Term Loans.

 

(iii)        the All-In Yield applicable to the Incremental Term Loans of each
Class shall be determined by the Borrowers and the applicable Incremental
Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that the All-In Yield applicable to Incremental Term Loans
that rank pari passu in right of payment and security with the Term B Loans
shall not be greater than the applicable All-In Yield payable pursuant to the
terms of this Agreement as amended through the date of such calculation with
respect to Term B Loans plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Eurocurrency Rate or Base
Rate floor) with respect to the Term B Loans is increased so as to cause the
then applicable All-In Yield under this Agreement on the Term B Loans to equal
the All-In Yield then applicable to the Incremental Term Loans minus 50 basis
points (the “MFN Adjustment”); provided that any increase in All-In Yield to any
Term B Loan due to the application or imposition of a Eurocurrency Rate or Base
Rate floor on any Incremental Term Loan shall be effected, at the Borrowers’
option, (x) through an increase in (or implementation of, as applicable) any
Eurocurrency Rate or Base Rate floor applicable to such Term B Loan, (y) through
an increase in the Applicable Rate for such Term B Loan or (z) any combination
of (x) and (y) above.

 

(f)          Incremental Amendment. Commitments in respect of Incremental Term
Loans and Incremental Revolving Credit Commitments shall become additional
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Incremental Lender providing such Commitments
and the Administrative Agent. The Incremental Amendment may, without the consent
of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.14, including, without limitation, any
amendments necessary in connection with a Term Loan Increase necessary to
provide that such Incremental Loans and Incremental Commitments are fungible for
U.S. federal income tax purposes. The Borrowers will use the proceeds, if any,
of the Incremental Term Loans and Incremental Revolving Credit Commitments for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees. To the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received (i) customary legal opinions
(conformed as appropriate), good standing certificates, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Incremental Term Loans and Incremental Revolving Credit Commitments are provided
with the benefit of the applicable Loan Documents.

 

 -92- 

 

  

(g)          Incremental Equivalent Debt. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time after the Closing Date,
issue, incur or otherwise obtain Indebtedness of the Borrowers in respect of one
or more series of secured first lien loans or notes (provided that such Liens on
the Term Loan Priority Collateral shall rank pari passu with the Liens on the
Term Loan Priority Collateral securing the Obligations under this Agreement (but
without regard to control of remedies)), junior lien loans or notes,
subordinated unsecured loans or notes or senior unsecured loans or notes, in the
case of any securities issued in a public offering, Rule 144A or other private
placement or bridge financing in lieu of the foregoing, or senior or
subordinated mezzanine Indebtedness (which may be in the form of loans or notes
and limited to being unsecured or secured solely on a junior lien basis), in
each case, that are issued or made in lieu of Incremental Revolving Credit
Commitments and/or Incremental Term Commitments (the “Incremental Equivalent
Debt”); provided that (i) the aggregate amount of Incremental Equivalent Debt
(together with Incremental Term Loans and the Incremental Revolving Credit
Commitments) incurred pursuant to this Section 2.14 shall not exceed the
Available Incremental Amount (it being understood that (I) the Borrowers may
elect to use clause (C) of the Available Incremental Amount prior to clause (A)
or (B) and regardless of whether there is capacity under clause (A) or (B), and
if clauses (A), (B) and (C) are available and the Borrowers do not make an
election, the Borrowers will be deemed to have elected clause (C), (II) the
Borrowers may reclassify utilizations among clauses (A), (B) and (C) of the
Available Incremental Amount if, at the time of such reclassification, the
Borrowers would be permitted to incur the aggregate principal amount of
Indebtedness being so reclassified, and (III) if amounts incurred under clause
(A) or (B) of the Available Incremental Amount are incurred concurrently with
the incurrence of Incremental Loans or Incremental Commitments and/or
Incremental Equivalent Debt (in each case, including any unused commitments
obtained) in reliance on clause (A) or (B) of the Available Incremental Amount
or any amounts pursuant to a fixed dollar basket in Section 7.03, the First Lien
Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Fixed Charge Coverage Ratio shall be calculated without
giving effect to such amounts incurred (or commitments obtained) in reliance on
the foregoing clause (A) or (B) or such fixed dollar basket in Section 7.03),
(ii) such Incremental Equivalent Debt shall rank pari passu in right of payment
with, or junior in right of payment to, the Obligations under the then existing
Term Loans and Revolving Credit Loans and will either be secured solely by the
same Collateral securing the Obligations (and to the extent (x) secured by any
Applicable Lien, shall be subject to the ABL Intercreditor Agreement, the Second
Lien Intercreditor Agreement and, if applicable, the First Lien Intercreditor
Agreement and (y) secured by Liens on the Collateral (other than Applicable
Liens), shall be subject to the Second Lien Intercreditor Agreement and the ABL
Intercreditor Agreement or, in each case, to intercreditor arrangements
reasonably satisfactory to the Administrative Agent, as applicable) or be
unsecured, (iii) such Incremental Equivalent Debt shall not have a final
scheduled maturity date earlier than the Maturity Date of the Term B Loans
(other than any Incremental Equivalent Debt consisting of a customary bridge
facility so long as the long-term Indebtedness into which such customary bridge
facility is to be converted satisfies this criteria), (iv) such Incremental
Equivalent Debt shall have a Weighted Average Life to Maturity not shorter than
the remaining Weighted Average Life to Maturity of the Term B Loans (prior to
any extension thereto) (other than any Incremental Equivalent Debt consisting of
a customary bridge facility so long as the long-term Indebtedness into which
such customary bridge facility is to be converted satisfies this criteria), (v)
subject to clauses (iii) and (iv) above, such Incremental Equivalent Debt shall
have amortization determined by the Borrowers and the applicable lenders, (vi)
any Incremental Equivalent Debt consisting of first lien syndicated term loans
shall be subject to Section 2.14(e)(iii) solely to the extent required thereby
and not otherwise excluded by the terms thereof, (vii) such Incremental
Equivalent Debt shall have fees, if any, determined by the Borrowers and the
applicable arranger(s); and (viii) such Incremental Equivalent Debt may
participate on a pro rata basis or less than or greater than pro rata basis in
any voluntary prepayments of other Classes of Term Loans; and may participate on
a pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis (except for prepayments with respect to any Refinancing Indebtedness
thereof and other than with any Class of Term Loans with an earlier Maturity
Date as compared with such Incremental Equivalent Debt)) in any mandatory
prepayments of Term Loans.

 

 -93- 

 

  

(h)          This Section 2.14 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

Section 2.15         Refinancing Amendments.

 

(a)          Refinancing Commitments. The Borrowers may, at any time or from
time to time after the Closing Date, by notice to the Administrative Agent (a
“Refinancing Loan Request”), request (A) (i) the establishment of one or more
new Classes of term loans under this Agreement (any such new Class, “New
Refinancing Term Commitments”) or (ii) increases to one or more existing Classes
of term loans under this Agreement (any such increase to an existing Class,
collectively with New Refinancing Term Commitments, “Refinancing Term
Commitments”), or (B)(i) the establishment of one or more new Classes of
revolving credit commitments under this Agreement (any such new Class, “New
Refinancing Revolving Credit Commitments”) or (ii) increases to one or more
existing Classes of revolving credit commitments (any such increase to an
existing Class, collectively with the New Refinancing Revolving Credit
Commitments, “Refinancing Revolving Credit Commitments”, and collectively with
any Refinancing Term Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, as selected by the Borrowers, any one or more
then existing Class or Classes of Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Administrative Agent shall
promptly deliver a copy of each such notice to each of the Lenders.

 

(b)          Refinancing Loans. Any Refinancing Term Loans made pursuant to New
Refinancing Term Commitments or any New Refinancing Revolving Credit Commitments
made on a Refinancing Facility Closing Date shall be designated a separate Class
of Refinancing Term Loans or Refinancing Revolving Credit Commitments, as
applicable, for all purposes of this Agreement. On any Refinancing Facility
Closing Date on which any Refinancing Term Commitments of any Class are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.15, (i) each Refinancing Term Lender of such Class shall make a Term
Loan to the Borrowers (a “Refinancing Term Loan”) in an amount equal to its
Refinancing Term Commitment of such Class and (ii) each Refinancing Term Lender
of such Class shall become a Lender hereunder with respect to the Refinancing
Term Commitment of such Class and the Refinancing Term Loans of such Class made
pursuant thereto. On any Refinancing Facility Closing Date on which any
Refinancing Revolving Credit Commitments of any Class are effected, subject to
the satisfaction of the terms and conditions in this Section 2.15, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Refinancing
Revolving Credit Commitment available to the Borrowers (when borrowed, a
“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) and (ii) each Refinancing Revolving Credit Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Revolving
Credit Commitment of such Class and the Refinancing Revolving Loans of such
Class made pursuant thereto.

 

(c)          Refinancing Loan Request. Each Refinancing Loan Request from the
Borrowers pursuant to this Section 2.15 shall set forth the requested amount and
proposed terms of the relevant Refinancing Term Loans or Refinancing Revolving
Credit Commitments and identify the Refinanced Debt with respect thereto.
Refinancing Term Loans may be made, and Refinancing Revolving Credit Commitments
may be provided, by any existing Lender (but no existing Lender will have an
obligation to make any Refinancing Commitment, nor will the Borrowers have any
obligation to approach any existing Lender to provide any Refinancing
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Commitment or Loan, a “Refinancing Revolving Credit
Lender” or “Refinancing Term Lender,” as applicable, and, collectively,
“Refinancing Lenders”); provided that (i) in the case of any Refinancing
Revolving Credit Commitment which are Revolving Credit Commitments, the
Administrative Agent shall have consented (not to be unreasonably conditioned,
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Refinancing Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender, (ii)
with respect to Refinancing Term Commitments, any Affiliated Lender providing a
Refinancing Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(k) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and (iii)
Affiliated Lenders may not provide Refinancing Revolving Credit Commitments.

 

 -94- 

 

  

(d)          Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:

 

(i)          [Reserved];

 

(ii)         each Refinancing Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $10,000,000 and not in an
increment of $1,000,000 if such amount is equal to (x) the entire outstanding
principal amount of Refinanced Debt that is in the form of Term Loans or (y) the
entire principal amount of Refinanced Debt (or commitments) that is in the form
of Revolving Credit Commitments);

 

(iii)        to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (x) customary legal opinions, good
standing certificates, board resolutions and officers’ certificates consistent
with those delivered on the Closing Date (conformed as appropriate) other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (y) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Refinancing Commitments and Refinancing Loans
are provided with the benefit of the applicable Loan Documents; and

 

(iv)        the Refinancing Term Loans made pursuant to any increase in any
existing Class of Term Loans shall be added to (and form part of) each Borrowing
of outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class after giving effect to such increase;
provided that regularly accruing interest and fees through the date of the
applicable Refinancing Facility Closing Date (as well as amounts owing to any
Lender pursuant to Sections 3.01, 3.04, 3.05, 10.04 and 10.05 or similar
provisions pursuant to the other Loan Documents) shall remain payable to the
respective Lenders to which such amounts were owing.

 

(e)          Required Terms. The terms, provisions and documentation of the
Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrowers and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to (or constituting a
part of) any Class of Term Loans or Revolving Credit Commitments, as applicable,
each existing on the Refinancing Facility Closing Date, shall be consistent with
clauses (i) and (ii) below, as applicable, and otherwise, at the option of the
Borrowers, either (x) reflect market terms and conditions (taken as a whole) at
the time of such refinancing (as determined by the Administrative Borrower in
good faith) or (y) if not consistent with the terms of the corresponding Class
under the Facilities, not be materially more restrictive to the Borrowers (as
determined by the Administrative Borrower in good faith), when taken as a whole,
than the terms of the applicable Class under the Facilities being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date of the Term Loans and Revolving Credit
Commitments existing at the time of such refinancing). If necessary to
consummate any such Refinancing Loans or Refinancing Commitments as fungible for
U.S. federal income tax purposes with an existing Class of Term Loans or
Revolving Credit Commitments, the interest rate margins and rate floors on the
applicable existing Class of Term Loans or Revolving Credit Commitments may be
automatically increased and any call protection provision may be made more
favorable to the applicable existing Lenders. In any event:

 

 -95- 

 

  

(i)          The Refinancing Term Loans:

 

(A)         as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt;
provided that Refinancing Term Loans consisting of a customary bridge facility
so long as the long-term Indebtedness into which such customary bridge facility
is to be converted satisfies this criteria may have a final scheduled maturity
date earlier than the Maturity Date of the Refinanced Debt;

 

(B)         as of the Refinancing Facility Closing Date, shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Debt; provided that Refinancing Term Loans
consisting of a customary bridge facility so long as the long-term Indebtedness
into which such customary bridge facility is to be converted satisfies this
criteria may have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt;

 

(C)         shall have an Applicable Rate and Eurocurrency Rate or Base Rate
floor (if any), and subject to clauses (e)(i)(A) and (e)(i)(B) above,
amortization determined by the Borrowers and the applicable Refinancing Term
Lenders; provided that if the Applicable Rate and Eurocurrency Rate or Base Rate
floor (if any) for Refinancing Term Loans that constitute an increase to an
existing Class of Term Loans is higher than the Applicable Rate and Eurocurrency
Rate or Base Rate floor (if any) for the Class being increased, then the
Applicable Rate for the Class being increased shall be automatically increased
as and to the extent necessary to eliminate such deficiency.

 

(D)         shall have fees determined by the Borrowers and the applicable
arranger(s);

 

(E)         shall not be subject to any Guarantee by any Subsidiary other than a
Loan Party;

 

(F)         may provide for the ability to participate on a pro rata basis or
less than or greater than a pro rata basis in any voluntary prepayments with any
other Class of outstanding Term Loans and may provide for the ability to
participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis (except for AHYDO Payments and prepayments pursuant
to Section 2.05(b)(iv) and Section 2.05(b)(vi)(A)(y))) in any mandatory
prepayments of Term Loans hereunder;

 

(G)         shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus any accrued but unpaid interest on such Refinanced
Debt plus existing commitments unutilized under such Refinanced Debt to the
extent permanently terminated at the time of incurrence of such new Indebtedness
plus the amount of any tender premium or penalty or premium required to be paid
under the terms of the instrument or documents governing such Refinanced Debt
and any defeasance costs and any fees and expenses (including OID, upfront fees
or similar fees) incurred in connection with the issuance of such Refinancing
Term Loans plus other amounts permitted to be incurred under Sections 7.01 and
7.03, as applicable;

 

(H)         (i) shall rank pari passu in right of payment or junior in right of
payment with the Obligations under the then existing Term Loans and Revolving
Credit Loans and (ii) will either be secured solely by the same Collateral
securing the Obligations or shall be unsecured and (ii) to the extent (x)
secured by any Applicable Lien, shall be subject to the ABL Intercreditor
Agreement, the Second Lien Intercreditor Agreement and, if applicable, the First
Lien Intercreditor Agreement and (y) secured by Liens on the Collateral (other
than Applicable Liens), shall be subject to the Second Lien Intercreditor
Agreement and the ABL Intercreditor Agreement or, in each case, to intercreditor
arrangements reasonably satisfactory to the Administrative Agent, as applicable;

 

(ii)         the Refinancing Revolving Credit Commitments and Refinancing
Revolving Loans:

 

(A)         (i) shall rank pari passu in right of payment with, or junior in
right of payment to, the Obligations under the then existing Term Loans and
Revolving Credit Loans and will either be secured solely by the same Collateral
securing the Obligations or shall be unsecured and (ii) to the extent (x)
secured by any Applicable Lien, shall be subject to the Second Lien
Intercreditor Agreement and, if applicable, the First Lien Intercreditor
Agreement and the ABL Intercreditor Agreement, and (y) secured by Liens on the
Collateral (other than Applicable Liens), shall be subject to the Second Lien
Intercreditor Agreement and, if applicable, the ABL Intercreditor Agreement or,
in each case, to intercreditor arrangements reasonably satisfactory to the
Administrative Agent, as applicable;

 

 -96- 

 

  

(B)         shall not have a final scheduled maturity date earlier than, or
mandatory scheduled commitment reductions prior to, the Maturity Date with
respect to the Refinanced Debt;;

 

(C)         shall provide that the borrowing and repayment (except for (1)
payments of interest and fees at different rates on Refinancing Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
applicable Maturity Date of the Refinancing Revolving Credit Commitments and any
other Class of Revolving Credit Commitments, and (3) repayments made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis with all other Revolving Credit
Commitments;

 

(D)         may include provisions for letter of credit and swing line
subfacilities and may be available in any Available Currency;

 

(E)         shall provide that the permanent repayment of Revolving Credit Loans
with respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date be made on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis)
with all other Revolving Credit Commitments, except that the Borrowers shall be
permitted to permanently repay and terminate Commitments (I) in respect of any
such Class of Revolving Credit Loans on a greater than pro rata basis as
compared to any other Class of Revolving Credit Loans with a later Maturity Date
than such Class or (II) in connection with any refinancing thereof permitted by
this Agreement;

 

(F)         shall provide that assignments and participations of Refinancing
Revolving Credit Commitments and Refinancing Revolving Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Credit Commitments and Revolving Credit Loans then existing on the Refinancing
Facility Closing Date;

 

(G)         shall have an Applicable Rate and Eurocurrency Rate or Base Rate
floor (if any) determined by the Borrowers and the applicable Refinancing
Revolving Credit Lenders; provided that if the Applicable Rate and Eurocurrency
Rate or Base Rate floor (if any) with respect to any Refinancing Revolving
Credit Commitments that constitute an increase to an existing Class of Revolving
Credit Commitments is higher than the Applicable Rate and Eurocurrency Rate or
Base Rate floor (if any) for the Class being increased, then the Applicable Rate
for the Class being increased shall be automatically increased as and to the
extent necessary to eliminate such deficiency;

 

(H)         shall have fees determined by the Borrowers and the applicable
Refinancing Revolving Credit Commitment arranger(s);

 

(I)         shall not be subject to any Guarantee by any Subsidiary other than a
Loan Party; and

 

(J)         shall not have a greater principal amount of Commitments than the
principal amount of the utilized Commitments of the Refinanced Debt plus any
accrued but unpaid interest on such Refinanced Debt plus existing commitments
unutilized under such Refinanced Debt to the extent permanently terminated at
the time of incurrence of such new Indebtedness plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Refinanced Debt and any defeasance costs
and any fees and expenses (including OID, upfront fees or similar fees) incurred
in connection with the issuance of such Refinancing Revolving Credit Commitments
or Refinancing Revolving Loans plus other amounts permitted to be incurred under
Sections 7.01 and 7.03, as applicable.

 

 -97- 

 

  

(f)          Refinancing Amendment. Commitments in respect of Refinancing Term
Loans and Refinancing Revolving Credit Commitments shall become additional
Commitments under this Agreement pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Refinancing Lender providing such Commitments,
the Administrative Agent. The Refinancing Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.15, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien subordination
and associated rights of the applicable Lenders to the extent any Refinancing
Loans are to rank junior in right of security or to address technical issues
relating to funding and payment and any amendments necessary in connection with
any Refinancing Loans necessary to provide that such Refinancing Loans and
Refinancing Commitments are fungible for U.S. federal income tax purposes. The
Borrowers will use the proceeds of the Refinancing Term Loans and Refinancing
Revolving Credit Commitments to extend, renew, replace, repurchase, retire or
refinance, and shall permanently terminate applicable commitments under,
substantially concurrently, the applicable Refinanced Debt.

 

(g)          Reallocation of Revolving Credit Exposure. Upon any Refinancing
Facility Closing Date on which Refinancing Revolving Credit Commitments are
effected through the establishment of a new Class of revolving credit
commitments pursuant to this Section 2.15, if, on such date, there are any
revolving loans under any Revolving Credit Facility then outstanding, such
revolving loans shall be prepaid from the proceeds of a new Borrowing of the
Incremental Revolving Loans under such new Class of Refinancing Revolving Credit
Commitments in such amounts as shall be necessary in order that, after giving
effect to such Borrowing and all such related prepayments, all revolving credit
loans under all Revolving Credit Facilities will be held by all Lenders under
the Revolving Credit Facilities (including Lenders providing such Refinancing
Revolving Credit Commitments) ratably in accordance with their revolving credit
commitments under all Revolving Credit Facilities (after giving effect to the
establishment of such Incremental Revolving Credit Commitments). Upon any
Refinancing Facility Closing Date on which Refinancing Revolving Credit
Commitments are effected through the increase to any existing Class of Revolving
Credit Commitments pursuant to this Section 2.15, (x) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, each of the
Revolving Credit Lenders under such Class shall be deemed to assign to each of
the Refinancing Revolving Credit Lenders, and each of the Refinancing Revolving
Credit Lenders shall purchase from each of the Revolving Credit Lenders under
such Class, at par, such interests in the Refinancing Revolving Loans
outstanding on such Refinancing Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans under such Class will be held by existing Revolving
Credit Lenders under such Class and Incremental Revolving Credit Lenders ratably
in accordance with their Revolving Credit Commitments under such Class after
giving effect to the addition of such Refinancing Revolving Credit Commitments
to the Revolving Credit Commitments under such Class; provided that regularly
accruing interest and fees through the date of the applicable Refinancing
Facility Closing Date (as well as amounts owing to any Lender pursuant to
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 or similar provisions pursuant to the
other Loan Documents) shall be retained by the respective Lenders to which such
amounts were owing and shall not be subject to the assignments sold and
purchased as otherwise required hereby and (y) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (z) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

 -98- 

 

  

(h)          Refinancing Equivalent Debt.

 

(i)          In lieu of incurring any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time after the Closing Date
issue, incur or otherwise obtain (A) secured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of senior secured
notes or loans (provided that such Liens on the Term Loan Priority Collateral
shall rank pari passu with the Liens on the Term Loan Priority Collateral
securing the Obligations under this Agreement (but without regard to control of
remedies)) (such notes or loans, “Permitted Pari Passu Secured Refinancing
Debt”), (B) secured Indebtedness (including any Registered Equivalent Notes) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans (such notes or loans,
“Permitted Junior Secured Refinancing Debt”) and (C) unsecured or subordinated
Indebtedness (including any Registered Equivalent Notes) in the form of one or
more series of unsecured or subordinated notes or loans (such notes or loans,
“Permitted Unsecured Refinancing Debt” and together with Permitted Pari Passu
Secured Refinancing Debt and Permitted Junior Secured Refinancing Debt,
“Refinancing Equivalent Debt”), in each case, in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, any
existing Class or Classes of Loans (such Loans, “Refinanced Loans”).

 

(ii)         Any Refinancing Equivalent Debt:

 

(A)         (1) shall not (other than any Refinancing Equivalent Debt consisting
of a customary bridge facility so long as the long-term Indebtedness into which
such customary bridge facility is to be converted satisfies this criteria) have
a Maturity Date prior to the Maturity Date of the Refinanced Loan, (2) if in the
form of term loans (other than any Refinancing Equivalent Debt consisting of a
customary bridge facility so long as the long-term Indebtedness into which such
customary bridge facility is to be converted satisfies this criteria) have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Loans, (3) (I) shall rank pari passu with, or
junior in right of payment to, the Obligations under the then existing Term
Loans and Revolving Credit Loans and will either be secured solely by the same
Collateral securing the Obligations or shall be unsecured and (II) to the extent
(x) secured by any Applicable Lien, shall be subject to the ABL Intercreditor
Agreement, the Second Lien Intercreditor Agreement and, if applicable, the First
Lien Intercreditor Agreement and (y) secured by Liens on the Collateral (other
than Applicable Liens), shall be subject to the Second Lien Intercreditor
Agreement and the ABL Intercreditor Agreement or, in each case, to intercreditor
arrangements reasonably satisfactory to the Administrative Agent, as applicable,
(4) shall not be guaranteed by Subsidiaries other than Guarantors, (5) shall not
have a greater principal amount than the principal amount of the Refinanced
Loans plus any accrued but unpaid interest on such Refinanced Loans plus
existing commitments unutilized under such Refinanced Loans to the extent
permanently terminated at the time of incurrence of such new Indebtedness plus
the amount of any tender premium or penalty or premium required to be paid under
the terms of the instrument or documents governing such Refinanced Loans and any
defeasance costs and any fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such Refinancing
Equivalent Debt plus other amounts permitted to be incurred under Section 7.03
and (7) except as otherwise set forth in this clause (h)(ii), shall (x) reflect
market terms and conditions (taken as a whole) at the time of such refinancing
(as determined by the Administrative Borrower in good faith) or (y) if not
consistent with the terms of the corresponding Class under the Facilities, not
be materially more restrictive to the Borrowers (as determined by the
Administrative Borrower in good faith), when taken as a whole, than the terms of
the applicable Class under the Facilities being refinanced or replaced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date of the Term Loans and Revolving Credit Commitments existing at the
time of such refinancing),

 

(B)         [reserved], and

 

(C)         shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.

 

(i)          This Section 2.15 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

 -99- 

 

  

Section 2.16         Extension of Term Loans; Extension of Revolving Credit
Loans.

 

(a)          Extension of Term Loans. The Borrowers may, at any time and from
time to time request that all or a portion of the Term Loans of a given Class
(each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
Maturity Date(s) with respect to all or a portion of the Term Loans of such
Existing Term Loan Tranche (any such Term Loans which have been so amended,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Term Loans, the Borrowers shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with all Extending Term Lenders (other than any transaction or similar
fee payable to the applicable consenting Lenders in connection with such
Extension Amendment)) and offered pro rata to each Lender under such Existing
Term Loan Tranche and (y) be substantially identical to, or (taken as a whole)
no more favorable (as reasonably determined by the Administrative Borrower) to
the Extending Term Lenders than those applicable to the Existing Term Loan
Tranche subject to such Term Loan Extension Request (except if the existing
Lenders receive the benefit of such favorable terms or for covenants or other
provisions applicable only to periods after the Latest Maturity Date),
including: (i) all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) which have more than
five different Maturity Dates; (ii) the All-In Yield, pricing, optional
redemptions and prepayments and AHYDO Payments with respect to the Extended Term
Loans (whether in the form of interest rate margin, upfront fees, OID or
otherwise) may be different than the All-In Yield, pricing, optional redemptions
and prepayments and AHYDO Payments for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrowers and the Lenders thereof;
provided that (A) in no event shall the Maturity Date of any Extended Term Loans
of a given Term Loan Extension Series at the time of establishment thereof be
earlier than the Maturity Date of the applicable Existing Term Loan Tranche, (B)
the Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
than the remaining Weighted Average Life to Maturity of the applicable Existing
Term Loan Tranche, (C) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing, (D) any Extended Term Loans may
participate on a pro rata basis or less than or greater than a pro rata basis in
any voluntary repayments or prepayments of principal of Term Loans hereunder and
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis except in the case of AHYDO Payments or a prepayment under Section
2.05(b)(iv) and Section 2.05(b)(vi)(A)(y)), in any mandatory repayments or
prepayments of Term Loans hereunder, in each case as specified in the respective
Term Loan Extension Request and (E) any extension of such Extended Term Loans
shall be subject to no Event of Default under Section 8.01(a) or (f). Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionately increased); provided, further, that if the Applicable Rate and
Eurocurrency Rate or Base Rate floor (if any) for any such increase shall be
higher than the Applicable Rate and Eurocurrency Rate or Base Rate floor (if
any) for the Class being increased, then the Applicable Rate for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency. Each request for a Term Loan Extension Series of
Extended Term Loans proposed to be incurred under this Section 2.16 shall be in
an aggregate principal amount that is not less than $10,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount) and the Borrowers may impose an
Extension Minimum Condition with respect to any Term Loan Extension Request,
which may be waived by the Borrowers in their sole discretion.

 

 -100- 

 

  

(b)          Extension of Revolving Credit Commitments. The Borrowers may at any
time and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”
and any loans under such Extended Revolving Credit Commitments, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Credit Commitments,
the Borrowers shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with all Extending Revolving
Credit Lenders (other than any transaction or similar fee payable to the
applicable consenting Lenders in connection with such Extension Amendment)) and
offered pro rata to each Lender under such Existing Revolver Tranche, and (y) be
substantially identical to, or taken as a whole, no more favorable (as
reasonably determined by the Administrative Borrower) to the Extending Revolving
Credit Lender, as the original Revolving Credit Commitments (and related
outstandings) unless the existing Lenders receive the benefit of such favorable
terms or for covenants and other provisions applicable only to periods after the
Latest Maturity Date: (i) the Maturity Date of the Extended Revolving Credit
Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments) which have more than five different
Maturity Dates; (ii) the All-In Yield, pricing, optional redemption or
prepayment terms, with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, OID or otherwise) may be different than the All-In Yield, pricing,
optional redemption or prepayment terms, for extensions of credit under the
Revolving Credit Commitments of such Existing Revolver Tranche, in each case, to
the extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants (as determined by the Borrowers and
Lenders extending) and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (II) repayments required upon the Maturity Date of
the non-extending Revolving Credit Commitments and (III) repayments made in
connection with a permanent repayment and termination of non-extended Revolving
Credit Commitments); provided, further, that in no event shall the Maturity Date
of any Extended Revolving Credit Commitments of a given Revolver Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Credit Commitments hereunder, and all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and the effectiveness of any Extended Revolving Credit Commitments
shall be subject to no Event of Default under Section 8.01(a) or (f). Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each request
for a Revolver Extension Series of Extended Revolving Credit Commitments
proposed to be incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $10,000,000 (it being understood that the
actual principal amount thereof provided by the applicable Lenders may be lower
than such minimum amount) and the Borrowers may impose an Extension Minimum
Condition with respect to any Revolver Extension Request, which may be waived by
the Borrowers in their sole discretion.

 

 -101- 

 

  

(c)          Extension Request. The Borrowers shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

 

(d)          Extension Amendment. Extended Term Loans and Extended Revolving
Credit Commitments shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Lender or Extending Revolving Credit Lender, as
applicable, providing an Extended Term Loan or Extended Revolving Credit
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Sections 2.16(a) or (b) above, respectively (but which
shall not require the consent of any other Lender). The effectiveness of any
Extension Amendment shall be subject to, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions (conformed as appropriate), good standing certificates, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
the Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans required to be
paid thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) address technical issues
relating to funding and payments and (v) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.16, including any amendments necessary in
connection with any Extended Term Loans or Extended Revolving Credit Commitments
necessary to provide that such Extended Term Loans or Extended Revolving Credit
Commitments are fungible for U.S. federal income tax purposes, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment. If necessary to consummate any such Extended Term
Loans and Extended Revolving Credit Commitments as fungible for U.S. federal
income tax purposes with an existing Class of Term Loans or Revolving Credit
Commitments, the interest rate margins and rate floors on the applicable
existing Class of Term Loans or Revolving Credit Commitments may be
automatically increased and any call protection provision may be made more
favorable to the applicable existing Lenders.

 

 -102- 

 

  

(e)          No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.16 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement. This Section 2.16 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

Section 2.17         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrowers may request (so long as no Default or Event of Default
has occurred and is continuing), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)          Defaulting Lender Cure. If the Administrative Borrower and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders at par or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans to be held on a
pro rata basis by the Lenders in accordance with their Pro Rata Share or other
applicable share provided under this Agreement (without giving effect to the
reallocation of such Lender’s participation pursuant to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

 -103- 

 

  

Section 2.18         Co-Borrowers.

 

(a)          Each Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of each Borrower to accept joint and
several liability for the obligations of each Borrower.

 

(b)          Each Borrower shall be jointly and severally liable for the
Obligations, regardless of which Borrower actually receives the Loans hereunder
or the amount of the Obligations received or the manner in which the
Administrative Agent or any Lender accounts for the Obligations on its books and
records. Each Borrower’s obligations with respect to Loans made to it, and each
Borrower’s obligations arising as a result of the joint and several liability of
such Borrower hereunder, with respect to Loans made to and other Obligations
owing by the Borrowers hereunder, shall be separate and distinct obligations,
but all such obligations shall be primary obligations of each Borrower.

 

(c)          Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to and
other Obligations owing by the Borrowers hereunder shall, to the fullest extent
permitted by law, be unconditional irrespective of (A) the validity or
enforceability, avoidance or subordination of the obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the obligations of any other Borrower, (B) the absence of any attempt to
collect the Obligations from any other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(C) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to the Administrative Agent or any Lender, (D) the failure by the
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the obligations of any other Borrower, (E) the Administrative Agent’s or any
Lender’s election, in any proceeding instituted under the Bankruptcy Code of the
United States, of the application of Section 1111(b)(2) of the Bankruptcy Code
of the United States, (F) any borrowing or grant of a security interest by any
other Borrower, as Debtor In Possession under Section 364 of the Bankruptcy Code
of the United States, (G) the disallowance of all or any portion of the
Administrative Agent’s or any Lender’s claim(s) for the repayment of the
obligations of any other Borrower under Section 502 of the Bankruptcy Code of
the United States, or (H) any other circumstances which might constitute a legal
or equitable discharge or defense of a guarantor or of any other Borrower. With
respect to each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to the
Borrowers hereunder, such Borrower waives, until the Obligations shall have been
paid in full and this Agreement and the other Loan Documents shall have been
terminated, any right to enforce any right of subrogation or any remedy which
the Administrative Agent or any Lender now has or may hereafter have against
such Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent or any Lender to secure payment
of the Obligations or any other liability of any Borrower to the Administrative
Agent or any Lender.

 

(d)          Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent and the Lenders may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that the Administrative Agent
and the Lenders shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the Obligations.

 

 -104- 

 

  

(e)          Each Borrower hereby irrevocably appoints the Administrative
Borrower as the borrowing agent and attorney-in-fact for the Borrowers, which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by all of
the Borrowers that such appointment has been revoked and that another Borrower
has been appointed in the place of the Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Administrative Agent and receive from the Administrative Agent
all notices with respect to Loans obtained for the benefit of any Borrower and
all other notices and instructions under this Agreement and the other Loan
Documents and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Collateral of the Borrowers in a
combined fashion, as more fully set forth herein and in the Collateral
Documents, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group

 

(f)          After the Closing Date, the Administrative Borrower may, at any
time and from time to time, designate any Restricted Subsidiary that is a
wholly-owned Domestic Subsidiary that is treated as a corporation for U.S.
federal income tax purposes as a Borrower by delivery to the Administrative
Agent of a Borrower Joinder Agreement executed by such Subsidiary and the
Administrative Borrower, together with any documentation and other information
with respect to such additional Borrower required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act requested by the
Administrative Agent (and to the extent not theretofore delivered on the Closing
Date or otherwise) and satisfied the Collateral and Guarantee Requirement
(including without limitation the actions as specified in Section 6.11 with
respect to newly formed Subsidiaries), and upon such delivery and satisfaction,
such Subsidiary shall for all purposes of this Agreement and the other Loan
Documents be a Borrower and a party to this Agreement. As soon as practicable
upon receipt of a Borrower Joinder Agreement, the Administrative Agent shall
furnish a copy thereof to each Lender.

 

Article III.
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01         Taxes.

 

(a)          Except as provided in this Section 3.01, all payments made by or on
account of the Borrowers or Guarantors to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by any Law. If the Borrowers, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct or withhold any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax (as
defined below), the sum payable by the Borrowers or any Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Lender (or where any Agent
receives the payments for its own account, such Agent) receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) the applicable withholding agent shall make such deductions,
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Borrowers or any Guarantor is the applicable
withholding agent, it shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
acceptable to such Agent or Lender.

 

(b)          In addition, the Borrowers agree to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, imposed by any Governmental Authority,
which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”), except for
Assignment Taxes resulting from an assignment or participation that is requested
or required in writing by the Borrowers (all such non-excluded taxes described
in this Section 3.01(b) being hereinafter referred to as “Other Taxes”).

 

 -105- 

 

  

(c)          The Borrowers and each Guarantor agree to promptly indemnify each
Agent and each Lender for (i) the full amount of Indemnified Taxes and Other
Taxes payable by such Agent or such Lender and (ii) any expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
such Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts shall be conclusive absent manifest error.

 

(d)          Each Lender and Agent shall, at such times as are reasonably
requested by the Borrowers or the Administrative Agent, provide the Borrowers
and the Administrative Agent with any documentation prescribed by Law or
reasonably requested by the Borrowers or the Administrative Agent certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrowers and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrowers or the Administrative Agent)
or promptly notify the Borrowers and the Administrative Agent in writing of its
legal ineligibility to do so. Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding Tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally eligible to deliver. Without limiting the foregoing:

 

(i)          Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement and at the reasonable request of the Parent Borrower or Administrative
Agent two properly completed and duly signed original copies of Internal Revenue
Service Form W-9 (or any successor forms) certifying that such Lender is exempt
from U.S. federal backup withholding.

 

(ii)         Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent) whichever of the following is applicable:

 

(A)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

 

(B)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit I hereto (any such certificate
a “United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any successor forms), or

 

 -106- 

 

  

(D)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Participant holding a participation
granted by a participating Lender), two properly completed and duly signed
original copies of Internal Revenue Service Form W-8IMY (or any successor forms)
of the Lender, accompanied by a properly completed and duly signed Form W-8ECI,
W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY or any other required information from each beneficial owner, as
applicable (provided that, if such Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)).

 

(iii)        Each Administrative Agent that is a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor forms) with respect to fees received on its own
behalf, certifying that such Administrative Agent is exempt from U.S. federal
backup withholding. Each Administrative Agent that is not a United States person
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers
and the Administrative Agent two properly completed and duly signed original
copies of Internal Revenue Service Form W-8ECI (or any successor forms) with
respect to fees received on its own behalf and Internal Revenue Service Form
W-8IMY, and including required accompanying documentation with respect to
payments to be received by it on behalf of the Lenders, certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a U.S. Person with respect to such payments (and
the Borrower and the Administrative Agent agree to so treat the Administrative
Agent as a resident for tax purposes in the United States with respect to such
payments as contemplated by Section 1.1441-1(b)(2)(iv) of the United States
Treasury Regulations).

 

(e)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Laws and such additional documentation reasonably requested by the
Borrowers or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment.

 

(f)          Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 3.01(d)
or (e) above.

 

(g)          Any Lender or Agent claiming any additional amounts payable
pursuant to this Section 3.01 shall use its reasonable efforts to mitigate or
reduce the additional amounts payable, which reasonable efforts may include a
change in the jurisdiction of its Lending Office (or any other measures
reasonably requested by the Borrowers) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender.

 

(h)          If any Lender or Agent determines, in its sole discretion exercised
in good faith, that it has received a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by a Loan Party pursuant to this Section 3.01, it shall promptly remit to
such Loan Party an amount equal to the amount of such refund (but only to the
extent of indemnification or additional amounts paid by the Loan Party under
this Section 3.01(h) with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes) of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, shall promptly return such refund (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority. The Administrative Agent or such Lender, as the case may be, shall
provide the Loan Party with a copy of any notice of assessment or other evidence
reasonably available of the requirement to repay such refund received from the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrowers or any other
person.

 

 -107- 

 

  

Section 3.02         Illegality.

 

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate in
each case after the Closing Date, then, on written notice thereof by such Lender
to the Borrowers through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or promptly, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate component of the Base Rate with
respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment and conversion.

 

Section 3.03         Inability to Determine Rates.

 

If, after the Closing Date, the Required Lenders reasonably determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount,
currency and Interest Period of such Eurocurrency Rate Loan (such Loans, the
“Impacted Loans”), (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

 -108- 

 

  

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, with the consent of the Parent Borrower, may establish an alternative
interest rate for the Impacted Loans, in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this Section 3.03, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrowers written notice thereof.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

 

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined in Section 1.01) and any
such amendment shall become effective upon execution by the Administrative Agent
and the Administrative Borrower at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

 -109- 

 

  

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

 

(a)          If any Lender reasonably determines that as a result of a Change in
Law, there shall be any increase in the cost to such Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Loans, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (including any Taxes (other than (i) Indemnified Taxes or Other Taxes
or (ii) Taxes imposed on or with respect to any payment made by or on account of
any obligation of any Loan Party under any Loan Document that are excluded from
the definition of Indemnified Taxes pursuant to clauses (i) through (vi)
thereof), including by imposing, modifying or holding applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and excluding for purposes of this Section 3.04(a) any
such increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c) or the definition of Eurocurrency Rate), then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrowers
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

 

(b)          If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of any such Lender’s holding companies, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by it, to a
level below that which such Lender or such Lender’s holding companies could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding companies with respect to
capital adequacy and liquidity), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Borrowers
will pay to such Lender, as the case may be, within fifteen (15) days after
demand by such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding companies for any such reduction suffered.

 

(c)          The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Rate funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrowers equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financing
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of any Eurocurrency Rate Loans of the Borrowers, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that the Borrowers shall have received at least fifteen
(15) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.

 

Section 3.05         Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense (excluding loss of
anticipated profits or margin) actually incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrowers on a day other than the last day of the
Interest Period for such Loan; or

 

 -110- 

 

  

(b)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrowers on the date or in the amount notified by
the Borrowers;

 

including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

Section 3.06         Matters Applicable to All Requests for Compensation.

 

(a)          If any Lender requests compensation under Section 3.04, or the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect; provided that nothing in this
Section 3.06(a) shall affect or postpone any Obligations of the Borrowers or the
rights of the Lenders under this Article III.

 

(b)          If any Lender requests compensation by the Borrowers under Section
3.04, the Borrowers may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurocurrency Rate Loans from one Interest Period to another Interest Period, or
to convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(d) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c)          Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Section 3.01, 3.02, 3.03 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of Section 3.01, 3.02, 3.03 or 3.04 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrowers of the
event giving rise to such claim and of such Lender’s intention to claim
compensation therefor (except that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(d)          If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of any immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

 

(i)          to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans (if possible), and all Base Rate
Loans of such Lender that would otherwise be converted into Eurocurrency Rate
Loans shall remain as Base Rate Loans.

 

 -111- 

 

  

(e)          If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

(f)          Any Agent or Lender claiming compensation under this Article III
shall deliver a certificate to the Borrowers setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder, which shall be
conclusive on the absence of manifest error. In determining such amounts, such
Agent or Lender may use any reasonable averaging and attribution methods.

 

Section 3.07         Replacement of Lenders under Certain Circumstances.

 

If (i) any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or 3.04, (iii)
any Lender is a Non-Consenting Lender, (iv) any Lender becomes a Defaulting
Lender, or (v) any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, waiver and amendment) and the related Loan
Documents to one or more Eligible Assignees (provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender or other such Person) that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment); provided that:

 

(a)          the Borrowers or the Assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.07(b)(ii)(B) (unless otherwise
waived by the Administrative Agent);

 

(b)          such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.05(a)(vi) in connection with a
Repricing Transaction and Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees (other than any amount under
Section 2.05(a)(vi))) or the Borrowers;

 

(c)          such Lender being replaced pursuant to this Section 3.07 shall (1)
execute and deliver an Assignment and Assumption with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans, and
(2) deliver any Notes evidencing such Loans to the Borrowers or Administrative
Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment may be recorded in the Register and the
Notes shall be deemed to be canceled upon such failure;

 

(d)          upon such payment set forth in clauses (a) and (b) above and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender;

 

 -112- 

 

  

(e)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(f)          such assignment does not conflict with applicable Laws;

 

(g)          [reserved]; and

 

(h)          the Lender that acts as the Administrative Agent cannot be replaced
in its capacity as Administrative Agent other than in accordance with Section
9.06,

 

or (y) terminate the Commitment of such Lender, and in the case of a Lender,
repay all Obligations of the Borrowers owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date;
provided that in the case of any such termination of the Commitment of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall, with
respect to clause (iii) above, be in respect of all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver and amendment.

 

Notwithstanding the foregoing, in addition if a Non-Consenting Lender is being
replaced in connection with any Extension Amendment, Refinancing Amendment,
Permitted Repricing Amendment or amendment effecting a Replacement Term Loan,
the Borrowers shall have the option, with the consent of the Administrative
Agent and subject to at least three Business Days’ advance notice (which notice
may be rescinded if the transaction contemplated in such notice is not
consummated) to such Non-Consenting Lenders, in lieu of execution of an
Assignment and Assumption as otherwise provided for in this clause (b), effect
such assignment by purchasing any such Non-Consenting Lender’s Loans (which
shall be automatically cancelled upon consummation of such acquisition) and
unfunded Commitments at par (allocated among the applicable Lenders in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon (and, if
applicable, any amounts payable pursuant to clause (e) of this Section, Section
3.05 and any amounts under Section 2.05(a)(vi) in connection with a Repricing
Transaction). By receiving such purchase price, the applicable Lenders shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption, and accordingly no other action by
such Lenders shall be required in connection therewith.

 

In the event that (i) the Borrowers or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment involving all affected Lenders or all Lenders of a certain Class or
Classes (including to the extent such Classes constitute all outstanding
Classes), in lieu of the Required Lenders, the Required Class Lenders) have
agreed (but solely to the extent required by Section 10.01) to such consent,
waiver or amendment (including, in each case, by virtue of such Lender refusing
to make or enter into an Extension Election pursuant to Section 2.16, a
Refinancing Amendment pursuant to Section 2.15, a Permitted Repricing Amendment
or an amendment effecting a Replacement Term Loan pursuant to Section 10.01),
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

 

In connection with any such replacement, if any such Non-Consenting Lender or
Defaulting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
(5) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Non-Consenting Lender or Defaulting
Lender, then such Non-Consenting Lender or Defaulting Lender shall be deemed to
have executed and delivered such Assignment and Assumption without any action on
the part of the Non-Consenting Lender or Defaulting Lender. Notwithstanding the
foregoing, in addition if a Non-Consenting Lender is being replaced in
connection with any Extension Amendment, Refinancing Amendment, Permitted
Repricing Amendment or amendment effecting a Replacement Term Loan, the
Administrative Borrower shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
(which notice may be rescinded if the transaction contemplated in such notice is
not consummated) to such Non-Consenting Lenders, in lieu of execution of an
Assignment and Assumption as otherwise provided for in this clause (y), to
effect such assignment by purchasing any such Non-Consenting Lender’s Loans
(which shall automatically be cancelled upon consummation of such acquisition)
and unfunded Commitments at par (allocated among the applicable Lenders in the
same manner as would be required if such Loans were being optionally prepaid or
such Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest, premium and fees thereon (and,
if applicable, any amounts payable pursuant to the immediately preceding
paragraphs). By receiving such purchase price, the applicable Lenders shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption and accordingly no other action by
such Lenders shall be required in connection therewith.

 

 -113- 

 

  

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 3.08         Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

Article IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension.

 

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction (or waiver) of the following conditions
precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party:

 

(i)          a Request for Credit Extension in accordance with the requirements
hereof;

 

(ii)         executed counterparts of this Agreement;

 

(iii)        a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least three (3) Business Days in advance of the Closing
Date;

 

(iv)        a copy of the charter or certificate of formation (or the equivalent
thereof) of each Loan Party certified by the secretary of state of the state of
formation, if applicable, of such Loan Party and the other Organization
Documents of each Loan Party;

 

(v)         subject to the proviso at the end of this Section 4.01(a), each
Collateral Document and each other document set forth on Schedule 4.01 required
to be executed on the Closing Date as indicated under such Schedule 4.01, in
each case duly executed by each Loan Party thereto, together with:

 

(A)         certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank;

 

(B)         evidence of all other actions, recordings and filings required by
the Loan Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including the filing of); and

 

 -114- 

 

  

(C)         proper financing statements (Form UCC-1 or the equivalent) for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the Security Agreement);

 

(vi)        such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

 

(vii)       customary opinions from Kirkland & Ellis LLP and Taft, Stettinius &
Hollister LLP, counsel to the Loan Parties;

 

(viii)      a solvency certificate from the chief financial officer of the
Parent Borrower (after giving effect to the Transactions) substantially in the
form of Exhibit D-2 hereto; and

 

(ix)         an officers certificate dated as of the Closing Date, to the
conditions set forth in Section 4.01(c) and (d) (solely with respect to the
Specified Representations).

 

provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on the Collateral may be
perfected solely by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates representing the
Equity Interests of the Borrowers and the Guarantors required to be pledged
pursuant to the Collateral and Guarantee Requirement to the extent
(i) possession of such stock certificates or other certificates perfects a
security interest therein and (ii) other than in the case of stock certificates
representing Equity Interests of the Initial Borrower, such stock certificates
or other certificates have been received from the Company after the Initial
Borrower’s use of commercially reasonable efforts to receive such documents and
instruments) shall not constitute conditions precedent to any Credit Extension
on the Closing Date after the Initial Borrower’s use of commercially reasonable
efforts to satisfy such requirement on or prior to the Closing Date without
undue burden or expense; provided that the Borrowers shall deliver, or cause to
be delivered, such search results, documents and instruments, or take or cause
to be taken such other actions as may be required to perfect such security
interests in accordance with Section 6.17.

 

(b)           Payment of all fees, closing payments and expenses required to be
paid hereunder and due to the Administrative Agent, the Commitment Parties and
the Bookrunner, and in the case of expenses, to the extent invoiced at least
three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrowers), required to be paid on the Closing Date.

 

(c)           Prior to or substantially concurrently with the initial Borrowing
on the Closing Date, the Merger shall be consummated in all material respects
pursuant to the Merger Agreement (but without giving effect to any amendments or
modifications to the provisions thereof or express waivers or consents thereto
that, in each case, are materially adverse to the interests of the Commitment
Parties without the consent of the Commitment Parties, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (i) any change in the Merger Consideration (as defined in the Merger
Agreement) shall be deemed not to be adverse to the interests of the Commitment
Parties and (ii) any adverse modification to the definition of Beta Material
Adverse Effect (or adverse express waiver or express consent in respect of the
definition of Beta Material Adverse Effect) without the prior written consent of
the Commitment Parties (such consent not to be unreasonably withheld, delayed or
conditioned) shall be deemed to be materially adverse to the interests of the
Commitment Parties); provided that in each case the Commitment Parties shall be
deemed to have consented to such modification, amendment, waiver or consent
unless they shall have objected thereto within 3 Business Days of receipt of
written notice of such modification, amendment, consent or waiver.

 

 -115- 

 

  

(d)           The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

 

(e)           The Commitment Parties shall have received the Annual Financial
Statements and Quarterly Financial Statements.

 

(f)            The Commitment Parties shall have received the Pro Forma Balance
Sheet.

 

(g)           So long as requested at least ten (10) business days prior to the
Closing Date, (x) the Administrative Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information with respect to Borrowers and the Guarantors that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and (y) any Loan Party that qualifies as a “legal entity customer,” under the
Beneficial Ownership Regulation shall deliver, at least three (3) Business Days
prior to the Closing Date, a beneficial ownership certificate to the Commitment
Parties, which certification shall be substantially similar in form and
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association,
in relations to such Loan Party

 

(h)           Since March 14, 2019, there shall not have been a Beta Material
Adverse Effect.

 

(i)            The ABL Intercreditor Agreement and the Second Lien Intercreditor
Agreement shall have been executed by the Borrowers and Guarantors party
thereto.

 

(j)            Prior to or substantially concurrently with the initial Borrowing
on the Closing Date, the Closing Date Refinancing shall have been consummated.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02         Conditions to All Credit Extensions after the Closing Date.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Closing Date is
subject to satisfaction (or waiver) of the following conditions precedent:

 

(i)          The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(ii)         No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(iii)        The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

 -116- 

 

  

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.

 

Notwithstanding anything in this Section 4.02 to the contrary, (i) the
effectiveness of any Incremental Amendment shall be subject only to the
conditions precedent set forth in Section 2.14(d) and to such conditions as are
mutually agreed between the applicable Borrower and the Lenders party to the
Incremental Amendment, (ii) the effectiveness of any Refinancing Amendment shall
be subject only to the conditions precedent set forth in Section 2.15(b) and
such conditions as are mutually agreed between the applicable Borrower and the
Lenders party to the applicable amendment, (iii) the effectiveness of any
Extension Amendment shall be subject only to the conditions precedent set forth
in Section 2.16(d) and to such conditions as are mutually agreed between the
applicable Borrower and the Lenders party to the Extension Amendment and (iv)
the effectiveness of any Permitted Repricing Amendment or any amendment with
respect to Replacement Term Loans shall be subject only to such conditions as
are mutually agreed between the applicable Borrower and the Lenders party to the
applicable amendment.

 

Article V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower and each of the Guarantors party hereto represent and warrant to
the Agents and the Lenders (a) on and as of the Closing Date (provided that (x)
the only representations and warranties under this Article V the accuracy of
which shall be a condition precedent under Section 4.01 to the Credit Extension
on the Closing Date shall be the Specified Representations and (y) for purposes
of the making of the representations and warranties in this Article V on the
Closing Date, all references in this Article V to the Loan Parties (or any of
them) or the Restricted Subsidiaries or Subsidiaries of the Parent Borrower (or
any of them) shall in each case be references to such Persons after giving
effect to the Transactions) and (b) after the Closing Date, at the time of each
Credit Extension (to the extent, in the case of clause (b), the representations
and warranties in this Article V are required to be true and correct in all
material respects or otherwise as a condition to such Credit Extension pursuant
to Article IV) that:

 

Section 5.01         Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary (a)
is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation, organization or
formation (to the extent such concept exists in such jurisdiction), (b) in the
case of the Loan Parties has all requisite corporate power, limited liability
power or other organizational power and authority to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (to the extent such concept exists in such
jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business as currently conducted
requires such qualification, (d) is in compliance with all applicable Laws
(including the United States Foreign Corrupt Practices Act of 1977, as amended),
orders, writs and injunctions and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Parent Borrower), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 5.02         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) result in any breach
or contravention of, or the creation of any Lien upon any of the property or
assets of such Loan Party (other than as permitted by Section 7.01), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any Law; except with respect to any breach
or contravention or payment (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such violation, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

 

 -117- 

 

  

Section 5.03         Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, enforcement by the
Administrative Agent of its rights under the Loan Documents against, any Loan
Party of this Agreement or any other Loan Document, the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, the perfection
(if and to the extent required by the Collateral and Guarantee Requirement) or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for (i) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.04         Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and principles of good faith and fair
dealing and (ii) the effect of foreign Laws, rules and regulations as they
relate to pledges of Equity Interests in Foreign Subsidiaries.

 

Section 5.05         Financial Statements; No Material Adverse Effect.

 

(a)          As of the Closing Date, the Pro Forma Balance Sheet, a copy of
which has heretofore been furnished to the Administrative Agent, has been
prepared in good faith, based on assumptions believed by the Borrowers to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Parent Borrower and their respective Subsidiaries as at March 31, 2019 (it being
understood and agreed that such Pro Forma Balance Sheet need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase or recapitalization accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R))).

 

(b)          Since the Closing Date, there has been no event, circumstance or
change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.06         Litigation.

 

Except as set forth on Schedule 5.06, (a) there are no actions, suits or
proceedings, pending or (b) to the knowledge of any Borrower, there are no
actions, suits, proceedings, claims or disputes overtly threatened in writing,
in each case of (a) and (b), at law, in equity, in arbitration or before any
Governmental Authority, by or against any Borrower or any Restricted Subsidiary
or against any of their properties or revenues that either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

 -118- 

 

  

Section 5.07         Ownership of Property; Liens.

 

Each of the Borrowers and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.07
and except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.08         Environmental Matters.

 

Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

 

(a)          each Loan Party and its respective properties and operations are
and have been in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

 

(b)          the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of any Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

 

(c)          there has been no Release of Hazardous Materials on, at, under or
from any Real Property or facilities owned, operated or leased by any of the
Loan Parties, or, to the knowledge of any Borrower, Real Property formerly
owned, operated or leased by any Loan Party or arising out of the conduct of the
Loan Parties, in any case, that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup under
Environmental Laws or could reasonably be expected to result in the Borrowers or
any other Loan Party incurring liability under Environmental Laws; and

 

(d)          there are no existing facts, circumstances or conditions arising
out of or relating to the operations of the Loan Parties or Real Property or
facilities owned, operated or leased by any of the Loan Parties or, to the
knowledge of any Borrower, Real Property or facilities formerly owned, operated
or leased by the Loan Parties that could reasonably be expected to result in the
Borrowers or any other Loan Party incurring liability under Environmental Laws.

 

Section 5.09         Taxes.

 

Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrowers and the
Restricted Subsidiaries have timely filed all tax returns required to be filed
by them, and have paid all Taxes levied or imposed upon them or their
properties, income, profits or assets, that are due and payable (including in
their capacity as a withholding agent), except those which are being contested
in good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties or
their Restricted Subsidiaries that, if made, could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
written adjustment relating to any such returns and involving a material amount
of tax has been proposed or otherwise assessed by a taxing authority, and there
are no pending audits, proceedings or actions related to the assessment or
collection of taxes against any Loan Party that could, individually or in the
aggregate, in each case, reasonably be expected to have a Material Adverse
Effect.

 

 -119- 

 

  

Section 5.10         ERISA Compliance.

 

(a)          Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable federal or state Laws.

 

(b)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA with respect to a Multiemployer Plan; and (iv) to the knowledge of the
Borrowers, neither any Loan Party, nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; except,
with respect to each of the foregoing clauses of this Section 5.10(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.11         Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Material Subsidiaries other than those specifically disclosed on
Schedule 5.11 (it being understood that the disclosure of any Subsidiary on
Schedule 5.11 shall not be an admission that such Subsidiary is a Material
Subsidiary), and all of the outstanding Equity Interests owned by the Loan
Parties (or a Subsidiary of any Loan Party) in such Material Subsidiaries have
been validly issued and are fully paid and all Equity Interests owned by a Loan
Party (or a Subsidiary of any Loan Party) in such Material Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.

 

Section 5.12         Margin Regulations; Investment Company Act.

 

(a)          Each Borrower is not and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

 

(b)          None of the Borrowers or any Guarantor is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

Section 5.13         Disclosure.

 

(a)          As of the Closing Date, no written report, financial statement,
certificate or other written information furnished by or on behalf of the
Initial Borrower concerning Omega Parent, the Company or their respective
Subsidiaries or the Transactions (other than projected financial information,
pro forma financial information, budgets, estimates, other forward looking
statements and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole and as supplemented contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein
(when taken as a whole), in the light of the circumstances under which they were
made, not materially misleading. With respect to written projected financial
information and pro forma financial information, furnished by or on behalf of
the Initial Borrower on or prior to the Closing Date concerning the Company and
its Subsidiaries or the Transactions, the Initial Borrower represents, as of the
Closing date, that such written information was prepared in good faith based
upon assumptions believed to be reasonable at the time such information was
furnished to the Lenders (it being understood that (i) such projected financial
information and pro forma financial information are not to be viewed as facts or
a guarantee of performance and are subject to significant uncertainties and
contingencies many of which are beyond the control of the Parent Borrower and
its Subsidiaries and (ii) no assurance can be given that any particular
financial projections will be realized, and that actual results during the
period or periods covered by any such written projected financial information
and pro forma financial information may vary from such forecasts and that such
variations may be material and that no assurance can be given that the projected
results will be realized).

 

 -120- 

 

  

(b)          As of the Closing Date, the information included in the beneficial
ownership certification delivered pursuant to Section 4.01(g) is true and
correct in all material respects.

 

Section 5.14         Labor Matters.

 

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrowers, overtly threatened and (b) each Borrower and each of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters.

 

Section 5.15         Intellectual Property; Licenses, Etc.

 

The Borrowers and the Restricted Subsidiaries own, license or otherwise possess
the right to use (free and clear of all Liens, except for the Liens permitted by
Section 7.01) all of the intellectual property rights, including without
limitation, trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights, works of authorship, trade secrets, all registrations and
applications related to any of the above, and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, except to the extent the absence
of such IP Rights, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. To the knowledge of each
Borrower, the operation of the respective businesses of the Borrowers and the
Restricted Subsidiaries as currently conducted does not infringe upon any IP
Rights held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is pending or, to
the knowledge of any Borrower, overtly threatened in writing against any Loan
Party or any of the Restricted Subsidiaries, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.16         Solvency.

 

On the Closing Date, after giving effect to the Transactions, the Parent
Borrower and the Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.17         [Reserved].

 

Section 5.18         USA Patriot Act, FCPA and OFAC.

 

(a)           To the extent applicable, each of the Guarantors, the Borrowers
and the Restricted Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V) and any other enabling legislation or executive order relating thereto and
(ii) the USA Patriot Act, solely for purposes of Section 4.01 to the extent a
breach or violation of the representation in this clause (ii) would reasonably
be expected to result in a Material Adverse Effect.

 

(b)           No part of the proceeds of the Loans will be used by the
Guarantors, the Borrowers or any Restricted Subsidiary, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

 -121- 

 

  

(c)           (i) None of the Guarantors, the Borrowers or any Restricted
Subsidiaries nor, to the knowledge of any Borrower, any director or officer of
any Guarantor, Borrower or Restricted Subsidiary is currently the subject of any
U.S. sanctions program administered by the Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”), and (ii) none of the
Guarantors, the Borrowers or any Restricted Subsidiary will directly or
indirectly knowingly use the proceeds of the Loans or otherwise knowingly make
available such proceeds to any Person, for the purpose of financing the
activities of any Person, or in any country or territory that, at the time of
such financing, is the subject of any U.S. sanctions program administered by
OFAC, except to the extent licensed or otherwise approved by OFAC.

 

Section 5.19         Collateral Documents.

 

Except as otherwise contemplated hereby or under any other Loan Documents and
subject to the limitations set forth in the Collateral and Guarantee
Requirement, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery to the Administrative Agent of any
Pledged Debt and any Pledged Equity required to be delivered pursuant to the
applicable Collateral Documents), are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, except as otherwise
provided hereunder or pursuant to the applicable Loan Documents, including
subject to Liens permitted by Section 7.01, a legal, valid, enforceable and
perfected Lien on all right, title and interest of the respective Loan Parties
in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrowers nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a
Guarantor, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law, (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or (C) on the Closing Date and until
required pursuant to Section 6.13, 6.17 or 4.01(a)(v), the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01(a)(v).

 

Section 5.20         EEA Financial Institution and Covered Party.

 

No Loan Party is an EEA Financial Institution or a Covered Party.

 

Article VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment, any Loan or other Obligation
(other than contingent indemnification obligations as to which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, then from and after the
Closing Date, the Parent Borrower shall, and shall cause the Restricted
Subsidiaries to:

 

Section 6.01         Financial Statements.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          within one hundred and twenty (120) days after the end of each
fiscal year of the Parent Borrower (or, in the case of financial statements for
the fiscal year ended December 31, 2019, on or before the date that is one
hundred and fifty (150) days after the end of such fiscal year), a consolidated
statement of financial condition of the Parent Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year (provided, in no event shall any comparison be required to be
furnished to the Administrative Agent with respect to any period occurring prior
to the first day of the fiscal year of the Parent Borrower ended December 31,
2019; provided, further, in no event shall any prior year comparison financial
be required to include information with respect to Omega and its Subsidiaries
prior to the Closing Date), all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of any independent
registered public accounting firm of nationally recognized standing or any other
independent registered public accounting firm approved by the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned),
which report and opinion (i) shall be prepared in accordance with generally
accepted auditing standards and (ii) shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (other than a “going concern” or like qualification or
exception as a result of a prospective or actual default or event of default
with respect to any financial covenant, or the impending maturity of any
Indebtedness);

 

 -122- 

 

  

(b)          within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Parent Borrower, beginning
with the fiscal quarter ending September 30, 2019 (or, in the case of such
financial statements for the first three such deliveries, on or before the date
that is sixty (60) days after the end of such fiscal quarter), a consolidated
unaudited statement of financial condition of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter and the related (i)
consolidated unaudited statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
unaudited statements of cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, and beginning one full fiscal year following the
Closing Date, setting forth, in each case, in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (provided no comparison to any
period prior to the Closing Date shall be required), all in reasonable detail
and certified by a Responsible Officer of the Administrative Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Parent Borrower and their Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

 

(c)          within ninety (90) days after the end of each fiscal year of the
Parent Borrower (beginning with the fiscal year ended December 31, 2019), a
reasonably detailed consolidated budget for the then-current fiscal year as
customarily prepared by management of the Borrower for their internal use
(including a projected consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and income for such fiscal year
and a summary of the material underlying assumptions applicable thereto (the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Borrowers to be reasonable at the time such
Projections were furnished to the Administrative Agent, it being understood that
such Projections are not to be viewed as facts or as a guarantee of performance
or achievement of any particular results, are subject to significant
uncertainties and contingencies many of which are beyond the control of the
Parent Borrower and their Restricted Subsidiaries, and that actual results may
vary from such Projections and that such variations may be material and that no
assurance can be given that the projected results will be realized; provided,
that such Projections shall only be delivered to Lenders that are not Public
Lenders;

 

(d)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and Section 6.01(b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any and
which are not required to be audited and may be in footnote form only) from such
consolidated financial statements; and

 

(e)          within ten (10) Business Days after the Closing Date, (x) a
consolidated unaudited statement of financial condition of the Company and its
Subsidiaries as at June 30, 2019 and the related (i) consolidated unaudited
statements of income or operations for the fiscal quarter ended June 30, 2019
and for the portion of the fiscal year then ended and (ii) consolidated
unaudited statements of cash flows for the fiscal quarter ended June 30, 2019
and for the portion of the fiscal year then ended and (y) a consolidated
unaudited statement of financial condition of Omega III and its Subsidiaries as
at June 30, 2019 and the related (i) consolidated unaudited statements of income
or operations for the fiscal quarter ended June 30, 2019 and for the portion of
the fiscal year then ended and (ii) consolidated unaudited statements of cash
flows for the fiscal quarter ended June 30, 2019 and for the portion of the
fiscal year then ended, all in reasonable detail and certified by a Responsible
Officer of the Company or Omega III, as applicable, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Company or Omega III, as applicable, and their respective Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes.

 

 -123- 

 

  

Notwithstanding the foregoing, the obligations in paragraphs (a) through (e) of
this Section 6.01 may be satisfied with respect to such applicable financial
information by furnishing the Parent Borrower’s Form 10-K, 10-Q or 8-K, as
applicable, filed with the SEC (or, with respect to clause (e) only, by
furnishing the Company’s or the Parent Borrower’s, as applicable, Form 10-Q or
8-K filed with the SEC); provided that to the extent such information is in lieu
of information required to be provided under Section 6.01(a), such materials
are, to the extent applicable, accompanied by a report and opinion of any
independent registered public accounting firm of nationally recognized standing
or any other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than a “going concern” or like qualification
or exception as a result of a prospective or actual default or event of default
with respect to any financial covenant, or the impending maturity of any
Indebtedness).

 

Any financial statement required to be delivered pursuant to Section 6.01(a),
(b) or (e) shall not be required to include purchase accounting or
recapitalization accounting adjustments relating to the Transactions or any
other acquisition to the extent it is not practicable to include any such
adjustments in such financial statement.

 

Section 6.02         Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a) and Section 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Administrative Borrower;

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
any Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

 

(c)          promptly after the furnishing thereof, copies of any amendment,
written modification or waiver of the ABL Credit Agreement or the Second Lien
Notes Indenture;

 

(d)          together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) and (ii) a list of each Subsidiary of
the Borrowers that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the later of the Closing Date or the most recent list
provided); and

 

(e)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

 

 -124- 

 

  

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Administrative Borrower posts
such documents, or provides a link thereto on the website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrowers’ behalf on the Platform, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
upon written request by the Administrative Agent, the Administrative Borrower
shall deliver paper copies of such documents (which may be electronic copies
delivered via electronic mail) to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Administrative Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
Notwithstanding anything to the contrary in this Section 6.02, none of the
Borrowers or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information, and who may be engaged in investment
and other market-related activities with respect to such Persons’ securities.
Each Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, and the Lenders to treat such Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arranger shall treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrowers shall be
under no obligation to mark the Borrower Materials “PUBLIC.”

 

Section 6.03         Notices.

 

Promptly after a Responsible Officer of the Administrative Borrower has obtained
actual knowledge thereof, notify the Administrative Agent (which will promptly
thereafter furnish such notice to each Lender):

 

(a)          of the occurrence of any Event of Default;

 

(b)          of the occurrence of an ERISA Event which would reasonably be
expected to result in a Material Adverse Effect;

 

(c)          of the filing or commencement of, or any written overt threat or
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority against any Borrower or any Restricted Subsidiary that
would reasonably be expected to be adversely determined and, if so determined,
would reasonably be expected to result in a Material Adverse Effect; or

 

 -125- 

 

  

(d)          of any violation by any Loan Party or any of their respective
Restricted Subsidiaries of, or liability of any Loan Party or any of their
respective Restricted Subsidiaries under, any Environmental Law which would
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Administrative Borrower (x) that such
notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrowers have taken and propose to take with
respect thereto.

 

Section 6.04         Payment of Taxes.

 

Pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.05         Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization, and

 

(b)           take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, approvals, licenses and franchises material to the ordinary conduct of
its business,

 

except, in the case of clause (a) or (b), to the extent (i) that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (except in the case of clause (a) with respect to the
Parent Borrower) or (ii) pursuant to any transaction permitted by Sections 7.04
and 7.05.

 

Section 6.06         Maintenance of Properties.

 

Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

Section 6.07         Maintenance of Insurance.

 

Maintain with insurance companies that the Borrowers believe (in the good faith
judgment of management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Each such policy of insurance
(other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interest may appear or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as loss payee
thereunder.

 

 -126- 

 

  

Section 6.08         Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees of any Governmental Authority applicable to it or to its business or
property, except if the failure to comply therewith would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09         Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of a Borrower or a Restricted Subsidiary, as the case may be
(it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

 

Section 6.10         Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom (other
than the records of the Board of Directors of such Loan Party or such Restricted
Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
Borrowers’ expense; provided, further, that during the continuance of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrowers the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrowers or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law, fiduciary duty or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

Section 6.11         Additional Collateral; Additional Guarantors.

 

At the Borrowers’ expense, subject to the limitations and exceptions of this
Agreement, including, without limitation, the provisions of the Collateral and
Guarantee Requirement, the Intercreditor Agreements and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)          upon (v) the formation or acquisition of any new direct or indirect
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, (w) an election by the Borrower to designate a
Restricted Subsidiary as a Guarantor pursuant to the definition of Guarantor,
(x) the designation in accordance with Section 6.14 of any existing direct or
indirect wholly-owned Material Domestic Subsidiary as a Restricted Subsidiary
(in each case, other than an Excluded Subsidiary), (y) any Subsidiary becoming a
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) or (z) any Restricted Subsidiary ceasing to be an Excluded
Subsidiary:

 

 -127- 

 

  

(i)          within 60 (or such greater number of days specified below) days
after such formation, acquisition or designation, or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion:

 

(A)         cause each such Subsidiary to duly execute and deliver to the
Administrative Agent, other than with respect to any Excluded Assets, a
Guarantor Joinder Agreement to this Agreement as Guarantors, completed Security
Agreement Supplements, Intellectual Property Security Agreements, a counterpart
of the Intercompany Note and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

(B)         cause each such Subsidiary (and the parent of each such Subsidiary
that is a Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated), intercompany notes (to the extent
certificated) and instruments evidencing Indebtedness that, in each case, are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank; and

 

(C)         take and cause such Subsidiary (and the parent of such Subsidiary
that is a Guarantor) to take whatever action (including the filing of UCC
financing statements and delivery of stock and membership interest certificates
to the extent certificated) as may be required pursuant to the terms of the Loan
Documents or as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and perfected first priority Liens
(to the extent required by the Collateral Documents) to the extent required by
the Collateral and Guarantee Requirement;

 

(ii)         if reasonably requested by the Administrative Agent, within sixty
(60) days after such request (or such longer period as the Administrative Agent
may agree in writing in its reasonable discretion), deliver to the
Administrative Agent customary legal opinions, board resolutions, good standing
certificates and secretary’s or assistant secretary’s certificates consistent
with those delivered on the Closing Date under Section 4.01 (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

 

(iii)        [reserved]; and

 

(iv)        if reasonably requested by the Administrative Agent, within sixty
(60) days after such request (or such longer period as the Administrative Agent
may agree in writing in its reasonable discretion), deliver to the
Administrative Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

 

(b)          [Reserved].

 

(c)          Requiring each Domestic Subsidiary required to be designated as a
“Material Domestic Subsidiary” pursuant to the proviso in the definition of
“Material Domestic Subsidiary” to have taken all actions to comply with the
provisions of Section 6.11 within the time frame required by the definition of
“Material Domestic Subsidiary”.

 

 -128- 

 

  

Section 6.12         Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) comply, and use commercially reasonable efforts to take all
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent the Loan
Parties are required by applicable Environmental Laws, conduct any
investigation, remedial, cleanup or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

Section 6.13         Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
mutually identified material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to (x) carry out more effectively the purposes of the Collateral
Documents and/or (y) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens (subject to
Liens permitted hereunder) intended to be created thereunder, in each case, to
the extent required pursuant to the Collateral and Guarantee Requirement.

 

Section 6.14         Designation of Subsidiaries.

 

The Borrowers may at any time after the Closing Date designate any Restricted
Subsidiary of a Borrower (other than any Borrower (unless the Administrative
Borrower has delivered a notice terminating such Borrower’s status as a Borrower
hereunder in accordance with the definition of “Borrower”)) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default
under Section 8.01(a) or (f) (solely with respect to the Parent Borrower) shall
have occurred and be continuing and (ii) in no event shall an Unrestricted
Subsidiary acquire (including pursuant to the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) Material IP from the Parent Borrower
or any Restricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Borrower therein at the date of designation as set forth in the
definition of Investment. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (a) the incurrence (at the time of
designation) of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (b) a Return on any Investment by the applicable
Borrower in Unrestricted Subsidiaries pursuant to the definition of Investment.

 

Section 6.15         Maintenance of Ratings.

 

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Parent Borrower (or such other entity as reasonably determined by the
Administrative Agent) and (ii) a public rating (but not any specific rating) in
respect of each Class of Term Loans from each of S&P and Moody’s unless a given
Class has waived the requirement to maintain any rating for such Class at the
time of establishment thereof pursuant to the applicable Loan Documents, or
after the consent of the Required Class Lenders of such Class.

 

Section 6.16         Use of Proceeds.

 

Use the proceeds of any Borrowing on the Closing Date, whether directly or
indirectly, in a manner consistent with the uses set forth in the preliminary
statements to this Agreement, and after the Closing Date, use the proceeds of
any Borrowing for any purpose not otherwise prohibited under this Agreement.

 

 -129- 

 

  

Section 6.17         Post-Closing Matters.

 

Cause to be delivered or performed the documents and other agreements set forth
on Schedule 6.17 within the time frames specified in such Schedule 6.17.

 

All conditions precedent and representations contained in this Agreement and the
other Loan Documents shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time periods required above, rather than as elsewhere provided in the Loan
Documents); provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 6.17 and (y) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 6.17 have been taken (or were required to
be taken) and the parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement. 

 

Section 6.18         Specified Beta Vendor Financing Statements.

 

On or prior to the date that is six months after the Closing Date (or such later
date as agreed to by the Administrative Agent in its reasonable discretion), the
Parent Borrower shall either (i) cause to be terminated those financing
statements set forth on Schedule 6.18 (the “Specified Beta Vendor Financing
Statements”) and terminate (or amend to remove any lien grant) any prime vendor
agreement or other similar agreement between any one or more of the Parent
Borrower and its Restricted Subsidiaries on the one hand and any vendor or
similar contractual counterparty thereof on the other hand the obligations under
which are secured by any collateral described in any Specified Beta Vendor
Financing Statement (each such agreement, a “Specified Beta Vendor Agreement”
and such obligations, the “Specified Beta Vendor Obligations”) or (ii) cause the
Liens securing the Specified Beta Vendor Obligations to be subordinated to the
Liens securing the Obligations, the ABL Obligations and the Second Lien
Obligations pursuant to one or more intercreditor agreements in form and
substance reasonably satisfactory to the Administrative Agent in its reasonable
discretion (the undertaking in this Section 6.18, the “Specified Post-Closing
Undertaking”). Notwithstanding the foregoing, the Specified Post-Closing
Undertaking shall be satisfied if (A) (x) the aggregate amount of the Specified
Beta Vendor Obligations owed to any vendor does not exceed $2,500,000 at any
time outstanding and (y) the total value of all assets of the Parent Borrower or
the applicable Restricted Subsidiary subject to such Liens that have not been
terminated or subordinated in accordance with the foregoing sentence does not
exceed $2,500,000 at any time outstanding and (B) the Parent Borrower has used
commercially reasonable efforts to cause such Liens to be so terminated or
subordinated to the Liens securing the Obligations pursuant to one or more
intercreditor agreements in form and substance reasonably satisfactory to the
Administrative Agent in its reasonable discretion.

 

Section 6.19         Fiscal Year.

 

From and after the Closing Date, maintain its fiscal year as in effect on the
Closing Date; provided, however, that the Borrowers may (x) align the dates of
such fiscal year of any Restricted Subsidiary whose fiscal year ends on a date
other than that of the Parent Borrower or (y) upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year, and, in
the case of this clause (y), the Administrative Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

 

Section 6.20         Quarterly Lender Call. Following delivery (or, if later,
required delivery) of financial statements pursuant to Section 6.01(a) or
Section 6.01(b), upon the request of the Administrative Agent, the Parent
Borrower will host, at times selected by the Parent Borrower and reasonably
acceptable to the Administrative Agent, quarterly conference calls with the
Administrative Agent and the Lenders to review the financial results of
operations and the financial condition of the Parent Borrower and the Restricted
Subsidiaries; it being understood and agreed that such conference calls may be a
single conference call together with investors holding other securities or debt
of the Parent Borrower and/or Restricted Subsidiaries, so long as the Lenders
are given an opportunity to ask questions on such conference call.

 

 -130- 

 

  

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment, any Loan or other Obligation
(other than contingent indemnification obligations as to which no claim has been
asserted) hereunder, then from and after the Closing Date, the Parent Borrower
shall not and the Parent Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

Section 7.01         Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)          Liens created pursuant to any Loan Document securing the Secured
Obligations;

 

(b)          Liens (other than Specified Beta Vendor Financing Statements)
existing on the Closing Date; provided that any Lien securing Indebtedness in
excess of (x) $2,000,000 individually or (y) $10,000,000 in the aggregate (when
taken together with all other Liens securing obligations outstanding in reliance
on this clause (b) that are not listed in Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on in Schedule 7.01(b), and any
modifications, replacements, renewals, refinancings or extensions thereof, which
may provide that individual financings of equipment provided by one lender may
be cross-collateralized to other financings of equipment provided by such
lender; provided, further, that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and customary security deposits in connection therewith and
(B) proceeds and products thereof and (ii) the replacement, renewal, extension
or refinancing of the obligations secured or benefited by such Liens, to the
extent constituting Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days (or any applicable grace
period related thereto, if longer) or that are being contested in good faith and
by appropriate actions, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction;

 

(d)          statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, so long as, in each case, such Liens secure
amounts not overdue for a period of more than sixty (60) days or if more than
sixty (60) days overdue, are unfiled and no other action has been taken to
enforce such Liens or are being contested in good faith and by appropriate
actions;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with, and obligations in respect of letters of credit (other than
Letters of Credit (as defined in the ABL Credit Agreement)) or bank guarantees
incurred in the ordinary course of business with respect to, workers’
compensation, health, disability or employee benefits, unemployment insurance
and other social security laws or similar legislation or regulation or other
insurance-related obligations (including, but not limited to, in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any of the Restricted Subsidiaries;

 

 -131- 

 

  

(f)          pledges or deposits to secure, and obligations in respect of
letters of credit (other than Letters of Credit (as defined in the ABL Credit
Agreement)) or bank guarantees incurred in the ordinary course of business with
respect to the performance of bids, trade contracts, warranties, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or
consistent with industry practice;

 

(g)          easements, rights-of-way, building codes, covenants, conditions,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects affecting
Real Property and that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Parent Borrower or the Restricted
Subsidiaries, taken as a whole;

 

(h)          Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h) (ii) arising out of
judgments or awards against any Borrower or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

 

(i)          leases, licenses, subleases or sublicenses (including the provision
of software or the licensing of other intellectual property rights) and
terminations thereof, in each case granted to others in the ordinary course of
business (or other agreements under which the Parent Borrower or any Restricted
Subsidiary has granted rights to end users to access and use the Parent
Borrower’s or any Restricted Subsidiary’s products, technologies or services in
the ordinary course of business) which (i) do not interfere in any material
respect with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole and (ii) do not secure any Indebtedness;

 

(j)          Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or goods in the ordinary course
of business;

 

(k)          Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions, (iv) in respect of Cash Management Services permitted under
Section 7.03(l) and (v) in respect of Swap Contracts; provided, that the
aggregate amount of secured obligations under Swap Contracts (other than Secured
Hedge Agreements and ABL Banking Services Agreements (each as defined in the ABL
Intercreditor Agreement)) shall not at any time exceed $5,000,000;

 

(l)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Permitted Acquisition or other similar Investment permitted
pursuant to this Agreement, in each case to be applied against the purchase
price for such Permitted Acquisition or other permitted Investment and (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Permitted
Acquisition or other acquisition or Disposition, as the case may be, would have
been permitted under this Agreement on the date of the creation of such Lien;

 

(m)         Liens (i) in favor of the Parent Borrower or a Restricted Subsidiary
on assets of a Non-Loan Party or (ii) in favor of the Parent Borrower or any
Guarantor on assets of a Restricted Subsidiary;

 

 -132- 

 

  

(n)          any interest or title (and all encumbrances and other matters
affecting such interest or title) of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases, subleases, licenses or sublicenses entered into by the
Parent Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(o)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Parent Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(p)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06 or the definition of “Permitted
Investments”;

 

(q)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

 

(r)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower or any Restricted Subsidiary or (iii) relating to purchase
orders and other agreements entered into with customers or suppliers of the
Parent Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

(s)          Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Parent Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(t)          ground leases in respect of Real Property on which facilities owned
or leased by the Parent Borrower or any Restricted Subsidiary are located;

 

(u)          Liens to secure Indebtedness (other than Refinancing Indebtedness)
permitted under Section 7.03(e); provided that (i) such Liens are created no
later than 270 days after the acquisition, construction, repair, lease or
improvement of the property subject to such Liens, (ii) such Liens do not at any
time encumber property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and products thereof and customary security deposits and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to, or acquired, constructed, repaired, replaced or improved with the proceeds
of such Indebtedness; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender;

 

(v)         Liens on property of any Non-Loan Party, which Liens secure
Indebtedness of any Non-Loan Party permitted under Section 7.03 or other
obligations of any Non-Loan Party not constituting Indebtedness;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14) or otherwise assumed pursuant to Section 7.03(g), in
each case after the Closing Date; provided that (i) such Lien was not entered
into in anticipation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property and customary security deposits in connection therewith
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender and (iii) the Indebtedness secured thereby
is permitted under Section 7.03(e), (g), (m)(ii) or (s) (and any Refinancing
Indebtedness in respect of the foregoing);

 

 -133- 

 

  

(x)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Parent Borrower and the Restricted Subsidiaries, taken as a whole;

 

(y)          Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (u), (v), (w), (aa), (cc), (dd), (gg), (ii) and (jj)
of this Section 7.01; provided that (i) subject, in the case of Liens permitted
by Section 7.01(dd), (gg) and (jj) (and any Liens permitted under this clause
(aa) which were originally granted under Section 7.01 (dd), (gg) or (jj)
respectively), to the final proviso of this clause (aa), at the time of such
modification, replacement, renewal or extension the Lien does not extend to any
additional property, other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof and, in the case of Liens permitted by Section 7.01(w) (and any
Liens permitted under this clause (aa) which were originally granted under
Section 7.01(w)), after-acquired property of the applicable Restricted
Subsidiary to the extent the security agreements in place at the time of the
acquisition of such Restricted Subsidiary required the grant of such Lien in
after-acquired property and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness) ; provided that (w) if any Lien (prior to
the modification, replacement, renewal or extension thereof) was subject to the
ABL Intercreditor Agreement, such Lien (subsequent to the modification,
replacement, renewal or extension thereof) shall be subject to the ABL
Intercreditor Agreement and accorded the same (or lesser) priority as was
accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof) , (x) if any Lien (prior to the modification, replacement,
renewal or extension thereof) was subject to the First Lien Intercreditor
Agreement, such Lien (subsequent to the modification, replacement, renewal or
extension thereof) shall be subject to the First Lien Intercreditor Agreement or
the Second Lien Intercreditor Agreement and accorded the same (or lesser)
priority with respect to the Collateral (without regard to control of remedies)
as was accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof), (y) if any Lien (prior to the modification, replacement,
renewal or extension thereof) was subject to the Second Lien Intercreditor
Agreement, such Lien (subsequent to the modification, replacement, renewal or
extension thereof) shall be subject to the Second Lien Intercreditor Agreement
and accorded the same (or lesser) priority with respect to the Collateral
(without regard to control of remedies) as was accorded to such Lien (prior to
the modification, replacement, renewal or extension thereof) and (z) if any Lien
(prior to the modification, replacement, renewal or extension thereof) was
subject to a lien subordination and intercreditor agreement (other than an
Intercreditor Agreement), such Lien (subsequent to the modification,
replacement, renewal or extension thereof) shall be subject to such lien
subordination and intercreditor agreement and accorded the same (or lesser)
priority with respect to the Collateral (without regard to control of remedies)
as was accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof) or in each case of subclauses (w), (x), (y) and (z) shall be
subject to a substantially similar or more junior lien subordination and
intercreditor agreement reasonably satisfactory to the Administrative Borrower
and the Administrative Agent so long as such Lien (subsequent to the
modification, replacement, renewal or extension thereof) is accorded the same
(or lesser) priority with respect to the Collateral (without regard to control
of remedies) as was accorded to such Lien (prior to the modification,
replacement, renewal or extension thereof); provided, further, that
modifications, replacements, renewals or extensions of Liens permitted by
Section 7.01(dd), (gg) and (jj) (and any Liens permitted under this clause (aa)
which were originally granted under Section 7.01(dd), (gg) or (jj),
respectively), in each case may be secured by after-acquired Collateral of the
applicable Loan Party to the extent the security agreements in place at the time
of the initial grant of Liens under Section 7.01(dd), (gg) or (jj), as
applicable, by such Loan Party required the grant of such Lien in after-acquired
Collateral;

 

 -134- 

 

  

(bb)       Liens with respect to property or assets of the Parent Borrower or
any Restricted Subsidiary securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $73,500,000 and 35.0% of
Trailing Four Quarter Consolidated EBITDA, in each case determined as of the
date of incurrence, which Liens may be subject to the First Lien Intercreditor
Agreement, Second Lien Intercreditor Agreement, ABL Intercreditor Agreement or
another junior lien subordination and intercreditor agreement reasonably
satisfactory to the Administrative Borrower and the Administrative Agent, as
applicable; provided that the aggregate outstanding principal amount of
obligations that are secured by any Applicable Liens pursuant to this Section
7.01(bb) may not exceed $25,000,000 at any time and any such Lien on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the ABL Obligations;

 

(cc)        Liens securing obligations in respect of Indebtedness permitted
under Section 7.03(z) (other than Second Lien Notes Indenture Incremental
Equivalent Debt that is unsecured); provided that (i) any such Lien shall rank
junior to the Liens on the Collateral securing the Obligations and (ii) such
Liens are subject to the ABL Intercreditor Agreement and the Second Lien
Intercreditor Agreement, or other lien subordination and intercreditor
arrangement reasonably satisfactory to the Administrative Borrower and the
Administrative Agent, as applicable;

 

(dd)       Liens granted in accordance with Section 2.15(h) on the Collateral
securing obligations in respect of Permitted Pari Passu Secured Refinancing Debt
or Permitted Junior Secured Refinancing Debt incurred in accordance with Section
2.15(h);

 

(ee)        Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(ff)         deposits of cash with the owner or lessor of premises leased and
operated by the Parent Borrower or any Subsidiary to secure the performance of
the Parent Borrower’s or such Subsidiary’s obligations under the terms of the
lease for such premises;

 

(gg)       Liens granted in accordance with Section 2.14(g) on the Collateral
securing obligations in respect of Indebtedness permitted under Section 7.03(p)
(other than Incremental Equivalent Debt that is unsecured);

 

(hh)       Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing;

 

(ii)          Liens encumbering the Equity Interests of an Unrestricted
Subsidiary of the Parent Borrower or a Restricted Subsidiary;

 

(jj)          Liens securing obligations in respect of Indebtedness; provided
that

 

(i)          after giving Pro Forma Effect (or, in the case of Indebtedness
under Designated Revolving Commitments, on the date such Designated Revolving
Commitments are established after giving Pro Forma Effect to the incurrence of
the entire committed amount of Indebtedness thereunder, in which case such
committed amount under such Designated Revolving Commitments may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause (jj)) to the incurrence of such Indebtedness, (x)
with respect to any Indebtedness that is secured by any Applicable Lien, the
First Lien Net Leverage Ratio shall be no greater than 3.95 to 1.00 and (y) with
respect to any Indebtedness that is secured by Liens on the Collateral (other
than Applicable Liens), the Senior Secured Net Leverage Ratio shall be no
greater than 5.75 to 1.00,

 

 -135- 

 

  

(ii)         the obligations in respect thereof shall not be subject to any
Guarantee by any Restricted Subsidiary other than a Loan Party;

 

(iii)        the obligations in respect thereof shall not be secured by any Lien
on any asset of the Parent Borrower or any Restricted Subsidiary, other than any
asset constituting Collateral;

 

(iv)        such obligations shall be secured only by Liens on the Collateral
and such Liens shall rank on a pari passu or junior basis in respect of the
Collateral relative to the Liens securing the Obligations (and subject to the
ABL Intercreditor Agreement, the Second Lien Intercreditor Agreement and, if
applicable, the First Lien Intercreditor Agreement, or other lien subordination
and intercreditor arrangement reasonably satisfactory to the Administrative
Borrower and the Administrative Agent, as applicable);

 

(v)         to the extent incurred by the Loan Parties, as of the date of the
incurrence of such Liens, the obligations in respect thereof (x) shall not have
a final scheduled maturity date earlier than the Maturity Date of the Term B
Loans and (y) shall have a Weighted Average Life to Maturity not shorter than
the remaining Weighted Average Life to Maturity of the Term B Loans (prior to
giving effect to any extension thereto); provided that any such obligations
consisting of a customary bridge facility so long as the long-term Indebtedness
into which such customary bridge facility is to be converted satisfies this
criteria may have a final scheduled maturity date earlier than the Maturity Date
of the Term B Loans and a Weighted Average Life to Maturity shorter than the
remaining Weighted Average Life to Maturity of the Term B Loans; and

 

(vi)        no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such incurrence; provided that with
respect to any Indebtedness which is used to finance any Permitted Acquisition
or Investment, including any Limited Condition Transaction, such condition shall
be limited to no Event of Default pursuant to Section 8.01(a) or (f) (with
respect to the Parent Borrower only);

 

provided that no Indebtedness in the form of syndicated term loans that is pari
passu in right of payment with, and secured by a Lien on the Collateral that
ranks on a pari passu basis with any Lien on the Collateral securing, the
Obligations may be secured pursuant to this Section 7.01(jj) unless the All-In
Yield applicable to such secured Indebtedness is not greater than the applicable
All-In Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Term B Loans plus 50 basis points
per annum unless the interest rate (together with, as provided in the proviso
below, the Eurocurrency Rate or Base Rate floor) with respect to the Term B
Loans is increased so as to cause the then applicable All-In Yield under this
Agreement on the Term B Loans to equal the All-In Yield then applicable to such
secured Indebtedness minus 50 basis points; provided that any increase in All-In
Yield to any Term B Loan due to the application or imposition of a Eurocurrency
Rate or Base Rate floor on any Incremental Term Loan shall be effected, at the
Parent Borrower’s option, (i) solely through an increase in (or implementation
of, as applicable) any Eurocurrency Rate or Base Rate floor applicable to such
Term B Loan, (ii) through an increase in the Applicable Rate for such Term B
Loan or (iii) any combination of (i) and (ii) above; provided, further, that the
Parent Borrower and Administrative Agent shall be permitted to amend this
Agreement without the consent of the Lenders to give effect to any increase in
the interest rate, Eurocurrency Rate or Base Rate floor pursuant to the
immediately preceding proviso;

 

(kk)         in the case of any non-wholly-owned Restricted Subsidiary or any
joint venture, any put and call arrangements or restrictions on disposition
related to its Equity Interests set forth in its organizational documents or any
related joint venture or similar agreement;

 

 -136- 

 

  

(ll)          Liens securing Indebtedness permitted by Section 7.03(k);
provided, that (i) any such Lien on the Term Loan Priority Collateral shall be
junior to the Liens on the Term Loan Priority Collateral securing the
Obligations and any such Lien on the ABL Priority Collateral shall be senior to
the Liens on the ABL Priority Collateral securing the Obligations and (ii) such
Liens are subject to the ABL Intercreditor Agreement or other applicable
Intercreditor Agreement;

 

(mm)      subject to compliance with Section 6.18, Liens existing on the Closing
Date and set forth on Schedule 6.18;

 

(nn)       other Liens or imperfections on property existing on the Closing Date
which are not material in amount or do not materially detract from the value of
or materially impair the existing use of the property affected by such Lien or
imperfection; and

 

(oo)        Liens on property of any Foreign Subsidiary arising mandatorily
under the Laws of the jurisdiction of organization of such Foreign Subsidiary.

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of OID and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an incurrence of Liens for purposes of this
Section 7.01.

 

For purposes of determining compliance with this Section 7.01, (A) a Lien need
not be incurred solely by reference to one categories of permitted Liens
described in Section 7.01(a) through (oo) above, but is permitted to be incurred
in part under any combination thereof and of any other available exemption and
(B) in the event that a Lien (or any portion thereof) meets the criteria of one
or more of the categories of permitted Liens described in Section 7.01(a)
through (oo) above, the Parent Borrower will, in its sole discretion, be
entitled to divide, classify or reclassify, in whole or in part, any such Lien
(or any portion thereof) among one or more of such categories or clauses in any
manner at any time.

 

Section 7.02         [Reserved].

 

Section 7.03         Indebtedness, Disqualified Equity Interests and Preferred
Stock.

 

Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, or issue any Preferred Stock of a Restricted
Subsidiary, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness outstanding on the Closing Date and listed in Schedule
7.03(b); provided that all such Indebtedness of any Loan Party owed to any
Non-Loan Party shall be subject to the Intercompany Note;

 

(c)          Guarantees by the Parent Borrower and any Restricted Subsidiary in
respect of Indebtedness of the Parent Borrower or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting ABL Obligations, Second Lien
Obligations, a Specified Junior Financing Obligation, Incremental Equivalent
Debt or Refinancing Equivalent Debt shall be permitted unless such guaranteeing
party shall have also provided a Guarantee of the Obligations on substantially
the terms set forth herein, (B) if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable (as reasonably
determined by the Administrative Borrower) to the Lenders as those contained in
the subordination of such Indebtedness, (C) any Guarantee by a Loan Party of
Indebtedness of a Non-Loan Party shall either constitute a Permitted Investment
or a Restricted Investment permitted by Section 7.06 and (D) any Guarantee by a
Non-Loan Party of any Permitted Ratio Debt or Indebtedness under Sections
7.03(g) (or any Refinancing Indebtedness in respect of any of the foregoing)
shall only be permitted if such Guarantee meets the requirements of the first
proviso in the definition of “Permitted Ratio Debt” or the proviso in Section
7.03(g), as the case may be;

 

 -137- 

 

  

(d)          Indebtedness of the Parent Borrower or any Restricted Subsidiary
owing to any Loan Party or any other Restricted Subsidiary (or issued or
transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting a Permitted Investment or
a Restricted Investment permitted by Section 7.06, provided that all such
Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject to
the Intercompany Note;

 

(e)           (i) Indebtedness (including Capitalized Leases) and Disqualified
Equity Interests incurred or issued by the Parent Borrower or any Restricted
Subsidiary and Preferred Stock incurred or issued by any Restricted Subsidiary,
to finance the purchase, lease, replacement or improvement of property (real or
personal), equipment or fixed or capital assets, in an aggregate principal
amount, together with all other Indebtedness, Preferred Stock and/or
Disqualified Equity Interests incurred or issued and outstanding under this
clause (e)(i) at such time, not to exceed the greater of (x) $42,00,000 and (y)
20.0% of Trailing Four Quarter Consolidated EBITDA, in each case, determined at
the time of incurrence (and any Refinancing Indebtedness thereof); plus, in the
event of any extension, replacement, refinancing, renewal or defeasance of such
Indebtedness with Refinancing Indebtedness pursuant to this clause (e)(i),
Disqualified Equity Interests or Preferred Stock, the amount of Refinancing
Indebtedness incurred pursuant to this clause (e)(i) to finance (I) any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Indebtedness, Disqualified Equity
Interests or Preferred Stock and any defeasance costs and (II) any fees and
expenses (including OID, upfront fees or similar fees) incurred in connection
with the issuance of such new Indebtedness, Disqualified Equity Interests or
Preferred Stock or the extension, replacement, refinancing, renewal or
defeasance of such Indebtedness, Disqualified Equity Interests or Preferred
Stock; so long as (other than in the case of any such Refinancing Indebtedness)
such Indebtedness, Disqualified Equity Interests or Preferred Stock is incurred
or issued no later than 270 days after such purchase, lease, replacement or
improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and any Refinancing Indebtedness of
such Attributable Indebtedness;

 

(f)          Indebtedness in respect of Swap Contracts designed to hedge against
the Parent Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

 

(g)          Indebtedness or Disqualified Equity Interests of the Parent
Borrower or Indebtedness, Disqualified Equity Interests or Preferred Stock of
any Restricted Subsidiary (including any Person that becomes a Restricted
Subsidiary in connection with a Permitted Acquisition or other permitted
Investment) incurred, issued or assumed in connection with any Permitted
Acquisition or other permitted Investment; provided that after giving Pro Forma
Effect to such Permitted Acquisition and the Indebtedness, Disqualified Equity
Interests or Preferred Stock incurred, issued, guaranteed or assumed pursuant to
this Section 7.03(g), any of (at the Administrative Borrower’s election):

 

(A)         the Fixed Charge Coverage Ratio of the Parent Borrower is equal to
or greater than the Fixed Charge Coverage Ratio immediately prior to such
Permitted Acquisition; or

 

(B)         the Parent Borrower would be permitted to incur at least $1.00 of
Permitted Ratio Debt pursuant to clause (iii) of the definition of “Permitted
Ratio Debt”;

 

 -138- 

 

  

provided that the aggregate principal amount of Indebtedness, Disqualified
Equity Interests and Preferred Stock the primary obligations under which are
outstanding in reliance on this Section 7.03(g) or Section 7.03(w) (to the
extent initially incurred, issued or assumed under this Section 7.03(g)) shall
not exceed, together with the aggregate principal amount of any Indebtedness,
Disqualified Equity Interests and Preferred Stock of Non-Loan Parties the
primary obligations under which are outstanding in reliance on Section 7.03(s)
or Section 7.03(w) (to the extent initially incurred, issued or assumed under
Section 7.03(s)), the greater of (x) $35,000,000 and (y) 15.0% of Trailing Four
Quarter Consolidated EBITDA, in each case determined at the time of assumption,
guarantee, incurrence or issuance; provided, further that any Liens securing any
Indebtedness, Disqualified Equity Interests or Preferred Stock incurred,
guaranteed, issued or assumed pursuant to this Section 7.03(g) shall be
permitted to be incurred pursuant to Sections 7.01(v), 7.01(w), 7.01(bb) or
7.01(jj); provided, further, that any Indebtedness incurred (and not, for the
avoidance of doubt, assumed) by any Loan Party pursuant to this Section 7.03(g),
as of the relevant closing date, shall not have a final scheduled maturity date
earlier than the Maturity Date of the Term B Loans and shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Term B Loans (in each case other than any such Indebtedness,
Disqualified Equity Interests or Preferred Stock consisting of a customary
bridge facility so long as the long-term Indebtedness into which any such
customary bridge facility is to be converted satisfies such criteria);

 

(h)          Indebtedness representing deferred compensation or similar
arrangements to employees and independent contractors of the Parent Borrower or
any Restricted Subsidiary, in each case, incurred in the ordinary course of
business;

 

(i)          Indebtedness consisting of promissory notes issued or incurred by
the Parent Borrower or any Restricted Subsidiary to future, present or former
employees, directors, officers, members of management, independent contractors,
advisors, service providers and consultants of the Parent Borrower or any
Restricted Subsidiary, or, in each case, to their respective Controlled
Investment Affiliates or Immediate Family Members, in each case to finance the
purchase or redemption of Equity Interests or other equity-based awards of the
Parent Borrower permitted by Section 7.06(b)(iv);

 

(j)          Indebtedness (i) incurred by the Parent Borrower or any Restricted
Subsidiary in any transaction or arrangement not prohibited hereunder
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments and obligations in
respect of transaction tax benefits and (ii) consisting of obligations of any
Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with the
Transactions, Permitted Acquisitions or any other Investment permitted
hereunder;

 

(k)          Indebtedness incurred under the ABL Credit Agreement, including
guarantee obligations in respect thereof and so long as (A) any Liens securing
such Indebtedness are subject to the ABL Intercreditor Agreement and (B) the
aggregate principal amount of such Indebtedness does not exceed the aggregate
principal amount permitted to be incurred under the ABL Credit Agreement (as in
effect on the date hereof and whether or not in effect on the relevant date of
determination);

 

(l)          ABL Banking Services Obligations (as defined in the ABL
Intercreditor Agreement), other Indebtedness in respect of Cash Management
Services in the ordinary course of business and any Guarantees thereof;

 

(m)         (i) unsecured Indebtedness or Disqualified Equity Interests of the
Parent Borrower and unsecured Indebtedness, Disqualified Equity Interests or
Preferred Stock of any Restricted Subsidiary in an aggregate principal amount up
to 100% of the net cash proceeds received by the Parent Borrower since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Parent Borrower or cash contributed to the capital of the Parent Borrower
(in each case, other than proceeds of Disqualified Equity Interests, sales of
Equity Interests to the Parent Borrower or any Subsidiary, proceeds which have
been designated as Excluded Contributions, or proceeds which have been
designated as an ABL Cure Amount) as determined in accordance with Section
7.06(a)(iii)(B) and (a)(iii)(C) to the extent such net cash proceeds or cash
have not been applied pursuant to such clauses to make Restricted Payments
pursuant to Section 7.06(a)(iii) or to make Permitted Investments (other than
Permitted Investments specified in clauses (1), (2) or (3) of the definition
thereof) and (ii) Indebtedness or Disqualified Equity Interests of the Parent
Borrower and Indebtedness, Disqualified Equity Interests or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Equity Interests and Preferred Stock then outstanding and incurred or issued, as
applicable, pursuant to this Section 7.03(m)(ii), does not exceed the greater of
(x) $105,000,000 and (y) 50.0% of Trailing Four Quarter Consolidated EBITDA (in
each case, determined on the date of such incurrence) (and any Refinancing
Indebtedness thereof); plus, in the event of any extension, replacement,
refinancing, renewal or defeasance of such Indebtedness, Disqualified Equity
Interests or Preferred Stock with Refinancing Indebtedness pursuant to this
clause (m)(ii), the amount of Refinancing Indebtedness incurred pursuant to this
clause (m)(ii) to finance (I) any tender premium or penalty or premium required
to be paid under the terms of the instrument or documents governing such
Indebtedness, Disqualified Equity Interests or Preferred Stock and (II) any
defeasance costs and any fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such new Indebtedness,
Disqualified Equity Interests or Preferred Stock or the extension, replacement,
refinancing, renewal or defeasance of such Indebtedness, Disqualified Equity
Interests or Preferred Stock;

 

 -139- 

 

  

(n)          Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business or consistent with industry
practice;

 

(o)          obligations in respect of self-insurance and obligations in respect
of performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Parent Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with industry practice;

 

(p)          Incremental Equivalent Debt of the Loan Parties incurred in
accordance with Section 2.14(g);

 

(q)          to the extent a joint venture constitutes a Restricted Subsidiary,
Indebtedness incurred by or Disqualified Equity Interests or Preferred Stock
issued by such Restricted Subsidiary which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 7.03(q) and
then outstanding for all such Persons taken together, does not exceed the
greater of $31,500,000 and 15.0% of Trailing Four Quarter Consolidated EBITDA
determined at the time of incurrence;

 

(r)          (i) Indebtedness supported by a Letter of Credit (as defined in and
issued under the ABL Credit Agreement), in a principal amount not in excess of
the stated amount of such Letter of Credit (as defined in the ABL Credit
Agreement) and (ii) letters of credit in an aggregate face amount at any time
outstanding not to exceed $5,000,000 consisting of (A) letters of credit issued
in currencies not available under the ABL Credit Agreement or (B) documentary or
commercial letters of credit not issued under the ABL Credit Agreement;

 

(s)          Permitted Ratio Debt;

 

(t)          Refinancing Equivalent Debt of the Loan Parties incurred in
accordance with Section 2.15(h);

 

(u)          Indebtedness incurred by or Disqualified Equity Interests or
Preferred Stock issued by a Non-Loan Party which, when aggregated with the
principal amount of all other Indebtedness incurred or Disqualified Equity
Interests or Preferred Stock issued pursuant to this clause (u) and then
outstanding, does not exceed the greater of $52,500,000 and 25.0% of Trailing
Four Quarter Consolidated EBITDA (in each case determined at the date of
incurrence or issuance);

 

(v)         Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Parent
Borrower or any of the Restricted Subsidiaries; provided, that the aggregate
principal amount of Indebtedness at any time outstanding in connection therewith
shall not exceed $37,500,000;

 

 -140- 

 

  

(w)          the incurrence or issuance by the Parent Borrower of Indebtedness
or Disqualified Equity Interests or the incurrence or issuance by a Restricted
Subsidiary of Indebtedness, Disqualified Equity Interests or Preferred Stock
which serves to refund, refinance, extend, replace, renew or defease any
Indebtedness (including any Designated Revolving Commitments) incurred or
Disqualified Equity Interests or Preferred Stock issued as permitted under
Sections 7.03(b), (g), (k), (m)(i), (p), (q), (s), (t), this clause (w) and (z);
provided that any such Indebtedness, Disqualified Equity Interests or Preferred
Stock constitutes Refinancing Indebtedness;

 

(x)          Indebtedness incurred by the Parent Borrower or any Restricted
Subsidiary in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, unemployment insurance or other social
security legislation or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(y)          shares of Preferred Stock of a Restricted Subsidiary issued to the
Parent Borrower or a Restricted Subsidiary (to the extent constituting a
Permitted Investment or a Restricted Investment permitted by Section 7.06);
provided that any subsequent issuance or transfer of any Equity Interests or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Parent Borrower or another of the Restricted
Subsidiaries or any pledge of such Equity Interests constituting a Lien
permitted hereunder) shall be deemed, in each case, to be an issuance of such
shares of Preferred Stock (to the extent such Preferred Stock is then
outstanding) not permitted by this clause (y);

 

(z)          Indebtedness (i) incurred under the Second Lien Notes Indenture and
(ii) with respect to any Second Lien Notes Indenture Incremental Equivalent
Debt, in each case (x) including guarantee obligations in respect thereof and
(y) so long as (A) any Liens securing such Indebtedness are subject to the
Second Lien Intercreditor Agreement and (B) the aggregate principal amount of
such Indebtedness does not exceed the aggregate principal amount permitted to be
incurred under the Second Lien Notes Indenture (as in effect on the date hereof
and whether or not in effect on the relevant date of determination);

 

(aa)         to the extent constituting Indebtedness, customer deposits and
advance payments (including progress payments) received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business;

 

(bb)         Indebtedness incurred by the Parent Borrower or a Restricted
Subsidiary in connection with bankers’ acceptances, discounted bills of exchange
or the discounting or factoring of receivables for credit management purposes,
in each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms;

 

(cc)         Indebtedness incurred by the Borrower as a result of the exchange
of Term Loans assigned to the Borrower pursuant to Section 10.07(k) (or
comparable exchange of other First Lien Obligations under any First Lien Debt
Document or any Second Lien Obligations under any Second Lien Financing
Document), as long as such Indebtedness would be a refinancing permitted under
this Agreement of such Term Loans (or such other First Lien Obligations or
Second Lien Obligations) and so long as any Liens securing such Indebtedness do
not have a greater priority than the Liens securing the Indebtedness being
refinanced; and

 

(dd)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (bb) above.

 

 -141- 

 

  

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness, Disqualified Equity Interests or Preferred Stock (or
any portion thereof) at any time, whether at the time of incurrence or issuance
or upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Equity Interests or Preferred Stock described in
Section 7.03(a) through (dd) above, the Parent Borrower, in its sole discretion,
will classify and may subsequently reclassify such item of Indebtedness,
Disqualified Equity Interests or Preferred Stock (or any portion thereof) in any
one or more of the types of Indebtedness, Disqualified Equity Interests or
Preferred Stock described in Section 7.03(a) through (dd) and will only be
required to include the amount and type of such Indebtedness, Disqualified
Equity Interests or Preferred Stock in such of the above clauses as determined
by the Parent Borrower at such time; provided that (x) all Indebtedness under
the Loan Documents will be deemed to have been incurred in reliance on the
exception in clause (a) above, (y) all Indebtedness under the ABL Credit
Agreement shall be deemed to have been incurred in reliance on the exception in
clause (k) above and (z) all Indebtedness under the Second Lien Notes Indenture
shall be deemed to have been incurred in reliance on the exception in clause (z)
above. Subject to the preceding sentence, the Parent Borrower will be entitled
to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 7.03(a) through (dd).

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness or issuance of Disqualified Equity Interests
or Preferred Stock, the Dollar-equivalent principal amount of Indebtedness,
Disqualified Equity Interests or Preferred Stock denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is incurred, or Disqualified Equity Interests or Preferred Stock is
issued, to extend, replace, refund, refinance, renew or defease other
Indebtedness, Disqualified Equity Interests or Preferred Stock, as applicable,
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount or liquidation preference,
as applicable, of such refinancing Indebtedness, Disqualified Equity Interests
or Preferred Stock does not exceed the principal amount or liquidation
preference, as applicable, of such Indebtedness, Disqualified Equity Interests
or Preferred Stock, as applicable, being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID, upfront fees or similar fees) incurred in connection with such
refinancing.

 

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of OID, and the payment of interest or dividends in
the form of additional Indebtedness, Disqualified Equity Interests or Preferred
Stock, as the case may be, of the same class, accretion or amortization of OID
or liquidation preference and increases in the amount of Indebtedness,
Disqualified Equity Interests or Preferred Stock outstanding solely as a result
of fluctuations in the exchange rate of currencies, will, in each case, not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Equity
Interests or Preferred Stock for purposes of this Section 7.03. The principal
amount of any Indebtedness incurred or Disqualified Equity Interests issued to
refinance other Indebtedness, if incurred in a different currency from the
Indebtedness or Disqualified Equity Interests, as applicable, being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such respective Indebtedness or Disqualified Equity
Interests in denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on the consolidated balance sheet of the Parent
Borrower dated such date prepared in accordance with GAAP.

 

Notwithstanding anything to the contrary in this Agreement, (x) no investments
made by any Loan Party in any Non-Loan Party in the form of intercompany loans
shall be evidenced by a promissory note unless such promissory note, to the
extent required to be pledged thereunder, is pledged to the Administrative Agent
in accordance with the terms of the Security Agreement and (y) any investments
in the form of intercompany loans constituting indebtedness of any Loan Party
owed to any Non-Loan Party shall be unsecured and subordinated to the
Obligations on terms consistent with the subordination provisions of the
Intercompany Note in each case, other than indebtedness owed by, or to, a
Broker-Dealer Regulated Subsidiary.

 

 -142- 

 

  

Section 7.04         Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

 

(a)          any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) a Borrower (including a merger, the purpose of which is to reorganize such
Borrower into a new jurisdiction in the United States, any state thereof or the
District of Columbia); provided that such Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Restricted Subsidiary that is a Loan Party is merging,
amalgamating or consolidating with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person unless the Investment made in connection
with such Restricted Subsidiary that is a Loan Party merging, amalgamating or
consolidating with a Non-Loan Party shall otherwise be a Restricted Payment
permitted by Section 7.06 (other than Section 7.06(b)(xviii)) or a Permitted
Investment;

 

(b)          any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Administrative Borrower determines in good faith that such
action is in the best interests of the Borrowers and the Restricted Subsidiaries
and is not materially disadvantageous to the Lenders (it being understood that
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to a Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) to the extent constituting an Investment, such Investment must be a
Restricted Payment permitted by Section 7.06 (other than Section 7.06(b)(xviii))
or a Permitted Investment;

 

(d)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may merge, dissolve, liquidate or
consolidate with any other Person; provided that (i) the Parent Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Parent Borrower or is a
Person into which the Parent Borrower has been liquidated or dissolved (any such
Person, the “Successor Parent Borrower”), (A) the Successor Parent Borrower
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Parent Borrower
shall expressly assume all the obligations of the Parent Borrower under this
Agreement and the other Loan Documents to which the Parent Borrower is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger, dissolution, liquidation or consolidation, shall have confirmed
that its Guarantee shall apply to the Successor Parent Borrower’s obligations
under the Loan Documents, (D) each Guarantor, unless it is the other party to
such merger, dissolution, liquidation or consolidation, shall have reaffirmed
that its obligations under the Security Agreement and other applicable
Collateral Documents shall apply to the Successor Parent Borrower's obligations
under the Loan Documents, (E) [reserved], and (F) the Administrative Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement and customary legal
opinions consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent; provided, further, that if the
foregoing are satisfied, the Successor Parent Borrower will succeed to, and be
substituted for, the Parent Borrower under this Agreement;

 

(e)          [reserved];

 

 -143- 

 

  

(f)          so long as no Event of Default has occurred and is continuing or
would result therefrom (solely in the case of a merger, amalgamation or
consolidation involving a Loan Party), any Restricted Subsidiary may merge,
amalgamate or consolidate with any other Person in order to effect an Investment
permitted pursuant to Section 7.06 (other than Section 7.06(b)(xviii)) or a
Permitted Investment; provided that the continuing or surviving Person shall be
a Restricted Subsidiary, which together with each other Restricted Subsidiary,
shall have complied with the requirements of Section 6.11;

 

(g)          the Loan Parties and their Subsidiaries may consummate the Merger
and the related transactions contemplated by the Merger Agreement (and documents
related thereto) and any Permitted Reorganization; and

 

(h)          so long as no Event of Default has occurred and is continuing or
would result therefrom, a merger, consolidation, amalgamation, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05 (other than Section 7.05(e)) may
be consummated.

 

Notwithstanding the above, in the case of any merger, amalgamation or
consolidation where the continuing or surviving Person is a Loan Party or any
liquidation into a Loan Party, in each case, in accordance with this Section
7.04, any security interests granted to the Administrative Agent for the benefit
of the Secured Parties in the Collateral pursuant to the Collateral Documents
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been or will promptly be taken, in each case, as required by Sections 6.11 and
6.13.

 

Section 7.05         Dispositions.

 

Make any Disposition, except:

 

(a)          (x) Dispositions of obsolete, damaged, worn out, used or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (y) Dispositions of property no longer used or useful in the conduct
of the business of the Parent Borrower or any Restricted Subsidiary and (z)
Dispositions to landlords of improvements made to leased real property pursuant
to customary terms of leases entered into in the ordinary course of business;

 

(b)          Dispositions of (i) inventory, goods held for sale in the ordinary
course of business and (ii) immaterial assets (including allowing any
registrations or any applications for registration of any intellectual property
to lapse or go abandoned) in the ordinary course of business, including but not
limited to Dispositions of medical devices or other medical products pursuant to
a voluntary or mandatory recall thereof or of assets in connection with the
consolidation of billing centers;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)          Dispositions of property to the Parent Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party, (ii) such Disposition is for cash
and shall be for no less than the fair market value of such property at the time
of such Disposition (or any promissory note or other non-cash consideration
received in respect thereof must be a Restricted Payment permitted by Section
7.06 (other than Section 7.06(b)(xviii))) or a Permitted Investment or (iii) if
such transaction constitutes an Investment, such Investment must be a Restricted
Payment permitted by Section 7.06 (other than Section 7.06(b)(xviii)) or a
Permitted Investment;

 

(e)          Dispositions that otherwise constitute a Permitted Investment, are
permitted by Section 7.04 (other than Section 7.04(h)) or otherwise constitute a
Restricted Payment permitted by Section 7.06 (other than Section 7.06(b)(xviii))
and Liens permitted by Section 7.01 (other than Section 7.01(l)(ii));

 

 -144- 

 

  

(f)          Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $40,000,000, such excess shall be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay Loans in accordance with Section 2.05(b)(ii)

 

(g)          Dispositions of cash and Cash Equivalents;

 

(h)          (i) leases, subleases, licenses or sublicenses (including
agreements under which the Parent Borrower or any Restricted Subsidiary has
granted rights to end users to access and use the Parent Borrower’s or any
Restricted Subsidiary’s products, technologies or services), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole, and (ii) the abandonment of intellectual property rights (A) in the
ordinary course of business or which in the reasonable good faith determination
of the Administrative Borrower are not material to the conduct of the business
of the Parent Borrower and the Restricted Subsidiaries taken as a whole or (B)
that are no longer economically practicable or commercially reasonable to
maintain;

 

(i)          transfers of property subject to Casualty Events;

 

(j)          Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and be continuing or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $8,500,000, the Parent
Borrower or any Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (free and clear of all
Liens at the time received (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), clause (iii) of Section
7.01(k), Section 7.01(m), clauses (i) and (ii) of Section 7.01(r), Section
7.01(v), Section 7.01(bb), Section 7.01(cc), Section 7.01(dd), Section 7.01(gg),
Section 7.01(ii), Section 7.01(jj) and Section 7.01(ll) and in each case, any
permitted modifications, replacements, renewals or extensions of such Liens
pursuant to Section 7.01(aa))); provided, however, that for the purposes of this
clause (j)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Parent Borrower’ most recent balance sheet provided hereunder
or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that (i) are assumed by the transferee with
respect to the applicable Disposition or (ii) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Parent Borrower or any of its Restricted
Subsidiaries) and, in the case of clause (i), for which each Parent Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
or assets received by the Parent Borrower or the applicable Restricted
Subsidiary from such transferee that are converted by the Parent Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) in connection with the applicable
Disposition, (C) Indebtedness of any Restricted Subsidiary that ceases to be a
Restricted Subsidiary as a result of such Disposition (other than intercompany
debt owed to the Parent Borrower or any of its Restricted Subsidiaries), to the
extent that the Parent Borrower and each of its Restricted Subsidiaries are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Disposition and (D) aggregate non-cash
consideration received by the Parent Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value, taken together with all other
non-cash consideration received pursuant to this clause (D) (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $73,500,000 and 35.0% of Trailing Four
Quarter Consolidated EBITDA as determined at the time of such applicable
Dispositions (net of any such non-cash consideration subsequently converted into
cash and Cash Equivalents);

 

 -145- 

 

  

(k)          to the extent allowable under Section 1031 of the Code (or
comparable or successor provision), any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Parent Borrower or any of the Restricted Subsidiaries that is not in
contravention of Section 7.07;

 

(l)           Dispositions or discounts, without recourse of accounts receivable
or notes receivable in connection with the collection or compromise thereof in
the ordinary course of business or the conversion of accounts receivable to
notes receivable in the ordinary course of business;

 

(m)         Dispositions of ABL Priority Collateral not otherwise permitted by
this Section 7.05 to the extent the net proceeds thereof are applied to repay or
cash collateralize the ABL Obligations;

 

(n)          any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Parent Borrower and the Subsidiaries as a whole, as determined
in good faith by the Administrative Borrower;

 

(o)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(p)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)          the unwinding of any Swap Contract or any Cash Management Services
permitted under Section 7.03(l);

 

(r)           the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)          any Disposition of Securitization Assets to a Securitization
Subsidiary in connection with a Qualified Securitization Financing;

 

(t)           Dispositions by any Loan Party of any wholly-owned Restricted
Subsidiary of the type described in clauses (d) and (e) of the definition of
Excluded Subsidiary to the extent consisting of contributions or other
Dispositions of Equity Interests in other wholly-owned Restricted Subsidiaries
of the type described in clauses (d) and (e) of the definition of Excluded
Subsidiary to such wholly-owned Restricted Subsidiary;

 

(u)          Dispositions (i) of non-core assets acquired in connection with
Permitted Acquisitions or any other acquisition or Investment permitted under
this Agreement; provided that the aggregate amount of such sales shall not
exceed 25% of the fair market value of the acquired entity or business, (ii)
made to satisfy the Parent Borrower’s or any Restricted Subsidiary’s obligations
under any non-compete agreement or (ii) made to obtain the approval of any
anti-trust authority;

 

(v)          Dispositions set forth on Schedule 7.05;

 

(w)         any issuance of Equity Interests in any Restricted Subsidiary to any
officer, director, consultant, advisor, service provider or employee of the
Borrowers or any Restricted Subsidiary in respect of services provided to the
Borrowers or a Restricted Subsidiary in the ordinary course of business approved
by the Board of Directors of the Borrower;

 

(x)          cancellation of Indebtedness owing to the Parent Borrower or any
Restricted Subsidiary from members of management of the Parent Borrower, any of
the Parent Borrower’s direct or indirect parent companies or any of the Parent
Borrower’s Restricted Subsidiaries in connection with the repurchase or
redemption of Equity Interests of any of the Parent Borrower’s direct or
indirect parent companies;

 

 -146- 

 

  

(y)          Dispositions of assets not constituting Collateral;

 

(z)          any Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost-sharing agreements with any Borrower or any
Subsidiary and settle any crossing payments in connection therewith or (ii)
surrender, terminate or waive contractual rights and settle or waive contractual
or litigation claims; and

 

(aa)        Dispositions in an amount not to exceed the greater of $5,250,000
and 2.5% of Trailing Four Quarter Consolidated EBITDA in the aggregate in any
fiscal year;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (h), (i), (l), (p), (q), (r),
(s), (v), (w), (x), (z) and (aa) and except for (x) Dispositions from the Parent
Borrower or a Guarantor to the Parent Borrower or a Guarantor or (y)
Dispositions from any wholly-owned Non-Loan Party to any other wholly-owned
Non-Loan Party) shall be for no less than the fair market value of such property
at the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than the Parent
Borrower or any of its Restricted Subsidiaries, such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, and, if requested by
the Administrative Agent, upon the certification by the Administrative Borrower
that such Disposition is not prohibited by this Agreement, the Administrative
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing.

 

Section 7.06         Restricted Payments.

 

(a)          Directly or indirectly, (w) declare or pay any dividend or make any
payment or distribution on account of the Parent Borrower’s or any of its
Restricted Subsidiaries’ Equity Interests (in each case, solely in such Person’s
capacity as holder of such Equity Interests), including any dividend, payment or
distribution payable in connection with any merger, amalgamation or
consolidation other than (A) dividends or distributions by the Parent Borrower
payable solely in Equity Interests (other than Disqualified Equity Interests) of
the Parent Borrower or (B) dividends or distributions by a Restricted Subsidiary
so long as, in the case of any dividend, payment or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a wholly-owned Subsidiary, the Parent Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend,
payment or distribution in accordance with its Equity Interests in such class or
series of securities, (x) purchase, redeem, defease or otherwise acquire or
retire for value any Equity Interests of the Parent Borrower, including in
connection with any merger, amalgamation or consolidation, in each case held by
Persons other than the Parent Borrower or a Restricted Subsidiary, (y) make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value, in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Junior Financing, other than such Indebtedness
permitted under Sections 7.03(d) and (z) make any Restricted Investment (all
such payments and other actions set forth in clauses (w) through (z) above being
collectively referred to as “Restricted Payments”), unless, at the time of and
immediately after giving effect to such Restricted Payment:

 

(i)          in the case of any Restricted Payment described in clauses (w), (x)
or (y) above utilizing amounts described in clause (iii) below, (1) no Event of
Default shall have occurred and be continuing at the time of declaration of such
Restricted Payments or would occur as a consequence thereof and (2) solely with
respect to the utilization of subclause (iii)(A), the Total Net Leverage Ratio
(calculated on a Pro Forma Basis) of the Parent Borrower for the immediately
preceding Test Period is less than or equal to 6.00 to 1.00;

 

(ii)          in the case of any Restricted Payment described in clause (z)
above utilizing amounts described in clause (iii) below, no Event of Default
shall have occurred and be continuing at the time of declaration thereof;

 

(iii)        such Restricted Payment, together with the aggregate amount of all
Restricted Payments (including the fair market value of any non-cash amount)
made by the Parent Borrower and the Restricted Subsidiaries after the Closing
Date permitted by Section 7.06(b)(i) (to the extent at the applicable date of
declaration or notice, the dividend or other distribution or redemption payment
is to be made in reliance on this clause (iii) or Section 7.06(b)(vi)(C)) or
Section 7.06(b)(vi)(C), but excluding all other Restricted Payments permitted by
Section 7.06(b) (and for the avoidance of doubt, all other Permitted
Investments)), is less than the sum of (without duplication):

 

 -147- 

 

  

(A)         50% of Consolidated Net Income of the Parent Borrower for the period
(taken as one accounting period and including the predecessor) beginning the
first day of the fiscal quarter in which the Closing Date occurs to the end of
the most recently ended Test Period preceding such Restricted Payment for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or 6.01(b), as applicable, or, in the case such Consolidated Net
Income for such period is a deficit, minus 100% of such deficit (provided, that
in no event shall this clause (A) be less than zero); plus

 

(B)         100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Parent Borrower since
the Closing Date (other than net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Equity
Interests or Preferred Stock pursuant to Section 7.03(m)(i) or have been
designated as an ABL Cure Amount) from the issue or sale of:

 

(I) (a) Equity Interests of the Parent Borrower, including Treasury Capital
Stock (as defined below), but excluding cash proceeds and the fair market value
of marketable securities or other property received from the sale of:

 

(x)          Equity Interests to any future, present or former employees,
directors, officers, members of management, independent contractors, advisors,
service providers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Parent Borrower or any of the
Parent Borrower’s Subsidiaries after the Closing Date to the extent such amounts
have been applied to Restricted Payments made in accordance with Section
7.06(b)(iv); and

 

(y)          Designated Preferred Stock; and

 

(b)          to the extent such net proceeds or other property are actually
contributed to a Parent Borrower, Equity Interests of any direct or indirect
parent company of such Parent Borrower (excluding contributions of the proceeds
from the sale of Designated Preferred Stock of such company or contributions to
the extent such amounts have been applied to Restricted Payments made in
accordance with Section 7.06(b)(iv)); or

 

(II)        debt securities of the Parent Borrower, that have been converted
into or exchanged for Equity Interests (other than Disqualified Equity
Interests) of the Parent Borrower;

 

provided, that this clause (B) shall not include the proceeds from (W) Refunding
Capital Stock (as defined below) applied in accordance with Section 7.06(b)(ii),
(X) Equity Interests or convertible debt securities of the Parent Borrower sold
to a Restricted Subsidiary, (Y) Disqualified Equity Interests or debt securities
that have been converted or exchanged into Disqualified Equity Interests or (Z)
Excluded Contributions; provided, further, that the making of any Restricted
Investment in a Non-Loan Party pursuant to this Section 7.06(a)(iii) shall not
be subject to compliance with Section 7.06(a)(ii); plus

 

(C)         100% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the Parent
Borrower following the Closing Date but other than (V) to the extent designated
as an ABL Cure Amount, (W) net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Equity
Interests or Preferred Stock pursuant to Section 7.03(m)(i), (X) by a Restricted
Subsidiary, (Y) any Excluded Contributions and (Z) net cash proceeds that
constitute net cash proceeds from the sale of Designated Preferred Stock; plus

 

 -148- 

 

  

(D)         100% of the aggregate amount received in cash and the fair market
value of marketable securities or other property received by means of:

 

(1)         the sale or other disposition (other than to the Parent Borrower or
any of its Restricted Subsidiaries) of, or other Returns (other than Returns
that reduce Investments pursuant to the last paragraph of the definition
thereof) on Investments from, Restricted Investments made by the Parent Borrower
or any of its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Parent Borrower or a Restricted Subsidiary
(other than by the Parent Borrower or a Restricted Subsidiary) and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments made by the Parent Borrower or a Restricted Subsidiary, in each case
after the Closing Date (in each case, other than Restricted Investments made by
the Parent Borrower or any of its Restricted Subsidiaries pursuant to Section
7.06(b)(x) or 7.06(b)(xvii)); or

 

(2)         the sale (other than to the Parent Borrower or any of its Restricted
Subsidiaries) of the stock or any assets of an Unrestricted Subsidiary (or any
joint venture (other than any Restricted Subsidiary) or other minority
Investment or a distribution or a dividend from an Unrestricted Subsidiary, any
joint venture (other than any Restricted Subsidiary) or other minority
Investment (other than to the extent the Investment in such Unrestricted
Subsidiary was made by the Parent Borrower or a Restricted Subsidiary pursuant
to Section 7.06(b)(x), 7.06(b)(xvii) or 7.06(b)(xxiii) or to the extent such
Investment constituted a Permitted Investment, but including such cash or fair
market value to the extent exceeding the amount of such Permitted Investment),
in each case, after the Closing Date; plus

 

(E)         in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Parent Borrower or a Restricted Subsidiary or
the transfer of all or substantially all of the assets of an Unrestricted
Subsidiary to the Parent Borrower or a Restricted Subsidiary after the Closing
Date, the fair market value of the Investment in such Unrestricted Subsidiary
(or the assets transferred) at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such
merger, amalgamation, consolidation or transfer of assets, other than to the
extent the Investment in such Unrestricted Subsidiary was made by the Parent
Borrower or a Restricted Subsidiary pursuant to Section 7.06(b)(x),
7.06(b)(xvii) or 7.06(b)(xxiii) or to the extent such Investment constituted a
Permitted Investment, but, to the extent exceeding the amount of such Permitted
Investment, including such excess amounts of cash or fair market value;
provided, that, in the case of this Section 7.06(a)(iii)(E), if the fair market
value of any such marketable securities or other property (other than cash)
contributed or received, or such Investment, as applicable to be included in
this clause (E), shall exceed $25,000,000 in any redesignation, transaction or
series or related transactions, such fair market value shall be determined by
the Board of Directors of the Parent Borrower at the time of the redesignation
of such Unrestricted Subsidiary as a Restricted Subsidiary whose resolution with
respect thereto will be delivered to the Administrative Agent; plus

 

(F)          Declined Proceeds less (x) any Declined Proceeds the proceeds of
which are required to be used to effect the repurchase, redemption or other
acquisition or retirement for value of any Indebtedness of the Parent Borrower
or any of its Restricted Subsidiaries pursuant to provisions similar to those
described in Sections 2.05(b)(i), 2.05(b)(ii) or 2.05(b)(iii) hereunder or
Sections 3.24 or 3.25 of the Second Lien Notes Indenture and (y) any Declined
Proceeds applied to make a payment pursuant to Section 7.06(b)(xiii); plus

 

 -149- 

 

  

(G)         an amount equal to $50,000,000 (with the amount of each Restricted
Investment being measured at the time made and without giving effect to
subsequent changes in value).

 

(b)          The provisions of Section 7.06(a) will not prohibit:

 

(i)          the payment of any dividend or other distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or other distribution or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend or other distribution or redemption payment would have complied with
this Agreement;

 

(ii)         (a) the redemption, repurchase, retirement or other acquisition of
any Equity Interests, including any accrued and unpaid dividends thereon
(“Treasury Capital Stock”), or any Junior Financing of the Parent Borrower or
any of its Restricted Subsidiaries, in exchange for, or out of the proceeds of,
the substantially concurrent sale or issuance (other than to a Restricted
Subsidiary) of, Equity Interests of the Parent Borrower to the extent
contributed to the Parent Borrower (in each case, other than any Disqualified
Equity Interests) (“Refunding Capital Stock”), (b) the declaration and payment
of dividends on Treasury Capital Stock out of the proceeds of the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary of the Parent
Borrower or to an employee stock ownership plan or any trust established by the
Parent Borrower or any of its Restricted Subsidiaries) of Refunding Capital
Stock, and (c) if, immediately prior to the retirement of Treasury Capital
Stock, the declaration and payment of dividends thereon was permitted under
Section 7.06(b)(vi)(A) or (B), the declaration and payment of dividends on the
Refunding Capital Stock in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that were declarable and payable on such
Treasury Capital Stock immediately prior to such retirement under Section
7.06(b)(vi)(A) or (B);

 

(iii)        the principal payment on, defeasance, redemption, repurchase,
exchange or other acquisition or retirement of (a) Junior Financing of the
Parent Borrower or a Guarantor made by exchange for, or out of the proceeds of
the substantially concurrent sale of, new Indebtedness of the Parent Borrower or
a Guarantor or Disqualified Equity Interests of the Parent Borrower or a
Guarantor, (b) Disqualified Equity Interests of the Parent Borrower or a
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Disqualified Equity Interests or Subordinated Indebtedness
of the Parent Borrower or a Guarantor, (c) Disqualified Equity Interests of a
Restricted Subsidiary that is not a Guarantor made by exchange for, or out of
the proceeds of the substantially concurrent sale of, Disqualified Equity
Interests of a Restricted Subsidiary that is not a Guarantor that, in each case
of clauses (a) through (c), is Refinancing Indebtedness incurred or issued, as
applicable, in compliance with Section 7.03 and (d) any Junior Financing or
Disqualified Equity Interests which constitutes Acquired Indebtedness (to the
extent such Acquired Indebtedness was not incurred in contemplation of such
principal payment on, defeasance, redemption, repurchase, exchange or other
acquisition or retirement);

 

(iv)        a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Equity Interests) of the Parent Borrower or any direct or indirect parent
company of the Parent Borrower held by any future, present or former employee,
director, officer, member of management, independent contractor, advisor,
service provider or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Parent Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any shareholder, employee, manager or director equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any equity subscription or co-investor or shareholder agreement (including, for
the avoidance of doubt, to pay any principal and interest payable on any notes
issued by the Parent Borrower or any direct or indirect parent company of the
Parent Borrower in connection with any such repurchase, retirement or other
acquisition) including any arrangement including Equity Interests rolled over by
management of the Parent Borrower in connection with the Transactions; provided,
that the aggregate amount of Restricted Payments made under this Section
7.06(b)(iv) does not exceed $15,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$30,000,000 in any calendar year; provided, further, that such amount in any
calendar year may be increased by an amount not to exceed:

 

 -150- 

 

  

(a)          the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower and, to the extent
contributed to the Parent Borrower, the cash proceeds from the sale of Equity
Interests of any direct or indirect parent company of the Parent Borrower, in
each case to any future, present or former employees, directors, officers,
members of management, independent contractors, advisors, service providers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Parent Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 7.06(a)(iii) or designated an Excluded Contribution; plus

 

(b)          the cash proceeds of key man life insurance policies received by
the Parent Borrower or any of its Restricted Subsidiaries (or by any direct or
indirect parent company to the extent contributed to the Parent Borrower) after
the Closing Date; less

 

(c)          the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (a) and (b) of this Section 7.06(b)(iv);

 

(v)         the declaration and payment of scheduled cash dividends or scheduled
cash distributions to holders of any class or series of Disqualified Equity
Interests of the Parent Borrower or any of its Restricted Subsidiaries or any
class or series of Preferred Stock of any Restricted Subsidiary issued in
accordance with Section 7.03(g) or (s), in each case to the extent such
dividends are included in the definition of “Fixed Charges”;

 

(vi)        (A)         the declaration and payment of cash dividends or
distributions to holders of any class or series of Designated Preferred Stock
(other than Disqualified Equity Interests) issued by the Parent Borrower after
the Closing Date;

 

(B)         the declaration and payment of cash dividends or distributions to
any direct or indirect parent company of the Parent Borrower, the proceeds of
which will be used to fund the payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Equity Interests)
issued by such parent company after the Closing Date; provided that the amount
of dividends paid pursuant to this Section 7.06(b)(vi)(B) shall not exceed the
aggregate amount of cash actually contributed to the Parent Borrower from the
sale of such Designated Preferred Stock; or

 

(C)         the declaration and payment of cash dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to Section 7.06(b)(ii);

 

provided, in the case of each of clauses (A), (B) and (C) of this clause
(b)(vi), that for the most recently ended Test Period preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration, (I) the Total Net Leverage Ratio (calculated on a Pro
Forma Basis) for the immediately preceding Test Period is less than or equal to
6.00 to 1.00 or (II) the Fixed Charge Coverage Ratio (calculated on a Pro Forma
Basis) for the immediately preceding Test Period is at least 2.00 to 1.00, and
satisfaction of such tests shall be evidenced by a certificate from a Financial
Officer of the Administrative Borrower demonstrating such satisfaction
calculated in reasonable detail;

 

 -151- 

 

  

(vii)       payments made or expected to be made by the Parent Borrower or any
of its Restricted Subsidiaries in respect of withholding or similar taxes
payable by or with respect to any future, present or former employee, director,
officer, member of management, independent contractor, advisor, service provider
or consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Parent Borrower or any of its Restricted Subsidiaries and
any repurchases of Equity Interests deemed to occur upon, in each case,
exercise, vesting, or settlement, as applicable, of stock options, warrants or
similar rights if such Equity Interests represent a portion of the exercise
price of such options, warrants or similar rights or required withholding or
similar taxes;

 

(viii)      Restricted Payments in an aggregate amount per annum not to exceed
an amount equal to 4.00% of Market Capitalization;

 

(ix)         Restricted Payments that are made with Excluded Contributions;

 

(x)          Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (x) (in the case of
Restricted Investments, at the time outstanding) not to exceed the greater of
(I) $65,000,000 and (II) 30.0% of Trailing Four Quarter Consolidated EBITDA (in
the case of Restricted Investments made pursuant to this clause (x), the amount
of such Restricted Investment being measured at the time such Restricted
Investment is made and without giving effect to subsequent changes in value, but
subject to adjustment as set forth in the definition of Investment);

 

(xi)         distributions or payments of Securitization Fees;

 

(xii)        any cash payments made after the Closing Date in respect of
performance-based or time-vested restricted stock units (in each case that are
existing and either vested or unvested) as of the Closing Date in an aggregate
amount of up to $15,000,000;

 

(xiii)       solely to the extent funded with Declined Proceeds, the repurchase,
redemption or other acquisition or retirement for value of any Junior Financing;

 

(xiv)      [reserved];

 

(xv)       Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Merger Agreement, any Permitted Acquisition or other
permitted Investments, (iii) in order to satisfy indemnity and other similar
obligations under the Merger Agreement, any Permitted Acquisition or other
permitted Investments and (iv) to holders of Equity Interests of the Parent
Borrower (immediately prior to giving effect to the Transactions) in connection
with, or as a result of, their exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, in each case, with respect to the Transactions, and Restricted Payments
consisting of a Permitted Reorganization;

 

(xvi)      cash payments or loans, advances, dividends or distributions to any
direct or indirect shareholder of the Parent Borrower to make payments in lieu
of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of the Parent Borrower or any of its Restricted Subsidiaries or any
direct or indirect parent company of the Parent Borrower;

 

(xvii)     in addition to the foregoing Restricted Payments, the Parent Borrower
may make additional Restricted Payments so long as immediately after giving
effect to such Restricted Payment and the application of proceeds therefrom, (x)
the Total Net Leverage Ratio for the Test Period immediately preceding such
Restricted Payment is less than or equal to 5.00 to 1.00 (calculated on a Pro
Forma Basis) and (y) no Event of Default exists or would immediately result
therefrom;

 

(xviii)    to the extent constituting Restricted Payments, the Parent Borrower
and the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 7.01, 7.03 (other than Section
7.03(d)), 7.04 (other than Section 7.04(a), 7.04(c)(ii) or (f)), 7.05 (other
than Section 7.05(d)(ii) or (e)) or 7.08 (except transactions described in
clauses (a), (b), (f), (g), (j), (n), (q), (s), (w), (y) and (z) of such
Section);

 

 -152- 

 

  

(xix)       payments and distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Parent Borrower and
the Restricted Subsidiaries taken as a whole that complies with the terms of
this Agreement or any other transaction that complies with the terms of this
Agreement;

 

(xx)        (A) the payment of dividends, other distributions and other amounts
by the Parent Borrower to, or the making of loans to, any direct or indirect
parent of the Parent Borrower in the amount required for such parent to, if
applicable, pay amounts equal to amounts required for any direct or indirect
parent of the Parent Borrower, if applicable, to pay interest and/or principal
(including AHYDO “catch-up payments”) on Indebtedness the proceeds of which have
been permanently contributed to the Parent Borrower or any of its Restricted
Subsidiaries and that has been guaranteed by, or is otherwise considered
Indebtedness of, the Parent Borrower or any of its Restricted Subsidiaries
incurred in accordance with Section 7.03 (other than if such guarantee or
Indebtedness constitutes Junior Financing and such payment would be in violation
of the applicable intercreditor and/or subordination agreement); provided that
the proceeds contributed to the Parent Borrower or such Restricted Subsidiary
shall not increase amounts available for Restricted Payments pursuant to Section
7.06(b)(iv) or 7.06(a)(iii) and shall not be designated an Excluded
Contribution; provided further that (x) the aggregate amount of such dividends,
distributions or other amounts shall not exceed the amount of cash actually
contributed to the Parent Borrower for the incurrence of such Indebtedness and
(y) any Restricted Payment made pursuant to this clause (xx) the proceeds of
which are used to make payments in respect of Indebtedness which payments would
constitute an interest expense determined in accordance with GAAP if such
Indebtedness was Indebtedness of the Parent Borrower, shall be deemed to be an
interest expense of the Parent Borrower for all purposes of this Agreement; and
(B) the payment of dividends, other distributions and other amounts by the
Parent Borrower to, or the making of loans to, any direct or indirect parent of
the Parent Borrower in the amount required for such parent to, if applicable,
make any AHYDO Payment on intercompany Indebtedness among parent companies of
the Parent Borrower; provided that such AHYDO Payment shall not be made prior to
the end of the first accrual period ending after the fifth anniversary of the
issue date of such intercompany Indebtedness;

 

(xxi)       repurchases of Equity Interests in the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(xxii)      [reserved]; and

 

(xxiii)     Investments in joint ventures, other similar agreements,
partnerships, minority investments or Unrestricted Subsidiaries having an
aggregate fair market value taken together with all other Investments made
pursuant to this clause (xxiii) that are at the time outstanding, without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or marketable securities (until such proceeds
are converted to cash or Cash Equivalents), not to exceed the greater of (a)
$42,00,000 and (b) 20.0% of Trailing Four Quarter Consolidated EBITDA at the
time of such Investment (with the amount of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided that if any Investment made pursuant to this clause (xxiii) in Equity
Interests of a Person that subsequently becomes a Loan Party, such Investment
shall thereafter be deemed permitted under clause (1) of the definition of
“Permitted Investment” (without giving effect to the proviso thereto) and shall
not be included as having been made pursuant to this clause (xxiii);

 

provided, that at the time of, and after giving effect to, any Restricted
Payment permitted under clauses (b)(v), (b)(vi), (b)(viii), (b)(x), (b)(xvii)
and (b)(xx)(A), no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof.

 

 -153- 

 

  

(c)          For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Parent Borrower and
its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the penultimate sentence of the definition
of “Investments.” Such designation will be permitted only if a Restricted
Payment in such amount would be permitted at such time, pursuant to this Section
7.06 or if an Investment in such amount would be permitted at such time pursuant
to the definition of “Permitted Investments,” and if such Subsidiary otherwise
is permitted to be so designated pursuant to Section 6.14.

 

(d)          For the avoidance of doubt, this Section 7.06 shall not restrict
the making of any “AHYDO catch-up payment” with respect to, and required by the
terms of, any Indebtedness of the Parent Borrower or any Restricted Subsidiary
permitted to be incurred under Section 7.03 hereof

 

(e)          For the avoidance of doubt, the cancellation of Indebtedness owing
to the Parent Borrower or any of its Restricted Subsidiaries from any future,
present or former employees, directors, officers, independent contractors,
members of management or consultants of the Parent Borrower (or their respective
Controlled Investment Affiliates or Immediate Family Members), any direct or
indirect parent company of the Parent Borrower or any of the Parent Borrower’s
Restricted Subsidiaries in connection with a repurchase or redemption of Equity
Interests of the Parent Borrower or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Section 7.06 or any other provision of this Agreement.

 

For purposes of determining compliance with this Section 7.06, in the event that
a proposed Restricted Payment or Investment (or any portion thereof) at any
time, whether at the time of declaration or payment, purchase, redemption,
defeasance or other acquisition or retirement, or at the time of the making
thereof, or subsequently at a later time, meets the criteria of more than one of
the categories described in Section 7.06(b)(i) through (xxiii) or is entitled to
be made pursuant to Section 7.06(a) and/or one or more of the categories
described in the definition of Permitted Investment, the Administrative
Borrower, in its sole discretion, will be entitled to classify and may
subsequently reclassify such item of (or any portion thereof) (based on
circumstances existing on the date of such reclassification) among such clauses
in Section 7.06(b)(i) through (xxiii),  Section 7.06(a) and/or one or more of
the categories contained in the definition of Permitted Investments, and will
only be required to include the amount and type of such Restricted Payment or
Investment in such of the above clauses as determined by the Administrative
Borrower at such time.  The Administrative Borrower will be entitled to divide
and classify a Restricted Payment or Investment in more than one of the types
described in Section 7.06(b)(i) through (xxiii),  Section 7.06(a) and/or one or
more of the categories contained in the definition of Permitted Investments.

 

Section 7.07         Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Parent Borrower and the Restricted Subsidiaries on
the Closing Date or any business or any other activities reasonably related,
complementary, synergistic, similar, incidental or ancillary thereto (including
related, complementary, synergistic, similar, incidental or ancillary
technologies) or reasonable extensions, developments or expansions thereof.

 

Section 7.08         Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Parent
Borrower, whether or not in the ordinary course of business, involving aggregate
payments or consideration, in any transaction or series of related transactions,
in excess of $8,500,000, other than:

 

(a)          transactions among the Parent Borrower or the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

(b)          transactions on terms (taken as a whole) substantially as favorable
to the Parent Borrower or such Restricted Subsidiary as would be obtainable by
the Parent Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

 

 -154- 

 

  

(c)          the Transactions and the payment of fees and expenses (including
the Transaction Expenses) related to the Transactions and transactions
constituting any Permitted Reorganization;

 

(d)          the issuance of Equity Interests or equity-based awards to any
officer, director, employee, independent contractor, advisor, service provider
or consultant of the Parent Borrower or any Subsidiary or any direct or indirect
parent of the Parent Borrower, including, without limitation, in connection with
the Transactions;

 

(e)          the payment of management, monitoring, oversight, consulting,
advisory and similar fees pursuant to a Sponsor Management Agreement or other
arrangement with Walgreens Co., the Sponsor or management companies associated
with the Sponsor or their advisors in a maximum amount for all such agreements
and arrangements not to exceed 2.00% of Trailing Four Quarter Consolidated
EBITDA of the Parent Borrower in any fiscal year, and transaction fees to the
foregoing Persons not to exceed in the aggregate 1.00% of the applicable gross
transaction value and indemnities and other expenses pursuant to a Sponsor
Management Agreement or other arrangement with the foregoing Persons (including
any transaction fee payable in connection with the Transactions), plus any
unpaid management, monitoring, transaction fees, indemnities and expenses
accrued in any prior year to the extent such fee or expense is otherwise
permitted to be paid pursuant to this clause (e) in such prior year;

 

(f)          Restricted Payments permitted under Section 7.06, Permitted
Investments and Permitted Acquisitions (other than by reference to this Section
7.08 or any clause in this Section 7.08);

 

(g)          transactions by the Parent Borrower and any Restricted Subsidiary
permitted under an express provision (including any exceptions thereto) of this
Article VII (other than by reference to this Section 7.08 or any clause in this
Section 7.08);

 

(h)         (i) employment, consulting and severance arrangements between the
Parent Borrower and the Restricted Subsidiaries (or any direct or indirect
parent of the Parent Borrower) and their respective future, present or former
officers, employees, independent contractors, advisor, service provider and/or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members), in each case, in the ordinary course of business and (ii)
transactions pursuant to any shareholder, employee or director equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any equity subscription, co-invest agreement or shareholder agreement,
including any arrangement including Equity Interests rolled over or otherwise
re-invested by management of the Parent Borrower or Omega Parent in connection
with the Transactions;

 

(i)           the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of or for the benefit of any future,
present or former directors, officers, member of management, independent
contractors, employees, advisors, service providers and consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Parent Borrower and its Restricted Subsidiaries (or any direct or indirect
parent of the Parent Borrower), in each case, in the ordinary course of business
to the extent attributable to the ownership or operation of the Parent Borrower
and its Restricted Subsidiaries;

 

(j)           transactions pursuant to agreements, instruments or arrangements
in existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto or replacement thereof to the extent such an amendment or replacement is
not adverse to the Lenders in any material respect as compared to the applicable
agreement, instrument or arrangement in effect on the Closing Date;

 

(k)          payments by the Parent Borrower and any of its Restricted
Subsidiaries to the Sponsor made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by the majority of the members of the Board of Directors
of the Parent Borrower or a majority of the disinterested members of such Board
of Directors in good faith;

 

 -155- 

 

  

(l)           payments by the Parent Borrower or any of its Subsidiaries
pursuant to any tax sharing agreements with the Parent Borrower to the extent
attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries, but only to the extent permitted by Section 7.06;

 

(m)         the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower to any Permitted Holder or
to any former, current or future director, manager, officer, employee,
independent contractor, advisor, service provider or consultant (or any
Immediate Family Members or Affiliates of any of the foregoing) of the Parent
Borrower, any of its Subsidiaries or any direct or indirect parent thereof;

 

(n)          transactions with customers, clients, joint venture partners,
independent contractors, suppliers or purchasers or sellers of goods or
services, in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement that are fair to the Parent Borrower
or its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Administrative Borrower, or are on
terms at least as favorable (as determined by the Administrative Borrower) as
might reasonably have been obtained at such time from an unaffiliated party;

 

(o)          transactions pursuant to that certain Letter Agreement re:
Administrative Services, dated as of March 11, 2019, between HC Group Holdings
I, LLC and Option Care Enterprises, Inc., or any amendment thereto or
replacement thereof to the extent such an amendment or replacement is not
adverse to the Lenders in any material respect as compared to the letter
agreement in effect on the Closing Date;

 

(p)          the payment of reasonable out-of-pocket costs and expenses relating
to registration rights and indemnities provided to stockholders of the Parent
Borrower or any direct or indirect parent thereof pursuant to the stockholders
agreement or the registration rights agreement entered into on or after the
Closing Date in connection therewith or similar equity holder’s agreements or
limited liability company agreements;

 

(q)          transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08;

 

(r)          the licensing of trademarks, copyrights or other IP Rights in the
ordinary course of business and the non-exclusive licensing (or sublicensing) of
trademarks, copyrights, or other IP Rights;

 

(s)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower or any of its Subsidiaries
or any direct or indirect parent thereof or any contribution to the capital of
the Parent Borrower or any of its Restricted Subsidiaries to the extent
otherwise permitted by this Agreement and to the extent such issuance or
transfer would not give rise to a Change of Control;

 

(t)          (i) investments by the Permitted Holders in securities of the
Parent Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by the Permitted Holders in connection
therewith) so long as (A) the investment is being offered generally to other
non-affiliated investors on the same or more favorable terms and (B) the
investment constitutes less than 10% of the proposed or outstanding issue amount
of such class of securities (provided that any investments in debt securities by
any Debt Fund Affiliates shall not be subject to the limitation in this clause
(B)), and (ii) payments to the Permitted Holders in respect of securities or
loans of the Parent Borrower or any of its Restricted Subsidiaries contemplated
in the foregoing subclause (i) or that were acquired from Persons other than the
Parent Borrower and its Restricted Subsidiaries, in each case, in accordance
with the terms of such securities or loans;

 

(u)          subleases of leased real property by and between the Parent
Borrower or any Restricted Subsidiary and Walgreens Co. and any of its
Subsidiaries;

 

 -156- 

 

  

(v)         transactions among the Parent Borrower and the Restricted
Subsidiaries, undertaken in good faith (as certified by a responsible financial
or accounting officer of the Administrative Borrower in an officer’s
certificate) for the purposes of improving the consolidated tax efficiency of
the Parent Borrower and its Subsidiaries and not for the purpose of
circumventing any provision of this Agreement so long as (x) no Event of Default
has occurred and is continuing or would result from such transactions and (y)
the Administrative Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that the granting, perfection,
validity and priority of the security interest of the Secured Parties in the
Collateral (prior to giving effect to the transactions), taken as a whole, is
not impaired in any material respect by such transactions and all actions
required to maintain said perfected status have been or will promptly be taken;

 

(w)         payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Parent Borrower and the Restricted Subsidiaries in such joint venture) in
the ordinary course of business or consistent with past practice or industry
practice (including, without limitation, any cash management activities related
thereto) to the extent otherwise constituting a Permitted Investment or
Restricted Payment permitted under Section 7.06;

 

(x)          any Disposition of Securitization Assets or related assets,
Investments permitted pursuant to clause (14) of the definition of “Permitted
Investments”, Standard Securitization Undertakings and Limited Originator
Recourse, in each case in connection with any Qualified Securitization Financing
or any related transaction effected in order to consummate a financing
contemplated by a Qualified Securitization Financing;

 

(y)          transactions between the Parent Borrower or any of its Restricted
Subsidiaries and any Person, a director of which is also a director of the
Parent Borrower or any direct or indirect parent of the Parent Borrower;
provided, however, that such director abstains from voting as a director of the
Parent Borrower or such direct or indirect parent, as the case may be, on any
matter involving such other Person;

 

(z)          payments or loans (or cancellations of loan repayment obligations)
to future, present and former independent contractors, employees, advisors,
service providers or consultants of the Parent Borrower, any of its direct or
indirect parent companies or any Restricted Subsidiary that are approved by the
Board of Directors of senior management of the Parent Borrower in good faith and
that are otherwise permitted by this Agreement; and

 

(aa)        Affiliate repurchases of the Loans or Commitments to the extent
permitted by Section 10.07 and Affiliate repurchases of Secured Obligations,
Second Lien Obligations and obligations in respect of any Junior Financing, in
each case, the holding of such loans or commitments and the payments and other
transactions contemplated herein in respect thereof.

 

Section 7.09         Burdensome Agreements.

 

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

 

(a)          any Non-Loan Party to make Restricted Payments to any Loan Party,
or

 

(b)          any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which:

 

(i)          (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed in Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

 

 -157- 

 

  

(ii)         are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in anticipation of such Person becoming a
Restricted Subsidiary;

 

(iii)        comprise restrictions pursuant to Indebtedness of a Non-Loan Party
which is permitted by Section 7.03 and which does not apply to any Loan Party;

 

(iv)        are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) any Disposition permitted
by Section 7.04 or 7.05 and relate solely to the assets or Person subject to
such Disposition;

 

(v)         are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures constituting Permitted
Investments or otherwise permitted under Section 7.06 and applicable solely to
such joint venture;

 

(vi)        are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness and the
proceeds and products thereof;

 

(vii)       are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the property interest, rights or the assets subject thereto;

 

(viii)      comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(a), (e) (other than Disqualified
Equity Interests or Preferred Stock), (g) (other than Disqualified Equity
Interests or Preferred Stock) and (n) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;

 

(ix)         are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Parent Borrower or any of its
Restricted Subsidiaries;

 

(x)          are customary provisions restricting assignment of any agreement;
provided  that if such agreement is not entered into in the ordinary course of
business, the granting, perfection, validity and priority of the security
interests of the Secured Parties is not impaired in any material respect by such
restriction;

 

(xi)         are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(xii)        arise in connection with cash or other deposits permitted under
Section 7.01 or the definition of Permitted Investments, and limited to such
cash or deposits;

 

(xiii)       comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Administrative Borrower, no more restrictive with respect to the Parent Borrower
or any Restricted Subsidiary than customary market terms for Indebtedness of
such type (and, in any event, are no more restrictive than the restrictions
contained in this Agreement), so long as the Administrative Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder;

 

 -158- 

 

  

(xiv)      comprise restrictions imposed by Indebtedness incurred by a
Securitization Subsidiary in a Qualified Securitization Financing limited to
Securitization Assets, in each case to the extent permitted hereunder;

 

(xv)       are restrictions contained in (x) the Second Lien Financing Documents
and documents otherwise governing Indebtedness permitted pursuant to Section
7.03(cc), (y) the ABL Financing Documents and documents otherwise governing
Indebtedness permitted pursuant to Section 7.03(k) or (z) any First Lien
Financing Document;

 

(xvi)      are restrictions regarding licensing or sublicensing by Parent
Borrower and its Restricted Subsidiaries of intellectual property in the
ordinary course of business; and

 

(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

 

Section 7.10         [Reserved].

 

Section 7.11         [Reserved].

 

Section 7.12         [Reserved].

 

Section 7.13         Modifications of Terms of Junior Financing.

 

Amend, modify or change in any manner materially adverse to the interests of the
Lenders, as determined in good faith by the Borrower, any term or condition of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount in
violation of any applicable Intercreditor Agreement or subordination agreement
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned).

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01         Events of Default.

 

Any of the following events referred to in clauses (a) through (l) from and
after the Closing Date shall constitute an event of default (an “Event of
Default”):

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to the Parent Borrower) or Article VII; provided that, with
respect to any such Event of Default resulting from a failure to promptly
provide notice of an Event of Default to the Administrative Agent pursuant to
Section 6.03(a), subject to the last proviso of this Section 8.01, the
subsequent provision of such notice by the Parent Borrower or any Restricted
Subsidiary to the Administrative Agent shall cure the Event of Default resulting
from such failure to timely deliver such notice; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrowers of written
notice thereof from the Administrative Agent; or

 

 -159- 

 

  

(d)          Representations and Warranties. any representation, warranty or
certification made or deemed made by any Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made,
and, other than with respect to any incorrect Specified Representation (which
shall not be subject to cure or a grace period), such incorrect representation
or warranty (if curable as determined by the Borrowers in good faith) shall
remain incorrect for a period of (i) in the case of any representation, warranty
or certification made on the Closing Date (other than any Specified
Representation), 90 days and (ii) in the case of any representation, warranty or
certification made after the Closing Date, 30 days, in each case after notice
thereof from the Administrative Agent to the Borrowers; or

 

(e)          Cross-Default. Except with respect to the ABL Revolving Loans and
other ABL Obligations, which shall be subject solely to clause (g) below, any
Borrower or any Restricted Subsidiary (A) fails to make any principal or
interest payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
other default thereunder by the Borrowers or any of its Restricted
Subsidiaries), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required and beyond the applicable grace period, if any,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem all of such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, (ii) any Indebtedness if (x) the sole remedy of the holder
thereof in the event of the non-payment of such Indebtedness or the non-payment
or non-performance of obligations related thereto or (y) the sole option is to
elect, in each case, to convert such Indebtedness into Qualified Equity
Interests and cash in lieu of fractional shares and (iii) in the case of
Indebtedness which the holder thereof may elect to convert into Qualified Equity
Interests, such Indebtedness from and after the date, if any, on which such
conversion has been effected; provided, further, that any such failure described
under clause (A) or (B) is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 8.02; or

 

(f)          Insolvency Proceedings, Etc. Other than with respect to
dissolutions or liquidations permitted hereunder, the Parent Borrower, any
Restricted Subsidiary that is a Material Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) consecutive days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) consecutive days, or an order for relief is entered in any such
proceeding; or

 

(g)          ABL Revolving Loans and other ABL Obligations. With respect to the
ABL Revolving Loans and other ABL Obligations, (i) (x) an Event of Default under
and as defined in the ABL Credit Agreement has occurred and is continuing under
clauses (a) or (f) of Section 8.01 of the ABL Credit Agreement or (y) an Event
of Default (other than the type described in the foregoing clause (i)(x) or
following clause (ii)) under and as defined in the ABL Credit Agreement has
occurred and remains unremedied or unwaived for 60 consecutive days after the
occurrence thereof or with respect to which any ABL Secured Party is exercising
remedies (including acceleration of obligations or termination of commitments)
or (ii) an Event of Default under and as defined in the ABL Credit Agreement due
to a breach of the ABL Financial Covenant has occurred and is continuing, but
only from and after the earlier of (x) the exercise of any remedies by any ABL
Secured Party or (y) acceleration of the obligations or termination of the
commitments under the ABL Credit Agreement;

 

 -160- 

 

  

(h)          Judgments. There is entered against any Borrower or any Restricted
Subsidiary that is a Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not paid or covered by independent third-party insurance or indemnity as
to which the insurer or indemnitor has been notified of such judgment or order
and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender which does not arise from a
breach by a Loan Party of its obligations under the Loan Documents or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; provided that none of the
foregoing shall apply to any Guarantor which is not a Material Subsidiary; or

 

(j)          Change of Control. There occurs any Change of Control; or

 

(k)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, (x) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents (or other pledged collateral
actually delivered to it under the Collateral Documents) or to file Uniform
Commercial Code continuation statements and (y) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

 

(l)          ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or an ERISA
Affiliate in an aggregate amount which would reasonably be expected to result in
a Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under any Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of a Loan Party or an ERISA Affiliate in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect;

 

provided, that any Event of Default under the Loan Documents, other than any
Event of Default which cannot be waived without the written consent of each
Lender directly and adversely affected thereby, shall be deemed not to be
“continuing” (and shall be deemed to be “cured”) if the events, acts or
conditions that gave rise to such event of default have been have remedied or
cured (including by payment, notice, taking any action or omitting to take any
action) or have ceased to exist and the Borrowers are otherwise in compliance
with the Loan Documents; provided, that the foregoing shall not be applicable
with respect to any default or Event of Default if the Borrowers knowingly and
willfully fails to give timely notice to the Administrative Agent and the
Lenders of such default or Event of Default required to be given under the Loan
Documents.

 

 -161- 

 

  

Section 8.02         Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may,
with the consent of, and shall, at the request of, the Required Lenders, take
any or all of the following actions:

 

(i)          declare the Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;

 

(ii)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(iii)        [reserved]; and

 

(iv)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “designated senior debt” (or any comparable term) or applicable Law;

 

provided that upon the occurrence of an Event of Default as a result of an
actual or deemed entry of an order for relief with respect to the Borrowers
under any Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

 

Section 8.03         Application of Funds.

 

Except as may be otherwise provided in any applicable Incremental Amendment with
respect to Obligations under the applicable Incremental Loans in accordance with
the provisions of Section 2.14 or in any applicable Refinancing Amendment with
respect to Obligations under the applicable Refinancing Loans in accordance with
the provisions of Section 2.15 (in each case, which shall not be more favorable
to the holders of such Loans than the allocation described below), after the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Secured Obligations shall
be applied by the Administrative Agent in the following order (to the fullest
extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III payable to the Administrative Agent in its capacity as such);

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, and any fees, premiums and scheduled
periodic payments due under Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and any breakage, termination or other payments
under Secured Hedge Agreements, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them;

 

 -162- 

 

  

Fifth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrowers or as otherwise required by Law.

 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

Article IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01         Appointment and Authority.

 

(a)          Each of the Lenders hereby irrevocably appoints Bank of America,
N.A to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX (other than this Section 9.01, Section 9.06 (solely with respect to the
removal and consent rights of the Borrowers set forth therein), Section 9.09,
Section 9.10 and Section 9.11) are solely for the benefit of the Administrative
Agent the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the second paragraph of Section 10.05), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to (i) execute any and all documents (including releases)
with respect to the Collateral (including any Intercreditor Agreement and any
amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders and (ii) negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.

 

Section 9.02         Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

 -163- 

 

  

Section 9.03         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or
(ii) be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers or
a Lender; and

 

(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

It is understood and agreed by each Secured Party that the Administrative Agent
shall have no liability for any determinations made by it under Section 8.03, in
each case except to the extent resulting from the gross negligence or willful
misconduct of the Administrative Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Secured Party also
agrees that the Administrative Agent may (but shall not be required to), at any
time and in its sole discretion, and with no liability resulting therefrom,
petition a court of competent jurisdiction regarding any application of
Collateral in accordance with the requirements hereof, and the Administrative
Agent shall be entitled to wait for, and may conclusively rely on, any such
determination.

 

 -164- 

 

  

Section 9.04         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 9.06         Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers upon thirty (30) days’ written notice to the Borrowers
and the Lenders. If the Administrative Agent or a Controlling Affiliate of the
Administrative Agent is subject to an Agent-Related Distress Event, the Parent
Borrower may remove the Administrative Agent from such role upon ten (10) days’
written notice to the Lenders. Upon receipt of any such notice of resignation or
removal by the Parent Borrower, the Required Lenders shall have the right, with
the consent of the Administrative Borrower at all times other than upon the
occurrence and during the continuation of an Event of Default under Sections
8.01(a) or, solely with respect to the Parent Borrower, 8.01(f), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or removal, then the retiring Administrative
Agent may on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above (including consent of the
Administrative Borrower); provided that if the Administrative Agent shall notify
the Administrative Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation or removal shall nonetheless
become effective in accordance with such notice. The resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the resigning or removed Administrative Agent
shall continue to hold such collateral security (including any collateral
security subsequently delivered to the Administrative Agent) until such time as
a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and delivery of collateral
security in the possession of the resigning or removed Administrative Agent to
such successor Administrative Agent (to the extent that possession thereof
perfect a Lien thereon under the UCC of any jurisdiction), such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning (or resigned) or removed Administrative Agent, and the
resigning or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the resigning Administrative Agent’s
resignation or the removed Administrative Agent’s removal hereunder and under
the other Loan Documents, the provisions of this Article and Sections 10.04 and
10.05 shall continue in effect for the benefit of such resigning or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
resigning or removed Administrative Agent was acting as Administrative Agent.

 

 -165- 

 

  

Section 9.07         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08         No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunner, Arranger, Syndication Agent or Documentation Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

Section 9.09         Administrative Agent May File Proofs of Claim; Credit
Bidding..

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Parent Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

 -166- 

 

  

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Laws. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (j) of Section 11.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

Section 9.10         Collateral and Guaranty Matters.

 

Each Lender hereby agrees, and each holder of any Note by its acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to create, perfect and maintain perfected
security interests in and liens upon the Collateral granted pursuant to the
Collateral Documents. Without limiting the provisions of Section 9.09, each of
the Lenders (including in its capacities as a potential Hedge Bank) irrevocably
authorize the Administrative Agent, at its option, and in its sole discretion
(other than releases described in clauses (b) and (d) below which shall not be
optional or discretionary):

 

(a)          to enter into and sign for and on behalf of the Lenders, as Secured
Parties, the Collateral Documents (including any subordination or intercreditor
agreements with respect to Indebtedness and Liens permitted under this Agreement
to the extent the Administrative Agent is otherwise contemplated herein as being
a party to such intercreditor or subordination agreement) for the benefit of the
Lenders and the other Secured Parties;

 

 -167- 

 

  

(b)          to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) at the time the property subject
to such Lien is Disposed or to be Disposed (to a Person that is not a Loan
Party) as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (d) below or Section 11.09 or (v) if the property subject to such Lien
constitutes Excluded Assets;

 

(c)          to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(u) to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; and

 

(d)          to release any Guarantor from its obligations under this Agreement
(including the Guaranty) if such Guarantor becomes a Released Guarantor in
accordance with Section 11.09.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrowers or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

Section 9.11         Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.

 

The Lenders and the Hedge Banks hereby authorize the Administrative Agent to
enter into any Intercreditor Agreement or other intercreditor agreement or
arrangement (including any subordination agreement or arrangement) permitted
under this Agreement, and any amendment, modification, supplement or joinder
with respect thereto, and the Lenders and the Hedge Banks acknowledge that any
such intercreditor agreement is binding upon the Lenders and Hedge Banks.

 

 -168- 

 

  

Section 9.12         Withholding Tax Indemnity.

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Loan Parties pursuant to Section
3.01 and without limiting or expanding the obligation of the Loan Parties to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

 

Section 9.13         Indemnification by the Lenders.

 

The Lenders agree to indemnify each Agent (or any Affiliate thereof) (to the
extent not reimbursed by the Borrowers or any other Loan Party and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Pro Rata Shares in effect on the date on which indemnification is
sought under this Section 9.13 from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Term Loans) be imposed on,
incurred by or asserted against any Agent (or any Affiliate thereof) in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
the transactions contemplated hereby or thereby or any action taken or omitted
by any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from (a) such Agent’s
gross negligence or willful misconduct or (b) claims made or legal proceedings
commenced against such Agent by any security holder or creditor thereof arising
out of and based upon rights afforded any such security holder or creditor
solely in its capacity as such. The agreements in this Section 9.13 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

Section 9.14         Certain ERISA Matters.

 

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

 -169- 

 

  

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and/or the Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

(i) none of the Administrative Agent and/or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent and/or the Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

 

 -170- 

 

  

(c)        The Administrative Agent and/or the Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

Article X.
MISCELLANEOUS

 

Section 10.01         Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clauses (a) through (j) which shall only require the
consent of the Lenders expressly set forth therein and not Required Lenders
(unless specified therein)) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrowers, the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

 

(a)          extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of (or amendment to
the terms of) any condition precedent set forth in Section 4.02, the waiver of
any obligation of the Borrowers to pay interest at the Default Rate or the
waiver of any Default, Event of Default, mandatory prepayment of the Loans or
mandatory reduction of any Commitments shall not constitute such an extension or
increase of any Commitment of any Lender);

 

(b)          except as otherwise expressly provided for hereunder, including
without limitation pursuant to a Refinancing Amendment or an Extension
Amendment, postpone any date scheduled for any payment of principal (including
at final maturity), interest or fees under Section 2.07, 2.08 (other than
pursuant to Section 2.08(b)) or 2.09, without the written consent of each Lender
directly and adversely affected thereby, it being understood that the waiver of
(or amendment to the terms of) any obligation of the Borrowers to pay interest
at the Default Rate, any Default or Event of Default, any condition precedent,
mandatory prepayment of the Loans or mandatory reduction of Commitments shall
not constitute such a postponement of any date scheduled for the payment of
principal or interest and it further being understood that any change to the
definition of “First Lien Net Leverage Ratio,” or any other ratio used as a
basis to calculate the amount of any principal or interest payment or in the
component definitions thereof shall not constitute a postponement of such
scheduled payment;

 

(c)          reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (i) of the second proviso
to this Section 10.01) any fees payable hereunder or under any other Loan
Document (or extend the timing of payments of such fees) without the written
consent of each Lender directly and adversely affected thereby, it being
understood that any change to the definition of “First Lien Net Leverage Ratio”
or any other ratio used as a basis to calculate the amount of any principal or
interest payment or fee or other amount or in the component definitions thereof
shall not constitute a reduction in any rate of interest; provided that, for the
avoidance of doubt, only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or waive any obligation of the
Borrowers to pay interest at the Default Rate;

 

 -171- 

 

  

(d)          change any provision of this Section 10.01 or the definition of
“Required Lenders,” “Required Class Lenders,” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents to reduce the percentage set forth therein,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that with the consent of the Required Lenders (if
such consent is otherwise required) or the Administrative Agent (if the consent
of the Required Lenders is not otherwise required), additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Term Commitments);

 

(e)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;

 

(f)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the aggregate
value of the Guarantees, without the written consent of each Lender;

 

(g)          [reserved];

 

(h)          amend, waive or otherwise modify any term or provision (including
the availability and conditions to funding under Section 2.14 with respect to
Incremental Term Commitments and Incremental Revolving Credit Commitments which
directly affects Lenders of one or more Incremental Term Commitments and
Incremental Revolving Credit Commitments (solely to the extent prior to (x) the
funding of any such Incremental Term Commitments or (y) the effectiveness of any
Incremental Revolving Credit Commitments) and does not directly affect Lenders
under any other Class, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Term Commitments or Incremental
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);
provided, however, that the waivers described in this clause (h) shall not
require the consent of any Lenders other than (x) the Required Class Lenders
under such applicable Incremental Term Commitments or Incremental Revolving
Credit Commitments and (y) in the case of any waiver that otherwise would be
subject to clause (a), (b), (c), (d), (e) or (f) above or clause (j) below, each
Lender, each directly affected Lender or each directly and adversely affected
Lender (as specified in clause (a), (b), (c), (d), (e) or (f) above or clause
(j) below) under the applicable Class or Classes of Incremental Term Loans
(including Loans extended under such Commitments);

 

(i)          [reserved]; or

 

(j)          amend, waive or otherwise modify the definition of “Pro Rata Share”
or any provision requiring pro rata sharing amongst Lenders without the consent
of each Lender directly and adversely affected thereby; provided that
modifications to Section 8.03 or the definition of “Pro Rata Share” to the
extent necessary in connection with (w) any buy back of Term Loans by the Parent
Borrower pursuant to Section 2.05(a)(v) or Section 10.07(l), (x) any Refinancing
Amendment or amendment in respect of Replacement Term Loans, (y) any Incremental
Amendment or (z) any Extension Amendment, in each case, shall only require
approval (to the extent any such approval is otherwise required) of the Required
Lenders;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, directly and adversely affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document, (ii) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification and (iii) (x) no Lender consent is required to effect an
Incremental Amendment, Refinancing Amendment or Extension Amendment (except as
expressly provided in Sections 2.14, 2.15 or 2.16 or in the following clause (y)
or (z), as applicable) or to effect any amendment expressly contemplated by
Section 6.19, (y) in connection with an amendment that addresses solely a
re-pricing transaction in which any Class of Term Loans is refinanced with a
replacement Class of term loans bearing (or is modified in such a manner such
that the resulting term loans bear) a lower All-In Yield (which may include
other customary technical amendments related thereto, including providing that
such replacement term loans may have a prepayment premium in connection
therewith) (a “Permitted Repricing Amendment”), only the consent of the Lenders
holding Term Loans subject to such permitted repricing transaction that will
continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans shall be required for such Permitted Repricing Amendment,
and (z) in connection with an Extension Amendment, only the consent of the
Lenders that will continue as a Lender in respect of the Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, subject to such Extension
Amendment shall be required for such Extension Amendment.

 

 -172- 

 

  

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Required Lenders or Required Class Lenders)), except that (x) the Commitment of
any such Defaulting Lender may not be increased or extended, the rate of
interest on any Loans of any Defaulting Lender may not be reduced and the
principal amount of any of such Loans may not be forgiven, in each case without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each directly and adversely affected
Lender that by its terms materially and adversely affects any Defaulting Lender
to a greater extent than other affected Lenders (or, if there are no such
affected Lenders (other than such affected Lenders which are Defaulting
Lenders), Lenders of the same Class) shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything to the contrary herein, no Lender consent is required
for the Administrative Agent to enter into or to effect any amendment,
modification or supplement to any ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any
subordination agreement or other intercreditor agreement or arrangement
permitted under this Agreement or in any document pertaining to any Indebtedness
permitted hereby that is permitted to be secured by the Collateral, including
any Incremental Loans, any Incremental Equivalent Debt, any Permitted Pari Passu
Secured Refinancing Debt or any Permitted Junior Secured Refinancing Debt (i)
that is for the purpose of adding the holders of such secured or subordinated
Indebtedness permitted to be incurred under this Agreement (or, in each case, a
Senior Representative with respect thereto), as parties thereto, as expressly
contemplated by the terms of such ABL Intercreditor Agreement, First Lien
Intercreditor Agreement, such Second Lien Intercreditor Agreement, such
subordination agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders) or (ii) that is expressly contemplated by any
ABL Intercreditor Agreement, any First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement, any subordination agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral, including any Incremental Loans, any Incremental Equivalent
Debt, any Permitted Pari Passu Secured Refinancing Debt or any Permitted Junior
Secured Refinancing Debt; provided, further, that no such agreement shall
directly and adversely amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Credit Loans and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

 

 -173- 

 

  

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Replaced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, plus any accrued but unpaid interest on such
Replaced Term Loans plus the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such Replaced Term Loans and any defeasance costs and any fees and expenses
(including OID, upfront fees or similar fees) incurred in connection with the
issuance of such Replacement Term Loans (but nothing in this clause (a) shall
limit the ability of the Borrowers to incur Incremental Loans of the same Class
or of a different Class at the same time if such incurrence is otherwise
permitted hereunder), (b) [reserved], (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing and
(d) all other terms (other than with respect to pricing, interest rate margins,
fees, discounts, rate floors and prepayment or redemption terms) applicable to
such Replacement Term Loans shall either, at the option of the Borrowers, (i)
reflect market terms and conditions (taken as a whole) at the time of incurrence
of such Replacement Term Loans (as determined by the Administrative Borrower in
good faith), (ii) if not otherwise consistent with the terms of such Replaced
Term Loans, not be materially more restrictive to the Borrowers (as determined
by the Administrative Borrower in good faith), when taken as a whole, than the
terms of such Replaced Term Loans, except to the extent necessary to provide for
(x) covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing or (y) subject
to the immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, if any such terms of the Replacement Term Loans contain a Previously
Absent Financial Maintenance Covenant that is in effect prior to the applicable
Latest Maturity Date, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each Facility or (iii) be reasonably
acceptable to the Administrative Agent (it being understood that any covenants
or other provisions applicable to periods after the Latest Maturity Date need
not be reasonably satisfactory to the Administrative Agent). Each amendment to
this Agreement providing for Replacement Term Loans may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers to effect the provisions of this
paragraph, including any amendments necessary in connection with any Replacement
Term Loans necessary to provide that such Replacement Term Loans are fungible
for U.S. federal income tax purposes with an existing Class of Term Loans, and
for the avoidance of doubt, this paragraph shall supersede any other provisions
in this Section 10.01 to the contrary. If necessary to consummate any such
Replacement Term Loans as fungible for U.S. federal income tax purposes with an
existing Class of Term Loans, the interest rate margins and rate floors on the
applicable existing Class of Term Loans may be automatically increased and any
call protection provision may be made more favorable to the applicable existing
Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01, the
Guaranty, the Collateral Documents and related documents executed by the Loan
Parties or the Restricted Subsidiaries in connection with this Agreement may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Administrative Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure any
ambiguities or defects or (iii) to cause such Guaranty, Collateral Document or
other document to be consistent with this Agreement and the other Loan
Documents.

 

Notwithstanding anything to the contrary contained in Section 10.01, if the
Administrative Agent and the Administrative Borrower shall have jointly
identified an ambiguity, mistake, obvious error (including, but not limited to,
an incorrect cross-reference) or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Loan Document), then the Administrative Agent (acting in
its sole discretion) and the Administrative Borrower or any other relevant Loan
Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document. Notification of such amendment shall be made by the Administrative
Agent to the Lenders promptly upon such amendment becoming effective.

 

 -174- 

 

  

Section 10.02         Notices and Other Communications; Facsimile Copies.

 

(a)          Notices; Effectiveness; Electronic Communications.

 

(i)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (C) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(A)         if to the Parent Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a written notice to the other parties; and

 

(B)         if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrowers
and the Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (C) below shall be effective as provided in such
subsection (C).

 

(C)         Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or a
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

 

 -175- 

 

  

(b)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging services, or through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence, material breach of the Loan
Documents, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the Loan
Parties, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(c)          Change of Address, Etc. Any Loan Party and the Administrative
Agent, may change its address, electronic mail address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, electronic mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain Material
Non-Public Information.

 

(d)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
(other than any Excluded Affiliate) from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in accordance with Section
10.05 hereof. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

Section 10.03         No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

 -176- 

 

  

Section 10.04         Attorney Costs and Expenses.

 

The Borrowers agree (a) if the Closing Date occurs (x) to pay or reimburse the
Commitment Parties for such out-of-pocket costs and expenses as shall have been
separately agreed upon in writing and (y), to pay or reimburse the
Administrative Agent and the other Agents for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including,
in each case, all Attorney Costs, which shall be limited to (i) one primary
counsel to the Administrative Agent and its Affiliates (other than Excluded
Affiliates), taken as a whole, or the Administrative Agent (and its Affiliates
(other than Excluded Affiliates), as applicable) and one local counsel, if
necessary, in any relevant jurisdiction material to the interests of the Lenders
taken as a whole), in each case excluding allocated costs of in-house counsel
and (ii) in the case of other consultants and advisors, the fees and expenses of
such persons approved by the Borrowers and (b) after the Closing Date, to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or protection of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including (i) all respective Attorney Costs, which shall be limited to Attorney
Costs of one primary counsel to the Administrative Agent and the Lenders taken
as a whole, and one local counsel, if necessary, in any relevant jurisdiction
material to the interests of the Lenders taken as a whole and, solely in the
case of an actual conflict of interest, one additional counsel in each relevant
material jurisdiction to the similarly situated Persons taken as a whole and
(ii) in the case of other consultants or advisors, the fees and expenses of such
persons approved by the Borrowers). The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrowers at least
three (3) Business Days prior to the Closing Date (or such later date as the
Borrowers may agree in its sole discretion). If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion following five Business Days’ prior
written notice to the Parent Borrower. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.

 

 -177- 

 

  

Section 10.05         Indemnification by the Borrowers.

 

The Borrowers shall indemnify and hold harmless each Agent, Lender, each
Arranger and their respective Affiliates (other than Excluded Affiliates) and
controlling Persons, and their respective directors, officers, employees,
advisors, agents and other representatives of each of the foregoing and their
respective successors and permitted assigns (but excluding any Excluded
Affiliates) (collectively the “Indemnitees”) from and against any and all actual
losses, claims, damages, liabilities and expenses (including Attorney Costs but
limited in the case of legal fees and expenses to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel for
all Indemnitees taken as a whole in each relevant jurisdiction that is material
to the interests of the Lenders, and solely in the case of an actual conflict of
interest, one additional counsel in each relevant material jurisdiction to the
affected Indemnitees similarly situated), in each case except allocated costs of
in-house counsel, of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, (c) any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property or facility currently or formerly owned,
leased or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability of or relating to the Loan Parties or any Subsidiary, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (a “Proceeding”) and
regardless of whether any Indemnitee is a party thereto or whether or not such
Proceeding is brought by the Borrowers or any other person and, in each case,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities and
expenses resulted from (w) the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee or of any of its Related Indemnified Persons, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (x) a material breach of any obligations under any Loan Document
by such Indemnitee or of any of its Related Indemnified Persons, as determined
by a final non-appealable judgment of a court of competent jurisdiction, (y) any
dispute solely among Indemnitees other than any claims against an Indemnitee in
its capacity or in fulfilling its role as an administrative agent or arranger or
any similar role under any Facility and other than any claims arising out of any
act or omission of the Borrowers or any of their Affiliates or (z) settlements
effected without the Borrowers’ prior written consent (which consent shall not
be unreasonably withheld, delayed or conditioned), but if settled with
Borrowers’ written consent, or if there is a final judgment against an
Indemnitee, the Borrowers shall indemnify and hold harmless such Indemnitee to
the extent and the manner set forth above. In case any Proceeding is instituted
involving any Indemnitee for which indemnification is to be sought hereunder by
such Indemnitee, then such Indemnitee will promptly notify the Parent Borrower
of the commencement of any such Proceeding; provided, however, that the failure
so to notify the Parent Borrower will not relieve the Borrowers from any
liability to such Indemnitee pursuant to this Section 10.05. Each applicable
Indemnitee (by accepting the benefits hereof) agrees to refund and return any
and all amounts paid by or on behalf of the Borrowers (or any other Loan Party)
to such Indemnitee, in each case, pursuant to the terms of this paragraph to the
extent such Indemnitee is not entitled to the payment thereof pursuant to the
terms of this paragraph, as determined by a final non-appealable judgment of a
court of competent jurisdiction. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith, fraud or willful misconduct of, or material breach of this Agreement
or the other Loan Documents, as determined by a court of competent jurisdiction
in a final and non-appealable judgment, of any such Indemnitee), nor shall any
Indemnitee, Related Indemnified Person, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such obligations,
liabilities, losses, damages, penalties, demands, actions, judgments, suits,
costs, disbursements, claims or expenses incurred or paid or required to be paid
by an Indemnitee to a third party (including another Indemnitee)). In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request). The agreements in this Section 10.05 shall survive the resignation or
removal of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

 

To the extent that the Borrowers for any reason fails to pay any amount required
under this Section 10.05 or Section 10.04 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this paragraph are subject to the provisions of Section 2.12(d).

 

 -178- 

 

  

Section 10.06         Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

Section 10.07         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent Borrower may not (except as permitted
by Section 7.04) assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder (including to existing Lenders and their Affiliates)
except (i) to an Assignee in accordance with the provisions of Section 10.07(b)
(such an assignee, an “Eligible Assignee”) and (A) in the case of any Assignee
that, immediately prior to or upon giving effect to such assignment, is an
Affiliated Lender, Section 10.07(k), (B) in the case of any Assignee that is the
Parent Borrower or any of their respective Subsidiaries, Section 2.05(a)(v) or
10.07(l), or (C) in the case of any Assignee that, immediately prior to or upon
giving effect to such assignment, is a Debt Fund Affiliate, Section 10.07(o),
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (i) or (iv) to an SPC in
accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, that notwithstanding the foregoing, no Lender may assign or, other than
in the case of clause (iii) below, transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person), (iii) a Disqualified
Institution (unless otherwise agreed by the Administrative Borrower in its sole
discretion and, notwithstanding anything herein to the contrary, without giving
effect to any provision providing for deemed consent by the Administrative
Borrower) or (iv) to the Sponsor, any Debt Fund Affiliate, the Parent Borrower
or any of their respective Subsidiaries (except pursuant to Section 2.05(a)(v),
10.07(k), Section 10.07(l) or 10.07(o), as applicable). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans) with the prior written consent (such consent not
to be unreasonably withheld or delayed, except in connection with a proposed
assignment to any Disqualified Institution, which consent by the Administrative
Borrower may be withheld in its sole discretion) of:

 

 -179- 

 

  

(A)         the Administrative Borrower; provided that no consent of the
Administrative Borrower shall be required for (i) an assignment of all or a
portion of the Term Loans or Term Commitments to a Lender, an Affiliate of a
Lender or an Approved Fund, (ii) other than with respect to any proposed
assignment to a Disqualified Institution, if an Event of Default under
Section 8.01(a) or, solely with respect to the Parent Borrower, Section 8.01(f)
has occurred and is continuing, to any Assignee or (iii) an assignment of all or
a portion of the Loans pursuant to Section 10.07(k), Section 10.07(l) or Section
10.07(o); provided that, other than with respect to any proposed assignment to a
Disqualified Institution, the Administrative Borrower shall be deemed to have
consented to any such assignment of the Term Loans unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having acknowledged receipt of a written notice thereof; and

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) of all or a portion of the Loans pursuant to Section 10.07(k), Section
10.7(l) or Section 10.07(o).

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class or in the case of any
assignment made by any MBD Lender to another MBD Lender, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000, and shall be in increments of an amount of $1,000,000, in
excess thereof unless each of the Administrative Borrower and the Administrative
Agent otherwise consent; provided that such assignments shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption either manually or via an
electronic settlement system acceptable to the Administrative Agent, together
with a processing and recordation fee of $3,500 (unless waived or reduced by the
Administrative Agent in its sole discretion); provided that no such fee shall be
payable in connection with any assignment by any MBD Lender to any other MBD
Lender;

 

(C)         other than in the case of assignments pursuant to Section 10.07(l),
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and

 

(D)         the Assignee shall execute and deliver to the Administrative Agent
and the Administrative Borrower the forms described in Sections 3.01(d) and
3.01(e) applicable to it.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

 -180- 

 

  

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any ‎Disqualified Institution. The identity of Disqualified
Institutions will not be posted or distributed to any Person by the
Administrative Agent or Arranger, but may be communicated by the Administrative
Agent to a Lender upon request therefor.

 

(c)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, (1) other than in connection with an
assignment pursuant to Section 10.07(l), the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and subject to the obligations of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrowers (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption, each Affiliated Lender Assignment and
Assumption delivered to it, and each notice of cancellation of any Loans
delivered by the Borrowers pursuant to Section 10.07(k) or Section 10.07(l) and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans, owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Agent and any Lender (solely with respect to the information as it relates to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.07(d) and Section 2.11 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders.

 

 -181- 

 

  

(e)          Any Lender may at any time sell participations to any Person (other
than the Sponsor any of its Affiliates (other than Debt Fund Affiliates), a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person), a Defaulting Lender
or a Disqualified Institution) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a), (b), (c), (e), (f) and
(j) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f), the Borrowers agree that each
Participant shall be entitled to the benefits and subject to the obligations of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender (subject,
for the avoidance of doubt, to the limitations and requirements of those
Sections applying to each Participant as if it were a Lender and provided that
any documentation required to be provided under Section 3.01(d) shall be
provided solely to the participating Lender) and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant also shall be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
The portion of any Participant Register relating to any Participant or SPC
requesting payment from the Borrowers or seeking to exercise its rights under
Section 10.09 shall be available for inspection by the Borrowers or any other
Person only to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the proposed United States Treasury Regulations. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (i) such entitlement to a greater payment results from a Change in Law
after the sale of the participation to such Participant takes place or (ii) the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.01 unless such Participant complies with Sections 3.01(a),
(d), (e), (f) and (h) as though it were a Lender (it being understood that the
documentation required under Section 3.01(d) shall be delivered solely to the
participating Lender and, at the time such participant has made a claim under
Section 3.01, as necessary to substantiate a claim for additional amounts
pursuant to Section 3.01).

 

(g)          Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender to a Federal Reserve Bank or to any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(other than a Disqualified Institution) identified as such in writing from time
to time by the Granting Lender to the Administrative Agent and the
Administrative Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Sections), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement except, in the case of Section 3.01, to
the extent that the grant to the SPC was made with the prior written consent of
the Administrative Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Administrative Borrower shall have a reasonable basis
for withholding consent if an exercise by an SPC immediately after the grant
would result in materially increased indemnification obligation to the Borrowers
at such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the Lender hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee of $3,500 (which fee may be waived or reduced by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

 -182- 

 

  

(i)          Notwithstanding anything to the contrary contained herein, without
the consent of the Borrowers or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee (other than a
Disqualified Institution) for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

 

(j)          [Reserved].

 

(k)          Any Lender may at any time, assign all or a portion of its rights
and obligations with respect to Term Loans under this Agreement to a Person who
is or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders holdings Term Loans of
such Class on a pro rata basis consistent with the procedures set forth in
Section 2.05(a)(v) or (y) open market purchase on a non-pro rata basis, in each
case subject to the following limitations:

 

(i)          the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit L hereto (an
“Affiliated Lender Assignment and Assumption”);

 

(ii)         Affiliated Lenders will not (x) receive information provided solely
to Lenders by the Administrative Agent or any Lender and will not be permitted
to attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or (y) be
entitled to receive advice of counsel to the Administrative Agent or the Lenders
and each such Affiliated Lender hereby irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender in a proceeding
under any Debtor Relief Law with respect to the Term Loans held by such
Affiliated Lender in the same proportion as allocations of voting with respect
to such matter by those Lenders that are not Affiliated Lenders; provided that
such Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in the same proportion as all other Lenders) in connection
with any plan of reorganization to the extent any such plan of reorganization
(A) proposes to treat any Obligations held by such Affiliated Lender in a
disproportionately adverse manner than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders or (B) requires
the consent of each Lender or each adversely affected Lender;

 

(iii)        [reserved]; and

 

(iv)        no such assignment shall be permitted if, after giving effect to
such assignment, the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 10.07(k)) held by Affiliated
Lenders would exceed 25% of the aggregate principal amount of all Term Loans
outstanding at the time of such assignment (such percentage, the “Affiliated
Lender Cap”); provided that to the extent any assignment to an Affiliated Lender
would result in the aggregate principal amount of all Loans held by Affiliated
Lenders exceeding the Affiliated Lender Cap (at the time of such assignment),
the assignment of such excess amount will be void ab initio.

 

 -183- 

 

  

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (k) may, in its sole
discretion but subject to the consent of the Borrowers, contribute, directly or
indirectly, principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to any Borrower for the purpose of cancelling and extinguished
such Term Loans and such contribution may be in exchange for debt or equity
securities of the Parent Borrower otherwise permitted to be issued or incurred
at such time. Upon the date of such contribution, assignment or transfer, (x)
the aggregate outstanding principal amount of Term Loans shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrowers and
(y) the Borrowers shall promptly provide notice to the Administrative Agent of
such contribution of such Term Loans, and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Term Loans in
the Register; provided that any such contribution shall not increase any
availability or amount permitted pursuant to any covenant under Article VII.

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit E-2.

 

Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their Subsidiaries, the Borrowers or any of their Subsidiaries, the
Administrative Agent or any other Agent-Related Persons, has made its own
analysis and determination to participate in such assignment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Affiliated Lenders or any of their Subsidiaries, the Borrowers or any of their
Subsidiaries shall be required to make any representation that it is not in
possession of Excluded Information, (4) none of the Administrative Agent or any
other Agent-Related Persons shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Administrative Agent and any other
Agent-Related Persons, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (5) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

(l)          Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to the Parent Borrower or any
Restricted Subsidiary through (x) Dutch auctions or other offers to purchase
open to all Lenders holding Term Loans of such class on a pro rata basis
consistent with the procedures set forth in Section 2.05(a)(v) or (y)
notwithstanding Sections 2.12 and 2.13 or any other provision in this Agreement,
open market purchase on a non-pro rata basis; provided, further, that:

 

(i)          upon such assignment to any Restricted Subsidiary, such Restricted
Subsidiary shall be deemed to have assigned or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the Parent
Borrower; provided that any such contribution shall not increase any
availability or amount permitted pursuant to any covenant under Article VII;

 

(ii)         if the assignee is the Parent Borrower (including through
contribution, assignments or transfers set forth in clause (i) above), (a) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrowers shall be
deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishing of the Term Loans then held by the Parent Borrower and (c) the
Parent Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register; and

 

 -184- 

 

  

(iii)        purchases of Term Loans pursuant to this Section 10.07(l) shall not
be funded with the proceeds of Revolving Credit Loans or ABL Revolving Loans.

 

Each Lender participating in any assignment to the Parent Borrower or any of its
Restricted Subsidiaries acknowledges and agrees that in connection with such
assignment, (1) the Parent Borrower or any of its Restricted Subsidiaries then
may have, and later may come into possession of Excluded Information, (2) such
Lender has independently and, without reliance on, any Borrower or any of their
Subsidiaries, the Administrative Agent or any other Agent-Related Persons, made
its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (3)
none of the Administrative Agent or any other Agent-Related Persons shall have
any liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the
Administrative Agent and any other Agent-Related Persons, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information and
(4) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders.

 

(m)          Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(n), any plan of reorganization pursuant to the
Bankruptcy Code of the United States, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action, and all Term Loans held by any Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders,
Required Class Lenders (in respect of a Class of Term Loans) or all Lenders have
taken any actions, except that no amendment, modification or waiver of any Loan
Document shall, without the consent of the applicable Affiliated Lender, affect
an Affiliated Lender in a manner that is disproportionately adverse to the
effect on any Lender of the same Class of Term Loans.

 

(n)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that and each
Affiliated Lender Assignment and Assumption shall provide a confirmation that,
if a proceeding under any Debtor Relief Law shall be commenced by or against the
Borrowers or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in the same proportion as
allocations of voting with respect to such matters by those Lenders that are not
Affiliated Lenders; provided that such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in the same proportion as
all other Lenders) in connection with any plan of reorganization to the extent
any such plan of reorganization (x) proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders or (y) requires the consent of each Lender or
each adversely affected Lender.

 

(o)          Although Debt Fund Affiliates shall be Eligible Assignees and shall
not be subject to the provisions of Section 10.07(m) or (n), any Lender may, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans (but not Revolving Credit Commitments and Revolving Credit Loans)
under this Agreement to a Person who is or will become, after such assignment, a
Debt Fund Affiliate only through (x) Dutch auctions or other offers to purchase
open to all Lenders on a pro rata basis consistent with the procedures set forth
in Section 2.05(a)(v) (for the avoidance of doubt, without requiring any
representation as to the possession of Material Non-Public Information by such
Affiliate and without regard to whether a Default or an Event of Default has
occurred and is continuing) or (y) open market purchase on a non-pro rata basis.
Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders or Required Class Lenders, as
applicable have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans
held by Debt Fund Affiliates, in the aggregate, may not account for more than
49.9% of the Term Loans, Revolving Credit Commitments and Revolving Credit Loans
of Lenders (whether consenting or not) included in determining whether the
Required Lenders or Required Class Lenders, as applicable have consented to any
action pursuant to Section 10.01 (other than in any determination of Required
Class Lenders with respect to a Class where Debt Fund Affiliates own 100% of the
Term Loans of such Class); provided, further, that any reduction in the voting
rights of Debt Fund Affiliates pursuant to this sentence shall be applied to all
Debt Fund Affiliates of such Class on a pro rata basis in accordance with the
amount of Term Loans held by such Debt Fund Affiliates.

 

 -185- 

 

  

(p)          Notwithstanding the foregoing, if an entire Class of Loans or
Commitments is refinanced or replaced in full with other Loans or Commitments
hereunder, the Parent Borrower shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
(which notice may be rescinded if the transactions contemplated by such
Refinancing Amendment are not consummated) to each Lender holding any Class of
Loans or Commitments being refinanced or replaced to consummate such refinancing
or replacement of such Class by way of assignment by purchasing each such
Lender’s Loans or unfunded Commitments at par, accompanied by payment of any
accrued interest and fees thereon (including, if applicable, amounts payable
pursuant to Section 2.05(a)(vi) if in connection with a Repricing Transaction or
Section 3.07(e)) instead of prepaying the Loans or reducing or terminating the
Commitments to be refinanced or replaced. The assigned Loans and Commitments
shall be amended immediately thereafter in accordance with Section 10.01 to
reflect the terms of any such refinancing or replacement. The assignee under any
such assignment may be (but shall not be required to be) the Administrative
Agent, any arranger of the new Loans or Commitments or any other Person
designated by the Administrative Agent. By receiving the purchase price, the
Lenders having the replaced or refinanced Class of Loans or Commitments shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption, and accordingly no other action by
such Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral.

 

Section 10.08         Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ limited partners, lenders, investors, managed accounts,
officers, directors, employees, legal counsel, independent auditors,
professionals, service providers and other experts or agents, in each case other
than Excluded Affiliates (collectively, “Representatives”) who need to know such
Information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agree
to keep such Information confidential and the Agents and the Lenders shall be
principally liable to the extent any confidentiality restrictions set forth
herein are violated by one or more of its Representatives); (b) to the extent
required or requested by any Governmental Authority or self-regulatory authority
having or asserting jurisdiction over such Person (including any Governmental
Authority regulating any Lender or its Affiliates), provided that the applicable
Agent or such Lender, as applicable, agrees that it will promptly notify the
Administrative Borrower prior to any such disclosure by such Person (other than
at the request of a regulatory authority as part of a regulatory examination)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or order of
any court or administrative agency or in any pending legal or administrative
proceeding or similar legal process, provided that the applicable Agent or such
Lender, as applicable, agrees that it will notify the Administrative Borrower in
advance of any such disclosure by such Person (except with respect to any
routine audit or examination conducted by bank accountants or regulatory
authority exercising routine examination or regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Administrative Borrower), to any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee or potential Lender
invited to be an Additional Lender (except, in each case, to the extent the
Administrative Borrower has declined to consent to such assignment), any pledgee
referred to in Section 10.07(g), or any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations; (f) with the written consent of the
Administrative Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08 or other
obligation of confidentiality owed to the Borrowers or the Sponsor or any of
their respective Affiliates; (h) to any rating agency when required by it on a
customary basis and after consultation with the Administrative Borrower (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender) or to the CUSIP
Service Bureau or any similar organization; (i) in connection with the exercise
of any remedies hereunder, under any other Loan Document or the enforcement of
its rights hereunder or thereunder; (j) to the extent that such information is
independently developed by the applicable Agent or its Affiliates (other than
any Excluded Affiliates) or the applicable Lender or its Affiliates in each case
so long as not based on information obtained in a manner that would otherwise
violate this Section 10.08, (k) for purposes of establishing a “due diligence”
defense; or (l) to market data collectors, similar services providers to the
lending industry, and service providers to the Arranger and the Lenders in
connection with the administration and management of this Agreement; provided
that, in each case, no disclosure shall be made to any Disqualified Institution.
In addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions; provided that such Person is advised and agrees to be bound by the
provisions of this Section 10.08. Notwithstanding anything to the contrary
contained in this Agreement, nothing in this Section 10.08 shall prohibit any
MBD Lender from disclosing any information to any lender to, or managed account
or limited partner of, such MBD Lender to the extent such information is subject
to customary confidentiality obligations binding on such lender, managed account
or limited partner pursuant to customary investment advisory, fund or loan
documentation.

 

 -186- 

 

  

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof, their respective businesses and their respective Affiliates
and their Affiliates’ directors, officers, employees, trustees, investments
advisors or agents, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof other than as a result of
a breach of this Section 10.08.

 

Each of the Agents and the Lenders acknowledges that (a) the Information may
include Material Non-Public Information, (b) it has developed compliance
procedures regarding the use of Material Non-Public Information and (c) it will
handle such Material Non-Public Information in accordance with applicable Law,
including United States federal and state securities Laws. The provisions of
this paragraph shall not affect any Borrowers’ obligations under the last
paragraph of Section 6.02.

 

Section 10.09         Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrowers, any such notice being waived by the
Borrowers (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, after obtaining
the written consent of the Administrative Agent, to set off and apply any and
all deposits (general or special, time or demand, provisional or final but
excluding escrow, payroll, petty cash, trust and tax accounts) at any time held
by, and other Indebtedness at any time owing by, such Lender and its Affiliates
or the Administrative Agent to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender and
its Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Administrative Borrower and the Administrative Agent after any such
set off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender under this Section 10.09 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Lender may have at Law.

 

 -187- 

 

  

Section 10.10         Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11         Counterparts; Electronic Execution of Assignments and
Certain Other Documents.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic means of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile, .pdf or other electronic means be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile,
.pdf or other electronic means.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

 -188- 

 

  

Section 10.12         Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
Subject to Section 10.20 in the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

Section 10.13         Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification obligations
as to which no claim has been asserted).

 

Section 10.14         Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided that the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 10.15         GOVERNING LAW.

 

(a)          THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIM OR
CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) (OR ANY APPELLATE COURT THEREOF) OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (OR ANY APPELLATE COURT
THEREOF), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR ELECTRONIC MAIL) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. FURTHERMORE, NOTWITHSTANDING
THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, NOTHING in this Agreement or any other Loan Document or otherwise
shall affect any right that ANY SECURED PARTY may otherwise have to bring any
action or proceeding to enforce any award or judgment or exercise any right
under the Collateral Documents or against any Collateral or any other property
of any Loan Party in the courts of other forum in which jurisdiction can be
established.

 

 -189- 

 

  

Section 10.16         WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.17         Binding Effect.

 

This Agreement shall become effective when (i) it shall have been executed and
delivered by the Loan Parties and each other party hereto and (ii) the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

Section 10.18         USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act
and the Beneficial Ownership Regulation. This notice is given in accordance with
the requirements of the USA Patriot Act and the Beneficial Ownership Regulation
and is effective as to the Lenders and the Administrative Agent. Each Loan Party
shall, promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent or any Lender
reasonably requests which is required in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation.

 

 -190- 

 

  

Section 10.19         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arranger are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arranger and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arranger, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arranger and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 10.20         Intercreditor Agreements.

 

Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreements, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and
(c) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreements as Administrative Agent and on behalf of such Lender.
The foregoing provisions are intended as an inducement to the lenders under the
ABL Financing Documents, Second Lien Financing Documents and any documentation
governing other parity lien or junior lien Indebtedness permitted to be incurred
hereunder to extend credit to the Loan Parties and such lenders are intended
third party beneficiaries of such provisions. In the event of any conflict or
inconsistency between the provisions of any Intercreditor Agreement and this
Agreement, the provisions of such Intercreditor Agreement shall control.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, prior to the payment in full of the ABL Obligations to the extent that
any Loan Party is required to give physical possession over any Collateral
(other than Term Loan Priority Collateral) to the Administrative Agent under
this Agreement or the other Loan Documents, such requirement to give possession
shall be satisfied if such Collateral is delivered to and held by the ABL Agent
pursuant to the ABL Intercreditor Agreement or any other applicable
Intercreditor Agreement entered into after the Closing Date.

 

Section 10.21         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(1)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

 -191- 

 

  

(2)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(a)          a reduction in full or in part or cancellation of any such
liability;

 

(b)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(c)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.22       Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 10.22, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

 -192- 

 

  

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

Article XI.
GUARANTEE

 

Section 11.01       The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety, to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of (a) the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrowers (or, in the case of such guarantee by a Guarantor
that is also a Borrower, on the Loans made by the Lenders to, and the Notes held
by each Lender of, each other Borrower), and (b) all other Secured Obligations
from time to time owing to the Secured Parties by the Loan Parties under any
Loan Document or Secured Hedge Agreement (all such obligations described in
clauses (a) and (b), including any future increases in the amounts thereof,
being herein collectively called the “Guaranteed Obligations”); provided,
however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations. The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 11.02       Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the extent permitted by applicable Law
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
to the extent permitted by applicable Law, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

 

(i)          at any time or from time to time, without notice to the Guarantors,
to the extent permitted by Law, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)         any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted (including incurring any increase or
decrease in the principal amount of the Guaranteed Obligations or the rate of
interest or the fees thereon);

 

(iii)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

 -193- 

 

  

(iv)        any Lien or security interest granted to, or in favor of, any Lender
or Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

 

(v)         the release of any other Guarantor pursuant to Section 11.09.

 

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrowers under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other Person at any time of any
right or remedy against the Borrowers or against any other Person which may be
or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Lenders, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

Section 11.03         Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04         Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall
subordinate any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrowers or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations. Any Indebtedness of any Loan Party to any Non-Loan
Party permitted pursuant to 7.03(b) or (d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

Section 11.05         Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

 -194- 

 

  

Section 11.06         Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 11.07         Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08         General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor (other than the
Borrowers) under Section 11.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the liability under this Guaranty and the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 11.09         Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) any
Guarantor that is a Restricted Subsidiary of a Loan Party ceases to be a
Restricted Subsidiary of a Loan Party in a transaction permitted hereunder,
(ii) any Guarantor becomes an Excluded Subsidiary or (iii) subject to Section
10.01, if the release of such Guarantor is approved, authorized or ratified in
writing by the Required Lenders (any such Guarantor referred to in clause (i),
(ii) or (iii) a “Released Guarantor”), such Released Guarantor shall upon the
consummation of the related transaction, change in status, request, approval,
authorization or ratification be (in the case of clauses (i) and (iii))
automatically released and (in the case of clause (ii)) released by the
Administrative Agent pursuant to appropriate documentation following a written
request from the Administrative Borrower to the Administrative Agent requesting
such release, in each case, from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of any of the Equity Interests of
the Released Guarantor to a Person that is not a Loan Party, the pledge of such
Equity Interests to the Administrative Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrowers shall
have provided the Administrative Agent such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of this Agreement and the Collateral
Documents; provided, that no such release shall occur, and no such Guarantor
shall constitute a Released Guarantor, if (x) such Guarantor continues to be a
guarantor in respect of any other First Lien Obligations, any ABL Obligations,
any Second Lien Obligations or any Junior Financing or (y) such Guarantor
continues to constitute a Subsidiary of the Parent Borrower and becomes an
Excluded Subsidiary under clause (a) of the definition thereof unless (i) no
Event of Default shall have occurred and be continuing at the time such
Guarantor becomes an Excluded Subsidiary under clause (a) of the definition
thereof and (ii) after giving Pro Forma Effect to such release and the
consummation of the transaction that causes such Person to become an Excluded
Subsidiary under clause (a) of the definition thereof, the Borrowers and
Restricted Subsidiaries shall be deemed to have made an Investment in, or a
Restricted Payment in respect of, as applicable, such Person (as if such Person
were then newly acquired or formed) and such Investment or Restricted Payment is
permitted hereunder at such time.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) have been paid or satisfied in full, this
Agreement and the Guarantees made herein shall terminate with respect to all
Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement.

 

 -195- 

 

  

Section 11.10         Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

Section 11.11         Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of any Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.11, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 11.12         Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrowers, and a separate action
or actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other Guarantor, any other party or the Borrowers
and whether or not any other Guarantor, any other party or the Borrowers be
joined in any such action or actions.

 

 -196- 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  HC GROUP HOLDINGS II, LLC, as the Initial Borrower         By: /s/ Michael
Shapiro     Name: Michael Shapiro     Title: President, Chief Financial Officer
and Treasurer         BIOSCRIP, INC., as the Parent Borrower         By: /s/
Michael Shapiro     Name: Michael Shapiro     Title: Chief Financial Officer

 

[Signature Page to Opal Credit Agreement]

 

 

 

  

 

GUARANTORS:

 

APPLIED HEALTH CARE, LLC,

BIOSCRIP INFUSION MANAGEMENT, LLC,

BIOSCRIP INFUSION SERVICES, INC.,

BIOSCRIP INFUSION SERVICES, LLC,

BIOSCRIP MEDICAL SUPPLY SERVICES, LLC,

BIOSCRIP NURSING SERVICES, LLC,

BIOSCRIP PBM SERVICES, LLC,

BIOSCRIP PHARMACY (NY), INC.,

BIOSCRIP PHARMACY SERVICES, INC.,

BIOSCRIP PHARMACY, INC.,

BRADHURST SPECIALTY PHARMACY, INC.,

CHRONIMED, LLC,

CHS HOLDINGS, INC.,

CRITICAL HOME CARE SOLUTIONS, INC.,

DEACONESS ENTERPRISES, LLC,

DEACONESS HOMECARE, LLC,

EAST GOSHEN PHARMACY, INC.,

HOMECHOICE PARTNERS, INC.,

INFUSAL PARTNERS,

INFUCENTERS, LLC,

INFUSCIENCE HHA, LLC,

INFUSCIENCE, INC.,

INFUSCIENCE SOUTH CAROLINA, LLC,

INFUSCIENCE SUB, INC.,

INFUSION PARTNERS OF BRUNSWICK, LLC,

INFUSION PARTNERS OF MELBOURNE, LLC,

INFUSION PARTNERS, LLC,

INFUSION SOLUTIONS, INC.,

INFUSION THERAPY SPECIALISTS, INC.,

KNOXVILLE HOME THERAPIES, LLC,

NATIONAL HEALTH INFUSION, INC.,

NATURAL LIVING, INC.,

NEW ENGLAND HOME THERAPIES, INC.,

NUTRI USA, INC.,

OPTION HEALTH, LTD.,

PROFESSIONAL HOME CARE SERVICES, INC.,

PHCS ACQUISITION CO., INC.,

REGIONAL AMBULATORY DIAGNOSTICS, INC.,

SCOTT-WILSON, INC.,

SPECIALTY PHARMA, INC.,

WILCOX MEDICAL, INC.,

        By: /s/ Stephen M. Deitsch     Name: Stephen M. Deitsch     Title:
Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Opal Credit Agreement]

 

 

 

  

 

CHI HOLDING CORP.

CLINICAL HOLDINGS, INC.

CLINICAL SPECIALTIES, INC.

CLINICAL SPECIALTIES NETWORK SERVICES OF ILLINOIS, INC.

CRESCENT HEALTHCARE, INC.

CRESCENT THERAFUSION, INC.

CRITICAL CARE SYSTEM OF NEW YORK, INC.

CRITICAL CARE SYSTEMS, INC.

CSI MANAGED CARE, INC.

CSI MEDICAL BILLING SERVICES, INC.

CSI NETWORK SERVICES OF KENTUCKY, INC.

CSI NETWORK SERVICES OF INDIANA, INC.

CSI NETWORK SERVICES OF MICHIGAN, INC.

HC GROUP HOLDINGS III, INC.

HEALTHY CONNECTIONS HOMECARE SERVICES, INC.

HOME I.V. SPECIALISTS, INC.

MEDNOW INFUSION, LLC

OPTION CARE ENTERPRISES, INC.

OPTION CARE ENTERPRISES, INC.

OPTION CARE HOME CARE, INC.

OPTION CARE HOME HEALTH L.L.C.

OPTION CARE INFUSION SERVICES, INC.

OPTION CARE OF NEW YORK, INC.

OPTION CARE, INC.

OPTIONET, INC.

OPTION HOME HEALTH, INC.

RIVER CITY PHARMACY, INC.

SPRINGVILLE PHARMACY INFUSION THERAPY, INC.

TRINITY HOME CARE, L.L.C.

UNIVERSITY OPTION CARE, L.L.C.

        By: /s/ Michael Shapiro     Name: Michael Shapiro     Title: President,
Chief Financial Officer and Treasurer

 

  OPTION CARE INFUSION SUITES, LLC         By: /s/ John Rademacher     Name:
John Rademacher     Title: President

 

[Signature Page to 1L Opal Credit Agreement]

 

 

 

 



  BANK OF AMERICA, N.A., as Administrative Agent and as a Lender         By: /s/
Rebecca Griffith     Name: Rebecca Griffith     Title: Vice President

 

[Signature Page to Opal Credit Agreement]

 



 

 



 

  BROAD STREET LOAN PARTNERS III, L.P., as a Lender   By: Goldman, Sachs & Co.
LLC, Attorney-in-Fact         By: /s/ Kirsten Anthony     Name: Kirsten Anthony
    Title: Managing Director       BROAD STREET LOAN PARTNERS III OFFSHORE,
L.P., as a Lender   By: Goldman, Sachs & Co. LLC, Collateral Servicer and Duly
Authorized Agent         By: /s/ Kirsten Anthony     Name: Kirsten Anthony    
Title: Managing Director       BROAD STREET LOAN PARTNERS III
OFFSHORE-UNLEVERED, L.P., as a Lender   By: Goldman, Sachs & Co. LLC, Collateral
Servicer and Duly Authorized Agent         By: /s/ Kirsten Anthony     Name:
Kirsten Anthony     Title: Managing Director       BROAD STREET SENIOR CREDIT
PARTNERS II, L.P., as a Lender   By: Goldman, Sachs & Co. LLC, Attorney-in-Fact
        By: /s/ Kirsten Anthony     Name: Kirsten Anthony     Title: Managing
Director

 

[Opal – Signature Page to 1L Credit Agreement]

 



 

 

   

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:________, ___

 

To:Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below.
2380 Performance Drive
Building C, TX2-984-03-23
Richardson, TX 75082
Attention: Gita Pandey

 

Ladies and Gentlemen:

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Borrower hereby requests (select one):

 

¨ A Borrowing of new Loans (the “Borrowing”)         ¨ A conversion of Loans
made on  

 

OR

 

¨ A continuation of Eurocurrency Rate Loans made on  

 

to be made on the terms set forth below:

 

(A) Class of Borrowing1         (B) Date of Borrowing, conversion or
continuation (which is a Business Day)  

  



 



1E.g., Term B Loans, Incremental Term Loans, Incremental Revolving Loans,
Refinancing Term Loans, Refinancing Revolving Loans or Extended Term Loans.

 

 

 

 

 

(C) Principal amount2         (D) Type of Loan3         (E) Interest Period and
the last day thereof4         (F) Applicable Borrower (the “Borrower”) receiving
the proceeds         (G) Wire instructions for Borrower account(s) and amount of
requested Borrowing:5  

 

[Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in clauses (i) and (ii) of
Section 4.02 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.]6

 

[The Borrowings contemplated by this Committed Loan Notice are conditioned upon
the closing of the Credit Agreement.]7

 

[The remainder of this page is intentionally left blank.]

 



 



2Eurocurrency borrowings to be in a minimum principal amount of $1,000,000 or in
whole multiples of $500,000 in excess thereof. Base Rate borrowings to be in a
minimum principal amount of $500,000 or in whole multiples of $100,000 in excess
thereof.

 

3Specify Eurocurrency Rate or Base Rate.

 

4Applicable for Eurocurrency Rate Loan Borrowings only. If no Interest Period is
specified, it will be deemed to be an Interest Period of one (1) month.

 

5Wiring instructions apply only to Borrowings after the Closing Date.

 

6Applies only to the Borrowings after the Closing Date.

 

7Applies only to the Borrowings on the Closing Date.

 

 

 

 

  [HC GROUP HOLDINGS II, LLC]8         By:                 Name:   Title:      
[BIOSCRIP, INC.]9         By:     Name:   Title:

 



 



8Applies only to the Borrowings on the Closing Date.

 

9Applies only to the Borrowings after the Closing Date.

 

 

 

 

EXHIBIT B

 

[RESERVED]

 

 

 

 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

LENDER: [_____] [New York, New York] PRINCIPAL AMOUNT: $[_____] [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promise to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the First Lien
Credit Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC),
a Delaware limited liability company (“Merger Sub 2” through the consummation of
the Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement until the consummation of the Debt
Assumption, the “Initial Borrower”), the Parent Borrower, the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent and the Lenders and other parties
from time to time party thereto), (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to [Term B Loans]1 made by the Lender to the Borrowers pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement.

 

The Borrowers hereby promise to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates, in each case, at the rate or rates provided in the Credit Agreement.

 

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever, subject to entry in the Register. The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

 

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 



 



1To be modified as appropriate to reflect Class of Term Loans.

 

 

 

 

THIS NOTE AND ANY CLAIM OR CONTROVERSY RELATION TO THE SUBJECT MATTER HEREOF,
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

  [HC GROUP HOLDINGS II, LLC         By:                   Name:   Title:]2    
  BIOSCRIP, INC.         By:     Name:   Title:

 



 



2To be included for any notes issued on the Closing Date.

 

 

 

 

LOANS AND PAYMENTS

 

Date   Type of Loan
Made   Amount of
Loan   Maturity Date   Payments of
Principal/
Interest   Principal
Balance of Note   Name of Person
Making the
Notation                                                                        
     

 

 

 

 

EXHIBIT D-1

 

FORM OF COMPLIANCE CERTIFICATE1

 

[Date]

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Administrative Borrower,
certifies as follows as of the date hereof: 2

 

[1. Attached hereto as Exhibit A3 is a consolidated statement of financial
condition of the Parent Borrower and its Subsidiaries as at the end of the
fiscal year ended [ ], and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(provided, in no event shall any comparison be required to be furnished to the
Administrative Agent with respect to any period occurring prior to the first day
of the fiscal year of the Parent Borrower ended December 31, 2019; provided,
further, in no event shall any prior year comparison financial be required to
include information with respect to Omega and its Subsidiaries prior to the
Closing Date), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of [ ]4, which report and
opinion has been prepared in accordance with generally accepted auditing
standards and is not subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit (other
than a “going concern” or like qualification or exception as a result of a
prospective or actual default or event of default with respect to any financial
covenant, or the impending maturity of any Indebtedness). [Also attached hereto
as Exhibit A are the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which are not required to be audited and may be in footnote form only)
from such consolidated financial statements.]5]

 



 



1The schedules attached to this Exhibit D-1 shall be updated as necessary to
reflect any amendment, restatement, extension, supplement or other modification
to the Credit Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any schedule attached to this Exhibit D-1 and the
corresponding terms of the Credit Agreement, the corresponding terms of the
Credit Agreement shall replace such schedule mutatis mutandis.

 

2Schedules 1 through 3 set forth in paragraphs 5, 6 and 7 of the actual
Compliance Certificate delivered by the Parent Borrower may differ from this
form of Compliance Certificate to the extent necessary to reflect the terms of
the Credit Agreement, as may be amended, restated, amended and restated,
supplemented or modified from time to time.

 

3Notwithstanding anything to the contrary herein, the obligations in paragraph 1
may be satisfied with respect to such applicable financial statements by
furnishing the Parent Borrower’s Form 10-K or 10-Q, as applicable, filed with
the SEC.

 

4May be any independent registered public accounting firm of nationally
recognized standing or any other independent registered public accounting firm
approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned).

 

5To be included only if there are Unrestricted Subsidiaries.

 

 

 

 

[1. Attached hereto as Exhibit A is a consolidated unaudited statement of
financial condition of the Parent Borrower and its Subsidiaries as at the end of
the fiscal quarter ended [ ], and the related unaudited (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
such fiscal quarter and the portion of the fiscal year then ended[, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year,]6 all in reasonable detail (collectively, the “Financial
Statements”). Such Financial Statements fairly present in all material respects
the financial condition, results of operations and cash flows of the Parent
Borrower and its Restricted Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes. Also attached
hereto as Exhibit A are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which are not required to be audited and may be in
footnote form only) from such consolidated financial statements.]7]

 

2. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Borrowers to be reasonable at the time such
Projections were furnished to the Administrative Agent. Such Projections are not
to be viewed as facts or as a guarantee of performance or achievement of any
particular results, are subject to significant uncertainties and contingencies
many of which are beyond the control of the Parent Borrower and its Restricted
Subsidiaries, and actual results may vary from such Projections and such
variations may be material and no assurance can be given that the projected
results will be realized.]8

 

3. [[To my knowledge, except as otherwise disclosed in writing to the
Administrative Agent pursuant to the Credit Agreement, no Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Annex A specifying the details of each Default that has occurred and is
continuing and any action taken or proposed to be taken with respect thereto.]

 

4. [Attached hereto as Schedule 1 is a calculation of the First Lien Net
Leverage Ratio as of the end of the most recent Test Period, which calculation
is true and correct in all material respects.]9

 

5. [Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year.]10

 

6. Attached hereto as Schedule 3 is the information required to be delivered
pursuant to Section 6.02(d) of the Credit Agreement.11]12

 

[The remainder of this page is intentionally left blank.]

 



 



6No comparison to any period prior to the Closing Date shall be required.

 

7To be included only if there are Unrestricted Subsidiaries.

 

8To be included only in annual compliance certificates beginning with the fiscal
year ended December 31, 2019.

 

9To be included to demonstrate pricing step-down pursuant to the definition of
“Applicable Rate”.

 

10To be included only in annual compliance certificate beginning with the annual
compliance certificate for fiscal year ending December 31, 2020.

 

11To include (i) a description of each event, condition or circumstance during
the last fiscal year covered by this Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) of the Credit Agreement and (ii) a
list of each Subsidiary of the Borrowers that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary
of any such Subsidiaries since the later of the Closing Date or the most recent
list provided).

 

12Items 4 and 5 may be disclosed in a separate certificate no later than five
(5) Business Days after delivery of the financial statements pursuant to Section
6.01(a) or 6.01(b), as applicable, of the Credit Agreement.

  

 

 

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Parent Borrower, has executed this certificate for and on behalf
of the Parent Borrower, and has caused this certificate to be delivered as of
the date first set forth above.

 

  BIOSCRIP, INC.         By:     Name:   Title:

 

 

 

 

EXHIBIT D-2

 

FORM OF SOLVENCY CERTIFICATE

 

[______]

 

This Solvency Certificate is being executed and delivered pursuant to Section
4.01(a)(viii) of that certain First Lien Credit Agreement, dated as of August 6,
2019, by and among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC),
a Delaware limited liability company (“Merger Sub 2” through the consummation of
the Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreements (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent and the Lenders and other parties from time to time party
thereto (the “First Lien Credit Agreement”) and Section 4.01(a)(viii) of that
certain ABL Credit Agreement, dated as of August 6, 2019, among the Borrowers,
the Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and Issuing Bank and the Lenders and
other parties from time to time party thereto (the “ABL Credit Agreement” and,
together with the First Lien Credit Agreement, collectively, the “Credit
Agreements” and each a “Credit Agreement”); the terms defined therein being used
herein as therein defined.

 

I, [●], the [chief financial officer/equivalent officer] of each of the Parent
Borrower, solely in such capacity and not in an individual capacity, hereby
certify that I am the [chief financial officer/equivalent officer] of the Parent
Borrower and that I am generally familiar with the business and assets of the
Parent Borrower and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Parent Borrower
pursuant to each of the Credit Agreements.

 

I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Parent Borrower, and not in my individual capacity, as of the
date hereof and after giving effect to the Transactions and the incurrence of
the indebtedness and obligations being incurred in connection with the Credit
Agreements and the Transactions on the date hereof, that, (a) the sum of the
debt (including contingent liabilities) of the Parent Borrower and its
Subsidiaries, taken as a whole, does not exceed the present fair saleable value
(on a going concern basis) of the assets of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) the capital of the Parent Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Parent Borrower and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (c) the Parent Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer] of the Parent Borrower,
on behalf of the Parent Borrower, and not individually, as of the date first
stated above.

 

  BIOSCRIP, INC.         By:             Name:   Title:

 

 

 

 

EXHIBIT E-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions for Assignment set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. Bank of America, acting solely as Administrative Agent,
shall record this Assignment and Assumption in the Register as of the Effective
Date.

 

1.Assignor[s]:                    

 



 



1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3Select as appropriate.

 

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

2. Assignee[s]:                    

 

  [for each Assignee, indicate if [Affiliate][Approved Fund] of [identify
Lender]]       3. Affiliate Status:

The Assignee [is] [is not] an Affiliated Lender5

 The Assignee [is] [is not] a Debt Fund Affiliate

      4. Borrower: BioScrip, Inc. (the “Administrative Borrower”)       5.
Administrative Agent: Bank of America, N.A., including any successor thereto, as
the administrative agent (the “Administrative Agent”) under the Credit Agreement
      6. Credit Agreement: The First Lien Credit Agreement, dated as of August
6, 2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto.       7. Assigned Interest:  

  

Assignor[s]6   Assignee[s]7   Facility   Aggregate   Amount of   Percentage  
CUSIP                                                                          
   

 



 



5If Assignee is an Affiliated Lender, use Exhibit L to the Credit Agreement.

 

6List each Assignor, as appropriate.

 

7List each Assignee, as appropriate.

 

 

 

 

Assigned8   Amount of
Commitment/Loans
for all Lenders of
Facility subject to
Assignment9   Commitment/Loans
Assigned of
Facility subject to
Assignment   Assigned of
Commitment/
Loans of
Facility subject
to Assignment 10     Number     $     $       %         $     $       %        
$     $       %    


 

[8. Trade Date: __________________]11

 

Effective Date:____________, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



8Fill in the appropriate terminology for the classes of Facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Term B Loans”, “Incremental Term Loans” “Incremental Revolving Credit
Commitments”, “Refinancing Term Loans”, “Refinancing Revolving Credit
Commitments”, “Extended Term Loans”, “Extended Revolving Credit Commitments”,
etc.).

 

9Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

10Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

11To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:               Name:   Title:      
ASSIGNEE       [NAME OF ASSIGNEE]         By:     Name:   Title:

 

[Consented to and]12 Accepted for Recordation in the Register:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:       Name:     Title:  

 

[Consented to]:13

BIOSCRIP, INC.

 

By:       Name:     Title:  



 



 



12To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

13To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

 

 

 



ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(a) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b) of the Credit Agreement), (iii) from and after
the Effective Date referred to in this Assignment and Assumption, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) (b) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee and (viii) it is not a Disqualified Institution; (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii)         it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) appoints and authorizes the Administrative
Agent to take such action on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents (including any Intercreditor
Agreement) as are delegated to or otherwise conferred upon the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.

 

 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
permitted successors and assigns. This Assignment and Assumption may be executed
in any number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York. This Assignment and Assumption shall not be effective until recorded
in the Register.

 

 

 

 

EXHIBIT E-2

 

FORM OF NOTICE OF AFFILIATE ASSIGNMENT

 

Bank of America, N.A., as Administrative Agent

900 W. Trade St., 6th Floor

Charlotte, NC 28255

Attention: Melissa Mullis

 

Re:First Lien Credit Agreement, dated as of August 6, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly known
as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2” through
the consummation of the Merger, and immediately after the consummation of the
Merger and the effectiveness of the Credit Agreement until the consummation of
the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent and the Lenders and other parties from time to time party
thereto.

 

Dear Sir:

 

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(k) of the Credit Agreement, that

 

(a)          it has entered into an agreement to purchase via assignment a
portion of the Term Loans under the Credit Agreement,

 

(b)          the assignor in the proposed assignment is [ ________________ ],

 

(c)          immediately after giving effect to such assignment, the Proposed
Affiliate Assignee will be an Affiliated Lender,

 

(d)          the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is $ __________,

 

(e)          the aggregate amount of all Term Loans held by such Proposed
Affiliate Assignee and each other Affiliated Lender after giving effect to the
assignment hereunder (if accepted) is $[ _ ],

 

(f)           it, in its capacity as a Term Lender under the Credit Agreement,
hereby waives any right to bring any action against the Administrative Agent
with respect to the Term Loans that are the subject of the proposed assignment
hereunder, and

 

(g)          the proposed effective date of the assignment contemplated hereby
is [ __________, 20 ].

 

 

 

 

  Very truly yours,       [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]    
    By:          Name:     Title:     Phone Number:     Fax:     Email:        
Date:  

 

 

 

 

EXHIBIT E-3

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

Date: _________, 20__

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.05(a)(v)(D) of that certain First Lien Credit Agreement, dated as of
August 6, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among HC Group
Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited liability
company (“Merger Sub 2” through the consummation of the Merger, and immediately
after the consummation of the Merger and the effectiveness of the Credit
Agreement until the consummation of the Debt Assumption, the “Initial
Borrower”), BioScrip, Inc., a Delaware corporation (the “Company” and, upon the
consummation of the Debt Assumption, the “Parent Borrower”), the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent and the Lenders and other parties
from time to time party thereto, and (b) that certain Solicited Discounted
Prepayment Notice, dated , 20 , from the applicable Borrower Party (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

 

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[ ]% in respect of the Term Loans] [[ ]% in respect of the [ ]1
Class of Term Loans] (the “Acceptable Discount”) in an aggregate amount not to
exceed the Solicited Discounted Prepayment Amount.

 

The Borrower Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [ ]2 Class of Term Loans] that no Event of
Default has occurred and is continuing.

 

The Borrower Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.

 

The Borrower Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(v)(D)
of the Credit Agreement.

 

[The remainder of this page is intentionally left blank.]

 

 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

  [NAME OF APPLICABLE BORROWER PARTY]         By:               Name:   Title:

 

 

 

 

EXHIBIT E-4

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

Date: _______, 20__

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.05(a)(v)(C) of that certain First Lien Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Borrower Party
hereby requests that [each Term Lender] [each Term Lender of the [ ]1 Class of
Term Loans] submit a Discount Range Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

 

1.          This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower Party to [each Term Lender]
[each Term Lender of the [ ]2 Class of Term Loans].

 

2.          The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[ ] of
Term Loans] [$[ ] of the [ ]3 Class of Term Loans] (the “Discount Range
Prepayment Amount”).4

 

3.          The Borrower Party is willing to make Discounted Term Loan
Prepayments at a percentage discount to par value greater than or equal to [[ ]%
but less than or equal to [ ]% in respect of the Term Loans] [[ ]% but less than
or equal to [ ]% in respect of the [ ]5 Class of Term Loans] (the “Discount
Range”).





 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

4Minimum of $5,000,000 and whole increments of $1,000,000 in excess thereof.

 

5List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day6 following
the date of delivery of this notice pursuant to Section 2.05(a)(v)(C) of the
Credit Agreement.

 

The Borrower Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [ ]7 Class of Term Loans] that no Event of
Default has occurred and is continuing.

 

The Borrower Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

The Borrower Party expressly agrees that this Discount Range Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(v)(C)
of the Credit Agreement.

 

[The remainder of this page is intentionally left blank.]



 



 





6Which date may be extended for a period not exceeding three (3) Business Days
upon notice by the applicable Borrower Party to, and with the consent of, the
Auction Agent.

 

7List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

  [NAME OF APPLICABLE BORROWER PARTY]         By:       Name:     Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

 

EXHIBIT E-5

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

Date: ______, 20__

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the First Lien Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto, and (b) the Discount Range Prepayment Notice, dated
, 20 , from the applicable Borrower Party (the “Discount Range Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Discount Range Prepayment Notice
or, to the extent not defined therein, in the Credit Agreement.

 

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.     This Discount Range Prepayment Offer is available only for prepayment on
[the Term Loans] [the [ ]1 Class of Term Loans] held by the undersigned.

 

2.     The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

 

[Term Loans - $[ ]]

 

[the [ ]2 Class of Term Loans - $[ ]]

 

3.     The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[ ]% in respect of the Term Loans] [[ ]% in respect
of the [ ]3 Class of Term Loans] (the “Submitted Discount”).

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[ ]4 Class of Term Loans] indicated above
pursuant to Section 2.05(a)(v)(C) of the Credit Agreement at a price equal to
the Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

4List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrowers or any Borrower Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrowers, any of their Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrowers, Borrower Parties or Sponsor or any of their respective Affiliates
shall be required to make any representation that it is not in possession of
Material Non-Public Information and all parties to the relevant transactions
shall render customary “big boy” disclaimer letters, (4) none of the Borrowers,
their Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrowers, their Subsidiaries, the Administrative Agent and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information, and (5) the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

[The remainder of this page is intentionally left blank.]



 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

  [NAME OF LENDER]         By:       Name:     Title:

 

 

 

 

EXHIBIT E-6

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

Date:             , 20   

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain First Lien Credit Agreement, dated as of
August 6, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among HC Group
Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited liability
company (“Merger Sub 2” through the consummation of the Merger, and immediately
after the consummation of the Merger and the effectiveness of the Credit
Agreement until the consummation of the Debt Assumption, the “Initial
Borrower”), BioScrip, Inc., a Delaware corporation (the “Company” and, upon the
consummation of the Debt Assumption, the “Parent Borrower”), the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent and the Lenders and other parties
from time to time party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower Party
hereby requests that [each Term Lender] [each Term Lender of the [ ]1 Class of
Term Loans] submit a Solicited Discounted Prepayment Offer. Any Discounted Term
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:

 

1.      This Borrower Solicitation of Discounted Prepayment Offers is extended
at the sole discretion of the Borrower Party to [each Term Lender] [each Term
Lender of the [ ]2 Class of Term Loans].

 

2.      The maximum aggregate amount of the Discounted Term Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):3

 

[Term Loans - $[ ]]

 

[[ ]4 Class of Term Loans - $[ ]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time5 on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3Minimum of $5,000,000 and whole increments of $1,000,000 in excess thereof.

 

4List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

5Which date may be extended for a period not exceeding three (3) Business Days
upon notice by the Borrower Party to the Auction Agent.

 

 

 

 

The Borrower Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.

 

The Borrower Party expressly agrees that this Solicited Discounted Prepayment
Notice shall be irrevocable and is subject to the provisions of Section
2.05(a)(v)(D) of the Credit Agreement.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

  [NAME OF APPLICABLE BORROWER PARTY]         By:       Name:     Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

 

EXHIBIT E-7

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

Date:              , 20   

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the First Lien Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto, and (b) the Solicited Discounted Prepayment Notice,
dated             , 20   , from the applicable Borrower Party (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

 

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

 

1.     This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[ ]1 Class of Term Loans] held by the
undersigned.

 

2.     The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

 

[Term Loans - $[ ]]

 

[[ ]2 Class of Term Loans - $[ ]]

 

3.     The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[ ]% in respect of the Term Loans] [[ ]% in respect
of the [ ]3 Class of Term Loans] (the “Offered Discount”).

 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[ ]4 Class of Term Loans] pursuant to Section
2.05(a)(v)(D) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate outstanding amount not to exceed such Term Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrowers or any Borrower Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrowers, any of their Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrowers, Borrower Parties or Sponsor or any of their respective Affiliates
shall be required to make any representation that it is not in possession of
Material Non-Public Information and all parties to the relevant transactions
shall render customary “big boy” disclaimer letters, (4) none of the Borrowers,
their Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrowers, their Subsidiaries, the Administrative Agent and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information, and (5) the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

[The remainder of this page is intentionally left blank.]

 



 



4List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

  [NAME OF LENDER]         By:          Name:     Title:

 

 

 

 

EXHIBIT E-8

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

Date:              , 20     

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain First Lien Credit Agreement, dated as of
August 6, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among HC Group
Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited liability
company (“Merger Sub 2” through the consummation of the Merger, and immediately
after the consummation of the Merger and the effectiveness of the Credit
Agreement until the consummation of the Debt Assumption, the “Initial
Borrower”), BioScrip, Inc., a Delaware corporation (the “Company” and, upon the
consummation of the Debt Assumption, the “Parent Borrower”), the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent and the Lenders and other parties
from time to time party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Borrower Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [ ]1 Class of Term Loans] on the following terms:

 

1.          This Borrower Offer of Specified Discount Prepayment is available
only [to each Term Lender] [to each Term Lender of the [ ]2 Class of Term
Loans].

 

2.          The aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed [$[
] of Term Loans] [$[ ] of the [ ]3 Class of Term Loans] (the “Specified Discount
Prepayment Amount”).4

 

3.          The percentage discount to par value at which such Discounted Term
Loan Prepayment will be made is [[ ]% in respect of the Term Loans] [[ ]% in
respect of the [ ]5 Class of Term Loans] (the “Specified Discount”).

 

 

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m.6, New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

 



 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

4Minimum of $5,000,000 and whole increments of $1,000,000 in excess thereof.

 

5List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

6Which date may be extended for a period not exceeding three (3) Business Days
upon notice by the Borrower Party to, and with the consent of, the Auction
Agent.

 

 

 

 

The Borrower Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [ ]7 Class of Term Loans] that no Event of
Default has occurred and is continuing.

 

The Borrower Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

 

The Borrower Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

 

The Borrower Party expressly agrees that this Specified Discounted Prepayment
Notice shall be irrevocable and is subject to the provisions of Section
2.05(a)(v)(B) of the Credit Agreement.

 

[The remainder of this page is intentionally left blank.]

 



 



7List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

  [NAME OF APPLICABLE BORROWER PARTY]         By:               Name:   Title:

 

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

 

EXHIBIT E-9

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

Date:            , 20   

 

To: [Bank of America, N.A.], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the First Lien Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto, and (b) the Specified Discount Prepayment Notice,
dated              , 20 , from the applicable Borrower Party (the “Specified
Discount Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Specified
Discount Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

 

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[ ]1Class of Term Loans] held by such
Term Lender at the Specified Discount in an aggregate outstanding amount as
follows:

 

[Term Loans - $[         ]]

 

[[ ]2 Class of Term Loans - $[ ]]

 

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[ ]3 Class of Term Loans] pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

  

 



1List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

2List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

3List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

 

 

 

 

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrowers or any Borrower Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrowers, any of their Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrowers, Borrower Parties or Sponsor or any of their respective Affiliates
shall be required to make any representation that it is not in possession of
Material Non-Public Information and all parties to the relevant transactions
shall render customary “big boy” disclaimer letters, (4) none of the Borrowers,
their Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrowers, their Subsidiaries, the Administrative Agent and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information, and (5) the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

  [NAME OF LENDER]         By:             Name:   Title:

 

 

 

 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

[attached]

 

 

 

 

Execution Version

 

 

FIRST LIEN SECURITY AGREEMENT

 

dated as of

 

August 6, 2019

 

among

 

THE GRANTORS IDENTIFIED HEREIN,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I.   Definitions       Section 1.01. Credit Agreement;
Uniform Commercial Code 1 Section 1.02. Other Defined Terms 2       ARTICLE II.
  Pledge of Securities       Section 2.01. Pledge 4 Section 2.02. Delivery of
the Pledged Securities 5 Section 2.03. Representations, Warranties and Covenants
6 Section 2.04. Certification of Limited Liability Company and Limited
Partnership Interests 8 Section 2.05. Registration in Nominee Name;
Denominations 8 Section 2.06. Voting Rights; Dividends and Interest 8      
ARTICLE III.   Security Interests in Personal Property       Section 3.01.
Security Interest 10 Section 3.02. Representations and Warranties 13 Section
3.03. Covenants 16       ARTICLE IV.   Remedies       Section 4.01. Remedies
Upon Default 18 Section 4.02. Application of Proceeds 20 Section 4.03. Grant of
License to Use Intellectual Property 21       ARTICLE V.   Subordination      
Section 5.01. Subordination 22

 

-i-

 

 

    Page       ARTICLE VI.   Miscellaneous       Section 6.01. Notices 23
Section 6.02. Waivers; Amendment 23 Section 6.03. Administrative Agent’s Fees
and Expenses; Indemnification 23 Section 6.04. Successors and Assigns 24 Section
6.05. Survival of Agreement 24 Section 6.06. Counterparts; Effectiveness;
Several Agreement 24 Section 6.07. Severability 25 Section 6.08. Governing Law;
Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of Process 25
Section 6.09. Headings 25 Section 6.10. Security Interest Absolute 25 Section
6.11. Termination or Release 25 Section 6.12. Additional Grantors 26 Section
6.13. Administrative Agent Appointed Attorney-in-Fact 27 Section 6.14. General
Authority of the Administrative Agent 27 Section 6.15. Reasonable Care 27
Section 6.16. Delegation; Limitation 28 Section 6.17. Reinstatement 28 Section
6.18. [Reserved] 28 Section 6.19. Intercreditor Agreements 28

 

-ii-

 

 

Schedules

 

Schedule I(a) Legal Names Schedule I(b) Prior Organizational Names Schedule I(c)
Other Names on IRS Filings; Changes in Jurisdiction Schedule II Chief Executive
Offices Schedule III(a) Patents and Trademarks Schedule III(b) Copyrights
Schedule IV Pledged Equity and Pledged Debt Schedule V Commercial Tort Claims

 

Exhibits

 

Exhibit I Form of Security Agreement Supplement Exhibit II Form of Patent
Security Agreement Exhibit III Form of Trademark Security Agreement Exhibit IV
Form of Copyright Security Agreement

 

-iii-

 

 

FIRST LIEN SECURITY AGREEMENT dated as of August 6, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among the Grantors (as defined below) and BANK OF AMERICA, N.A.,
as Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

 

Preliminary Statement

 

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, amended and restated, extended, refinanced, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement until the consummation of the Debt
Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware corporation (the
“Company” and, upon the consummation of the Debt Assumption, the “Parent
Borrower”), the other Borrowers party hereto from time to time, the Guarantors
party thereto from time to time, Bank of America, N.A., as Administrative Agent,
and the Lenders and other parties from time to time party thereto.

 

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement and the Hedge Banks have agreed
to enter into and/or maintain one or more Secured Hedge Agreements on the terms
and conditions set forth in the Credit Agreement and in such Secured Hedge
Agreements. The obligations of the Lenders to extend such credit and of the
Hedge Banks to enter into and/or maintain such Secured Hedge Agreements are, in
each case, conditioned upon, among other things, the execution and delivery of
this Agreement.

 

The Grantors are affiliates of one another, will derive substantial benefits
from (i) the extension of credit to the Borrowers pursuant to the Credit
Agreement and (ii) the entering into and/or maintaining by the Hedge Banks of
the Secured Hedge Agreements with the Borrowers and/or one or more of their
Restricted Subsidiaries, and are willing to execute and deliver this Agreement
in order to induce the Lenders to extend such credit and the Hedge Banks to
enter into and/or maintain such Secured Hedge Agreements. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I.

 

Definitions

 

Section 1.01.         Credit Agreement; Uniform Commercial Code.

 

(a)          Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement. All terms defined in
the UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

 

 

 

 

(b)          The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.         Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Section 5.01.

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Allocable Amount” has the meaning assigned to such term in Section 5.01.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Closing Date Grantor” means each Grantor that is listed on the signature pages
hereto (including the Borrowers).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all copyright rights in any work subject to the copyright
laws of the United States, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Grantor” means the Parent Borrower, any other Borrowers, each Guarantor listed
on the signature pages hereto and each Guarantor, Borrower and Successor Parent
Borrower that becomes a party to this Agreement after the Closing Date.

 

-2-

 

 

“Initial Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter owned or acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, the
intellectual property rights in software and databases and related documentation
and all additions and improvements to the foregoing.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof; provided, that Licenses shall not include any Excluded
Assets.

 

“Material U.S. IP” has the meaning assigned to such term in Section 3.02(c).

 

“Merger Sub 2” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Parent Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement.

 

“Patents” means all of the following now owned or hereafter owned or acquired by
any Grantor: (a) all letters patent of the United States in or to which any
Grantor now or hereafter owns or acquires any right, title or interest, all
registrations and recordings thereof, and all applications for letters patent of
the United States, including registrations, recordings and pending applications
in the USPTO, and (b) all reissues, continuations, divisions, continuations-
in-part, renewals, improvements or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

-3-

 

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Security Agreement Supplement” means an instrument substantially in the form
attached hereto as Exhibit I or such other form agreed by the Administrative
Agent and the Administrative Borrower.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter owned, adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor and (b) all goodwill connected with the use of and symbolized
thereby; provided, that “Trademarks” shall not include any Excluded Assets.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE II.

 

Pledge of Securities

 

Section 2.01.        Pledge. As security for the payment or performance, as the
case may be, in full when due of all of the Secured Obligations, including the
Guaranteed Obligations, each of the Grantors hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, and lien on, all of such Grantor’s right, title
and interest in, to and under any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire right, title or
interest:

 



-4-

 

 

(i)          all Equity Interests directly held by it that are listed on
Schedule IV and any other Equity Interests in Restricted Subsidiaries obtained
in the future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include Excluded Assets;

 

(ii)         (A) all debt securities owned by it, including the debt securities
which are listed opposite the name of such Grantor on Schedule IV, (B) any debt
securities obtained in the future by such Grantor and (C) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt”;
provided that the Pledged Debt shall not include any Excluded Assets or any
intercompany indebtedness owed by either a Broker-Dealer Regulated Subsidiary or
Captive Insurance Subsidiary, which, in each case, is not Indebtedness);

 

(iii)        all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 2.01;

 

(iv)        subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)        all Proceeds of any of the foregoing;

 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”; provided that for the sake of clarity,
the Pledged Collateral shall not include any Excluded Assets).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth, including Section 3.01(e).

 

Section 2.02.        Delivery of the Pledged Securities.

 

(a)          Subject to Section 3.01(e) and Section 6.17 of the Credit
Agreement, each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, on the Closing
Date (or on the date on which such Grantor signs and delivers its first Security
Agreement Supplement (in the case of any Grantor other than a Closing Date
Grantor)), or if acquired after the Closing Date, within 60 days after receipt
by such Grantor (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion), any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to paragraph (b) of this Section 2.02, Pledged Debt.

 

-5-

 

 

(b)          Subject to Section 3.01(e), each Grantor will cause any
Indebtedness for borrowed money having an aggregate principal amount in excess
of $15,000,000 owed to such Grantor by any Person (other than a Loan Party) that
is evidenced by a duly executed promissory note to be pledged and delivered
(pursuant to the requirements of paragraph (a) of this Section 2.02) to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

 

(c)          Upon delivery to the Administrative Agent, any Pledged Securities
shall be accompanied by stock or security powers, as applicable, duly executed
in blank or other instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request (other than instruments or documents
governed by or requiring actions in any non-United States jurisdiction related
to Equity Interests of Foreign Subsidiaries). Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be deemed to supplement Schedule IV and made a part hereof;
provided that failure to supplement Schedule IV shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

 

(d)          The pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Administrative Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Pledged
Collateral.

 

Section 2.03.       Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)          as of the Closing Date, Schedule IV includes all Equity Interests,
debt securities and promissory notes required to be pledged by such Grantor
hereunder in order to satisfy the Collateral and Guarantee Requirement;

 

(b)          the Pledged Equity issued by a Grantor or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable (other than Pledged Equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non- assessable);

 

(c)          except for the security interests granted hereunder, under the ABL
Financing Documents and the Second Lien Financing Documents, such Grantor (i)
is, subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule IV, (ii) holds the same free and clear of all Liens, other than (A)
Liens created by the Collateral Documents and (B) other Liens permitted pursuant
to Section 7.01 of the Credit Agreement, and (iii) if reasonably requested by
the Administrative Agent, will use commercially reasonable efforts defend its
title or interest thereto or therein against any and all Liens (other than the
Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;

 

-6-

 

 

(d)          as of the Closing Date, except for restrictions and limitations (i)
imposed or permitted by the Loan Documents, the ABL Financing Documents, the
Second Lien Financing Documents and Contractual Obligations permitted pursuant
to Section 7.09 of the Credit Agreement or securities laws generally and (ii) in
the case of Pledged Equity of Persons that are not Subsidiaries, that are
transfer restrictions that exist at the time of acquisition of Equity Interests
in such Persons, the Pledged Collateral is freely transferable and assignable,
and none of the Pledged Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that would reasonably be expected to prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Administrative Agent of rights
and remedies hereunder;

 

(e)          [reserved];

 

(f)           [reserved];

 

(g)          by virtue of the execution and delivery by each Grantor of this
Agreement, and delivery of the instruments or certificates, if any, evidencing
the Pledged Securities to and continued possession by the Administrative Agent
in the State of New York, the Administrative Agent for the benefit of the
Secured Parties has a legal, valid and perfected lien upon and security interest
in such Pledged Security as security for the payment in full when due and
performance of the Secured Obligations to the extent such perfection is governed
by the UCC, subject only to Liens permitted by Section 7.01 of the Credit
Agreement;

 

(h)          the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein; and

 

(i)          subject to the terms of this Agreement and to the extent permitted
by applicable Law, each Grantor hereby agrees that upon the occurrence and
during the continuance of an Event of Default and delivery of prior written
notice as set forth in Section 2.06(a), it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder without further consent by the applicable
owner or holder of such Equity Interests.

 

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

 

-7-

 

 

Section 2.04.       Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, (ii) such certificate bears a legend indicating such interest
represented thereby is such a “security”, and (iii) such certificate shall be
delivered to the Administrative Agent in accordance with Section 2.02. Each
Grantor further acknowledges and agrees that with respect to any interest in any
limited liability company or limited partnership controlled on or after the
Closing Date by such Grantor and pledged hereunder that is not a “security”
within the meaning of Article 8 of the UCC, such Grantor shall at no time elect
to treat any such interest as a “security” within the meaning of Article 8 of
the UCC, nor shall such interest be represented by a certificate, unless such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Administrative Agent pursuant to Sections 2.02(a) and
(c).

 

Section 2.05.       Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the Borrowers three (3) Business Days’ prior written notice of its
intent to exercise such rights, (a) the Administrative Agent, on behalf of the
Secured Parties, shall have the right to hold the Pledged Equity in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and each Grantor will promptly give to the Administrative
Agent copies of any written notices or other written communications received by
it with respect to Pledged Equity registered in the name of such Grantor and (b)
the Administrative Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement, to the extent permitted by the
documentation governing such Pledged Securities.

 

Section 2.06.        Voting Rights; Dividends and Interest.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have provided three (3) Business
Days’ prior written notice to the Borrowers that the rights of the Grantors
under this Section 2.06 are being suspended:

 

(i)          Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof and each Grantor agrees that it shall not
exercise such rights in violation of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(ii)         The Administrative Agent shall promptly (after reasonable advance
written notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

-8-

 

 

(iii)        Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held for the benefit of the Administrative Agent and
the other Secured Parties and shall be promptly (and in any event within fifteen
(15) Business Days or such longer period as the Administrative Agent may agree
in its reasonable discretion) delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have given three (3) Business
Days’ prior written notice to the Borrowers of the suspension of the Grantors’
rights under paragraph (a) of this Section 2.06, then all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Grantor and shall be promptly (and in any event within fifteen (15)
Business Days or such longer period as the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account, and such Grantor’s right to receive and retain any
and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities shall be automatically
reinstated.

 

-9-

 

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have provided the Borrowers with
notice of the suspension of the rights of the Grantors under paragraph (a)(i) of
this Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this Section
2.06 shall be reinstated.

 

(d)          Any notice given by the Administrative Agent to the Borrowers
suspending the rights of the Grantors under this Section 2.06, (i) shall be
given in writing, (ii) may be given with respect to one or more Grantors at the
same or different times and (iii) may suspend the rights of one or more Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

ARTICLE III.

 

Security Interests in Personal Property

 

Section 3.01.        Security Interest.

 

(a)          As security for the payment or performance, as the case may be, in
full when due of all of the Secured Obligations, including the Guaranteed
Obligations, each Grantor hereby pledges to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its permitted successors and assigns,
for the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in, and lien on, all of such Grantor’s right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

-10-

 

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Documents;

 

(iv)        all Equipment;

 

(v)         all General Intangibles;

 

(vi)        all Goods;

 

(vii)       all Instruments;

 

(viii)      all Inventory;

 

(ix)         all Investment Property;

 

(x)          all books and records pertaining to the Collateral;

 

(xi)         all Fixtures;

 

(xii)        all Letter-of-Credit Rights, but only to the extent perfection of
security interests therein is accomplished by the filing of a UCC financing
statement;

 

(xiii)       all Intellectual Property;

 

(xiv)      all Commercial Tort Claims listed on Schedule V and on any supplement
thereto received by the Administrative Agent pursuant to Section 3.03(g);

 

(xv)       Deposit Accounts, including all amounts on deposit therein, credited
thereto or payable thereon; and

 

(xvi)      to the extent not otherwise included, all Proceeds and products of,
collateral for, income, royalties and other payments now or hereafter due and
payable with respect to, any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets.

 

(b)          Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any
financing statements or continuation statements (including fixture filings) with
respect to the Collateral or any part thereof and amendments thereto that (i)
indicate the Collateral as “all assets of the debtor, whether now existing or
hereafter acquired” or “all personal property, whether now existing or hereafter
acquired” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain the information required
by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether (A) such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon any reasonable request.

 



-11-

 

 

(c)          The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.

 

(d)          The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property of each
Grantor in which a security interest has been granted by each Grantor, with or
without the signature of any Grantor, and naming any Grantor or the Grantor as
debtors and the Administrative Agent as secured party.

 

(e)          Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Agreement
(including Security Interests in Investment Property and Fixtures) by any means
other than by (A) filings pursuant to the UCC in the office of the secretary of
state (or similar central filing office) of the relevant State(s), and filings
in the applicable real estate records with respect to any fixtures relating to
real property to the extent required by the Collateral and Guarantee
Requirement, (B) filings in the USPTO and USCO with respect to Intellectual
Property of any Grantor as expressly required elsewhere herein, (C) delivery to
the Administrative Agent to be held in its possession of all Collateral
consisting of certificated Pledged Collateral as expressly required elsewhere
herein or (D) other methods expressly provided herein, (ii) to enter into any
deposit account control agreement, securities account control agreement or any
other control agreement with respect to any deposit account, securities account
or any other Collateral that requires perfection by “control”, except as
expressly required by Section 2.02 hereof or Section 2.19 of the ABL Credit
Agreement, (iii) to take any action in any non-United States jurisdiction or
required by the laws of any non- United States jurisdiction in order to create
any security interests in assets located or titled outside of the United States
or to perfect any security interest in such assets, including any Intellectual
Property registered in any non-U.S. jurisdictions (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-United States jurisdiction or any requirement to make any
filings in any foreign jurisdiction, including with respect to foreign
Intellectual Property), (iv) to perfect in any assets subject to a certificate
of title statute unless perfection can be achieved by filing a UCC financing
statement, (v) to deliver any Pledged Collateral except as expressly provided in
Section 2.02, or (vi) to register, apply for the registration of, or deposit
into escrow any Intellectual Property (including source code).

 

-12-

 

 

(f)          Notwithstanding anything to the contrary in this Agreement, to the
extent any provision of this Agreement or the Credit Agreement excludes any
assets from the scope of the Article 9 Collateral, or from any requirement to
take any action to perfect any security interest in favor of the Administrative
Agent in the Article 9 Collateral, the representations, warranties and covenants
made by any relevant Grantor in this Agreement with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of the Administrative Agent (including, without limitation, Section 3.02) shall
be deemed not to apply to such excluded assets.

 

Section 3.02.       Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Administrative Agent and
the Secured Parties that:

 

(a)          Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title (except as otherwise
permitted by the Loan Documents) to the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder, except for (x)
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, (y) where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (z) Intellectual
Property owned by a third party as to which such Grantor has been granted a
License, and has full organizational power and authority to grant to the
Administrative Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any Governmental
Authority other than (i) any consent or approval that has been obtained or (ii)
any consent or approval the failure of which to obtain could not reasonably be
expected to cause a Material Adverse Effect.

 

(b)          Subject to Section 3.01(e): the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
schedules hereto for filing in the applicable filing office (or specified by
notice from the Borrowers to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations, in each case, as required by
the Collateral and Guarantee Requirement and Section 6.11 of the Credit
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC (other than
filings required to be made in the USPTO and the USCO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights).

 

-13-

 

 

(c)          The Grantors represent and warrant that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral owned by a Grantor consisting of material United States issued
Patents (and Patents for which United States issuances are pending), material
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and material United States registered
Copyrights, respectively (other than, in each case, any Excluded Assets) (such
subset of Article 9 Collateral, collectively, “Material U.S. IP”), have been
delivered to the Administrative Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for such Material U.S. IP and, except as would not reasonably be
expected to have a Material Adverse Effect, such Material U.S. IP is valid,
subsisting and enforceable. To the extent a security interest in such material
U.S. IP may be perfected by filing, recording or registration in USPTO or USCO
under the United States federal intellectual property laws, then no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary to perfect the Security Interest in such Material
U.S. IP (other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Material U.S. IP (or registration or
application for registration thereof) acquired or developed by any Grantor after
the Closing Date and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

 

(d)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment in full when due
and performance of the Secured Obligations and (ii) subject to the filings
described in Section 3.02(b) and (c), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC. Subject to Section 3.01(e) of this Agreement,
the ABL Intercreditor Agreement and any other intercreditor agreement entered
into pursuant to the Credit Agreement or any other Loan Document, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any statutory or similar Lien that has priority as a
matter of Law and (ii) any Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

 

(e)          The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other applicable
Laws covering any Article 9 Collateral that has not been terminated, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement that has not been terminated or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement that has
not been terminated or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens permitted pursuant to Section
7.01 of the Credit Agreement and assignments permitted by the Credit Agreement.

 



-14-

 

 

(f)          Names.

 

(i)          As of the Closing Date, the exact legal name of each Grantor, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule I(a) hereto. As of the Closing
Date, each Grantor is (a) the type of entity disclosed next to its name in
Schedule I(a) hereto and (b) a registered organization except to the extent
disclosed in Schedule I(a). Also set forth in Schedule I(a) is the
organizational identification number, if any, of each Grantor that is a
registered organization, the Federal Taxpayer Identification Number of each
Grantor as of the Closing Date, and the jurisdiction of formation of each
Grantor as of the Closing Date.

 

(ii)         Set forth in Schedule I(b) hereto is a list of any other legal
names each Grantor (or any other business or organization to which each Grantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise) has had in the past five
years prior to the Closing Date, together with the date of the relevant change.

 

(iii)        Set forth in Schedule I(c) is a list of all other names used by
each Grantor on any filings with the Internal Revenue Service at any time within
the five years preceding the date hereof. Except as set forth in Schedule I(c),
no Grantor has changed its jurisdiction of organization at any time during the
four months prior to the date hereof.

 

(g)          Current Locations. As of the Closing Date, the chief executive
office of each Grantor is located at the address set forth in Schedule II
hereto.

 

(h)          Intellectual Property.

 

(i)          Attached hereto as Schedule III(a) is a schedule setting forth all
of each Grantor’s Patents and Trademarks applied for or registered with the
USPTO, including the name of the registered owner or applicant and the
registration, application, or publication number, as applicable, of each Patent
or Trademark owned by each Grantor as of the Closing Date, in each case that
constitutes Collateral.

 

(ii)         Attached hereto as Schedule III(b) is a schedule setting forth all
of each Grantor’s United States Copyrights, including the name of the registered
owner and the registration number of each Copyright owned by each Grantor as of
the Closing Date, in each case that constitutes Collateral.

 

(i)          Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claim where such Grantor’s reasonable expectation of recovery is
in excess of $5,000,000, other than the Commercial Tort Claims listed on
Schedule V.

 

-15-

 

 

Section 3.03.        Covenants.

 

(a)          The Borrowers agree to notify the Administrative Agent in writing
promptly, but in any event within 30 calendar days (or such longer period as the
Administrative Agent may agree in its reasonable discretion), after any change
in (i) the legal name of any Grantor, (ii) the identity or type of organization
or corporate structure of any Grantor, (iii) the jurisdiction of organization of
any Grantor, (iv) the organizational identification number of such Grantor, if
any, but solely to the extent such organizational identification number is
required to be set forth on financing statements under the applicable UCC or (v)
the chief executive office of any Grantor.

 

(b)          Subject to Section 3.01(e), each Grantor shall, at its own expense,
upon the reasonable request of the Administrative Agent, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons, except with respect to Article 9 Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of the business, and to defend the
Security Interest of the Administrative Agent in the Article 9 Collateral and
the priority thereof against any Lien not permitted pursuant to Section 7.01 of
the Credit Agreement (except to the extent that the Parent Borrower reasonably
determines in good faith in consultation with the Administrative Agent that the
cost of such defense is excessive in relation to the benefit to the Secured
Parties of such security interest and priority); provided that, nothing in this
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is (x)
determined by such Grantor to be desirable in the conduct of its business and
(y) permitted by the Credit Agreement.

 

(c)          Subject to Section 3.01(e) and any other express limitations in
this Agreement, each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements or other documents in connection herewith or
therewith.

 

(d)          Subject to Section 3.01(e), upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, at its option,
upon two (2) Business Days’ prior written notice to the Borrowers, may discharge
past due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 7.01 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent as to the extent required
by the Credit Agreement; provided, however, the Grantors shall not be obligated
to reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise abandoned or
allowed to lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

-16-

 

 

(e)          Subject to Section 3.01(e) and to the ABL Intercreditor Agreement,
if at any time any Grantor shall take a security interest in any property of an
Account Debtor or any other Person the value of which is in excess of
$15,000,000 to secure payment and performance of an Account, such Grantor shall
promptly grant a security interest to the Administrative Agent for the benefit
of the Secured Parties to the extent not already granted pursuant to this
Agreement; provided that, notwithstanding anything to the contrary in this
Agreement, such grant shall not constitute a grant of a security interest in any
Excluded Assets. Such grant need not be filed of public record unless necessary
to continue the perfected status of the security interest against creditors of
and transferees from the Account Debtor or other Person granting the security
interest.

 

(f)          Intellectual Property Covenants.

 

(i)          Subject to clause (iv) below, except to the extent failure to act
would not reasonably be expected to have a Material Adverse Effect, with respect
to registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees to take, at
its expense, all reasonable steps, including, without limitation, in the USPTO,
the USCO and any other governmental authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
issuance, registration or application now or hereafter included in the
Intellectual Property of such Grantor that are not Excluded Assets.

 

(ii)         Subject to clause (iv) below, except as would not reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property,
excluding Excluded Assets, may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
become publicly known).

 

(iii)        Subject to clause (iv) below, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all reasonable steps to preserve and protect each item of its Intellectual
Property, including, without limitation, maintaining the quality of any and all
products or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the Closing Date,
and taking reasonable steps necessary to ensure that all licensed users of any
of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

 

(iv)        Notwithstanding any other provision of this Agreement, nothing in
this Agreement or any other Loan Document prevents or shall be deemed to prevent
any Grantor from abandoning, disposing of, discontinuing the use or maintenance
of, failing to pursue, or otherwise allowing to lapse, terminate or be put into
the public domain, any of its Intellectual Property to the extent permitted by
the Credit Agreement.

 

-17-

 

 

(v)         Within the same delivery period as required for the delivery of the
annual Compliance Certificate required to be delivered under Section 6.02(a) of
the Credit Agreement the Borrowers shall provide a list of any additional
Material U.S. IP of all Grantors not previously disclosed to the Administrative
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and USCO.

 

(g)          Commercial Tort Claims. Subject to Section 3.01(e), if the Grantors
shall at any time hold or acquire a Commercial Tort Claim where the applicable
Grantor has a reasonable expectation of recovery in excess of $7,500,000 for
which this clause has not been satisfied and for which a complaint in a court of
competent jurisdiction has been filed, such Grantor shall, on the date on which
a Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02(a) of the Credit Agreement for the fiscal quarter in which such
complaint was filed, notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

ARTICLE IV.

 

Remedies

 

Section 4.01.       Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Collateral and the Secured Obligations, including the
Guaranty and the Guaranteed Obligations, under this Agreement, the UCC or other
applicable Law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent,
promptly assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with written notice thereof prior to
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such exercise; (iv)
[reserved] and (v) subject to the mandatory requirements of applicable Law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Subject to the mandatory requirements of applicable Law and the notice
requirements described below, the Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

-18-

 

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine. The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

 



-19-

 

 

Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after three (3) Business Days’ prior
written notice to the Borrowers of its intent to exercise such rights, for the
purpose of (i) making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, (ii) making all determinations and decisions with respect
thereto and (iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto.

 

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that their rights and
remedies are subject to the second paragraph of Section 10.03 of the Credit
Agreement. If the Administrative Agent shall determine to exercise its right to
sell all or any of the Collateral of any Grantor pursuant to this Section 4.01,
each Grantor agrees that, upon request of the Administrative Agent, such Grantor
will, at its own expense, do or cause to be done all such other acts and things
as may be necessary to make such sale of such Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

Section 4.02.       Application of Proceeds. Subject to the ABL Intercreditor
Agreement, the Second Lien Intercreditor Agreement, any First Lien Intercreditor
Agreement and any other subordination and intercreditor agreement entered into
pursuant to the Credit Agreement or any other Loan Document, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in accordance with Section 8.03 of
the Credit Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

-20-

 

 

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay its Secured
Obligations and, to the extent set forth herein and in the other Loan Documents,
the fees and disbursements of any attorneys employed by any Secured Party to
collect such deficiency.

 

Section 4.03.       Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies at any time after and
during the continuance of an Event of Default, subject to the terms of the
licenses, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate to use
(and to the extent permitted by the licenses, license or sublicense) any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent shall expire immediately
upon the termination or cure of all Events of Default and shall be exercised by
the Administrative Agent solely during the continuance of an Event of Default
and in connection with the Administrative Agent’s exercise of remedies pursuant
to Section 4.01 and upon 10 Business Days’ prior written notice to the
applicable Grantor, and nothing in this Section 4.03 shall require Grantors to
grant any license that is prohibited by any rule of Law, statute or regulation,
or is prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Administrative Agent to a
third party shall include reasonable and customary terms and conditions
necessary to preserve the existence, validity and value of the affected
Intellectual Property, including without limitation, provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, quality control
and inurement and goodwill provisions with regard to Trademarks, patent
designation provisions with regard to Patents, copyright notices and
restrictions on decompilation and reverse engineering of copyrighted software
(it being understood and agreed that, without limiting any other rights and
remedies of the Administrative Agent under this Agreement, any other Loan
Document or applicable Law, nothing in the foregoing license grant shall be
construed as granting the Administrative Agent rights in and to such
Intellectual Property above and beyond (x) the rights to such Intellectual
Property that each Grantor has reserved for itself and (y) in the case of
Intellectual Property that is licensed to any such Grantor by a third party, the
extent to which such Grantor has the right to grant a sublicense to such
Intellectual Property hereunder). For the avoidance of doubt, the use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only during the continuance of an Event of Default. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may also exercise the rights afforded under Section 4.01 of
this Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

 

-21-

 

 

ARTICLE V.

 

Subordination

 

Section 5.01.       Subordination. Upon payment by any Grantor of any Secured
Obligations, all rights of such Grantor against the Borrowers or any other
Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full of all
the Secured Obligations (other than (i) contingent indemnity obligations for
then unasserted claims; and (ii) obligations and liabilities under Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Hedge Bank
shall have been made) and the termination of all Commitments to any Loan Party
under any Loan Document. If any amount shall erroneously be paid to the
Borrowers or any other Grantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrowers or any other Grantor, such amount shall be held for the benefit of the
Secured Parties and shall promptly be paid to the Administrative Agent to be
credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Grantor (other
than the Borrowers) shall, under this Agreement or the Credit Agreement as a
joint and several obligor, repay any of the Secured Obligations (an
“Accommodation Payment”), then the Grantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Grantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Grantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Grantors. As of any date of determination, the “Allocable
Amount” of each Grantor shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Grantor hereunder
and under the Credit Agreement without (a) rendering such Grantor “insolvent”
within the meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Grantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Grantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

-22-

 

 

ARTICLE VI.

 

Miscellaneous

 

Section 6.01.       Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to the Borrowers or any other Grantor shall be given to it in
care of the Borrowers as provided in Section 10.02 of the Credit Agreement.

 

Section 6.02.        Waivers; Amendment.

 

(a)          No failure or delay by any Secured Party in exercising any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges of the Secured Parties herein
provided, and provided under each other Loan Document, are cumulative and are
not exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the provision of services under Secured Hedge Agreements shall not be construed
as a waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
the Collateral and Guarantee Requirement and any consent required in accordance
with Section 10.01 of the Credit Agreement.

 

Section 6.03.        Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)          The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder as provided in Section 10.04 of the Credit Agreement and the
Administrative Agent and its Agent-Related Persons shall be entitled to
indemnity for its actions in connection herewith as provided in Section 10.05 of
the Credit Agreement.

 

-23-

 

 

(b)          Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party, or any resignation by, or removal of, the Administrative Agent.
All amounts due under this Section 6.03 shall be payable within 30 days of
written demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 6.03.

 

Section 6.04.        Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 6.05.        Survival of Agreement. All representations and warranties
made by the Grantors hereunder and in the other Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and the provision of services under Secured
Hedge Agreements, regardless of any investigation made by any Secured Party or
on its behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or Event of Default at the time any credit is extended
under the Credit Agreement, and shall continue in full force and effect as long
as this Agreement has not been terminated or released pursuant to Section 6.11
below.

 

Section 6.06.        Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) without the prior written consent of the Administrative Agent, except to
the extent permitted by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, restated, amended and restated, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

-24-

 

 

Section 6.07.         Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 6.08.         Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. The terms of Sections 10.15 and 10.16 of the
Credit Agreement with respect to governing law, submission of jurisdiction,
venue, consent to services of process and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

Section 6.09.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 6.10.         Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the Security Interest,
the grant of a security interest in the Pledged Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense (other than defense of payment or performance)
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

 

Section 6.11.         Termination or Release.

 

(a)          This Agreement and each other Collateral Document (in each case,
other than with respect to provisions hereof that expressly survive
termination), the Security Interest and all other security interests granted
hereby or thereby shall terminate with respect to all Secured Obligations and
any Liens arising therefrom shall be automatically released upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations as to which no claim has been asserted) .

 

(b)          A Grantor that is a Guarantor shall automatically be released from
its obligations hereunder and under any other Collateral Document to which it is
a party and the Security Interest and all other Liens granted hereby or thereby
to the Administrative Agent in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction or upon any
designation, in each case, permitted by the Credit Agreement as a result of
which such Grantor is released as a Guarantor pursuant to Section 11.09 of the
Credit Agreement.

 

-25-

 

 

(c)          Upon (i) any Disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), (ii) the effectiveness of any written consent to the release of the
Security Interest or other Liens granted hereby or by any other Collateral
Document in any Collateral pursuant to Section 10.01 of the Credit Agreement or
(iii) any Collateral becoming an “Excluded Asset”, the security interest in such
Collateral shall be automatically released.

 

(d)          The Security Interest and other Liens granted hereby or by any
other applicable Collateral Document in any Collateral shall, with respect to
such Collateral, be subordinated to another Lien permitted by Section 7.01 of
the Credit Agreement, in accordance with the terms of Section 9.10(c) of the
Credit Agreement, either (i) upon an election by the Administrative Agent to
subordinate such security interest or (ii) in respect of Liens permitted by
Section 7.01(b), (u), (w) and (aa) (solely with respect to clauses (b), (u) and
(w)) of the Credit Agreement, upon the Parent Borrower’s written notice to the
Administrative Agent thereof (with the Administrative Agent’s prompt
acknowledgement, not to be unreasonably withheld, delayed or conditioned).

 

(e)          In connection with any termination, subordination or release
pursuant to paragraph (a), (b), (c) or (d) of this Section 6.11, the
Administrative Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination, subordination or release and shall perform such other actions
reasonably requested by such Grantor to effect such termination, subordination
or release, including delivery of certificates, securities and instruments. Any
execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or representation or warranty of any kind (either express or
implied) by the Administrative Agent.

 

Section 6.12.         Additional Grantors. Pursuant to the Credit Agreement,
certain additional Restricted Subsidiaries of the Loan Parties and Successor
Parent Borrowers may be required to enter into this Agreement as Grantors. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
or Successor Parent Borrower of a Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

-26-

 

 

Section 6.13.      Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent as the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, after the
occurrence and during the continuance of an Event of Default and notice by the
Administrative Agent to the applicable Grantor of the Administrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) upon prior written notice to the Parent Borrower, to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at Law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) upon prior written notice to the
Parent Borrower, to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; (h) to obtain and adjust
insurance required to be paid to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, material breach or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact, in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

Section 6.14.       General Authority of the Administrative Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Administrative Agent as its agent
hereunder and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

Section 6.15.       Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

 

-27-

 

 

Section 6.16.        Delegation; Limitation. The Administrative Agent may
execute any of the powers granted under this Agreement and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible to the Lenders for the gross negligence or willful
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care and without gross negligence or willful misconduct.

 

Section 6.17.        Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Secured Obligations is rescinded, avoided, or must be otherwise
restored by any holder of any of the Secured Obligations, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise.

 

Section 6.18.        [Reserved].

 

Section 6.19.        Intercreditor Agreements.

 

(a)          Notwithstanding anything herein to the contrary, the Liens and
Security Interest granted to the Administrative Agent or any other Secured Party
pursuant to this Agreement, the exercise of any right or remedy by the
Administrative Agent or any other Secured Party hereunder and all other terms
and provisions of this Agreement, are subject to the terms and provisions of the
ABL Intercreditor Agreement, the Second Lien Intercreditor Agreement, any First
Lien Intercreditor Agreement and any other subordination and intercreditor
agreement entered into pursuant to the Credit Agreement or any other Loan
Document. In the event of any conflict between the terms and conditions of the
ABL Intercreditor Agreement, the Second Lien Intercreditor Agreement, any First
Lien Intercreditor Agreement and any other subordination and intercreditor
agreement entered into pursuant to the Credit Agreement or any other Loan
Document and the terms and conditions of this Agreement, the terms and
conditions of the ABL Intercreditor Agreement, the Second Lien Intercreditor
Agreement, any First Lien Intercreditor Agreement and any other subordination
and intercreditor agreement entered into pursuant to the Credit Agreement or any
other Loan Document, as applicable, shall govern and control in all respects and
supersede the terms of this Agreement with respect to such conflict. No right,
power or remedy granted to the Administrative Agent or any other Secured Party
hereunder shall be exercised by the Administrative Agent or such other Secured
Party, and no direction shall be given by the Administrative Agent or any other
Secured Party, in contravention of the ABL Intercreditor Agreement, the Second
Lien Intercreditor Agreement, any First Lien Intercreditor Agreement and any
other subordination and intercreditor agreement entered into pursuant to the
Credit Agreement or any other Loan Document.

 

-28-

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, to the extent the provisions of any Loan
Document require the delivery of, or control over, Collateral to be granted to
the Administrative Agent at any time prior to the discharge of the ABL
Obligations, then delivery of ABL Priority Collateral (as defined in the Credit
Agreement) (or control with respect thereto) shall instead be made to the ABL
Agent, to be held in accordance with the ABL Financing Documents and the ABL
Intercreditor Agreement, each applicable Grantor’s obligations hereunder or in
any other Loan Document (including the representations and warranties made by it
hereunder and in the other Loan Documents) with respect to such delivery shall
be deemed satisfied by the delivery to the ABL Agent, acting as a gratuitous
bailee of the Administrative Agent pursuant to the ABL Intercreditor Agreement.
Furthermore, at all times prior to the discharge of the ABL Obligations, the
Administrative Agent is authorized by the parties hereto to effect transfers of
such Collateral at any time in its possession (and any “control” or similar
agreements with respect to such Collateral) to ABL Agent.

 

[Signature Pages Follow]

 

-29-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  HC GROUP HOLDINGS II, LLC, as the Initial Borrower         By:          Name:
    Title:       BIOSCRIP INC., as the Parent Borrower         By:       Name:  
  Title:

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

  GRANTORS:       [·]         By:     Name:   Title:

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent,         By:       Name:    
Title:

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

EXHIBIT G

 

Global Intercompany Note

 

New York, New York

Date: [      ], 2019

 

FOR VALUE RECEIVED, each of the undersigned (and its successors), to the extent
a borrower from time to time with respect to any loan or advance or other credit
extensions (including trade payables) (a “Loan”) from any other entity listed on
the signature page hereto (each, in such capacity, a “Payor”), hereby promises
to pay to such other entity listed below (each, in such capacity, a “Payee”) or
its registered assigns, in immediately available funds in the currencies as
shall be agreed from time to time at such location as the applicable Payee shall
from time to time designate, the unpaid principal amount of all Loans made by
such Payee to such Payor. Each Payor promises also to pay interest, if any, on
the unpaid principal amount of all such loans and advances or other credit
extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Payor and such Payee.

 

This note (“Note”) is an Intercompany Note referred to in the (i) First Lien
Credit Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “First Lien
Credit Agreement”), among HC Group Holdings II, LLC (formerly known as Beta Sub,
LLC), a Delaware limited liability company (“Merger Sub 2” through the
consummation of the Merger, and immediately after the consummation of the Merger
and the effectiveness of the Credit Agreements (as defined below) until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent and the Lenders and other parties from time to time
party thereto, (ii) ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “ABL Credit Agreement”, and together with the First Lien
Credit Agreement, the “Credit Agreements”), among the Borrowers party thereto
from time to time, the Guarantors party thereto from time to time, Bank of
America, N.A., as Administrative Agent (together with its successors and assigns
in such capacity, the “ABL Agent”), a Swing Line Lender and an Issuing Bank, and
the Lenders and other parties from time to time party thereto and (iii) an
Indenture, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Second
Lien Notes Indenture”) among the Issuers party thereto from time to time and
Ankura Trust Company, LLC, as Collateral Agent (together with its successors and
assigns in such capacity, the “Second Lien Agent”, and, together with the First
Lien Agent and the ABL Agent, collectively, the “Agents”). Capitalized terms
used in this Note and not otherwise defined herein have the meanings specified
in the First Lien Credit Agreement, ABL Credit Agreement or the Second Lien
Notes Indenture, as applicable.

 

This Note (a) evidences loans, advances and other credit extensions, where, and
to the extent that, both (i) the Payor is a Loan Party and (ii) the Payee is a
Non-Loan Party and (b) is subject to the terms of the Credit Agreements.

 

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.

 

 

 

 

Anything in this Note to the contrary notwithstanding, the indebtedness owed by
any Payor that is a Loan Party to any Payee that is a Non-Loan Party (including
the indebtedness evidenced by this Note but excluding any indebtedness owed by
or to a Payor or Payee that is registered as a broker-dealer under the
Securities Exchange Act of 1934, as amended, or any other applicable Laws
requiring such registration) (any such Payor and Payee with respect to any such
indebtedness, an “Affected Payor” or “Affected Payee”, as relevant) shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Secured Obligations as defined in the First Lien
Credit Agreement (the “First Lien Obligations”), all Secured Obligations as
defined in the ABL Credit Agreement (the “ABL Obligations”) and all Secured
Obligations as defined in the Second Lien Notes Indenture (the “Second Lien
Obligations”), including, without limitation, where applicable, under such
Affected Payor’s guarantee of the First Lien Obligations, the ABL Obligations or
the Second Lien Obligations (the Obligations, the ABL Obligations, the Second
Lien Obligations and the foregoing obligations, including interest thereon,
fees, and expenses, if any, accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest, fees, or expenses
is an allowed or allowable claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

 

(i)          In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Affected Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Affected Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent indemnification
obligations as to which no claim has been asserted) and no Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the LC Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable Issuing Bank or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the applicable Issuing Bank) before any Affected Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment or
distribution on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness (other than contingent indemnification obligations as to
which no claim has been asserted) and no Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the LC Obligations related thereto
has been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or such Letter of Credit has been
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank), any payment or distribution to which such Affected Payee would
otherwise be entitled (other than (A) equity securities or (B) debt securities
of such Affected Payor that are subordinated, to at least the same extent as
this Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”)) in
respect of this Note shall be made to the holders of Senior Indebtedness;

 

(ii)         (x) if any Event of Default under Sections 8.01(a) or 8.01(f) of
the First Lien Credit Agreement or ABL Credit Agreement or under Sections
6.01(a) or 6.01(f) of the Second Lien Notes Indenture occurs and is continuing
and (y) subject to the ABL Intercreditor Agreement, the First Lien Agent, the
ABL Agent or the Second Lien Agent delivers notice to the Borrowers instructing
the Borrowers that such Agent is thereby exercising its rights pursuant to this
clause (ii) (provided that no such notice shall be required to be given in the
case of any Event of Default arising under Section 8.01(f) of either Credit
Agreement or Section 6.01(f) of the Second Lien Notes Indenture), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Affected Payor or any other Person on its behalf with respect to this
Note until the Senior Indebtedness has been paid in full (other than contingent
indemnification obligations as to which no claim has been asserted) and no
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
LC Obligations related thereto has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or such
Letter of Credit has been deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank); and

 

 

 

 

(iii)        if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii), such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the ABL Agent or the First Lien Agent (or after the discharge of First Lien
Obligations (as defined in the ABL Intercreditor Agreement), the Second Lien
Agent), as applicable, in each case on behalf of the applicable Secured Parties,
to the extent necessary to pay all Senior Indebtedness in full in cash (other
than contingent indemnification obligations as to which no claim has been
asserted) and no Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the LC Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable Issuing Bank or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank).

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Affected Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Affected Payee and each Affected Payor hereby agree that the
subordination of this Note (a) is, with respect to the holders of Senior
Indebtedness, intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510(a) of the United States Bankruptcy
Code or any similar provision under any other bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect and (b) is for
the benefit of (i) each Agent and each Secured Party are obligees under this
Note to the same extent as if their names were written herein as such and any of
each Agent may, on behalf of itself, and each Secured Party, as applicable,
proceed to enforce the subordination provisions herein to the extent applicable
subject to the ABL Intercreditor Agreement.

 

For the sake of clarity, the Indebtedness evidenced by this Note owed by any
Payor that is a Non- Loan Party shall not be subordinated to, and shall rank
pari passu in right of payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness. For the avoidance of doubt, this Note as between each Payor and
each Payee contains additional terms to any intercompany loan agreement between
them and this Note does not in any way replace such intercompany loans between
them nor does this Note in any way change the principal amount of any
intercompany loans between them.

 

If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made is rescinded or avoided or must otherwise be returned by the
holders of Senior Indebtedness for any reason whatsoever (including, without
limitation, in connection with the insolvency, bankruptcy or reorganization of
the any Loan Party or such other Persons), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.

 

 

 

 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. Except to the extent of any taxes required by law to
be withheld, all payments under this Note shall be made without offset,
counterclaim or deduction of any kind.

 

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.

 

From time to time after the date hereof, additional subsidiaries and affiliates
of the Holdings Guarantors may become parties hereto (as Payor and/or Payee, as
the case may be) by executing a counterpart signature page to this Note (each
additional subsidiary, an “Additional Party”). Upon delivery of such counterpart
signature page to the Payees, notice of which is hereby waived by the other
Payors and Payees, each Additional Party shall be a Payor and/or a Payee, as the
case may be, and shall be as fully a party hereto as if such Additional Party
were an original signatory hereof. Each Payor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor or Payee hereunder. This Note shall be
fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payor or Payee hereunder.

 

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the either Agent’s request,
be such Agent, acting solely for these purposes as agent of the Payor) shall
record the transfer of the right to payments of principal and interest on the
indebtedness governed by this Note to holders of the Senior Indebtedness in a
register (the “Register”), and no such transfer shall be effective until entered
in the Register.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 

 

 

BIOSCRIP, INC.         By:       Name:     Title:  

 

 

 

 

[GUARANTORS]         By:       Name:     Title:  

 

 

 

 

 

EXHIBIT H-1

 

FORM OF GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER TO CREDIT AGREEMENT [and ____________1, IN EACH CASE] AS
AND TO THE EXTENT APPLICABLE (this “Joinder”), is executed as of [DATE] by [NAME
OF SUBSIDIARY], a_____________[corporation] [limited liability company]
[partnership] (the “Joining Party”), and delivered to Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Secured Parties. Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

 

WITNESSETH:

 

WHEREAS, HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, the Administrative Agent and the
Lenders and other parties from time to time party thereto have entered into a
First Lien Credit Agreement, dated as of August 6, 2019 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers as contemplated
therein;

 

WHEREAS, the Joining Party [is a newly formed or acquired Material Domestic
Subsidiary (other than a Subsidiary Borrower or an Excluded Subsidiary unless
such Excluded Subsidiary is then an Elective Guarantor) and, therefore, is
required pursuant to the provisions of the Credit Agreement to become a
Subsidiary Guarantor under the Credit Agreement, and a Grantor under the
Security Agreement and the Intercreditor Agreements]/[is a wholly-owned
Restricted Subsidiary and the Parent Borrower desires the Joining Party to
Guarantee the Obligations by causing such Restricted Subsidiary to become a
Subsidiary Guarantor under the Credit Agreement, and a Grantor under the
Security Agreement and the Intercreditor Agreements]2; [and]

 

[WHEREAS, the Administrative Agent has not prohibited the Joining Party becoming
a Loan Party and a Subsidiary Guarantor under the Loan Documents3; and]

 



 



1Complete as applicable in case at the time of execution of the Joinder
Agreement there is any Intercreditor Agreement in effect.

  

2Delete and modify as appropriate.

 

3The Administrative Agent may prohibit a Foreign Subsidiary from becoming an
Elective Guarantor if it determines, in its reasonable credit judgment but after
consultation with the Administrative Borrower, that such Foreign Subsidiary
would not provide customary credit support for the Secured Obligations, which
determination may be based upon (A) the amount and enforceability of the
Guaranty that would be provided by the proposed Elective Guarantor, (B) the
enforceability of any security interest that may be granted with respect to any
Collateral located in the relevant jurisdiction and/or (C) such proposed
Elective Guarantor is organized in a country that is not a member of the
Organization for Economic Cooperation and Development or that is the target of
any U.S. sanctions program administered by OFAC.

 

 

 

 

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of, and participations in, Letters of Credit for the account
of, the Borrowers, in each case pursuant to the Credit Agreement, and,
accordingly, desires to execute this Joinder [in order to (i) satisfy the
requirements of the Collateral and Guarantee Requirement and (ii)]4 induce the
Lenders to continue to make Loans to the Borrowers, in each case pursuant to the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of each of the Secured Parties and
hereby covenants and agrees with each Secured Party as follows:

 

1.          By executing and delivering this Joinder, the Joining Party becomes
[(i)] a [Subsidiary] Guarantor for all purposes under the Credit Agreement,
[pursuant to Section 6.11 thereof,]5 and (ii) a Grantor for all purposes under
the Second Lien Intercreditor Agreement, pursuant to Article 5 thereof.

 

2.          The Joining Party agrees that, upon its execution and delivery
hereof, it will become a [Subsidiary] Guarantor under the Guaranty pursuant to
the Credit Agreement with respect to the Guaranteed Obligations, and will be
bound by all terms, conditions and duties applicable to a [Subsidiary] Guarantor
under the Credit Agreement and the other Loan Documents. Without limitation of
the foregoing, and in furtherance thereof, the Joining Party hereby jointly and
severally with the other Guarantors guarantees, as a primary obligor and not as
a surety, to each Secured Party and their respective successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
Guaranteed Obligations; provided, however, that Guaranteed Obligations shall
exclude all Excluded Swap Obligations.

 

3.          The Joining Party agrees that it shall execute and deliver a
Security Agreement Supplement on the date hereof simultaneously with the
execution of this Joinder and that it will become a Grantor under, and as
defined in, the Security Agreement, and will be bound by all terms, conditions
and duties applicable to a Grantor under the Security Agreement.

 

4.          The Joining Party hereby warrants and represents that it has good
record title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Annex I hereto
and except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 of the Credit Agreement and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



 



4To be included if the Joining Party is required to become a Loan Party under
the Credit Agreement.

 

5To be included if the Joining Party is required to become a Loan Party under
the Credit Agreement.

 

 

 

5.          This Joinder shall be binding upon the Joining Party and its
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, that the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document other than as permitted by the Credit Agreement. THIS JOINDER AND ANY
CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each of the parties hereto
hereby agrees that Sections 10.15 and 10.16 of the Credit Agreement are
incorporated herein mutatis mutandis. This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

5.          From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*   *   *

 

 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

  [NAME OF DOMESTIC SUBSIDIARY]         By:          
Name:                                            Title:

 

Accepted and Acknowledged by:

 

BANK OF AMERICA, N.A.,

  as Administrative Agent         By:          Name:   Title:  

 

 

 

 

EXHIBIT H-2

 

FORM OF BORROWER JOINDER AGREEMENT

 

THIS BORROWER JOINDER TO CREDIT AGREEMENT [and                1, IN EACH CASE]
AS AND TO THE EXTENT APPLICABLE (this “Joinder”), is executed as of [DATE] by
[NAME OF SUBSIDIARY], a                [corporation] [limited liability company]
[partnership] (the “New Borrowing Subsidiary”), and delivered to Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), for the
benefit of the Secured Parties. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

WITNESSETH:

 

WHEREAS, HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent and the Lenders and other parties from time to time party
thereto have entered into a First Lien Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the Borrowers, all as contemplated therein;

 

WHEREAS, pursuant to Section 2.18(f) of the Credit Agreement, the Administrative
Borrower may, at any time and from time to time, designate any Restricted
Subsidiary that is a wholly-owned Domestic Subsidiary that is treated as a
corporation for U.S. federal income tax purposes as a Borrower by delivery to
the Administrative Agent of a Borrower Joinder Agreement executed by such
Subsidiary and the Administrative Borrower.

 

WHEREAS, the Administrative Borrower and the New Borrowing Subsidiary desire
that the New Borrowing Subsidiary become a Borrower under the Credit Agreement.

 

WHEREAS, the New Borrowing Subsidiary will obtain benefits from the incurrence
of Loans by, and the issuance of, and participations in, Letters of Credit for
the account of, the Borrowers, in each case pursuant to the Credit Agreement,
and, accordingly, desires to execute this Joinder in order to induce the Lenders
to continue to make Loans to the Borrowers pursuant to the Credit Agreement.

 



 



1Complete as applicable in case at the time of execution of the Joinder
Agreement there is any Intercreditor Agreement in effect.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the New Borrowing Subsidiary, the receipt and sufficiency of which are hereby
acknowledged, the New Borrowing Subsidiary hereby makes the following
representations and warranties to the Administrative Agent for the benefit of
each of the Secured Parties and hereby covenants and agrees with each Secured
Party as follows:

  

1.          By executing and delivering this Joinder, the New Borrowing
Subsidiary becomes (i) a Borrower for all purposes under the Credit Agreement,
pursuant to Section 2.18(f) thereof, and (ii) a Grantor for all purposes under
the Second Lien Intercreditor Agreement, pursuant to Article 5 thereof.

 

2.          The New Borrowing Subsidiary, in consideration of each Lender’s
agreement to extend credit to it under and on the terms and conditions set forth
in the Credit Agreement, does hereby assume each of the obligations imposed upon
a “Borrower” under the Credit Agreement and agrees to be bound by the terms and
conditions of the Credit Agreement. In furtherance of the foregoing, the New
Borrowing Subsidiary hereby represents and warrants to each Lender as follows:

 

(a)Upon execution and delivery of this Agreement to the Administrative Agent,
the New Borrowing Subsidiary will become a Borrower under the Credit Agreement
and will thereafter (i) have all the rights and obligations of a Borrower
thereunder and be bound by all the provisions thereof, as fully as if the New
Borrowing Subsidiary were one of the original parties thereto and (ii) be
designated as a Loan Party under the Loan Documents (to the extent not already
so designated) with all the rights and obligations of a Loan Party, as fully as
if the New Borrowing Subsidiary were one of the original Borrowers under the
Credit Agreement.

 

(b)The New Borrowing Subsidiary is a wholly-owned Restricted Subsidiary that is
a Domestic Subsidiary of the Parent Borrower that is treated as a corporation
for U.S. federal income tax purposes.

 

3.          The New Borrowing Subsidiary agrees that it shall execute and
deliver a Security Agreement Supplement on the date hereof simultaneously with
the execution of this Joinder and that it will become a Grantor under, and as
defined in, the Security Agreement, and will be bound by all terms, conditions
and duties applicable to a Grantor under the Security Agreement.

 

4.          This Joinder shall be binding upon the New Borrowing Subsidiary and
its respective successors and permitted assigns and shall inure to the benefit
of and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, that the New Borrowing Subsidiary may not
assign any of its rights, obligations or interest hereunder or under any other
Loan Document other than as permitted by the Credit Agreement. THIS JOINDER AND
ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each of the parties hereto
hereby agrees that Sections 10.15 and 10.16 of the Credit Agreement are
incorporated herein mutatis mutandis. This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

5.          From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*   *   *

 

 

 

IN WITNESS WHEREOF, the New Borrowing Subsidiary has caused this Joinder to be
duly executed and delivered as of the date first above written.

 

  [NAME OF DOMESTIC SUBSIDIARY]         By:     Name:   Title:

 

Accepted and Acknowledged by:       BANK OF AMERICA, N.A.,   as Administrative
Agent         By:                 Name:   Title:  

 

 

 

 

EXHIBIT I-1

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrowers as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on Internal Revenue Service Form W-8
BEN-E or W-8BEN (or successor form(s)), as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and deliver promptly to the Borrowers and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrowers or the
Administrative Agent) or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made by to the undersigned or at
such times are as reasonably requested by the Borrowers or the Administrative
Agent.

 

[Signature Page Follows]

 

 

 

  

  [Lender]         By:           Name:   Title:         [Address]

 

Dated:                                                     , 20[    ]

 

 

 

 

EXHIBIT I-2

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrowers
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United
Statues trade or business conducted by the undersigned or its applicable
partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption (or
successor form(s), as applicable): (i) a Form W-8BEN or W-8BEN-E or (ii) a Form
W-8IMY accompanied by a Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrowers and the Administrative Agent in writing and promptly
deliver to the Borrowers and the Administrative Agent an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by the Borrowers or the Administrative Agent) or promptly notify the
Borrowers and the Administrative Agent in writing of its legal ineligibility to
do so, and (2) the undersigned shall have at all times furnished the Borrowers
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrowers
and the Administrative Agent.

 

[Signature Page Follows]

 

 

 

 

  [Lender]         By:     Name:   Title:         [Address]

 

Dated:                                                     , 20[    ]

 

 

 

 

EXHIBIT I-3

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not
a ten percent shareholder of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrowers described in Section 881(c)(3)(C) of the Code, and (v)
no payments in connection with any Loan Document are effectively connected with
a United States trade or business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN-E or W-8BEN-E (or
successor form(s)), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its legal ineligibility to
do so, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned or at such
times are as reasonably requested by such Lender.

 

[Signature Page Follows]

 

 

 

 

  [Participant]         By:          Name:   Title:         [Address]

 

Dated:                                                     , 20[    ]

 

 

 

 

EXHIBIT I-4

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit Agreement, dated as of August 6, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of the Credit Agreement until
the consummation of the Debt Assumption, the “Initial Borrower”), BioScrip,
Inc., a Delaware corporation (the “Company” and, upon the consummation of the
Debt Assumption, the “Parent Borrower”), the other Borrowers party thereto from
time to time, the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent and the Lenders and other parties from time to
time party thereto. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrowers
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United States
trade or business conducted by the undersigned or its applicable
partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption (or successor
form(s), as applicable): (i) a Form W-8BEN or W-8BEN-E or (ii) a Form W-8IMY
accompanied by a Form W-8BEN or W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[Signature Page Follows]

 

 

 

 

  [Participant]         By:     Name:   Title:         [Address]

 

Dated:                                                     , 20[    ]

 

 

 

 

EXHIBIT J

 

FORM OF FIRST LIEN INTERCREDITOR AGREEMENT

 

[attached]

 

 

 

 

[FORM OF]

FIRST-LIEN INTERCREDITOR AGREEMENT

 

Among

 

BIOSCRIP, INC.,

as the Parent Borrower,

 

the other Grantors party hereto,

 

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

 

BANK OF AMERICA, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties,

 

[                          ]

as the Initial Additional First-Lien Collateral Agent,

 

[                          ]

as the Initial Additional Authorized Representative,

 

and

 

each additional Authorized Representative from time to time party hereto

 

dated as of [         ], 20[   ]

 

 

 

 

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [           ], 20 [   ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among BioScrip, Inc., a Delaware
corporation (the “Parent Borrower”), certain other borrowers from time to time
party to the First Lien Credit Agreement (collectively with the Parent Borrower,
the “Borrowers”), the other Grantors (as defined below) from time to time party
hereto, BANK OF AMERICA, N.A., as administrative agent for the Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Credit Agreement Collateral Agent”), BANK OF
AMERICA, N.A., as Authorized Representative (as defined below) for the Credit
Agreement Secured Parties, [ _ ], as collateral agent for the Initial Additional
First-Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Initial Additional First- Lien
Collateral Agent”), [ _ ], as Authorized Representative for the Initial
Additional First-Lien Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”) and each additional Authorized Representative from
time to time party hereto for the other Additional First-Lien Secured Parties of
the Series (as defined below) with respect to which it is acting in such
capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (as defined below), the Credit Agreement
Collateral Agent (for itself and on behalf of the Credit Agreement Secured
Parties), the Initial Additional First-Lien Collateral Agent, the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01         Certain Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

 

“Additional First-Lien Documents” means, with respect to the Initial Additional
First- Lien Obligations or any other Series of Additional First-Lien
Obligations, the notes, indentures, security documents, guarantees and other
operative agreements evidencing or governing such Indebtedness and the Liens
securing such Indebtedness, including the Initial Additional First- Lien
Documents and the Additional First-Lien Security Documents and each other
agreement entered into for the purpose of securing the Initial Additional
First-Lien Obligations or any other Series of Additional First-Lien Obligations.

 

“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First- Lien Obligations and (2) all Obligations owing by any Grantor
pursuant to the terms of any Series of Additional Senior Class Debt designated
as Additional First-Lien Obligations pursuant to Section 5.13 hereof after the
date hereof, including, without limitation, all amounts in respect of any
principal, premium, interest, fees, expenses (including interest, fees, or
expenses that accrue after the commencement of an Insolvency or Liquidation
Proceeding, regardless of whether such interest, fees, or expenses is an allowed
claim under such Insolvency or Liquidation Proceeding), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
First-Lien Document.

 

 

 

  

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Collateral Agent and Authorized Representative
with respect thereto, and shall include the Initial Additional First-Lien
Secured Parties.

 

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

 

“Additional Senior Class Debt” has the meaning assigned to such term in Section
5.13. “Additional Senior Class Debt Parties” has the meaning assigned to such
term in Section

5.13.

 

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

 

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
thereto (including as a result of any Refinancing (provided that the Additional
First-Lien Obligations with respect thereto has been designated in writing by
the Parent Borrower and the Additional Senior Class Debt Representative under
such Additional First-Lien Document to each other Collateral Agent and each
other Authorized Representative as the “Credit Agreement Obligations” for
purposes of this Agreement) or other modification of the Credit Agreement
permitted by Section 2.08 hereof).

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (a) prior to a Non-Controlling Authorized Representative Enforcement
Date, (i) until the date that the Discharge of Credit Agreement Obligations has
occurred, the Administrative Agent and (ii) from and after the date that the
Discharge of Credit Agreement Obligations has occurred, the Authorized
Representative of the Series of First-Lien Obligations that constitutes the
largest outstanding principal amount of any then outstanding Series of
First-Lien Obligations with respect to such Shared Collateral and (b) from and
after a Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the “authorized
representative” named for such Series in the applicable Joinder Agreement.

 

 

 

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First- Lien Security Document to secure one or more Series of First-Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Initial Additional First-Lien Collateral
Agent and (iii) in the case of any other Series of Additional First-Lien
Obligations, the “collateral agent” named for such Series in the applicable
Joinder Agreement.

 

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and (ii)
from and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent with respect to the First-Lien Obligations under which
Applicable Authorized Representative is the Authorized Representative.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Administrative Agent is the Applicable Authorized
Representative, the Credit Agreement Secured Parties and (ii) at any other time,
the Series of First-Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
August 6, 2019, among HC Group Holdings II, LLC (formerly known as Beta Sub,
LLC), a Delaware limited liability company (“Merger Sub 2” through the
consummation of the Merger, and immediately after the consummation of the Merger
and the effectiveness of the First Lien Credit Agreement until the consummation
of the Debt Assumption, the “Initial Borrower”), the Parent Borrower, certain
subsidiaries of the Borrowers party thereto from time to time, the lenders from
time to time party thereto, Bank of America, N.A., as administrative agent (in
such capacity and together with its successors in such capacity, the
“Administrative Agent”) and the other parties thereto from time to time, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

 

 

 

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

 

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
(including, for the avoidance of doubt, obligations under cash management
agreements, hedging agreements and other similar agreements that were secured by
such Shared Collateral) is no longer secured by such Shared Collateral. The term
“Discharged” shall have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided, that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional First-Lien
Obligations secured by such Shared Collateral under an Additional First- Lien
Document which Additional First-Lien Obligations have been designated in writing
by the Administrative Borrower and the Additional Senior Class Debt
Representative under such Additional First-Lien Document to each other
Collateral Agent and each other Authorized Representative as the “Credit
Agreement Obligations” for purposes of this Agreement.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and

(ii)         each Series of Additional First-Lien Obligations.

 

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

 

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

 

 

 

“Grantors” means the Borrowers, and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Initial Additional First-Lien Agreement” mean that certain [indenture] [other
loan agreement], dated as of [ ], 20[ ], among the Borrowers, [the guarantors
identified therein] and [ ], as [trustee] [agent], as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

“Initial Additional First-Lien Collateral Agent” has the meaning assigned to
such term in the introductory paragraph of this Agreement.

 

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents, guarantees
and other operative agreements evidencing or governing the Indebtedness
thereunder, and the Liens securing such Indebtedness including any agreement
entered into for the purpose of securing the Initial Additional First-Lien
Obligations.

 

“Initial Additional First-Lien Obligations” means the [“Obligations”] as such
term is defined in the [Initial Additional First-Lien Security Agreement].

 

“Initial Additional First-Lien Secured Parties” means the Initial Additional
First-Lien Collateral Agent, the Initial Additional Authorized Representative
and the holders of the Initial Additional First-Lien Obligations issued pursuant
to the Initial Additional First-Lien Agreement.

 

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrowers, the Initial Additional
First-Lien Collateral Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)         any case commenced by or against the Borrowers or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrowers or any other Grantor or any
similar case or proceeding relative to the Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

 

 

 

(2)         any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Borrowers or any other Grantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)         any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrowers or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement substantially in the form
of

Annex II hereto.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time prior to the Discharge of Credit Agreement
Obligations, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Additional First-Lien Obligations with respect
to such Shared Collateral and (ii) at any time from and after the Discharge of
Credit Agreement Obligations, the Authorized Representative of the Series of
First-Lien Obligations that constitutes the second largest outstanding principal
amount of any then outstanding Series of First-Lien Obligations with respect to
such Shared Collateral.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided, that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Applicable Authorized Representative or
the Controlling Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

 

 

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Non-Shared Collateral” has the meaning assigned to such term in Section
2.01(c). “Obligations” means any and all obligations (including guaranty
obligations) with respect to the payment and performance of (i) any principal of
or interest or premium on any indebtedness, including any reimbursement
obligation in respect of any letter of credit, or any other liability, including
interest that accrues on or after the commencement of any Insolvency or
Liquidation Proceeding of the Borrowers or any Grantor at the rate provided for
in the respective documentation, whether or not a claim for post-petition
interest is allowed or allowable in any such Insolvency or Liquidation
Proceeding, (ii) any fees, charges, penalties, damages, indemnification
obligations, expense reimbursement obligations or other liabilities or amounts
payable under the documentation governing any indebtedness (including, without
limitation, the retaking, holding, selling or otherwise disposing of or
realizing on the Collateral), including fees, charges, penalties, damages,
indemnification obligations, expense reimbursement obligations or other
liabilities or amounts payable that are incurred on or after the commencement of
any Insolvency or Liquidation Proceeding of the Borrowers or any Grantor,
whether or not a claim therefor is allowed or allowable in any such Insolvency
or Liquidation Proceeding, (iii) any obligation to post cash collateral in
respect of letters of credit or any other obligations and (iv) all performance
obligations under the documentation governing any indebtedness and shall in any
event include all obligations and liabilities of the Borrowers and each Grantor
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law (if applicable), would become
due, in each case, whether outstanding on the date hereof or incurred or arising
from time to time after the date of this Agreement and whether primary,
secondary, direct, contingent, fixed or otherwise.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

 

 

 

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, controller, treasurer
or assistant treasurer or other similar officer or Person performing similar
functions of a Person.

 

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each other Additional First-Lien Document.

 

“Security Agreement” means the Security Agreement, dated as of August 6, 2019,
among the Borrowers, the Guarantors party thereto, the Administrative Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-
Lien Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold, or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders hold, a valid
and perfected security interest at such time (other than Non-Shared Collateral).
If more than two Series of First-Lien Obligations are outstanding at any time
and the holders of less than all Series of First-Lien Obligations hold, or their
respective Authorized Representatives or the Collateral Agent on behalf of such
holders hold, a valid and perfected security interest in any Collateral at such
time, then such Collateral shall constitute Shared Collateral for those Series
of First-Lien Obligations that hold a valid and perfected security interest in
such Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

 

 

 

 

SECTION 1.02         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

SECTION 1.03         Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any Real
Property (as defined in the Credit Agreement) subject to a mortgage that applies
to all First-Lien Obligations shall not be deemed to be an Impairment of any
Series of First-Lien Obligations. In the event of any Impairment with respect to
any Series of First-Lien Obligations, the results of such Impairment shall be
borne solely by the holders of such Series of First-Lien Obligations, and the
rights of the holders of such Series of First-Lien Obligations (including,
without limitation, the right to receive distributions in respect of such Series
of First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First- Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.

 

 

 

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01         Priority of Claims.

 

(a)          Anything contained herein or in any of the Secured Credit Documents
to the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or
any First-Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrowers or any
other Grantor (including any adequate protection payments) or any First-Lien
Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
of any sale, collection or other liquidation of any such Shared Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party or received by
the Controlling Collateral Agent or any First-Lien Secured Party pursuant to any
such intercreditor agreement with respect to such Shared Collateral and proceeds
of any such distribution (subject, in the case of any such payments, proceeds,
or distribution, to the sentence immediately following) (all such payments,
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied (i) FIRST, to the payment of all amounts owing to each
Collateral Agent (in its capacity as such) pursuant to the terms of any Secured
Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in full of
the First-Lien Obligations of each Series on a ratable basis, with such Proceeds
to be applied to the First-Lien Obligations of a given Series in accordance with
the terms of the applicable Secured Credit Documents; provided that following
the commencement of any Insolvency or Liquidation Proceeding with respect to any
Grantor, solely as among the holders of First-Lien Obligations and solely for
purposes of this clause SECOND and not any other documents governing the
First-Lien Obligations, in the event the value of the Shared Collateral is not
sufficient for the entire amount of Post-Petition Interest on the First-Lien
Obligations to be allowed under Section 506(a) and (b) of the Bankruptcy Code or
any other applicable provision of the Bankruptcy Code or other Bankruptcy Law in
such Insolvency or Liquidation Proceeding, the amount of First-Lien Obligations
of each Series of First-Lien Obligations shall include only the maximum amount
of Post-Petition Interest on the First-Lien Obligations allowable under Section
506(a) and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding; and (iii) THIRD, after payment of all First-Lien Obligations, to the
Borrowers and the other Grantors or their successors or assigns, as their
interests may appear, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct. Notwithstanding the
foregoing, with respect to any Shared Collateral upon which a third party (other
than a First-Lien Secured Party) has a Lien or security interest that is junior
in priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.

 

 

 

 

(b)          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First-Lien Secured
Party hereby agrees that the Liens securing each Series of First-Lien
Obligations on any Shared Collateral shall be of equal priority.

 

(c)          Notwithstanding anything in this Agreement or any other First-Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations held by the
Administrative Agent or Credit Agreement Collateral Agent pursuant to Section
2.05(c)(ii), 2.17 or Article 8 of the Credit Agreement (or any equivalent
successor provision) (the “Non-Shared Collateral”) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral and it is
understood and agreed that this Agreement shall not restrict the rights of any
Credit Agreement Secured Party to pursue enforcement proceedings, exercise
remedies or make determinations with respect to the Non- Shared Collateral or
otherwise take actions with respect to the Non-Shared Collateral in accordance
with the Credit Agreement.

 

SECTION 2.02         Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

 

(a)          Only the Controlling Collateral Agent shall act or refrain from
acting with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First-Lien Secured Party shall or shall instruct any Collateral Agent
to, and no Collateral Agent that is not the Controlling Collateral Agent shall,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Additional First-Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

 

 

 

(b)          With respect to any Shared Collateral, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Controlling Collateral Agent to, commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any First-Lien Security Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the applicable Secured Credit Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.

 

(c)          Notwithstanding the equal priority of the Liens securing each
Series of First-Lien Obligations, the Controlling Collateral Agent (acting on
the instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

 

(d)          Each of the First-Lien Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties on all or
any part of the Collateral, or the provisions of this Agreement; provided, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

 

 

 

 

SECTION 2.03         No Interference; Payment Over.

 

(a)          Each First-Lien Secured Party agrees that (i) it will not challenge
or question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided, that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Collateral Agents or any other
First-Lien Secured Party to enforce this Agreement.

 

(b)          Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

 

SECTION 2.04         Automatic Release of Liens; Amendments to First-Lien
Security Documents.

 

(a)          If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that (i) the Liens in
favor of each Collateral Agent for the benefit of each related Series of
First-Lien Secured Parties attach to any such proceeds of such sale or
disposition with the same priority vis-à-vis all the other First-Lien Secured
Parties as existed prior to the commencement of such sale or other disposition,
and any such Liens shall remain subject to the terms of this Agreement until
application thereof pursuant to Section 2.01 and (ii) any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.

 

 

 

 

(b)          Each Collateral Agent and Authorized Representative agrees to
execute and deliver all such authorizations and other instruments as shall
reasonably be requested by the Controlling Collateral Agent to evidence and
confirm any release of Shared Collateral provided for in this Section 2.04
without the consent of any First-Lien Secured Parties.

 

SECTION 2.05         Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

 

(a)          This Agreement shall continue in full force and effect
notwithstanding the commencement and continuance of any proceeding under the
Bankruptcy Code or any other Insolvency or Liquidation Proceeding by or against
any Grantor or any of its Subsidiaries. The relative rights as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor. The parties hereto acknowledge that the provisions of
this Agreement are intended to be enforceable as contemplated by Section 510(a)
of the Bankruptcy Code. All references herein to any Grantor shall include such
Grantor as a debtor-in-possession and any receiver or trustee for such Grantor.

 

(b)          If the Borrowers and/or any other Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code or any other Bankruptcy Law
and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or the use of cash collateral under Section 363 of the Bankruptcy
Code or any equivalent provision of any other Bankruptcy Law, each First- Lien
Secured Party (other than any Controlling Secured Party or the Authorized
Representative of any Controlling Secured Party) agrees that it will not raise,
join or support any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Controlling
Collateral Agent or Authorized Representative of the Controlling Secured Parties
shall then oppose or object (or join in or support any objection) to such DIP
Financing or such DIP Financing Liens or use of cash collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First-Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First-Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First-Lien Secured Parties (other than any
Liens of the First-Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First-Lien Secured Parties as set forth in this Agreement
(other than any Liens of the First-Lien Secured Parties constituting DIP
Financing Liens), (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First-Lien Obligations, such amount is applied
pursuant to Section 2.01, and (D) if any First-Lien Secured Parties are granted
adequate protection, including in the form of periodic payments, in connection
with such DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided, that this Agreement
shall not limit the right of the First-Lien Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Lien Secured Parties of such Series or
their Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First-Lien Secured Parties receiving adequate
protection shall not object to any other First- Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

 

 

 

 

SECTION 2.06         Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement or avoidance of a preference, fraudulent transfer, or other
avoidance action under the Bankruptcy Code, any other Bankruptcy Law, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First-Lien Obligations shall again have
been paid in full in cash.

 

SECTION 2.07         Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

 

SECTION 2.08         Refinancings, etc. The First-Lien Obligations of any Series
may, subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of, any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided, that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

 

 

 

 

SECTION 2.09         Possessory Collateral Agent as Gratuitous Bailee for
Perfection.

 

(a)          The Possessory Collateral shall be delivered, or control thereof
transferred, to the Credit Agreement Collateral Agent and the Credit Agreement
Collateral Agent agrees to hold (and, pending delivery or transfer of control of
the Control Collateral to the Credit Agreement Collateral Agent, each other
Collateral Agent agrees to hold) any Shared Collateral constituting Possessory
Collateral that is part of the Collateral in its possession or control (or in
the possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other First-Lien Secured Party and any assignee solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09; provided
that at any time the Credit Agreement Collateral Agent is not the Controlling
Collateral Agent, the Credit Agreement Collateral Agent shall, at the request of
the Controlling Collateral Agent or Credit Agreement Collateral Agent, promptly
deliver or transfer control of all Possessory Collateral in its possession to
the Controlling Collateral Agent together with any necessary endorsements in its
possession (or otherwise allow the Controlling Collateral Agent to obtain
possession or control of such Possessory Collateral). The Borrowers shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify each Collateral Agent for loss or damage suffered by
such Collateral Agent as a result of such transfer except for loss or damage
suffered by such Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith.

 

(b)          The Controlling Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(c)          The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

 

SECTION 2.10         Amendments to Security Documents.

 

(a)          Without the prior written consent of the Credit Agreement
Collateral Agent (or, from and after the Discharge of Credit Agreement
Obligations, the Controlling Collateral Agent), each Additional First-Lien
Secured Party agrees that no Additional First-Lien Security Document may be
amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification, or the terms of any new Additional
First-Lien Security Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

 

(b)          Without the prior written consent of the Controlling Collateral
Agent (determined for the purposes of this clause (b) as if the Discharge of
Credit Agreement Obligations had occurred), the Credit Agreement Collateral
Agent agrees that no Credit Agreement Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Credit Agreement Collateral
Document would be prohibited by, or would require any Grantor to act or refrain
from acting in a manner that would violate, any of the terms of this Agreement.

 

 

 

 

(c)          In making determinations required by this Section 2.10, each
Collateral Agent may conclusively rely on a certificate of a Responsible Officer
of the Borrowers stating that such amendment is permitted by Section 2.10(a) or
(b), as the case may be.

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01         Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Lien Obligations of any Series, or the Shared Collateral subject to any
Lien securing the First-Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative or Collateral Agent and shall be entitled to make such
determination or not make any determination on the basis of the information so
furnished; provided, however, that if an Authorized Representative or a
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of a Responsible Officer of the Borrowers. Each
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First-Lien Secured Party or any other Person as a result of
such determination.

 

ARTICLE IV

 

The Controlling Collateral Agent

 

ARTICLE 4.01         Authority.

 

(a)          Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on any
Controlling Collateral Agent to any Non- Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.

 

 

 

 

(b)          In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law or (iii) subject to Section
2.05, any borrowing by, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Borrowers or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

 

SECTION 4.02. Rights as a First-Lien Secured Party. Any Person serving as a
Collateral Agent or Authorized Representative hereunder shall have the same
rights and powers in its capacity as a First-Lien Secured Party under any Series
of First-Lien Obligations that it holds as any other First-Lien Secured Party of
such Series and may exercise the same as though it were not a Collateral Agent
or Authorized Representative and the term "First-Lien Secured Party" or
"First-Lien Secured Parties" or (as applicable) "Credit Agreement Secured
Party", "Credit Agreement Secured Parties", "Initial Additional First-Lien
Secured Party ", "Initial Additional First-Lien Secured Parties", “Additional
First-Lien Secured Party” or “ Additional First-Lien Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as a Collateral Agent or Authorized Representative
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Grantor or any Subsidiary thereof or other Affiliate thereof as if such Person
were not a Collateral Agent or Authorized Representative hereunder and without
any duty to account therefor to any other First-Lien Secured Party.

 

 

 

SECTION 4.03. Exculpatory Provisions. No Collateral Agent nor any Authorized
Representative shall have any duties or obligations except those expressly set
forth herein and in the other First-Lien Security Documents. Without limiting
the generality of the foregoing, no Collateral Agent nor any Authorized
Representative:

 

(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Lien Security Documents that the
Collateral Agent or Authorized Representative, as applicable, is required to
exercise as directed in writing by the Applicable Authorized Representative;
provided that no Collateral Agent nor any Authorized Representative shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Collateral Agent or such Authorized Representative to liability
or that is contrary to any First- Lien Security Document or applicable law;

 

(c)          shall, except as expressly set forth herein and in the other
First-Lien Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Affiliates that is communicated to or obtained by the Person
serving as Collateral Agent or Authorized Representative, as the case may be, or
any of its Affiliates in any capacity;

 

(d)          shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Applicable Authorized Representative, (ii)
in the absence of its own gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable judgment) or
(iii) in reliance on a certificate of a Responsible Officer of the
Administrative Borrower stating that such action is not prohibited by the terms
of this Agreement; and

 

(e)          shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Lien Security Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any First-Lien Security Document
or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the First-Lien Security
Documents, (v) the value or the sufficiency of any Collateral for any Series of
First-Lien Obligations, or (vi) the satisfaction of any condition set forth in
any Secured Credit Document, other than to confirm receipt of items expressly
required to be delivered to such Collateral Agent or such Authorized
Representative, as the case may be.

 

 

 

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01         Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)          if to the Credit Agreement Collateral Agent or Administrative
Agent, to it at [     ], Attention of [        ] (Fax No. [    ];

 

(b)          if to the Initial Additional First-Lien Collateral Agent or the
Initial Additional Authorized Representative, to it at [      ], Attention of
[            ] (Fax No. [            ]);

 

(c)          if to any other Additional First-Lien Collateral Agent or
Additional Authorized Representative, to it at the address set forth in the
applicable Joinder Agreement.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. To the extent agreed in writing among each Authorized Representative
and Collateral Agent from time to time, notices and other communications may
also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

SECTION 5.02         Waivers; Amendment; Joinder Agreements.

 

(a)          No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative, each Collateral Agent, the Parent Borrower and each
other affected Grantor with respect to which such termination, waiver, amendment
or modification is to apply. Any such termination, waiver, amendment or
modification and shall be binding upon the Credit Agreement Secured Parties and
the Additional First Lien Secured Parties and their respective successors and
assigns.

 

 

 

 

(c)          Notwithstanding the foregoing, without the consent of any
First-Lien Secured Party, any Authorized Representative and Collateral Agent may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.13 and upon such execution and delivery, such
Authorized Representative and such Collateral Agent, and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.

 

(d)          Notwithstanding the foregoing, without the consent of any other
First-Lien Secured Party, the Collateral Agents, Authorized Representatives and
the Administrative Borrower may effect amendments and modifications to this
Agreement to the extent necessary to reflect any Refinancing or incurrence of
any Additional First-Lien Obligations in compliance with the Secured Credit
Documents; provided that any Collateral Agent or Authorized Representative may
condition its execution and delivery of any such amendment or modification on a
receipt of a certificate from a Responsible Officer of the Administrative
Borrower to the effect that such Refinancing or incurrence is permitted by the
then existing Secured Credit Documents.

 

SECTION 5.03         Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 5.04         Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 5.05         Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.

 

SECTION 5.06         Severability. Any provision of this Agreement that is
invalid, illegal, prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality,
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal, prohibited or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal, prohibited or unenforceable provisions.

 

SECTION 5.07         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

SECTION 5.08         Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for which it is acting,
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First-Lien Security Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts the State of New York located in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof, and by execution and
delivery of this Agreement, consents to the exclusive jurisdiction of those
courts and agrees that it will not commence or support any such action or
proceeding in another jurisdiction;

 

(b)          consents and agrees that any such action or proceeding shall be
brought in such courts and irrevocably waives (to the extent permitted by
applicable law) any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

 

(d)          agrees that nothing herein shall affect the right of any other
party hereto (or any First-Lien Secured Party) to effect service of process in
any other manner permitted by law; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

 

SECTION 5.09         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

 

SECTION 5.10         Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 5.11         Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the
First-Lien Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.

 

SECTION 5.12         Provisions Solely to Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the First- Lien Secured Parties in relation to one another.
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor to pay the First-Lien Obligations as and when the same shall become due
and payable in accordance with their terms.

 

SECTION 5.13         Additional Senior Class Debt. To the extent, but only to
the extent permitted by the provisions of the then extant Secured Credit
Documents, the Borrowers may incur additional indebtedness after the date hereof
that is secured on an equal and ratable basis by the Liens securing the
First-Lien Obligations (such indebtedness referred to as “Additional Senior
Class Debt”). Any such Additional Senior Class Debt may be secured by a Lien and
may be Guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Additional First-Lien Documents, if and subject to the condition
that the Authorized Representative and Collateral Agent of any such Additional
Senior Class Debt (each, an “Additional Senior Class Debt Representative”),
acting on behalf of the holders of such Additional Senior Class Debt (such
Authorized Representative, such Collateral Agent and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement as an Authorized
Representative or Collateral Agent, as applicable, by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

 

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative or Collateral Agent, as
applicable,

 

(i)          such Additional Senior Class Debt Representative, each Collateral
Agent, each Authorized Representative and each Grantor shall have executed and
delivered a “Joinder Agreement” (with such changes as may be reasonably approved
by each such Collateral Agent, Authorized Representative, Additional Senior
Class Debt Representative and Administrative Borrower) pursuant to which such
Additional Senior Class Debt Representative becomes an Authorized Representative
or Collateral Agent, as applicable, hereunder, and the Additional Senior Class
Debt in respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

 

(ii)         the Administrative Borrower shall have (x) delivered to each
Collateral Agent true and complete copies of each of the Additional First-Lien
Documents relating to such Additional Senior Class Debt, certified as being true
and correct by an authorized officer of the Administrative Borrower and (y)
identified in a certificate of a Responsible Officer the obligations to be
designated as Additional First-Lien Obligations and the initial aggregate
principal amount or face amount thereof and certified that such obligations are
permitted to be incurred and secured on a pari passu basis with the then extant
First-Lien Obligations and by the terms of the then extant Secured Credit
Documents;

 

 

 

 

(iii)        all filings, recordations and/or amendments or supplements to the
First- Lien Security Documents necessary or desirable in the reasonable judgment
of such Additional Senior Class Debt Representative to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of such Additional
Senior Class Debt Representative), and all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
shall have been taken in the reasonable judgment of such Additional Senior Class
Debt Representative); and

 

(iv)        the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent and Authorized Representative, that each Additional
Senior Class Debt Party with respect to such Additional Senior Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional Senior Class Debt.

 

Each Authorized Representative and Collateral Agent acknowledges and agrees that
upon execution and delivery of a Joinder Agreement by an Additional Senior Class
Debt Representative and each Grantor in accordance with this Section 5.13, the
Initial Additional First-Lien Collateral Agent will continue to act in its
capacity as Initial Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.

 

SECTION 5.14         Integration. This Agreement together with the other Secured
Credit Documents and the First-Lien Security Documents represents the agreement
of each of the Grantors and the First-Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First-Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

 

SECTION 5.15         Additional Grantors. The Borrowers agree that, if any
Person shall become a Grantor after the date hereof, it will promptly cause such
Person to become party hereto by executing and delivering an instrument in the
form of Annex III. Upon such execution and delivery, such Person will become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such instrument shall not require
the consent of any other party hereunder and will be acknowledged by each
Authorized Representative at such time. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

 

 

 

SECTION 5.16. Representatives. It is understood and agreed that (a) Bank of
America, N.A., as Credit Agreement Collateral Agent and Authorized
Representative for the Credit Agreement Secured Parties is entering into this
Agreement in its capacity as administrative agent and collateral agent under the
Credit Agreement and the provisions of Article IX of the Credit Agreement
applicable to the Administrative Agent (as defined therein) thereunder shall
also apply to the Credit Agreement Collateral Agent and Authorized
Representative for the Credit Agreement Secured Parties hereunder and (b) [ ] as
Initial Additional First-Lien Collateral Agent and Initial Additional Authorized
Representative is entering into this Agreement in its capacity as [   ] under
[   ] and the provisions of Article [   ] of such agreement applicable to the
[  ] (as defined therein) thereunder shall also apply to the Initial Additional
First-Lien Collateral Agent and Initial Additional Authorized Representative
hereunder. Except as expressly set forth herein, no Authorized Representative
nor any Collateral Agent shall have any duties or obligations in respect of any
of the Collateral, all of such duties and obligations, if any, being subject to
and governed by the applicable Secured Credit Documents.

 

SECTION 5.17. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BANK OF AMERICA, N.A.,   as Credit Agreement Collateral Agent       By:       
  Name:                       Title:             By:     Name:   Title:        
BANK OF AMERICA, N.A.,   as Authorized Representative for the Credit Agreement
Secured Parties         By:         Name:   Title:         By:     Name:  
Title:         [                              ],   as Initial Additional
First-Lien Collateral Agent         By:     Name:   Title:        
[                              ],   as Initial Additional Authorized
Representative       By:     Name:   Title:

 

 

 

 

  BIOSCRIP, INC., as the Parent Borrower         By:           Name:   Title:  
      [GRANTORS]         By:     Name:                 Title:

 

 

 

 

ANNEX I

 

Grantors

 

Schedule 1

 

 

 

 

ANNEX II

 

[FORM OF] JOINDER NO. [        ] dated as of [                ], 20[     ] to
the FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [   ], 20[  ] (the
“First-Lien Intercreditor Agreement”), among BioScrip, Inc., a Delaware
corporation (the “Parent Borrower”), certain other borrowers from time to time
party to the First Lien Credit Agreement (collectively with the Parent Borrower,
the “Borrowers”), the other Grantors (as defined therein) from time to time
party thereto, BANK OF AMERICA, N.A., as Credit Agreement Collateral Agent for
the Credit Agreement Secured Parties under the First-Lien Security Documents (in
such capacity, the “Credit Agreement Collateral Agent”), BANK OF AMERICA, N.A.,
as Authorized Representative for the Credit Agreement Secured Parties, [  ] as
Initial Additional First-Lien Collateral Agent, [                  ] as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1

 

A.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First-Lien Intercreditor
Agreement.

 

B.           As a condition to the ability of the Borrowers to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents relating thereto, the Additional Senior Class Debt Representative2 in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative and Collateral Agent, and such Additional Senior Class Debt and
the Additional Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the First-Lien Intercreditor Agreement. Section
5.13 of the First-Lien Intercreditor Agreement provides that such Additional
Senior Class Debt Representative may become an Authorized Representative and
Collateral Agent, and such Additional Senior Class Debt and such Additional
Senior Class Debt Parties may become subject to and bound by the First-Lien
Intercreditor Agreement as Additional First-Lien Obligations and Additional
First- Lien Secured Parties, respectively, upon the execution and delivery by
the Additional Senior Class Debt Representative of an instrument in the form of
this Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.13 of the First-Lien Intercreditor Agreement. The undersigned
Additional Senior Class Debt Representative (the “New Representative”) is
executing this Joinder Agreement in accordance with the requirements of the
First-Lien Intercreditor Agreement and the First-Lien Security Documents.

 



 



1In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

2To be revised as necessary if Additional Senior Class Debt Representative is
not both Authorized Representative and Collateral Agent for such Series of
Additional Senior Class Debt.

 

 

 

  

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

  

SECTION 1. In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative and a Collateral Agent under, and the related Additional Senior
Class Debt and Additional Senior Class Debt Parties become subject to and bound
by, the First-Lien Intercreditor Agreement as Additional First-Lien Obligations
and Additional First-Lien Secured Parties, with the same force and effect as if
the New Representative had originally been named therein as an Authorized
Representative and a Collateral Agent and the New Representative, on its behalf
and on behalf of such Additional Senior Class Debt Parties, hereby agrees to all
the terms and provisions of the First-Lien Intercreditor Agreement applicable to
it as Authorized Representative and Collateral Agent and to the Additional
Senior Class Debt Parties that it represents as Additional First-Lien Secured
Parties. Each reference to an “Authorized Representative” and a “Collateral
Agent” in the First-Lien Intercreditor Agreement shall be deemed to include the
New Representative. The First-Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [agent][trustee] [and] collateral agent, (ii) this
Joinder has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and (iii)
the Additional First-Lien Documents relating to such Additional Senior Class
Debt provide that, upon the New Representative’s entry into this Joinder, the
Additional Senior Class Debt Parties in respect of such Additional Senior Class
Debt will be subject to and bound by the provisions of the First-Lien
Intercreditor Agreement as Additional First-Lien Secured Parties.

 

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
and Authorized Representative shall have received a counterpart of this Joinder
that bears the signatures of the New Representative. Delivery of an executed
signature page to this Joinder by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Joinder.

 

SECTION 4. Except as expressly supplemented hereby, the First-Lien Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

 

 

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

 

SECTION 8. The Borrowers agree to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

 

 

 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

  [NAME OF NEW REPRESENTATIVE], as   [         ] and as collateral agent for the
holders of   [                          ],            By:                   
Name:   Title:         Address for notices:



                       attention of:     Telecopy:  

 

 

 

 

[Acknowledged by:       BANK OF AMERICA, N.A.,   as the Credit Agreement
Collateral Agent and Administrative Agent,       By:                
Name:                                Title:         By:        Name:   Title:  

 

[                                ],

as the Initial Additional Authorized Representative and Initial Additional
First-Lien Collateral Agent,

 

By:                                      Name:   Title:         [OTHER
AUTHORIZED REPRESENTATIVES]         BIOSCRIP, INC.         By:         Name:  
Title:         THE OTHER GRANTORS   LISTED ON SCHEDULE I HERETO,         By:
       Name:   Title:  

 

 

 

 

Schedule I to the
Supplement to the

First-Lien Intercreditor Agreement

 

Grantors

 

[      ]

 

 

 

 

SUPPLEMENT NO. [    ] dated as of [                         ], 20[    ], to the
FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (the “First-Lien
Intercreditor Agreement”), BioScrip, Inc., a Delaware corporation (the “Parent
Borrower”), certain other borrowers from time to time party to the First Lien
Credit Agreement (collectively with the Parent Borrower, the “Borrowers”), the
other Grantors (as defined therein) from time to time party thereto, BANK OF
AMERICA, N.A., as Credit Agreement Collateral Agent for the Credit Agreement
Secured Parties under the First-Lien Security Documents (in such capacity, the
“Credit Agreement Collateral Agent”), BANK OF AMERICA, N.A., as Authorized
Representative for the Credit Agreement Secured Parties, [     ], as Initial
Additional First-Lien Collateral Agent, [ ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
party thereto.

 

A.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the First-Lien Intercreditor
Agreement.

 

B.           The Grantors have entered into the First-Lien Intercreditor
Agreement. Pursuant to the Credit Agreement and certain Additional First-Lien
Documents, certain newly acquired or organized Persons are required to enter
into the First-Lien Intercreditor Agreement pursuant to Section 5.15 thereof.
Section 5.15 of the First-Lien Intercreditor Agreement provides that such
Persons may become party to the First-Lien Intercreditor Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement and the Additional First-Lien Documents.

 

Accordingly, each Authorized Representative and the New Grantor agree as
follows:

 

SECTION 1. In accordance with Section 5.15 of the First-Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First-Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First-Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First- Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The
First-Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other First-Lien Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Bankruptcy Law and by
general principles of equity.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

 

 

 

SECTION 4. Except as expressly supplemented hereby, the First-Lien Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Administrative Borrower as specified in the First-Lien Intercreditor
Agreement.

 

SECTION 8. The Borrowers agree to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

 

 

 

 

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First-Lien Intercreditor Agreement as of
the day and year first above written.

 

  [NAME OF NEW GRANTOR]         By:           Name:   Title:

 

Acknowledged by:       BANK OF AMERICA, N.A.,   as Administrative Agent,      
By:           Name:   Title:         By:     Name:   Title:  

 

[                               ],

as the Initial Additional Authorized Representative, and

 

By:          Name:   Title:  

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

 

 

 

EXHIBIT K

 

FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

 

[attached]

 

 

 

 

Execution Version

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

August 6, 2019,

 

between

 

BANK OF AMERICA, N.A.,

 

as First Lien Credit Agreement Administrative Agent

 

ANKURA TRUST COMPANY, LLC,

 

as Second Lien Notes Collateral Agent

 

and

 

each additional Representative from time to time party hereto

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1   Definitions         Section 1.01. Construction; Certain Defined
Terms 1       ARTICLE 2   Subordination of Liens         Section 2.01. Similar
Liens and Agreements 12 Section 2.02. Subordination of Liens 13 Section 2.03.
No  Action  with  Respect  to  Second  Lien  Collateral  Subject  to  First
Liens 14 Section 2.04. No Duties of Designated First Lien Representative or
other First Lien Secured Parties 16 Section 2.05. No Interference 17 Section
2.06. Automatic Release of Second Liens 18 Section 2.07. Certain Agreements
with  Respect  to  Bankruptcy  or  Insolvency Proceedings 20 Section 2.08.
Reinstatement 22 Section 2.09. Purchase Right 23 Section 2.10. New Liens 23
Section 2.11. Injunctive Relief 24 Section 2.12. Rights as Unsecured Creditors
24       ARTICLE 3   Sub-Agency for Perfection of Certain Security Interests    
  ARTICLE 4   Existence and Amounts of Liens and Obligations       ARTICLE 5  
Consent of Grantors       ARTICLE 6   Representations and Warranties of Each
Representative       ARTICLE 7   Application of Proceeds         Section 7.01.
Payment Over 27 Section 7.02. Application of Proceeds 27 Section 7.03. Insurance
and Condemnation Awards. 28

 

 

 

 

ARTICLE 8   Other Agreements         Section 8.01. Matters Related to First Lien
Loan Documents 28 Section 8.02. Matters Related to Second Lien Debt Documents 29
Section 8.03. Matters Related to Amendments of First Lien Security Documents 29
Section 8.04. Additional Debt Facilities 30 Section 8.05. Replacement First Lien
Credit Agreement or Replacement Second Lien Debt Agreement 31       ARTICLE 9  
Miscellaneous         Section 9.01. Notices 32 Section 9.02. Waivers; Amendments
33 Section 9.03. Parties in Interest 33 Section 9.04. Survival of Agreement 33
Section 9.05. Counterparts 34 Section 9.06. Severability 34 Section 9.07.
Governing Law; Jurisdiction; Consent to Service of Process 34 Section 9.08.
Waiver of Jury Trial 35 Section 9.09. Headings 35 Section 9.10. Further
Assurances 35 Section 9.11. No Third-Party Beneficiaries 35 Section 9.12.
Provisions Solely to Define Relative Rights 35 Section 9.13. Subrogation 36
Section 9.14. Additional Grantors 36 Section 9.15. Additional Intercreditor
Agreements 36

 

 

 

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of August 6, 2019, between BANK OF AMERICA, N.A., as
administrative agent for the First Lien Credit Agreement Secured Parties
referred to herein (in such capacity, together with its successors and assigns
in such capacity, the “First Lien Credit Agreement Administrative Agent”), and
ANKURA TRUST COMPANY, LLC, as collateral agent for the Second Lien Notes
Indenture Secured Parties referred to herein (in such capacity, together with
its successors and assigns in such capacity, the “Second Lien Notes Collateral
Agent”), and each of the other Representatives from time to time party hereto in
accordance with the terms hereof, and by HC GROUP HOLDINGS II, LLC, a Delaware
limited liability company (the “Initial Borrower”), BIOSCRIP, INC., a Delaware
corporation (the “Parent Borrower”), and certain Subsidiaries of the Parent
Borrower from time to time party to each of the First Lien Credit Agreement and
the Second Lien Notes Indenture (such terms, and each other capitalized term
used and not otherwise defined herein, having the meaning assigned to them in
Article 1). Reference is made to (i) the First Lien Credit Agreement under which
the lenders referred to therein have extended and agreed to extend credit to the
Parent Borrower and (ii) the Second Lien Notes Indenture under which the Parent
Borrower has issued notes to the holders thereof. In consideration of the mutual
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the First Lien Credit Agreement
Administrative Agent (for itself and on behalf of the First Lien Credit
Agreement Secured Parties), the Second Lien Notes Collateral Agent (for itself
and on behalf of the Second Lien Notes Indenture Secured Parties) and each other
Representative that becomes a party hereto (for itself and on behalf of the
Secured Parties represented by it) agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Construction; Certain Defined Terms. (a) The rules of construction
specified in Section 1.02, 1.03, 1.05, 1.06, 1.07 and 1.09 of the First Lien
Credit Agreement shall apply to this Agreement, including terms defined in the
preamble hereto. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the First Lien Credit
Agreement as in effect on the date hereof or, if not defined therein, in the
Second Lien Notes Indenture as in effect on the date hereof. Notwithstanding
anything to the contrary in Section 1.05 of the First Lien Credit Agreement, any
term referenced herein by cross-reference to a defined term or section reference
in (i) the First Lien Credit Agreement shall be deemed to be a cross-reference
to a defined term or section reference, as applicable, in the First Lien Credit
Agreement as in effect on the date hereof or the same or comparable term or
section reference, as applicable, in any other First Lien Loan Document and (ii)
the Second Lien Notes Indenture shall be deemed to be a cross-reference to a
defined term or section reference, as applicable, in the Second Lien Notes
Indenture as in effect on the date hereof or the same or comparable term or
section reference, as applicable, in any other Second Lien Debt Document. Each
agreement herein of any Representative shall bind the Secured Parties
represented by such Representative and any reference herein to the parties
hereto shall also bind all such Secured Parties.

 



 1 

 

 

(b) As used in this Agreement (including in the preamble hereto), the following
terms have the meanings specified below:

 

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement, dated as of
the date hereof, among the First Lien Credit Agreement Administrative Agent, the
Second Lien Notes Collateral Agent, the ABL Agent (as defined in the First Lien
Credit Agreement), the Initial Borrower, the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto and other
parties from time to time party thereto, as such agreement may be amended,
restated, waived, restructured, renewed, extended, supplemented or otherwise
modified from time to time.

 

“Additional First Lien Debt” means any Indebtedness that is issued or guaranteed
by any Grantor (other than Indebtedness and guarantees constituting First Lien
Credit Agreement Secured Obligations) which Indebtedness and guarantees are
secured by the First Lien Collateral (or a portion thereof) on a basis senior to
the Second Lien Secured Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by this Agreement and by each First Lien Loan Document and each Second Lien Debt
Document in effect at the time of such incurrence and (ii) the Representative
for the holders of such Indebtedness shall have become party to: (A) this
Agreement pursuant to, and by satisfying the conditions set forth in, Section
8.04 hereof, (B) the First Lien Parity Intercreditor Agreement pursuant thereto,
and by satisfying the conditions set forth therein and (C) the ABL Intercreditor
Agreement pursuant thereto, and by satisfying the conditions set forth therein;
provided, further, that, if such Indebtedness will be the initial Additional
First Lien Debt incurred by any Grantor after the date hereof, then the
Grantors, the First Lien Credit Agreement Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Parity Intercreditor Agreement. Additional First Lien Debt shall include
any Registered Equivalent Notes and guarantees thereof by the Grantors issued in
exchange therefor.

 

“Additional First Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional First Lien Debt.

 

“Additional First Lien Loan Documents” means with respect to any series, issue
or class of Additional First Lien Debt, the promissory notes, indentures, credit
agreements, guarantees or other operative agreements evidencing or governing
such indebtedness and any Security Documents securing such Additional First Lien
Debt.

 

“Additional First Lien Secured Obligations” means with respect to any series,
issue or class of Additional First Lien Debt, (i) all principal of, and interest
(including, without limitation, any Post-Petition Interest) payable with respect
to, such Additional First Lien Debt, (ii) all premiums, fees, expenses, and
other amounts payable to the related Additional First Lien Secured Parties under
the related Additional First Lien Loan Documents (including, without limitation,
any Post-Petition Interest), (iii) any Hedging Obligations (and guarantees
thereof) secured under the First Lien Security Documents securing the related
series, issue or class of Additional First Lien Debt, (iv) any Cash Management
Obligations (and guarantees thereof) secured under the First Lien Security
Documents securing the related series, issue or class of Additional First Lien
Debt and (v) any Refinancings of the foregoing.

 

“Additional First Lien Secured Parties” means with respect to any series, issue
or class of Additional First Lien Debt, the holders of such Additional First
Lien Debt, the Representative with respect thereto, any trustee or agent
therefor under any related Additional First Lien Loan Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional First Lien Loan Documents and the holders of any other
Additional First Lien Secured Obligations secured by the Security Documents for
such series, issue or class of Additional First Lien Debt.

 

 2 

 

 

“Additional Second Lien Debt” means any Indebtedness that is issued or
guaranteed by any Grantor (other than Indebtedness and guarantees constituting
Second Lien Notes Indenture Secured Obligations) which Indebtedness and
guarantees are secured by the Second Lien Collateral (or a portion thereof) on a
basis junior to the First Lien Secured Obligations; provided, however, that (i)
such Indebtedness is permitted to be incurred, secured and guaranteed on such
basis by this Agreement and by each First Lien Loan Document and each Second
Lien Debt Document in effect at the time of such incurrence and (ii) the
Representative for the holders of such Indebtedness shall have become party to:
(A) this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.04 hereof, (B) the Second Lien Parity Intercreditor Agreement pursuant
to, and by satisfying the conditions set forth therein and (C) the ABL
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional Second Lien Debt incurred by any Grantor after the date hereof, then
the Grantors, the Second Lien Notes Collateral Agent and the Representative for
such Indebtedness shall have executed and delivered the Second Lien Parity
Intercreditor Agreement. Additional Second Lien Debt shall include any
Registered Equivalent Notes and guarantees thereof by the Grantors issued in
exchange therefor.

 

“Additional Second Lien Debt Documents” means with respect to any series, issue
or class of Additional Second Lien Debt, the promissory notes, indentures,
credit agreements, guarantees or other operative agreements evidencing or
governing such indebtedness and any Security Documents securing such Additional
Second Lien Debt.

 

“Additional Second Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Second Lien Debt.

 

“Additional Second Lien Secured Obligations” means with respect to any series,
issue or class of Additional Second Lien Debt, (i) all principal of, and
interest (including, without limitation, any Post-Petition Interest) payable
with respect to, such Additional Second Lien Debt, (ii) all premiums, fees,
expenses, and other amounts payable to the related Additional Second Lien
Secured Parties under the related Additional Second Lien Debt Documents
(including, without limitation, any Post-Petition Interest), (iii) any Hedging
Obligations (and guarantees thereof) secured under the Second Lien Security
Documents securing the related series, issue or class of Additional Second Lien
Debt and (iv) any Refinancings of the foregoing.

 

“Additional Second Lien Secured Parties” means with respect to any series, issue
or class of Additional Second Lien Debt, the holders of such Additional Second
Lien Debt, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Lien Debt Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional Second Lien Debt Documents and the holders of any other
Additional Second Lien Secured Obligations secured by the Security Documents for
such series, issue or class of Additional Second Lien Debt.

 

 3 

 

 

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code (11. U.S.C. § 101 et
seq.).

 

“Bankruptcy/Liquidation Proceeding” means (a) the institution of any voluntary
or involuntary case or proceeding under the Bankruptcy Code or any other Debtor
Relief Law with respect to such Grantor as debtor; (b) any general assignment
for the benefit of creditors of any Grantor or any marshaling of assets and
liabilities of any Grantor; or (c) any appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for any Grantor or for all or any material part of
its property.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York.

 

“Cash Management Obligations” shall mean all obligations in respect of any Cash
Management Services (as defined in the First Lien Credit Agreement as in effect
on the date hereof).

 

“Class Debt” has the meaning given to such term in Section 8.04.

 

“Class Debt Representatives” has the meaning given to such term in Section 8.04.
“Collateral” means the First Lien Collateral and the Second Lien Collateral.

 

“Contingent First Lien Obligation” means, at any time, First Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

“Contingent Second Lien Obligation” means, at any time, Second Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Second Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Second Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

“Debt Facility” means any First Lien Debt Facility and any Second Lien Debt
Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

 4 

 

 

“Designated First Lien Representative” means (i) the First Lien Credit Agreement
Administrative Agent, until such time as the Discharge of First Lien Credit
Agreement Obligations has occurred, and (ii) thereafter, the First Lien
Representative with respect to the then existing First Lien Debt Facility (if
only one First Lien Debt Facility is then in effect), otherwise, the First Lien
Representative serving as the “Applicable Authorized Representative” (as defined
in the First Lien Parity Intercreditor Agreement) or any similar term used in
the First Lien Parity Intercreditor Agreement. When any Representative other
than the First Lien Credit Agreement Administrative Agent becomes the Applicable
Authorized Representative thereunder it (or the Parent Borrower on its behalf)
shall send a written notice thereof to the Designated Second Lien Representative
and the Grantors.

 

“Designated Second Lien Representative” means (i) the Second Lien Notes
Collateral Agent, until such time as the Discharge of Second Lien Notes
Indenture Obligations has occurred, and (ii) thereafter, the Second Lien
Representative with respect to the then existing Second Lien Debt Facility (if
only one Second Lien Debt Facility is then in effect), otherwise, the Second
Lien Representative serving as the “Applicable Authorized Representative” (as
defined in the Second Lien Parity Intercreditor Agreement) or any similar term
used in the Second Lien Parity Intercreditor Agreement. When any Representative
other than the Second Lien Notes Collateral Agent becomes the Applicable
Authorized Representative thereunder it (or the Parent Borrower on its behalf)
shall send a written notice thereof to the Designated First Lien Representative
and the Grantors.

 

“Designation” means a designation of (i) Indebtedness as either Additional First
Lien Debt or Additional Second Lien Debt, (ii) a Replacement First Lien Credit
Agreement as the First Lien Credit Agreement or (iii) a Replacement Second Lien
Debt Agreement as the Second Lien Notes Indenture, in each case in substantially
the form of Annex III attached hereto.

 

“DIP Financing” has the meaning given to such term in Section 2.07.

 

“Discharge” means, with respect to any Debt Facility, the date on which (i) such
Debt Facility and the First Lien Secured Obligations or Second Lien Secured
Obligations thereunder, as the case may be, have been paid in full in cash
(other than any Contingent First Lien Obligations or Contingent Second Lien
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or Cash Management Obligations secured by the Security
Documents for such Debt Facility, either (x) such Hedging Obligations or Cash
Management Obligations have either been paid in full or are no longer secured by
the Collateral pursuant to the terms of the documentation governing such Debt
Facility, (y) such Hedging Obligations or Cash Management Obligations shall have
been cash collateralized or backstopped on terms satisfactory to each applicable
counterparty (or other arrangements satisfactory to the applicable counterparty
shall have been made) or (z) such Hedging Obligations or Cash Management
Obligations are no longer secured by the Collateral pursuant to the terms of the
documentation governing such Debt Facility, (ii) if such Debt Facility is a
First Lien Debt Facility, any letters of credit issued thereunder have
terminated or been cash collateralized or backstopped (in the amount and form
required under the applicable Debt Facility) and (iii) all commitments of the
First Lien Secured Parties or the Second Lien Secured Parties, as applicable
under such Debt Facility have terminated. The term “Discharged” shall have a
corresponding meaning.

 

 5 

 

 

“Discharge of First Lien Credit Agreement Obligations” means the Discharge of
the First Lien Credit Agreement Secured Obligations with respect to the First
Lien Collateral; provided that the Discharge of First Lien Credit Agreement
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such First Lien Credit Agreement Secured Obligations with a
Replacement First Lien Credit Agreement which has been designated in writing by
the Parent Borrower to the Designated First Lien Representative and the
Designated Second Lien Representative, as the “First Lien Credit Agreement” for
purposes of this Agreement.

 

“Discharge of First Lien Secured Obligations” means the Discharge of the First
Lien Secured Obligations under each First Lien Debt Facility with respect to the
First Lien Collateral.

 

“Discharge of Second Lien Notes Indenture Obligations” means the Discharge of
the Second Lien Notes Indenture Secured Obligations with respect to the Second
Lien Collateral; provided that the Discharge of Second Lien Notes Indenture
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Second Lien Notes Indenture Secured Obligations with a
Replacement Second Lien Debt Agreement which has been designated in writing by
the Parent Borrower to the Designated Second Lien Representative and the
Designated First Lien Representative, as the “Second Lien Notes Indenture” for
purposes of this Agreement.

 

“Discharge of Second Lien Secured Obligations” means the Discharge of the Second
Lien Secured Obligations under each Second Lien Debt Facility with respect to
the Second Lien Collateral.

 

“Excluded Cash Collateral” has the meaning given to such term in Section
2.01(d). “First Lien Class Debt” has the meaning given to such term in Section
8.04.

 

“First Lien Class Debt Representative” has the meaning given to such term in
Section 8.04.

 

“First Lien Collateral” means the “Collateral”, as such term is defined in any
First Lien Loan Document, and any other assets or properties of any of the
Grantors now or at any time hereafter subject to, or required to be subject to,
Liens securing any First Lien Secured Obligations.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the date hereof, among the Initial Borrower, the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto as borrowers
or guarantors, the lenders and other parties from time to time party thereto and
Bank of America, N.A., as administrative agent, as such agreement may be
amended, restated, Refinanced, waived, restructured, renewed, extended,
supplemented or otherwise modified from time to time and shall also include any
Replacement First Lien Credit Agreement.

  

 6 

 

 

“First Lien Credit Agreement Administrative Agent” has the meaning provided in
the preamble to this Agreement; provided, however, that if the First Lien Credit
Agreement is Refinanced by a Replacement First Lien Credit Agreement, then all
references herein to the First Lien Credit Agreement Administrative Agent shall
refer to the administrative agent, collateral agent, trustee or similar agent,
as applicable, under the Replacement First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Obligations” means the “Secured
Obligations”, as such term is defined in the First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the First Lien Credit Agreement.

 

“First Lien Debt Facilities” means the First Lien Credit Agreement and any
Additional First Lien Debt Facilities.

 

“First Lien Loan Documents” means (a) the “Loan Documents”, as such term is
defined in the First Lien Credit Agreement, and (b) the Additional First Lien
Loan Documents.

 

“First Lien Parity Intercreditor Agreement” means the “First Lien Intercreditor
Agreement”, as such term is defined in the First Lien Credit Agreement.

 

“First Lien Representative” means (i) in the case of the First Lien Credit
Agreement, the First Lien Credit Agreement Administrative Agent and (ii) in the
case of any Additional First Lien Debt Facility and the Additional First Lien
Secured Parties thereunder the trustee, administrative agent, collateral agent,
security agent or similar agent under such Additional First Lien Debt Facility
that is named as the Representative in respect of such Additional First Lien
Debt Facility in the applicable Joinder Agreement.

 

“First Lien Secured Obligations” means, at any time, (a) the First Lien Credit
Agreement Secured Obligations, (b) all Cash Management Obligations (and
guarantees thereof) secured under the First Lien Security Documents securing the
First Lien Credit Agreement and (c) the Additional First Lien Secured
Obligations; provided that, notwithstanding anything to the contrary in this
Agreement, the term “First Lien Secured Obligations” shall exclude any
obligation (other than any obligation in respect of any DIP Financing permitted
to be incurred under Section 2.07 hereof and to which the Second Lien Secured
Parties are required to consent or otherwise do consent) that was not permitted
to be incurred and secured by First Liens on the First Lien Collateral, by this
Agreement and by each First Lien Loan Document and each Second Lien Debt
Document in effect at the time of such incurrence.

 

“First Lien Secured Parties” means, at any time, (a) the First Lien Credit
Agreement Secured Parties and (b) any Additional First Lien Secured Parties.

 

“First Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the First Lien Credit Agreement, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any First Lien Secured
Obligations or pursuant to which any such Lien thereon is perfected.

 

 7 

 

 

“First Liens” means Liens created or purported to be created under the First
Lien Security Documents securing any First Lien Secured Obligations.

 

“Grantor” means the Initial Borrower, the Parent Borrower and each Subsidiary of
the Parent Borrower which has granted a security interest pursuant to any
Security Document to secure any Secured Obligations.

 

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Swap Contract.

 

“Indebtedness” means indebtedness in respect of borrowed money and obligations
evidenced by bonds, debentures, notes, loan agreements or similar instruments;
for the avoidance of doubt, “Indebtedness” shall not include Hedging Obligations
or Cash Management Obligations.

 

“Initial Borrower” has the meaning given to such term in the preamble to this
Agreement.

 

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
II hereof required to be delivered by a Representative to the Designated First
Lien Representative and the Designated Second Lien Representative pursuant to
Section 8.04 hereof in order to include an additional Debt Facility hereunder
and to become the Representative hereunder for the applicable First Lien Secured
Parties or applicable Second Lien Secured Parties, as the case may be, under
such Debt Facility.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any capitalized lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien.

 

“Permitted Second Lien Credit Bid Rights” means in respect of any sale of assets
constituting Collateral in any Bankruptcy/Liquidation Proceeding, that the
applicable sale procedures order grants the Second Lien Representative and the
Second Lien Secured Parties (individually and in any combination, subject to the
terms of the Second Lien Debt Documents) the right to bid at the sale of such
assets and the right to offset its claims secured by Second Liens upon such
assets against the purchase price of such assets, but only if (A) the bid of the
Second Lien Representative or such Second Lien Secured Parties is the highest
bid or otherwise determined by a court to be the best offer at a sale, (B) the
Second Lien Representative or such Second Lien Secured Parties provide evidence
of financing adequate to close the sale and (C) the bid of the Second Lien
Representative or such Second Lien Secured Parties includes a cash purchase
price component payable at the closing of the sale in an amount that would be
sufficient on the date of the closing of the sale, if such amount were applied
to such payment on such date, to pay or satisfy in full in cash all unpaid First
Lien Secured Obligations (including the discharge, cash collateralization or
backstopping of all outstanding letters of credit constituting First Lien
Secured Obligations and all Cash Management Obligations and Hedging Obligations
constituting First Lien Secured Obligations but excluding, in the case of the
First Lien Secured Obligations, Contingent First Lien Obligations) and to
satisfy the First Liens and any obligations secured by Liens on any such assets
entitled to priority over the First Liens that attach to the proceeds of the
sale, and such order requires such amount to be so applied.

 

 8 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Loan Documents or the Second Lien Debt Documents, as
applicable, continue to accrue after the commencement of any
Bankruptcy/Liquidation Proceeding, whether or not such interest, fees, expenses
and other charges are allowed or allowable under the Bankruptcy Code or other
applicable Debtor Relief Law in any such Bankruptcy/Liquidation Proceeding.

 

“Purchase Event” has the meaning given to such term in Section 2.09.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, refund, replace or repay such
Indebtedness, or to issue other Indebtedness, whether of the same principal
amount or greater or lesser principal amount, in exchange or replacement for
such Indebtedness. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Release” has the meaning given to such term in Section 2.06.

 

“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the Collateral and (ii) becomes the First Lien
Credit Agreement hereunder by Designation as such pursuant to Section 8.05.

 

“Replacement Second Lien Debt Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the Second Lien Notes Indenture so long as,
after giving effect to such Refinancing, the agreement that was the Second Lien
Notes Indenture immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the Collateral and (ii) becomes the Second
Lien Notes Indenture hereunder by Designation as such pursuant to Section 8.05.

 

 9 

 

 

“Representatives” means the First Lien Representatives and the Second Lien
Representatives.

 

“Second Lien Class Debt” has the meaning given to such term in Section 8.04.

 

“Second Lien Class Debt Representative” has the meaning given to such term in
Section 8.04.

 

“Second Lien Collateral” means the “Collateral”, as such term is defined in any
Second

Lien Debt Document, and any other assets or properties of any of the Grantors
now or at any time hereafter subject to, or required to be subject to, Liens
securing any Second Lien Secured Obligations.

 

“Second Lien Debt Documents” means (a) the “Notes Documents”, as such term is
defined in the Second Lien Notes Indenture and (b) the Additional Second Lien
Debt Documents.

 

“Second Lien Debt Facilities” means the Second Lien Notes Indenture and any
Additional Second Lien Debt Facilities.

 

“Second Lien Notes Collateral Agent” has the meaning given to such term in the
preamble to this Agreement; provided, however, that if the Second Lien Notes
Indenture is Refinanced by a Replacement Second Lien Debt Agreement, then all
references herein to the Second Lien Notes Collateral Agent shall refer to the
administrative agent, collateral agent, trustee or similar agent, as applicable,
under the Replacement Second Lien Debt Agreement.

 

“Second Lien Notes Indenture” means the Indenture, dated as of the date hereof,
among the Initial Borrower, the Parent Borrower, certain Subsidiaries of the
Parent Borrower from time to time party thereto as co-issuers or guarantors, and
Ankura Trust Company, LLC, as trustee and collateral agent, as such agreement
may be amended, restated, waived, restructured, renewed, extended, supplemented
or otherwise modified from time to time and shall also include any Replacement
Second Lien Debt Agreement.

 

“Second Lien Notes Indenture Secured Obligations” means the “Secured
Obligations”, as such term is defined in the Second Lien Notes Indenture.

 

“Second Lien Notes Indenture Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the Second Lien Notes Indenture.

 

“Second Lien Parity Intercreditor Agreement” means the “Parity Lien
Intercreditor Agreement”, as such term is defined in the Second Lien Notes
Indenture.

 

“Second Lien Permitted Actions” has the meaning given to such term in Section
2.03(b). “Second Lien Representative” means (i) in the case of the Second Lien
Notes Indenture, the Second Lien Notes Collateral Agent and (ii) in the case of
any Additional Second Lien Debt Facility and the Additional Second Lien Secured
Parties thereunder the trustee, administrative agent, collateral agent, security
agent or similar agent under such Additional Second Lien Debt Facility that is
named as the Representative in respect of such Additional Second Lien Debt
Facility in the applicable Joinder Agreement.

 

 10 

 

 

“Second Lien Secured Obligations” means, at any time, (a) the Second Lien Notes
Indenture Secured Obligations, and (b) the Additional Second Lien Secured
Obligations; provided that, notwithstanding anything to the contrary in this
Agreement, the term “Second Lien Secured Obligations” shall exclude any
obligation that was not permitted to be incurred, and secured by Second Liens on
the Second Lien Collateral, by this Agreement and by each First Lien Loan
Document and each Second Lien Debt Document in effect at the time of such
incurrence.

 

“Second Lien Secured Parties” means, at any time, (a) the Second Lien Notes
Indenture Secured Parties and (b) any Additional Second Lien Secured Parties.

 

“Second Lien Security Agreement” means the Second Lien Security Agreement, dated
as of the date hereof, among the Initial Borrower, the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto and the
Second Lien Notes Collateral Agent, as amended, restated, waived, restructured,
renewed, extended, supplemented or otherwise modified from time to time or as
replaced in connection with any Refinancing, extension, refunding or replacement
of the Second Lien Notes Indenture.

 

“Second Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the Second Lien Notes Indenture, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any Second Lien Secured
Obligations or pursuant to which any Lien thereon is perfected.

 

“Second Liens” means Liens created or purported to be created under the Second
Lien Security Documents securing any Second Lien Secured Obligations.

 

“Secured Obligations” means the First Lien Secured Obligations and the Second
Lien Secured Obligations.

 

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

 

“Security Documents” means the First Lien Security Documents and the Second Lien
Security Documents.

 

“Standstill Period” has the meaning given to such term in Section 2.03(b).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 11 

 

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

 

ARTICLE 2

SUBORDINATION OF LIENS

 

Section 2.01. Similar Liens and Agreements. The parties hereto (including the
Parent Borrower, on behalf of itself and the other Grantors) agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical, subject to Sections 2.01(c), 2.01(d), and 2.06(a) and 2.07. In
furtherance of the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(a)          Upon request by the Designated First Lien Representative or the
Designated Second Lien Representative, to cooperate in good faith (and to direct
their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Loan Documents and the Second Lien Debt Documents;

 

(b)          [reserved];

 

(c)          The existence of a maximum claim with respect to any real property
subject to a mortgage which applies to all Secured Obligations shall not be
deemed to be a difference in Collateral among any series, issue or class of
First Lien Secured Obligations or Second Lien Secured Obligations; and

 

(d)          Notwithstanding anything in this Agreement or any other First Lien
Loan Documents or Second Lien Debt Documents to the contrary, collateral
consisting of cash and cash equivalents specifically pledged to any First Lien
Secured Party or group of First Lien Secured Parties secures only the First Lien
Secured Obligations owing to such First Lien Secured Parties (“Excluded Cash
Collateral”) and shall be applied as specified in the applicable First Lien Loan
Document pursuant to which such First Lien Secured Obligations are issued and
secured and will not constitute Collateral hereunder. Nothing in this Agreement
shall be construed to impair the right of any First Lien Secured Party to
recoup, set off, net or offset amounts (including amounts delivered as margin or
cash collateral) to satisfy such First Lien Secured Obligations secured by
Excluded Cash Collateral or supported by a letter of credit or other credit
support to the extent permitted under the applicable First Lien Loan Document,
or exercise its rights and remedies with respect to any Excluded Cash Collateral
pledged for its sole benefit or as a beneficiary under and pursuant to any other
letter of credit or credit support issued solely in its favor, each of which
will be governed by the terms of such First Lien Loan Document, as applicable.

 

 12 

 

 

Section 2.02. Subordination of Liens. (a) All Liens (regardless of how acquired)
securing or purporting to secure the Second Lien Secured Obligations granted on
any Collateral are expressly subordinated and made junior in right, priority,
operation and effect to any and all Liens (regardless of how acquired) securing
or purporting to secure the First Lien Secured Obligations granted on such
Collateral, notwithstanding any provision of the UCC or any other Federal, State
or foreign law or anything contained in this Agreement, the Second Lien Notes
Indenture, any Additional Second Lien Debt Facility, any Second Lien Security
Document or any other agreement or instrument to the contrary or otherwise, and
irrespective of the time, order or method of creation, attachment or perfection
of any Liens securing or purporting to secure the Second Lien Secured
Obligations granted on the Collateral and any Liens securing or purporting to
secure the First Lien Secured Obligations granted on the Collateral or any
defect or deficiency or alleged defect or deficiency in any of the foregoing and
irrespective of the subordination of any Lien securing or purporting to secure
any First Lien Secured Obligations to any other Liens. Each Second Lien
Representative for itself and on behalf of the applicable Second Lien Secured
Parties expressly agrees that any Lien purported to be granted on any Collateral
as security for the First Lien Secured Obligations shall be and remain senior in
all respects and prior to all Liens on the Collateral securing or purporting to
secure any Second Lien Secured Obligations for all purposes regardless of
whether the Lien purported to be granted is avoided or otherwise found to be
improperly granted, improperly perfected, preferential, a fraudulent conveyance
or legally or otherwise deficient in any manner.

 

(b)          It is acknowledged that (i) without limiting the generality of
clause (iv) below but subject to any relevant limitations set forth elsewhere in
this Agreement, the aggregate amount of the First Lien Credit Agreement Secured
Obligations may be increased pursuant to Section 2.14 of the First Lien Credit
Agreement, (ii) a portion of the First Lien Secured Obligations may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (iii) the First Lien Secured Obligations may be
extended, renewed, replaced, restructured, Refinanced or otherwise amended,
restated, supplemented or modified, or secured with additional collateral (such
collateral, (x) to the extent it secures First Lien Secured Obligations, shall
become First Lien Collateral and (y) to the extent it secures Second Lien
Secured Obligations, shall become Second Lien Collateral), and (iv) the
aggregate amount of the First Lien Secured Obligations may be increased, from
time to time in accordance with the terms of the First Lien Debt Facilities, all
without affecting the subordination hereunder of the Liens securing the Second
Lien Secured Obligations granted on the Collateral or the provisions of this
Agreement defining the relative rights of the First Lien Secured Parties and the
Second Lien Secured Parties. Without limiting the provisos to the definitions of
“First Lien Secured Obligations” and “Second Lien Secured Obligations” or the
provisions of Article 8, the Lien priorities provided for herein shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, increase, renewal, replacement, restructuring, Refinancing or
restatement of either the Second Lien Secured Obligations or the First Lien
Secured Obligations, by the securing of any First Lien Secured Obligations with
any additional collateral or guarantees (such collateral, (x) to the extent it
secures First Lien Secured Obligations, shall become First Lien Collateral and
(y) to the extent it secures Second Lien Secured Obligations, shall become
Second Lien Collateral), by the release of, or the avoidance of any Lien with
respect to, any First Lien Collateral, by the failure of any person to comply
with any provision of this Agreement or any agreement evidencing, governing or
securing any First Lien Secured Obligation or Second Lien Secured Obligation, or
by any action that any Representative or Secured Party may take or fail to take
in respect of any Collateral. Without limiting the foregoing but subject to any
relevant limitations set forth elsewhere in this Agreement, (x) all existing and
any future First Lien Secured Obligations of any class are intended to be
secured by the Collateral, and the Liens on the Collateral securing such First
Lien Secured Obligations will constitute first priority Liens entitled to the
benefit of this Agreement and (y) all existing and any future Second Lien
Secured Obligations of any class are intended to be secured by the Collateral,
and the Liens on the Collateral securing such Second Lien Secured Obligations
will constitute second priority Liens entitled to the benefit of this Agreement.

 

 13 

 

 

(c)          It is agreed that the First Lien Representatives will have no
obligations to exercise any remedies available to them as a condition to
obtaining the benefits of this Article 2 and Article 7.

 

(d)          Each Second Lien Representative on behalf of the applicable Second
Lien Secured Parties it represents agrees that the Second Lien Debt Facility
under which it is the Second Lien Representative and the principal Second Lien
Security Documents to which such Second Lien Representative is a party will
contain the provisions set forth in Annex I hereto under which the applicable
Second Lien Secured Parties agree to, and subject their rights to the provisions
of, this Agreement as set forth therein.

 

Section 2.03. No Action with Respect to Second Lien Collateral Subject to First
Liens.

 

(a)          So long as the Discharge of First Lien Secured Obligations has not
occurred, no Second Lien Representative nor any other Second Lien Secured Party
shall commence or instruct the Designated Second Lien Representative to commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its interest in or
realize upon, or take any other action available to it in respect of, any Second
Lien Collateral under any Second Lien Security Document, Requirements of Law or
otherwise (including the exercise of any right of setoff or recoupment, any
right under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Second Lien
Representative or any Second Lien Secured Party is a party or any right to
credit bid (other than pursuant to Permitted Second Lien Credit Bid Rights)), at
any time prior to the Discharge of First Lien Secured Obligations; it being
agreed that, except as otherwise provided herein, only the Designated First Lien
Representative, acting in accordance with the First Lien Security Documents,
shall be entitled to take any such actions or exercise any such remedies with
respect to the Collateral. Notwithstanding the foregoing, any Second Lien
Representative may (i) subject to Section 2.07, take all such actions as it
shall deem necessary to create, perfect (or continue the perfection of),
preserve or protect (but not enforce) the Liens securing the Second Lien Secured
Obligations granted on any Second Lien Collateral; (ii) subject to Section 2.07,
vote on any plan of reorganization or similar dispositive restructuring plan,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, not inconsistent with the priorities set forth in this
Agreement, with respect to, or in respect of, the Second Lien Secured
Obligations and/or the Second Lien Collateral; (iii) file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Second Lien
Secured Parties, including any claims secured by the Second Lien Collateral, if
any, in each case in accordance with the terms of this Agreement; (iv) join (but
not exercise any control with respect to) any judicial foreclosure proceeding or
other judicial lien enforcement proceeding with respect to the Collateral
initiated by the Designated First Lien Representative or any other First Lien
Secured Party to the extent that any such action could not reasonably be
expected, in any material respect, to restrain, hinder, limit, delay for any
material period or otherwise interfere with the exercise of remedies by the
Designated First Lien Representative or such other First Lien Secured Party (it
being understood that neither the Second Lien Representative nor any other
Second Lien Secured Party shall be entitled to receive any proceeds thereof
unless otherwise expressly permitted herein); and (v) credit bid all or any part
of the Second Lien Secured Obligations under Section 363(k) of the Bankruptcy
Code (or any comparable provision of any other applicable Debtor Relief Law)
pursuant to, and in accordance with, the exercise of Permitted Second Lien
Credit Bid Rights Furthermore, notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall prohibit the receipt by any Second
Lien Representative or any Second Lien Secured Parties of the required payments
of interest, principal, premium and other amounts owed in respect of the Second
Lien Secured Obligations (x) if the Discharge of First Lien Secured Obligations
has occurred or (y) if the Discharge of First Lien Secured Obligations has not
occurred so long as, in the case of this clause (y), such receipt is not the
direct or indirect result of the exercise by the Second Lien Representatives or
any other Second Lien Secured Party of rights or remedies with respect to the
Collateral (including setoff or recoupment or credit bidding (other than
pursuant to the Permitted Second Lien Credit Bid Rights)) or enforcement of any
Lien held by any of them.

 

 14 

 

 



 

(b)          Notwithstanding Section 2.03(a) above, the Designated Second Lien
Representative may enforce any of its rights and exercise any of its remedies
(other than credit bidding, which shall be permitted only as set forth in clause
(a) above) (the actions permitted to be taken by any Second Lien Secured Party
pursuant to Section 2.03(a) or this Section 2.03(b), the “Second Lien Permitted
Actions”) with respect to the Second Lien Collateral after a period of 180
consecutive days has elapsed since the date on which the Designated Second Lien
Representative has delivered to the Designated First Lien Representative written
notice of either (1) an event of default under the Second Lien Debt Documents
and the acceleration of the Second Lien Secured Obligations or (2) the
non-payment at the final stated maturity of the Indebtedness then outstanding
under the Second Lien Debt Documents (the “Standstill Period”); provided,
however, that (i) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Designated Second Lien
Representative or any other Second Lien Secured Party enforce or exercise any
rights or remedies with respect to any Collateral if (1) the Designated First
Lien Representative or any other First Lien Secured Party shall have commenced,
and shall be diligently pursuing the enforcement or exercise of any rights or
remedies with respect to all or a material portion of such Collateral or (2) the
Grantor which has granted a security interest in such Collateral is then a
debtor under or with respect to (or otherwise subject to) any
Bankruptcy/Liquidation Proceeding and (ii) after the expiration of the
Standstill Period, so long as the Designated First Lien Representative has not
commenced any action to enforce the Liens securing the First Lien Secured
Obligations on all or any material portion of the Collateral, the Second Lien
Secured Parties (or the Designated Second Lien Representative on their behalf)
may, subject to the provisions of Article 7, enforce the Liens securing the
Second Lien Secured Obligations with respect to all or any portion of the
Collateral to the extent permitted hereunder. If the Designated Second Lien
Representative or any other Second Lien Secured Party exercises any rights or
remedies with respect to the Collateral in accordance with the immediately
preceding sentence of this paragraph and thereafter the Designated First Lien
Representative or any other First Lien Secured Party commences (or attempts to
commence or given notice of its intent to commence) the exercise of any of its
rights or remedies with respect to the Collateral, the Standstill Period shall
recommence and the Designated Second Lien Representative and each other Second
Lien Secured Party shall rescind any such rights or remedies already exercised
with respect to the Collateral.

 

 15 

 

 

Section 2.04. No Duties of Designated First Lien Representative or other First
Lien Secured Parties. Subject to Article III, each Second Lien Representative on
behalf of itself and each Second Lien Secured Party represented by it
acknowledges and agrees that neither the Designated First Lien Representative
nor any other First Lien Secured Party shall have any duties or other
obligations to any Second Lien Secured Party with respect to any First Lien
Collateral, other than (to the extent then legally permitted to do so) to
transfer to the Designated Second Lien Representative (if the Discharge of
Second Lien Secured Obligations has not occurred) any net proceeds of any such
Collateral that constitutes Second Lien Collateral remaining in its possession
following any sale, transfer or other disposition of such Collateral and the
Discharge of First Lien Secured Obligations, or, if any First Lien
Representative shall be in possession of all or any part of such Collateral
after any Discharge of First Lien Secured Obligations and there are then any
Second Lien Secured Obligations outstanding, such Collateral or any part thereof
remaining, in each case without representation or warranty on the part of the
Designated First Lien Representative or any other First Lien Secured Party. In
furtherance of the foregoing, each Second Lien Representative on behalf of
itself and each Second Lien Secured Party represented by it acknowledges and
agrees that until the Discharge of First Lien Secured Obligations, the First
Lien Credit Agreement Administrative Agent shall be entitled, subject to Section
2.03(b)(ii), for the benefit of the holders of the First Lien Secured
Obligations, to sell, transfer or otherwise dispose of or deal with such
Collateral as provided herein and in the First Lien Security Documents, without
regard to any Lien securing the Second Lien Secured Obligations granted on the
Collateral or any rights to which the holders of the Second Lien Secured
Obligations would otherwise be entitled as a result of such Lien. Without
limiting the foregoing, each Second Lien Representative on behalf of itself and
each Second Lien Secured Party represented by it agrees that neither the
Designated First Lien Representative nor any other First Lien Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral (or any other collateral securing the First Lien Secured
Obligations), or to sell, dispose of or otherwise liquidate all or any portion
of the Collateral (or any other collateral securing the First Lien Secured
Obligations), in any manner that would maximize the return to the Second Lien
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of net
proceeds actually received by the Second Lien Secured Parties from such
realization, sale, disposition or liquidation. Each Second Lien Representative
on behalf of itself and each Second Lien Secured Party represented by it waives
any claim it or such Second Lien Secured Party may now or hereafter have against
the Designated First Lien Representative or any other First Lien Secured Party
(or their representatives) arising out of (a) any actions which the Designated
First Lien Representative or the other First Lien Secured Parties take or omit
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Secured Obligations from any account debtor,
guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Secured Obligations or the valuation, use, protection or release of
any Collateral, (b) any election by the Designated First Lien Representative or
any of the First Lien Secured Parties, in any Bankruptcy/Liquidation Proceeding
of the application of Section 1111(b) of the Bankruptcy Code (or any comparable
provision of any other applicable Debtor Relief Law) and/or (c) any borrowing by
any Grantor as debtor in possession, or any related grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code (or
any comparable provision of any other applicable Debtor Relief Law). The First
Lien Representatives and the First Lien Secured Parties, on the one hand, and
the Second Lien Secured Parties, on the other hand, shall each be responsible
for keeping themselves informed of (a) the financial condition of the Initial
Borrower, the Parent Borrower and its Subsidiaries and all endorsers and/or
guarantors of the First Lien Secured Obligations or the Second Lien Secured
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Secured Obligations or the Second Lien Secured Obligations.

 

 16 

 

 

Section 2.05. No Interference.

 

(a)          Each Second Lien Representative on behalf of itself and each Second
Lien Secured Party represented by it agrees that, whether or not a
Bankruptcy/Liquidation Proceeding has been commenced by or against any Grantor,
(i) it will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Lien on the Collateral securing any of the
Second Lien Secured Obligations pari passu with, or to give such Second Lien
Secured Party any preference or priority relative to, any Lien on the Collateral
securing or purporting to secure any of the First Lien Secured Obligations, (ii)
it will not challenge or question in any proceeding, or support any other Person
in challenging or questioning in any proceeding, in each case including, without
limitation, any Bankruptcy/Liquidation Proceeding, the validity, allowability,
or enforceability of any First Lien Secured Obligations or First Lien Security
Document, or the validity, attachment, perfection or priority of any Lien on the
Collateral securing or purporting to secure any of the First Lien Secured
Obligations, or the validity or enforceability of the priorities, rights or
duties established by or pursuant to other provisions of this Agreement, (iii)
it will not contest, protest, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Collateral, or any other exercise of remedies against
any Collateral or any forbearance thereof, in each case, by any First Lien
Secured Parties or the First Lien Representative acting on their behalf, (iv) it
shall have no right to (A) direct any First Lien Representative or any First
Lien Secured Party to exercise any right, remedy or power with respect to the
Collateral or (B) except in connection with the taking of any Second Lien
Permitted Actions, consent to the exercise by any First Lien Representative or
any First Lien Secured Party of any right, remedy or power with respect to the
Collateral, (v) it will not institute any suit or assert in any suit,
Bankruptcy/Liquidation Proceeding or other proceeding any claim against any
First Lien Representative or any First Lien Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise with
respect to, and neither any First Lien Representative nor any First Lien Secured
Party shall be liable for, any action taken or omitted to be taken by any such
First Lien Representative or any such First Lien Secured Party with respect to
any Collateral securing such First Lien Secured Obligations; provided that
nothing in this clause (v) shall prevent any Second Lien Secured Party from
asserting or seeking to enforce any provision of any Second Lien Security
Document (to the extent not prohibited by this Agreement) and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Section 2.05(a) shall prevent any Second Lien Secured Party
from asserting or seeking to enforce any provision of this Agreement or taking
any Second Lien Permitted Action.

 

 17 

 

 

(b)          Each First Lien Representative on behalf of itself and each First
Lien Secured Party represented by it agrees that, whether or not a
Bankruptcy/Liquidation Proceeding has been commenced by or against any Grantor,
it will not challenge or question in any proceeding, or support any other Person
in challenging or questioning in any proceeding, in each case including, without
limitation, any Bankruptcy/Liquidation Proceeding, the validity, allowability,
or enforceability of any Second Lien Secured Obligations or Second Lien Security
Document, or the validity, attachment, perfection or priority of any Lien on the
Collateral securing or purporting to secure any of the Second Lien Secured
Obligations, or the validity or enforceability of the priorities, rights or
duties established by or pursuant to other provisions of this Agreement.

 

Section 2.06. Automatic Release of Second Liens. (a) The Designated First Lien
Representative, for itself and on behalf of the First Lien Secured Parties, will
have the exclusive right (subject to the provisions of the First Lien Loan
Documents) to make determinations regarding the release of Liens on, or the
disposition of, any Collateral in connection with the exercise of remedies with
respect to the Collateral, without consultation with, consent of, or notice to,
the Designated Second Lien Representative or any other Second Lien Secured
Party. If, in connection with (i) any sale, transfer or other disposition of any
Collateral by any Grantor to any Person that is not a Grantor (other than in
connection with any enforcement or exercise of rights or remedies with respect
to the Collateral which shall be governed by clause (ii)) permitted under the
terms of the First Lien Loan Documents or consented to by the applicable First
Lien Secured Parties under such First Lien Loan Documents (other than (A) in
connection with the Discharge of First Lien Secured Obligations or (B) after the
occurrence and during the continuance of any event of default under the Second
Lien Debt Documents) or (ii) the enforcement or exercise of any rights or
remedies with respect to the Collateral by the Designated First Lien
Representative or any other First Lien Secured Party, including any sale,
transfer or other disposition of Collateral, the Designated First Lien
Representative, for itself and on behalf of the other First Lien Secured
Parties, or any Grantor releases any of the First Liens (a “Release”), then the
Liens on such Collateral securing any Second Lien Secured Obligations shall be
automatically, unconditionally and simultaneously released, and the Designated
Second Lien Representative shall, subject to delivery by the applicable Grantors
of an officer’s certificates stating that any such release of First Liens has
become effective (or shall become effective concurrently with such release of
the Liens on such Collateral securing such Second Lien Secured Obligations), for
itself and on behalf of the other Second Lien Secured Parties, promptly execute
and deliver to the Designated First Lien Representative and the applicable
Grantors such termination statements, releases and other documents as the
Designated First Lien Representative or any applicable Grantor may reasonably
request to effectively confirm such Release; provided, that such release by such
Designated Second Lien Representative, for itself or for the benefit of its
Second Lien Secured Parties, shall not extend to or otherwise affect any of the
rights of the Second Lien Secured Parties to the proceeds from any such sale,
transfer or other disposition (subject to the relative Lien priorities set forth
in this Agreement). Similarly, if the equity interests of any Person are
foreclosed upon or otherwise sold, transferred or otherwise disposed of and in
connection therewith the Designated First Lien Representative releases the First
Liens on the property or assets of such Person or releases such Person from its
guarantee of First Lien Secured Obligations, then the Second Liens on such
property or assets of such Person and such Person’s guarantee of Second Lien
Secured Obligations shall be automatically released to the same extent.

 

 18 

 

 

(b) Until the Discharge of First Lien Secured Obligations occurs, the Designated
Second Lien Representative, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the Designated First Lien
Representative and any officer or agent of the Designated First Lien
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Designated Second Lien Representative or such holder or in the
Designated First Lien Representative’s own name, from time to time in the
Designated First Lien Representative’s discretion, for the purpose of carrying
out the terms of this Section 2.06, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 2.06, including any endorsements or
other instruments of transfer or release.

 

 19 

 

 

Section 2.07. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. In the event of a Bankruptcy/Liquidation Proceeding, each Second
Lien Representative and the other Second Lien Secured Parties shall not, unless
and until the Discharge of First Lien Secured Obligations occurs, directly or
indirectly (i) seek in respect of any part of the Collateral or proceeds thereof
or any Lien on the Collateral securing the Second Lien Secured Obligations that
may exist thereon any relief from, or modification of, the automatic or other
stay as provided in Section 362 of the Bankruptcy Code (or any comparable
provision of any other applicable Debtor Relief Law) or under any other
applicable law or otherwise without the express written consent of the
Designated First Lien Representative, or (except as otherwise provided below)
seek or accept any form of adequate protection under either or both of Sections
362 and 363 of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) or under any other applicable law or otherwise
with respect thereto, except Liens on replacement or additional collateral
junior to the Liens on the Collateral securing and providing adequate protection
for the First Lien Secured Obligations, a super-priority claim junior to that
granted as adequate protection for the First Lien Secured Obligations, the
accrual of interest and the current payment of reasonable out-of-pocket post-
petition fees and expenses, including fees and disbursements of counsel and
other professional advisors, incurred by the Second Lien Representatives (which
the Second Lien Secured Parties agree will constitute adequate protection of
their claims and interests), (ii) subject to the immediately succeeding
paragraph, oppose or object to any adequate protection sought by or granted to
any First Lien Secured Party in connection with the use of cash collateral or
post- petition financing under Section 362, 363 or 364 of the Bankruptcy Code
(or any comparable provision of any other applicable Debtor Relief Law) or under
any other applicable law or otherwise, (iii) subject to the immediately
succeeding paragraph, oppose or object to the use of cash collateral by a
Grantor unless the Designated First Lien Representative shall have opposed or
objected to such use of cash collateral (provided that, if the First Lien
Secured Parties withdraw such opposition or objection, while any First Lien
Secured Obligations remain outstanding, the Second Lien Secured Parties will
also withdraw such opposition or objection), (iv) subject to the final sentence
of this Section 2.07, oppose or object to (and will consent to) any
post-petition financing (including any debtor in possession financing) provided
by any of the First Lien Secured Parties or provided by a third party pursuant
to Section 364 of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) or under any other applicable law or otherwise
(including on a priming basis, to the extent any Liens granted in favor of the
First Lien Secured Parties that are providing, or any third-party provider of,
DIP Financing are senior to, or rank pari passu with, the Liens on the
Collateral securing the First Lien Secured Obligations and the Second Lien
Secured Parties retain their Liens on the Collateral to secure the Second Lien
Secured Obligations) (a “DIP Financing”) unless the Designated First Lien
Representative shall have opposed or objected to such DIP Financing; provided,
that the foregoing shall not prevent the Second Lien Secured Parties from (x)
proposing any other DIP Financing to any Grantor or to a court of competent
jurisdiction or (y) objecting to any provision in any DIP Financing (i) relating
to any provision or content of a plan of reorganization or liquidation that is
inconsistent with this Agreement or (ii) requiring any Grantor to seek any
approval for any plan of reorganization or liquidation that is inconsistent with
the terms of this Agreement, (v) oppose or object to the determination of the
extent of any Liens held by any of the First Lien Secured Parties or the value
or allowability of any claims of the First Lien Secured Parties under Section
506(a) of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) or under any other applicable law or otherwise,
(vi) oppose or object to the payment of interest (including, without limitation,
Post- Petition Interest), fees, and expenses as provided under Sections 506(b)
and (c) of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) or under any other applicable law or otherwise to
any First Lien Secured Party, (vii) oppose or object (and instead shall be
deemed to have consented) to any disposition of any Collateral (including any
credit bid by any First Lien Secured Party under Section 363(k) of the
Bankruptcy Code (or any comparable provision of any other applicable Debtor
Relief Law) or under any other applicable law or otherwise) free and clear of
the Liens on the Collateral securing the Second Lien Secured Obligations or
other claims under Section 363 of the Bankruptcy Code (or any comparable
provision of any other applicable Debtor Relief Law) or otherwise, so long as
the respective interests of the Second Lien Secured Parties attach to any net
proceeds thereof subject to the relative Lien priorities in this Agreement, if
the First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to, or shall not have opposed or objected to,
such disposition; provided, that the Second Lien Secured Parties shall not be
prohibited from asserting any objections to the bidding and related procedures
proposed to be utilized in connection with such disposition that may be raised
by an unsecured creditor of the Grantors, (viii) credit bid all or any portion
of the Second Lien Secured Obligations under Section 363(k) of the Bankruptcy
Code (or any comparable provision of any other applicable Debtor Relief Law) or
otherwise, except pursuant to the exercise of Permitted Second Lien Credit Bid
Rights or (ix) (whether in the capacity of a secured creditor or an unsecured
creditor) propose, vote in favor of or otherwise directly or indirectly support
any plan of reorganization or other dispositive restructuring plan that is
inconsistent with the priorities in this Agreement, without the consent of the
Designated First Lien Representative. To the extent any Liens granted in favor
of the First Lien Secured Parties that are providing, or any third-party
provider of, DIP Financing are senior to, or rank pari passu with, the Liens on
the Collateral securing the First Lien Secured Obligations or provided as
adequate protection therefor, each Second Lien Representative will, for itself
and on behalf of the other Second Lien Secured Parties represented by it,
subordinate its Liens on the Collateral securing the Second Lien Secured
Obligations to the Liens on the Collateral securing such DIP Financing and to
any Liens provided to the First Lien Secured Parties as adequate protection on
the terms of this Agreement, and to any “carve-out” agreed to by the First Lien
Representatives or the other First Lien Secured Parties. This Agreement
constitutes a “subordination agreement” under Section 510 of the Bankruptcy Code
(or any comparable provision of any other applicable Debtor Relief Law) as well
as all other applicable laws, and shall be effective and enforceable before,
during and after the commencement of any Bankruptcy/Liquidation Proceeding; all
references herein to any Grantor shall include such Grantor as a debtor in
possession and any receiver or trustee for such Grantor. If, in any
Bankruptcy/Liquidation Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed,
pursuant to a plan of reorganization or similar dispositive restructuring plan,
both on account of First Lien Secured Obligations and on account of Second Lien
Secured Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Secured Obligations and on account of the Second Lien
Secured Obligations are secured by Liens upon the same property, the provisions
of this Agreement will survive the distribution of such debt obligations
pursuant to such plan and will apply with like effect to the Liens securing such
debt obligations. Notwithstanding the foregoing, the provisions of clause (iv)
of the first sentence of this Section 2.07 shall only be applicable as to the
Second Lien Secured Parties with respect to any DIP Financing to the extent (x)
the aggregate principal amount of the DIP Financing, plus (y) measured after
giving effect to the DIP Financing and any payment of debt with the proceeds of
such DIP Financing, the sum of (i) the aggregate outstanding principal amount of
the loans, notes or debt securities outstanding under the First Lien Debt
Facilities that will remain outstanding after giving effect to such DIP
Financing and (ii) the aggregate face amount of any letters of credit issued and
outstanding under the First Lien Debt Facilities that will remain outstanding
after giving effect to such DIP Financing, does not exceed 115% of the sum of
(i) the aggregate outstanding principal amount of the loans, notes or debt
securities outstanding under the First Lien Debt Facilities as of the date on
which the Bankruptcy/Liquidation Proceeding is commenced plus (ii) the aggregate
face amount of any letters of credit issued and outstanding under the First Lien
Debt Facilities as of the date on which the Bankruptcy/Liquidation Proceeding is
commenced.

 

 20 

 

 

Notwithstanding anything herein to the contrary, in any Bankruptcy/Liquidation
Proceeding, (i) if the First Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of a Lien on additional or replacement
collateral or super-priority claims in connection with any DIP Financing and/or
use of cash collateral under Section 363 or 364 of the Bankruptcy Code (or any
comparable provision of any other applicable Debtor Relief Law) or any similar
provision of any other applicable law, then each Second Lien Representative, for
itself and on behalf of each Second Lien Secured Party, may seek or request
adequate protection (without objection from any First Lien Representative or any
other First Lien Secured Party) in the form of a Lien on such additional or
replacement collateral and/or (as applicable) a super- priority claim, which
Lien or super-priority claim is subordinated to the Liens securing and providing
adequate protection for all First Lien Secured Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing the Second Lien Secured Obligations are so subordinated to the
Liens securing First Lien Secured Obligations under this Agreement and (ii) in
the event any Second Lien Representatives, for themselves and on behalf of the
Second Lien Secured Parties, seek or request adequate protection and such
adequate protection is granted in the form of a Lien on additional or
replacement collateral, then such Second Lien Representatives, for themselves
and on behalf of each Second Lien Secured Party, agree that each First Lien
Representative shall also be entitled to a senior priority Lien on such
additional or replacement collateral as security and adequate protection for the
First Lien Secured Obligations and any such DIP Financing and that any Lien on
such additional or replacement collateral securing or providing adequate
protection for the Second Lien Secured Obligations shall be subordinated to the
Liens on such collateral securing the First Lien Secured Obligations and any
such DIP Financing (and all obligations relating thereto) and any other Liens
granted to the First Lien Secured Parties as adequate protection on the same
basis as the other Liens securing the Second Lien Secured Obligations are so
subordinated to such Liens on such collateral securing First Lien Secured
Obligations under this Agreement.

 

Each Second Lien Representative, for itself and on behalf of the Second Lien
Secured Parties represented by it, and each First Lien Representative, for
itself and on behalf of the First Lien Secured Parties represented by it,
acknowledges and agrees that:

 

(a)          the grants of Liens pursuant to the First Lien Security Documents
and the Second Lien Security Documents constitute two separate and distinct
grants of Liens; and

 

(b)          because of, among other things, their differing rights in the
Collateral, the Second Lien Secured Obligations are fundamentally different from
the First Lien Secured Obligations and must be separately classified in any plan
of reorganization or similar dispositive restructuring plan proposed, confirmed,
or adopted in a Bankruptcy/Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre- petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the First Lien Loan Documents, arising from or related to a
default, whether or not a claim therefor is allowed or allowable in any
Bankruptcy/Liquidation Proceeding) before any distribution is made in respect of
the claims held by the Second Lien Secured Parties with respect to the
Collateral, with each Second Lien Representative, for itself and on behalf of
the Second Lien Secured Parties represented by it, hereby acknowledging and
agreeing to turn over to the Designated First Lien Representative, for itself
and on behalf of the First Lien Secured Parties, Collateral or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Secured Parties).

 

 21 

 

 

Each Second Lien Representative and the other Second Lien Secured Parties shall
not, unless and until the Discharge of First Lien Secured Obligations occurs,
directly or indirectly assert, support or enforce any claim under Section 506(c)
of the Bankruptcy Code (or any comparable provision of any other applicable
Debtor Relief Law) or seek to recover any amounts that any Grantor may obtain by
virtue of any claim under Section 506(c) of the Bankruptcy Code (or any
comparable provision of any other applicable Debtor Relief Law), in each case,
for costs or expenses of preserving or disposing of any Collateral or otherwise,
and it will not accept the benefit of any such claims.

 

Each Second Lien Representative and the other Second Lien Secured Parties agrees
that it shall not, directly or indirectly, oppose or seek to challenge any claim
by any First Lien Representative or any other First Lien Secured Party for
allowance in any Bankruptcy/Liquidation Proceeding of First Lien Secured
Obligations consisting of Post-Petition Interest. Each First Lien Representative
and the other First Lien Secured Parties agrees that it shall not, directly or
indirectly, oppose or seek to challenge any claim by any Second Lien
Representative or any other Second Lien Secured Party for allowance in any
Bankruptcy/Liquidation Proceeding of Second Lien Secured Obligations consisting
of Post- Petition Interest so long as the First Lien Secured Parties have
received an allowed claim for Post-Petition Interest and then only to the extent
of the value of the Liens of the Second Lien Secured Parties on the Collateral
(after taking into account the amount of the First Lien Secured Obligations).

 

Section 2.08. Reinstatement. In the event that (i) the Discharge or any payment
of First Lien Secured Obligations shall have occurred and any of such First Lien
Secured Obligations shall subsequently, for whatever reason (including, but not
limited to, an order or judgment for disgorgement or avoidance of a preference
or fraudulent transfer under the Bankruptcy Code (or any comparable provision of
any other applicable Debtor Relief Law), or any other law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be reinstated and fully applicable
thereto until there shall thereafter have been a Discharge of First Lien Secured
Obligations then from and after such date of required return or repayment, such
Discharge of First Lien Secured Obligations shall be automatically deemed not to
have occurred for all purposes of this Agreement and (ii) the Designated First
Lien Representative or the other First Lien Secured Parties have released any
Lien on Collateral and any such Liens are later reinstated, then the Designated
Second Lien Representative, for itself and the benefit of the Second Lien
Secured Parties, shall be granted a second priority Lien on such Collateral,
subject to the subordination provisions of this Agreement.

 

 22 

 

 

Section 2.09. Purchase Right. Without prejudice to the enforcement of the First
Lien Secured Parties’ remedies, the First Lien Secured Parties agree that at any
time following (a) acceleration of the First Lien Secured Obligations in
accordance with the terms of the First Lien Loan Documents or (b) the
commencement of a Bankruptcy/Liquidation Proceeding by or against any Grantor
(each, a “Purchase Event”), one or more of the Second Lien Secured Parties may
request within 30 days after the first date on which a Purchase Event occurs,
and the First Lien Secured Parties hereby offer the Second Lien Secured Parties
the option, to purchase all, but not less than all, of the aggregate amount of
First Lien Secured Obligations outstanding at the time of purchase at (a) in the
case of First Lien Secured Obligations other than First Lien Secured Obligations
arising under Swap Contracts or in connection with undrawn letters of credit,
par (including any premium (to the extent then payable) set forth in the First
Lien Credit Agreement or other applicable First Lien Loan Document on the date
hereof, interest, expenses and fees (including Post-Petition Interest)), and (b)
in the case of First Lien Secured Obligations arising under a Swap Contract, an
amount equal to the greater of (i) all amounts payable by any Grantor under the
terms of such Swap Contract in the event of a termination of such Swap Contract
and (ii) the mark-to-market value of such Swap Contract, as determined by the
counterparty to the Grantor thereunder with respect to such Swap Contract in
accordance with the terms thereof and in accordance with customary methods for
calculating mark-to-market amounts under similar arrangements by such
counterparty, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to an Assignment and Assumption (as defined in the applicable First Lien Loan
Document)). In the case of any First Lien Secured Obligations in respect of
letters of credit (including reimbursement obligations in connection therewith),
simultaneous with the purchase of the other First Lien Secured Obligations, the
purchasing Second Lien Secured Parties shall provide First Lien Secured Parties
who issued such letters of credit cash collateral in such amounts (not to exceed
103% thereof) as such First Lien Secured Parties determine is reasonably
necessary to secure such First Lien Secured Parties in connection with any
outstanding and undrawn letters of credit. If such right is exercised, the
parties shall endeavor to close promptly thereafter but in any event within 10
Business Days of the request. If one or more of the Second Lien Secured Parties
exercise such purchase right, it shall be exercised pursuant to documentation
mutually acceptable to each of the Designated First Lien Representative and the
Designated Second Lien Representative. If none of the Second Lien Secured
Parties exercise such right within 30 days after the first date on which a
Purchase Event occurs, the First Lien Secured Parties shall have no further
obligations pursuant to this Section 2.09 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the First Lien
Security Documents and this Agreement.

 

Section 2.10. New Liens. Subject to Sections 2.01(c), 2.01(d), and 2.06(a) and
2.07, each of the parties hereto (including the Parent Borrower, on behalf of
itself and the other Grantors) agrees that, so long as the Discharge of First
Lien Secured Obligations has not occurred, it shall not (i) permit any
additional Liens on any asset or property of any Grantor to be granted to secure
any Second Lien Secured Obligation unless a Lien has been granted on such asset
or property to secure the First Lien Secured Obligations, with each such Lien to
be subject to the provisions of this Agreement, or (ii) permit any additional
Liens on any asset or property of any Grantor to be granted to secure any First
Lien Secured Obligations unless a Lien has been granted on such asset to secure
the Second Lien Secured Obligations, with each such Lien to be subject to the
provisions of this Agreement. To the extent that the foregoing provisions are
not complied with for any reason, without limiting any other rights and remedies
available to the First Lien Representatives and/or the First Lien Secured
Parties, the Designated Second Lien Representative, on behalf of the Second Lien
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.10 shall be subject to Section 7.01.

 

 23 

 

 

Section 2.11. Injunctive Relief. Should any Second Lien Secured Party, contrary
to this Agreement, in any way take, attempt to or threaten to take any action
with respect to the Collateral (including any attempt to realize upon or enforce
any remedy with respect to this Agreement), or fail to take any action required
by this Agreement, any First Lien Representative or any other First Lien Secured
Party (in its or their own name or in the name of the applicable Grantor) may
obtain relief against such Second Lien Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Designated Second Lien Representative on behalf of each Second
Lien Secured Party that (a) the First Lien Secured Parties’ damages from its
actions may by that time be difficult to ascertain any may be irreparable and
(b) each Second Lien Representative on behalf of itself and each Second Lien
Secured Party represented by it waives any defense that the First Lien Secured
Party cannot demonstrate damage and/or be made whole by the awarding of damages.

 

Section 2.12. Rights as Unsecured Creditors. Except as otherwise set forth in
this Agreement or inconsistent with the priorities set forth in this Agreement,
each Second Lien Representative and the Second Lien Secured Parties may exercise
rights and remedies as unsecured creditors against any Grantor that is obligated
to pay or has guaranteed the Second Lien Secured Obligations in accordance with
the terms of the Second Lien Debt Documents and any Requirements of Law;
provided that in the event that any Second Lien Secured Party becomes a judgment
Lien creditor or other secured creditor, in each case, in respect of Collateral
as a result of its enforcement of its rights as an unsecured creditor with
respect to the Second Lien Secured Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the First Lien Secured Obligations) as the other Liens securing the Second
Lien Secured Obligations are subject to this Agreement. Nothing in this
Agreement shall prohibit or subordinate (whether before or after the
commencement of a Bankruptcy/Liquidation Proceeding) the receipt, or the right
to receive, by the Second Lien Representatives or any other Second Lien Secured
Parties of the required payments of interest, principal and premiums (if any)
(x) if the Discharge of First Lien Secured Obligations has occurred or (y) if
the Discharge of First Lien Secured Obligations has not occurred so long as, in
the case of this clause (y), such receipt is not the direct or indirect result
of the exercise by the Second Lien Representatives or any other Second Lien
Secured Party of rights or remedies with respect to the Collateral (including
setoff or recoupment or credit bidding (other than pursuant to the Permitted
Second Lien Credit Bid Rights)) or enforcement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies any First Lien Secured Party may have.

 

 24 

 

 

ARTICLE 3

SUB-AGENCY FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Each First Lien Representative acknowledges and agrees that if it shall at any
time hold a Lien on any Second Lien Collateral that can be perfected by the
possession or control of such Collateral or, to the extent applicable under any
Security Documents, of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of such First Lien Representative (such Second Lien Collateral being the
“Pledged Collateral”), such First Lien Representative will serve as gratuitous
sub-agent and bailee for each applicable Second Lien Representative for the sole
purpose of perfecting the Lien, if any, of such Second Lien Representative in
such Pledged Collateral and shall have possession or control of such Pledged
Collateral as agent on behalf of each applicable Second Lien Representative
(such bailment being intended, among other things, to satisfy the requirements
of Section 8-301(a)(2), 8-106(d)(3) and 9-313(c) of the Uniform Commercial Code,
to the extent applicable). In addition, in the event any First Lien
Representative has Lien filings against any intellectual property that is part
of the Collateral and which filings are necessary for the perfection of Liens in
such Collateral, each such First Lien Representative agrees to hold such Liens
as non-fiduciary agent and gratuitous bailee for each Second Lien Representative
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the Second Lien Debt Documents, subject to the
terms and conditions of this Article 3. It is agreed that the obligations of
each First Lien Representative and the rights of each Second Lien Representative
and the other Second Lien Secured Parties in connection with any such sub-agency
arrangement will be in all respects subject to the provisions of this Agreement.
Subject to the terms of this Agreement, until the Discharge of First Lien
Secured Obligations has occurred, the First Lien Representatives shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Loan Documents as if the Liens of the Second Lien Secured Parties
under the Second Lien Security Documents did not exist. The First Lien
Representatives will be deemed to make no representation as to the adequacy of
the steps taken by it or any of them to perfect the Lien on any such Pledged
Collateral or the genuineness of any Pledged Collateral and shall have no
responsibility to the Second Lien Representatives or any other Second Lien
Secured Party for such perfection or genuineness; it being understood that the
sole purpose of this Article is to enable the Second Lien Secured Parties to
obtain a perfected second priority Lien on such Pledged Collateral to the extent
that such perfection results from the possession or control of such Pledged
Collateral or, to the extent applicable under any Security Documents, any such
account by the First Lien Representatives. No First Lien Representative shall
owe any fiduciary duty to any Second Lien Secured Party and the Second Lien
Secured Parties hereby waive and release the First Lien Representatives and
First Lien Secured Parties from all claims and liabilities relating to the any
First Lien Representative’s role under this Article 3. At such time as the
Discharge of First Lien Secured Obligations shall have occurred, the applicable
First Lien Representatives shall, to the extent that it is legally permitted to
do so, take all such actions in their power as shall reasonably be requested by
the Designated Second Lien Representative or the Parent Borrower to transfer
possession of such Pledged Collateral to the Designated Second Lien
Representative or to transfer direct control of such Pledged Collateral with any
necessary endorsements of the First Lien Representatives (such endorsements
shall be without recourse and without any representation or warranty) or, to the
extent applicable under any Security Documents, any such account to the
Designated Second Lien Representative (if there are then any Second Lien Secured
Obligations outstanding); provided that if any such Pledged Collateral or any
such account shall be subject to any other Lien senior to the Liens of the
Designated Second Lien Representative on the Collateral, then the First Lien
Representatives may instead transfer possession of such Pledged Collateral to
the Person or Persons holding such senior Lien or their representative or take
such actions in its power as shall reasonably be requested to transfer direct
control of such Pledged Collateral or any such account to the Person or Persons
holding such senior Lien or their representative. The Designated Second Lien
Representative agrees that if it shall obtain possession or direct control of
any Pledged Collateral or any account pursuant to the foregoing provisions and
such Pledged Collateral or account shall thereafter become subject to a Lien
securing the First Lien Secured Obligations, it will take all such actions as
shall reasonably be requested by the Designated First Lien Representative to
transfer possession of such Pledged Collateral to the Designated First Lien
Representative or take such actions in its power as shall reasonably be
requested to transfer direct control of such Pledged Collateral or any such
account to the Designated First Lien Representative, all at the cost and expense
of the Parent Borrower.

 

 25 

 

 

ARTICLE 4

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever any Representative shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Secured Obligations or Second Lien Secured
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the First Lien Representatives or the Second Lien
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if, notwithstanding the
request of such Representative, such Representative shall fail or refuse
reasonably promptly to provide the requested information, such Representative
shall be entitled to determine such existence or amount by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Parent Borrower. Each Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Secured Party or any affiliate thereof as a result of such
determination.

 

ARTICLE 5

CONSENT OF GRANTORS

 

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the First Lien Security Documents will in no way be
diminished or otherwise affected by such provisions or arrangements.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF EACH REPRESENTATIVE

 

Each Representative represents and warrants to the other parties hereto that it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the applicable First
Lien Secured Parties represented by it (in the case of each First Lien
Representative) and the applicable Second Lien Secured Parties represented by it
(in the case of each Second Lien Representative).

 

 26 

 

 

ARTICLE 7

APPLICATION OF PROCEEDS

 

Section 7.01. Payment Over. With respect to the Collateral and any proceeds
thereof, each Second Lien Representative and each other Second Lien Secured
Party hereby agrees that if it shall obtain possession of any Collateral, or
shall realize any proceeds or payment in respect of any such Collateral, whether
pursuant to any Second Lien Security Document, in connection with the taking of
any Second Lien Permitted Actions, or by the exercise of any rights available to
it under any Requirements of Law or (except as otherwise provided in Section
2.07) in any Bankruptcy/Liquidation Proceeding or otherwise, or shall receive
any Collateral or proceeds of Collateral, or any payment on account thereof, in
each case, at any time prior to the occurrence of the Discharge of First Lien
Secured Obligations and when such possession or receipt of proceeds or payment
on Collateral is not expressly permitted by the terms of this Agreement, then it
shall hold such Collateral, proceeds or payment in trust for the First Lien
Secured Parties and forthwith transfer such Collateral, proceeds or payment, as
the case may be, to the Designated First Lien Representative for the benefit of
the First Lien Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Each
Second Lien Representative on behalf of itself and each Second Lien Secured
Party represented by it agrees that if, at any time, all or part of any payment
with respect to the First Lien Secured Obligations previously made shall be
rescinded for any reason whatsoever, such Second Lien Secured Party shall
promptly pay over to the Designated First Lien Representative any payment
(including any payment received under any agreement subordinating any Liens on
the First Lien Collateral to the Liens securing the Second Lien Secured
Obligations) received by it in respect of any First Lien Collateral and shall
promptly turn any First Lien Collateral then held by it over to the Designated
First Lien Representative, and the provisions set forth in this Agreement shall
be reinstated as if such payment had not been made, until the Discharge of First
Lien Secured Obligations occurs.

 

Section 7.02. Application of Proceeds. In furtherance of the foregoing, all
Collateral and any proceeds or payment in respect of any Collateral received in
connection with the enforcement of any of its rights or the exercise of any of
its remedies with respect to the Collateral and all insurance or condemnation
proceeds not remitted to any Grantor shall be applied by the First Lien
Representatives to the First Lien Secured Obligations in such order as specified
in the relevant First Lien Loan Documents. Upon the Discharge of First Lien
Secured Obligations, the Designated First Lien Representative shall deliver to
the Designated Second Lien Representative any proceeds of Collateral held by it
in the same form as received, with any necessary endorsements (such endorsements
shall be without recourse and without any representation or warranty) or as a
court of competent jurisdiction may otherwise direct to be applied by the Second
Lien Representatives to the Second Lien Secured Obligations in such order as
specified in the Second Lien Debt Documents. Upon the occurrence of the
Discharge of Second Lien Secured Obligations, the Designated Second Lien
Representative shall deliver to the Parent Borrower any proceeds of Collateral
held by it in the same form as received, with any necessary endorsements (such
endorsements shall be without recourse and without any representation or
warranty) or as a court of competent jurisdiction may otherwise direct.

 

 27 

 

 

Section 7.03. Insurance and Condemnation Awards. Until the Discharge of First
Lien Secured Obligations occurs, the Designated First Lien Representative and
the First Lien Secured Parties shall have the sole and exclusive right, subject
to the rights of the Grantors under the First Lien Loan Documents, (a) to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and (b) to approve any award granted in any condemnation or
similar proceeding affecting the Collateral. Subject to any rights of the
Grantors to receive any such insurance proceeds or condemnation amounts under
the First Lien Loan Documents, all such amounts shall be applied as set forth in
Section 7.02, and without limiting any other rights and remedies available to
the First Lien Representatives and/or the First Lien Secured Parties, the
Designated Second Lien Representative, on behalf of the Second Lien Secured
Parties, agrees that any amounts received by any of them in contravention of
this Section 7.03 shall be subject to Section 7.01.

 

ARTICLE 8

OTHER AGREEMENTS

 

Section 8.01. Matters Related to First Lien Loan Documents.

 

(a)          The First Lien Loan Documents may be amended, restated, Refinanced,
waived, restructured, renewed, extended, supplemented or otherwise modified in
accordance with their terms (including, in the case of this Agreement, in
accordance with Section 9.02 hereof), and the indebtedness under the First Lien
Loan Documents may be Refinanced, increased, renewed, extended or replaced, in
each case, without the consent of any Second Lien Secured Party; provided,
however, that, (i) without the prior written consent of the Designated Second
Lien Representative, no First Lien Loan Document may be amended, restated,
waived, restructured, renewed, extended, supplemented, Refinanced or otherwise
modified, or entered into, to the extent such amendment, restatement, waiver,
restructuring, renewal, extension, supplement, Refinancing or modification, or
the terms of such new First Lien Loan Document, would contravene the provisions
of this Agreement, it being understood that notwithstanding the provisions of
this Section 8.01 but subject to any relevant limitations set forth elsewhere in
this Agreement the First Lien Loan Documents may be amended, restated,
Refinanced, waived, supplemented or otherwise modified in accordance with their
terms in order to effect the making or provision of (w) any “Incremental
Commitments” or “Incremental Equivalent Debt” under (and, in each case as
defined in) the First Lien Credit Agreement or similar terms used in any
Replacement First Lien Credit Agreement or Additional First Lien Debt Facility,
(x) any Indebtedness incurred in connection with a “Refinancing Amendment” (as
defined in the First Lien Credit Agreement), (y) any “Extension” (as defined in
the First Lien Credit Agreement) or similar terms used in any Replacement First
Lien Credit Agreement or Additional First Lien Debt Facility or (z) any
Indebtedness incurred in connection with a “Permitted Repricing Amendment” or
constituting a “Replacement Term Loan” (in each case as defined in the First
Lien Credit Agreement) or similar terms used in any Replacement First Lien
Credit Agreement or Additional First Lien Debt Facility, in each case without
notice to, or the consent of, the Second Lien Notes Collateral Agent or any
Second Lien Secured Party and (ii) notice of such amendment, waiver supplement,
modification or consent shall be given to the Second Lien Notes Collateral Agent
no later than 30 days after its effectiveness; provided that the failure to give
such notice shall not affect the effectiveness and validity thereof.

 

 28 

 

 

Section 8.02. Matters Related to Second Lien Debt Documents. The Second Lien
Debt Documents may be amended, restated, Refinanced, waived, restructured,
renewed, extended, supplemented or otherwise modified in accordance with their
terms (including, in the case of this Agreement, in accordance with Section 9.02
hereof), and the indebtedness under the Second Lien Debt Documents may be
Refinanced, increased, renewed, extended or replaced, in each case, without the
consent of any First Lien Secured Party; provided, however, that, (i) without
the prior written consent of the Designated First Lien Representative, no Second
Lien Debt Document may be amended, restated, waived, restructured, renewed,
extended, supplemented, Refinanced or otherwise modified, or entered into, to
the extent such amendment, restatement, waiver, restructuring, renewal,
extension, supplement, Refinancing or modification, or the terms of such new
Second Lien Debt Document would contravene the provisions of this Agreement, it
being understood that notwithstanding the provisions of this Section 8.02 but
subject to any relevant limitations set forth elsewhere in this Agreement, the
Second Lien Debt Documents may be amended, restated, Refinanced, waived,
supplemented or otherwise modified in accordance with their terms in order to
effect the making or provision of “Additional First Lien Debt,” “Additional
Junior Debt,” “Additional Second Lien Debt” or “Notes Refinancing Debt” (in each
case as defined in the Second Lien Notes Indenture) or similar terms used in any
Replacement Second Lien Debt Agreement or Additional Second Lien Debt Facility,
in each case without notice to, or the consent of, the First Lien Credit
Agreement Administrative Agent or any First Lien Secured Party and (ii) notice
of such amendment, waiver supplement, modification or consent shall be given to
the First Lien Credit Agreement Administrative Agent no later than 30 days after
its effectiveness; provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.

 

Section 8.03. Matters Related to Amendments of First Lien Security Documents. In
the event any First Lien Representative enters into any amendment, supplement,
modification, waiver or consent in respect of any of the First Lien Security
Documents (excluding, in any event, this Agreement) for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, such First Lien Security Document or changing in any manner the
rights of any parties thereunder in a manner that is applicable to the Second
Lien Debt Facilities, then such amendment, waiver, supplement, modification, or
consent shall apply automatically to any comparable provision of the comparable
Second Lien Security Document without the consent of or action by any Second
Lien Secured Party (with all such amendments, waivers, supplements, consents and
modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Lien Debt Documents), (i) no such amendment,
supplement, modification, waiver or consent shall have the effect of (A)
removing assets subject to the Lien of any Second Lien Security Documents,
except to the extent that a release of such Lien is permitted by Section 2.06,
(B) imposing additional duties on, or materially and adversely affecting the
immunities, privileges, protections and indemnities granted under the Second
Lien Security Documents to, the Second Lien Representatives without their
consent or (C) permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Debt Documents or this Agreement, (ii) any such
amendment, waiver, supplement, modification or consent that materially and
adversely affects the rights of the Second Lien Secured Parties and does not
affect the First Lien Secured Parties in a like or similar manner shall not
apply to the Second Lien Security Documents without the consent of the
Designated Second Lien Representative and (iii) notice of such amendment, waiver
supplement, modification or consent shall be given to the Second Lien Notes
Collateral Agent no later than 30 days after its effectiveness; provided that
the failure to give such notice shall not affect the effectiveness and validity
thereof.

 

 29 

 

 

Section 8.04. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the First Lien Loan Documents and the Second Lien
Debt Documents in effect at the time of such incurrence, any Grantor may incur
or issue and sell one or more series or classes of Additional First Lien Debt
and one or more series or classes of Additional Second Lien Debt. Any such
additional class or series of Additional Second Lien Debt (the “Second Lien
Class Debt”) may be secured by a Lien on the Second Lien Collateral, in each
case under and pursuant to the relevant Second Lien Security Documents for such
Second Lien Class Debt, if and subject to the condition that the Representative
of any such Second Lien Class Debt (each, a “Second Lien Class Debt
Representative”), acting on behalf of the holders of such Second Lien Class Debt
becomes a party to this Agreement and the Second Lien Parity Intercreditor
Agreement by satisfying conditions (i) through (iii), as applicable, of the
immediately succeeding paragraph. Any such additional class or series of
Additional First Lien Debt (the “First Lien Class Debt”; and the First Lien
Class Debt and Second Lien Class Debt, collectively, the “Class Debt”) may be
secured by a Lien on the First Lien Collateral, in each case under and pursuant
to the relevant First Lien Security Documents for such First Lien Class Debt, if
and subject to the condition that the Representative of any such First Lien
Class Debt (each, a “First Lien Class Debt Representative”; and the First Lien
Class Debt Representatives and Second Lien Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such First Lien Class Debt, becomes a party to this Agreement and, if
applicable, the First Lien Parity Intercreditor Agreement by satisfying the
conditions set forth in clauses (i) through (iii), as applicable, of the
immediately succeeding paragraph. Upon the joinder of any Class Debt
Representative all related Secured Obligations shall also be subject to this
Agreement.

 

In order for a Class Debt Representative to become a party to this Agreement:

 

(i)          such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex II (with such changes as
may be reasonably approved by the Designated First Lien Representative, the
Designated Second Lien Representative and such Class Debt Representative)
pursuant to which it becomes a Representative hereunder, and the Class Debt in
respect of which such Class Debt Representative is the Representative and the
related Secured Parties for whom the Class Debt Representative is the
Representative become subject hereto and bound hereby and (x)such Class Debt
Representative, if a First Lien Representative and if applicable, shall have
become a party to the First Lien Parity Intercreditor Agreement in accordance
with the terms and conditions thereof; provided, further, that, if such
Indebtedness will be the initial Additional First Lien Debt incurred by the
Parent Borrower after the date hereof, then the Grantors, the First Lien Credit
Agreement Administrative Agent and the Representative for such Indebtedness
shall have executed and delivered the First Lien Parity Intercreditor Agreement
or (y) such Class Debt Representative, if a Second Lien Representative and if
applicable, shall have become a party to the Second Lien Parity Intercreditor
Agreement in accordance with the terms and conditions thereof; provided,
further, that, if such Indebtedness will be the initial Additional Second Lien
Debt incurred by the Parent Borrower after the date hereof, then the Grantors,
the Second Lien Notes Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered the Second Lien Parity
Intercreditor Agreement;

 

 30 

 

 

(ii)         the Parent Borrower shall have delivered to each other
Representative a Designation substantially in the form of Annex III executed by
an authorized officer of the Parent Borrower which Designation shall (A)
designate Indebtedness as Additional First Lien Debt or Additional Second Lien
Debt hereunder, (B) certify that the incurrence of such Indebtedness and its
designation as such hereunder is permitted by each First Lien Loan Document and
Second Lien Debt Document in effect at the time of such incurrence and (C)
attach true and complete copies of each of the Second Lien Debt Documents or
First Lien Loan Documents, as applicable, relating to such Class Debt, certified
as being true and correct by an authorized officer of the Parent Borrower;

 

(iii)        the Second Lien Debt Documents or First Lien Loan Documents, as
applicable, relating to such Class Debt shall provide that each Secured Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt; and

 

(iv)        upon the execution and delivery of a Joinder Agreement by a Class
Debt Representative in accordance with this Section 8.04, each other
Representative shall acknowledge receipt thereof by countersigning a copy
thereof, subject to the terms of this Section 8.04 and returning the same to the
new Class Debt Representative; provided that the failure of any Representative
to so acknowledge or return the same shall not affect the status of such
Indebtedness as First Lien Secured Obligations or Second Lien Secured
Obligations hereunder if the other requirements of this Section 8.04 are
complied with.

 

Section 8.05. Replacement First Lien Credit Agreement or Replacement Second Lien
Debt Agreement. Any Grantor may Refinance the First Lien Credit Agreement with a
Replacement First Lien Credit Agreement or the Second Lien Notes Indenture with
a Replacement Second Lien Debt Agreement, as applicable, by satisfying
conditions (i), (ii) and (iii), as applicable, of the immediately succeeding
paragraph. Upon the Refinancing of the First Lien Credit Agreement or Second
Lien Notes Indenture with a Replacement First Lien Credit Agreement or a
Replacement Second Lien Debt Agreement, as applicable, the Discharge of the
applicable Secured Obligations shall be deemed not to have occurred.

 

(i)          Such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex II (with such changes as
may be reasonably approved by the Designated First Lien Representative, the
Designated Second Lien Representative and such Class Debt Representative)
pursuant to which it becomes a Representative hereunder, and the Class Debt in
respect of which such Class Debt Representative is the Representative and the
related Secured Parties for whom the Class Debt Representative is the
Representative become subject hereto and bound hereby and (x) such Class Debt
Representative, if a First Lien Representative and if applicable, shall have
become a party to the First Lien Parity Intercreditor Agreement in accordance
with the terms and conditions thereof or (y) such Class Debt Representative, if
a Second Lien Representative and if applicable, shall have become a party to the
Second Lien Parity Intercreditor Agreement in accordance with the terms and
conditions thereof;

 

 31 

 

 

(ii)         the Parent Borrower shall have delivered to each Representative a
Designation in substantially in the form of Annex III executed by an authorized
officer of the Parent Borrower which Designation shall (A) designate a
Replacement First Lien Credit Agreement or Replacement Second Lien Debt
Agreement, as applicable, (B) certify that such designation is permitted by
Section 8.01 or Section 8.02, as applicable and (C) attach true and complete
copies of each of the Second Lien Debt Documents or First Lien Loan Documents,
as applicable, relating to such Replacement First Lien Credit Agreement or
Replacement Second Lien Debt Agreement, as applicable, certified as being true
and correct by an authorized officer of the Parent Borrower;

 

(iii)        the Second Lien Debt Documents or First Lien Loan Documents, as
applicable, relating to such Replacement First Lien Credit Agreement or
Replacement Second Lien Debt Agreement, as applicable, shall provide that each
Secured Party under such Replacement First Lien Credit Agreement or Replacement
Second Lien Debt Agreement, as applicable, will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of Indebtedness
incurred pursuant to such Replacement First Lien Credit Agreement or Replacement
Second Lien Debt Agreement, as applicable; and

 

(iv)        upon the execution and delivery of a Designation by the Parent
Borrower in accordance with this Section 8.05, each Representative shall
acknowledge receipt thereof by countersigning a copy thereof, subject to the
terms of this Section 8.05 and returning the same to each other Representative;
provided that the failure of any Representative to so acknowledge or return the
same shall not affect the status of such Indebtedness as First Lien Secured
Obligations or Second Lien Secured Obligations hereunder if the other
requirements of this Section 8.05 are complied with.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)          if to the First Lien Credit Agreement Administrative Agent, to the
address set forth in Section 10.02 of the First Lien Credit Agreement;

 

(b)          if to the Second Lien Notes Collateral Agent, to the address set
forth in Section 13.01 of the Second Lien Notes Indenture;

 

(c)          if to any other Representative, to the address set forth in the
Joinder Agreement executed and delivered by such Representative; and

 

 32 

 

 

(d)          if to the Parent Borrower, to the address set forth in Section
10.02 of the First Lien Credit Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent Borrower shall be deemed to be a notice to each
Grantor). All such notices and other communications shall be deemed to be given
on the date of receipt if delivered by hand or overnight courier service or
mailed by certified or registered mail, and all such notices and other
communications sent by fax shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As from time to time agreed to among the Parent Borrower, the First Lien Credit
Agreement Administrative Agent and the Second Lien Notes Collateral Agent and
any other Representatives party hereto, notices and other communications may
also be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person and shall be deemed
to be given on the date of receipt.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b) Except for the addition of a Representative or Grantor as a party hereto, in
each case, as provided for herein, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Representative and by the Parent
Borrower and each other affected Grantor with respect to which such waiver,
consent, amendment supplement or modification is to apply.

 

Section 9.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties and Second Lien Secured
Parties.

 

Section 9.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

 33 

 

 

Section 9.05. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the First Lien Credit Agreement
Administrative Agent and the Second Lien Notes Collateral Agent and when the
First Lien Credit Agreement Administrative Agent and the Second Lien Notes
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.07. Governing Law; Jurisdiction; Consent to Service of Process (a)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)          ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) (OR ANY APPELLATE COURT THEREOF) OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE (OR ANY APPELLATE COURT THEREOF), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR ELECTRONIC MAIL) IN SECTION 9.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

 34 

 

 

Section 9.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.08.

 

Section 9.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 9.10. Further Assurances. Each First Lien Representative, on behalf of
itself and the applicable First Lien Secured Parties under the First Lien Loan
Documents, and each Second Lien Representative, on behalf of itself and the
applicable Second Lien Secured Parties under the Second Lien Debt Documents,
each agree that each of them shall take such further action and shall execute
and deliver such additional documents and instruments (in recordable form, if
requested) as the Designated First Lien Representative or the Designated Second
Lien Representative may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement.

 

Section 9.11. No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind the
Parent Borrower and the other Grantors, the First Lien Secured Parties and the
Second Lien Secured Parties. Nothing in this Agreement shall impair, as between
the Parent Borrower, and the other Grantors and the First Lien Representatives
and the First Lien Secured Parties, and as between the Parent Borrower and the
other Grantors and the Second Lien Representatives and the Second Lien Secured
Parties, the obligations of the Parent Borrower and the other Grantors, which
are absolute and unconditional, to pay principal, interest, fees and other
amounts as provided in the First Lien Loan Documents and the Second Lien Debt
Documents respectively.

 

Section 9.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Representatives and the First Lien Secured
Parties on the one hand and the Second Lien Representatives and the Second Lien
Secured Parties on the other hand. In the event of any conflict between the
provisions of this Agreement and the provisions of the First Lien Loan Documents
or the Second Lien Debt Documents (other than, in each case, the ABL
Intercreditor Agreement), the provisions of this Agreement shall govern and
control. However, as among the First Lien Secured Parties, their rights and
obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the First Lien Parity Intercreditor
Agreement, if applicable, and as among the Second Lien Secured Parties, their
rights and obligations are governed by, and any provisions herein regarding them
are therefore subject to, the provisions of the Second Lien Parity Intercreditor
Agreement, if applicable. This Agreement is subject to the ABL Intercreditor
Agreement.

 

 35 

 

 

Section 9.13. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Representatives or the other Second Lien Secured Parties pays over to any of the
First Lien Representatives or the other First Lien Secured Parties under the
terms of this Agreement, such Second Lien Secured Parties and Second Lien
Representatives shall be subrogated to the rights of such First Lien
Representatives and First Lien Secured Parties; provided, that each Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Secured Obligations has occurred. The Parent Borrower
and the other Grantors each acknowledges and agrees that the value of any
payments or distributions in cash, property or other assets received by any
Second Lien Representative or other Second Lien Secured Party that are paid over
to any First Lien Representative or other First Lien Secured Party pursuant to
this Agreement shall not reduce any of the Second Lien Secured
Obligations.Additional Grantors. Each Person that becomes a Grantor after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a Grantor Supplement in the form of Annex IV.

 

Section 9.15. Additional Intercreditor Agreements. Each party hereto agrees that
the First Lien Secured Parties and/or their Representatives (as among
themselves) and the Second Lien Secured Parties and/or their Representatives (as
among themselves) may each enter into the ABL Intercreditor Agreement, the First
Lien Parity Intercreditor Agreement and the Second Lien Parity Intercreditor
Agreement, as applicable, or other intercreditor arrangements governing the
rights, benefits and privileges as among the First Lien Secured Parties or the
Second Lien Secured Parties, as the case may be, in respect of the Collateral,
this Agreement and the other First Lien Security Documents or Second Lien
Security Documents, as the case may be, including as to application of proceeds
of the Collateral, voting rights, control of the Collateral and waivers with
respect to the Collateral, in each case so long as the terms of such other
intercreditor arrangements do not violate or conflict with the provisions of
this Agreement or the other First Lien Loan Documents or Second Lien Debt
Documents, as the case may be (or unless the applicable First Lien Secured
Parties or Second Lien Secured Parties otherwise authorize their applicable
Representative to enter into any such intercreditor arrangement).

 

 36 

 

 

Section 9.16. Certain Terms Concerning the Second Lien Notes Collateral Agent.
The Second Lien Notes Collateral Agent is executing and delivering this
Agreement solely in its capacity as such and pursuant to the direction to so
execute and deliver pursuant to the Second Lien Notes Indenture, and in so doing
the Second Lien Notes Collateral Agent shall not be responsible for the terms or
sufficiency of this Agreement for any purpose. The Second Lien Notes Collateral
Agent shall enjoy all of the rights, immunities, privileges, protections and
indemnities granted to it under the Second Lien Notes Indenture and, without
limiting the generality of the foregoing, the provisions of Article VII and
Section 12.02 of the Second Lien Notes Indenture applicable to the Second Lien
Collateral Agent thereunder. The Second Lien Notes Collateral Agent shall have
no duties or obligations under or pursuant to this Agreement other than such
duties and obligations as may be expressly set forth in this Agreement. The
Second Lien Collateral Agent shall not be deemed to owe any fiduciary duty to
the First Lien Representatives and the First Lien Secured Parties. Whenever
reference is made in this Agreement to any action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Second Lien Notes Collateral Agent or
to any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Second Lien Notes Collateral Agent, it is understood that
in all cases the Second Lien Notes Collateral Agent shall be acting, giving,
withholding, suffering, omitting, taking or otherwise undertaking and exercising
the same (or shall not be undertaking and exercising the same) in accordance
with the Second Lien Notes Indenture and the other Second Lien Debt Documents.

 

[Signature Pages Follow]

 

 37 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BANK OF AMERICA, N.A.,   as First Lien Credit Agreement Administrative Agent  
      By:                     Name:   Title:         ANKURA TRUST COMPANY, LLC,
  as Second Lien Notes Collateral Agent         By:     Name:   Title:

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

 

 

The foregoing Agreement is hereby ACKNOWLEDGED AND AGREED by:

 

  HC GROUP HOLDINGS II, LLC,   as the Initial Borrower         By:              
  Name:   Title:         BIOSCRIP, INC.,   as the Parent Borrower         By:  
  Name:   Title:

 

  GRANTORS:       APPLIED HEALTH CARE, LLC,   BIOSCRIP INFUSION MANAGEMENT, LLC,
  BIOSCRIP INFUSION SERVICES, INC.,   BIOSCRIP INFUSION SERVICES, LLC,  
BIOSCRIP MEDICAL SUPPLY SERVICES, LLC,   BIOSCRIP NURSING SERVICES, LLC,  
BIOSCRIP PBM SERVICES, LLC,   BIOSCRIP PHARMACY (NY), INC.,   BIOSCRIP PHARMACY
SERVICES, INC.,   BIOSCRIP PHARMACY, INC.,   BRADHURST SPECIALTY PHARMACY, INC.,
CHRONIMED, LLC,   CHS HOLDINGS, INC.,   CRITICAL HOME CARE SOLUTIONS, INC.,  
DEACONESS ENTERPRISES, LLC,   DEACONESS HOMECARE, LLC,   EAST GOSHEN PHARMACY,
INC.,   HOMECHOICE PARTNERS, INC.,   INFUSAL PARTNERS, INFUCENTERS, LLC,  
INFUSCIENCE HHA, LLC,   INFUSCIENCE, INC.,   INFUSCIENCE SOUTH CAROLINA, LLC,

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

 

 

  INFUSCIENCE SUB, INC.,   INFUSION PARTNERS OF BRUNSWICK, LLC,   INFUSION
PARTNERS OF MELBOURNE, LLC,   INFUSION PARTNERS, LLC,   INFUSION SOLUTIONS,
INC.,   INFUSION THERAPY SPECIALISTS, INC.,   KNOXVILLE HOME THERAPIES, LLC,  
NATIONAL HEALTH INFUSION, INC.,   NATURAL LIVING, INC.,   NEW ENGLAND HOME
THERAPIES, INC.,   NUTRI USA, INC.,   OPTION HEALTH, LTD.,   PROFESSIONAL HOME
CARE SERVICES, INC.,   PHCS ACQUISITION CO., INC.,   REGIONAL AMBULATORY
DIAGNOSTICS, INC.,   SCOTT-WILSON, INC., SPECIALTY PHARMA, INC., WILCOX MEDICAL,
INC.,

 

  By:     Name:   Title:

 

  CHI HOLDING CORP., CLINICAL HOLDINGS, INC., CLINICAL SPECIALTIES, INC.,  
CLINICAL SPECIALTIES NETWORK SERVICES OF ILLINOIS, INC.,   CRESCENT HEALTHCARE,
INC., CRESCENT THERAFUSION, INC.,   CRITICAL CARE SYSTEM OF NEW YORK, INC.,  
CRITICAL CARE SYSTEMS, INC., CSI MANAGED CARE, INC.,   CSI MEDICAL BILLING
SERVICES, INC.,   CSI NETWORK SERVICES OF KENTUCKY, INC.,   CSI NETWORK SERVICES
OF INDIANA, INC., CSI NETWORK SERVICES OF MICHIGAN, INC.,   HC GROUP HOLDINGS
III, INC.,   HEALTHY CONNECTIONS HOMECARE SERVICES, INC.,

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

 

 

  HOME I.V. SPECIALISTS, INC.,   MEDNOW INFUSION, LLC,   OPTION CARE
ENTERPRISES, INC.,   OPTION CARE ENTERPRISES, INC.,   OPTION CARE HOME CARE,
INC.,   OPTION CARE HOME HEALTH LLC,   OPTION CARE INFUSION SERVICES, INC.,  
OPTION CARE OF NEW YORK, INC.,   OPTION CARE, INC.,   OPTIONET, INC.,   OPTION
HOME HEALTH, INC.,   RIVER CITY PHARMACY, INC.,   SPRINGVILLE PHARMACY INFUSION
THERAPY, INC.,   TRINITY HOME CARE, LLC,   UNIVERSITY OPTION CARE, LLC,

 

  By:     Name:   Title:

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

 

 

ANNEX I

 

Provision for Second Lien Notes Indenture

 

Each Holder, by accepting a Note, (a) acknowledges that it has received a copy
of each Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of each Intercreditor Agreement, (c)
authorizes and instructs the collateral agent (or similar agent) hereunder to
enter into each Intercreditor Agreement as agent and on behalf of such Holder
and (d) if such Intercreditor Agreement subordinates the Liens securing the
[Obligations], hereby consents to such subordination on the terms set forth in
such Intercreditor Agreeement. The foregoing provisions are intended as an
inducement to the [Applicable Secured Parties] to extend credit to the Parent
Borrower and such [Applicable Secured Parties] are intended third-party
beneficiaries of such provisions. In the event of any conflict or inconsistency
between the provisions of any Intercreditor Agreement and this Indenture, the
provisions of such Intercreditor Agreement shall control.

 

Provision for Second Lien Security Agreement and other principal Second Lien
Security Documents

 

Notwithstanding anything herein to the contrary, the Liens and the security
interest granted to the collateral agent hereunder pursuant to this Agreement
and the exercise of any right or remedy by the collateral agent hereunder are
subject in all respects to the provisions of each Intercreditor Agreement. In
the event of any conflict between the terms of any Intercreditor Agreement and
this Agreement, the terms of such Intercreditor Agreement shall govern and
control.

 

 

 

 

ANNEX II

 

[FORM OF] JOINDER NO. [ ] dated as of [ ], 201[_] (this “Joinder Agreement”), to
the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of August [6], 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), between BANK OF AMERICA, N.A., as First
Lien Credit Agreement Administrative Agent, ANKURA TRUST COMPANY, LCC, as Second
Lien Notes Collateral Agent, and the additional Representatives from time to
time a party thereto and by HC GROUP HOLDINGS II, LLC, a Delaware limited
liability company (the “Initial Borrower”) and BIOSCRIP, INC., a Delaware
corporation (the “Parent Borrower”) and the other Grantors.

 

A.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.           As a condition to the ability of the applicable Grantor to [incur
Additional [First/Second] Lien Debt and to secure such [First/Second] Lien Class
Debt (and guarantees thereof) with [First/Second] Liens] 1 [replace
[First/Second] Lien Debt and secure such [First/Second] Lien Class Debt (and
guarantees thereof) with [First/Second] Liens]2, in each case under and pursuant
to the [First/Second] Lien Security Documents, the [First/Second] Lien Class
Debt Representative in respect of such [First/Second] Lien Class Debt is
required to become a Representative under, and such [First/Second] Lien Class
Debt and the [First/Second] Lien Secured Parties in respect thereof are required
to become subject to and bound by, the Intercreditor Agreement. Section
8.0[4][5] of the Intercreditor Agreement provides that such [First/Second] Lien
Class Debt Representative may become a Representative under, and such
[First/Second] Lien Class Debt and such [First/Second] Lien Secured Parties may
become subject to and bound by, the Intercreditor Agreement, pursuant to the
execution and delivery by the [First/Second] Lien Class Debt Representative of
an instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 8.0[4][5] of the Intercreditor Agreement.
The undersigned [First/Second] Lien Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement and the [First/Second] Lien [Loan]
[Debt] Documents.

 

Accordingly, the New Representative agrees with each other Representative as
follows:

 

SECTION 1. In accordance with Section 8.0[4][5] of the Intercreditor Agreement,
the New Representative by its signature below becomes a Representative under,
and the related [First/Second] Lien Class Debt and related [First/Second] Lien
Secured Obligations and related [First/Second] Lien Secured Parties become
subject to and bound by, the Intercreditor Agreement with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such
[First/Second] Lien Secured Parties, hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a [First/Second]
Lien Representative and to the [First/Second] Lien Secured Parties that it
represents as [First/Second] Lien Secured Parties. Each reference to a
“Representative” or “[First/Second] Lien Representative” in the Intercreditor
Agreement shall be deemed to include the New Representative. The Intercreditor
Agreement is hereby incorporated herein by reference.

 



 

1Bracketed language to be included for Joinder pursuant to Section 8.04.

 

2Bracketed language to be included for Joinder pursuant to Section 8.05.

 

 

 

 

SECTION 2. The New Representative represents and warrants to the other
Representatives and the other Secured Parties that (a) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (b) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Joinder Agreement
and (c) the [First/Second] Lien [Loan] [Debt] Documents relating to such
[First/Second] Lien Class Debt provide that, upon the New Representative’s entry
into this Joinder Agreement, the [First/Second] Lien Secured Parties in respect
of such [First/Second] Lien Class Debt will be subject to and bound by the
provisions of the Intercreditor Agreement as [First/Second] Lien Secured
Parties.

 

SECTION 3. This Joinder Agreement may be executed by one or more of the parties
to this Joinder Agreement on any number of separate counterparts (including by
facsimile or other electronic image scan transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Joinder Agreement signed by all the
parties shall be lodged with the Parent Borrower, the Designated First Lien
Representative and the Designated Second Lien Representative. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this Joinder Agreement.

 

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS JOINDER AGREEMENT AND ANY CLAIM OR CONTROVERSY RELATING TO THE
SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE,
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

 

 

 

IN WITNESS WHEREOF, the New Representative, the First Lien Representative and
the Second Lien Representative have duly executed this Joinder Agreement to the
Intercreditor Agreement as of the day and year first above written.

 

  [NAME OF NEW REPRESENTATIVE],   as [                            ] for the
holders of   [                            ]

 

  By:     Name:   Title:

 

  Address for notices:               attention of:         Telecopy:  

 

  RECEIPT OF THE FOREGOING   ACKNOWLEDGED BY:       [NAME OF OTHER
REPRESENTATIVE],   as First Lien Representative

 

  By:       Name:   Title:

 

  [NAME OF OTHER REPRESENTATIVE],   as Second Lien Representative

 

  By:     Name:   Title:

 

 

 

 

ANNEX III

 

[FORM OF] [ADDITIONAL DEBT] [REPLACEMENT [FIRST/SECOND] LIEN [CREDIT
AGREEMENT][INDENTURE]] DESIGNATION NO. [ ] (this “Designation”) dated as of [ ],
20[ ] with respect to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated
as of August [6], 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), between
BANK OF AMERICA, N.A., as First Lien Credit Agreement Administrative Agent,
ANKURA TRUST COMPANY, LLC, as Second Lien Notes Collateral Agent, and the
additional Representatives from time to time a party thereto and by HC GROUP
HOLDINGS II, LLC, a Delaware limited liability company (the “Initial Borrower”)
and BIOSCRIP, INC., a Delaware corporation (the “Parent Borrower”) and the other
Grantors.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

 

This Designation is being executed and delivered in order to designate
[additional Indebtedness][a Replacement First Lien Credit Agreement][a
Replacement Second Lien Debt Agreement] of the Parent Borrower and the Grantors
as [Additional [First/Second] Lien Debt][the First Lien Credit Agreement][the
Second Lien Notes Indenture], entitled to the benefit of, and subject to the
terms of, the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Parent Borrower hereby certifies on behalf of the Parent Borrower that, as
of the date hereof:

 

1.          [Insert name of the applicable Grantor] intends to incur
Indebtedness (the “Designated Obligations”) in the initial aggregate principal
amount of [ ] pursuant to the following agreement: [describe credit/loan
agreement, indenture or other agreement] (the “Designated Agreement”).

 

2.          [The incurrence of the Designated Obligations is permitted by each
applicable First Lien Loan Document and Second Lien Debt Document, in each case,
in effect at the time of such incurrence]3 [The incurrence of the Designated
Obligations is permitted pursuant to Section [8.01/8.02]]4.

 

3.          Conform the following as applicable; (i) the Designated Agreement is
hereby designated as [an “Additional First Lien Debt Facility”] [an “Additional
Second Lien Debt Facility”] [the “First Lien Credit Agreement”] [the “Second
Lien Notes Indenture”] and (ii) the Designated Obligations are hereby designated
as [“Additional First Lien Secured Obligations”] [“Additional Second Lien
Secured Obligations”] [“First Lien Credit Agreement Secured Obligations”]
[“Second Lien Notes Indenture Secured Obligations”].

 

4.          Attached hereto as Exhibit A are true and complete copies of the
Designated Agreement and the other related [First/Second] Lien [Loan] [Debt]
Documents.

 



 

3Bracketed language to be included for Designation pursuant to Section 8.04.

 

4Bracketed language to be included for Designation pursuant to Section 8.05.

 

 

 

 

5.          The name and address of the Representative for such Designated
Obligations is:

 

[Insert name and all capacities; Address]

 

Telephone:           Fax:           Email:    

 

 

 

 

IN WITNESS WHEREOF, the Parent Borrower has caused this Designation to be duly
executed by the undersigned Responsible Officer as of the day and year first
above written.

 

  BIOSCRIP, INC.         By:     Name:   Title:

 

Receipt acknowledged by:   [INSERT NAME OF FIRST LIEN REPRESENTATIVE]

 

By:       Name:   Title:  

 

 [INSERT NAME OF SECOND LIEN REPRESENTATIVE]

 

By:     Name:   Title:  

 

[OTHERS AS NEEDED]

 

 

 

 

ANNEX IV

 

[FORM OF] SUPPLEMENT NO. [ ] dated as of [ ], 201[_] (this “Supplement”), to the
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of August [6], 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), between BANK OF AMERICA, N.A., as First
Lien Credit Agreement Administrative Agent, ANKURA TRUST COMPANY, LLC, as Second
Lien Notes Collateral Agent, and the additional Representatives from time to
time a party thereto and by HC GROUP HOLDINGS II, LLC, a Delaware limited
liability company (the “Initial Borrower”) and BIOSCRIP, INC., a Delaware
corporation (the “Parent Borrower”) and the other Grantors.

 

A.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.           Pursuant to the First Lien Credit Agreement, certain Additional
First Lien Loan Documents and certain Second Lien Debt Documents, certain newly
acquired or organized Subsidiaries of the Parent Borrower are required to enter
into the Intercreditor Agreement. Section 9.14 of the Intercreditor Agreement
provides that such Subsidiaries may become party to the Intercreditor Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Credit Agreement, the Second
Lien Debt Documents and Additional First Lien Loan Documents.

 

Accordingly, the Designated First Lien Representative, the Designated Second
Lien Representative and the New Grantor agree as follows:

 

1.          In accordance with Section 9.14 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

 

2.          The New Grantor represents and warrants to the Designated First Lien
Representative, the Designated Second Lien Representative and each other Secured
Party that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

3.          This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic image scan transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Supplement signed by all the parties shall be lodged with the
Parent Borrower, the Designated First Lien Representative and the Designated
Second Lien Representative. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Supplement.

 

 

 

 

4.          Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

5.          THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER
HEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

6.          Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or in the Intercreditor Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.          All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Intercreditor Agreement.

 

 

 

 

IN WITNESS WHEREOF, the New Grantor, the Designated First Lien Representative
and the Designated Second Lien Representative have duly executed this Supplement
to the Intercreditor Agreement as of the day and year first above written.

 

  [NAME OF NEW GRANTOR],         By:       Name:   Title:

 

  RECEIPT OF THE FOREGOING ACKNOWLEDGED BY:         [ ],     as Designated First
Lien Representative         By:     Name:   Title:              [  ],   as
Designated Second Lien Representative         By:     Name:   Title:   

 

 

 

 

EXHIBIT L

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions for Assignment set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. Bank of America, N.A., acting solely as Administrative
Agent, shall record this Assignment and Assumption in the Register as of the
Effective Date.

 

1. Assignor[s]:    

 

 



1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3Select as appropriate.

 

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

2. Assignee[s]:           3. Affiliate Status: The Assignee is an Affiliated
Lender.

 

4. Borrower(s): BioScrip, Inc. (the “Administrative Borrower”)       5.
Administrative Agent: Bank of America, N.A., including any successor thereto, as
the administrative agent (the “Administrative Agent”) under the Credit Agreement
      6. Credit Agreement: The First Lien Credit Agreement, dated as of August
6, 2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC), a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of the Credit Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party
thereto from time to time, the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent and the Lenders and other parties from
time to time party thereto.       7. Assigned Interest:  

 

 

 

 

Assignor[s]5   Assignee[s]6   Facility
Assigned7   Aggregate
Amount of
Loans
for all Lenders of
Facility subject to
Assignment8   Amount of
Loans
Assigned of
Facility
subject to
Assignment9   Percentage
Assigned of
Loans of Facility
subject to
Assignment10   CUSIP
Number              $  $    %                    $   $    %                    
$   $    %     

 

[8. Trade Date: __________]11

 

Effective Date: ____________, 20 __[TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 

5List each Assignor, as appropriate.

 

6List each Assignee, as appropriate.

 

7Fill in the appropriate terminology for the classes of Facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Term B Loans”, “Incremental Term Loans”, “Refinancing Term Loans”,
“Extended Term Loans”, etc.).

 

8Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

9After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under Section 10.07(k) of the Credit Agreement)
held by Affiliated Lenders shall not exceed 25% of the aggregate principal
amount of all Term Loans outstanding at the time of such assignment. To the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders (at the time of such
assignment) exceeding the Affiliated Lender Cap, such excess will be void ab
initio.

 

10Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

11To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:     Name:   Title:         ASSIGNEE
        [NAME OF ASSIGNEE]         By:     Name:   Title:

 

[Consented to and]12 Accepted for Recordation in the Register:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:       Name:     Title:  

 



 

12To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

 

 

 

[Consented to]:13       BIOSCRIP, INC.         By:       Name:     Title:  

 



 

13To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

 

 

 

ANNEX 1

TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest[,] (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee and (viii) it is not a Disqualified Institution; (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii)it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and (c) appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents (including any Intercreditor Agreement) as are
delegated to or otherwise conferred upon the Administrative Agent, by the terms
thereof, together with such powers as are reasonably incidental thereto.

 

 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
permitted successors and assigns. This Assignment and Assumption may be executed
in any number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York. This Assignment and Assumption shall not be effective until recorded
in the Register.

 

Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their respective Subsidiaries, the Holdings Guarantors, the Borrowers or
any of their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons, has made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of the Affiliated Lenders or any of their
respective Subsidiaries, the Holdings Guarantors, the Borrowers or any of their
respective Subsidiaries shall be required to make any representation that it is
not in possession of Excluded Information, (4) none of the Administrative Agent
or any other Agent-Related Persons shall have any liability to such Lender, and
such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Administrative Agent and any other
Agent-Related Persons, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (5) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

 

 

 

EXHIBIT M

 

FORM OF ABL INTERCREDITOR AGREEMENT

 

[attached]

 

 

 

 

Execution Version

 

ABL INTERCREDITOR AGREEMENT

 

dated as of August 6, 2019,

 

among

 

HC GROUP HOLDINGS II, LLC

as the Initial Borrower,

 

BIOSCRIP, INC.

as the Parent Borrower,

 

EACH OF THE OTHER OBLIGORS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as ABL Credit Agreement Collateral Agent;

 

BANK OF AMERICA, N.A.,

as First Lien Credit Agreement Collateral Agent;

 

ANKURA TRUST COMPANY, LLC

as Second Lien Notes Collateral Agent,

 

and

 

EACH OTHER AGENT PARTY HERETO

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINITIONS 3       1.1 Defined Terms 3 1.2 Terms
Generally 26 1.3 Cap Amount 27       SECTION 2. LIEN PRIORITIES 27       2.1
Relative Priorities 27 2.2 Prohibition on Contesting Liens 28 2.3 No New Liens
28 2.4 Similar Liens and Agreements 29 2.5 Nature of Obligations 29 2.6 Certain
Cash Collateral 29 2.7 [Reserved] 30 2.8 Tracing of Proceeds 30       SECTION 3.
ENFORCEMENT 30       3.1 Exercise of Remedies 30 3.2 Agreement among Term Loan
Claimholders 34       SECTION 4. PAYMENTS 34       4.1 Application of Proceeds
34 4.2 Payments Over 35 4.3 Mixed Collateral Proceeds 36       SECTION 5. OTHER
AGREEMENTS 37       5.1 Releases 37 5.2 Insurance and Condemnation Awards 39 5.3
Amendments to Financing Documents 39 5.4 Confirmation of Subordination in
Collateral Documents 40 5.5 Gratuitous Bailee/Agent for Perfection; Shared
Collateral Documents 42 5.6 When Discharge of Senior Obligations Deemed to Not
Have Occurred 43 5.7 [Reserved] 44 5.8 Consent to License to Use Intellectual
Property 44 5.9 Access to Information 44 5.10 Access to Property to Process and
Sell Inventory 45 5.11 Obligor Consent 46       SECTION 6. INSOLVENCY OR
LIQUIDATION PROCEEDINGS 47       6.1 Finance and Sale Issues 47 6.2 Relief from
the Automatic Stay 49 6.3 Adequate Protection 49

 

 -i-

 

 

    Page       6.4 No Waiver 51 6.5 Reinstatement 51 6.6 Reorganization
Securities 51 6.7 Post-Petition Interest 52 6.8 Waivers 52 6.9 Separate Grants
of Security and Separate Classification 52 6.10 Effectiveness in Insolvency or
Liquidation Proceedings 53       SECTION 7. RELIANCE; WAIVERS; ETC. 53       7.1
Reliance 53 7.2 No Warranties or Liability 54 7.3 No Waiver of Lien Priorities
54 7.4 Waiver of Liability 56 7.5 Obligations Unconditional 56       SECTION 8.
MISCELLANEOUS 57       8.1 Conflicts 57 8.2 Effectiveness; Continuing Nature of
this Agreement; Severability 57 8.3 Amendments; Waivers 58 8.4 Information
Concerning Financial Condition of the Obligors and their Subsidiaries 58 8.5
Subrogation 59 8.6 Application of Payments 59 8.7 SUBMISSION TO JURISDICTION;
WAIVERS 59 8.8 Notices 60 8.9 Further Assurances 61 8.10 CHOICE OF LAW 61 8.11
Binding on Successors and Assigns 61 8.12 Headings 61 8.13 Counterparts;
Integration; Effectiveness 61 8.14 Authorization; Binding Effect on Claimholders
61 8.15 Exclusive Means of Exercising Rights under this Agreement 62 8.16 No
Third Party Beneficiaries; Provisions Solely to Define Relative Rights 63 8.17
No Indirect Actions 63 8.18 Obligors; Additional Obligors 63 8.19 Right of
Collateral Agent to Continue 63 8.20 Claimholders 64 8.21 Additional Lien
Obligations 64 8.22 Additional Intercreditor Agreements 65

 

 -ii-

 

 

ABL INTERCREDITOR AGREEMENT

 

This ABL INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, this “Agreement”) is
dated as of August 6, 2019, and entered into by and among BANK OF AMERICA, N.A.,
in its capacity as administrative agent under the ABL Credit Agreement and the
ABL Collateral Documents relating thereto (in each case as defined below) (in
such capacity and together with its successors and assigns in such capacity, the
“ABL Credit Agreement Collateral Agent”), BANK OF AMERICA, N.A. (“BoA”), in its
capacity as administrative agent under the First Lien Credit Agreement and the
First Lien Collateral Documents relating thereto (in each case, as defined
below) (in such capacity and together with its successors and assigns in such
capacity, the “First Lien Credit Agreement Collateral Agent”), ANKURA TRUST
COMPANY, LLC (“Ankura”) in its capacity as collateral agent under the Second
Lien Notes Indenture and the Second Lien Collateral Documents relating thereto
(in each case, as defined below) (in such capacity and together with its
successors and assigns in such capacity, the “Second Lien Notes Collateral
Agent”), each other FIRST LIEN COLLATERAL AGENT that is from time to time party
hereto and each other SECOND LIEN COLLATERAL AGENT that is from time to time
party hereto and acknowledged and agreed to by BIOSCRIP, INC., a Delaware
corporation (the “Parent Borrower”), HC GROUP HOLDINGS II, LLC, a Delaware
limited liability company (the “Initial Borrower”), and the other OBLIGORS (as
defined below) from time to time party hereto.

 

RECITALS

 

The Initial Borrower, the Parent Borrower, the Subsidiaries of the Parent
Borrower party thereto from time to time, the financial institutions party
thereto from time to time and BoA, as ABL Credit Agreement Collateral Agent,
letter of credit issuer and swingline lender, have entered into that certain ABL
Credit Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented, modified or Refinanced from time to time in accordance with the
terms of this Agreement, the “ABL Credit Agreement”);

 

The Initial Borrower, the Parent Borrower, the Subsidiaries of the Parent
Borrower party thereto from time to time, the financial institutions party
thereto from time to time and BoA, as First Lien Credit Agreement Collateral
Agent, have entered into that certain First Lien Credit Agreement, dated as of
the date hereof (as amended, amended and restated, supplemented, modified or
Refinanced from time to time in accordance with the terms of this Agreement, the
“First Lien Credit Agreement”);

 

The Initial Borrower, the Parent Borrower, the Subsidiaries of the Parent
Borrower party thereto from time to time and Ankura, as trustee and Second Lien
Notes Collateral Agent, have entered into that certain Indenture, dated as of
the date hereof (as amended, amended and restated, supplemented, modified or
Refinanced from time to time in accordance with the terms of this Agreement, the
“Second Lien Notes Indenture”);

 

Pursuant to (i) the ABL Credit Agreement, (A) the Parent Borrower and the
Initial Borrower may incur loans and ABL Letters of Credit may be issued and (B)
the relevant ABL Obligors have agreed to guarantee the ABL Obligations, (ii) the
First Lien Credit Agreement, (A) the Parent Borrower and the Initial Borrower
will incur loans and (B) the relevant First Lien Obligors have agreed to
guarantee the First Lien Obligations, and (iii) the Second Lien Notes Indenture,
(A) the Parent Borrower will issue Second Lien Notes and (B) the relevant Second
Lien Obligors have agreed to guarantee the Second Lien Obligations;

 

The obligations of each ABL Obligor under (i) the ABL Financing Documents, (ii)
any ABL Swap Contracts and (iii) any ABL Banking Services Agreements will be
secured on (x) a first priority basis by Liens on the ABL Priority Collateral of
such ABL Obligor and (y) a third priority basis by Liens on the Term Loan
Priority Collateral of such ABL Obligor, in each case pursuant to the terms of
the ABL Collateral Documents;

 

 

 

 

The obligations of each First Lien Obligor under (i) the First Lien Financing
Documents, (ii) any First Lien Swap Contracts and (iii) any First Lien Banking
Services Agreements will be secured on (x) a first priority basis by Liens on
the Term Loan Priority Collateral of such First Lien Obligor and (y) a second
priority basis by Liens on the ABL Priority Collateral of such First Lien
Obligor, in each case pursuant to the terms of the First Lien Collateral
Documents;

 

The obligations of each Second Lien Obligor under (i) the Second Lien Financing
Documents, (ii) any Second Lien Swap Contracts and (iii) any Second Lien Banking
Services Agreements will be secured on (x) a second priority basis by Liens on
the Term Loan Priority Collateral of such Second Lien Obligor and (y) a third
priority basis by Liens on the ABL Priority Collateral of such Second Lien
Obligor, in each case pursuant to the terms of the Second Lien Collateral
Documents;

 

The ABL Credit Agreement, the First Lien Credit Agreement and the Second Lien
Notes Indenture require, among other things, that the parties thereto shall set
forth in this Agreement their respective rights and remedies with respect to the
Collateral;

 

The Obligors may, from time to time, to the extent permitted by this Agreement,
the ABL Financing Documents, the First Lien Financing Documents and the Second
Lien Financing Documents, incur additional secured debt which the Obligors and
the debtholders thereunder may elect, subject to the terms and conditions
hereof, of the ABL Financing Documents, of the First Lien Financing Documents
and of the Second Lien Financing Documents, to be secured by the Collateral;

 

In order to induce the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders to consent to the Obligors incurring the First Lien Obligations and
the Second Lien Obligations and to induce the ABL Claimholders to extend credit
and other financial accommodations and lend monies to or for the benefit of the
ABL Obligors, each First Lien Collateral Agent and each Second Lien Collateral
Agent, on behalf of itself and its respective Claimholders, and each First Lien
Claimholder and each Second Lien Claimholder by its acceptance of the benefits
of the First Lien Collateral Documents or the Second Lien Collateral Documents,
as applicable, has agreed to the intercreditor and other provisions set forth in
this Agreement;

 

In order to induce each First Lien Collateral Agent and the other First Lien
Claimholders to consent to the Obligors incurring the ABL Obligations and the
Second Lien Obligations and to induce the First Lien Claimholders to extend
credit and other financial accommodations and lend monies to or for the benefit
of the First Lien Obligors, the ABL Credit Agreement Collateral Agent and each
Second Lien Collateral Agent, on behalf of itself and its respective
Claimholders, and each ABL Claimholder and each Second Lien Claimholder by its
acceptance of the benefits of the ABL Collateral Documents and the Second Lien
Collateral Documents, as applicable, has agreed to the intercreditor and other
provisions set forth in this Agreement; and

 

In order to induce each Second Lien Collateral Agent and the other Second Lien
Claimholders to consent to the Obligors incurring the ABL Obligations and the
First Lien Obligations and to induce the Second Lien Claimholders to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Second Lien Obligors, the ABL Credit Agreement Collateral Agent and each
First Lien Collateral Agent, on behalf of itself and its respective Claimholders
and each ABL Claimholder and each First Lien Claimholder by its acceptance of
the benefits of ABL Collateral Documents and the First Lien Collateral
Documents, as applicable, has agreed to the intercreditor and other provisions
set forth in this Agreement.

 

 -2- 

 

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

Section 1.          Definitions1.

 

1.1           Defined Terms. The following terms which are defined in the UCC
are used herein as so defined: Account, Chattel Paper, Commercial Tort Claim,
Commodity Account, Deposit Account, Document, Equipment, Fixture, General
Intangible, Good, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Money, Securities, Securities Account, Security Entitlement and
Supporting Obligation. As used in this Agreement, the following terms shall have
the following meanings:

 

“ABL Banking Services” means any of the following services provided to any ABL
Obligor or any of its “subsidiaries” as defined in the ABL Credit Agreement: any
treasury, depositary, disbursement, lockbox, funds transfer, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, e-payable, cash management and
similar services, foreign exchange facilities, and any automated clearing house
transfer of funds.

 

“ABL Banking Services Agreement” means any documentation with an ABL Claimholder
governing any ABL Banking Services Obligations.

 

“ABL Banking Services Obligations” means any and all obligations of any ABL
Obligor or any of its “subsidiaries” as defined in the ABL Credit Agreement (or
any similar term in any other ABL Document), whether absolute or contingent and
however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor), in
connection with ABL Banking Services, in each case, that constitute “Secured
Cash Management Obligations” or “Secured Obligations” as defined in the ABL
Credit Agreement (or any similar term in any other ABL Financing Document);
provided that in no event shall any obligations constitute ABL Banking Services
Obligations to the extent such obligations at the time the ABL Claimholder
enters into the related ABL Banking Services Agreement constitute First Lien
Banking Services Obligations or Second Lien Banking Services Obligations.

 

“ABL Cap Amount” means, as of any date of determination and subject to Section
1.3, the sum of (a)(i), the sum of (x) $150,000,000 and (y) the principal amount
permitted to be incurred as “Incremental Revolving Commitments” under Section
2.14 of the ABL Credit Agreement (as in effect on the date hereof) multiplied by
(ii) 115% and (b) any accrued and unpaid interest (including interest accruing
at the default rate specified in the applicable ABL Financing Document and any
Post-Petition Interest) and premiums (including tender premiums and prepayment
premiums) payable on account of any ABL Obligations and any underwriting
discounts, fees, commissions and expenses (including original issue discount,
upfront fees or initial yield payments), attorneys’ fees, costs, expenses and
indemnities paid or payable by any Obligor in connection with incurrence or
issuance of any ABL Obligation or any Refinancing of any ABL Obligation in
accordance with the terms of this Agreement.

 



 

1 NTD: Applicable definitions to be conformed to ABL Credit Agreement.

 

 -3- 

 

 

“ABL Claimholders” mean, at any relevant time, the holders of ABL Obligations at
that time, including the ABL Lenders, the ABL Credit Agreement Collateral Agent,
the other agents under the ABL Credit Agreement and the holders of ABL Banking
Services Obligations and ABL Secured Swap Obligations.

 

“ABL Collateral” means (i) the “Collateral” (as defined in the ABL Credit
Agreement) of the ABL Obligors and (ii) any other assets and property of any
Obligor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any ABL Obligations or that
is otherwise subject to a Lien securing any ABL Obligations.

 

“ABL Collateral Documents” means the “Collateral Documents” as defined in the
ABL Credit Agreement and any other agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

 

“ABL Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“ABL Credit Agreement Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

 

“ABL DIP Financing” has the meaning set forth in Section 6.1(b).

 

“ABL Documents” means (i) the ABL Financing Documents, (ii) the ABL Swap
Contracts governing ABL Secured Swap Obligations and (iii) the ABL Banking
Services Agreements, in each case, as Refinanced from time to time in accordance
with the terms thereof and subject to the terms hereof.

 

“ABL Financing Documents” means the ABL Credit Agreement, the ABL Collateral
Documents, the other “Loan Documents” as defined in the ABL Credit Agreement and
each of the other agreements, documents and instruments providing for or
evidencing any other ABL Obligation (other than any ABL Other Obligation), and
any other document or instrument executed or delivered at any time in connection
with any ABL Obligations (other than any ABL Other Obligations), including any
intercreditor or joinder agreement among any ABL Claimholders, to the extent
such are effective at the relevant time, as each may be Refinanced from time to
time in accordance with the terms thereof and subject to the terms hereof.

 

“ABL Issuing Bank” means each issuing bank in respect of an ABL Letter of
Credit.

 

“ABL Lenders” means the “Lenders” as defined in the ABL Credit Agreement and
also shall include all ABL Issuing Banks and the “Swing Line Lender” (as defined
in the ABL Credit Agreement).

 

“ABL Letters of Credit” means any letters of credit issued (or deemed issued)
from time to time under any ABL Financing Document.

 

“ABL Liens” means the Liens on the Collateral in favor of the ABL Claimholders
under ABL Collateral Documents.

 

 -4- 

 

 

“ABL Obligations” means all “Secured Obligations” as defined in the ABL Credit
Agreement (or any similar term in any other ABL Financing Document), including
all ABL Other Obligations. To the extent any payment with respect to any ABL
Obligation (whether by or on behalf of any ABL Obligor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Term Loan Claimholder, receiver or other Person, then
the obligation or part thereof originally intended to be satisfied shall, for
all purposes of this Agreement and the rights and obligations of the ABL
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid by an ABL Obligor pursuant to the ABL Financing Documents,
the ABL Swap Contracts governing ABL Secured Swap Obligations or the ABL Banking
Services Agreements are disallowed by order of any court of competent
jurisdiction, including by order of a court presiding over an Insolvency or
Liquidation Proceeding, such interest, fees, expenses and other amounts
(including default interest and Post-Petition Interest) shall, as between the
Claimholders, be deemed to continue to accrue and be added to the amount to be
calculated as the “ABL Obligations.”

 

“ABL Obligors” means, collectively, the “Loan Parties” as defined in the ABL
Credit Agreement or any similar term in any other ABL Document.

 

“ABL Other Obligations” means the ABL Banking Services Obligations and the ABL
Secured Swap Obligations.

 

“ABL Priority Collateral” means all interests of each Obligor in the following
Collateral, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (a) all rights of each Obligor to
receive moneys due and to become due under or pursuant to the following, (b) all
rights of each Obligor to receive return of any premiums for or Proceeds of any
insurance, indemnity, warranty or guaranty with respect to the following or to
receive condemnation Proceeds with respect to the following, (c) all claims of
each Obligor for damages arising out of or for breach of or default under any of
the following, and (d) all rights of each Obligor to terminate, amend,
supplement, modify or waive performance under any of the following, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder:

 

(i)          all Accounts, but for purposes of this clause (i) excluding rights
to payment for any property which specifically constitutes Term Loan Priority
Collateral which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of; provided, however, that, for the avoidance of doubt, all
rights to payment arising from any sale or lease of Inventory, Goods or
merchandise (other than Fixtures or Equipment) or the provision of services
shall constitute ABL Priority Collateral;

 

(ii)         all Chattel Paper;

 

(iii)        all Deposit Accounts, Securities Accounts, Commodity Accounts and
all other demand, deposit, time, savings, cash management, passbook and similar
accounts maintained with any bank or other financial institution and all cash,
money, securities, Instruments and other investments deposited or required to be
deposited in any of the foregoing (in each case, other than a Term Proceeds
Account, all monies, securities, Instruments and other investments held in a
Term Proceeds Account or credited to a Term Proceeds Account which constitute
Term Loan Priority Collateral, all identifiable Proceeds of any Term Loan
Priority Collateral and any accounts containing cash constituting Tax and Trust
Funds);

 

(iv)        all Inventory, including any Inventory incorporating any
Intellectual Property, and the right to use Intellectual Property in connection
with the processing or sale of Inventory or to the extent necessary to sell such
Inventory, and all rights to receive payments, indebtedness and other
obligations which arise as a result of the sale or lease of Inventory, Goods or
merchandise (in each case other than Fixtures or Equipment) or provision of
services, including the right to payment of interest or finance charges;

 

 -5- 

 

 

(v)         all cash, Money and cash equivalents (other than identifiable
Proceeds of the Term Loan Priority Collateral);

 

(vi)        [reserved];

 

(vii)       to the extent evidencing or governing any of the items referred to
in the preceding clauses (i) through (vi), all General Intangibles (including
Contract Rights and customer contracts but excluding capital stock and any
Intellectual Property to the extent such Intellectual Property is not attached
to or necessary to sell any item of Inventory), letters of credit (whether or
not the respective letter of credit is evidenced by a writing), Letter-of-Credit
Rights (to the extent perfected by the filing of a UCC financing statement as a
Supporting Obligation), Instruments and Documents; provided that to the extent
any of the foregoing also relates to Term Loan Priority Collateral, only that
portion related to the items referred to in the preceding clauses (i) through
(vi) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;

 

(viii)      to the extent relating to any of the items referred to in the
preceding clauses (i) through (vii), all insurance (including business
interruption insurance and the Proceeds thereof); provided that to the extent
any of the foregoing also relates to Term Loan Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(vii) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;

 

(ix)         to the extent relating to any of the items referred to in the
preceding clauses (i) through (viii), all Supporting Obligations; provided that
to the extent any of the foregoing also relates to Term Loan Priority Collateral
only that portion related to the items referred to in the preceding clauses (i)
through (viii) as being included in the ABL Priority Collateral shall be
included in the ABL Priority Collateral;

 

(x)          to the extent relating to any of the items referred to in the
preceding clauses (i) through (ix), all Commercial Tort Claims; provided that to
the extent any of the foregoing also relates to Term Loan Priority Collateral
only that portion related to the items referred to in the preceding clauses (i)
through (ix) as being included in the ABL Priority Collateral shall be included
in the ABL Priority Collateral;

 

(xi)         all Documents, books and records, ledger cards, files,
correspondence, including all books, databases, customer lists and records
related thereto, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon and any
General Intangibles (including Contract Rights) or Instruments at any time
evidencing or relating to any of the foregoing; and

 

(xii)        all cash Proceeds and, solely to the extent not constituting Term
Loan Priority Collateral, non-cash Proceeds, products, accessions to,
substitutions or replacements for, rents and profits of or in respect of any of
the foregoing (including all insurance, indemnity, guaranty and condemnation
proceeds) and all collateral security, guarantees and other collateral support
given by any Person with respect to any of the foregoing.

 

 -6- 

 

 

“ABL Secured Swap Obligations” means all ABL Swap Obligations of ABL Obligors,
whether absolute, or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions or modifications
thereof and substitutions therefor), in each case, that constitute “Secured
Obligations” as defined in the ABL Credit Agreement (or any similar term in any
other ABL Financing Document); provided that in no event shall any obligations
constitute ABL Secured Swap Obligations to the extent such obligations at the
time the ABL Claimholder enters into the related ABL Swap Contract constitute
First Lien Secured Swap Obligations or Second Lien Secured Swap Obligations.

 

“ABL Swap Contract” means any “Secured Hedge Agreement” between any ABL Obligor
or any “subsidiary” as such terms are defined in the ABL Credit Agreement (or
any similar term in any other ABL Document) and any ABL Claimholder.

 

“ABL Swap Obligations” means, with respect to any ABL Obligor or any
“subsidiary” as defined in the ABL Credit Agreement (or any similar term in any
other ABL Document), the obligations of such Person under any ABL Swap Contract.

 

“Additional First Lien Obligations” means obligations with respect to
Indebtedness of the Parent Borrower or any other First Lien Obligor (other than,
for the avoidance of doubt, First Lien Obligations under the First Lien Credit
Agreement) issued or guaranteed following the date of this Agreement and
documented in an agreement other than any agreement governing any then existing
First Lien Obligations; provided that (a) such Indebtedness is permitted by the
terms of each of the ABL Credit Agreement, and each First Lien Financing
Document and Second Lien Financing Document in effect at the time of such
incurrence, (b) the Obligors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness on a pari passu basis with the other
First Lien Obligations, (c) the applicable Additional First Lien Obligations
Agent, for itself and on behalf of the holders of such Indebtedness and
obligations in respect of such Indebtedness, has entered into a joinder
agreement pursuant to Section 8.21(b) acknowledging that such Indebtedness,
obligations and Liens shall be subject to, and such Additional First Lien
Obligations Agent and such holders shall be bound by, and shall have the rights
and obligations provided under, the terms of this Agreement applicable to the
First Lien Collateral Agent and the other First Lien Claimholders, respectively
and (d) an amendment to or other modification of this Agreement shall have been
entered into pursuant to Section 8.3 to the extent contemplated pursuant to
Section 8.21(c).

 

“Additional First Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional First
Lien Obligations pursuant to any Additional First Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional First Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf).

 

“Additional First Lien Obligations Agreements” means (i) the indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
First Lien Obligations that are designated as Additional First Lien Obligations
pursuant to Section 8.21 and (ii) any other “Loan Documents,” “Credit Documents”
or “Financing Documents” (or similar term as may be defined in the foregoing or
referred to in the foregoing), in each case, as Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

 

“Additional First Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional First Lien
Obligations Agreements, any Additional First Lien Obligations Agent and the
other agents under such Additional First Lien Obligations Agreements, in each
case, in their capacities as such.

 

 -7- 

 

 

“Additional Lien Obligations” means, collectively, the Additional First Lien
Obligations and the Additional Second Lien Obligations.

 

“Additional Lien Obligations Agent” means the Additional First Lien Obligations
Agent and/or the Additional Second Liens Obligations Agent, as applicable.

 

“Additional Lien Obligations Agreements” means, collectively, the Additional
First Lien Obligations Agreements and the Additional Second Lien Obligations
Agreements.

 

“Additional Second Lien Obligations” means obligations with respect to
Indebtedness of the Parent Borrower or any other Obligor (other than, for the
avoidance of doubt, Second Lien Obligations under the Second Lien Notes
Indenture) issued or guaranteed following the date of this Agreement and
documented in an agreement other than any agreement governing any then existing
Second Lien Obligations, provided that (a) such Indebtedness is permitted by the
terms of the ABL Credit Agreement, and each First Lien Financing Document and
Second Lien Financing Document in effect at the time of such incurrence, (b) the
Obligors have granted Liens on the Collateral to secure the obligations in
respect of such Indebtedness on a pari passu basis with the other Second Lien
Obligations, (c) the applicable Additional Second Lien Obligations Agent, for
itself and on behalf of the holders of such Indebtedness and obligations in
respect of such Indebtedness, has entered into a joinder agreement pursuant to
Section 8.21(b) acknowledging that such Indebtedness, obligations and Liens
shall be subject to, and such Additional Second Lien Obligations Agent and such
holders shall be bound by, and shall have rights and obligations provided under,
the terms of this Agreement applicable to the Second Lien Collateral Agent and
the other Second Lien Claimholders, respectively and (d) an amendment to or
other modification of this Agreement shall have been entered into pursuant to
Section 8.3 to the extent contemplated pursuant to Section 8.21(c).

 

“Additional Second Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional Second
Lien Obligations pursuant to any Additional Second Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional Second Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf).

 

“Additional Second Lien Obligations Agreements” means (i) the indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
Second Lien Obligations that are designated as Additional Second Lien
Obligations pursuant to Section 8.21 and (ii) any other “Loan Documents” or
“Financing Documents” (or similar term as may be defined in the foregoing or
referred to in the foregoing), in each case, as Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

 

“Additional Second Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional Second Lien
Obligations Agreements, any Additional Second Lien Obligations Agent and the
other agents under such Additional Second Lien Obligations Agreements, in each
case, in their capacities as such.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

 -8- 

 

 

“Banking Services” means the ABL Banking Services, the First Lien Banking
Services and the Second Lien Banking Services.

 

“Banking Services Obligations” means the ABL Banking Services Obligations, the
First Lien Banking Services Obligations and the Second Lien Banking Services
Obligations.

 

“Bankruptcy Code” means Title 11 of the United States Code (11. U.S.C. § 101 et

seq.).

 

“BoA” has the meaning set forth in the Recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Cash Collateral” has the meaning set forth in Section 6.1(a).

 

“Claimholders” means each of the ABL Claimholders, the First Lien Claimholders
and the Second Lien Claimholders.

 

“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, that constitute or are required to constitute both ABL
Collateral and Term Loan Collateral, including any property subject to Liens
granted pursuant to Section 6 to secure both ABL Obligations and Term Loan
Obligations.

 

“Collateral Agent” means the ABL Credit Agreement Collateral Agent, the First
Lien Collateral Agent and/or the Second Lien Collateral Agent, as applicable.

 

“Collateral Documents” means the ABL Collateral Documents, the First Lien
Collateral Documents and the Second Lien Collateral Documents.

 

“Comparable Junior Collateral Document” means, in relation to any Collateral
subject to any Senior Lien created under any Senior Collateral Document, the
Junior Collateral Document that creates a Junior Lien on the same Collateral,
granted by the same Obligor.

 

“Contract Rights” means all rights of any Obligor under each Contract, including
(i) any and all rights to receive and demand payments under any or all
Contracts, (ii) any and all rights to receive and compel performance under any
or all Contracts and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with any or all Contracts.

 

“Contracts” means all contracts between any Obligor and one or more additional
parties (including any Swap Contracts or contracts for Banking Services,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controls” and “Controlled” have meanings correlative thereto.

 

“Copyright” means (i) all United States and foreign copyrights, whether or not
the underlying works of authorship have been published and whether as author,
assignee, transferee or otherwise, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all works of authorship, all right, title and interest to
make and exploit all derivative works based on or adopted from works covered by
such copyrights, and all copyright registrations, copyright applications, mask
works registrations and mask works applications, and any renewals or extensions
thereof and (ii) the rights to print, publish and distribute any of the
foregoing.

 

 -9- 

 

 

“Copyright Licenses”: any written agreement naming any Obligor as licensor or
licensee, providing for the granting by or to any Obligor of any right in or to
any Copyright.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, compromise,
arrangement or similar debtor relief laws of the United States or any state or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Derivative Transaction” means all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements (which, for the avoidance of doubt, shall include any master
agreement that governs the terms of one or more interest rate or currency swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements) entered into by any Loan Party (as defined in the ABL
Credit Agreement) providing for protection against fluctuations in interest
rates, currency exchange rates, commodity prices or the exchange of nominal
interest obligations, either generally or under specific contingencies.

 

“DIP Financing” means an ABL DIP Financing or a Term Loan DIP Financing.

 

“Directing First Lien Collateral Agent” means (a) the First Lien Credit
Agreement Collateral Agent unless (and until) the Discharge of First Lien
Obligations has occurred solely with respect to the First Lien Obligations under
the First Lien Credit Agreement and the First Lien Financing Documents relating
thereto and (b) thereafter, the First Lien Collateral Agent designated in
writing by the Required First Lien Claimholders from time to time to act as
Directing First Lien Collateral Agent hereunder. For purposes of this
definition, no Discharge of First Lien Obligations with respect to the First
Lien Obligations under the First Lien Credit Agreement and the First Lien
Financing Documents relating thereto shall be deemed to have occurred if the
Parent Borrower or any other First Lien Obligor enters into any Refinancing of
the First Lien Credit Agreement, and, in the case of any such Refinancing, the
First Lien Credit Agreement Collateral Agent under such First Lien Credit
Agreement shall continue as the Directing First Lien Collateral Agent for all
purposes hereof.

 

“Directing Junior Collateral Agent” means (a) with respect to ABL Priority
Collateral, the Directing Term Loan Collateral Agent and (b) with respect to the
Term Loan Priority Collateral, the ABL Credit Agreement Collateral Agent.

 

“Directing Second Lien Collateral Agent” means (a) the Second Lien Notes
Collateral Agent unless (and until) the Discharge of Second Lien Obligations has
occurred solely with respect to the Second Lien Obligations under the Second
Lien Notes Indenture and the Second Lien Financing Documents relating thereto
and (b) thereafter, the Second Lien Collateral Agent designated in writing by
the Required Second Lien Claimholders from time to time to act as Directing
Second Lien Collateral Agent hereunder. For purposes of this definition, no
Discharge of Second Lien Obligations with respect to the Second Lien Obligations
under the Second Lien Notes Indenture and the Second Lien Financing Documents
relating thereto shall be deemed to have occurred if the Parent Borrower or any
other Second Lien Obligor enters into any Refinancing of the Second Lien Notes
Indenture, and, in the case of any such Refinancing, the Second Lien Notes
Collateral Agent under such Second Lien Notes Indenture shall continue as the
Directing Second Lien Collateral Agent for all purposes hereof.

 

 -10- 

 

 

“Directing Senior Collateral Agent” means (a) with respect to ABL Priority
Collateral, the ABL Credit Agreement Collateral Agent and (b) with respect to
the Term Loan Priority Collateral, the Directing Term Loan Collateral Agent.

 

“Directing Term Loan Collateral Agent” means (a) until the Discharge of First
Lien Obligations, the Directing First Lien Collateral Agent and (b) thereafter,
the Directing Second Lien Collateral Agent.

 

“Discharge of ABL Obligations” means, notwithstanding any discharge of the ABL
Obligations under any Debtor Relief Laws or in connection with any Insolvency or
Liquidation Proceeding, except to the extent otherwise expressly provided in
Section 5.6:

 

(a)          payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the ABL Documents and constituting ABL Obligations (other than any ABL
Other Obligations);

 

(b)          termination or expiration of all commitments, if any, to extend
credit that would constitute ABL Obligations;

 

(c)          termination or cash collateralization or backstopping (in an amount
and manner reasonably satisfactory to the applicable ABL Issuing Banks, but in
no event greater than 105%) of all ABL Letters of Credit constituting ABL
Obligations.

 

(d)          payment in full in cash of all other ABL Obligations (or, in the
case of any ABL Other Obligations, the cash collateralization or backstopping of
such ABL Other Obligations on terms reasonably satisfactory to the applicable
lender or counterparty, as applicable) that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(including Post-Petition Interest, but other than any indemnification or expense
reimbursement obligations or any other obligations that by the terms of any ABL
Document expressly survive termination of such ABL Document, in each case, for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

 

(e)          adequate provision has been made for any contingent or unliquidated
ABL Obligations related to claims, causes of action or liabilities that have
been asserted against the ABL Claimholders for which indemnification is required
under the ABL Documents.

 

Upon the satisfaction of the conditions set forth in clauses (a) through (e)
with respect to any ABL Obligations, the ABL Credit Agreement Collateral Agent
agrees to promptly deliver to the other Collateral Agents written notice of the
same.

 

“Discharge of First Lien Obligations” means, notwithstanding any discharge of
the First Lien Obligations under any Debtor Relief Laws or in connection with
any Insolvency or Liquidation Proceeding, except to the extent otherwise
expressly provided in Section 5.6:

 

(a)          payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the First Lien Documents and constituting First Lien Obligations (other
than any First Lien Other Obligations);

 

(b)          termination or expiration of all commitments, if any, to extend
credit that would constitute First Lien Obligations;

 

 -11- 

 

 

(c)          termination or cash collateralization or backstopping (in an amount
and manner reasonably satisfactory to the applicable First Lien Issuing Banks,
but in no event greater than 105%) of all First Lien Letters of Credit
constituting First Lien Obligations.

 

(d)          payment in full in cash of all other First Lien Obligations (or, in
the case of any First Lien Other Obligations, the cash collateralization or
backstopping of such First Lien Other Obligations on terms reasonably
satisfactory to the applicable lender or counterparty, as applicable) that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including Post-Petition Interest, but other
than any indemnification or expense reimbursement obligations or any other
obligations that by the terms of any First Lien Document expressly survive
termination of such First Lien Document, in each case, for which no claim or
demand for payment, whether oral or written, has been made at such time); and

 

(e)          adequate provision has been made for any contingent or unliquidated
First Lien Obligations related to claims, causes of action or liabilities that
have been asserted against the First Lien Claimholders for which indemnification
is required under the First Lien Documents; provided that the Discharge of First
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of other First Lien Obligations that constitute an exchange or
replacement for or a Refinancing of such First Lien Obligations.

 

Upon the satisfaction of the conditions set forth in clauses (a) through (e)
with respect to any First Lien Obligations, the Directing First Lien Collateral
Agent agrees to promptly deliver to the other Collateral Agents written notice
of the same.

 

“Discharge of Second Lien Obligations” means:

 

(a)          payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the Second Lien Documents and constituting Second Lien Obligations (other
than any Second Lien Other Obligations);

 

(b)          termination or expiration of all commitments, if any, to extend
credit that would constitute Second Lien Obligations;

 

(c)          termination or cash collateralization or backstopping (in an amount
and manner reasonably satisfactory to any second lien issuing banks, but in no
event greater than 105%) of the aggregate undrawn face amount of any letter of
credit obligations which constitute Second Lien Obligations;

 

(d)          payment in full in cash of all other Second Lien Obligations (or,
in the case of any Second Lien Other Obligations, the cash collateralization or
backstopping of such Second Lien Other Obligations on terms reasonably
satisfactory to the applicable lender or counterparty, as applicable) that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including Post-Petition Interest, but other
than any indemnification or expense reimbursement obligations or any other
obligations that by the terms of any Second Lien Document expressly survive
termination of such Second Lien Document, in each case, for which no claim or
demand for payment, whether oral or written, has been made at such time); and

 

(e)          adequate provision has been made for any contingent or unliquidated
Second Lien Obligations related to claims, causes of action or liabilities that
have been asserted against the Second Lien Claimholders or for which
indemnification is required under the Second Lien Documents; provided that the
Discharge of Second Lien Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of other Second Lien Obligations that
constitute an exchange or replacement for or a Refinancing of such Second Lien
Obligations.

 

 -12- 

 

 

Upon the satisfaction of the conditions set forth in clauses (a) through (e)
with respect to any Second Lien Obligation, the Directing Second Lien Collateral
Agent agrees to promptly deliver to the other Collateral Agents written notice
of the same.

 

“Discharge of Senior Obligations” means (a) with respect to the ABL Priority
Collateral, the Discharge of ABL Obligations and (b) with respect to the Term
Loan Priority Collateral, the Discharge of Term Loan Obligations.

 

“Discharge of Term Loan Obligations” means, collectively, both the Discharge of
First Lien Obligations and the Discharge of Second Lien Obligations.

 

“Disposition” has the meaning set forth in Section 5.1(b). “Dispose” has a
meaning correlative thereto.

 

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Obligor now or hereafter has any right, title or interest.

 

“Enforcement Action” means:

 

(a)          any action to foreclose, execute, levy or collect on, take
possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise Dispose of (whether publicly or
privately), any Collateral or otherwise exercise or enforce remedial rights with
respect to any of the Collateral under the ABL Documents, the First Lien
Documents or the Second Lien Documents (including by way of setoff, recoupment,
notification of a public or private sale or other Disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable);

 

(b)          any action to solicit bids from third Persons, or approve bid
procedures for, any proposed Disposition of any of the Collateral or conduct any
Disposition of any Collateral;

 

(c)          any action to receive a transfer of any portion of the Collateral
in satisfaction of Indebtedness or any other Obligation secured thereby;

 

(d)          any action to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to any
Collateral, whether at law, in equity or pursuant to the ABL Documents, the
First Lien Documents or the Second Lien Documents (including the commencement of
applicable legal proceedings or other actions with respect to any Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising any Collateral); or

 

(e)          the Disposition of any Collateral by any Obligor after the
occurrence and during the continuation of an “event of default” under the ABL
Documents, the First Lien Documents or the Second Lien Documents with the
consent of the ABL Credit Agreement Collateral Agent, the First Lien Collateral
Agents or the Second Lien Collateral Agents, as applicable (in any case, to the
extent that such consent is required).

 

 -13- 

 

 

“Financing Documents” means the ABL Financing Documents, the First Lien
Financing Documents and the Second Lien Financing Documents.

 

“First Lien Banking Services” means any of the following services provided to
any First Lien Obligor or any of its “subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document): any
treasury, depositary, disbursement, lockbox, funds transfer, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, e-payable, cash management and
similar services, foreign exchange facilities, and any automated clearing house
transfer of funds.

 

“First Lien Banking Services Agreement” means any documentation with a First
Lien Claimholder governing any First Lien Banking Services Obligations.

 

“First Lien Banking Services Obligations” means any and all obligations of any
First Lien Obligor or any of its “subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document), whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), in connection with First Lien Banking Services, in each
case, that constitute

“Secured Obligations” as defined in the First Lien Credit Agreement (or any
similar term in any other First Lien Financing Document); provided that in no
event shall any obligations constitute First Lien Banking Services Obligations
to the extent such obligations at the time the First Lien Claimholder enters
into the related First Lien Banking Services Agreement constitute ABL Banking
Services Obligations or Second Lien Banking Services Obligations.

 

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders, the First Lien
Collateral Agents, the other agents under the First Lien Credit Agreement, the
holders of First Lien Banking Services Obligations and First Lien Secured Swap
Obligations and any Additional First Lien Obligations Claimholders.

 

“First Lien Collateral” means (i) the “Collateral” (as defined in the First Lien
Credit Agreement) and (ii) any other assets and property of any Obligor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations or that is otherwise
subject to a Lien securing any First Lien Obligations.

 

“First Lien Collateral Agent” means the First Lien Credit Agreement Collateral
Agent and any Additional First Lien Obligations Agent.

 

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the First Lien Credit Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or under
which rights or remedies with respect to such Liens are governed.

 

“First Lien Credit Agreement” has the meaning set forth in the Recitals to this

Agreement.

 

“First Lien Credit Agreement Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

 

“First Lien Documents” means (i) the First Lien Financing Documents, (ii) the
First Lien Swap Contracts governing First Lien Secured Swap Obligations and
(iii) the First Lien Banking Services Agreements, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

 

 -14- 

 

 

“First Lien Financing Documents” means the First Lien Credit Agreement, the
First Lien Collateral Documents, the other “Loan Documents” as defined in the
First Lien Credit Agreement, any Additional First Lien Obligations Agreement and
each of the other agreements, documents and instruments providing for or
evidencing any other First Lien Obligation (other than any First Lien Other
Obligation), and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations (other than any First Lien
Other Obligations), including any intercreditor or joinder agreement among any
First Lien Claimholders (including, without limitation, the First Lien/Second
Lien Intercreditor Agreement), to the extent such are effective at the relevant
time, as each may be Refinanced from time to time in accordance with the terms
thereof and subject to the terms hereof.

 

“First Lien Issuing Bank” means each issuing bank in respect of a First Lien
Letter of

Credit.

 

“First Lien Lenders” means the “Lenders” as defined in the First Lien Credit
Agreement (or any similar term in any Additional First Lien Obligations
Agreement) and also shall include all First Lien Issuing Banks.

 

“First Lien Letters of Credit” means any letters of credit issued (or deemed
issued) from time to time under any First Lien Financing Document.

 

“First Lien Obligations” means all “Secured Obligations” as defined in the First
Lien Credit Agreement (or any similar term in any other First Lien Financing
Document), including all First Lien Other Obligations, and all Additional First
Lien Obligations. To the extent any payment with respect to any First Lien
Obligation (whether by or on behalf of any First Lien Obligor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any ABL Claimholder, Second Lien Claimholder,
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders, be deemed to be
reinstated and outstanding as if such payment had not occurred. In the event
that any interest, fees, expenses or other amounts (including any interest
accruing at the default rate or any Post-Petition Interest) to be paid by a
First Lien Obligor pursuant to the First Lien Financing Documents, the First
Lien Swap Contracts governing First Lien Secured Swap Obligations or the First
Lien Banking Services Agreements are disallowed by order of any court of
competent jurisdiction, including by order of a court of presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and other
amounts (including default interest and Post-Petition Interest) shall, as
between the Claimholders, be deemed to continue to accrue and be added to the
amount to be calculated as the “First Lien Obligations.”

 

“First Lien Obligors” means, collectively, the “Loan Parties” as defined in the
First Lien Credit Agreement or any similar term in any other First Lien
Document.

 

“First Lien Other Obligations” means the First Lien Banking Services Obligations
and the First Lien Secured Swap Obligations.

 

“First Lien/Second Lien Intercreditor Agreement” means the First Lien/Second
Lien Intercreditor Agreement dated as of the date hereof, among, inter alios,
the First Lien Credit Agreement Collateral Agent, the Second Lien Notes
Collateral Agent and the Obligors from time to time party thereto.

 

 -15- 

 

 

“First Lien Secured Swap Obligations” means all First Lien Swap Obligations of
First Lien Obligors, whether absolute, or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions or
modifications thereof and substitutions therefor), in each case, that constitute
“Secured Obligations” as defined in the First Lien Credit Agreement (or any
similar term in any other First Lien Financing Document); provided that in no
event shall any such obligations constitute First Lien Secured Swap Obligations
to the extent such obligations at the time the First Lien Claimholder enters
into the related First Lien Swap Contract constitute ABL Secured Swap
Obligations or Second Lien Secured Swap Obligations.

 

“First Lien Swap Contract” means any agreement with respect to any Derivative
Transaction between any First Lien Obligor or any “subsidiary” as defined in the
First Lien Credit Agreement (or any similar term in any other First Lien
Document) and any First Lien Claimholder.

 

“First Lien Swap Obligations” means, with respect to any First Lien Obligor or
any “subsidiary” as defined in the First Lien Credit Agreement (or any similar
term in any other First Lien Document), the obligations of such Person under any
First Lien Swap Contract.

 

“GAAP” means generally accepted accounting principles in the United States in
effect and applicable to the accounting period in respect of which reference to
GAAP is being made.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

 

“Indebtedness” means “Indebtedness” within the meaning of the ABL Credit
Agreement, any First Lien Financing Document or any Second Lien Financing
Document, as applicable. For the avoidance of doubt, “Indebtedness” shall not
include Swap Obligations or Banking Services Obligations.

 

“Initial Borrower” has the meaning set forth in the Preamble to this Agreement.

 

“Insolvency or Liquidation Proceeding” means (a) the institution of any
voluntary or involuntary case or proceeding under the Bankruptcy Code or any
other Debtor Relief Law with respect to such Obligor as debtor; (b) any general
assignment for the benefit of creditors of any Obligor or any marshaling of
assets and liabilities of any Obligor; or (c) any appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
Collateral receiver or similar officer for any Obligor or for all or any
material part of its property.

 

“Intellectual Property” means the collective reference to all rights relating to
intellectual property and industrial designs, whether arising under United
States federal or state laws, multinational or foreign laws, including the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses and the Trade Secrets, and all rights to sue
at law or in equity for any past, present or future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

 -16- 

 

 

“Junior Claimholders” means (a) with respect to the ABL Priority Collateral, the
Term Loan Claimholders and (b) with respect to the Term Loan Priority
Collateral, the ABL Claimholders.

 

“Junior Collateral Agent” means (a) with respect to the ABL Priority Collateral,
the Term Loan Collateral Agents and (b) with respect to the Term Loan Priority
Collateral, the ABL Credit Agreement Collateral Agent.

 

“Junior Collateral Documents” means (a) with respect to the ABL Priority
Collateral, the Term Loan Collateral Documents and (b) with respect to the Term
Loan Priority Collateral, the ABL Collateral Documents.

 

“Junior Financing Documents” means (a) with respect to the ABL Priority
Collateral, the Term Loan Financing Documents and (b) with respect to the Term
Loan Priority Collateral, the ABL Financing Documents.

 

“Junior Liens” means (a) with respect to the ABL Priority Collateral, the Term
Loan Liens and (b) with respect to the Term Loan Priority Collateral, the ABL
Liens.

 

“Junior Obligations” means (a) with respect to the ABL Priority Collateral, the
Term Loan Obligations and (b) with respect to the Term Loan Priority Collateral,
the ABL Obligations.

 

“Licenses” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Obligor is a party.

 

“Lien” means any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing); provided, that in no event shall
an operating lease in and of itself constitute a Lien.

 

“New Senior Agent” has the meaning set forth in Section 5.6.

 

“Obligations” means the ABL Obligations, the First Lien Obligations and/or the
Second Lien Obligations, as the context may require.

 

“Obligors” means each ABL Obligor, each First Lien Obligor and each Second Lien
Obligor and each other Person that has executed and delivered, or may from time
to time hereafter execute and deliver, an ABL Collateral Document, a First Lien
Collateral Document or a Second Lien Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).

 

“Parent Borrower” has the meaning set forth in the Preamble to this Agreement.

 

“Patent” means (i) all United States and foreign patents, patent applications
and patentable inventions, all certificates of invention or similar property
rights and all registrations, recordings and pending applications thereof, (ii)
all inventions and improvements described and claimed therein, and (iii) all
reissues, divisions, reexaminations, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof and all improvements thereon.

 

“Patent Licenses”: any written agreement naming any Obligor as licensor or
licensee, providing for the granting by or to any Obligor of any right in or to
any Patent.

 

 -17- 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

“Pledged Assets” means all Pledged Stock, including all stock certificates,
options or rights of any nature whatsoever in respect of the Pledged Stock that
may be issued or granted to, or held by, any Obligor, all Instruments,
Securities and other Investment Property owned by any Obligor, whether or not
physically delivered to the applicable Collateral Agent pursuant to any of the
Collateral Documents, whether now owned or hereafter acquired by such Obligor
and any and all Proceeds thereof, but, in each case, excluding any items
specifically excluded from the definition of Collateral.

 

“Pledged Collateral” has the meaning set forth in Section 5.5(a).

 

“Pledged Stock” shall mean, with respect to any Obligor, the shares of capital
stock required to be pledged by such Obligor pursuant to any of Collateral
Documents.

 

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable ABL Documents, the applicable First
Lien Documents or the applicable Second Lien Documents, as the case may be),
fees, expenses and other amounts that pursuant to the ABL Documents, the First
Lien Documents or the Second Lien Documents, as the case may be, continue to
accrue or become due after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other amounts are
allowed or allowable, voided or subordinated under any Debtor Relief Law or
other applicable law or in any such Insolvency or Liquidation Proceeding.

 

“Proceeds” shall have the meaning assigned in Article 9 of the UCC and, in any
event, shall also include, but not be limited to, (i) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Collateral Agent
or any Obligor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any Obligor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, refund, replace or repay, or to
issue other Indebtedness, whether of the same principal amount or greater or
lesser principal amount, in exchange or replacement for such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Related Claimholders” means (a) with respect to the ABL Credit Agreement
Collateral Agent, the ABL Claimholders, (b) with respect to any First Lien
Collateral Agent, its Related First Lien Claimholders or (c) with respect to any
Second Lien Collateral Agent, its Related Second Lien Claimholders.

 

“Related First Lien Claimholders” means, with respect to any First Lien
Collateral Agent, the First Lien Claimholders for which such First Lien
Collateral Agent acts as the “administrative agent” or “collateral agent” (or
other agent or similar representative) under the applicable First Lien
Documents.

 

 -18- 

 

 

“Related Second Lien Claimholders” means, with respect to any Second Lien
Collateral Agent, the Second Lien Claimholders for which such Second Lien
Collateral Agent acts as the “administrative agent” or “collateral agent” (or
other agent or similar representative) under the applicable Second Lien
Documents.

 

“Required ABL Claimholders” means (a) at all times prior to the occurrence of
the Discharge of ABL Obligations (other than the ABL Other Obligations), the ABL
Claimholders holding more than 50% of the sum of (i) the aggregate outstanding
principal amount of ABL Obligations (including participations in the face amount
of the ABL Letters of Credit and any disbursements thereunder that have not been
reimbursed, but excluding the ABL Other Obligations) plus (ii) the aggregate
unfunded commitments to extend credit which, when funded, would constitute ABL
Obligations (other than the ABL Other Obligations), and (b) at all times
following the occurrence of the Discharge of ABL Obligations (other than the ABL
Other Obligations), the ABL Claimholders holding more than 50% of the sum of (i)
the then outstanding ABL Secured Swap Obligations plus (ii) the then outstanding
ABL Banking Services Obligations.

 

“Required First Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of First Lien Obligations (other than the First Lien
Other Obligations), the First Lien Claimholders holding more than 50% of the sum
of (i) the aggregate outstanding principal amount of First Lien Obligations
(including participations in the face amount of the First Lien Letters of Credit
and any disbursements thereunder that have not been reimbursed, but excluding
the First Lien Other Obligations) plus (ii) the aggregate unfunded commitments
to extend credit which, when funded, would constitute First Lien Obligations
(other than the First Lien Other Obligations), and (b) at all times following
the occurrence of the Discharge of First Lien Obligations (other than the First
Lien Other Obligations), the First Lien Claimholders holding more than 50% of
the sum of (i) the then outstanding First Lien Secured Swap Obligations plus
(ii) the then outstanding First Lien Banking Services Obligations.

 

“Required Second Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of Second Lien Obligations (other than the Second
Lien Other Obligations), the Second Lien Claimholders holding more than 50% of
the sum of (i) the aggregate outstanding principal amount of Second Lien
Obligations plus (ii) the aggregate unfunded commitments to extend credit which,
when funded, would constitute Second Lien Obligations (other than the Second
Lien Other Obligations), and (b) at all times following the occurrence of the
Discharge of Second Lien Obligations (other than the Second Lien Other
Obligations), the Second Lien Claimholders holding more than 50% of the sum of
(i) the then outstanding Second Lien Secured Swap Obligations plus (ii) the then
outstanding Second Lien Banking Services Obligations.

 

“Required Senior Claimholders” means (a) with respect to the ABL Priority
Collateral, (i) until the Discharge of ABL Obligations, the Required ABL
Claimholders and (ii) thereafter, the Required Term Loan Claimholders and (b)
with respect to the Term Loan Priority Collateral, (i) until the Discharge of
Term Loan Obligations, the Required Term Loan Claimholders and (ii) thereafter,
the Required ABL Claimholders.

 

“Required Term Loan Claimholders” means (a) until the Discharge of First Lien
Obligations, the Required First Lien Claimholders and (b) thereafter, the
Required Second Lien Claimholders.

 

“Responsible Officer” of any Person means the chief executive officer,
president, chief financial officer, chief accounting officer or treasurer of
such Person, but in any event, with respect to financial matters, the chief
financial officer, chief accounting officer or treasurer of such Person.

 

 -19- 

 





 

“Second Lien Banking Services” means any of the following services provided to
any Second Lien Obligor or any of its “Subsidiaries” as defined in the Second
Lien Notes Indenture (or any similar term in any other Second Lien Financing
Document) commercial credit cards, stored value cards, purchasing cards
(including so-called “procurement cards” or “P-cards”), treasury management
services, netting services, overdraft protections, check drawing services,
automated payment services (including depository, overdraft, controlled
disbursement, ACH transactions, return items and interstate depository network
services), employee credit card programs, cash pooling services and any
arrangements or services similar to any of the foregoing and/or otherwise in
connection with cash management and deposit accounts.

 

“Second Lien Banking Services Agreement” means any documentation with a Second
Lien Claimholder governing any Second Lien Banking Services Obligations.

 

“Second Lien Banking Services Obligations” means any and all obligations of the
Second Lien Obligors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Second
Lien Banking Services, in each case, that constitute “Secured Obligations” as
defined in the Second Lien Notes Indenture (or any similar term in any other
Second Lien Financing Document); provided that in no event shall any obligations
constitute Second Lien Banking Services Obligations to the extent such
obligations at the time the Second Lien Claimholder enters into the related
Second Lien Banking Services Agreement constitute ABL Banking Services
Obligations or First Lien Banking Services Obligations.

 

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Noteholders, the Second
Lien Collateral Agent, the other agents and trustees under the Second Lien Notes
Indenture, the holders of Second Lien Banking Services Obligations and Second
Lien Secured Swap Obligations and any Additional Second Lien Obligations
Claimholders.

 

“Second Lien Collateral” means (i) the “Collateral” as defined in the Second
Lien Notes Indenture and (ii) any other assets and property of any Obligor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted as security for any Second Lien Obligations or that is
otherwise subject to a Lien securing any Second Lien Obligations.

 

“Second Lien Collateral Agent” means the Second Lien Notes Collateral Agent and
any Additional Second Lien Obligations Agent.

 

“Second Lien Collateral Documents” means the “Collateral Documents” as defined
in the Second Lien Notes Indenture and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“Second Lien Documents” means (i) the Second Lien Financing Documents, (ii) the
Second Lien Swap Contracts governing Second Lien Secured Swap Obligations and
(iii) the Second Lien Banking Services Agreements, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

 

“Second Lien Financing Documents” means the Second Lien Notes Indenture, the
Second Lien Collateral Documents, the other “Notes Documents” as defined in the
Second Lien Notes Indenture, any Additional Second Lien Obligations Agreement,
and each of the other agreements, documents and instruments providing for or
evidencing any other Second Lien Obligation (other than any Second Lien Other
Obligation), and any other document or instrument executed or delivered at any
time in connection with any Second Lien Obligations (other than any Second Lien
Other Obligations), including any intercreditor or joinder agreement among any
Second Lien Claimholders, to the extent such are effective at the relevant time,
as each may be Refinanced from time to time in accordance with the terms thereof
and subject to the terms hereof.

 

 -20- 

 

 

“Second Lien Noteholders” means the “Holders” under and as defined in the Second
Lien Notes Indenture or any similar term in any Additional Second Lien
Obligations Agreement.

 

“Second Lien Notes” means all “Notes” issued under the Second Lien Notes
Indenture.

 

“Second Lien Notes Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

 

“Second Lien Notes Indenture” has the meaning set forth in the Recitals to this
Agreement.

 

“Second Lien Obligations” means all “Secured Obligations” as defined in the
Second Lien Notes Indenture (or any similar term in any other Second Lien
Financing Document), including all Second Lien Other Obligations, and all
Additional Second Lien Obligations. To the extent any payment by a Second Lien
Obligor with respect to any Second Lien Obligation (whether by or on behalf of
any Second Lien Obligor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
ABL Claimholder, any receiver or other Person, then the obligation or part
thereof originally intended to be satisfied shall, for all purposes of this
Agreement and the rights and obligations of the Second Lien Claimholders, be
deemed to be reinstated and outstanding as if such payment had not occurred. In
the event that any interest, fees, expenses or other amounts (including any
interest accruing at the default rate or any Post-Petition Interest) to be paid
pursuant to the Second Lien Financing Documents, the Second Lien Swap Contracts
governing Second Lien Secured Swap Obligations or the Second Lien Banking
Services Agreements are disallowed by order of any court of competent
jurisdiction, including by order of a court presiding over an Insolvency or
Liquidation Proceeding, such interest, fees, expenses and other amounts
(including default interest and Post-Petition Interest) shall, as between the
Claimholders, be deemed to continue to accrue and be added to the amount to be
calculated

as the “Second Lien Obligations.”

 

“Second Lien Obligors” means, collectively, the “Note Parties” as defined in the
Second Lien Notes Indenture (or any similar term in any other Second Lien
Document).

 

“Second Lien Other Obligations” means the Second Lien Banking Services
Obligations and the Second Lien Secured Swap Obligations.

 

“Second Lien Secured Swap Obligations” means all Second Lien Swap Obligations of
Second Lien Obligors, whether absolute, or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions or
modifications thereof and substitutions therefor), in each case, that constitute
“Secured Obligations” as defined in the Second Lien Notes Indenture (or any
similar term in any other Second Lien Financing Document); provided that in no
event shall any such obligations constitute Second Lien Secured Swap Obligations
to the extent such obligations at the time the Second Lien Claimholder enters
into the related Second Lien Swap Contract constitute ABL Secured Swap
Obligations or First Lien Secured Swap Obligations.

 

 -21- 

 

 

“Second Lien Swap Contract” means any agreement with respect to any Derivative
Transaction between any Second Lien Obligor or any “Subsidiary” as defined in
the Second Lien Notes Indenture (or any similar term in any other Second Lien
Document) and any Second Lien Claimholder.

 

“Second Lien Swap Obligations” means, with respect to any Second Lien Obligor or
any “Subsidiary” as defined in the Second Lien Notes Indenture (or any similar
term in any other Second Lien Document), the obligations of such Person under
any Second Lien Swap Contract

 

“Senior Claimholders” means (a) with respect to the ABL Priority Collateral, the
ABL Claimholders and (b) with respect to the Term Loan Priority Collateral, the
Term Loan Claimholders.

 

“Senior Collateral Agent” means (a) with respect to the ABL Priority Collateral,
the ABL Credit Agreement Collateral Agent and (b) with respect to the Term Loan
Priority Collateral, the Directing Term Loan Collateral Agent.

 

“Senior Collateral Documents” means (a) with respect to the ABL Priority
Collateral, the ABL Collateral Documents and (b) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Documents.

 

“Senior Documents” means (a) in respect of the Term Loan Priority Collateral,
the Term Loan Documents and (b) in respect of the ABL Priority Collateral, the
ABL Documents.

 

“Senior Financing Documents” means (a) with respect to the ABL Priority
Collateral, the ABL Financing Documents and (b) with respect to the Term Loan
Priority Collateral, the Term Loan Financing Documents.

 

“Senior Liens” means (a) with respect to the ABL Priority Collateral, the ABL
Liens and (b) with respect to the Term Loan Priority Collateral, the Term Loan
Liens.

 

“Senior Obligations” means (a) with respect to the ABL Priority Collateral, the
ABL Obligations and (b) with respect to the Term Loan Priority Collateral, the
Term Loan Obligations.

 

“Shared Collateral Documents” means any Collateral Document that is each of an
ABL Collateral Document, a First Lien Collateral Document and a Second Lien
Collateral Document.

 

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

 

“Standstill Period” has the meaning set forth in Section 3.1(a)(1).

 

“subsidiary” means as to any Person, a corporation, partnership, limited
liability company, unlimited liability company or other entity of which shares
of stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the Board of Directors (as
defined in the ABL Credit Agreement) of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “subsidiary” or
to “subsidiaries” in this Agreement shall refer to a subsidiary or subsidiaries
of the Parent Borrower.

 

 -22- 

 

 

“Swap Contracts” means the ABL Swap Contracts, the First Lien Swap Contracts and
the Second Lien Swap Contracts.

 

“Swap Obligations” means the ABL Swap Obligations, the First Lien Swap
Obligations and the Second Lien Swap Obligations.

 

“Tax and Trust Funds” means any cash or cash equivalents maintained in or
credited to any deposit account or securities account that are comprised of (a)
funds specifically and exclusively used or to be used for payroll and payroll
taxes and other employee benefit payments to or for the benefit of any Obligor’s
employees, (b) funds specifically and exclusively used or to be used to pay all
taxes required to be collected, remitted or withheld (including withholding
taxes (including the employer’s share thereof)) and (c) any other funds which
any Obligor is permitted or otherwise not prohibited by the terms of any
Financing Document to hold as an escrow or fiduciary for the benefit of another
Person in the ordinary course of business.

 

“Term Cash Proceeds Notice” shall mean a written notice delivered by the
Directing Term Loan Collateral Agent to the ABL Credit Agreement Collateral
Agent (a) stating that an “Event of Default” has occurred and is continuing
under any Term Loan Document and specifying the relevant Event of Default and
(b) identifying with reasonable detail any cash proceeds which may be deposited
in any Deposit Account or Securities Account constituting Term Loan Priority
Collateral.

 

“Term Loan Cap Amount” means, as of any date of determination and subject to
Section 1.3, the sum of (a)(x) the sum of (i) $925,000,000, (ii) without
duplication of clause (iv) of this definition, the principal amount permitted to
be incurred as “Incremental Loans” under Section 2.14 of the First Lien Credit
Agreement (as in effect on the date hereof) as of the applicable date of
determination; (iii) so long as such principal amount does not exceed
$25,000,000, the principal amount of indebtedness permitted to be secured by an
“Applicable Lien” (as defined in the First Lien Credit Agreement) pursuant to
Section 7.01(bb) of the First Lien Credit Agreement (as in effect on the date
hereof) as of the applicable date of determination; (iv) $400,000,000 (including
Indebtedness in respect of any interest paid on the Second Lien Notes in the
form of additional Indebtedness under the Second Lien Notes Indenture as in
effect on the date hereof to the extent such payment would have been permitted
pursuant to the terms of the Second Lien Notes Indenture) and (v) without
duplication of clause (ii) of this definition, the principal permitted to be
incurred as “Additional Second Lien Debt”, that is secured by Liens on the
Second Lien Collateral that rank on a pari passu basis with the Liens on the
Second Lien Collateral securing the Second Lien Notes (without regard to control
of remedies) under Section 4.03(p) of the Second Lien Notes Indenture (as in
effect on the date hereof) as of the applicable date of determination multiplied
by (y) 115% and (b) any accrued and unpaid interest (including interest accruing
at the default rate specified in the applicable Term Loan Financing Documents
and any Post-Petition Interest) and premiums (including tender premiums and
prepayment premiums) payable on account of any Term Loan Obligations and any
underwriting discounts, fees, commissions and expenses (including original issue
discount, upfront fees or initial yield payments), attorneys’ fees, costs,
expenses and indemnities paid or payable by any Obligor in connection with
incurrence or issuance of any Term Loan Obligation or any Refinancing of any
Term Loan Obligation in accordance with the terms of this Agreement.

 

“Term Loan Claimholders” means the First Lien Claimholders and the Second Lien
Claimholders.

 

“Term Loan Collateral” means the First Lien Collateral and the Second Lien
Collateral.

 

 -23- 

 

 

“Term Loan Collateral Agents” means the First Lien Collateral Agents and the
Second Lien Collateral Agents.

 

“Term Loan Collateral Documents” means the First Lien Collateral Documents and
the Second Lien Collateral Documents.

 

“Term Loan DIP Financing” has the meaning set forth in Section 6.01(a).

 

“Term Loan Documents” means the First Lien Documents and the Second Lien
Documents.

 

“Term Loan Financing Documents” means the First Lien Financing Documents and
Second Lien Financing Documents.

 

“Term Loan Liens” means the Liens on the Collateral in favor of the Term Loan
Claimholders under Term Loan Collateral Documents.

 

“Term Loan Obligations” means the First Lien Obligations and the Second Lien
Obligations.

 

“Term Loan Other Obligations” means First Lien Other Obligations and Second Lien
Other Obligations.

 

“Term Loan Priority Collateral” means all Collateral other than ABL Priority
Collateral, including, without limitation, all interests of each Obligor in the
following Collateral, in each case whether now owned or existing or hereafter
acquired or arising and wherever located, including (a) all rights of each
Obligor to receive moneys due and to become due under or pursuant to the
following, (b) all rights of each Obligor to receive return of any premiums for
or Proceeds of any insurance, indemnity, warranty or guaranty with respect to
the following or to receive condemnation Proceeds with respect to the following,
(c) all claims of each Obligor for damages arising out of or for breach of or
default under any of the following, and (d) all rights of each Obligor to
terminate, amend, supplement, modify or waive performance under any of the
following, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder:

 

(i)          all Term Proceeds Accounts, and all cash, money, securities,
Instruments and other investments deposited therein;

 

(ii)         all Equipment;

 

(iii)        all Fixtures;

 

(iv)        all General Intangibles, including Contracts, together with all
Contract Rights arising thereunder (in each case other than General Intangibles
evidencing or governing ABL Priority Collateral);

 

(v)         all letters of credit (whether or not the respective letter of
credit is evidenced by a writing), Letter-of-Credit Rights (to the extent
perfected by the filing of a UCC financing statement as a Supporting
Obligation), Instruments and Documents (except, in each case, to the extent
evidencing or governing or attached or related to (to the extent so attached or
related) ABL Priority Collateral);

 

 -24- 

 

 

(vi)        all Intellectual Property (other than Intellectual Property
contemplated by clauses (iv) and (vii) of the definition of ABL Priority
Collateral);

 

(vii)       except to the extent constituting or relating to, ABL Priority
Collateral, all Commercial Tort Claims;

 

(viii)      all Pledged Assets and other Investment Property and intercompany
notes (except Investment Property constituting ABL Priority Collateral pursuant
to clause (iii), (vii) or (xi) of the definition thereof);

 

(ix)         all real property (including, if any, leasehold interests) on which
the Obligors are required to provide a Lien to the Term Loan Claimholders
pursuant to any Term Loan Financing Document and any title insurance with
respect to such real property (other than title insurance actually obtained by
the ABL Credit Agreement Collateral Agent in respect of such real property) and
the Proceeds thereof;

 

(x)          except to the extent constituting or relating to the ABL Priority
Collateral, all other personal property (whether tangible or intangible) of such
Obligor;

 

(xi)         to the extent constituting or relating to, any of the items
referred to in the preceding clauses (i) through (x), all insurance; provided
that to the extent any of the foregoing also relates to ABL Priority Collateral
only that portion related to the items referred to in the preceding clauses (i)
through (x) as being included in the Term Loan Priority Collateral shall be
included in the Term Loan Priority Collateral;

 

(xii)        to the extent relating to any of the items referred to in the
preceding clauses (i) through (xi), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to ABL Priority Collateral only
that portion related to the items referred to in the preceding clauses (i)
through (xi) as being included in the Term Loan Priority Collateral shall be
included in the Term Loan Priority Collateral;

 

(xiii)       all books and records, ledger cards, files, correspondence,
including all books, databases, customer lists and records related thereto,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon and any General
Intangibles at any time evidencing or relating to any of the foregoing; provided
that to the extent any of such material also relates to ABL Priority Collateral
only that portion related to the items referred to in the preceding clauses (i)
through (xii) as being included in the Term Loan Priority Collateral shall be
included in the Term Loan Priority Collateral; and

 

(xiv)      all cash Proceeds and, solely to the extent not constituting ABL
Priority Collateral, non-cash Proceeds, products, accessions to, substitutions
or replacements for, rents and profits of or in respect of any of the foregoing
(including all insurance, indemnity, guaranty and condemnation proceeds) and all
collateral security, guarantees and other collateral support given by any Person
with respect to any of the foregoing.

 

“Term Loan Swap Contracts” means the First Lien Swap Contracts and the Second
Lien Swap Contracts.

 

 -25- 

 

 

“Term Proceeds Account” means any Deposit Account holding solely the Proceeds of
Term Loan Priority Collateral.

 

“Trade Secrets” means, all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, formulae,
parts, diagrams, drawings, specifications, blue prints, lists of materials, and
production manuals.

 

“Trademark” means (i) all United States, state and foreign trademarks, service
marks, trade names, corporate names, company names, business names, fictitious
business names, trade dress, trade styles, logos, or other indicia of origin or
source identification, Internet domain names, trademark and service mark
registrations, designs and general intangibles of like nature, and applications
for trademark or service mark registrations and any renewals thereof and (ii)
the goodwill of the business connected with the use of, and symbolized by, each
of the above.

 

“Trademark Licenses” means any written agreement naming any Obligor as licensor
or licensee, providing for the granting by or to any Obligor of any right in or
to any Trademark.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

1.2           Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

 

(a)          any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time permitted to be Refinanced or
replaced in accordance with the terms hereof, in each case to the extent so
Refinanced or replaced;

 

(b)          any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;

 

(c)          the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

 

(d)          all references herein to Sections, clauses or paragraphs shall be
construed to refer to Sections, clauses or paragraphs of this Agreement, unless
otherwise specified;

 

(e)          any reference to any law or regulation shall (i) include all
statutory and regulatory provisions consolidating, amending, replacing,
interpreting or supplementing such law or regulation, and (ii) unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time; and

 

(f)          the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

 -26- 

 

 

Notwithstanding anything to the contrary set forth in this Agreement, any
reference herein to the ABL Financing Documents, the ABL Documents, the ABL
Credit Agreement or any other ABL Document individually “as in effect on the
date hereof,” “as in effect on the date entered into” or words of similar
meaning shall include a reference to any amendment or other modification of any
such document that has been made in accordance with, or with respect to any
matters that are not prohibited by, Section 5.3(a); provided that any statement
herein to the effect that a capitalized term shall have the meaning as defined
in an ABL Document “as in effect on the date hereof,” “as in effect on the date
entered into” (or words of similar meaning) shall not include any changes to
such term, if any, contained in any such amendment or modification.
Notwithstanding anything to the contrary set forth in this Agreement, any
reference herein to the Term Loan Financing Documents or any of the other Term
Loan Documents individually “as in effect on the date hereof,” “as in effect on
the date entered into” or words of similar meaning shall include a reference to
any amendment or other modification of any such document that has been made in
accordance with, or with respect to any matters that are not prohibited by,
Section 5.3(a); provided that any statement herein to the effect that a
capitalized term shall have the meaning as defined in a Term Loan Document “as
in effect on the date hereof,” “as in effect on the date entered into” (or words
of similar meaning) shall not include any changes to such term, if any,
contained in any such amendment or modification.

 

1.3         Cap Amount. For avoidance of doubt, it is understood and agreed that
any increase in the aggregate Indebtedness for borrowed money constituting
principal outstanding under the ABL Documents and the Term Loan Documents (in
each case, including in any Refinancing thereof) after the date of the original
incurrence or issuance of such Indebtedness solely as a result of a fluctuation
in the exchange rate of the currency in which such Indebtedness is denominated
shall be ignored for purposes of determining compliance with the ABL Cap Amount
and the Term Loan Cap Amount, and any such incremental Indebtedness attributable
to any such currency fluctuation shall be deemed to be an ABL Obligation or a
Term Loan Obligation, as applicable, for all purposes hereof.

 

SECTION 2.          Lien Priorities.

 

2.1         Relative Priorities. Notwithstanding the date, time, method, manner
or order of grant, attachment, recordation or perfection of any Liens on the
Collateral securing the ABL Obligations or of any Liens on the Collateral
securing the Term Loan Obligations, and notwithstanding any provision of the UCC
or any other applicable law, or the ABL Documents or the Term Loan Documents, or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens securing any
of the Obligations or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Obligor, each Collateral Agent, on behalf of itself and its Related
Claimholders, hereby agrees that:

 

(a)          any Lien on the ABL Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of the ABL Credit Agreement
Collateral Agent, any other ABL Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute (including any
judgment lien), operation of law, subrogation or otherwise, shall be senior in
all respects and prior to any Lien on the ABL Priority Collateral securing any
of the Term Loan Obligations;

 

(b)          any Lien on the ABL Priority Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of any Term Loan Collateral
Agent, any other Term Loan Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute (including any
judgment lien), operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Priority Collateral securing
any of the ABL Obligations;

 

 -27- 

 

 

(c)          all Liens on the ABL Priority Collateral securing any ABL
Obligations shall be and remain senior in all respects and prior to all Liens on
the ABL Priority Collateral securing any Term Loan Obligations for all purposes,
whether or not such Liens securing any ABL Obligations are subordinated to any
Lien on the ABL Priority Collateral securing any other obligation of the
Obligors or any other Person;

 

(d)          any Lien on the Term Loan Priority Collateral securing any Term
Loan Obligations now or hereafter held by or on behalf of any Term Loan
Collateral Agent, any other Term Loan Claimholders or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute
(including any judgment lien), operation of law, subrogation or otherwise, shall
be senior in all respects and prior to any Lien on the Term Loan Priority
Collateral securing any of the ABL Obligations;

 

(e)          any Lien on the Term Loan Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of the ABL Credit Agreement
Collateral Agent, any other ABL Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute (including any
judgment lien), operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Term Loan Priority Collateral
securing any of the Term Loan Obligations; and

 

(f)          all Liens on the Term Loan Priority Collateral securing any Term
Loan Obligations shall be and remain senior in all respects and prior to all
Liens on the Term Loan Priority Collateral securing any ABL Obligations for all
purposes, whether or not such Liens securing any Term Loan Obligations are
subordinated to any Lien on the Term Loan Priority Collateral securing any other
obligation of the Obligors or any other Person.

 

2.2          Prohibition on Contesting Liens. The ABL Credit Agreement
Collateral Agent, for itself and on behalf of its Related Claimholders, and each
Term Loan Collateral Agent, for itself and on behalf of its Related
Claimholders, agrees that it and its Related Claimholders will not (and each
hereby waives any right to) directly or indirectly contest or challenge, or
support any other Person in contesting or challenging, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity or
enforceability of any ABL Document or any Term Loan Document, or any ABL
Obligation or any Term Loan Obligation, (ii) the existence, validity,
perfection, priority or enforceability of the Liens securing any ABL Obligations
or any Term Loan Obligations or (iii) the relative rights and duties of the ABL
Claimholders or the Term Loan Claimholders granted and/or established in this
Agreement or any Collateral Document with respect to such Liens; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Senior Collateral Agent or any other Senior Claimholder to enforce this
Agreement or to exercise any of its remedies or rights hereunder, including the
provisions of this Agreement relating to the priority of the Liens on the
Collateral in which a Senior Claimholder has a Senior Lien securing the Senior
Obligations as provided in Sections 2.1 and 3.1.

 

2.3          No New Liens. Subject to Section 2.6 and Section 6 hereof, the
parties hereto agree that, so long as neither the Discharge of ABL Obligations
nor the Discharge of Term Loan Obligations has occurred, (a) none of the
Obligors shall grant or permit any additional Liens on any asset or property of
any Obligor to secure any ABL Obligation unless it has granted, or concurrently
therewith grants, through documentation in form and substance satisfactory to
the Directing Term Loan Collateral Agent, a Lien on such asset or property of
such Obligor to secure the Term Loan Obligations; and (b) none of the Obligors
shall grant or permit any additional Liens on any asset or property of any
Obligor to secure any Term Loan Obligation unless it has granted, or
concurrently therewith grants, through documentation in form and substance
satisfactory to the ABL Credit Agreement Collateral Agent, a Lien on such asset
or property of such Obligor to secure the ABL Obligations. Subject to Section
2.6 and Section 6, so long as neither the Discharge of ABL Obligations nor the
Discharge of Term Loan Obligations has occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against any of the Obligors,
the parties hereto agree that if any Claimholder shall acquire or hold any Lien
on any assets of any Obligor securing any Obligation which assets are not also
subject to the Lien of the other Claimholders under the other Collateral
Documents, then, without limiting any other rights and remedies available to any
Collateral Agent or the other Claimholders, the applicable Collateral Agent
holding such Lien, on behalf of itself and its Related Claimholders, agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens so granted shall be subject to Section 4.2.

 

 -28- 

 

 

2.4         Similar Liens and Agreements. In furtherance of Sections 2.3 and
8.9, the ABL Credit Agreement Collateral Agent, for itself and on behalf of its
Related Claimholders, and each Term Loan Collateral Agent, for itself and on
behalf of its Related Claimholders, agrees, subject to the other provisions of
this Agreement:

 

(a)          upon request by the ABL Credit Agreement Collateral Agent or the
Directing Term Loan Collateral Agent, to cooperate in good faith (and to direct
their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the ABL Collateral and the Term Loan
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Documents and the
Term Loan Documents; and

 

(b)         that the collateral grants contained in the documents, agreements or
instruments creating or evidencing the ABL Collateral and the Term Loan
Collateral, subject to Section 5.3(c), shall be the same in all material
respects.

 

2.5         Nature of Obligations. The priorities of the Liens provided in
Section 2.1 shall not be altered or otherwise affected by (a) any Refinancing of
the Senior Obligations or the Junior Obligations or (b) any action or inaction
which any of the Senior Claimholders or the Junior Claimholders may take or fail
to take in respect of the Collateral. Each Junior Collateral Agent, for itself
and on behalf of its Related Claimholders, agrees and acknowledges that (i) a
portion of the Senior Obligations may be revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (ii) the terms of the Senior
Documents and the Senior Obligations may be amended, supplemented or otherwise
modified, and the Senior Obligations, or a portion thereof, may be Refinanced
from time to time and (iii) the aggregate amount of the Senior Obligations may
be increased subject to the terms herein, in each case, without notice to or
consent by the Junior Collateral Agents or the Junior Claimholders and without
affecting the provisions hereof, except as otherwise expressly set forth herein.
As between the Parent Borrower and the other Obligors and the Junior
Claimholders, the foregoing provisions will not limit or otherwise affect the
obligations of the Parent Borrower and the Obligors contained in any Junior
Document with respect to the incurrence of additional Senior Obligations.

 

2.6         Certain Cash Collateral. Notwithstanding anything in this Agreement
or any other ABL Document or Term Loan Document to the contrary, Collateral
consisting of cash and cash equivalents pledged to secure (i) ABL Obligations
under any ABL Financing Document consisting of reimbursement obligations in
respect of ABL Letters of Credit issued thereunder, (ii) ABL Obligations in
respect of ABL Swap Contracts to the extent permitted by the ABL Documents and
the Term Loan Documents, (iii) Term Loan Obligations under any Term Loan
Financing Document consisting of reimbursement obligations in respect of First
Lien Letters of Credit issued thereunder, (iv) Term Loan Obligations in respect
of Term Loan Swap Contracts to the extent permitted by the ABL Documents and the
Term Loan Documents, (v) fronting exposure with respect to reimbursement
obligations of “defaulting lenders” under any ABL Financing Document or Term
Loan Financing Document, as applicable, (vi) any prepayments to be made in the
future and posted to avoid breakage under any ABL Financing Document or Term
Loan Financing Document, as applicable, (vii) ABL Obligations under ABL Banking
Services Agreements to the extent permitted by the ABL Documents and the Term
Loan Documents and (viii) Term Loan Obligations under First Lien Banking
Services Agreements or Second Lien Banking Services Agreements to the extent
permitted by the ABL Documents and the Term Loan Documents, in each case shall
be applied as specified in the relevant ABL Documents, the relevant Term Loan
Document, the relevant ABL Swap Contract, the relevant Term Loan Swap Contract
and/or the relevant ABL Banking Services Agreement, as applicable, and will not
constitute Collateral hereunder.

 

 -29- 

 

 

2.7         [Reserved].

 

2.8         Tracing of Proceeds. The ABL Credit Agreement Collateral Agent, for
itself and on behalf of the ABL Claimholders, and each Term Loan Collateral
Agent for itself and on behalf of its Related Claimholders, agree that prior to
an issuance of any notice of any Enforcement Action by such Collateral Agent or
any of its Related Claimholders to each other Collateral Agent (unless a
bankruptcy or insolvency “Event of Default” then exists under any Financing
Document), any proceeds of Collateral, whether or not deposited in Deposit
Accounts subject to control agreements, which are used by any Obligor to acquire
other property which is Collateral shall not (solely as between the Collateral
Agents and the Claimholders) be treated as Proceeds of Collateral for purposes
of determining the relative priorities in the Collateral which was so acquired.
Notwithstanding anything to the contrary contained in this Agreement or any Term
Loan Document, unless and until the Discharge of ABL Obligations occurs, if an
Insolvency or Liquidation Proceeding is commenced with respect to any of the
Obligors, or a notice of an Enforcement Action is delivered by the Directing
Term Loan Collateral Agent to the ABL Credit Agreement Collateral Agent, the ABL
Credit Agreement Collateral Agent is hereby permitted to deem all collections
and payments deposited in any Deposit Account or Securities Account (for the
avoidance of doubt other than any Term Proceeds Account) to be Proceeds of ABL
Priority Collateral and each Term Loan Collateral Agent, on behalf of itself and
each other Term Loan Claimholder, consents to the application of such funds to
the ABL Obligations, and no such funds credited to such account shall be subject
to disgorgement or be deemed to be held in trust by the ABL Credit Agreement
Collateral Agent for the benefit of any Term Loan Collateral Agent or any other
Term Loan Claimholder; provided that with respect to any such funds that are
identifiable proceeds of Term Loan Priority Collateral credited to any such
account, with respect to which funds the ABL Credit Agreement Collateral Agent
has received a Term Cash Proceeds Notice prior to the application of such funds
by the ABL Credit Agreement Collateral Agent to the ABL Obligations, the ABL
Credit Agreement Collateral Agent shall turn over any such misdirected proceeds
of the Term Loan Priority Collateral to the Directing Term Loan Collateral
Agent.

 

SECTION 3.          Enforcement.

 

3.1         Exercise of Remedies.

 

(a)         Until the Discharge of Senior Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any of the Obligors, each of the Junior Collateral Agents, for itself and on
behalf of its Related Claimholders, hereby agrees that it and its Related
Claimholders:

 

 -30- 

 

 

(1)         will not exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Collateral in which a Junior Claimholder
has a Junior Lien or institute or commence, or join with any Person in
instituting or commencing, any other Enforcement Action or any other action or
proceeding with respect to such rights or remedies (including any action of
foreclosure, enforcement, collection or execution and any Insolvency or
Liquidation Proceeding); provided that the Directing Junior Collateral Agent may
(as between the Term Loan Collateral Agents, subject to the First Lien/Second
Lien Intercreditor Agreement) commence an Enforcement Action or otherwise
exercise any or all such rights or remedies after the passage of a period of at
least 180 days since the Directing Senior Collateral Agent shall have received
notice from the Directing Junior Collateral Agent with respect to the
acceleration by the relevant Junior Claimholders of the maturity of all then
outstanding Junior Obligations (and requesting that Enforcement Action be taken
with respect to the Collateral in which a Junior Claimholder has a Junior Lien)
so long as the applicable “event of default” shall not have been cured or waived
(or the applicable acceleration rescinded) (the “Standstill Period”); provided,
further that notwithstanding anything herein to the contrary, in no event shall
the Junior Collateral Agents or any other Junior Claimholders exercise any
rights or remedies with respect to any Collateral in which a Junior Claimholder
has a Junior Lien or institute or commence, or join with any Person in
instituting or commencing, any other Enforcement Action with respect to such
Collateral or any other action or proceeding with respect to such rights or
remedies, if, notwithstanding the expiration of the Standstill Period, either
(A) the Directing Senior Collateral Agent or any other Senior Claimholder shall
have commenced and be diligently pursuing (or shall have sought or requested and
be diligently pursuing relief from or modification of the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and the pursuit of) an Enforcement Action or other exercise of
their rights or remedies in each case with respect to all or any material
portion of such Collateral (with any determination of which such Collateral to
proceed against, and in what order, to be made by the Directing Senior
Collateral Agent or such Senior Claimholders in their reasonable judgment) or
(B) any of the Obligors is then a debtor in any Insolvency or Liquidation
Proceeding;

 

(2)         will not contest, protest or object to any Enforcement Action
brought by the Senior Collateral Agent or any other Senior Claimholder or any
other exercise by the Senior Collateral Agent or any other Senior Claimholder of
any rights and remedies relating to the Collateral in which a Senior Claimholder
has a Senior Lien under the Senior Documents or otherwise;

 

(3)         subject to their rights under clause (a)(1) above, will not object
to the forbearance by the Senior Collateral Agent or the other Senior
Claimholders from bringing or pursuing any Enforcement Action or any other
exercise of any rights or remedies relating to any Collateral in which a Senior
Claimholder has a Senior Lien, in each case so long as any proceeds received by
the Senior Collateral Agent with respect to such Collateral in excess of those
necessary to achieve a Discharge of Senior Obligations are distributed in
accordance with Section 4.1; and

 

(4)         will not take or receive any Collateral in which a Senior
Claimholder has a Senior Lien, or any proceeds of or payment with respect to any
such Collateral, in connection with any Enforcement Action or any other exercise
of any right or remedy with respect to any such Collateral or any Insolvency or
Liquidation Proceeding in its capacity as a creditor or in connection with any
insurance policy award or any award in a condemnation or similar proceeding (or
deed in lieu of condemnation) with respect to any such Collateral, in each case
unless and until the Discharge of Senior Obligations has occurred, except, (x)
as between the First Lien Credit Agreement Collateral Agent and the Second Lien
Notes Collateral Agent, as expressly permitted by the First Lien/Second Lien
Intercreditor Agreement and (y) in connection with any foreclosure expressly
permitted by Section 3.1(a)(1) to the extent such Junior Collateral Agent and
its Related Claimholders are permitted to retain the proceeds thereof in
accordance with Section 4.1.

 

 -31- 

 

 

Without limiting the generality of the foregoing, until the Discharge of Senior
Obligations has occurred, except as expressly provided in Sections 3.1(a)(1),
3.1(c) and 6.3(b), the sole right of each Junior Collateral Agent and the other
Junior Claimholders with respect to any Collateral in which a Junior Claimholder
has a Junior Lien (other than inspection, monitoring, reporting and similar
rights provided for in the Junior Financing Documents) is to hold a Lien on such
Collateral pursuant to the Junior Collateral Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of Senior Obligations has occurred.

 

For the avoidance of doubt, nothing contained in this Agreement shall prohibit
(i) the exercise of rights by the ABL Credit Agreement Collateral Agent during a
Dominion Period (as defined in the ABL Credit Agreement), including the
notification of depository institutions or any other person to deliver proceeds
of ABL Priority Collateral to the ABL Credit Agreement Collateral Agent, (ii)
the reduction of advance rates or sub-limits by the ABL Credit Agreement
Collateral Agent or (iii) the imposition of any Reserve (as defined in the ABL
Credit Agreement) by the ABL Credit Agreement Collateral Agent.

 

(b)          Until the Discharge of Senior Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Obligor, subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b), the Senior
Collateral Agents and the other Senior Claimholders shall have the exclusive
right to commence and maintain an Enforcement Action or otherwise exercise any
rights and remedies with respect to the Collateral in which a Senior Claimholder
has a Senior Lien (including set-off, recoupment and the right to “credit bid”
their debt, except that the Junior Collateral Agents shall have the “credit bid”
rights set forth in Section 3.1(c)(6)), and make determinations regarding the
release or Disposition of, or restrictions with respect to, such Collateral in
connection with any such Enforcement Action or other exercise of rights and
remedies with respect to such Collateral, in each case without any consultation
with or the consent of any Junior Collateral Agent or any other Junior
Claimholder; provided that any proceeds received by any Senior Collateral Agent
on account of such Collateral in excess of those necessary to achieve a
Discharge of Senior Obligations are distributed in accordance with Section 4.1.
In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to any Collateral in which a Senior Claimholder
has a Senior Lien, the Senior Collateral Agents and the other Senior
Claimholders may enforce the provisions of the Senior Documents and exercise
rights and remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with any Junior Collateral Agent or any
other Junior Claimholder and regardless of whether any such exercise is adverse
to the interest of any Junior Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by the Senior Claimholders to sell or
otherwise Dispose of Collateral in which a Senior Claimholder has a Senior Lien
upon foreclosure, to incur expenses in connection with such sale or other
Disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC or other applicable law and of a secured creditor under Debtor
Relief Laws of any applicable jurisdiction.

 

(c)         Notwithstanding the foregoing, each Junior Collateral Agent and any
other Junior Claimholder may:

 

(1)         file a claim, proof of claim or statement of interest with respect
to the Junior Obligations; provided that an Insolvency or Liquidation Proceeding
has been commenced by or against any of the Obligors;

 

(2)         take any action in order to create, perfect, preserve or protect
(but not enforce) its Lien on the Collateral in which a Junior Claimholder has a
Junior Lien to the extent (A) not adverse to the priority status of the Liens on
such Collateral securing the Senior Obligations, or the rights of any Senior
Collateral Agent or the other Senior Claimholders to exercise rights and
remedies in respect thereof, and (B) not otherwise inconsistent with the terms
of this Agreement, including the automatic release of Liens provided in Section
5.1;

 

 -32- 

 

 

(3)         file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the Junior Claimholders, including any claims or Liens secured by the
Collateral in which a Junior Claimholder has a Junior Lien, if any, in each case
to the extent not inconsistent with the terms of this Agreement;

 

(4)         vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions with respect to the Junior Obligations and the Collateral in which a
Junior Claimholder has a Junior Lien that are, in each case, in accordance with
the terms of this Agreement; provided that (A) no filing of any claim or vote,
or pleading relating to such claim or vote, to accept or reject a disclosure
statement, plan of reorganization, arrangement, compromise or liquidation, or
any other document, agreement or proposal similar to the foregoing by any Junior
Collateral Agent or any other Junior Claimholder in respect of such Collateral
may be inconsistent with the terms of this Agreement and (B) neither any Junior
Collateral Agent nor any other Junior Claimholder shall propose, vote to accept,
or otherwise support a plan of reorganization that is inconsistent with the
terms of this Agreement with respect to treatment of such Collateral;

 

(5)         exercise any of its rights or remedies with respect to the
Collateral (after the termination of the Standstill Period to the extent
permitted by Section 3.1(a)(1); and

 

(6)         bid for or purchase any Collateral in which a Junior Claimholder has
a Junior Lien at any public, private or judicial foreclosure upon such
Collateral initiated by the Senior Collateral Agent or any other Senior
Claimholder, or any sale of any such Collateral during an Insolvency or
Liquidation Proceeding; provided that any such bid may not include a “credit
bid” in respect of any Junior Obligations unless the cash proceeds of such bid
are otherwise sufficient to cause the Discharge of Senior Obligations.

 

(d)          Subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b) each Junior
Collateral Agent, for itself and on behalf of its Related Claimholders:

 

(1)         agrees that it and its Related Claimholders will not take any action
that would hinder, delay, limit or prohibit any exercise of rights or remedies
under the Senior Documents or is otherwise prohibited hereunder with respect to
any Collateral in which a Junior Claimholder has a Junior Lien, including any
collection or Disposition of any such Collateral, whether by foreclosure or
otherwise, or that would limit, invalidate, avoid or set aside any Lien securing
any Senior Obligations or any Senior Collateral Document or subordinate the
priority of the Senior Obligations to the Junior Obligations with respect to
such Collateral or grant the Liens on such Collateral securing the Junior
Obligations equal ranking to the Liens securing the Senior Obligations;

 

(2)         hereby waives any and all rights it or its Related Claimholders may
have as a junior Lien creditor or otherwise (whether arising under the UCC or
under any other law) to object to the manner in which the Senior Collateral
Agents or the other Senior Claimholders seek to enforce or collect the Senior
Obligations or the Liens securing the Senior Obligations with respect to the
Collateral in which a Junior Claimholder has a Junior Lien, regardless of
whether any action or failure to act by or on behalf of any Senior Collateral
Agent or any other Senior Claimholders is adverse to the interest of any Junior
Claimholders with respect to such Collateral; and

 

 -33- 

 

 

(3)         hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Junior Collateral Documents or any other Junior
Document shall be deemed to restrict in any way the rights and remedies of any
Senior Collateral Agent or the other Senior Claimholders with respect to the
Collateral in which a Junior Claimholder has a Junior Lien as set forth in this
Agreement and the Senior Documents.

 

(e)          The Junior Collateral Agents and the other Junior Claimholders may
exercise rights and remedies as unsecured creditors against the Obligors that
have guaranteed or granted Liens to secure the Junior Obligations in accordance
with the terms of the Junior Documents and applicable law (other than initiating
or joining in an involuntary case or proceeding under any Debtor Relief Law with
respect to any Obligor, prior to the termination of the Standstill Period;
provided that (i) any such exercise shall not be inconsistent with the terms of
this Agreement (including Sections 2.2 and 6) and (ii) in the event that any
Junior Claimholder becomes a judgment Lien creditor in respect of any Collateral
as a result of its enforcement of its rights as an unsecured creditor with
respect to the Junior Obligations, such judgment Lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Senior
Obligations) as the other Liens securing the Junior Obligations are subject to
this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Junior Collateral Agent or Junior Claimholder of the required payments of
principal, premium, interest, fees and other amounts due under the Junior
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Junior Collateral Agent or other Junior Claimholder of rights or
remedies as a secured creditor in respect of Collateral in which a Junior
Claimholder has a Junior Lien.

 

3.2         Agreement among Term Loan Claimholders. Each Term Loan Collateral
Agent, on behalf of itself and its Related Claimholders, solely as among
themselves in such capacity and solely for their mutual benefit, hereby agrees
that the Term Loan Collateral Agent designated as the Directing Term Loan
Collateral Agent shall have the sole right and power, as among the Term Loan
Collateral Agents and the other Term Loan Claimholders, to take and direct any
right or remedy with respect to Term Loan Priority Collateral in accordance with
the terms of this Agreement, the relevant Term Loan Collateral Documents and any
other intercreditor agreement among the Directing Term Loan Collateral Agent and
each other Term Loan Collateral Agent. The Directing Term Loan Collateral Agent
shall be entitled to the benefit of all the exculpatory, indemnity and
reimbursement provisions set forth in any Term Loan Document for the benefit of
any “administrative agent” or “collateral agent” (or any other agent or similar
representative) with respect to any exercise by the Directing Term Loan
Collateral Agent of any of the rights or remedies under this Agreement,
including any such exercise of any right or remedy with respect to any Term Loan
Priority Collateral, or any other action or inaction by it in its capacity as
the Directing Term Loan Collateral Agent.

 

SECTION 4.         Payments.

 

4.1         Application of Proceeds. So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Obligor, any Collateral in which
a Senior Claimholder has a Senior Lien or any Proceeds (whether in cash or
otherwise) thereof received in connection with any Enforcement Action or other
exercise of rights or remedies by any Senior Collateral Agent or the other
Senior Claimholders with respect to such Collateral (including any Disposition
referred to in Section 5.1) or any Insolvency or Liquidation Proceeding, shall
be applied by the Senior Collateral Agent to the Senior Obligations in
accordance with the terms of the Senior Documents, including any other
intercreditor agreement among the Senior Collateral Agents. Upon the Discharge
of Senior Obligations, the Senior Collateral Agent shall deliver to the
Directing Junior Collateral Agent any remaining Collateral in which a Senior
Claimholder has a Senior Lien and Proceeds thereof then held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without representation or warranty) to the Directing Junior
Collateral Agent, or as a court of competent jurisdiction may otherwise direct,
to be applied by the Junior Collateral Agents to the Junior Obligations in
accordance with the terms of the Junior Documents, including any intercreditor
agreement among the Junior Collateral Agents.

 

 -34- 

 

 

4.2         Payments Over.

 

(a)          So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Obligor, any Collateral in which a Senior Claimholder has a Senior
Lien or Proceeds thereof (including any assets or proceeds subject to Liens that
have been avoided or otherwise invalidated (including as a result of failure to
perfect or lack of perfection)), any assets or proceeds subject to Liens
referred to in Section 2.3, any amounts referred to in the last sentence of
Section 6.3(b) or any other distribution (whether or not expressly characterized
as such) in respect of such Collateral (including in connection with any
Disposition of any such Collateral) received by any Junior Collateral Agent or
any other Junior Claimholders in connection with any Enforcement Action or any
Insolvency or Liquidation Proceeding or other exercise of any right or remedy
(including set-off or recoupment) relating to such Collateral in contravention
of this Agreement or not in accordance with Section 4.1, or received by any
Junior Collateral Agent or any other Junior Claimholders in connection with any
insurance policy claim or any condemnation award (or deed in lieu of
condemnation) in respect of such Collateral, in each case, shall be held in
trust and forthwith paid over to the Directing Senior Collateral Agent for the
benefit of the Senior Claimholders in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.

 

(b)          Except as otherwise set forth in Section 6.3, so long as the
Discharge of Senior Obligations has not occurred, if in any Insolvency or
Liquidation Proceeding any Junior Collateral Agent or any other Junior
Claimholders shall receive any distribution of money or other property in
respect of or on account of the Collateral in which a Junior Claimholder has a
Junior Lien (including any assets or proceeds subject to Liens that have been
avoided or otherwise invalidated or any amounts referred to in the last sentence
of Section 6.3(b)), such money, other property or amounts shall be held in trust
and forthwith paid over to the Directing Senior Collateral Agent for the benefit
of the Senior Claimholders in the same form as received, with any necessary
endorsements. Any Lien on Collateral in which a Junior Claimholder has a Junior
Lien received by any Junior Collateral Agent or any other Junior Claimholders in
respect of any of the Junior Obligations in any Insolvency or Liquidation
Proceeding shall be subject to the terms of this Agreement.

 

(c)          Until the Discharge of Senior Obligations occurs, each Junior
Collateral Agent, for itself and on behalf of its Related Claimholders, hereby
irrevocably constitutes and appoints the Directing Senior Collateral Agent and
any officer or agent of the Directing Senior Collateral Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Junior Collateral Agent or
any such Junior Claimholder or in the Directing Senior Collateral Agent’s own
name, from time to time in the Directing Senior Collateral Agent’s discretion,
for the purpose of carrying out the terms of this Section 4.2, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Section 4.2, including
any endorsements or other instruments of transfer or release. This power is
coupled with an interest and is irrevocable until the Discharge of Senior
Obligations.

 

 -35- 

 

 



4.3         Mixed Collateral Proceeds. Notwithstanding anything to the contrary
contained above or in the definition of the ABL Priority Collateral or Term Loan
Priority Collateral, in the event that Proceeds of Collateral are received from
(or are otherwise attributable to the value of) a sale or other disposition of
Collateral that involves a combination of ABL Priority Collateral and Term Loan
Priority Collateral, the portion of such Proceeds that shall be allocated as
Proceeds of ABL Priority Collateral for purposes of this Agreement shall be an
amount equal to the net book value of such ABL Priority Collateral (except in
the case of Accounts (as described in clause (i) of the definition of ABL
Priority Collateral, and excluding any Accounts to the extent excluded pursuant
to said clause (i)) which amount shall be equal to the face amount of such
Accounts). In addition, notwithstanding anything to the contrary contained above
or in the definition of the ABL Priority Collateral or Term Loan Priority
Collateral, to the extent Proceeds of Collateral are Proceeds received from (or
are otherwise attributable to the value of) the sale or disposition of all or
substantially all of the capital stock of any of the Subsidiaries of the Parent
Borrower which is an Obligor, or all or substantially all of the assets of any
such Subsidiary, such Proceeds shall constitute (1) first, in an amount equal to
the face amount of the Accounts (as described in clause (i) of the definition of
ABL Priority Collateral, and excluding any Accounts to the extent excluded
pursuant to said clause (i)) and the net book value of (x) the Inventory and (y)
cash, Money and cash equivalents (in the case of this clause (y), other than
identifiable Proceeds of Term Loan Priority Collateral) owned by such Subsidiary
at the time of such sale, ABL Priority Collateral and (2) second, to the extent
in excess of the amounts described in preceding clause (1), Term Loan Priority
Collateral. In the event that amounts are received in respect of capital stock
of or intercompany loans issued to any Obligor in an Insolvency or Liquidation
Proceeding, such amounts shall be deemed to be Proceeds received from a sale or
disposition of ABL Priority Collateral and Term Loan Priority Collateral and
shall be allocated as Proceeds of ABL Priority Collateral and Term Loan Priority
Collateral in proportion to the ABL Priority Collateral and Term Loan Priority
Collateral owned at such time by the issuer of such capital stock.

 

 -36- 

 



 

SECTION 5.          Other Agreements.

 

5.1          Releases.

 

(a)          In connection with any Enforcement Action by the Directing Senior
Collateral Agent or any other exercise by the Directing Senior Collateral Agent
of rights or remedies in respect of the Collateral in which a Senior Claimholder
has a Senior Lien (including any Disposition of any of such Collateral by any
Obligor, with the consent of the Directing Senior Collateral Agent, after the
occurrence and during the continuance of an “event of default” under the Senior
Documents), in each case, prior to the Discharge of Senior Obligations, the
Directing Senior Collateral Agent is irrevocably authorized (at the cost of the
Obligors in accordance with the terms of the applicable Senior Financing
Document and without any consent, sanction, authority or further confirmation
from the Directing Junior Collateral Agent, any other Junior Claimholder or any
Obligor): (i) to release any of its Liens on any part of such Collateral or any
other claim over such Collateral that is the subject of such Enforcement Action,
in which case the Junior Liens or any other claim over the asset that is the
subject of such Enforcement Action, if any, of any Junior Collateral Agent, for
itself or for the benefit of the other Junior Claimholders, shall be
automatically, unconditionally and simultaneously released to the same extent as
the Liens or other claims of the Directing Senior Collateral Agent and each
other Senior Collateral Agent are so released (and the Directing Senior
Collateral Agent is irrevocably authorized to execute and deliver or enter into
any release of such Liens or claims that may, in the discretion of the Directing
Senior Collateral Agent, be considered necessary or reasonably desirable in
connection with such releases); and (ii) if the Collateral that is the subject
of such Enforcement Action consists of the equity interests of any Obligor, to
release (x) such Obligor and any subsidiary of such Obligor from all or any part
of its Senior Obligations, in which case such Obligor and any subsidiary of such
Obligor shall be automatically, unconditionally and simultaneously released to
the same extent from its Junior Obligations (it being understood that any
Proceeds of such Enforcement Action with respect to such equity interests shall
be dealt with in a manner consistent with Section 4.3), and (y) any Liens or
other claims on any assets of such Obligor and any subsidiary of such Obligor,
in which case the Junior Liens or other claims on such assets of each Junior
Collateral Agent, for itself or for the benefit of its Related Claimholders,
shall be automatically, unconditionally and simultaneously released to the same
extent as such Senior Liens of the Directing Senior Collateral Agent and each
other Senior Collateral Agent are so released (and the Directing Senior
Collateral Agent is irrevocably authorized to execute and deliver or enter into
any release of such Liens or claims that may, in the discretion of the Directing
Senior Collateral Agent, be considered necessary or reasonably desirable in
connection with such releases). Each Junior Collateral Agent, for itself or on
behalf of its Related Claimholders, promptly shall execute and deliver to the
Directing Senior Collateral Agent or such Obligor such termination statements,
releases and other documents as the Directing Senior Collateral Agent or such
Obligor may request to effectively confirm the foregoing releases upon delivery
to the Junior Collateral Agents of copies of such termination statements,
releases and other documents used to effect such releases with respect to the
Collateral in which a Senior Claimholder has a Senior Lien securing the Senior
Obligations from a Responsible Officer of the requesting party. In the case of
any Disposition of any of the Collateral in which a Senior Claimholder has a
Senior Lien that is subject to this Section 5.1(a) by the Directing Senior
Collateral Agent or by any Obligor with the consent of the Directing Senior
Collateral Agent (the party so Disposing of such Collateral being called the
“Disposing Party”), the Disposing Party shall take reasonable care (as
determined in the reasonable credit judgment of the Directing Senior Collateral
Agent or the reasonable business judgment of such Obligor, as the case may be)
to obtain a fair market price under the prevailing market conditions and, if the
Disposing Party is an Obligor, to conduct such Disposition in a commercially
reasonable manner (it being understood that the Disposing Party shall have no
obligation to postpone any such Disposition in order to achieve a higher price,
and that any Disposition approved by any bankruptcy court in any Insolvency or
Liquidation Proceeding shall be conclusively presumed to be made at a fair
market price and to have been conducted in a commercially reasonable manner).
The proceeds of any such Disposition shall be applied in accordance with Section
4.1.

 

 -37- 

 

 

(b)          If in connection with any sale, lease, exchange, transfer or other
disposition (collectively, a “Disposition”) of any Collateral by any Obligor
permitted under the terms of both the Senior Financing Documents and the Junior
Financing Documents (other than in connection with an Enforcement Action or
other exercise of any Collateral Agent’s rights or remedies in respect of the
Collateral, which shall be governed by Section 5.1(a) above), the Directing
Senior Collateral Agent or any other Senior Collateral Agent, for itself or on
behalf of any of the other Senior Claimholders, releases any of its Liens on any
part of the Collateral in which a Senior Claimholder has a Senior Lien, or
releases any Obligor from its obligations under its guaranty of the Senior
Obligations, in each case other than in connection with, or following, the
Discharge of Senior Obligations, then the Liens, if any, of each Junior
Collateral Agent, for itself or for the benefit of its Related Claimholders, on
such Collateral, and the obligations of such Obligor under its guaranty of the
Junior Obligations, shall be automatically, unconditionally and simultaneously
released; provided that such release by such Junior Collateral Agent, for itself
or for the benefit of its Related Claimholders, shall not extend to or otherwise
affect any of the rights of the Junior Claimholders to the proceeds from any
such Disposition. Each Junior Collateral Agent, for itself or on behalf of its
Related Claimholders, promptly shall execute and deliver to the Directing Senior
Collateral Agent or such Obligor such termination statements, releases and other
documents as the Directing Senior Collateral Agent or such Obligor may request
to effectively confirm the foregoing releases upon delivery to the Junior
Collateral Agents of copies of such termination statements, releases and other
documents used to effect such release with respect to the Collateral in which a
Senior Claimholder has a Senior Lien securing the Senior Obligations from a
Responsible Officer of the Parent Borrower or the Directing Senior Collateral
Agent and an officer’s certificate of a Responsible Officer of the requesting
party stating that such disposition has been consummated in compliance with the
terms of the Junior Financing Documents.

 

 -38- 

 

 

(c)          Until the Discharge of Senior Obligations occurs, each Junior
Collateral Agent, for itself and on behalf of its Related Claimholders, hereby
irrevocably constitutes and appoints the Directing Senior Collateral Agent and
any officer or agent of the Directing Senior Collateral Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Junior Collateral Agent or
such Junior Claimholders or in the Directing Senior Collateral Agent’s own name,
from time to time in the Directing Senior Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of Senior Obligations.

 

(d)          Until the Discharge of Senior Obligations occurs, to the extent
that any Senior Collateral Agent or the other Senior Claimholders (i) have
released any Lien on Collateral in which a Senior Claimholder has a Senior Lien
or any Obligor from its obligation under its guaranty and any such Liens or
guaranty are later reinstated or (ii) obtain any additional guarantees from any
Obligor or any Domestic Subsidiary (as defined in the ABL Credit Agreement or
First Lien Credit Agreement, as applicable) of the Parent Borrower, then each
Junior Collateral Agent, for itself and on behalf of its Related Claimholders,
shall be granted an additional Lien on such Collateral or guaranty from such
Obligor, as applicable.

 

5.2           Insurance and Condemnation Awards. Until the Discharge of Senior
Obligations has occurred, the Directing Senior Collateral Agent (acting at the
direction of, or pursuant to authority granted by, the Required Senior
Claimholders) shall have the sole and exclusive right, subject to the rights of
the Obligors under the Senior Financing Documents, to settle or adjust claims
over any insurance policy covering the Collateral in which a Senior Claimholder
has a Senior Lien (including in respect of business interruption insurance) in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral. Until the Discharge of Senior Obligations has
occurred, and subject to the rights of the Obligors under the Senior Financing
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) in respect of the Collateral in
which a Senior Claimholder has a Senior Lien shall be paid to the Directing
Senior Collateral Agent for the benefit of the Senior Claimholders pursuant to
the terms of the Senior Documents, including any other intercreditor agreement
among the Senior Collateral Agents (including, without limitation, for purposes
of cash collateralization of commitments, letters of credit constituting Senior
Obligations and obligations under Swap Contracts governing any First Lien
Secured Swap Obligations or Second Lien Secured Swap Obligations constituting
Senior Obligations) and thereafter, if the Discharge of Senior Obligations has
occurred, and subject to the rights of the Obligors under the Junior Financing
Documents, to the Directing Junior Collateral Agent for the benefit of the
Junior Claimholders to the extent required under the Junior Collateral
Documents, and thereafter, if the Discharge of the Junior Obligations has
occurred, to the owner of the subject property, as directed by the Parent
Borrower or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of Senior Obligations has occurred, if any Junior Collateral Agent or
any other Junior Claimholders shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in respect of Collateral in
which a Senior Claimholder has a Senior Lien in contravention of this Agreement,
it shall segregate and hold in trust and forthwith pay such proceeds over to the
Directing Senior Collateral Agent in accordance with the terms of Section 4.2.

 

5.3          Amendments to Financing Documents.

 

(a)          Subject to, in the case of the Term Loan Documents, the First
Lien/Second Lien Intercreditor Agreement and any other intercreditor agreement
among the Term Loan Claimholders, Financing Documents may be amended, restated,
amended and restated, supplemented or otherwise modified in accordance with
their terms, and the Financing Documents and any Obligations thereunder may be
Refinanced, in each case, without notice to, or the consent of any Collateral
Agent or any other Claimholder, all without affecting the Lien subordination or
other provisions of this Agreement; provided that the holders of such
Refinancing debt bind themselves in a writing addressed to the Collateral Agents
and the other Claimholders to the terms of this Agreement or another
intercreditor agreement that is reasonably satisfactory to the Collateral
Agents, and any such amendment, restatement, amendment and restatement,
supplement, modification or Refinancing shall not contravene the provisions of
this Agreement or any other Financing Document.

 

 -39- 

 

 

(b)         [Reserved.]

 

(c)          In the event that any Senior Collateral Agent enters into any
amendment, restatement, amendment and restatement, supplement or other
modification in respect of or replaces any of the Senior Collateral Documents
for purposes of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of any Senior Collateral Document or changing in
any manner the rights of the applicable Senior Collateral Agent, the Senior
Claimholders, or any Obligor thereunder, in each case in respect of the
Collateral in which a Senior Claimholder has a Senior Lien (including the
release of any Liens on such Collateral securing the Senior Obligations), then
such amendment, restatement, amendment and restatement, supplement or other
modification in a manner that is applicable to all Senior Claimholders and all
Senior Obligations shall apply automatically to any comparable provisions of
each Comparable Junior Collateral Document without the consent of any Junior
Collateral Agent, Junior Claimholder or any Obligor; provided, however that (1)
such amendment, restatement, amendment and restatement, supplement or other
modification does not (A) remove assets subject to any Liens on the Collateral
securing any of the Junior Obligations or release any such Liens, except to the
extent such release is permitted or required by Section 5.1 and provided there
is a concurrent release of the corresponding Liens securing the Senior
Obligations, (B) affect the rights or duties of any Junior Collateral Agent
without its consent or (C) otherwise materially adversely affect the rights of
the applicable Junior Claimholders or the interest of the applicable Junior
Claimholders in such Collateral and not the Senior Collateral Agent or the
Senior Claimholders that have a Senior Lien on the affected Collateral in a like
manner, and (2) written notice of such amendment, restatement, amendment and
restatement, supplement or other modification shall have been given to each
Junior Collateral Agent within ten (10) Business Days of the effectiveness
thereof (it being understood that the failure to deliver such notice shall not
impair the effectiveness of any such amendment, restatement, amendment and
restatement, supplement or other modification).

 

5.4          Confirmation of Subordination in Collateral Documents. (a) Each
Term Loan Collateral Agent, on behalf of itself and its Related Claimholders,
agrees that (x) the First Lien Credit Agreement and each other applicable First
Lien Financing Document shall include the language in clause (i) below (y) the
Second Lien Notes Indenture and each other applicable Second Lien Financing
Document shall include the language in clause (ii) below and (z) each Term Loan
Collateral Document shall include the language in clause (iii) below (or, in
each case, language to similar effect approved by the ABL Credit Agreement
Collateral Agent):

 

 -40- 

 

 

(i)          “Each lender hereunder (a) acknowledges that it has received a copy
of the Intercreditor Agreements, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreements and
(c) authorizes and instructs the administrative agent or collateral agent (or
similar agent) hereunder to enter into Intercreditor Agreements as agent and on
behalf of such lender. The foregoing provisions are intended as an inducement to
the lenders under the ABL Loan Documents, the holders of notes issued pursuant
to the Second Lien Notes Indenture and any documentation governing other parity
liens or junior lien Indebtedness permitted to be incurred hereunder to extend
credit to the Parent Borrower and such lenders and holders are intended
third-party beneficiaries of such provisions. In the event of any conflict or
inconsistency between the provisions of any Intercreditor Agreement and this
Agreement, the provisions of such Intercreditor Agreement shall control.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, prior to the payment in full of the ABL Obligations to the extent that
any Loan Party is required to give physical possession over any Collateral
(other than Term Loan Priority Collateral) to the Administrative Agent under
this Agreement or the other Loan Documents, such requirement to give possession
shall be satisfied if such Collateral is delivered to and held by the ABL Agent
pursuant to the ABL Intercreditor Agreement or any other applicable
Intercreditor Agreement entered into after the Closing Date.”

 

(ii)         “Each Holder, by accepting a Note, (a) acknowledges that it has
received a copy of each Intercreditor Agreement, (b) agrees that it will be
bound by and will take no actions contrary to the provisions of each
Intercreditor Agreement, (c) authorizes and instructs the collateral agent (or
similar agent) hereunder to enter into each Intercreditor Agreement as agent and
on behalf of such Holder and (d) if such Intercreditor Agreement subordinates
the Liens securing the [Obligations], hereby consents to such subordination on
the terms set forth in such Intercreditor Agreement. The foregoing provisions
are intended as an inducement to the [Applicable Secured Parties] to extend
credit to the Parent Borrower and such [Applicable Secured Parties] are intended
third-party beneficiaries of such provisions. In the event of any conflict or
inconsistency between the provisions of any Intercreditor Agreement and this
Indenture, the provisions of such Intercreditor Agreement shall control.”

 

(iii)        “Notwithstanding anything herein to the contrary, the Liens and the
Security Interest granted to the [Administrative][Collateral] Agent pursuant to
this Agreement and the exercise of any right or remedy by the
[Administrative][Collateral] Agent hereunder are subject in all respects to the
provisions of the Intercreditor Agreements. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control.”

 

(b)         The ABL Credit Agreement Collateral Agent, on behalf of itself and
its Related Claimholders, agrees that (x) the ABL Credit Agreement shall include
the language in clause (i) below and (y) each ABL Collateral Document shall
include the language in clause (ii) below (or, in each case, language to similar
effect approved by the Directing Term Loan Collateral Agent):

 

(i)          “Each Lender hereunder (a) acknowledges that it has received a copy
of the ABL Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement,
(c) authorizes and instructs the Administrative Agent to enter into the ABL
Intercreditor Agreements as Administrative Agent and on behalf of such Lender
and (d) hereby consents to the subordination of the Liens securing the
Obligations on the terms set forth in the ABL Intercreditor Agreement. The
foregoing provisions are intended as an inducement to the lenders under the
[First Lien Loan Documents] and the [Second Lien Loan Documents] to extend
credit to the Loan Parties and such lenders are intended third-party
beneficiaries of such provisions. In the event of any conflict or inconsistency
between the provisions of the ABL Intercreditor Agreement and this Agreement,
the provisions of the ABL Intercreditor Agreement shall control.”

 

(ii)         “Notwithstanding anything herein to the contrary, the Liens and the
Security Interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
are subject in all respects to the provisions of the ABL Intercreditor
Agreement. In the event of any conflict between the terms of the ABL
Intercreditor Agreement and this Agreement, the terms of the ABL Intercreditor
Agreement shall govern and control.”

 

 -41- 

 



 

5.5         Gratuitous Bailee/Agent for Perfection; Shared Collateral Documents.

 

(a)          Each Collateral Agent agrees to hold that part of the Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC or other applicable law (such Collateral
being the “Pledged Collateral”) as gratuitous bailee on behalf of and for the
benefit of each other Collateral Agent (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) solely for the purpose of perfecting, or improving the
priority of, the security interest granted under the Collateral Documents,
subject to the terms and conditions of this Section 5.5; provided that, in the
case of any such possession or control of Collateral by any Junior Collateral
Agent, the foregoing shall not be deemed to be a waiver of any restriction set
forth herein on such possession or control or of any breach by such Junior
Collateral Agent of any terms of this Agreement in respect of such possession or
control.

 

(b)          Until the Discharge of Senior Obligations has occurred, each Senior
Collateral Agent shall be entitled to deal with the Pledged Collateral that
constitutes Collateral in which it has a Senior Lien in accordance with the
terms of the Senior Financing Documents as if the Liens of any Junior Collateral
Agent under the Junior Collateral Documents did not exist. The rights of each
Junior Collateral Agent in Collateral in which it has a Junior Lien shall at all
times be subject to the terms of this Agreement and to each Senior Collateral
Agent’s rights under the Senior Financing Documents.

 

(c)          No Collateral Agent shall have any obligation whatsoever to any
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Obligors or to preserve rights or benefits of any Person with respect
thereto except as expressly set forth in this Section 5.5 or, in the case of any
Junior Collateral Agent, the other provisions hereof (including the turnover
provisions set forth in Section 4.2). The duties or responsibilities of each
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.5 and, in the
case of any Senior Collateral Agent, delivering the Pledged Collateral to the
Directing Junior Collateral Agent upon a Discharge of Senior Obligations as
provided in paragraph (e) below or, in the case of any Junior Collateral Agent,
delivering the Pledged Collateral to the Directing Senior Collateral Agent in
accordance with the provisions hereof (including the turnover provisions set
forth in Section 4.2).

 

(d)          Each Collateral Agent, for itself and on behalf of its Related
Claimholders, hereby waives and releases each other Collateral Agent and each
other Claimholder from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this Section 5.5 as gratuitous bailee and
gratuitous agent with respect to the Pledged Collateral; provided that, in the
case of any possession or control of any Pledged Collateral in which a Senior
Claimholder has a Senior Lien by any Junior Collateral Agent, the foregoing
shall not be deemed to be a waiver of any restriction set forth herein on such
possession or control or of any breach by such Junior Collateral Agent of any
terms of this Agreement in respect of such possession or control. None of the
Term Loan Collateral Agents or any other Term Loan Claimholders shall have by
reason of the Term Loan Collateral Documents, the ABL Collateral Documents, the
Shared Collateral Documents, this Agreement or any other document, a fiduciary
relationship in respect of the ABL Credit Agreement Collateral Agent or any
other ABL Claimholder, and it is understood and agreed that the interests of the
Term Loan Collateral Agents and the other Term Loan Claimholders, on the one
hand, and the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders, on the other hand, may differ and that the Term Loan Collateral
Agents and the other Term Loan Claimholders shall be fully entitled to act in
their own interest without taking into account the interests of the ABL Credit
Agreement Collateral Agent or the other ABL Claimholders. Neither the ABL Credit
Agreement Collateral Agent nor any other ABL Claimholders shall have by reason
of the ABL Collateral Documents, the Term Loan Collateral Documents, the Shared
Collateral Documents, this Agreement or any other document, a fiduciary
relationship in respect of any Term Loan Collateral Agent or any other Term Loan
Claimholder, and it is understood and agreed that the interests of the ABL
Credit Agreement Collateral Agent and the other ABL Claimholders, on the one
hand, and the Term Loan Collateral Agents and the other Term Loan Claimholders,
on the other hand, may differ and that the ABL Credit Agreement Collateral Agent
and the other ABL Claimholders shall be fully entitled to act in their own
interest without taking into account the interests of the Term Loan Collateral
Agents or the other Term Loan Claimholders.

 

 -42- 

 

 

(e)          Upon the Discharge of Senior Obligations, each Senior Collateral
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
(or proceeds thereof) together with any necessary endorsements (such endorsement
shall be without recourse and without any representation or warranty), first, to
the Directing Junior Collateral Agent, to the extent the Discharge of Junior
Obligations has not occurred and second, upon the Discharge of Junior
Obligations, to the Obligors to the extent no Obligations remain outstanding (in
each case, so as to allow such Person to obtain possession or control of such
Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. Following the Discharge of Senior Obligations, each Senior Collateral
Agent further agrees to take, at the expense of the Obligors (which expense
reimbursement shall be subject to the provisions of the applicable Senior
Document), all other actions reasonably requested by the Directing Junior
Collateral Agent in connection with the Directing Junior Collateral Agent
obtaining a first-priority interest in the Pledged Collateral that is in such
Senior Collateral Agent’s possession or control.

 

5.6          When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, substantially concurrently with or after the Discharge of Senior Obligations
having occurred, the Parent Borrower or any other Obligor enters into any
Refinancing of any Senior Financing Document evidencing a Senior Obligation,
which Refinancing is permitted hereby and by the terms of the Junior Financing
Documents, then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of the Senior Financing Document shall
automatically be treated as Senior Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the New Senior Agent shall be a Senior
Collateral Agent (and, if applicable in accordance with the definition of such
term, the Directing Senior Collateral Agent) for all purposes of this Agreement.
Upon receipt of a notice from the Parent Borrower or any other Obligor stating
that the Parent Borrower or such other Obligor has entered into a Refinancing of
any Senior Financing Document (which notice shall include the identity of the
new senior collateral agent (such agent, the “New Senior Agent”)), each
Collateral Agent shall promptly (a) enter into such documents and agreements
(including amendments or supplements to, or amendment and restatement of, this
Agreement) as the Parent Borrower, such other Obligor or the New Senior Agent
shall reasonably request in order to provide to the New Senior Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement, and (b) in the case of each Junior Collateral Agent
only, deliver to the New Senior Agent (if it is the Directing Senior Collateral
Agent) any Pledged Collateral in which the New Senior Agent is to have a Senior
Lien held by it together with any necessary endorsements (or otherwise allow the
New Senior Agent to obtain control of such Pledged Collateral). The New Senior
Agent shall agree in a writing addressed to the other Collateral Agents and the
other Claimholder to be bound by the terms of this Agreement, for itself and on
behalf of its Related Claimholders.

 

 -43- 

 

 

5.7          [Reserved].

 

5.8          Consent to License to Use Intellectual Property. Each Term Loan
Collateral Agent, on behalf of its Related Claimholders (a) consents (without
any representation, warranty or obligation whatsoever) to the grant by any
Obligor to the ABL Credit Agreement Collateral Agent of a non-exclusive
royalty-free license to use, subject to any limitations and restrictions in any
relevant ABL Collateral Document, for a period not to exceed 180 days
(commencing with the initiation of any enforcement of Liens by any of the Term
Loan Collateral Agents (provided, in each case, that the ABL Credit Agreement
Collateral Agent has received notice thereof) or the ABL Credit Agreement
Collateral Agent (it being understood that such 180-day period shall not
commence as a result of an exercise of rights solely in connection with the
occurrence and continuation of a Dominion Period, as such term is defined in the
ABL Credit Agreement (as in effect on the date hereof))) any Patent, Trademark
or proprietary information of such Obligor that is subject to a Lien held by any
Term Loan Collateral Agent (or any Patent, Trademark or proprietary information
acquired by such purchaser, assignee or transferee from any Obligor, as the case
may be) and (b) grants, in its capacity as a secured party (or as a purchaser,
assignee or transferee, as the case may be), to the ABL Credit Agreement
Collateral Agent a non- exclusive royalty-free license to use for a period not
to exceed 180 days (commencing with (x) the initiation of any enforcement of
Liens by any Collateral Agent (it being understood that such 180-day period
shall not commence as a result of an exercise of rights solely in connection
with the occurrence and continuation of a Dominion Period, as such term is
defined in the ABL Credit Agreement (as in effect on the date hereof)) or (y)
the purchase, assignment or transfer, as the case may be (provided, in each
case, that the ABL Credit Agreement Collateral Agent has received notice
thereof)) any Patent, Trademark or proprietary information that is subject to a
Lien held by any Term Loan Collateral Agent (or subject to such purchase,
assignment or transfer, as the case may be), in each case in connection with the
enforcement of any Lien held by the ABL Credit Agreement Collateral Agent upon
any Inventory or other ABL Priority Collateral of any Obligor and to the extent
the use of such Patent, Trademark or proprietary information is necessary or
appropriate, in the good faith opinion of the ABL Credit Agreement Collateral
Agent, to process, ship, produce, store, complete, supply, lease, sell or
otherwise dispose of any such Inventory in any lawful manner. The 180 day
license periods shall be tolled during the pendency of any Insolvency or
Liquidation Proceeding of any Obligor pursuant to which the ABL Credit Agreement
Collateral Agent is effectively stayed from enforcing its rights and remedies
with respect to the ABL Priority Collateral.

 

5.9          Access to Information. If any Term Loan Collateral Agent takes
actual possession of any documentation of an Obligor (whether such documentation
is in the form of a writing or is stored in any data equipment or data record in
the physical possession of any Term Loan Collateral Agent), then upon the
reasonable request of the ABL Credit Agreement Collateral Agent and reasonable
advance notice, the Term Loan Collateral Agents will permit the ABL Credit
Agreement Collateral Agent or its representative to inspect and copy such
documentation.

 

 -44- 

 

 

5.10       Access to Property to Process and Sell Inventory. (a) (i) If the ABL
Credit Agreement Collateral Agent commences any action or proceeding with
respect to any of its rights or remedies (including any action of foreclosure
but excluding any exercise of rights solely in connection with the occurrence
and continuation of a Dominion Period, as such term is defined in the ABL Credit
Agreement (as in effect on the date hereof)), enforcement, collection or
execution with respect to the ABL Priority Collateral (“ABL Priority Collateral
Enforcement Actions”) or if any Term Loan Collateral Agent commences any action
or proceeding with respect to any of its rights or remedies (including any
action of foreclosure), enforcement, collection or execution with respect to the
Term Loan Priority Collateral, and such Term Loan Collateral Agent (or a
purchaser at a foreclosure sale conducted in foreclosure of any Liens of any
Term Loan Collateral Agent) takes actual or constructive possession of Term Loan
Priority Collateral of any Obligor (“Term Loan Priority Collateral Enforcement
Actions”), then the applicable Term Loan Claimholders shall (subject to, in the
case of any Term Loan Priority Collateral Enforcement Action, a prior written
request by the ABL Credit Agreement Collateral Agent to the applicable Term Loan
Collateral Agent (the “Term Loan Priority Collateral Enforcement Action
Notice”)) (x) cooperate with the ABL Credit Agreement Collateral Agent (and with
its officers, employees, representatives and agents) in its efforts to conduct
ABL Priority Collateral Enforcement Actions in the ABL Priority Collateral and
to finish any work-in-process and process, ship, produce, store, complete,
supply, lease, sell or otherwise handle, deal with, assemble or dispose of, in
any lawful manner, the ABL Priority Collateral, (y) not hinder or restrict in
any respect the ABL Credit Agreement Collateral Agent from conducting ABL
Priority Collateral Enforcement Actions in the ABL Priority Collateral or from
finishing any work-in-process or processing, shipping, producing, storing,
completing, supplying, leasing, selling or otherwise handling, dealing with,
assembling or disposing of, in any lawful manner, the ABL Priority Collateral,
and (z) permit the ABL Credit Agreement Collateral Agent, its employees, agents,
advisers and representatives, at the cost and expense of the ABL Claimholders,
to enter upon any real property of the Obligors and to use the Term Loan
Priority Collateral (including equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and intellectual property), for a period commencing on (I) the date of the
initial ABL Priority Collateral Enforcement Action or the date of delivery of
the Term Loan Priority Collateral Enforcement Action Notice, as the case may be,
and (II) ending on the earlier of the date occurring 180 days thereafter and the
date on which all ABL Priority Collateral (other than ABL Priority Collateral
abandoned by the ABL Credit Agreement Collateral Agent in writing) has been
removed from such real property or the Term Loan Priority Collateral (such
period, the “ABL Priority Collateral Processing and Sale Period”), for purposes
of:

 

(A)         assembling and storing the ABL Priority Collateral and completing
the processing of and turning into finished goods any ABL Priority Collateral
consisting of work-in- process;

 

(B)         selling any or all of the ABL Priority Collateral located in or on
such real property or Term Loan Priority Collateral, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise;

 

(C)         removing and transporting any or all of the ABL Priority Collateral
located in or on such real property or Term Loan Priority Collateral;

 

(D)         otherwise processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral; and/or

 

(E)         taking reasonable actions to protect, secure, and otherwise enforce
the rights or remedies of the ABL Claimholders and/or the ABL Credit Agreement
Collateral Agent (including with respect to any ABL Priority Collateral
Enforcement Actions) in and to the ABL Priority Collateral;

 

provided, however, that nothing contained in this Agreement shall restrict the
rights of any Term Loan Collateral Agent from selling, assigning or otherwise
transferring any Term Loan Priority Collateral prior to the expiration of such
ABL Priority Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the ABL Credit
Agreement Collateral Agent and the ABL Claimholders) to be bound by the
provisions of this Section 5.10. If any stay or other order prohibiting the
exercise of remedies with respect to the ABL Priority Collateral has been
entered by a court of competent jurisdiction, such ABL Priority Collateral
Processing and Sale Period shall be tolled during the pendency of any such stay
or other order.

 

 -45- 

 

 

(ii)         During the period of actual occupation, use and/or control by the
ABL Claimholders and/or the ABL Credit Agreement Collateral Agent (or their
respective employees, agents, advisers and representatives) of any real property
or Term Loan Priority Collateral, the ABL Claimholders and the ABL Credit
Agreement Collateral Agent shall be obligated to repair at their expense any
physical damage to such real property or Term Loan Priority Collateral resulting
from such occupancy, use or control, and to leave such real property or Term
Loan Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Claimholders or the ABL
Credit Agreement Collateral Agent have any liability to the Term Loan
Claimholders pursuant to this Section 5.10(a) as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to such real property or the Term Loan Priority Collateral existing prior to the
date of the exercise by the ABL Claimholders of their rights under this Section
5.10(a) and the ABL Claimholders shall have no duty or liability to maintain
such real property or the Term Loan Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Claimholders, or for any diminution in the value of such real property or the
Term Loan Priority Collateral that results from ordinary wear and tear resulting
from the use of such real property or the Term Loan Priority Collateral by the
ABL Claimholders in the manner and for the time periods specified under this
Section 5.10(a). Without limiting the rights granted in this Section 5.10(a),
the ABL Claimholders shall cooperate with the Term Loan Claimholders in
connection with any efforts made by the Term Loan Claimholders to sell the Term
Loan Priority Collateral.

 

(b)          The ABL Claimholders shall (i) use such real property and the Term
Loan Priority Collateral in accordance with applicable law; (ii) obtain
insurance for damage to property and liability to persons, including property
and liability insurance, substantially similar to the insurance maintained by
the Obligors, naming each of the Term Loan Collateral Agents as mortgagee, loss
payee and additional insured, at no cost to the Term Loan Claimholders, but only
to the extent such insurance is not otherwise in effect; and (iii) indemnify the
Term Loan Claimholders from any claim, loss, damage, cost or liability arising
out of any claim asserted by any third party as a result of any acts or
omissions by the ABL Credit Agreement Collateral Agent, or any of its agents or
representatives, in connection with the exercise by the ABL Claimholders of
their rights of access set forth in this Section 5.10. In no event shall any ABL
Claimholders have any liability to the Term Loan Claimholders pursuant to this
Section 5.10(b) or otherwise as a result of any condition on or with respect to
such real property or the Term Loan Priority Collateral existing prior to the
date of the exercise by the ABL Claimholders of their access rights under this
Section 5.10(b), and the ABL Claimholders shall have no duty or liability to
maintain such real property or the Term Loan Priority Collateral in a condition
or manner better than that in which it was maintained prior to the access and/or
use thereof by the ABL Claimholders.

 

(c)          Each of the Term Loan Collateral Agents (x) shall, at the request
of the ABL Credit Agreement Collateral Agent, provide reasonable cooperation to
the ABL Credit Agreement Collateral Agent in connection with the manufacture,
production, completion, handling, removal and sale of any ABL Priority
Collateral by the ABL Credit Agreement Collateral Agent as provided above and
(y) shall be entitled to receive, from the ABL Credit Agreement Collateral
Agent, fair compensation and reimbursement for their reasonable costs and
expenses incurred in connection with such cooperation, support and assistance to
the ABL Credit Agreement Collateral Agent. Each of the Term Loan Collateral
Agents and/or any such purchaser (or its transferee or successor) shall not
otherwise be required to manufacture, produce, complete, remove, insure,
protect, store, safeguard, sell or deliver any Inventory subject to any Lien
held by the ABL Credit Agreement Collateral Agent or to provide any support,
assistance or cooperation to the ABL Credit Agreement Collateral Agent in
respect thereof.

 

5.11        Obligor Consent. Each Obligor consents to the performance by each of
the Term Loan Collateral Agents of the obligations set forth in Sections 5.8,
5.9 and 5.10 and acknowledges and agrees that no Term Loan Claimholder shall
ever be accountable or liable for any action taken or omitted by any ABL
Claimholder or its or any of their officers, employees, agents successors or
assigns in connection therewith or incidental thereto or in consequence thereof.

 

 -46- 

 

 

SECTION 6.          Insolvency or Liquidation Proceedings.

 

6.1          Finance and Sale Issues.

 

(a)          Until the Discharge of Term Loan Obligations has occurred, if any
Obligor shall be subject to any Insolvency or Liquidation Proceeding and the
Directing Term Loan Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code or
any similar Debtor Relief Law) constituting Term Loan Priority Collateral or to
permit any Obligor to obtain financing, whether from the Term Loan Claimholders
or any other Person, under Section 364 of the Bankruptcy Code or any similar
Debtor Relief Law, that is (i) secured by Liens that are senior or pari passu
with the Liens on the Term Loan Priority Collateral securing the Term Loan
Obligations and (ii) secured by Liens that are junior to the Liens on the ABL
Priority Collateral securing the ABL Obligations or not secured by the ABL
Priority Collateral (each a “Term Loan DIP Financing”), then the ABL Credit
Agreement Collateral Agent, on behalf of itself and its Related Claimholders,
agrees that it and its Related Claimholders will raise no objection to, or
oppose or contest (or join with or support any third party opposing, objecting
or contesting), such Cash Collateral use or Term Loan DIP Financing (including
any proposed orders for such Cash Collateral use and/or Term Loan DIP Financing
which are acceptable to the Directing Term Loan Collateral Agent) and it and its
Related Claimholders will be deemed to have consented to such Cash Collateral
use or Term Loan DIP Financing (including such proposed orders), and to the
extent the Liens on the Term Loan Priority Collateral securing the Term Loan
Obligations are subordinated to or pari passu with such Term Loan DIP Financing,
the ABL Credit Agreement Collateral Agent will subordinate its Liens on the Term
Loan Priority Collateral to the Liens securing such Term Loan DIP Financing (and
all obligations relating thereto and any customary “carve-out” agreed to on
behalf of the Term Loan Claimholders by the Directing Term Loan Collateral
Agent) and to all adequate protection Liens granted to the Term Loan
Claimholders on property of the type constituting Term Loan Priority Collateral
on the same basis as the Liens securing the ABL Obligations are subordinated to
the Liens on the Term Loan Priority Collateral securing the Term Loan
Obligations under this Agreement and will not request adequate protection or any
other relief in connection therewith (except as expressly agreed by the
Directing Term Loan Collateral Agent or to the extent permitted by Section 6.3);
provided that (i) the aggregate principal amount of Indebtedness for borrowed
money under such DIP Financing plus the aggregate outstanding principal amount
of Indebtedness for borrowed money under the Term Loan Financing Documents
(which, for the avoidance of doubt, excludes any Term Loan Other Obligations)
plus the aggregate face amount of any First Lien Letters of Credit (except any
portion thereof that is no longer available for drawing as a result of any
disbursement thereunder that has been reimbursed) does not exceed the Term Loan
Cap Amount, (ii) the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders retain a Lien on the Collateral to secure the ABL Obligations, and,
with respect to the ABL Priority Collateral only, with the same priority as
existed prior to the commencement of the Insolvency or Liquidation Proceeding,
(iii) the foregoing provisions of this Section 6.1(a) shall not prevent the ABL
Credit Agreement Collateral Agent and the ABL Claimholders from objecting to any
provision in any Term Loan DIP Financing (or such use of Cash Collateral, as
applicable) (x) relating to any provision or content of a plan of reorganization
or liquidation that is inconsistent with this Agreement or (y) requiring any
Obligor to seek any approval for any plan of reorganization or liquidation that
is inconsistent with the terms of this Agreement.

 

 -47- 

 

 

(b)          Until the Discharge of ABL Obligations has occurred, if any Obligor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL Credit
Agreement Collateral Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code or any similar
Debtor Relief Law) constituting ABL Priority Collateral or to permit any Obligor
to obtain financing, whether from the ABL Claimholders or any other Person,
under Section 364 of the Bankruptcy Code or any similar Debtor Relief Law, that
is (i) secured by Liens that are senior or pari passu with the Liens on the ABL
Priority Collateral securing the ABL Obligations and (ii) secured by Liens that
are junior to the Liens on the Term Loan Priority Collateral securing the Term
Loan Obligations or not secured by the Term Loan Priority Collateral (each a
“ABL DIP Financing”), then each Term Loan Collateral Agent, on behalf of itself
and its Related Claimholders, agrees that it and its Related Claimholders will
raise no objection to, or oppose or contest (or join with or support any third
party opposing, objecting or contesting), such Cash Collateral use or ABL DIP
Financing (including any proposed orders for such Cash Collateral use and/or ABL
DIP Financing which are acceptable to the ABL Credit Agreement Collateral Agent)
and it and its Related Claimholders will be deemed to have consented to such
Cash Collateral use or ABL DIP Financing (including such proposed orders), and
to the extent the Liens on the ABL Priority Collateral securing the ABL
Obligations are subordinated to or pari passu with such ABL DIP Financing, each
Term Loan Collateral Agent will subordinate its Liens on the ABL Priority
Collateral to the Liens securing such ABL DIP Financing (and all obligations
relating thereto and any customary “carve-out” agreed to on behalf of the ABL
Claimholders by the ABL Credit Agreement Collateral Agent) and to all adequate
protection Liens granted to the ABL Claimholders on property of the type
constituting ABL Priority Collateral on the same basis as the Liens securing the
Term Loan Obligations are subordinated to the Liens on the ABL Priority
Collateral securing the ABL Obligations under this Agreement and will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed by the ABL Credit Agreement Collateral Agent or to the
extent permitted by Section 6.3); provided that (i) the aggregate principal
amount of Indebtedness for borrowed money under such DIP Financing plus the
aggregate outstanding principal amount of Indebtedness for borrowed money under
the ABL Financing Documents (which, for the avoidance of doubt, excludes any ABL
Other Obligations) plus the aggregate face amount of any ABL Letters of Credit
(except any portion thereof that is no longer available for drawing as a result
of any disbursement thereunder that has been reimbursed) does not exceed the ABL
Cap Amount, (ii) each Term Loan Collateral Agent and the other Term Loan
Claimholders retain a Lien on the Collateral to secure the Term Loan
Obligations, and, with respect to the Term Loan Priority Collateral only, with
the same priority as existed prior to the commencement of the Insolvency or
Liquidation Proceeding, (iii) the foregoing provisions of this Section 6.1(b)
shall not prevent the Term Loan Collateral Agents and the Term Loan Claimholders
from objecting to any provision in any ABL DIP Financing (or use of such Cash
Collateral, as applicable) (x) relating to any provision or content of a plan of
reorganization or liquidation that is inconsistent with this Agreement or (y)
requiring any Obligor to seek any approval for any plan of reorganization or
liquidation that is inconsistent with the terms of this Agreement.

 

(c)          Each Junior Collateral Agent, for itself and on behalf of its
Related Claimholders, agrees that it and its Related Claimholders will not seek
consultation rights in connection with, and will raise no objection or oppose or
contest (or join with or support any third party objecting, opposing or
contesting), a motion to sell, liquidate or otherwise Dispose of Collateral in
which the Junior Claimholders have a Junior Lien under Section 363 of the
Bankruptcy Code if the requisite Senior Claimholders have consented to such
sale, liquidation or other Disposition; provided that (1) to the extent the net
cash proceeds of such sale or other Disposition are used to pay the principal
amount of Indebtedness for borrowed money constituting Senior Obligations, or to
reimburse disbursements under, or cash collateralize the face amount of, the
Letters of Credit constituting Senior Obligations, the Liens of the Junior
Claimholders shall attach to any remaining proceeds and (2) such motion does not
impair the rights of the Junior Claimholders under Section 363(k) of the
Bankruptcy Code; and provided, further, however, that the Junior Claimholders
may assert any objection with respect to any proposed orders to retain
professionals or set bid or related procedures in connection with such sale,
liquidation or Disposition that may be raised by an unsecured creditor of the
Obligors.

 

 -48- 

 

 

6.2          Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Collateral Agent, on behalf of itself and
its Related Claimholders agrees that none of them shall (a) seek (or support any
other Person seeking) relief from or modification of the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of any of the
Collateral in which a Junior Claimholder has a Junior Lien, in each case without
the prior written consent of the Directing Senior Collateral Agent, or (b)
oppose (or support any other Person in opposing) any request by any Senior
Collateral Agent for relief from or modification of such stay.

 

6.3          Adequate Protection.

 

(a)          The ABL Credit Agreement Collateral Agent, on behalf of itself and
its Related Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

 

(i)          any request by any Term Loan Collateral Agent or the other Term
Loan Claimholders for adequate protection with respect to the Term Loan Priority
Collateral under any Debtor Relief Law; or

 

(ii)         any objection by any Term Loan Collateral Agent or the other Term
Loan Claimholders to any motion, relief, action or proceeding based on such Term
Loan Collateral Agent or the other Term Loan Claimholders claiming a lack of
adequate protection with respect to the Term Loan Priority Collateral.

 

(b)         Notwithstanding the foregoing provisions in Section 6.3(a), in any
Insolvency or Liquidation Proceeding:

 

(i)          if the Term Loan Claimholders (or any subset thereof) are granted
adequate protection with respect to the Term Loan Priority Collateral in the
form of a Lien on additional or replacement collateral in connection with any
use of Cash Collateral or DIP Financing, then the ABL Credit Agreement
Collateral Agent, on behalf of itself and its Related Claimholders, may seek or
request adequate protection in the form of a Lien on such additional or
replacement collateral, which Lien will be subordinated to the Liens securing
the Term Loan Obligations and such use of Cash Collateral or DIP Financing (and
all obligations relating thereto) on the same basis as the other Liens securing
the ABL Obligations are so subordinated to the Liens on the Term Loan Priority
Collateral securing the Term Loan Obligations under this Agreement; and

 

 -49- 

 

 

(ii)         the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders shall only be permitted to seek adequate protection with respect to
their respective rights in the Term Loan Priority Collateral in any Insolvency
or Liquidation Proceeding in the form of (A) additional collateral; provided
that as adequate protection for the Term Loan Obligations, each Term Loan
Collateral Agent, on behalf of itself and its Related Claimholders, is also
granted a Lien on such additional collateral that is senior to any Lien granted
to the ABL Credit Agreement Collateral Agent and the other ABL Claimholders; (B)
replacement Liens on the Term Loan Priority Collateral; provided that as
adequate protection for the Term Loan Obligations, each Term Loan Collateral
Agent, on behalf of itself and its Related Claimholders, is also granted
replacement Liens on the Term Loan Priority Collateral that are senior to any
Lien granted to the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders; (C) an administrative expense claim in respect of the Term Loan
Priority Collateral; provided that as adequate protection for the Term Loan
Obligations, each Term Loan Collateral Agent, on behalf of itself and its
Related Claimholders, is also granted an administrative expense claim that is
senior and prior to the administrative expense claim of the ABL Credit Agreement
Collateral Agent and the other ABL Claimholders; (D) cash payments made with
Term Loan Priority Collateral with respect to current fees and expenses;
provided that (1) as adequate protection for the Term Loan Obligations, each
Term Loan Collateral Agent, on behalf of itself and its Related Claimholders, is
also granted cash payments made with Term Loan Priority Collateral with respect
to current fees and expenses and (2) each Term Loan Collateral Agent may object
to the amounts of fees and expenses sought by the ABL Credit Agreement
Collateral Agent and the other ABL Claimholders; and (E) cash payments made with
Term Loan Priority Collateral with respect to interest on the ABL Obligations;
provided that (1) as adequate protection for the Term Loan Obligations, each
Term Loan Collateral Agent, on behalf of itself and its Related Claimholders, is
also granted cash payments made with Term Loan Priority Collateral with respect
to interest on the Term Loan Obligation represented by it, and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of ABL Obligations outstanding on the date such relief is granted at the
interest rate under the applicable ABL Documents and accruing from the date the
ABL Credit Agreement Collateral Agent is granted such relief.

 

(c)         Each Term Loan Collateral Agent, on behalf of itself and its Related
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

 

(i)          any request by the ABL Credit Agreement Collateral Agent or the
other ABL Claimholders for adequate protection with respect to the ABL Priority
Collateral under any Debtor Relief Law; or

 

(ii)         any objection by the ABL Credit Agreement Collateral Agent or the
other ABL Claimholders to any motion, relief, action or proceeding based on the
ABL Credit Agreement Collateral Agent or the other ABL Claimholders claiming a
lack of adequate protection with respect to the ABL Priority Collateral.

 

(d)         Notwithstanding the foregoing provisions in Section 6.3(c), in any
Insolvency or Liquidation Proceeding:

 

(i)          if the ABL Claimholders (or any subset thereof) are granted
adequate protection with respect to the ABL Priority Collateral in the form of a
Lien on additional or replacement collateral in connection with any use of Cash
Collateral or DIP Financing, then each Term Loan Collateral Agent, on behalf of
itself and its Related Claimholders, may seek or request adequate protection in
the form of a Lien on such additional or replacement collateral, which Lien will
be subordinated to the Liens securing the ABL Obligations and such use of Cash
Collateral or DIP Financing (and all obligations relating thereto) on the same
basis as the other Liens securing the Term Loan Obligations are so subordinated
to the Liens on the ABL Priority Collateral securing the ABL Obligations under
this Agreement; and

 

 -50- 

 

 

(ii)         each Term Loan Collateral Agent and the other Term Loan
Claimholders shall only be permitted to seek adequate protection with respect to
their respective rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding in the form of (A) additional collateral; provided that
as adequate protection for the ABL Obligations, the ABL Credit Agreement
Collateral Agent, on behalf of itself and its Related Claimholders, is also
granted a Lien on such additional collateral that is senior to any Lien granted
to the Term Loan Collateral Agents and the other Term Loan Claimholders; (B)
replacement Liens on the ABL Priority Collateral; provided that as adequate
protection for the ABL Obligations, the ABL Credit Agreement Collateral Agent,
on behalf of itself and its Related Claimholders, is also granted replacement
Liens on the ABL Priority Collateral that are senior to any Lien granted to the
Term Loan Collateral Agents and the other Term Loan Claimholders; (C) an
administrative expense claim in respect of the ABL Priority Collateral; provided
that as adequate protection for the ABL Obligations, the ABL Credit Agreement
Collateral Agent, on behalf of itself and its Related Claimholders, is also
granted an administrative expense claim that is senior and prior to the
administrative expense claim of the Term Loan Collateral Agents and the other
Term Loan Claimholders; (D) cash payments made with ABL Priority Collateral with
respect to current fees and expenses; provided that (1) as adequate protection
for the ABL Obligations, the ABL Credit Agreement Collateral Agent, on behalf of
itself and its Related Claimholders, is also granted cash payments made with ABL
Priority Collateral with respect to current fees and expenses and (2) the ABL
Credit Agreement Collateral Agent may object to the amounts of fees and expenses
sought by the Term Loan Collateral Agents and the other Term Loan Claimholders;
and (E) cash payments made with ABL Priority Collateral with respect to interest
on the Term Loan Obligations; provided that (1) as adequate protection for the
ABL Obligations, the ABL Credit Agreement Collateral Agent, on behalf of itself
and its Related Claimholders, is also granted cash payments made with ABL
Priority Collateral with respect to interest on the ABL Obligation represented
by it, and (2) such cash payments do not exceed an amount equal to the interest
accruing on the principal amount of Term Loan Obligations outstanding on the
date such relief is granted at the interest rate under the applicable Term Loan
Documents and accruing from the date the Term Loan Collateral Agents are granted
such relief.

 

6.4         No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit any Senior Collateral Agent or any other Senior
Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Junior Collateral Agent or any other Junior
Claimholders, including the seeking by any Junior Collateral Agent or any other
Junior Claimholders of adequate protection or the asserting by any Junior
Collateral Agent or any other Junior Claimholders of any of its rights and
remedies under the Junior Financing Documents or otherwise, in each case in
respect of such Junior Claimholder’s Liens in respect of the Collateral in which
a Junior Claimholder has a Junior Lien. Without limiting the foregoing,
notwithstanding anything herein to the contrary, the Senior Claimholders shall
not be deemed to have consented to, and expressly retain their rights to object
to, the grant of adequate protection in the form of cash payments to the Junior
Claimholders made pursuant to Section 6.3(b) or (d), as applicable.

 

6.5         Reinstatement. If any Senior Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Obligor any amount paid in respect of Senior Obligations (a
“Recovery”), then such Senior Claimholder shall be entitled to a reinstatement
of its Senior Obligations with respect to all such recovered amounts on the date
of such Recovery, and from and after the date of such reinstatement the
Discharge of Senior Obligations and the Discharge of Term Loan Obligations or
the Discharge of ABL Obligations, as applicable, shall be deemed not to have
occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. Any amounts received by any Junior Collateral Agent
or any other Junior Claimholder on account of the Junior Obligations after the
termination of this Agreement shall, upon a reinstatement of this Agreement
pursuant to this Section 6.5, be held in trust for and paid over to the
Directing Senior Collateral Agent for the benefit of the Senior Claimholders,
for application to the reinstated Senior Obligations. This Section 6.5 shall
survive termination of this Agreement.

 

6.6         Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of ABL Obligations and on account of Term
Loan Obligations, then, to the extent the debt obligations distributed on
account of the ABL Obligations and on account of the Term Loan Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

 -51- 

 

 

6.7         Post-Petition Interest.

 

(a)          Each Junior Collateral Agent, for itself and on behalf of its
Related Claimholders, agrees that neither it nor its Related Claimholders shall
oppose or seek to challenge (or join with any other Person opposing or
challenging) any claim by any Senior Collateral Agent or any other Senior
Claimholder for allowance in any Insolvency or Liquidation Proceeding of Senior
Obligations consisting of Post-Petition Interest to the extent of the value of
the Senior Claimholders’ Lien on the Collateral in which a Senior Claimholder
has a Senior Lien. Regardless of whether any such claim for Post-Petition
Interest is allowed or allowable, and without limiting the generality of the
other provisions of this Agreement, this Agreement expressly is intended to
include, and does include the “rule of explicitness,” and is intended to provide
the Senior Claimholders with the right to receive payment of all Post-Petition
Interest through distributions made pursuant to the provisions of this Agreement
on account of the Collateral in which a Senior Claimholder has a Senior Lien
even though such Post-Petition Interest may not be not allowed or allowable
against the bankruptcy estate of the Parent Borrower or any other Obligor under
Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any other
provision of the Bankruptcy Code or any other Debtor Relief Law.

 

(b)          Subject to Sections 6.3(b) and (d), none of any Senior Collateral
Agent nor any of its Related Claimholders shall oppose or seek to challenge any
claim by any Junior Collateral Agent or any other Junior Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Junior Obligations
consisting of Post-Petition Interest to the extent of the value of the Lien of
any Junior Collateral Agent, on behalf of the Junior Claimholders, on the Junior
Claimholders’ Lien on the Collateral in which a Junior Claimholder has a Junior
Lien (after taking into account the amount of the Senior Obligations).

 

6.8         Waivers. (a) Each Junior Collateral Agent, for itself and on behalf
of its Related Claimholders, waives any claim it or its Related Claimholders may
hereafter have against any Senior Claimholder arising out of (a) the election of
any Senior Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code with respect to any Collateral in which a Senior Claimholder has
a Senior Lien or (b) any cash collateral or financing arrangement, or any grant
of a security interest in connection with the Collateral in which a Senior
Claimholder has a Senior Lien, in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

 

(b)         Each Junior Collateral Agent, for itself and on behalf of its
Related Claimholders, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law senior to or on a parity with the Senior Liens on the
Collateral in which a Senior Claimholder has a Senior Lien securing the Senior
Obligations for costs or expenses of preserving or disposing of any such
Collateral.

 

6.9         Separate Grants of Security and Separate Classification. Each Junior
Collateral Agent, for itself and on behalf of its Related Claimholders, and each
Senior Collateral Agent, for itself and on behalf of its Related Claimholders,
acknowledges and agrees that:

 

(a)          the grants of Liens pursuant to the Senior Collateral Documents and
the Junior Collateral Documents constitute, and, in the case of the Shared
Collateral Documents, are intended to constitute, two separate and distinct
grants of Liens; and

 

 -52- 

 

 

(b)          because of, among other things, their differing rights in the
Collateral, the Junior Obligations are fundamentally different from the Senior
Obligations and must, subject to applicable law, be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Senior Claimholders and
the Junior Claimholders in respect of any Collateral constitute only one secured
claim (rather than separate classes of senior and junior secured claims), then
each of the parties hereto hereby acknowledges and agrees that, subject to
Sections 2.1 and 4.1, all distributions shall be made as if there were separate
classes of senior and junior secured claims against the Obligors in respect of
such Collateral with the effect being that, to the extent that the aggregate
value of the Collateral in which a Senior Claimholder has a Senior Lien is
sufficient (for this purpose ignoring all claims held by the Junior
Claimholders), the Senior Claimholders shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing (or that would be owing if there were such
separate classes of senior and junior secured claims) in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the Senior Documents arising from or related to a default, regardless of whether
any such claim is allowed or allowable in any Insolvency or Liquidation
Proceeding, before any distribution is made in respect of the claims held by the
Junior Claimholders with respect to such Collateral, with each Junior Collateral
Agent, for itself and on behalf of its Related Claimholders, hereby
acknowledging and agreeing to turn over to the Directing Senior Collateral
Agent, for itself and on behalf of the Senior Claimholders, such Collateral or
proceeds of such Collateral or any other distribution (whether or not expressly
characterized as such) in respect of such Collateral, otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Junior Claimholders.

 

6.10       Effectiveness in Insolvency or Liquidation Proceedings. The parties
acknowledge that this Agreement is a “subordination agreement” under Section
510(a) of the Bankruptcy Code and under comparable provisions of any other
applicable Debtor Relief Law, which will be effective before, during and after
the commencement of any Insolvency or Liquidation Proceeding. All references in
this Agreement to any Obligor will include such Person as a debtor-in-possession
and any receiver or trustee for such Person in any Insolvency or Liquidation
Proceeding.

 

SECTION 7.        Reliance; Waivers; Etc.

 

7.1          Reliance. Other than any reliance on the terms of this Agreement,
the ABL Credit Agreement Collateral Agent, on behalf of itself and its Related
Claimholders, acknowledges that it and its Related Claimholders have,
independently and without reliance on any Term Loan Collateral Agent or any
other Term Loan Claimholder, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the ABL Documents (as applicable) and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the ABL Documents or this Agreement. Each Term Loan
Collateral Agent, on behalf of itself and its Related Claimholders, acknowledges
that it and its Related Claimholders have, independently and without reliance on
the ABL Credit Agreement Collateral Agent or any other ABL Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Term Loan Documents and
be bound by the terms of this Agreement, and they will continue to make their
own credit decision in taking or not taking any action under the Term Loan
Documents or this Agreement.

 

 -53- 

 

 

7.2          No Warranties or Liability.

 

(a)          The ABL Credit Agreement Collateral Agent, on behalf of itself and
its Related Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, no Term Loan Collateral Agent or other Term Loan Claimholders have
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Term Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Term Loan
Claimholders will be entitled to manage and supervise their respective
extensions of credit under the Term Loan Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate.

 

(b)          Each Term Loan Collateral Agent, on behalf of itself and its
Related Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, neither the ABL Credit Agreement Collateral Agent nor other ABL
Claimholders have made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the ABL Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. The ABL
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the ABL Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate.

 

(c)          The Term Loan Collateral Agents and the other Term Loan
Claimholders shall have no duty to the ABL Credit Agreement Collateral Agent or
any of the other ABL Claimholders, and the ABL Credit Agreement Collateral Agent
and the other ABL Claimholders shall have no duty to the Term Loan Collateral
Agents or any of the other Term Loan Claimholders, to act or refrain from acting
in a manner which allows, or results in, the occurrence or continuance of an
event of default or default under any agreements with any Obligor (including the
ABL Financing Documents and the Term Loan Financing Documents, but in each case
other than this Agreement), regardless of any knowledge thereof which they may
have or be charged with.

 

7.3         No Waiver of Lien Priorities.

 

(a)          No right of the Senior Collateral Agents or any other Senior
Claimholders, or any of them, to enforce any provision of this Agreement or of
any Senior Document with respect to their Liens on the Collateral in which a
Senior Claimholder has a Senior Lien shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Obligor or by any
act or failure to act by any Senior Collateral Agent or any other Senior
Claimholder, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Senior Documents or any of the
Junior Documents, regardless of any knowledge thereof which the Senior
Collateral Agents or the other Senior Claimholders, or any of them, may have or
be otherwise charged with.

 

(b)         Without in any way limiting the generality of the foregoing
paragraph (a) (but subject to the rights of the Senior Obligors under the Senior
Documents and subject to the provisions of Section 5.3(a)), the Senior
Collateral Agents and the other Senior Claimholders, or any of them, may at any
time and from time to time in accordance with the Senior Documents and/or
applicable law, without the consent of, or notice to, any Junior Collateral
Agent or any other Junior Claimholders, without incurring any liabilities to any
Junior Collateral Agent or any other Junior Claimholders and without impairing
or releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Junior
Collateral Agent or any other Junior Claimholders is affected, impaired or
extinguished thereby) do any one or more of the following:

 

 -54- 

 

 

(1)         make loans and advances to any Obligor or issue, provide or obtain
Letters of Credit for the account of any Obligor or otherwise extend credit to
any Obligor, in any amount and on any terms, whether pursuant to a commitment or
as a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

 

(2)         change the manner, place or terms of payment of, or change or extend
the time of payment of, or amend, renew, exchange, increase or alter the terms
of, any of the Senior Obligations or any Lien on any Collateral in which a
Senior Claimholder has a Senior Lien or guaranty thereof or any liability of any
Obligor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Senior Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by any Senior Collateral Agent or any of the other Senior
Claimholders, the Senior Obligations or any of the Senior Documents;

 

(3)         sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral in
which a Senior Claimholder has a Senior Lien or any liability of any Obligor to
any Senior Collateral Agent or any other Senior Claimholders, or any liability
incurred directly or indirectly in respect thereof;

 

(4)         settle or compromise any Senior Obligation or any other liability of
any Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Senior Obligations) in any manner or
order;

 

(5)         exercise or delay in or refrain from exercising any right or remedy
against any Obligor or any security or any other Person or with respect to any
security, elect any remedy and otherwise deal freely with any Obligor or any
Collateral in which a Senior Claimholder has a Senior Lien and any security and
any guarantor or any liability of any Obligor to the Senior Claimholders or any
liability incurred directly or indirectly in respect thereof; and

 

(6)         release or discharge any Senior Obligation or any guaranty thereof
or any agreement or obligation of any Obligor or any other Person or entity with
respect thereto.

 

(c)          Until the Discharge of Senior Obligations, each Junior Collateral
Agent, on behalf of itself and its Related Claimholders, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral on which it has a
Junior Lien or any other similar rights a junior secured creditor may have under
applicable law.

 

 -55- 

 

 

7.4          Waiver of Liability.

 

(a)          Each Junior Collateral Agent, on behalf of itself and its Related
Claimholders, agrees that the Senior Collateral Agents and the other Senior
Claimholders shall have no liability to any Junior Collateral Agent or any other
Junior Claimholders, and each Junior Collateral Agent, on behalf of itself and
its Related Claimholders, hereby waives any claim against any Senior Collateral
Agent or any other Senior Claimholder, arising out of any and all actions which
any Senior Collateral Agent or any other Senior Claimholders may take or permit
or omit to take with respect to: (i) the Senior Documents (including, without
limitation, any failure to perfect or obtain perfected security interests in the
Collateral in which a Senior Claimholder has a Senior Lien), (ii) the collection
of the Senior Obligations or (iii) the foreclosure upon, or sale, liquidation or
other Disposition of, any Collateral in which a Senior Claimholder has a Senior
Lien. Each Junior Collateral Agent, on behalf of itself and its Related
Claimholders, also agrees that the Senior Collateral Agents and the other Senior
Claimholders have no duty, express or implied, fiduciary or otherwise, to them
in respect of the maintenance or preservation of the Collateral in which a
Senior Claimholder has a Senior Lien, the Senior Obligations or otherwise.
Neither the Senior Collateral Agents nor any other Senior Claimholder nor any of
their respective directors, officers, employees or agents will be liable for
failure to demand, collect or realize upon any of the Collateral in which a
Senior Claimholder has a Senior Lien or for any delay in doing so, or will be
under any obligation to sell or otherwise Dispose of any such Collateral upon
the request of any Obligor or upon the request of any Junior Collateral Agent,
any other Junior Claimholder or any other Person or to take any other action
whatsoever with regard to such Collateral or any part thereof. Without limiting
the foregoing, each Junior Collateral Agent, on behalf of itself and its Related
Claimholders, agrees that neither any Senior Collateral Agent nor any other
Senior Claimholder (in directing the Senior Collateral Agent to take any action
with respect to the Collateral in which a Senior Claimholder has a Senior Lien)
shall have any duty or obligation to realize first upon any Collateral in which
a Senior Claimholder has a Senior Lien or to sell or otherwise Dispose of all or
any portion of such Collateral in any manner, including as a result of the
application of the principles of marshaling or otherwise, that would maximize
the return to any Senior Claimholders or any Junior Claimholders,
notwithstanding that the order and timing of any such realization, sale or other
Disposition may affect the amount of proceeds actually received by such
Claimholders from such realization, sale or other Disposition.

 

(b)          With respect to its share of the ABL Obligations, BoA shall have
and may exercise the same rights and powers hereunder as, and shall be subject
to the same obligations and liabilities as and to the extent set forth herein
for, any other Claimholder, all as if BoA were not the ABL Credit Agreement
Collateral Agent. With respect to its share of the First Lien Obligations, BoA
shall have and may exercise the same rights and powers hereunder as, and shall
be subject to the same obligations and liabilities as and to the extent set
forth herein for, any other Claimholder, all as if BoA were not the First Lien
Credit Agreement Collateral Agent. With respect to its share of the Second Lien
Obligations, Ankura shall have and may exercise the same rights and powers
hereunder as, and shall be subject to the same obligations and liabilities as
and to the extent set forth herein for, any other Claimholder, all as if Ankura
were not the Second Lien Notes Collateral Agent. The term “Claimholders” or any
similar term shall, unless the context clearly otherwise indicates, include BoA,
and Ankura, each in its individual capacity as a Claimholder. BoA and Ankura and
their respective Affiliates may lend money to, and generally engage in any kind
of business with, the Obligors or any of their Affiliates as if BoA were not
acting as the ABL Credit Agreement Collateral Agent or the First Lien Credit
Agreement Administrative Agent and Ankura were not acting as the Second Lien
Notes Collateral Agent and without any duty to account hereof to any other
Claimholder.

 

7.5         Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Credit Agreement Collateral Agent and the other ABL
Claimholders and the Term Loan Collateral Agents and the other Term Loan
Claimholders, respectively, hereunder (including the Lien priorities established
hereby) shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any ABL Documents or any
Term Loan Documents;

 

(b)          any change in the time, manner or place of payment of, or, subject
to the limitations set forth in Section 5.3, in any other terms of, all or any
of the ABL Obligations or Term Loan Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Document or any Term
Loan Document;

 

 -56- 

 

 

(c)          any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Loan Obligations or any guaranty thereof;

 

(d)          the commencement of any Insolvency or Liquidation Proceeding in
respect of any Obligor; or

 

(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the ABL Credit
Agreement Collateral Agent, any other ABL Claimholder, the ABL Obligations, any
Term Loan Collateral Agent, any other Term Loan Claimholder or the Term Loan
Obligations in respect of this Agreement.

 

SECTION 8.        Miscellaneous.

 

8.1          Conflicts.

 

(a)          In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the ABL Documents or the Term
Loan Documents, the provisions of this Agreement shall govern and control.

 

(b)          The parties hereto acknowledge, authorize and consent to the entry
by the Term Loan Collateral Agents into the First Lien/Second Lien Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of the First Lien/Second Lien Intercreditor
Agreement with respect to the rights and obligations of the Term Loan Collateral
Agents and the other Term Loan Claimholders to each other in respect of the Term
Loan Collateral, the provisions of the First Lien/Second Lien Intercreditor
Agreement shall control.

 

8.2          Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination and each of the ABL
Claimholders and the Term Loan Claimholders may continue, at any time and
without notice to any Term Loan Collateral Agent or any other Term Loan
Claimholder or the ABL Credit Agreement Collateral Agent or any other ABL
Claimholder, to extend credit and other financial accommodations and lend monies
to or for the benefit of any Obligor constituting ABL Obligations and/or Term
Loan Obligations in reliance hereon. Each Term Loan Collateral Agent, on behalf
of itself and its Related Claimholders, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The ABL Credit Agreement Collateral Agent, on behalf of itself and
its Related Claimholders, hereby waives any right it may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to any
Obligor shall include such Obligor as debtor and debtor-in-possession and any
receiver, trustee or similar Person for any Obligor (as the case may be) in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect:

 

(a)          with respect to the ABL Credit Agreement Collateral Agent, the
other ABL Claimholders and the ABL Obligations, upon the Discharge of ABL
Obligations, subject to Section 5.6 and the rights of the ABL Claimholders under
Section 6.5; and

 

 -57- 

 

 

(b)         with respect to any Term Loan Collateral Agent, the other Term Loan
Claimholders and the Term Loan Obligations, upon the Discharge of Term Loan
Obligations.

 

Notwithstanding the foregoing, such termination shall not relieve any such party
of its obligations incurred hereunder prior to the date of such termination.

 

8.3          Amendments; Waivers. Neither this Agreement nor any provision
hereof may be amended, modified or waived except pursuant to an agreement or
agreements in writing entered into by the ABL Credit Agreement Collateral Agent,
each Term Loan Collateral Agent then party hereto and each Obligor then party
hereto; provided that (a) the Obligors, the ABL Credit Agreement Collateral
Agent and the Directing Term Loan Collateral Agent may, at the reasonable
expense of the Obligors and without the written consent of any other ABL
Claimholder or any other Term Loan Claimholder, agree to any amendment to or
other modifications of this Agreement for the purpose of giving effect to
Section 8.21 or any Refinancing of any ABL Obligations or Term Loan Obligations
and (b) additional Obligors may be added as parties hereto upon the execution
and delivery of a counterpart of the Intercreditor Joinder Agreement in the form
of Exhibit A hereto in accordance with the provisions of Section 8.18. Each of
the Obligors, ABL Credit Agreement Collateral Agent and the Directing Term Loan
Collateral Agent shall execute and deliver an amendment or other modification of
this Agreement at the other’s request to permit new creditors to become a party
hereto as set forth in the proviso to the immediately preceding sentence.
Notwithstanding the provisions of any other ABL Document or Term Loan Document,
the ABL Credit Agreement Collateral Agent and the Directing Term Loan Collateral
Agent may, with the consent of the Parent Borrower, make any amendments,
restatements, amendment and restatements, supplements or other modifications to
this Agreement to correct any ambiguity, defect or inconsistency contained
herein without the consent of any other Person. Each waiver of the terms of this
Agreement, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties owed to such party in any other respect
or at any other time. Notwithstanding the foregoing, no Obligor shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except (w) to the extent such amendment,
modification or waiver imposes any additional obligation or liability upon such
Obligor, (x) to the extent such Obligor’s rights are directly and adversely
affected by such amendment, modification or waiver, (y) to the extent applicable
to such Obligor, with respect to any provision identified in Section 8.16 or (z)
any amendment, modification or waiver of the ABL Cap Amount or the Term Loan Cap
Amount, if the effect of such amendment, modification or waiver is to reduce the
amount thereof from the amount thereof in effect on the date hereof; provided,
however, that the Parent Borrower shall be given notice of any amendment,
modification or waiver of this Agreement promptly after the effectiveness
thereof (it being understood that the failure to deliver such notice to the
Parent Borrower shall in no way impact the effectiveness of any such amendment,
modification or waiver).

 

8.4          Information Concerning Financial Condition of the Obligors and
their Subsidiaries. The ABL Credit Agreement Collateral Agent and the other ABL
Claimholders, on the one hand, and the Term Loan Collateral Agents (other than
the Second Lien Notes Collateral Agent) and the other Term Loan Claimholders, on
the other hand, shall be responsible for keeping themselves informed of (a) the
financial condition of the Obligors and their subsidiaries and all endorsers
and/or guarantors of the ABL Obligations or the Term Loan Obligations and (b)
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Term Loan Obligations. The ABL Credit Agreement Collateral
Agent, the Term Loan Collateral Agents, the ABL Claimholders and the Term Loan
Claimholders shall have no duty to advise any other party of information known
to it or them regarding such condition or any such circumstances or otherwise.
In the event the ABL Credit Agreement Collateral Agent, any Term Loan Collateral
Agents, any ABL Claimholders or any Term Loan Claimholders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation:

 

 -58- 

 

 

(i)          to make, and such person shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(ii)         to provide any additional information or to provide any such
information on any subsequent occasion;

 

(iii)        to undertake any investigation; or

 

(iv)        to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5          Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any Junior Collateral Agent
or any other Junior Claimholder pays over to the Senior Collateral Agent or the
other Senior Claimholders under the terms of this Agreement, such Junior
Collateral Agent or such other Junior Claimholder shall be subrogated to the
rights of each Senior Collateral Agent and the other Senior Claimholders;
provided that each Junior Collateral Agent, on behalf of itself and its Related
Claimholders, hereby agrees that neither it nor its Related Claimholders shall
assert or enforce any such rights of subrogation it may acquire with respect to
its Liens on the Collateral in which a Junior Claimholder has a Junior Lien as a
result of any payment hereunder until the Discharge of Senior Obligations has
occurred. Each Obligor acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by any Junior
Collateral Agent or the other Junior Claimholders and paid over to the Senior
Collateral Agent or the other Senior Claimholders pursuant to, and applied in
accordance with, this Agreement, shall not relieve or reduce any of the Junior
Obligations under the Junior Documents.

 

8.6         Application of Payments. All payments received by any Senior
Collateral Agent or the other Senior Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Claimholders, in their sole discretion, deem appropriate. Each Junior
Collateral Agent, on behalf of itself and its Related Claimholders, consents to
any extension or postponement of the time of payment of the Senior Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security which may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

 

8.7         SUBMISSION TO JURISDICTION; WAIVERS.

 

(a)          EACH OF THE PARTIES HERETO (IN THE CASE OF EACH COLLATERAL AGENT,
FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO (IN
THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT. (IN THE
CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS).

 

 -59- 

 

 

(b)          EACH PARTY TO THIS AGREEMENT (IN THE CASE OF EACH COLLATERAL AGENT,
FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.8. NOTHING IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(c)          EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES (IN THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS
RELATED CLAIMHOLDERS), TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION 8.7. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO HEREBY WAIVES (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS), TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (IN THE
CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS) (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

8.8          Notices. All notices to the ABL Claimholders and the Term Loan
Claimholders permitted or required under this Agreement shall also be sent to
the ABL Credit Agreement Collateral Agent and the related Term Loan Collateral
Agent, respectively (and, for this purpose, (i) the ABL Credit Agreement
Collateral Agent shall be deemed to be an agent for the ABL Secured Swap
Obligations and ABL Banking Services Obligations, (ii) the Directing First Lien
Collateral Agent shall be deemed to be an agent for the First Lien Secured Swap
Obligations and the First Lien Banking Services Obligations, and (iii) the
Directing Second Lien Collateral Agent shall be deemed to be an agent for the
Second Lien Secured Swap Obligations and the Second Lien Banking Services
Obligations). Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, sent by facsimile or
sent by other electronic transmission or United States mail or courier service
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of facsimile or
other electronic transmission, or three (3) Business Days after depositing it in
the United States mail with postage prepaid and properly addressed. For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

 

 -60- 

 

 

8.9          Further Assurances. The ABL Credit Agreement Collateral Agent, on
behalf of itself and its Related Claimholders, and each Term Loan Collateral
Agent, on behalf of itself and its Related Claimholders, and each Obligor,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the ABL Credit Agreement Collateral Agent or the Directing Term
Loan Collateral Agent may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement.

 

8.10       CHOICE OF LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

8.11       Binding on Successors and Assigns. This Agreement shall be binding
upon the ABL Credit Agreement Collateral Agent, the ABL Claimholders, each First
Lien Collateral Agent, the other First Lien Claimholders, each Second Lien
Collateral Agent, the other Second Lien Claimholders and their respective
successors and permitted assigns. If the ABL Credit Agreement Collateral Agent,
any First Lien Collateral Agent or any Second Lien Collateral Agent resigns or
is replaced pursuant to the ABL Documents, the First Lien Documents or the
Second Lien Documents, as applicable, its successor shall be deemed to be a
party to this Agreement and shall have all the rights of, and be subject to all
the obligations of, this Agreement.

 

8.12       Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

8.13       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by the parties hereto and the parties hereto
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission (e.g., “PDF” or
TIFF”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

8.14       Authorization; Binding Effect on Claimholders. By its signature, each
Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement. Each ABL Claimholder and each Term Loan Claimholder, by its
acceptance of the benefits of the ABL Documents and Term Loan Documents, as the
case may be, shall be deemed to have agreed to be bound by the agreements made
herein, including the agreements made by any Collateral Agent on its behalf.

 

 -61- 

 

 

8.15       Exclusive Means of Exercising Rights under this Agreement.

 

(a)         The ABL Claimholders shall be deemed to have irrevocably appointed
the ABL Credit Agreement Collateral Agent as their exclusive agent hereunder.
Consistent with such appointment, the ABL Claimholders further shall be deemed
to have agreed that only the ABL Credit Agreement Collateral Agent (and not any
individual claimholder or group of claimholders) as agent for the ABL
Claimholders, or any of the ABL Credit Agreement Collateral Agent’s agents,
shall have the right on their behalf to exercise any rights, powers, and/or
remedies under or in connection with this Agreement (including bringing any
action to interpret or otherwise enforce the provisions of this Agreement);
provided that (i) holders of the ABL Secured Swap Obligations and the ABL
Banking Services Obligations may exercise customary netting and set off rights
under the ABL Swap Contracts and ABL Banking Services Agreements to which they
are, respectively, a party, (ii) cash collateral may be held pursuant to the
terms of the ABL Documents (including any relating to ABL Swap Contracts) and
any such individual ABL Claimholder may act against such cash collateral in
accordance with the terms of the relevant ABL Document or applicable law and
(iii) the ABL Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them in accordance with the terms
of the relevant ABL Document or applicable law. Specifically, but without
limiting the generality of the foregoing, no ABL Claimholder or group of ABL
Claimholders, other than the ABL Credit Agreement Collateral Agent (acting at
the direction of, or pursuant to a grant of authority by, the Required ABL
Claimholders), shall be entitled to take or file, and shall be precluded from
taking or filing (whether in any Insolvency or Liquidation Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to interpret or otherwise enforce the provisions of this
Agreement), except solely as provided in the proviso in the immediately
preceding sentence.

 

(b)         The Term Loan Claimholders shall be deemed to have irrevocably
appointed the Directing Term Loan Collateral Agent as their exclusive agent
hereunder. Consistent with such appointment, the Term Loan Claimholders further
shall be deemed to have agreed that only the Directing Term Loan Collateral
Agent (and not any individual claimholder or group of claimholders) as agent for
the Term Loan Claimholders, or any of the Directing Term Loan Collateral Agent’s
agents, shall have the right on their behalf to exercise any rights, powers,
and/or remedies under or in connection with this Agreement (including bringing
any action to interpret or otherwise enforce the provisions of this Agreement);
provided that, subject to the limitations, restrictions and other agreements set
forth herein, (i) holders of First Lien Secured Swap Obligations, the First Lien
Banking Services Obligations, Second Lien Secured Swap Obligations and Second
Lien Banking Services Obligations may exercise customary netting and set off
rights under the First Lien Swap Contracts, the First Lien Banking Services
Agreements, the Second Lien Swap Contracts and the Second Lien Banking Services
Agreements to which they are, respectively, a party, (ii) cash collateral may be
held pursuant to the terms of the Term Loan Documents (including any relating to
First Lien Swap Contracts or Second Lien Swap Contracts) and any such individual
Term Loan Claimholder may act against such cash collateral in accordance with
the terms of the relevant Term Loan Document or applicable law and (iii) the
Term Loan Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them in accordance with the terms
of the relevant Term Loan Document or applicable law. Specifically, but without
limiting the generality of the foregoing, each Term Loan Claimholder or group of
Term Loan Claimholders, other than the Directing Term Loan Collateral Agent
(acting at the direction of, or pursuant to a grant of authority by, the
Required Term Loan Claimholders), shall not be entitled to take or file, but
instead shall be precluded from taking or filing (whether in any Insolvency or
Liquidation Proceeding or otherwise), any action, judicial or otherwise, to
enforce any right or power or pursue any remedy under this Agreement (including
any declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except solely as provided in the proviso in the
immediately preceding sentence.

 

 -62- 

 

 

8.16        No Third Party Beneficiaries; Provisions Solely to Define Relative
Rights. This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the parties hereto and its respective successors and assigns
and shall inure to the benefit of each of the ABL Claimholders and the Term Loan
Claimholders. The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the ABL Credit Agreement
Collateral Agent and the other ABL Claimholders, on the one hand, and the Term
Loan Collateral Agent and the other Term Loan Claimholders, on the other hand.
None of the Obligors shall have any rights hereunder and no Obligor may rely on
the terms hereof, other than any provision hereof expressly preserving any right
of, or directly affecting, any Obligor under this Agreement, any ABL Document or
any Term Loan Document, including Sections 3.1 (as to the definition of
“Standstill Period”), 4.1, 5.1, 5.2, 5.3, 5.4, 5.6, 5.8, 5.9, 5.10, 6.1, 6.2,
7.1, 8.1, 8.2, 8.3, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.13, 8.14, 8.15, this
Section 8.16, Sections 8.17, 8.18, and 8.21. Nothing in this Agreement is
intended to or shall impair the obligations of the Obligors, which are absolute
and unconditional, to pay the ABL Obligations and the Term Loan Obligations as
and when the same shall become due and payable in accordance with their terms.

 

8.17        No Indirect Actions. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action; provided that notwithstanding the
foregoing, nothing in this Section 8.17 shall be deemed to limit the right of
any party hereto to vote on any plan of reorganization, arrangement, compromise
or liquidation or similar dispositive restructuring plan in any Insolvency or
Liquidation Proceeding to the extent not inconsistent with the terms of this
Agreement.

 

8.18       Obligors; Additional Obligors. It is understood and agreed that the
Initial Borrower, the Parent Borrower and each other Obligor on the date of this
Agreement shall constitute the original Obligors party hereto. The original
Obligors hereby covenant and agree to cause each subsidiary of the Parent
Borrower which becomes a “Guarantor” as defined in the ABL Credit Agreement, the
First Lien Credit Agreement or the Second Lien Notes Indenture (or any similar
term in any other First Lien Financing Document or Second Lien Financing
Document) after the date hereof to become a party hereto (as an Obligor) by duly
executing and delivering a counterpart of the Intercreditor Joinder Agreement in
the form of Exhibit A hereto to the ABL Credit Agreement Collateral Agent and
the Directing Term Loan Collateral Agent in accordance with the relevant
provisions of the relevant ABL Financing Documents and/or Term Loan Financing
Documents, as applicable. The parties hereto further agree that, notwithstanding
any failure to take the actions required by the immediately preceding sentence,
each Person which becomes a “Guarantor” as defined in the ABL Credit Agreement,
the First Lien Credit Agreement or the Second Lien Notes Indenture (or any
similar term in any other ABL Financing Document or Term Loan Financing
Document) at any time shall be subject to the provisions hereof as fully as if
same constituted an Obligor party hereto and had complied with the requirements
of the immediately preceding sentence.

 

8.19       Right of Collateral Agent to Continue. Any Person serving as a First
Lien Collateral Agent shall be entitled to continue, including to continue to
perform his, her or its rights, obligations and duties, as a First Lien
Collateral Agent, notwithstanding whether any such Person has served or is
serving as the ABL Credit Agreement Collateral Agent. Without limiting the
generality of the preceding sentence of this Section 8.19, any Person serving as
a First Lien Collateral Agent shall be entitled to continue to so serve in such
capacity (including to continue to perform any of such First Lien Collateral
Agent’s rights, obligations, and/or duties) even if any such Person has resigned
as the ABL Credit Agreement Collateral Agent, but such resignation has not
become effective for any reason, without any liability to any of the
Claimholders by virtue of any such resignation and any of the circumstances
relating in any manner whatsoever to such resignation.

 

 -63- 

 

 

8.20       Claimholders. Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that this Agreement only applies to the
Claimholders in their capacities as holders of the Obligations. Without limiting
the foregoing, this Agreement does not restrict or apply to the Claimholders in
their capacities as holders of any Indebtedness or other obligations of the
Obligors other than the Obligations, or in their capacities as holders of equity
interests of the Obligors.

 

8.21       Additional Lien Obligations. Subject to the terms and conditions of
this Agreement, the Obligors will be permitted from time to time to designate as
an additional holder of First Lien Obligations and/or Second Lien Obligations
hereunder each Person that is, or that becomes or is to become, the holder of
any Additional Lien Obligations (or the Additional Liens Obligations Agent in
respect of such Additional Liens Obligations). Upon the issuance or incurrence
of any such Additional Lien Obligations:

 

(a)        The Parent Borrower shall deliver to each of the Collateral Agents a
certificate of a Responsible Officer stating that the applicable Obligors intend
to enter or have entered into an Additional Lien Obligations Agreement and
certifying that the issuance or incurrence of such Additional Lien Obligations
and the Liens securing such Additional Lien Obligations are permitted by the ABL
Financing Documents, and the then existing First Lien Financing Documents, and
Second Lien Financing Documents. Each of the Additional Lien Obligations Agents,
the ABL Credit Agreement Collateral Agent, the First Lien Collateral Agents and
the Second Lien Collateral Agents shall be entitled to rely conclusively on the
determination of the Parent Borrower that such issuance and/or incurrence is
permitted under the ABL Financing Documents and the then existing First Lien
Financing Documents and Second Lien Financing Documents if such determination is
set forth in such officer’s certificate delivered to the ABL Credit Agreement
Collateral Agent, the First Lien Collateral Agents and the Second Lien
Collateral Agents; provided, however, that such determination will not affect
whether or not the Obligors have complied with their undertakings in the ABL
Financing Documents or the then existing First Lien Financing Document and
Second Lien Financing Documents;

 

(b)         the Additional Liens Obligations Agent for such Additional Lien
Obligations shall execute and deliver to the ABL Credit Agreement Collateral
Agent, the First Lien Collateral Agents and the Second Lien Collateral Agents a
joinder agreement in form and substance reasonably satisfactory to the ABL
Credit Agreement Collateral Agent and the Directing Term Loan Collateral Agent,
identifying whether such Additional Liens Obligations are First Lien Obligations
or Second Lien Obligations and acknowledging that such Additional Liens
Obligations and the holders of such Additional Liens Obligations shall be bound
by the terms hereof to the extent applicable to the Claimholders, and

 

(c)         the ABL Credit Agreement Collateral Agent and each existing Term
Loan Collateral Agent shall promptly enter into such documents and agreements
(including amendments, restatements, amendments and restatements, supplements or
other modifications to this Agreement) as the ABL Credit Agreement Collateral
Agent or any existing Term Loan Collateral Agent (but no other ABL Claimholder
or Term Loan Claimholder) or the Additional Lien Obligations Agent may
reasonably request in order to provide to it the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Agreement; provided that, for the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, it is understood and
agreed that any such amendment, restatement, amendment and restatement,
supplement or other modification to this Agreement requested pursuant to this
clause (c) may be entered into by the ABL Credit Agreement Collateral Agent and
the existing Term Loan Collateral Agents without the consent of any other ABL
Claimholder or Term Loan Claimholder to effect the provisions of this Section
8.21 and may contain additional intercreditor terms applicable solely to the
holders of such Additional Lien Obligations vis-à-vis the holders of the
relevant obligations hereunder or the holders of such Additional Lien
Obligations vis-à-vis the ABL Credit Agreement Collateral Agent and the ABL
Claimholders or the Directing Term Loan Collateral Agent and the Term Loan
Claimholders, as applicable.

 

 -64- 

 

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Obligor to incur additional Indebtedness unless otherwise permitted by
the terms of each applicable ABL Financing Document, First Lien Financing
Document and Second Lien Financing Document.

 

8.22       Additional Intercreditor Agreements. Subject to Section 8.1(b) of
this Agreement, each party hereto agrees that the First Lien Claimholders (as
among themselves) and the Second Lien Claimholders (as among themselves) may
each enter into intercreditor agreements (or similar arrangements) with the
applicable First Lien Collateral Agents or Second Lien Collateral Agents, as the
case may be, governing the rights, benefits and privileges as among the First
Lien Claimholders in respect of any or all of the First Lien Collateral, this
Agreement and the First Lien Collateral Documents or as among the Second Lien
Claimholders in respect of any or all of the Second Lien Collateral, this
Agreement or the Second Lien Collateral Documents, as the case may be, including
as to the application of proceeds of any Collateral, voting rights, control of
any Collateral and waivers with respect to any Collateral, in each case so long
as the terms thereof do not violate or conflict with the terms of this Agreement
or the ABL Documents or the First Lien Documents or the Second Lien Documents,
as applicable. In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other ABL
Document, First Lien Document or Second Lien Document, and the provisions of
this Agreement and the other ABL Documents, First Lien Documents and Second Lien
Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms thereof, including
to give effect to any intercreditor agreement (or similar arrangement)).

 

8.23       Certain Terms Concerning the Second Lien Notes Collateral Agent. The
Second Lien Notes Collateral Agent is executing and delivering this Agreement
solely in its capacity as such and pursuant to the direction to so execute and
deliver pursuant to the Second Lien Notes Indenture, and in so doing the Second
Lien Notes Collateral Agent shall not be responsible for the terms or
sufficiency of this Agreement for any purpose. The Second Lien Notes Collateral
Agent shall enjoy all of the rights, immunities, privileges, protections and
indemnities granted to it under the Second Lien Notes Indenture and, without
limiting the generality of the foregoing, the provisions of Article VII and
Section 12.02 of the Second Lien Notes Indenture applicable to the Second Lien
Collateral Agent thereunder. The Second Lien Notes Collateral Agent shall have
no duties or obligations under or pursuant to this Agreement other than such
duties and obligations as may be expressly set forth in this Agreement. The
Second Lien Collateral Agent shall not be deemed to owe any fiduciary duty to
any ABL Credit Agreement Collateral Agent, the First Lien Credit Agreement
Collateral Agent, ABL Claimholder and First Lien Claimholders. Whenever
reference is made in this Agreement to any action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Second Lien Collateral Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Second Lien Collateral Agent, it is understood that in
all cases the Second Lien Collateral Agent shall be acting, giving, withholding,
suffering, omitting, taking or otherwise undertaking and exercising the same (or
shall not be undertaking and exercising the same) in accordance with the Second
Lien Notes Indenture and the other Second Lien Debt Documents (as defined
therein).

 

[Signature pages follow]

 

 -65- 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BANK OF AMERICA, N.A.,   as ABL Credit Agreement Collateral Agent       By:  
Name:   Title:       Address for Notices:   Attention:   Tel.:   Email:      
BANK OF AMERICA, N.A.,   as First Lien Credit Agreement Collateral Agent      
By:   Name:   Title:

 

[Signature Page to ABL Intercreditor Agreement]

 

 

 

 

 

  ANKURA TRUST COMPANY, LLC,   as Second Lien Notes Collateral Agent       By:  
Name:   Title:       Address for Notices:   140 Sherman St , fourth floor  
Fairfield, CT 06824   Attention: Lisa Price     Acknowledged and Agreed to by:  
    Initial Borrower  

 

HC GROUP HOLDINGS II, LLC       By:       Name:     Title:       Parent Borrower
      BIOSCRIP, INC.       By:       Name:     Title:  

 

[Signature Page to ABL Intercreditor Agreement]

 

 

 

 

Other Obligors

 

Address for Notices to Obligors: Tel.:

Fax:

Attn:

Email:

 

[Signature Page to ABL Intercreditor Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF INTERCREDITOR JOINDER AGREEMENT

 

Reference is made to the ABL Intercreditor Agreement dated as of August [6],
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among BANK OF
AMERICA, N.A., in its capacity as ABL Credit Agreement Collateral Agent, BANK OF
AMERICA, N.A., in its capacity as the First Lien Credit Agreement Collateral
Agent and ANKURA TRUST COMPANY, LLC, as the Second Lien Notes Collateral Agent
(in each case, as defined therein), each other FIRST LIEN COLLATERAL AGENT that
is from time to time party thereto and each other SECOND LIEN COLLATERAL AGENT
that is from time to time party thereto and acknowledged and agreed to by
BIOSCRIP, INC., HC GROUP HOLDINGS II, LLC and the other OBLIGORS (as defined
therein) from time to time party thereto.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

 

This Intercreditor Joinder Agreement, dated as of [●] [●], 20[●] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

 

1.          Joinder. The undersigned, [●], a [●], hereby agrees to become party
to the Intercreditor Agreement as an Obligor thereunder for all purposes thereof
on the terms set forth therein, and to be bound by the terms, conditions and
provisions of the Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Intercreditor Agreement as of the date thereof.

 

2.          Agreements. The undersigned Obligor hereby agrees, for the
enforceable benefit of all existing and future ABL Claimholders, First Lien
Claimholders and Second Lien Claimholders that the undersigned is bound by the
terms, conditions and provisions of the Intercreditor Agreement to the extent
set forth therein.

 

3.          Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic transmission (including “.pdf”, “.tiff” or similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

 

4.          Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.          Miscellaneous. The provisions of Section 8 of the Intercreditor
Agreement shall apply with like effect to this Joinder Agreement.

 

[Signature pages follow]

 

 A-1 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the date first
written above.

 

  [NAME OF OBLIGOR],   as an Obligor       By:   Name:   Title:

 

Acknowledged and Agreed to by:       BANK OF AMERICA, N.A.,   as ABL Credit
Agreement Collateral Agent       By:       Name:     Title:       BANK OF
AMERICA, N.A.,   as First Lien Credit Agreement Collateral Agent,       By:    
  Name:     Title:       ANKURA TRUST COMPANY, LLC,   as   Second Lien Notes
Collateral Agent,       By:       Name:     Title:  

 

 A-2 

